                                                   Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 1 of 476




                                                                                   HALKBANK ANNUAL REPORT 2018
                                                                                                                 In the middle of life,
                                                                                                                 at the hearts of our people...



              www.halkbank.com.tr
       Halkbank Dialogue 0850 222 0 400
Halkbank Artisan and SME Dialogue 0850 222 0 401
                                                                                                                                        ANNUAL REPORT 2018
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 2 of 476




                                                                      Proudly produced by FİNAR.
                                                                          www.finarkurumsal.com
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 3 of 476
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 4 of 476



Contents


Corporate Profile
05 Corporate Profile
06 Halkbank’s Vision, Mission, Objectives and Corporate Values
06 Halkbank’s Strategies
08 Halkbank in Brief
08 Amendments to the Articles of Association in 2018
09 Shareholding Structure
12 Key Financial Indicators and Ratios
14 Halkbank’s Historical Development
18 Milestones

Assessment of the Management
24 Chairman’s Assessment
26 General Manager’s Assessment
30 Board of Directors and the Supervisory Board
31 Executive Management

Review of operations in 2018
34 Review of Operations in 2018
66 Halkbank’s Subsidiaries and Affiliates
74 Annual Report Compliance Statement

Management and Corporate Governance
76 Board of Directors and the Supervisory Board
80 Executive Management
86 Organizational Chart
88 Committees
96 Executives of the Internal Systems Units
97 Report of the Board of Directors
98 Human Resources Practices
100 Transactions with the Risk Group
100 Information on Support Services Providers
101 Profit Distribution Policy
102 Report of the Supervisory Board
104 Corporate Governance Principles Compliance Report

Financial Information and Risk Management
116 Audit Committee’s Assessment on the Operation of the Internal Control and Compliance, Internal Audit
     and Risk Management Systems and Information about its Activities in 2018
121 Financial Standing, Profitability and Debt-Servicing Capability
123 Risk Management Policies by Risk Types and Risk Management Information
126 Rating Notes
127 5-Year Summary Financial Information
129 Unconsolidated Independent Audit Report
293 Consolidated Independent Audit Report
470 Directory
       Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 5 of 476




We are right where we want
to be the most in life...
We have one of the most far-reaching branch networks in Turkey.
We are at the center of life, and in close proximity to life and the
people with nearly one thousand branches and almost 20 thousand
employees. You can see Halkbank in a moment’s reflection and natural
course of events in life, and realize that these moments say a lot.

Our heart is beating for our country at every second. Therefore, we feel
whatever Turkey feels. We are fully aware of where our people, our
crown jewel, position us, and making strides for another 80 years with
the love in their hearts.
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 6 of 476




It has been 80 years since our
establishment. Time has gone by, but the
great confidence stands strong.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 7 of 476



                           Corporate




                                                                                                HALKBANK ANNUAL REPORT 2018
                           profile
                           Celebrating its 80th anniversary,
                           Halkbank continues to carry out
                           its mission of supporting the
                           people and the real economy while
                           pioneering the development of the
                           Turkish banking industry.

                           SUPPORT TO THE REAL ECONOMY
                                                                                                5
                           Founded with the mission of encouraging tradesmen and
                           artisans to produce, Halkbank maintains its uninterrupted
                           support for the Turkish economy with the belief that prosperity
                           and wealth can only increase through stronger players in the
                           production sector.


                           SUPPORT TO SOCIAL WELFARE
                           Helping Turkey grow while growing with Turkey for 80 years,
                           Halkbank continues to carry out social development initiatives in
                           accordance with its corporate citizenship awareness while being
                           the largest supporter of the Turkish economy with its
                           mega projects.


                           SUPPORT FOR CUSTOMERS
                           Having become one of the strongest players in the industry
                           thanks to the confidence of the Turkish people, Halkbank serves
                           its customers in every segment of contemporary banking and
                           plans its operations based on the principle of standing by its
                           customers everywhere and at all times.

                           SUPPORT FOR SMEs
                           Halkbank, the “Bank of Productive Turkey,” leverages its expertise
                           in SME banking to develop products and services that meet
                           the needs of the real economy. SMEs in Turkey are producing,
                           growing and looking to the future with hope with the support of
                           Halkbank, the leader in SME banking.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 8 of 476


Corporate
   Profile   Halkbank’s vision,
             mission, objectives and
             corporate values

                                                            •   Delivering customer satisfaction in all
             Our Vision                                         business processes by reaching the
             Fulfilling all the requirements of universal
                                                                highest quality and fastest service
             banking to become a bank strong in the
                                                                levels in the sector,
             retail segment and the leader of SME
                                                            •   Becoming a bank that grows in a
             services across the region.
                                                                balanced fashion and regularly posts
                                                                sustainable profits.
             Our Mission
        6    Fully aware of its social responsibility
                                                            Our Corporate Values
             and professional mission, performing all
                                                            •   Customer focus
             banking services in an efficient manner,
                                                            •   Reliability
             creating permanent value for customers,
                                                            •   Integrity
             shareholders and employees, contributing
                                                            •   Creativity
             to the development of the banking industry
                                                            •   Dynamism
             and capital markets, and assuming a
                                                            •   Rationality
             prestigious position in regional and global
                                                            •   Teamwork
             banking.
                                                            •   Productivity
                                                            •   Transparency
             Our Targets                                    •   Sensitivity
             •   Becoming the leading SME bank of the       •   Self-confidence
                 region,                                    •   Openness to change
             •   Becoming the bank of choice for SME        •   Social responsibility awareness
                 and retail customers alike,                •   Sharing information and experience
             •   Becoming the employer of choice for
                 highly qualified banking professionals,




             Halkbank’s strategies
             •   Expanding the range of traditional         •   Ensuring efficiency in all business
                 banking activities and specially               processes to provide a wide array
                 designed new product and service               of products, transaction and system
                 options.                                       security, fast and high-quality
             •   Offering SME and retail customers              transactions, and competitive
                 in the middle and higher income                pricing.
                 segments various exclusive                 •   Guaranteeing the continuous
                 products and services, as part of              development and motivation
                 customer segmentation efforts.                 of employees via career and
             •   Providing top quality services with a          performance management systems.
                 customer focus.                            •   Ensuring that internal and external
             •   Creating efficiency in critical                customers embrace the corporate
                 processes, in particular loan and              identity.
                 financial risk management.                 •   Rendering high-quality service in
                                                                international banking through the
                                                                overseas branch network.
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 9 of 476




Each and every one of our branches has
been home for countless blessings and well wishes.
No one found more joy in a hopeful conversation
between two tradesmen than us.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 10 of 476


Corporate
   Profile   Halkbank in brief


             Increasing its SME lending market share to 15.9% and
             allocating 39.4% of its total loans to SMEs, Halkbank
             continues to be the biggest supporter of the Turkish economy.




        8    A steadily-growing, deep-rooted,
             pioneering and respected brand of
                                                       Rendering an unparalleled banking
                                                       experience to its customers with 988
                                                                                               Halkbank, the bank of producing
                                                                                               Turkey, sees every producing and
             rising Turkey, Halkbank was founded       domestic branch locations, 6 overseas   job-creating tradesman, farmer, and
             in 1938 to support craftsmen and          branches, 1 country management,         small, medium and large business
             tradesmen and to accelerate the           3 overseas representative offices,      owner as a business partner and
             country’s economic development.           4,023 ATMs, telephone and internet      considers supporting them in good
             The Bank has been spearheading the        banking channels, and mobile banking    days and bad days alike with all of its
             banking industry’s development while      applications as of the end of 2018,     financing facilities as its raison d’être.
             successfully executing its mission of     Halkbank serves with innovative         Increasing its SME lending market
             supporting the real economy for           products and services as part of its    share to 15.9% and allocating 39.4%
             80 years.                                 global vision.                          of its total loans to SMEs, Halkbank
                                                                                               continues to be the biggest supporter
                                                                                               of the Turkish economy.




             Amendments to the Articles of
             Association in 2018
             In 2018, there were no changes to the Articles of Association.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 11 of 476



Shareholding structure




                                                                                                                                                                   HALKBANK ANNUAL REPORT 2018
The Bank’s shares are traded on Borsa Istanbul with a
free float ratio of 48.9%.




Türkiye Halk Bankası A.Ş. has shifted
to the registered capital system, upon
                                                       As part of the secondary public
                                                       offering of the Bank’s shares pursuant
                                                                                                              The Bank’s controlling shareholder
                                                                                                              is the Turkey Wealth Fund with an                    9
a resolution adopted at its Ordinary                   to Resolution No. 2012/150 of the                      equity stake of 51.10604% (Address:
General Assembly dated March 27,                       Privatization High Council dated                       Kültür Mah. Nispetiye Cad. Akmerkez
2015. The Bank’s registered capital                    October 4, 2012, shares owned by the                   E Blok Beşiktaş Istanbul). Neither the
ceiling is TRY 7,500,000,000 and its                   Privatization Administration of Turkey,                Chairman, Vice Chairman, General
issued capital is TRY 1,250,000,000.                   representing 23.92% of the Bank’s                      Manager nor the Members of the
                                                       capital, were successfully floated on                  Board of Directors or the Deputy
99.999996207% of the Bank’s shares,                    November 21, 2012.                                     General Managers hold shares
originally held by the Undersecretariat                                                                       in the Bank.
of Treasury of the Prime Ministry                      Pursuant to the Resolution numbered
of the Republic of Turkey, were                        2017/1 dated February 3, 2017 by                       Pursuant to Law No. 6327 dated
transferred to the ownership of the                    the Privatization Board of Turkey,                     June 13, 2012, as well as Provision
Privatization Administration of Turkey.                shares held by the Privatization                       3 of Article 2 that was added to Law
Pursuant to Resolution No. 2007/08 of                  Administration of Turkey were                          No. 4603, until their sale is finalized,
the Privatization High Council dated                   removed from the scope of the                          these public sector-owned shares
February 5, 2007; the Resolution of                    privatization program and they were                    in the Bank shall be governed and
the Bank’s General Assembly dated                      transferred to the Turkey Wealth Fund                  represented by the Minister that the
April 19, 2007; and Resolution No.                     on March 10, 2017.                                     Bank reports to in accordance with
16/471 of the Capital Markets Board                                                                           the Turkish Commercial Code.
of Turkey dated April 26, 2007, 24.98%
of these shares were publicly listed on
May 10, 2007.



                                                                                                          Paid-in Capital                    Shareholding
 Shareholder                                                                                                       (TRY)                              (%)
 Turkey Wealth Fund*                                                                                          638,825,500                       51.1060400
 Free Float*                                                                                                  611,091,275                       48.8873020
 Other**                                                                                                              83,225                      0.0066580
 Total                                                                                                     1,250,000,000                     100.0000000

* TRY 549,932 shares out of total shares belonging to Turkey Wealth Fund are eligible to be traded at Borsa İstanbul. The free float rate corresponds to 48.93%.
** The shares in the amount of TRY 80,604 under the “Other” group belong to our shareholders whose shares do not trade on the Exchange (though these
   shareholders have been dematerialized them in their own accounts); TRY 2,621 of the shares in the “Other” group belong to the shareholders whose shares are
   monitored under the DESA - Dematerialized Unknown Shareholder Account (KAYDBOH) due to the ongoing legal action.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 12 of 476
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 13 of 476

  We are a stepping stone for hundreds of
   thousands of young people’s careers as
 well as a home for the entire professional
                  life of many employees.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 14 of 476


Corporate
   Profile   Key financial indicators and
             ratios
             Halkbank increased its total assets by 23.9% to
             TRY 378.4 billion in 2018 as the Bank’s market
             share by assets reached 9.8%. The Bank’s shareholder
             equity reached TRY 29 billion in the same period.



    12       Halkbank’s Position in the Sector


              Market Share (%)                                                                                             2017                 2018
              Total Assets                                                                                                  9.4                   9.8
              Cash Loans                                                                                                    9.5                  10.3
              Securities                                                                                                   11.2                  14.0
              Deposits                                                                                                     10.7                  11.5
              Shareholders’ Equity                                                                                          7.1                   6.9
              Profit                                                                                                        7.7                   4.7




             Total Assets Market Share (%)                                Cash Loans Market Share (%)                        Deposits Market Share (%)




                                              9.8                                                      10.3                                      11.5
                                 9.4                                                                                                   10.7
                                                                             8.9          9.5
                   8.5                                                                                                        9.7




                  2016         2017          2018                           2016         2017          2018                   2016     2017     2018


             * Sector data dated December 31, 2018 and featured in the report was disclosed by BRSA on January 30, 2019.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 15 of 476




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
 Key Financial Indicators (TRY Million)                                               2017                           2018                   Change (%)

 Total Assets                                                                     305,351                       378,422                              23.9

 Liquid Assets                                                                      43,726                        40,098                             -8.3

 Cash Loans                                                                       202,137                       250,546                              23.9

 Securities                                                                         48,903                        74,557                             52.5

 Total Deposits                                                                   193,227                       248,855                              28.8

 Shareholders’ Equity                                                               25,377                        29,021                             14.4

 Net Interest Income                                                                 7,801                          8,080                                3.6

 Net Fee and Commission Income                                                       2,027                          1,950                            -3.8

 Gross Profit                                                                        4,710                          2,718                           -42.3

 Net Profit                                                                          3,725                          2,522                           -32.3




                                                                                                                                                                 13
 Key Ratios (%)                                                                                                       2017                               2018
 Interest Bearing Assets/Total Assets                                                                                  81.0                              82.7
 Cash Loans/Total Assets                                                                                               66.2                              66.2
 Non-performing Loans/Total Cash Loans (Gross)                                                                         2.93                              3.29
 Cash Loans/Deposits                                                                                                  104.6                          100.7
 Average Return on Assets                                                                                                1.4                               0.7
 Average Return on Equity                                                                                              16.0                                9.3
 Capital Adequacy Ratio                                                                                                14.2                              13.8




Total Assets (TRY billion)                                   Cash Loans (TRY billion)                                    Total Deposits (TRY billion)




                               378.4                                                      250.5                                                          248.9


                  305.4                                                     202.1                                                       193.2

     231.4                                                     157.2                                                       150.3




     2016         2017          2018                           2016         2017          2018                             2016         2017             2018


* Cash loans include rediscount loans but exclude net non-performing loans. The corresponding amounts for 2016 and 2017 were also revised accordingly.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 16 of 476


Corporate
   Profile   Halkbank’s
             historical development
             Halkbank’s loan product diversity for
             investment-production, domestic-
             international trade, and retail customer
             financing is capable of serving all credit
             demand with competitive interest rates.

    14       People’s                            Aware of the need for a balanced social
                                                 structure, the young Republic of Turkey
             Funds                               embraced supporting small tradesmen
                                                 and artisans and developing people’s
             Halkbank provided credit services   banking as targets in this direction.
             through the Public Funds channel,
             from which it received financing,   However, economic hardships due
             from 1938 to1950.                   to various reasons such as lack of
                                                 capital formation, scarcity of productive
                                                 sectors, and inadequacy of the private
                                                 sector prevented the emergence of
                                                 lending institutions that would support
                                                 tradesmen, craftsmen and small
                                                 business owners in the early years of
                                                 the Republic.

                                                 The Great Depression of 1929 led
                                                 to a very challenging economic
                                                 environment in Turkey. During this
                                                 period, the commercial activities of
                                                 artisans and tradesmen contracted
                                                 across the country.

                                                 Banks and other state enterprises that
                                                 started operations in the years after
                                                 the founding of the Turkish Republic
                                                 were unable to address the unique
                                                 problems facing small scale artisans        enterprises with the loans they so
                                                 and tradesmen, which made up the            desperately need, easily obtainable
                                                 largest segment of the economy. As a        and inexpensively priced, and to
                                                 result, Halkbank’s establishment was        lower the cost of credit under normal
                                                 decided to lend specifically to artisans,   circumstances,” paved the way for the
                                                 tradesmen and small businesses at           inception of Halkbank.
                                                 favorable terms in order to achieve
                                                 lasting economic development, social        Halkbank and the People’s
                                                 stability and peace.                        Funds Law
                                                                                             Halkbank was founded pursuant to
                                                 Mustafa Kemal Atatürk, who stated,          the Halkbank and Public Funds Law
                                                 “It is extremely essential to create an     enacted in 1933. This legislation
                                                 organization that will provide small        promoted development of a hybrid
                                                 business owners and large industrial        system with a dual structure that
   Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 17 of 476




                                                                          HALKBANK ANNUAL REPORT 2018
                                                                          15




 We are in the warm conversations of aunts
Mürüvet and Demet, who we have known for
        years, as well as in the thick of life.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 18 of 476


Corporate
   Profile   Halkbank’s
             historical development


             Replicating its successful performance in Turkey abroad
             as well, Halkbank has become one of the major players
             in Serbia and Macedonia in short order thanks to its
             extensive branch network.



    16       included an occupation-based
             microcredit facility that Turkey lacked
                                                         Halkbank acquired Türkiye Öğretmenler
                                                         Bankası T.A.Ş. (Töbank) in 1992,
                                                                                                       TRY 2.5 billion. Bids placed by domestic
                                                                                                       and international investors for the
             at the time. Under this system,             Sümerbank in 1993, and Etibank                Bank’s floated shares totaled
             Halkbank would manage micro-lending         in 1998. Growing more diversified             TRY 17.3 billion, eight times the size
             centrally while public funds would be       and stronger with each acquisition,           of the offering. Halkbank’s successful
             set up to assume the principal function     Halkbank entered into the process of          flotation received the “Best Public
             in the areas deemed appropriate by the      reorganization in 2000 to operate more        Offering” award for the year from
             Bank.                                       effectively in the current, internationally   Sweden-based East Capital, a leading
                                                         competitive banking environment while         independent European investment
             This hybrid system was put in practice      preparing itself for privatization. In        company.
             five years after the enactment of the       2001, the Bank acquired Emlak Bankası
             law and Halkbank began operating in         with its 96 branches, personnel and           In 2012, Halkbank carried out a
             1938.                                       balance sheet.                                secondary public offering of its shares
                                                                                                       that increased its free-float ratio to
             People’s banking, which followed a          Pamukbank was merged into Halkbank            48.9%. As a result of a successful public
             similar path to cooperative movements       in the second half of 2004. Finalized         offering, TRY 4.5 billion sales were
             in various countries, also began            in only half the time of the originally       realized. Of the total offering, 80% of the
             in Turkey with the establishment            estimated nine months, this integration       shares were sold to foreign investors
             of Halkbank. Halkbank is the first          went down in world banking history as         while domestic corporate investors and
             bank of the middle class, and its           a bank merger that was successfully           domestic individual investors were each
             representatives in the economy              completed in a very short period of           allocated 10%. Halkbank completed
             consisting of tradesmen, artisans and       time.                                         its secondary offering, recorded as the
             small businesses, in the sector.                                                          largest public offering on the Borsa
                                                         The first bank to establish an                İstanbul A.Ş. and the third-largest
             Conducting its operations in light of       Entrepreneur Information Center in            in Europe in 2012, with the smallest
             Ataturk’s words “my happiest day will       1995 and the first bank in Turkey to          discount to date, marking yet another
             be when I see magnificent factories         offer a Women’s Entrepreneur Loan             notable achievement for the Bank.
             replace the small shops of tradesmen,”      in 2007, Halkbank has always been
             Halkbank provided credit services           a pioneer in the industry. It was also        Prestigious Position in the Sector
             through the Public Funds channel,           the first state-owned bank to use TV          Since its establishment, Halkbank has
             from which it received financing, from      banking and to open an offshore branch        always prioritized those investments
             1938 to1950. Halkbank was authorized        abroad.                                       that contribute to both Turkey’s
             to open branches and lend directly                                                        economic and social development.
             in 1950. The Bank started increasing                                                      Thanks to major strides taken in
                                                         Record Demand for Public Offering
             the pace of its activities as well as its                                                 recent years, the Bank continues to
                                                         Halkbank’s share flotation in 2007
             deposit and lending volumes in 1964                                                       strengthen its well-respected position
                                                         generated record demand as the
             and reached an important position in                                                      in the banking industry attained through
                                                         largest ever public offering in Turkey at
             the banking industry.                                                                     a countrywide branch network, high
                                                         that time. Some 24.98% of the Bank’s
                                                                                                       quality products and services, and a
                                                         outstanding shares were sold for
                                                                                                       professional approach to SME banking.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 19 of 476




                                                                                                                                    HALKBANK ANNUAL REPORT 2018
Striving to extend resources to            with Advantage features. As a result,       development and decision-making
productive enterprises and to create       Halkbank enabled cardholders to benefit     processes, identification of customer
value for Turkey, Halkbank meets all       from the installment and CashPoint          profiles and needs, and product and
funding demand with competitive            features of the Advantage card.             service offerings.
interest rates thanks to its diversified
range of loan products for investment,     Europe’s first prepaid contactless debit    Halkbank implemented the “Identity
production, domestic and foreign           card launched thanks to a partnership       Management System” in 2008 at the
trade, and retail financing. In addition   between Halkbank and Visa. Bank24           Head Office and branches. The Identity
to its domestic funding sources,           Jet combines many functions including       Management System allows employees
the Bank also cooperates with              a contactless payment card for small-       to conduct all banking transactions as
international financial institutions       sum purchases, a public transit card,       well as to receive healthcare and social
including the World Bank, European         KGS, a self-service payment card and a      security services using a single ID
Investment Bank, the Council of Europe     pass card.                                  number or card.
Development Bank and the French
Development Agency. Furthermore,           With its initiative that shortened the      In order to facilitate customer banking
Halkbank offers a wide range of            process of receiving and evaluating         transactions across all platforms,
conveniences to SMEs including             credit card applications and delivering     Halkbank uses technology infrastructure
special loans and products tailored        cards to customers, Halkbank became         and processes as needed in today’s world
to their specific requirements, local      the first bank in Turkey to receive ISO     and financial services industry.
and regional needs through credit          9001 Quality Management Systems
agreements with chambers of
commerce and industry throughout
                                           Certification in 2008.                      A Powerful Regional Player
                                                                                       Halkbank is striving to extend its robust    17
Turkey.                                    In December 2012, Halkbank                  domestic performance to overseas
                                           terminated its Advantage card               markets and to become a strong regional
Halkbank works to increase                 partnership with HSBC and launched          bank in Turkey’s surrounding geography.
cooperation with regional development      a new credit card brand, Paraf, with        In 2011, Halkbank acquired the shares
agencies; increase the loans extended      the slogan, “Paraf: Home of Benefits.”      of Export and Credit Bank Inc., the SME
through KOSGEB (Small and Medium           Having introduced numerous firsts to        bank of Macedonia. Aiming to be one of
Enterprises Development Organization)      the sector with distinctive promotional     Macedonia’s top three banks, Halkbank
and KGF (Credit Guarantee Fund             campaigns and innovative features,          operates in the country under the name
of Turkey); and bolster the amount         Paraf posted significant increases          Halk Banka A.D., Skopje. In 2012, Halk
and variety of funding sources             in card numbers and market share.           Banka A.D., Skopje acquired Ziraat Banka
secured from international financial       Halkbank was selected the “Bank with        A.D., Skopje along with all of its assets,
institutions. Additionally, Halkbank is    the Largest Growth in Visa Credit Card      liabilities, branches and personnel.
constantly evolving and implements         Shopping Volume” at the Visa 2014
organizational change strategies to        Achievement Awards.                         In 2015, Halkbank bought a 76.76%
provide better service to SMEs and                                                     stake in Cacanska Banka and renamed
meet their specific needs with fast,       With Paraf, which is not only a credit      it Halkbank A.D. Beograd. Halkbank
effective, high-quality solutions that     card product but also a platform that       continues to make long-term investments
ultimately aim to contribute to the        enables partnerships with other banks,      in Serbia. After the capital increase and
country’s economic development by          Halkbank plans to offer services            the share sales, Halkbank holds a 100%
strengthening SMEs, the foundation of      customized according to the personal        stake in Halkbank A.D. Beograd. It has
Productive Turkey.                         preferences and needs of customers.         opened the subsidiary’s 37th branch
                                                                                       in Novi Pazar as the latest stage of its
The Bank of “Firsts” in Retail Banking     Strong Technological Infrastructure         growth strategy in the Serbian market.
Upon the leap taken into the retail        Halkbank’s use of advanced technology
banking segment, Halkbank enriched         serves as a powerful competitive            In the coming years, Halkbank plans to
its consumer loan portfolio with           advantage. Thanks to a revamped             continue seizing opportunities that arise
offerings that meet every type of need     technological infrastructure, centralized   in the Balkans, to establish a strong
with attractive terms. In addition to      database and automated operations           regional presence there, and function
general purpose loans for education,       facilities, the Bank significantly          as a bridge between Turkey and that
healthcare and vacations, the Bank         reduced the operational task workload       burgeoning area.
added retail loans with convenient         performed by the branches for
repayment options for target               settlement and reconciliation purposes.     Halkbank Headquarters Moves to
occupational groups to its existing        Halkbank has launched a wide variety        Istanbul
product portfolio.                         of technology related initiatives,          At Halkbank’s Ordinary General Assembly
                                           including “data warehousing, data           Meeting held on March 29, 2013, the
Thanks to a partnership agreement          mining and customer relationship            Bank’s headquarters was relocated from
between Halkbank and HSBC in 2007,         management;” these projects help            Ankara to Istanbul, with the approved
Halkbank credit cards were enhanced        facilitate the Bank’s business strategy     amendments made to the Articles of
                                                                                       Association.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 20 of 476


Corporate
   Profile   Milestones


             Halkbank won the first place prize in the “Banking and
             Other Financial Services” sector at the Turkey’s 500 Largest
             Services Exporters Awards organized for the third time by
             the Turkish Exporters’ Assembly (TIM).



    18        1933                                                    1993
              Founded pursuant to the Halkbank and Public Funds       Halkbank acquired Sümerbank’s assets and
              Law, Halkbank carried out credit services through the   liabilities in 1993.
              Public Funds channel for which it provided financing
              from 1938 to 1950.
                                                                      1995
                                                                      The first Entrepreneur Information Center was
              1940                                                    established.
              Halkbank extended its first SME loans to small and
              medium-size enterprises.
                                                                      1998
                                                                      Etibank was merged into Halkbank in 1998, with only
              1950                                                    the acquisition target’s assets and liabilities.
              Having conducted credit services through the Public
              Funds channel since 1938, Halkbank was authorized
              to open branches and lend directly in 1950.             2000
                                                                      Halkbank launched restructuring initiatives pursuant
                                                                      to Law No. 4603 on the restructuring of state-owned
              1964                                                    banks to operate in accordance with the
              Halkbank created the first fund for the construction    requirements of the current globally competitive
              of small industrial parks and marketplaces. That        banking environment and to prepare for privatization.
              same year, the Bank started working actively to
              expand the deposit base and lending volume.
                                                                      2001
                                                                      Halkbank acquired Türkiye Emlak Bankası, with
              1975                                                    the target company’s 96 branches, personnel and
              Halkbank became the bank of larger industrial           balance sheet.
              enterprises as well with the launch of industrial
              investment and working capital loans.
                                                                      2004
                                                                      In the second half of 2004, Pamukbank was
              1992                                                    successfully merged into Halkbank with all the
              Halkbank grew with the acquisition of a number          target company’s assets, liabilities, branches and
              of banks starting in 1992. As part of this process,     employees.
              Türkiye Öğretmenler Bankası (Töbank) was merged
              into Halkbank during the year with all of its
              personnel, branches, assets and liabilities.            2007
                                                                      Halkbank’s public offering in 2007, which met
                                                                      with record demand, was registered in the history
                                                                      of the Borsa İstanbul A.Ş. as the largest public
                                                                      offering carried out in Turkey at that time. 24.98%
         Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 21 of 476




                                                                                                                 HALKBANK ANNUAL REPORT 2018
of Halkbank shares were floated. Thanks to this
                                                        2011
                                                                                                                 19
successful public offering, Halkbank received the
                                                        Halk Academy, an in-house banking school, was
annual “Best Public Offering” award from East
                                                        restructured to provide the highest quality training
Capital, a leading European investment company.
                                                        for Halkbank employees. The Academy administered
Under an agreement between Halkbank and HSBC
                                                        programs that generally related to banking, personal
that year, Halkbank credit cards were enhanced with
                                                        development and social responsibility.
Advantage features.
                                                        Halkbank Operations Center was established as
2008                                                    part of the Operational Transformation Project that
Halkbank credit cards were redesigned to offer          was initiated to increase the Bank’s efficiency and
all benefits of Advantage and launched under the        accelerate growth.
Halkbank Advantage brand.
                                                        Striving to extend its successful domestic
With an initiative that shortened the process of        performance to overseas markets and become
receiving and evaluating credit card applications and   a powerful regional bank, Halkbank acquired the
delivering cards to customers, Halkbank became          shares of Export and Credit Bank Inc. /Skopje, the
the first bank in Turkey to receive ISO 9001 Quality    SME bank of Macedonia in 2011. Aiming to be one of
Management Systems Certification in 2008.               Macedonia’s top three banks, Halkbank operates in
                                                        the country under the name Halk Banka A.D., Skopje.
In addition, Europe’s first prepaid contactless debit
card launched thanks to a partnership between
Halkbank and Visa; Bank24 Jet combined a large
                                                        2012
                                                        Halkbank launched the credit card brand Paraf with
number of diverse functions in one single card.
                                                        the slogan, “Paraf: Home of Benefits” in 2012.
In 2008, Halkbank launched the SME Transformation
                                                        In 2012, Halkbank carried out a secondary public
Project to help SMEs comply with domestic and
                                                        offering of its shares that increased its free-float
international regulatory requirements and practices
                                                        ratio to 48.9%.
with regard to corporate social responsibility,
environment, occupational health and safety and
                                                        In 2012, Halkbank secured a syndicated loan
energy efficiency.
                                                        amounting to EUR 558 million and USD 207.5
                                                        million with the participation of 46 banks from 23
2009                                                    countries and successfully completed a USD 750
Entering into cooperation agreements with               million Eurobond issue, confirming the Bank’s strong
development agencies, Halkbank started                  reputation in the eyes of international investors. The
collaborating with these agencies, the first bank to    Bank also issued TRY 1,5 billion in bank bonds.
become a solutions partner to this segment.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 22 of 476


Corporate
   Profile   Milestones



             In 2018 Halkbank unveiled the Paraf Esnaf (Tradesman)
             and Paraf KOBI (SME) credit cards in the commercial
             credit cards market while rolling out the Parefree youth
             card in the retail credit card segment.



    20        2013                                                     2015
              At Halkbank’s Ordinary General Assembly Meeting          In March 2015, Halkbank acquired a 76.76% stake in
              held on March 29, 2013, the Bank’s headquarters          Cacanska Banka A.D., Cacak, which has branches in
              was relocated from Ankara to Istanbul, with the          various regions of Serbia. Halkbank renamed the newly
              approved amendments made to the Articles of              acquired bank Halkbank A.D., Beograd.
              Association.
                                                                       Halkbank ranked high in The Banker’s survey on the
              Halkbank expanded the Paraf card product portfolio       world’s most reliable banks. Halkbank placed 102nd on
              in 2013 and introduced Parafly, a credit card            the list which ranks 250 world banks for robustness
              designed specifically for travel spending. Reaching      and reliability, based on a range of criteria that includes
              its year-end target after just six months, the Bank      asset quality, liquidity, risk environment, and profitability.
              issued some 3,2 million Paraf cards to customers in
              2013.                                                    In 2015, Halkbank once again rolled over its syndication
                                                                       loan, securing EUR 640 million and USD 179 million.
              Halkbank rolled over its syndicated loan of              Furthermore, the Bank issued its fourth bond
              EUR 562 million and USD 259 million with the             (Eurobond) worth USD 500 million in international
              participation of 41 banks from 19 countries and          markets, and a bond worth TRY 3.5 billion in the
              placed the Bank’s second Eurobond issue which            domestic markets.
              amounted to USD 750 million. The Bank also issued
              TRY 2,5 billion in bank bonds.
                                                                       2016
                                                                       Halkbank’s Mobile Banking app, upgraded in early
              2014                                                     2016, garnered the Bronze Award in the “Most
              Halkbank revolved its EUR 511.5 million and              Innovative Mobile Banking Application” category at
              USD 112 million syndicated loan through a                the Stevie Awards, which recognizes excellence in the
              consortium comprising 34 banks from 17 countries         business world at the international level.
              in 2014. It also carried out a third Eurobond issue
              with a nominal value of USD 500 million. Additionally,   Continuing to undersign new cooperation with its
              the Bank issued TRY 2,75 billion in corporate bonds.     financial stability and reliable reputation internationally,
                                                                       Halkbank raised funds by issuing bills with a nominal
              Paraf Credit Card garnered Halkbank the “Bank with       value of USD 500 million (its fifth Eurobond) in
              the Largest Growth in Visa Credit Card Shopping          international markets, bonds worth TRY 4.7 billion in the
              Volume” designation at the Visa 2014 Achievement         domestic market, while also reaching a syndication deal
              Awards.                                                  of USD 175 million and EUR 476.5 million.

                                                                       Following completion of the registration process
                                                                       in Singapore, the Bank inaugurated its Singapore
                                                                       representative office.
         Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 23 of 476




                                                                                                         HALKBANK ANNUAL REPORT 2018
In 2016, Halkbank took its efforts in the area of
                                                             2018
                                                                                                         21
sustainability to the next level, and joined the BIST
Sustainability Index.                                        In 2018 Halkbank issued TRY 4.9 billion
                                                             in subordinated bonds and TRY 1 billion
2017                                                         in mortgage-backed securities. In
Halkbank raised its total assets to TRY 305.4 billion
and became the fifth largest bank in Turkey.                 addition, the Bank raised
Pursuant to the Resolution numbered 2017/1 dated
                                                             TRY 11.2 billion from direct placement
February 3, 2017 by the Privatization Board of Turkey,       to qualified investors of corporate
shares held by the Privatization Administration
of Turkey were removed from the scope of the
                                                             bonds without going through a public
privatization program and they were transferred to           offering process.
the Turkey Wealth Fund on March 10, 2017.

Leveraging its financial stability and credible brand        In 2018 Halkbank unveiled the Paraf
perception on the international stage to forge new
partnerships, Halkbank issued a 10-year,
                                                             Esnaf (Tradesman) and Paraf KOBI
TRY 1 billion Tier II debt security. In addition, the Bank   (SME) credit cards in the commercial
raised TRY 8,3 billion from public offering or direct
placement to qualified investors of corporate bonds.
                                                             credit cards market while rolling out the
                                                             Parefree youth card in the retail credit
Boosting its international brand value thanks to
its robust financial base, Halkbank managed to be
                                                             card segment.
among the companies included in the Emerging
Markets Index chartered by FTSE, an independent
joint venture of the London Stock Exchange and the
                                                             Halkbank won the first place prize
Financial Times.                                             in the “Banking and Other Financial
The first Turkish bank to implement the
                                                             Services” sector at the Turkey’s 500
ISO 50001 Energy Management System as part of its            Largest Services Exporters Awards
sustainability initiatives, Halkbank received the Low
Carbon Hero award from the Sustainable Production
                                                             organized for the third time by the
and Consumption Association on April 26, 2017.               Turkish Exporters’ Assembly (TIM).
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 24 of 476




We are in the smiles of children who
fit grand dreams in their small worlds.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 25 of 476
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 26 of 476


Management




      24




                                                                  TRY 250.5
                                                                  billion
                                                                  We continued to support the real
                                                                  sector with our cash loans that
                                                                  reached TRY 250.5 billion.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 27 of 476



Chairman’s




                                                                                                                          HALKBANK ANNUAL REPORT 2018
assessment
Our primary goal has always been and will always be to create
more value for Turkey and the Turkish people at every step. In
an effort to be worthy of the People (Halk) we are proud to be
named after, we will always work as hard as we can and walk
hand-in-hand toward the vision of a stronger Turkey.

Esteemed Stakeholders,                  That technology and efficiency have
                                        become the determining factor in
                                                                                  Loans, which represent the largest
                                                                                  asset line item, grew 14.1% while
                                                                                                                          25
The performance of emerging             international competition is better       deposits, the banks’ biggest source
market economies were directly          understood across the world. In           of funding, rose 19.6%. Reinforcing
impacted by political tensions          the face of scale economies that          economic stability with their strong
that had an immediate effect on         emphasize mass production, SMEs’          financial position, Turkish banks
international trade as well as          manufacturing capacities that offer       never allowed a liquidity crunch in
rising regional geopolitical risks in   tailored solutions to customer needs      the domestic market.
2018. Financial markets witnessed       have gained significance. Economies
periodic fluctuations during this       driven by SMEs, such as Turkey, will      Esteemed stakeholders,
time due to harshening rhetoric of      surely benefit from this transition.
leading global political actors and                                               As was the case during our 80-
imposition of sanctions that impact     After starting 2018 with a 7.4%           year history, we continued to fulfill
commercial transactions. Growth         growth performance in Q1, Turkey          the responsibility and awareness
projections were revised down           spent the second half of the year         of being a national in 2018. We
regularly in the reports assessing      trying to fend off speculative            spent every day we had under the
the global economic outlook during      attacks initiated overseas. Defining      Halkbank roof thinking about how
2018, which was off to a good start     its new economic model based              to serve our customers better and
with optimistic expectations from       on rebalancing, discipline and            what steps to take in order to move
international institutions.             change in the medium term, Turkey         the Bank to the future. Our primary
                                        managed to minimize the impact            goal has always been and will
As the trade war between the United     of fluctuations thanks to economic        always be to create more value for
States and China that escalated         measures and fiscal reforms.              Turkey and the Turkish people at
with retaliatory sanctions spread       Emphasis on domestically-produced         every step. In an effort to be worthy
throughout the world, companies         goods awareness and adherence to          of the People (Halk) we are proud to
operating on a global scale were        fiscal discipline created value for the   be named after, we will always work
forced to find new markets. The         economy that ran a current account        as hard as we can and walk hand-in-
markets relaxed further in the last     surplus month after month during          hand toward the vision of a stronger
part of the year as expectations for    this period.                              Turkey.
the U.S. Central Bank (the Fed) to
slow down the pace of rate hikes as     The Turkish banking industry              Sincerely,
well as favorable political messages    maintained its robust standing in
increased, and oil prices retreated.    the financial markets in terms of         R. Süleyman ÖZDİL
                                        effective resource management             Chairman
The main determinative of this          and high asset quality. The sector’s
period is the rising trend in favor     capital adequacy ratio ticked up
of high technology product exports      40 basis points to 17.27% while
in the countries that rely on foreign   shareholders’ equity reached TRY
resources in financing investments.     421.2 billion as of year-end 2018.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 28 of 476


Management




      26




                                                                    15.9%
                                                                    SME Loans
                                                                    Market Share
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 29 of 476



General Manager’s




                                                                                                                          HALKBANK ANNUAL REPORT 2018
assessment
Thanks to its robust financial underpinnings and asset
quality, Halkbank had a productive year in 2018 while
collaborating with companies that serve the national
interests in an effort to support the real sector.


Esteemed stakeholders,                   The partnerships we established as
                                         well as the steps we have taken to
                                                                                  Thanks to its robust financial
                                                                                  underpinnings and asset quality,        27
                                         ease the burden on the real economy      Halkbank had a productive year
In the 80th anniversary of the Bank,
                                         provided an impetus for Turkey, as       in 2018 while collaborating with
which prides itself for providing
                                         the Turkish economy began running        companies that serve the national
Turkey and the Turkish people with
                                         a current account surplus after          interests in an effort to support the
superior service since the day it was
                                         three years and exports made a big       real sector. It has always been a
established, the entire Halkbank
                                         leap. Chief among the partnerships       priority for us to turn artisans into
family exhibited dedication and
                                         launched by the banking sector are       SMEs, and SMEs into large industrial
hard work and performed strongly
                                         Credit Guarantee Fund of Turkey          firms. The e-Export Initiative,
to be worthy of its investors and
                                         (KGF)-sponsored loans, the Relief        unveiled with the purpose of
customers. In a year replete with
                                         Loan offered in cooperation with the     enhancing Turkey’s competitiveness
developments in the world and
                                         Union of Chambers and Commodity          in international markets and also
in Turkey with direct impact on
                                         Exchanges of Turkey (TOBB), and          supported by the Bank, helped SMEs
the economy, our increasing work
                                         the cooperation protocol inked with      make sales to a large number of
discipline and overall motivation
                                         the Turkish Exporters’ Assembly.         countries. Significantly contributing
allowed us to attain financially
                                         A number of products, including          to firms’ international marketing
effective results. The products we
                                         mortgage campaign, zoning                and branding activities, this project
develop as a supporter of artisans
                                         amnesty, and military exemption          assisted Turkish companies in
and SMEs increased the real
                                         loan, spearheaded by state banks         establishing a larger presence in
economy’s access to financing while
                                         helped revive the domestic market.       global trade.
our faith in the ideal of a strong
economy and a strong Turkey guided
                                         As we work as hard as we can             While encouraging export-oriented
our operations.
                                         to serve our country, a number           industries, we also undertook
                                         of new regulations strengthened          initiatives to sustain firms’
The banking industry operates
                                         Turkish banks. The decree of the         operations in the domestic market.
in adherence to public discipline
                                         Capital Markets Board in late 2018       We launched Paraf Artisan as our
within the guidelines set forth
                                         amending the Communiqué on               credit card exclusively for artisans
by the economic administration,
                                         Asset-Backed and Mortgage-Backed         while unveiling Paraf SME for SMEs
which makes effective and quick
                                         Securities and the Communiqué            during the year.
decisions under a strong institutional
                                         on Covered Bonds diversified the
coordination. The sector’s priority
                                         innovative and safe investment
in its support for every measure,
                                         vehicle alternatives. Reducing the
including the amendment to the
                                         risks assumed by investors, this
Decree on Protecting the Value of
                                         regulation lowered borrowing costs
the Turkish Currency and All-out
                                         while increasing our capability to tap
Fight against Inflation, was to be an
                                         the capital markets.
integral part of financial stability.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 30 of 476


Management   General Manager’s
             assessment


             All of the products and services we develop are
             launched based on the feedback we get from the field.
             To this end, the Bank spent a good part of its 80th year
             in the field, as our colleagues frequently met with
             representatives from the real economy.


      28     All of the products and services we
             develop are launched based on the
                                                         Esteemed stakeholders,                    project this year to realize the wishes
                                                                                                   of 80 children during the April 23
             feedback we get from the field. To this     During our 80th year that we launched     National Sovereignty and Children’s
             end, the Bank spent a good part of its      under the “Shared Tradition, Shared       Day. Further, during the month of
             80th year in the field, as our colleagues   Future” motto, we continue to move        Ramadan, we gave bicycles to 1,200
             frequently met with representatives         forward with confident steps on the       children, who we also introduced
             from the real economy. We held the          back of our deep-rooted banking           to theatre, in various Anatolian
             first of Productive Turkey Meetings in      culture. Halkbank family grew to          provinces as a report card present,
             Bursa this year followed by Trabzon         18,781 employees with the addition        distinguishing the Bank with our
             and Samsun where we got together            of 1,491 people this year. We continue    social and cultural activities.
             with hundreds of industrialists and         to provide high-quality service to
             SMEs. As part of the Tradesmen’s            our people from 988 branches in 81        Esteemed stakeholders,
             Restaurant Conversations rolled out         provinces.
             within the scope of the activities, we                                                As it has been the case for 80 years,
             met with the tradesmen and heard            We continue to perform successfully       Turkish people once again found high-
             the needs of our customers firsthand.       as a result of our efforts. The Bank      quality service and products that fit
             Getting together with more than 10          ended 2018 with TRY 2.5 billion net       their needs at Halkbank. As we leave
             thousand stakeholders in 13 provinces       profit and 9.3% return on equity (ROE).   2018 behind with successful results
             under the name of Ramadan Meetings          Our total assets increased 23.9% over     and groundbreaking initiatives in the
             as part of our 80th anniversary             the prior year to TRY 378.4 billion,      sector, we have high hopes for the
             activities, we traveled thousands of        while total deposits rose to TRY 248.9    coming year. We will continue to be
             kilometers.                                 billion. As a result of our pioneering    committed to Turkey’s future goals
                                                         work in SME Banking, our commercial       while working hard to support the real
             Pursuant to our face-to-face banking        loans, which also include SME loans,      economy in order to help our industry
             approach, we held Shared Intelligence       jumped 27.9% to TRY 205.8 billion         develop and exports increase. I believe
             Meetings at Organized Industrial            in 2018 while the Bank’s total loans,     that we will continue to create value
             Zones with high export capabilities.        which include both cash and               for Turkey with new accomplishments
             During these activities that guide our      non-cash loans, increased 28% to          in 2019 while remaining steadfast
             efforts to support the real economy,        TRY 333.6 billion. In the same period,    to our banking approach based
             we solicited feedback from industry         our tradesmen loan volume amounted        on efficient use of resources and
             representatives regarding what else         to TRY 31.1 billion.                      diversification of funding sources.
             we can do to aid the development of
             domestic industry. We organized 10          While we created value for the            Sincerely,
             events this year where we conveyed          Turkish economy with our financial
             our products and services to                performance, we continued to work         Osman ARSLAN
             manufacturing firms during in-person        with the awareness of our social          General Manager
             meetings. We increased our SME              responsibility in 2018. We carried out
             Banking market share to 15.9% as a          the “Children Ask, Halkbank Delivers”
             result of our innovative initiatives.
  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 31 of 476




                                                                         HALKBANK ANNUAL REPORT 2018
We are being greeted warmly by
pure-hearted Anatolian people in a
cold and remote corner of Turkey.




                                                                         29
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 32 of 476


Management
             Board of Directors and
             the Supervisory Board




      30




             (1) Recep Süleyman ÖZDİL           (5) Mehmet Nihat ÖMEROĞLU                (9) Dr. Ahmet YARIZ
             Chairman                           Independent Board Member                 Independent Board Member

             (2) Himmet KARADAĞ                 (6) Maksut SERİM                         (10) Prof. Dr. Yılmaz ÇOLAK
             Vice Chairman                      Board Member                             Member of the Supervisory Board

             (3) Osman ARSLAN                   (7) Sadık TILTAK                         (11) Faruk ÖZÇELİK
             Board Member and General Manager   Independent Board Member                 Member of the Supervisory Board

             (4) Meltem TAYLAN AYDIN            (8) Sezai UÇARMAK
             Board Member                       Board Member


                                                                                               (9)         (7)                 (10)
                                                                                  (11)                                 (4)



                                                                            (6)          (2)         (1)         (3)         (5)      (8)
          Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 33 of 476



Executive Management




                                                                                                          HALKBANK ANNUAL REPORT 2018
                                                                                                          31




(1) Osman ARSLAN              (5) Ergin KAYA                 (8) Selahattin SÜLEYMANOĞLU
General Manager               Deputy General Manager         Deputy General Manager

(2) Mehmet Akif AYDEMİR       (6) Metin KÖSTEK               (9) Hasan TUNCAY
Deputy General Manager        Deputy General Manager         Deputy General Manager

(3) Mehmet Sebahattin BULUT   (7) Yusuf Duran OCAK           (10) Erkan KİLİMCİ
Deputy General Manager        Deputy General Manager         Deputy General Manager

(4) Mustafa ÇÖDEK
Deputy General Manager


                                                       (3)     (10)               (2)         (9)
                                                                      (4)


                                                                                                    (8)
                                                       (7)      (5)         (1)         (6)
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 34 of 476
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 35 of 476



                                                We extend from
                                                the seas to the
                                                skies with our
                                                support for mega
                                                projects, the
                                                source of pride
                                                for our country.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 36 of 476


Operations
             Review of
             operations in 2018
             Within the scope of Project Finance and Structured
             Finance activities as of the end of 2018, USD 577 million
             credit facilities were made available for 13 projects.




     34      CORPORATE AND COMMERCIAL
             BANKING
                                                        33.3% Increase in Credits
                                                        The rapid growth in the corporate
                                                                                                    including mostly Build-Operate-
                                                                                                    Transfer projects such as the Istanbul
                                                        and commercial banking segment              New Airport, the Gebze-Izmir Highway
             In 2018, Halkbank extended to              continued in 2018, with lending             and Bridge Crossing, Northern
             registered corporate and commercial        reaching a wider customer base              Marmara Highway and Yavuz Sultan
             segment customers a total of               thanks to new customers in                  Selim Bridge.
             TRY 113 billion in cash credits, up        the portfolio. In 2018, Halkbank
             33.3% than the end of 2017 while           extended to registered corporate and        USD 577 Million Credit for 13 Projects
             non-cash credits reached TRY 70.2          commercial segment customers a              Halkbank, through both the lending
             billion with an increase of 44.5%.
                                                        total of TRY 113 billion in cash credits,   relations it has established with
                                                        up 33.3% than the end of 2017 while         companies one-on-one and
                                                        non-cash credits reached TRY 70.2           participation to banking consortium
             Operating with a focus on customer         billion with an increase of 44.5%.          established in order to meet project
             satisfaction, Halkbank continued to                                                    financing, purchasing, takeover,
             expand in Corporate and Commercial         Halkbank Support to Mega Projects           merger and other corporate financing
             Banking in 2018 by offering the most       Halkbank continued to perform               requirements of its customers, was
             appropriate products, services and         marketing and feasibility studies           one of the active participants of the
             solutions in line with customer needs.     as well as technical and financial          market in 2018. Cash and non-cash
                                                        analyses for a wide range of client         credits totaling USD 577 million were
             Halkbank’s major goals include             projects including energy production,       offered to 13 projects with adequate
             providing the products and services        transmission and distribution projects      feasibility and credit rating within
             customers need via specialized staff       (e.g. natural gas transmission and          the scope of Project Finance and
             and increasing customer satisfaction.      distribution; electricity transmission      Structured Finance activities as of
                                                        and distribution; hydroelectric, solar      the end of 2018. The total portfolio of
             With a focus on customer satisfaction      and wind power plants; geothermal           Halkbank’s structured finance, project
             and profitability, Halkbank delivered      power plants; thermal power                 finance and purchasing finance
             top quality banking services to            stations); port, airport, toll road,        equaled USD 7.2 billion in cash and
             corporate and commercial clients at 7      highway and railway, rail system            non-cash credits at the end of 2018.
             corporate and 36 commercial branch         and metro transportation projects;
             locations in 2018. The Bank conducts       hospital, shopping center, convention       Relations with International
             its business activities in the corporate   center, hotel with more than 800            Institutions
             and commercial segment with a              beds, holiday resort, exhibition center     In 2018, Halkbank maintained
             high-quality, productive and forward-      construction projects; and build-           business relationships with
             looking banking approach. Halkbank         operate-transfer, build-lease and           international financial institutions –
             also provided financing to its client’s    operating right transfer projects.          including European Investment Bank,
             high-value projects, contributing                                                      World Bank and French Development
             to Turkey’s economic and social            The Bank has participated in the            Agency – from which it obtained long-
             development.                               financing of numerous projects with         term, low-cost funding. As a result,
                                                        significant public benefit and in line      the Bank was able to provide cost-
                                                        with the Bank’s lending policies            effective financing for the investments
                                                                                                    of many clients.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 37 of 476




                                                                                                                      HALKBANK ANNUAL REPORT 2018
                                                                                                                      35




We are pleased to be the happy reflection of our
customer-focused efforts on our customers’ faces.

45% Increase in Corporate Collection   In an effort to create value for        With special efforts and
Amount                                 corporate and commercial segment        improvements on the Direct Debit
In line with focusing on cashflow      clients, Halkbank leverages             System (DBS) in order to reach more
management as a strategic priority,    technology to execute payment and       primary companies and dealers,
Halkbank aims to boost its share       collection transactions efficiently,    the number of parent companies
of the cash flow of its customers.     quickly and reliably and it increased   increased by 35%, dealers by 42% and
To this end, the Bank continued to     the number of contracted institutions   the collection amount increased by
develop and upgrade its systems        for corporate collections by 7% and     85% when compared to the previous
infrastructure in 2018. With this      collection amounts by 45% in 2018.      year.
effort, Halkbank aims to improve its
current service offering and realize
advanced technology projects to gain
a competitive edge.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 38 of 476


Operations   Review of
             operations in 2018


             Halkbank continued supporting strategic sectors, offering
             solutions for improving employment, providing innovative
             solutions to exporters, entrepreneurs wishing to set up their
             own businesses and SMEs that want to carry their business
             to the digital environment.

     36      SME-ARTISANS BANKING                         innovative solutions to exporters,
                                                          entrepreneurs wishing to set up their
                                                                                                      Halkbank also continued determining
                                                                                                      needs and demands of the sector through
             Halkbank supports young                      own businesses and SMEs that want           Productive Turkey Meetings and Shared
             entrepreneurs and women                      to carry their business to the digital      Intelligence Meetings getting together with the
             entrepreneurs – who want to set              environment.                                representatives from the sector, and listening
             up new businesses, have business                                                         to the sector and its requirements from its
             ideas and those who want to expand           Thanks to these efforts, despite the        representatives.
             their current businesses – with the          fierce competition environment,
             KGF Sponsored Young Entrepreneur
                                                          Halkbank managed a grand success in         Support to Youth and Women Entrepreneurs
             Loan and KGF Sponsored Women’s
                                                          SME Banking and increased its market        In keeping with its long-standing mission
             Entrepreneur Loan launched in 2018.
                                                          share from 14.8% at the end of 2017 to      of supporting entrepreneurs and social
                                                          15.9%(*) as of 2018. The credits extended   responsibility awareness, Halkbank places a
             Halkbank is the first name that              in 2018 by Halkbank to SMEs accounted       great emphasis on fostering entrepreneurship,
             comes to mind in SME Banking and             for 39.4% of its total cash credits.        boosting employment, supporting
             the strongest supporter of Turkey’s                                                      entrepreneurs to start new businesses, and
             real sector. The Bank serves SMEs,           Solutions Specific to Sector and            helping young people to actively participate in
             and hence Turkey’s economy, with             Business Lines                              the economy.
             a customer-focused approach that             Along with generating specific solutions
             includes close contact with customers        to unique demands of each sector            Halkbank offers the Young, Bold, Master and
             in the field. Halkbank sees and identifies   with SME Support Packages, Halkbank         Inventor Entrepreneur Loan products to those
             SME needs and requirements first-hand        also supports these sectors through         who want to start their own enterprises.
             on the spot with this perspective.           packages specially developed for these      These loans are designed according to key
                                                          sectors to create awareness towards         criteria such as educational level, age and
                                                          strategic sectors.                          work experience. Additionally, the Bank
             Taking service to its customers’ door
                                                                                                      provides its Franchising Loan product to those
             with 988 branches and over 2,600
                                                          In 2018, Halkbank offered new sector-       entrepreneurs seeking to enter the franchising
             Customer Representatives exclusively
                                                          and business line-specific solutions        business.
             serving SMEs, Halkbank offered 24/7
                                                          to clients, including Defense Industry
             support to SMEs with
                                                          Support Loan; Energy Efficiency and         In addition to Entrepreneur Loans, Halkbank
             www.halkbankkobi.com.tr, Corporate
                                                          Renewable Energy Loan Package;              supports young entrepreneurs and women
             Banking Branch, Halkbank Mobile,
                                                          Automotive Subsidiary Industry              entrepreneurs – who want to set up new
             Artisan and SME Dialogue.
                                                          Support Loan; Furniture Sector Support      businesses, have business ideas and those
                                                          Package; Medical Sector Support             who want to expand their current businesses
             Sustaining its position as the leader of
                                                          Package; Tea Sector Support Package;        – with the KGF Sponsored Young Entrepreneur
             innovation and continuing to play an
                                                          Fisheries and Fishing Loan; Industrial      Loan and KGF Sponsored Women’s
             active role in the success of SMEs with
                                                          Agriculture Loan; TÜRSAB Travel             Entrepreneur Loan introduced in 2018.
             its efforts in SME Banking in 2018 as
                                                          Agencies Support Loan; and Pharmacy
             well, Halkbank continued supporting
                                                          Loan Package.                                 Calculations are based on the definition of small-
                                                                                                      (*)
             strategic sectors, offering solutions
                                                                                                      and medium-size enterprises provided by the
             for improving employment, providing                                                      relevant regulation of the (*) Ministry of Industry and
                                                                                                      Technology.
 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 39 of 476




We support our artisans, who know that
the reward we get for our work is not
financial-based but rather the smiles we
receive from them.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 40 of 476


Operations   Review of
             operations in 2018


             In 2018, Halkbank launched the
             e-Export Project, which enables SMEs to
             commence exports and for exporter SMEs
             to enter new markets, by providing free
             virtual stores via their existing websites.

     38      SME-ARTISANS BANKING               Aiming to support employment
                                                mobilization, Halkbank launched the
             Despite the fierce competition     Employment Support Loan in order to
             environment, Halkbank managed      motivate and support SMEs to hire new
             a grand success in SME Banking     employees.
             and increased its market share
             from 14.8% at the end of 2017      Export Mobilization Loan Package
             to 15.9% as of 2018. The credits   Halkbank generates customized
             extended in 2018 by Halkbank to
                                                solutions for and supports exporter
             SMEs accounted for 39.4% of its
                                                SMEs in accordance with Turkey’s
             total cash credits.
                                                strategies and programs. With its
                                                innovative efforts for meeting the
                                                demands and needs of export firms
                                                in order to improve the international
                                                competitive power of Turkey, Halkbank
                                                is offering as part of Export Support
                                                Package foreign currency loans,
                                                Turkish lira-denominated export          exchange rate volatility. The Bank’s
                                                loans, and letters of guarantee to       Call Option Foreign Exchange Loan
                                                SMEs gearing up for exports while        allows exporters to hedge against
                                                providing installment export loans to    such FX fluctuations. While Halkbank
                                                SMEs that prefer to make installment     mediates low-interest Eximbank-
                                                payments on foreign currency-            sourced loans through its extensive
                                                denominated credits and also, unique     correspondent network, the Bank also
                                                solutions to companies wishing to        offers the possibility to companies
                                                break into new markets.                  to open letters of credit and perform
                                                                                         other foreign trade transactions under
                                                With the Export Mobilization Loan        affordable terms.
                                                Package launched in line with the
                                                agreement signed with Turkish            In 2018, Halkbank launched the

             Digitalizing                       Exporters Assembly (TİM), Halkbank
                                                facilitates foreign trade by providing
                                                                                         e-Export Project, which enables SMEs
                                                                                         to commence exports and for exporter

             SMEs                               convenient financing support to 71
                                                thousand TİM-member exporters.
                                                                                         SMEs to enter new markets, by
                                                                                         providing free virtual stores via their
             Halkbank further bolstered its     With the CBT Rediscount Credit for       existing websites.
             strong ties with SMEs via the      Export and Foreign Exchange Earning
             www.halkbankkobi.com.tr            Services and Growing Exporter
             platform, which serves more        Loan, Halkbank supports exporting
             than 200 thousand registered       companies and offers them the
             members.                           ability to protect against foreign
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 41 of 476




                                                                                                                          HALKBANK ANNUAL REPORT 2018
We add value to Turkey’s economy
and to each loaded container for
export, extending prosperity and hope
that transcends borders.




                                                                                                                          39




Support for Digitalization and           Halkbank maintained its success         of SME banking, Halkbank not only
Technological Transformation             to SMEs that want to digitalize,        promotes its products and services
Currently, Industry 4.0 is making        include all possibilities presented     but also allows customers to easily
headlines both in Turkey and across      by technology, mainly R&D and           and rapidly apply for these offerings.
the world, suggesting that that SMEs     innovation into their business
must keep up with this technology        processes and that want to carry        In addition to providing the most
transformation in order not to           their business to the digital world     affordable financing solutions to
fall behind in global competition.       with the SME Business Development       SMEs, Halkbank also strives to assess
Halkbank continues to encourage          Loan, e-Commerce Loan Package           their needs correctly and serve them
and support SMEs to realize this         (Digitalization of SMEs Project) and    with training and advisory support.
transformation. The Bank emphasizes      Customized E-Commerce Support           The Bank offers SME customers the
the importance of Industry 4.0,          Package for SMEs.                       “Ask an Expert” feature on the
innovation and R&D investments on                                                www.halkbankkobi.com.tr platform,
every platform. Halkbank underscores     Special Digital Platform for SMEs       which serves nearly 200 thousand
that SMEs should focus their attention   Halkbank further bolstered its          registered members. “Ask an Expert”
in these key areas while it continues    strong ties with SMEs via the           provides quick answers to questions
work to finance these investments        www.halkbankkobi.com.tr platform,       posed by SMEs to the Bank’s expert
with long-term loans including           which serves more than 200 thousand     advisors. Halkbank SME Experts, who
payment free periods.                    registered members.                     respond to queries from platform
                                                                                 members, also author monthly
                                         Over the portal www.halkbankkobi.       magazines that include articles of
                                         com.tr, designed by Halkbank with the   relevance to the platform’s members,
                                         awareness that platforms to support     providing valuable guidance to SMEs
                                         SMEs are crucial for the development    and entrepreneurs.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 42 of 476


Operations   Review of
             operations in 2018


             Halkbank continues its support to tradesmen and
             artisans to meet the financial requirements of this key
             social group in the fastest, most efficient way by using
             cutting edge technologies.



     40      SME-ARTISANS BANKING                 Halkbank provides round-the-clock
                                                  support to artisans and SMEs over
                                                                                            KGF-Sponsored Loans
                                                                                            As part of its partnership with the
             In line with its founding mission,   the dedicated phone line 0850 222         Credit Guarantee Fund of Turkey (KGF),
             Halkbank continues to meet the       0 401 Artisan and SME Dialog. The         Halkbank continued its efforts to
             financing needs of tradesmen,        phone line allows clients to obtain       inform all SMEs about KGF guarantees
             craftsmen and artisans, who          information on the Bank’s products        and enable them to be able to tap this
             make up an important part of         and services, make appointments, and      resource in 2018. SMEs that were
             society today, under the most        receive other support services without    experiencing difficulties in obtaining
             favorable terms possible, while
                                                  visiting a branch.                        financing due to lack of guarantees
             providing them with effective,
                                                                                            gained access to the needed funding
             top-quality banking services.
                                                  The www.halkbankkobigelisim.com.tr        thanks to the KGF-sponsored loans
                                                  website carried Halkbank’s ongoing        originated by Halkbank. Within
                                                  training services for the SMEs to the     the scope of three different KGF
                                                  digital platform. Designed with the       protocols signed on different dates,
                                                  understanding that “Turkey Develops       Treasury KGF Sponsored Loans were
                                                  if SMEs Develop,” the online training     prioritized, thus Halkbank became the
                                                  platform aims to ensure that all SMEs     bank offering the highest level of loan
                                                  develop and overcome the hurdles          guarantee utilization among all other
                                                  in front of their businesses with the     banks.
                                                  knowledge they will learn from this
                                                  platform.                                 KGF Sponsored Young Entrepreneur
                                                                                            Loan, KGF Sponsored Women’s
                                                  PROMINENT PRODUCTS AND                    Entrepreneur Loan and KGF
                                                  SERVICES                                  Sponsored Industrial Agriculture
                                                  Delivering all the banking products       Loan were launched in line with
                                                  and services that SMEs need,              agreements signed with Credit
             Credit                               Halkbank continues to support SME
                                                  clients by working continuously to
                                                                                            Guarantee Fund.


             Guarantee                            develop fast solutions in line with
                                                  ever-changing market conditions
                                                                                            TOBB SME Support/Relief Loan
                                                                                            A TOBB (Union of Chambers and

             Fund (KGF)                           and needs, expand its product range
                                                  through new and innovative products,
                                                                                            Commodity Exchanges in Turkey)
                                                                                            Relief Loan agreement was signed

             Loans                                and establish partnerships with
                                                  various institutions and organizations.
                                                                                            between TOBB and six banks,
                                                                                            including Halkbank, on March 31,
             KGF Sponsored Young Entrepreneur                                               2018. With KGF loan guarantee, the
             Loan, KGF Sponsored Women’s          Halkbank launched the following           TOBB Relief Loan was initiated on
             Entrepreneur Loan, and KGF           products and services in line with SME    April 2, 2018 and completed on July
             Sponsored Industrial Agriculture     needs in 2018 and updated existing        18, 2018. Halkbank extended loans
             Loan were launched in line with      products based on customer needs.         totaling TRY 2.2 billion to 14,106 TOBB
             agreements signed with Credit                                                  members under this agreement.
             Guarantee Fund.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 43 of 476




                                                                                                                                       HALKBANK ANNUAL REPORT 2018
A new agreement was signed to utilize      Halkbank’s Loans with Treasury-                 At the end of 2018, the Bank extended
the SME Support/Relief Loan for SMEs       subsidized interest for artisans and            100%-interest rate discounted (zero
in need on August 31, 2018 between         tradesmen are offered with attractive           interest rate) loans totaling TRY 204.1
TOBB, eight banks including Halkbank       interest rates and favorable terms              million. Of this total, TRY 193.9 million
and KGF. The loan was launched             under the guarantee of the 999                  went to those in this segment who
on September 21, 2018. Halkbank            Artisans and Tradesmen Loan and                 took out zero interest rate loans of
extended loans amounting to                Guarantee Cooperatives (ESKKK)                  up to TRY 30,000; TRY 2.5 million was
TRY 432 million to 3,528 TOBB              or directly by the Bank without a               allocated to tradesmen and artisans
members under this agreement in            cooperative’s guarantee.                        with mastership certification who
2018.                                                                                      were setting up new businesses;
                                           Under the initiative in which loans             TRY 2.2 million was obtained by
KOSGEB Interest Support Loans              with Treasury-subsidized interest               tradesmen and artisans operating in
Halkbank and the Small and                 rate payments are extended by                   professions nearing extinction, TRY
Medium Enterprises Development             Halkbank to tradesmen and artisan               4.5 million went to terrorism-victim
Organization of Turkey (KOSGEB)            customers in 2018, those active in              tradesmen and artisans active in the
signed new protocols in 2018. Under        professions that are near extinct,              Sur district of Diyarbakır province;
these protocols, Halkbank offers           those with certificates of mastership           and TRY 1 million was extended to
financial support at favorable terms to    who set up new businesses and young             young entrepreneurial tradesmen and
manufacturing enterprises registered       entrepreneur artisans and tradesmen,            artisans.
in the KOSGEB database. Companies          are given a 100% interest rate
having the prerequisite requirements
of the protocol and qualified to
                                           discount with zero interest. Besides,
                                           tradesmen and artisans received 50%
                                                                                           Following the new amendment in
                                                                                           2017, the individual upper limits of        41
receive support from KOSGEB, were          interest rate payment support from              Treasury-subsidized operating
supported with KOSGEB Domestic             the Treasury for working capital and            loans to ESKKK partners were
and New Machinery Equipment                investment loans.                               according to the risk groups of the
Loan, Osmaniye Province, Kadirli                                                           cooperatives; the individual upper
District Emergency Support Loan,           Under the Treasury-supported loans              limits of direct, Treasury-subsidized
Iğdır Emergency Support Loan and           for tradesmen and artisans program              allocations remained gradually at
Şanlıurfa Emergency Support Loan.          in 2018, loans with a maximum                   TRY 100 thousand to TRY 200
                                           maturity of one year had an interest            thousand according to the customers’
Loans with Treasury-subsidized             rate of 8% and those with a longer              risk groups in 2018 as well.
Interest                                   maturity term had an interest rate of
In line with its founding mission,         10%.                                            Halkbank offered Treasury Interest-
Halkbank continues to meet the                                                             Subsidized Investment Loan to
financing needs of tradesmen,              In addition, loans with Treasury-               help tradesmen and artisans own
craftsmen and artisans, who make           subsidized interest for artisans and            their current or prospective places
up an important part of society today,     craftsmen are exempt from the                   of business or to enable them to
under the most favorable terms             banking insurance transaction tax               purchase new motor vehicles for
possible, while providing them with        (BSMV)(*), stamp duty, and resource             business use up to a term of 120
effective, top-quality banking services.   utilization support fund tax (KKDF).            months with a maximum amount
                                                                                           of TRY 500 thousand. The Bank
The Bank continues its support to          Loans to 493,704Tradesmen and                   originated TRY 185.5 million for
tradesmen and artisans to meet             Artisans                                        workplace purchases and TRY 118.1
the financial requirements of this         Total Treasury-subsidized loans to              million for motor vehicle acquisitions,
key social group in the fastest, most      tradesmen and artisans rose from TRY            for a total of TRY 303.6 million in
efficient way by using cutting edge        23,743 million at end-2017 to                   investment loans within this scope.
technologies.                              TRY 31,126 million at end-2018, up 31%.
                                                                                           In 2018, Halkbank introduced the
In addition to working capital loans       As of year-end 2018, total Treasury-            Paraf Tradesmen Card product to
with Treasury-subsidized interest to       subsidized loans extended to                    meet the commercial credit card
artisans and tradesmen with monthly,       tradesmen and artisans under ESKKK              needs of tradesmen and artisans. The
quarterly and semi-annual repayment        guarantee amounted to TRY 29,841                card can be used for all goods and
period options up to a 60-month term,      million, while Treasury-subsidized              services purchases on all kinds of
Halkbank also offers investment loan       loans without ESKKK guarantee                   POS devices. In addition, cardholders
products for workplace and vehicle         granted directly by the Bank totaled            can benefit from discount and special
purchases with monthly and quarterly       TRY 1,285 million.                              deal offers within a specified limit at
repayment period options up to a                                                           contracted suppliers.
120-month term.
                                             In Treasury interest subsidized direct loan
                                           (*)

                                           allocations, non-manufacturing firms cannot
                                           benefit from BSMV tax exemption.
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 44 of 476




We fully support all our artisans
during their hard work and pursuit of
their craft.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 45 of 476
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 46 of 476


Operations   Review of
             operations in 2018


             A central pillar of Retail Banking operations is developing
             new products that respond to ever-changing customer
             needs and fluctuating market dynamics while meeting
             Halkbank’s performance objectives.



     44      RETAIL BANKING                             The Bank continued offering an
                                                        array of diversified loan products to
                                                                                                     repayment options customized for each
                                                                                                     customer, and attractive promotional
             90% of Halkbank’s banking                  its customers including traditional          campaigns.
             transactions were performed                consumer loans such as “Medicine
             through alternative distribution           Festival Loan” for the healthcare            Halkbank views housing loans as the
             channels (ADC) through use of non-         sector, “Loan 155” for police officers,      basis of a long-term relationship of trust
             branch delivery channels intensively       “Teacher’s Day Loan” for the teachers        with customers. To this end, the Bank
             in order to increase customer              in the education sector and “Halk Day        continued in 2018 with the “My Sweet
             satisfaction, reduce the operational
                                                        General Purpose Loan,” “Bayram Ettiren       Home” scheme and the “My Economical
             workload at the branch level, deepen
                                                        Kredi (Holiday Celebration Loan)” and        Home Mortgage Loan” to offer
             customer relationships and acquire
                                                        other general purpose loan products          individuals payment plans at attractive
             new clients.
                                                        priced according to specific customer        interest rates so that they can become
                                                        segments such as Payroll 24, public          homeowners.
             Adopting a customer-focused banking        sector, pensioners and private sector
             approach, Halkbank offers suitable         employees.                                   Halkbank developed differentiated
             solutions to customer’s changing and                                                    solutions at the request of retail
             diversifying needs with its 80 years       Halkbank supported its retail customers      home buyers as well as residential
             of experience, constantly renewed          in 2018 with personal loan products          construction companies and
             technological infrastructure and           customized to meet their specific            participated in nearly 400 branded
             extensive service network.                 financing requirements. The Bank             residential development projects in
                                                        launched the Zoning Peace Loan in            Istanbul and other large metropolitan
             Along with Traditional Retail Banking      response to newly introduced Zoning          areas.
             services, Halkbank offers various          Peace legislation and the Paid Military
             financial products and services tailored   Service Loan for Turkish citizens who        Special Solutions for Salary Payment
             to the needs of customers and the          want to benefit from the paid military       Clients
             personal loans extended reached            service option.                              The Payroll 24 Consumer Loan product,
             TRY 44.7 billion, corresponding to                                                      especially designed for customers who
             18% of total cash loans.                   Halkbank is committed to diversifying        collect their salary via Halkbank, was
                                                        services offered to disabled customers       offered with a low interest rate to meet
             Ground-breaking, Pioneer and               with a social responsibility perspective.    the cash requirements of customers
             Differentiated General Purpose Loans       To this end, the Bank designed its retail    prior to payday.
             A central pillar of Retail Banking         loan contracts with the Braille alphabet.
             operations is developing new products      In addition, the Bank improved its           During the year, the Instant Package
             that respond to ever-changing customer     banking practices by introducing audible     was maintained for customers
             needs and fluctuating market dynamics      notifications and uploading videos with      collecting their salaries via Halkbank.
             while meeting Halkbank’s performance       sign language translations to its website.   Salary-payment customers are able to
             objectives. Halkbank’s strategic                                                        swiftly access previously allocated loans
             priorities include boosting product and    Financial Solutions in Housing Loans         especially for their use. For salary-
             service quality, and diversifying the      Halkbank has become one of the most          payment customers, the Bank also
             product offering to capture a higher       preferred banks in mortgage lending          developed the Instant Salary Advance
             market share.                              thanks to a broad product range, flexible    and Instant Loan products.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 47 of 476




        We are pleased with the answers our Uncle
         Okan and Aunt Nur received in response to
      their numerous questions about their savings.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 48 of 476


Operations   Review of
             operations in 2018


             90% of Halkbank’s banking transactions were
             performed through Alternative Distribution Channels
             (ADC) through use of non-branch delivery channels
             intensively in order to increase customer satisfaction.



     46      RETAIL BANKING                       Retail Banking Solutions for
                                                  Pensioners
                                                                                              Paraf Era in Credit Cards
                                                                                              Since entering the credit card market in
             In 2018, Halkbank recorded 315       Halkbank is committed to fostering the      December 2012, Paraf has gained a strong
             million transactions at its ATMs,    trust of pensioners and meeting their       position by offering innovative products
             up 8% from the previous year.        expectations. To this end, the Bank         with a competitive edge to customers and
             Meanwhile, total annual ATM          offers an array of privileged services to   steadily increased its market share.
             transaction turnover increased to    retired customers. In 2018, Halkbank
             TRY 101 billion, up 23%.             introduced the Pensioner Banking            In 2018, Paraf further extended its credit
                                                  segment and took a step toward              card range. The newly launched Paraf
                                                  developing a greater range of special       Tradesmen and Paraf SME credit cards
                                                  products and services designed for its      enable tradesmen and SMEs to meet all
                                                  retired customers.                          their requirements via a single card in the
                                                                                              commercial credit card segment. In addition,
                                                  Retirees whose pension payment              Parafree youth card was added to the credit
                                                  accounts are at Halkbank or who             card portfolio with Paraf’s advantages
                                                  promise to transfer their pension           offered to university students between 18
                                                  accounts to the Bank were offered           and 25.
                                                  the Smiling Pensioner Loan with low
                                                  interest or free assignment. Halkbank       ParafPOS
                                                  also offers the Mini Pensioner Loan for     Following the launch of Paraf Card in the
                                                  pensioner customers to pay for their        market in 2012, the Bank has worked to
                                                  small value needs conveniently.             boost the number of its POS devices, ensure
                                                                                              that its bank cardholders can easily access
                                                  Golden Days from Halkbank                   special offers at more contact points as
                                                  To integrate physical gold kept “under      part of the loyalty program, and increase its
                                                  the mattress” with the economic             market share in terms of turnover. To this
             Sales and                            system, many Halkbank branch
                                                  locations regularly hold gold collection
                                                                                              end, Halkbank offers a diversified range
                                                                                              of options that includes the Cash Register
             customer                             events known as “Golden Days from
                                                  Halkbank.”
                                                                                              POS, Fixed POS, Mobile POS, Virtual POS,
                                                                                              Economic POS and Dial-Up POS products.
             activation                           Corporate Salary Payment                    During the year, Halkbank conducted POS
             Halkbank also made extensive         Halkbank proceeded with developing its      device and cash register POS device sales
             use of ADCs in the Bank’s sales      salary payment intermediation services      driven by various promotional campaigns.
             and client activation initiatives.   and acquiring new institutions with         The Bank aims to become a dominant player
             “Welcome” calls were made for        high efficiency potential. As of the end    in the POS market while also preventing
             new bank, retiree and credit card    of 2018, 1.3 million customers were         contracted member workplaces from
             customers and activation and         receiving their salary payments from        experiencing any problems. Halkbank ranks
             membership efforts were shown        Halkbank.                                   sixth in the POS market with an 8.4% share.
             for passive ADC customers.                                                       The Bank’s POS turnover market share
                                                                                              increased to 5.8% in 2018.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 49 of 476




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
                                                                                                                                 47




                                          We offer the privilege of a
90% of Banking Transactions
Performed Through ADC Channels
90% of Halkbank’s banking transactions
were performed through alternative
distribution channels (ADC) through       shopping-friendly card on a fun-
                                          filled shopping spree with friends.
use of non-branch delivery channels
intensively in order to increase
customer satisfaction, reduce the
operational workload at the branch
level, deepen customer relationships      index, credit card debt structuring,         During the year, correspondence related
and acquire new clients.                  Paraf tradesmen card promotion and           to communicating debt information
                                          insurance sales continued intensively        was carried out over the Collection
Halkbank also made extensive use of       throughout the year.                         Management System, which launched
ADCs in the Bank’s sales and client                                                    in 2017.
activation initiatives. “Welcome” calls   The Bank frequently conducted
were made for new bank, retiree and       proactive initiatives such as updating the   The ATM channel was frequently used
credit card customers and activation      contact data of customers whose cards        in product marketing and activation
and membership efforts were shown         have expired and soliciting requests for     works. Within the scope of channel
for passive ADC customers. Along          e-statements, which reduced the Bank’s       membership and activation, credit
with credit card recovery, courier        statement mailing costs. In addition,        card limit extension efforts, proposals
returned cards, returned cards,           information and guidance efforts for         were offered via ATMs instead of direct
contact information update, offering      especially gold deposit accounts and         outbound calls and cost advantage was
pre-approved credit/card products to      insurance works were carried out             achieved through only making outbound
customers, product activation, limit      over ADC. In 2018, within the scope of       calls to customers who accepted the
extension and automatic bill payment      customer satisfaction survey, regular        proposals. Again, within the scope of
order, sales efforts such as cash         questionnaires were made in order            proactive works, customers, who do not
advance with installments, post-facto     to measure customer satisfaction             have accounts linked to a credit card,
installments, consumer confidence         of customers regarding the Bank’s            were offered linking their accounts
                                          communication channels.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 50 of 476


Operations   Review of
             operations in 2018


             Halkbank continued to focus on Internet Banking
             and Mobile Banking operations in 2018 and as
             of year-end, the Bank’s active customer base in
             Digital Banking grew to 2 million.



     48      RETAIL BANKING                              Transactions
                                                         The number of calls received by
                                                                                                      13% originated from the branch channel,
                                                                                                      8% via Internet, 2% from Headquarters
             During the year, Smiling Customer           Halkbank Call Center increased by 13%        and 1% via postal mail. In recognition of
             Center received 735 thousand customer       and the number of transactions by            its superior performance in managing
             problem, complaint and suggestion           14% in 2018 year on year. Using both         complaints, Halkbank was presented
             calls/queries on average and resolved       in-house and external resources, nearly      with the “Diamond Awards” in 2018 from
             these within 22 hours on average. In        9,1 million outbound calls were made         one of the sector’s leading complaint
             2018, calls/queries were up 15% year-       to inform customers about the Bank’s         management websites.
             on-year. Some 76% of the calls/queries
                                                         product and service offering; to market
             received were via Dialog, while 13%
                                                         and sell products and services; and to       Number of Digital Banking Customers
             originated from the branch channel, 8%
                                                         collect payments.                            Climbs to 2 Million
             via Internet, 2% from Headquarters and
             1% via postal mail.                                                                      Halkbank continued to focus on Internet
                                                         In 2018, Halkbank introduced the             Banking and Mobile Banking operations
                                                         WebChat service. As part of compliance       in 2018 and as of year-end, the Bank’s
             with cards through calls for preventing
                                                         efforts related to accessibility             active customer base in Digital Banking
             them to face any problems during cash
                                                         legislation, the Bank installed an           grew to 2 million.
             withdrawals at ATMs.
                                                         Accessible Communication Line. The
                                                         special line can be reached via video call   Innovations continued in Internet Branch,
             SMS and e-mail channels were
                                                         phones at Halkbank branches, providing       Mobile Branch and SMS Banking in 2018
             widely used for collective campaign
                                                         translation services for sign language       as well.
             announcements. Fraud SMS and e-mail
                                                         users. Halkbank also added self-service
             transmissions were carried out especially
                                                         options to the Branch Voice Response         Number of ATMs reached 4,023
             in 2018. Halkbank undertook intensive
                                                         System; as a result, customers calling       Extension of the ATM network continued
             book building efforts for product sales
                                                         the branch can perform transactions          in 2018. The ATM network, with 106 new
             via SMS and e-mail channels, thereby
                                                         during the call. Unanswered calls at         ATMs established in 2018, reached 4,023,
             slashing telephone call expenses.
                                                         Bank branch locations are directed to        up 2.8% than last year.
                                                         the Call Center where customers can
             Retail Loan Extension over ADC
                                                         obtain quick and easy service from           In 2018, Halkbank recorded 315 million
             Halkbank allows customers to quickly
                                                         Dialog.                                      transactions at its ATMs, up 8% from the
             apply for the loans they need via SMS,
                                                                                                      previous year. Meanwhile, total annual
             Internet Branch, Mobile Branch, Dialog
                                                         Award-Winner: Smiling Customer               ATM transaction turnover increased
             and the Bank’s website; applicants
                                                         Center                                       to TRY 101 billion, up 23%. With the
             receive the results of their credit
                                                         During the year, Smiling Customer            newly installed and replaced automated
             assessments rapidly. Customers
                                                         Center received 735 thousand customer        teller machines, the number of Cash-
             whose loan applications are approved
                                                         problem, complaint and suggestion            Deposit ATMs rose to 3,206, up 3.7%. Of
             may obtain their loans outside of the
                                                         calls/queries on average and resolved        Halkbank’s ATM network, 80% are cash
             branches through alternative distribution
                                                         these within 22 hours on average.            depositing ATMs while 6% are recycle
             channels. In addition, retail loans applied
                                                         In 2018, calls/queries were up 15%           ATMs.
             via the branch and that are automatically
                                                         year-on-year. Some 76% of the calls/
             approved can now be obtained via the
                                                         queries received were via Dialog, while
             Internet Branch, Mobile Branch and
             Dialog.

             14% Increase in Call Center
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 51 of 476




We are in the “Have a good evening” wishes
amid the pleasing aroma of chestnuts
roasting on your way home at sunset.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 52 of 476


Operations   Review of
             operations in 2018


             By updating its internal lending regulations in 2018,
             Halkbank took a major step forward toward achieving
             its goals of growth and profitability in line with the
             Bank’s strategies.



     50      CREDIT POLICIES, MONITORING AND
             LEGAL PROCEEDINGS
                                                         To carry out calculations regarding the
                                                         Bank’s Capital Adequacy Ratio (CAR)
                                                                                                      As of 2018, a smooth transition was
                                                                                                      made to loan classification structure
                                                         in line with Internal Rating Based (IRB)     within the scope of IFRS-9 applications.
             As of 2018, a smooth transition
                                                         approaches, Halkbank integrated rating       In accordance with the provisions
             was made to loan classification
                                                         models based on the IFRS-9 process           of the new Provisioning Regulation,
             structure within the scope of
                                                         with the Bank’s loan assessment              which came into force at the same
             IFRS-9 applications.
                                                         modules. The rating notes created by         time, Halkbank carried out processes
                                                         the aforementioned model became              regarding credit classification and
                                                         the single model for all segments.           efforts on harmonizing the Bank’s
             In 2018, Halkbank made a number             Efforts to use this model in all stages of   practices with the new regulation.
             of updates to its lending regulations       lending started during the year.
             within its credit policies. These                                                        Early Warning Systems
             modifications were made in order            Halkbank issued Loan Assessment              Data sources, systems integrations,
             to comply with legal and regulatory         and Project Evaluation reports in order      and improvements that will lend major
             requirements; enhance efficiency            to boost the efficiency of allocating        support to Early Warning initiatives
             in loan risk returns, collateral            and managing loans in the lending            have been completed to a large extent
             establishment and legal proceedings;        process. Investment loans allocated for      while efforts were implemented to gain
             improve time and cost management            financing of construction investments,       access to sources of information from
             in lending processes, backed by             residential housing-commercial               other organizations and institutions.
             systematic regulations. With this effort,   workplace building associations, and
             Halkbank took a major step forward          build-sell projects above a certain          Aiming to improve collection from
             toward achieving its goals of growth        size were provided in tranches. These        follow-up accounts in 2018, Halkbank
             and profitability in line with the Bank’s   investment loans were monitored              adopted a monitoring management
             targets, strategies and risk appetite,      depending on developments in the             approach where file-based solutions
             and prevailing market conditions.           related investment.                          are created and debtors are included
                                                                                                      in the process. As a result, the Bank
             Market and Sector Research                  Aiming to preserve Halkbank’s asset          assessed each file according to its
             During the year, Halkbank closely           quality, ensure the repayment of             unique conditions and formulated
             followed developments in the economy,       its loans, and uphold loan quality,          solutions specific to the debtor. With
             target sectors and legislation in Turkey    the IT-based Credit Risk Monitoring          this approach, Halkbank improved
             and worldwide as they unfolded. This        System continued to be employed              the collection figures of monitored
             effort aimed to assess the possible         during the year. The system is used          accounts.
             effects of such developments on             to classify loans based on rules
             Turkey’s economy and key industries.        identified pursuant to legal regulations;
             The Bank prepared market and sector         initiate the early warning mechanism
             research supporting company, credit         according to the risk measurement and
             and project assessment efforts with         perception criteria designated by the
             regards to loan requests. In addition,      Bank; and review and assess the loans
             Halkbank continued to conduct               on a periodic basis. For this purpose,
             activities to improve the financial         new organizational structures were
             literacy of Bank employees.                 established.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 53 of 476




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Halkbank can readily adapt to fast-changing market
conditions thanks to its solid capital base and robust
financial structure.




TREASURY MANAGEMENT AND
INTERNATIONAL BANKING
                                         Halkbank closely monitors the
                                         digitalization and transformation
                                                                                   continued to eliminate the impact of
                                                                                   market risks on its balance sheet and     51
                                         taking place in the global banking        improved profitability.
In 2018, Halkbank continued to           industry. The Bank is focused on
offer its customers import and                                                     Issuance of TRY 11.2 Billion
                                         integrating the possibilities that
export services on a global scale.                                                 Commercial Papers
                                         advanced technology offers and
The Bank is one of the leading                                                     Aiming to raise alternative
                                         rendering work independent of time
supporters of Turkish exporters                                                    funding and extend the maturity
with a correspondent network             and space into its business flows.
                                         With this perspective, Halkbank           of its outstanding funds, Halkbank
extending to 120 countries.
                                         implements solutions that enable          continued to issue securities in 2018.
                                         customers to benefit from the             Issuance of securities for qualified
                                         markets 24/7 via mobile applications.     investors without offering them to
                                                                                   the public in Turkey continued. In
                                         Under its risk/return oriented            2018, Halkbank issued TRY 11.2
                                         management approach, Halkbank             billion in commercial papers for
                                         followed specific management              qualified investors. The Bank also
                                         strategies by closely monitoring          continued to issue securities eligible
                                         domestic and international                for inclusion in the equity base.
                                         macroeconomic developments,               Subordinated securities of TRY 4.9
                                         geopolitical and diplomatic events        billion contributed to the Bank’s total
                                         throughout 2018. Capable of adapting      equity. With the issuance of
                                         itself to the changing market             TRY 1 billion worth of mortgage
                                         conditions with the support of a strong   backed securities in 2018, certain
                                         capital and financial structure, the      assets on the Bank’s balance sheet
                                         Bank maintains its profitability and      became sources of financing for
                                         growth momentum as a consequence          the real economy. Halkbank plays
                                         of the dynamic policies it pursues.       an effective role in improving and
                                         At the same time, it improves the         deepening of the capital markets with
                                         resistance of its customers against       its support for innovative products.
                                         high fluctuations in the markets.
                                                                                   Efficient Liquidity Management
                                         Having successfully maintained the        Halkbank performs balance
                                         title “Turkish GDS Market Maker”          sheet management in light of the
Security                                 since 2003, Halkbank remains
                                         an active player in primary and
                                                                                   Assets & Liabilities Committee’s
                                                                                   strategy decisions, which take into

Issuance                                 secondary capital markets in 2018 as
                                         well. The Bank with respect to public
                                                                                   consideration macroeconomic
                                                                                   analyses, stress tests and risk
Aiming to raise alternative              finance of the Ministry of Treasury       management reports. As a result
funding and extend the maturity          and Finance. With a well-balanced         of these market analyses, the
of its outstanding funds, Halkbank       securities portfolio strategy, the Bank   Bank effectively provided short
continued to issue securities in 2018.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 54 of 476


Operations   Review of
             operations in 2018


             Halkbank’s current overseas organization is comprised of
             one country directorate and five branches in the Turkish
             Republic of Northern Cyprus (TRNC); one branch in Bahrain;
             and liaison offices in London, Singapore and Tehran.



     52      TREASURY MANAGEMENT AND
             INTERNATIONAL BANKING
                                                  term funding via money market
                                                  transactions, efficiently utilized funds
                                                                                             among the most effective players in
                                                                                             the foreign currency and commodity
                                                  surpluses, while TRY and FX liquidity      markets.
             Halkbank, in line with its target    management was performed in the
             to develop products that make a      most efficient way possible by using       120 Countries, 1,400 Banks
             difference, aims to maintain long-   various derivatives and other debt         With its vast correspondent bank
             term business partnerships with      instruments.                               network, Halkbank provides top-quality
             both new and existing clients.                                                  and high value added products and
                                                  Increasing Trade Volume and                services to its clients. In line with
                                                  Profitability                              evolving customer needs in 2018,
                                                  In 2018, Halkbank continued to             the Bank continued to develop new
                                                  improve its operations in terms of         products, innovate its operations,
                                                  both products and technology in            participate in different markets, and
                                                  parallel with customer needs. The          to provide financing under the most
                                                  Bank offers both fixed income and          favorable terms possible. The Bank
                                                  hedging products in the rapidly            continued to offer customers import
                                                  developing derivatives markets in          and export services on a global scale,
                                                  Turkey. Expanding its offering of          working tirelessly as a major supporter
                                                  products that will meet the needs of       of Turkish exporters in 2018.
                                                  import/export companies to protect
                                                  against FX and interest rate risk in       During the year, Halkbank effectively
                                                  this period, the Bank continued to         managed its extensive correspondent
                                                  provide support to clients especially      bank network comprised of some
                                                  in hedging transactions related to         1,400 banks in 120 countries. The
                                                  project finance. Halkbank kept pace        Bank also enriched its range of basic
                                                  with digitalizing trends in its global     foreign trade products with resources,
                                                  applications and delivered faster          structured financing products and new
                                                  access to platforms for customers.         financing alternatives secured from
                                                                                             international debt and capital markets.
                                                  During the year, the Bank increased        As a result, Halkbank remained one of
             Large                                its transaction volume and profitability
                                                  especially in the FX and commodity
                                                                                             Turkey’s most important and efficient
                                                                                             banks in meeting customers’ demand
             correspondent                        markets by means of a widespread
                                                  branch network throughout Turkey,
                                                                                             for funding. Factors underlying
                                                                                             the Bank’s success are customer

             network                              an extensive customer portfolio
                                                  composed primarily of SMEs and a
                                                                                             trust towards Halkbank, its strong
                                                                                             relationship management capabilities,
             During the year, Halkbank            significant corporate client base. With    extensive know-how, sustainable trade
             effectively managed its extensive    the marketing strategies specially         volumes directed to correspondent
             correspondent bank network           formulated for its customer base,          banks, ever-increasing service quality
             comprised of some 1,400 banks in     the Bank has bolstered its position        in overseas operations and customer
             120 countries around the world.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 55 of 476




                                                                                                                               HALKBANK ANNUAL REPORT 2018
satisfaction arising from its diversified   Efficient Communication with              Overseas Organization
product portfolio.                          Stakeholders and Investors                Halkbank’s current overseas
                                            In 2018, Halkbank continued to keep       organization consists of one country
As part of its correspondent                all business partners, existing and       directorate and five branches in the
bank relations efforts, Halkbank            potential investors in both equities      Turkish Republic of Northern Cyprus
continuously monitors country risks         and fixed income securities informed      (TRNC), one branch in Bahrain, and
and financial indicators, and performs      and up-to-date, in order to increase      liaison offices in London, Singapore
all trading in meticulous fashion. The      the Bank’s value in the eyes of           and Tehran.
Bank reviewed limits on a regular           investors over the long run. The Bank
basis and managed correspondent             made its disclosures in an efficient,     Halkbank conducts operations in
bank risks effectively. The Bank            consistent and reliable manner.           TRNC via a country management,
follows the geopolitical developments                                                 four-branch network located in
and global economic conditions              Halkbank met with investors, analysts     Lefkoşa (Nicosia), Gazimağusa
closely.                                    and portfolio managers in individual      (Famagusta), Girne (Kyrenia) and
                                            and group meetings. The Bank also         Gönyeli and a satellite office in
In the coming years, Halkbank plans         attended a large number of investor       Paşaköy (Asia). The Bank’s Northern
to deliver the best solutions that          conferences and meetings in Turkey        Cyprus branches provide all banking
meet customer financing needs               as well as overseas, especially in        services that are offered at Halkbank
and expectations. The Bank also             financial centers where international     branches in Turkey. Halkbank plans
aims to establish new, long-term            institutional investors are based.        to increase its market share in TRNC
collaborations in order to develop
products that make a difference in the      During investor meetings, Halkbank
                                                                                      by expanding the existing branch
                                                                                      network and developing a product         53
market.                                     discussed its financial and               portfolio suitable for that market.
                                            administrative structure, position
By means of bilateral foreign trade         within the banking industry and           Halkbank’s Bahrain Branch, which
financing agreements and insurance          international finance markets,            commenced operations in 1994,
and guarantees from Export Credit           corporate strategies, and expectations    is located in Bahrain, the financial
Agencies, Halkbank offered long- and        for the upcoming period.                  center of the Gulf Region. Through
medium-term funds to its customers,                                                   the Bahrain Branch, the Bank aims
in collaboration with numerous              Halkbank prepared informative             to make Gulf Region funds available,
correspondent banks.                        visual quarterly presentations            both to Halkbank clients and to Turkey
                                            related to its capital structure based    in general, as financing facilities;
In the scope of the agreement with          on the Bank’s financial results           enter into strategic partnerships with
Taiwan Eximbank, the imports from           disclosed to the public, published        the major banks in the region; fund
Taiwan were financed.                       these on the corporate website and        foreign trade transactions that take
                                            simultaneously presented them to          place as a result of the increasing
Halkbank was the sponsor of Bond,           domestic and overseas investors           business volume between the Gulf
Loans and Sukuk Conferences                 via teleconferences. The Bank             Region and Turkey; and finance the
organized in Dubai on April 24-25,          addressed questions related to the        projects planned for the region.
2018, in Bali on October 11, 2018 and       financial results in detail as promptly
in Istanbul on November 6-7, 2018           as possible. In addition, Halkbank        The London Representative Office,
for bond investors and issuers and          maintained open communication             founded in 2014, works to establish
promoted its activities and services.       channels with investors throughout        more effective and sustainable
                                            the year; evaluated all questions,        business relations in the global
To further expand its correspondent         comments and requests conveyed            finance markets; boost existing
bank network and improve future             to the Bank; and regularly made           relations with current investors;
relations, Halkbank participated in         disclosures regarding material issues     and support access to business
SIBOS held in Sydney, Australia on          and significant developments in areas     opportunities with new investors.
October 22-25, 2018. In addition,           that could affect investment decisions.
the Bank held meetings with                                                           In order to improve cooperation
correspondent banks during                  Thanks to strong relationships with       with both international institutional
correspondent bank and investor             the foreign institutional investment      investors and correspondent banks
visits to the Middle East.                  community, Halkbank maintained its        in the Asia-Pacific Region, in 2016, a
                                            top position among publicly traded        Representative Office was inaugurated
                                            banks in terms of the Bank’s share of     in Singapore.
                                            international institutional investors.
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 56 of 476




We are located all across the country with
our many branch locations and at each point
of everyday life with our digital solutions.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 57 of 476
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 58 of 476


Operations   Review of
             operations in 2018


             The total deposits of Halkbank at year-end 2018 reached
             TRY 248.9 billion, up 28.8% from the previous year. The
             demand deposits rose to TRY 52.5 with an increase of 85.2%
             and its share in total deposits equaled to 21.1%.



     56      DEPOSIT MANAGEMENT                   Halkbank has adopted a dynamic
                                                  deposit management strategy based
                                                                                            Halkbank aims to achieve savings
                                                                                            deposit growth above the sector
             Effective deposit management         on optimization of cost, market share,    average as a strategic priority. During
             serves to broaden the funding        liquidity and non-deposit resource        the year, the Bank sustained its
             base and ensure continuity while     facilities. The Bank aims to offer        robust deposit volume as well as the
             also allowing Halkbank to roll out   services to the mass market with          maturity composition of its deposits
             innovative products to diversify     deposit products developed in line        while maintaining its broad-based
             client transactions.                 with this strategy.                       deposit structure.

                                                  The Bank’s deposit management             Total Deposits Reach TRY 248.9
                                                  strategy, which is critically important   Billion
                                                  to maintain Halkbank’s solid funding      The total deposits of Halkbank at
                                                  structure, is based on the key            year-end 2018 reached TRY 248.9
                                                  principles of cost, market share          billion, up 28.8% from the previous
                                                  and liquidity. As the Bank expects        year. The demand deposits rose to
                                                  deposits to remain a very important       TRY 52.5 billion with an increase of
                                                  source of funding in the upcoming         85.2% and its share in total deposits
                                                  period, Halkbank plans to continue        equaled to 21.1%.
                                                  maintaining a customer-oriented,
                                                  stable, and broad-based deposit
                                                  structure.

                                                  Solid Deposit Base
                                                  Effective deposit management
                                                  serves to broaden the funding
                                                  base and ensure continuity while
                                                  also allowing Halkbank to roll out
                                                  innovative products to diversify
                                                  client transactions. To this end, the
                                                  Bank continued its Accumulating
                                                  Deposit, Fixed-Interest Productive
                                                  Deposit, Variable-Interest Productive
                                                  Deposit Account, Flexible Term
                                                  Deposit, Deposit with Mutual Fund,

             Outperforming                        Convertible Safe Deposit, Convertible
                                                  Term Deposit, Dowery Account, Home

             sector growth                        Deposit Account, Demand/Term Gold
                                                  Deposit Account applications.
             Halkbank aims to achieve savings
             deposit growth above the sector
             average as a strategic priority.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 59 of 476




                                                                                                                                HALKBANK ANNUAL REPORT 2018
In 2018, Halk Academy conducted 3,021 days of in-class
training, consisting of 2,230 training sessions for Bank
employees. On average, the Bank recorded a participation
rate for in-class and on-the-job trainings of 18.6 person/
days of training per employee during the year.

HUMAN RESOURCES AND SUPPORT
SERVICES
                                        Halkbank continued to deliver top
                                        quality banking services with its
                                                                                   intense in the first half of the year due
                                                                                   to new recruitments and orientation and      57
                                        headquarters-based departments             in line with the Bank’s strategies, the
While focusing on technical             and an extensive branch network of         training programs focused on technical
banking issues in training              domestic and overseas branches.            banking topics while also administering
activities, the Bank also prioritized   The Bank serves customers with a           personal and professional development
personal and professional               total workforce of 18,781 employees.       modules. On average, the participation
development trainings.                  Halkbank operates 988 branch locations     rate was 6,07 people/day of in-class and
                                        in Turkey (896 regular branches;           on the job trainings during the year.
                                        7 corporate, 36 commercial, 2 free-zone
                                        and 47 satellite branches), 29 regional    Halk Academy introduced an extensive
                                        offices, 1 country management office,      e-learning catalogue containing various
                                        6 overseas branches and 3 overseas         contents under titles such as technical
                                        representative offices.                    banking, Bank applications, personal and
                                                                                   professional development, IT training
                                        1,491 people joined the Halkbank           and trainings and training videos under
                                        Family while 561 resigned in 2018.         316 titles, articles and documents to
                                        The average job tenure of Halkbank         support in-class trainings in 2018. With
                                        employees stood at 10.3 years and the      the addition of e-learning time equal to
                                        average age of the staff was 34.7 years.   12.5 people/day, a training period of 18.6
                                        85.6% of the employees are higher          people/day per employee was reached in
                                        education graduates while 14.4% are        2018 in total.
                                        secondary education graduates.
                                                                                   Halk Academy manages the website
                                        Halk Academy                               content of Halkbank SME Development,
                                        Halkbank offers its employees ongoing      the public platform of the Bank. To this
                                        training, a broad range of career          end, 52 videos and 50 articles were
                                        opportunities and a modern work            generated for this platform in 2018.
                                        environment.
                                                                                   Career and Self-Improvement Days
                                        Halk Academy conducts its operations       Halkbank continued to engage in active
                                        as the Bank’s training brand.              dialog with university students in 2018
                                                                                   with the dual objective of promoting
                                        In 2018, Halk Academy conducted 3,021      the Bank to potential candidates for
                                        days of in-class training, consisting of   recruiting purposes and undertaking
                                        2,230 training sessions for the Bank’s     corporate social responsibility
                                        employees. Of these, 50.85% were           activities. As part of these efforts, the
                                        in-house training while the remaining      Bank participated in the Career and
                                        49.15% were administered by external       Self-Improvement Days held at select
                                        training firms/instructors. The pace of    universities.
                                        core banking training programs was
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 60 of 476


Operations   Review of
             operations in 2018


             The number of transactions at the Operations Center,
             performing transactions in 32 business lines, reached
             21.5 million, up 18% in 2018.




     58      OPERATIONAL TRANSACTIONS AND
             INFORMATION TECHNOLOGIES
                                                      Operational Transactions
                                                      Halkbank’s operational transactions
                                                                                                 branch and mobile banking interfaces
                                                                                                 to improve the customer experience.
                                                      are conducted with the continuous          In addition, the Bank renewed the ATM
             In line with its digitalization          improvement approach and in line           terminal software.
             drive, Halkbank gradually                with the principles of operational
             enriched the transaction sets in         productivity and quality enhancement.      Halkbank improved the event-based
             the internet branch and mobile           Operations Center was structured           action management structure in 2018.
             banking channels. The Bank also          to offer high quality, standard, fast      The Bank also introduced complex event
             redesigned the internet branch           service with low operational risk to all   processing (CEP), triggering actions due
             and mobile banking interfaces to
                                                      branches. The number of transactions       to marketing, information and sales
             improve the customer experience.
                                                      at the Operations Center, performing       opportunity creation in the event the
                                                      transactions in 32 business lines          possible scenarios transpire.
                                                      reached 21.5 million, up 18% in 2018.
                                                                                                 To send and receive documents with
                                                      In 2018, Halkbank continued to             e-signatures, Halkbank introduced the
                                                      improve, simplify and centralize           Electronic Correspondence Platform
                                                      operations that create workload for        (ECP) with public institutions as part
                                                      the Bank. Data and document flows          of e-applications efforts. The Bank
                                                      with institutions and customers, with      also established e-signature based
                                                      whom information is exchanged,             systems integration with various public
                                                      were transferred onto new generation       institutions.
                                                      digital platforms. The Bank reviewed
                                                      operational risk points in business        Halkbank initiated a new program to
                                                      processes and conducted risk               renew its basic banking infrastructure
                                                      mitigation procedures via systematic       during the reporting year.
                                                      checks. As part of efforts to measure
                                                      the operational quality level of the       In 2018, Halkbank engaged in work
                                                      branches, the Bank revised the             to automate corporate resource
                                                      measurement model.                         management processes. This effort
                                                                                                 aimed to revamp internal bank
                                                      Information Technologies                   processes by using state-of-the-art
             Enriched                                 In 2018, Halkbank completed the
                                                      required software processes for
                                                                                                 technologies supporting mobile use.


             customer                                 compliance with the IFRS-9 standard.       Thanks to work initiated to determine
                                                                                                 the maturity level of all information

             experience                               In line with its digitalization drive,
                                                      Halkbank gradually enriched the
                                                                                                 technology services at the Bank and
                                                                                                 to improve such services, Halkbank
             In line with its digitalization drive,   transaction sets in the internet branch    obtained “ISO 20000 Information
             Halkbank gradually enriched the          and mobile banking channels. The           Technologies Service Management
             transaction sets in the Internet         Bank also redesigned the internet          System” certification.
             branch and mobile banking channels.
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 61 of 476




Our ATMs are model examples
of state-of-the-art technology,
while we fund the traditional.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 62 of 476


Operations   Review of
             operations in 2018


             Halkbank continues to add value to society and life through
             its social responsibility projects that extend across
             numerous fields, including education, tourism, arts and
             environmental protection.



     60      CORPORATE COMMUNICATION
             ACTIVITIES
                                                    At Halkbank, every contribution to the
                                                    economy and society are integral parts
                                                                                                 Manager, Osman Arslan and were
                                                                                                 organized in Bursa, Samsun and Trabzon.
                                                    of its sustainability approach. Halkbank
             Halkbank strives to cooperate          continues to add value to society and        Bonds, Loans & Sukuk Dubai
             with civil society organizations       life through its social responsibility       Conference
             and public institutions in             projects that extend across numerous         The Bank sponsored the only
             organized initiatives and continue     fields, including education, tourism,        international capital markets congress
             to undertake social responsibility     arts and environmental protection.           held by Global Financial Conferences,
             projects that reflect the principles                                                Bonds, Loans & Sukuk Dubai 2018.
             and values of the Bank’s
                                                    In the coming period, the Bank aims
             deep-rooted history.
                                                    to further its social responsibility         Istanbul Finance Summit
                                                    efforts that embody the principles and       Halkbank was the main sponsor of
                                                    values of its long-standing history, by      Istanbul Finance Summit organized for
                                                    working in collaboration with both           the ninth time this year with “Trade Wars
                                                    non-governmental organizations               and Financing of Industry” and the main
                                                    and public institutions.                     theme.

                                                    In 2018, Halkbank’s activities in this key   Energy Efficiency Book for SMEs
                                                    area included:                               With the cooperation of Turkishtime and
                                                                                                 Energy Efficiency Association, Halkbank
                                                    Sector Analysis Meetings                     sponsored the Energy Efficiency Book
                                                    The Bank lent sponsorship support to         for SMEs. This publication was prepared
                                                    the meetings organized in cooperation        to help small and medium enterprises
                                                    with the R.T. Ministry of Trade that         control energy costs – one of the biggest
                                                    conducted field research and literature      costs of production in the industrial
                                                    review in related industries for             sector and for SMEs. The book serves
                                                    tradesmen and artisans.                      as a how-to guide in boosting energy
                                                                                                 efficiency in industry and production.
                                                    Productive Turkey Meetings and
                                                    Tradesmen Restaurant Talks                   Awards Ceremony of Women
                                                    During the year, Halkbank organized          Empowering Turkey
                                                    Productive Turkey Meetings, where            Halkbank sponsored the awards
                                                    products and services tailored for           ceremony organized by the Ministry
                                                    tradesmen and SME customers were             of Energy and Natural Resources. The
                                                    explained for attendees. Tradesmen           awards ceremony aimed to improve
                                                    Restaurant Talks, where Bank                 women’s contribution to the energy
                                                    representatives explained relevant           and mining sectors; highlight women
                                                    product and service offerings, were          professionals who are successful
                                                    held with 2 thousand customers in            in these areas; and create social
                                                    attendance. The talks included the           awareness.
                                                    participation of Halkbank General
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 63 of 476




                                                                                                                            HALKBANK ANNUAL REPORT 2018
                                                                                                                            61




While some things require talent, we
believe in the plenitude of the lucky hat
and what we “meet by chance.”

Exhibition of “Finance from the Time    Artisans of the Ministry of Customs      “Children Ask, Halkbank Delivers”
of the Bankers of Galata until Today”   and Trade in Kırşehir, to uphold the     Halkbank initiated the “Children Ask,
The Bank sponsored the “Finance         “ahi” and “yaran” cultures, which are    Halkbank Delivers” project to ensure
from the Time of the Bankers of         based on ethics, integrity, fraternity   that the wishes of 80 children were
Galata until Today” exhibition, which   and philanthropy.                        met in our 80th year. The children’s
opened on May 1, 2018. The exhibit                                               wishes were collected on April 23rd
showcased money and securities          Hilye-i Şerif and Prayer Beads           National Sovereignty and Children’s
printed through the years up to today   Museum                                   Day, by placing “Wish Coin Banks”
and helped promote the history of       Halkbank sponsored the construction      all across İstanbul. The wishes of 80
finance.                                of Hilye-i Şerif and Prayer Beads        children were fulfilled during the year.
                                        Museum, located inside Siyavuş Pasha
Ahi Week Celebrations                   Madrasa in the annex of Süleymaniye
As in previous years, Halkbank          Mosque, founded by Istanbul
sponsored the 31st Ahi Week             Foundation for Culture and Arts.
Celebrations organized by the R.T.
General Directorate of Tradesmen and
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 64 of 476


Operations   Review of
             operations in 2018


             Halkbank strives to cooperate with civil society
             organizations and public institutions in organized
             initiatives and continue to undertake social responsibility
             projects that reflect the principles and values of the
             Bank’s deep-rooted history.

     62      CORPORATE COMMUNICATION
             ACTIVITIES
                                                   Hundred Essential Readings –
                                                   Turkish Classics
                                                                                           Painting Contest
                                                                                           A painting contest was held for the
                                                   During the year, Halkbank distributed   children of employees of the Bank and
             We collected wishes of children       1 thousand Turkish Classics and 1       its subsidiaries. Two-day workshop
             with “Wishing Coin Bank” events       thousand Hundred Essential Readings     was held at Edirne Deveci Inn for 20
             organized at various locations        sets to primary school children to      kids who were ranked top and laptops
             of Istanbul for April 23 National     promote Turkish literature, encourage   were given as prizes.
             Sovereignty and Children’s Day        correct use of the Turkish language
             and made 80 wishes of children        and foster a new generation of          Photo Contest
             come true.
                                                   readers.                                A photo contest was organized in
                                                                                           order to motivate employees for
                                                   Istanbul Youth Festival                 culture and arts activities and to
                                                   The Bank sponsored Istanbul             support such activities. The ninth
                                                   Youth Festival held on May 2-6,         edition of the contest was organized
                                                   2018. The festival brought together     in 2018 and 184 employees have
                                                   popular brands, non-governmental        garnered awards at the event.
                                                   organizations, public institutions,
                                                   and universities with more than 300     Turkish Folk Music Chorus
                                                   thousand young people. Istanbul Youth   The Turkish Folk Music Chorus,
                                                   Festival included culture and arts      composed of Halkbank employees,
                                                   activities, workshops, sports events,   gave a concert. Chorus rehearsals
                                                   talks and concerts.                     continue for future concerts.

                                                   Child Homes                             Turkish Classical Music Chorus
                                                   Halkbank provided support to build a    The Turkish Classical Music Chorus
                                                   video system infrastructure for Child   formed of bank employees continued
                                                   Homes, founded by the Ministry of       their practices and gave two concerts
                                                   Family, Labor and Social Services,      within the year.
                                                   in order to raise children who are
                                                   in need of protection, while offering   “Together at Halkbank” Magazine
                                                   safer and more contemporary living      Internal communication magazine,
                                                   spaces to these youth.                  published every two months to instill
             Culture and                                                                   corporate culture and offer motivation,

             arts activities
                                                   International Clarinet Festival         “Together at Halkbank” meets with its
                                                   Held for the seventh time this          readers.
                                                   year on September 8-17, 2018,
             In 2018, Halkbank organized
                                                   the International Clarinet Festival
             various events – such as a
             painting and photography contest,     welcomed international artists for
             Turkish Folk and Classical Music      concerts and outdoor events under
             chorus – as part of its culture and   the sponsorship of Halkbank.
             arts activities.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 65 of 476




                                                                                                                           HALKBANK ANNUAL REPORT 2018
                                     We are in the happy moment in the
                                       frame the youth, our future, will
                                              send to our photo contest.


OTHER INFORMATION ON                  There were no major lawsuits filed         There have not been any administrative
OPERATIONS                            against Halkbank that can impact the       or legal sanctions imposed on the Bank
                                      Bank’s financial position or operations.   for practices in breach of applicable
Total charitable contributions and                                               legal or regulatory provisions.
donations made by Halkbank in         There have not been any administrative
2018 amounted to TRY 2.7 million,     or legal sanctions imposed on the          Total charitable contributions and
while charitable contributions        members of the Bank’s Board of             donations made by Halkbank in 2018
and donations including the           Directors for practices in breach          amounted to TRY 2.7 million, while
consolidated subsidiaries             of applicable legal or regulatory          charitable contributions and donations
amounted to TRY 5.3 million.          provisions.                                including the consolidated subsidiaries
                                                                                 amounted to TRY 5.3 million.
    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 66 of 476




The Halkbank family cultivates and
reinforces its close relations with its
subsidiaries each day.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 67 of 476
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 68 of 476


Operations
             Halkbank’s
             subsidiaries and affiliates
             Halkbank provides quick and effective services to its
             customers, with the synergistic cooperation among its
             subsidiaries and affiliates.




     66      Extensive                             Halkbank has an extensive portfolio of
                                                   subsidiaries and affiliates comprised
                                                                                                •   Increase operational efficiency and
                                                                                                    reduce service production costs.
             partnership                           of 25 companies that provide its
                                                   customers with advanced banking
                                                                                                •   Ensure the delivery of high-quality
                                                                                                    services needed by the Bank’s
             portfolio                             services, as well as products and
                                                   services in other areas.
                                                                                                    clients.

             Halkbank has an extensive                                                          Acting in accordance with this policy,
             partnership portfolio consisting of   In accordance with Halkbank’s policy,        Halkbank provides quick and effective
             25 companies.                         its subsidiaries and affiliates strive to:   services to its customers, with the
                                                                                                synergistic cooperation among its
                                                   •   Create added-value, enrich the           subsidiaries and affiliates.
                                                       product and service portfolio
                                                       that Halkbank offers to its retail
                                                       and corporate clients, and create
                                                       cross-selling and supplementary
                                                       product marketing and sales
                                                       opportunities.
                                                   •   Establish good relations with other
                                                       enterprises, while expanding and
                                                       continuing existing relationships.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 69 of 476




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
HALKBANK’S SUBSIDIARIES




Capital                                    Capital                                     Capital

TRY 280,000,000                            TRY 412,000,000                             TRY 104,000,000
Halkbank’s shareholding                    Halkbank’s shareholding                     Halkbank’s shareholding

89.18%                                     100%                                        99.96%

Halk Sigorta A.Ş.
The Company was founded in 1958
                                           Halk Hayat ve Emeklilik A.Ş.
                                           Birlik Hayat Sigorta A.Ş. was established
                                                                                       Halk Yatırım Menkul Değerler A.Ş.
                                                                                       Halk Yatırım Menkul Değerler A.Ş. was
                                                                                                                                 67
under the leadership of Halkbank as the    in 1998 in order to operate in life         established in 1997 in order to engage
first cooperative in Turkey to engage      and personal accident insurance,            in capital market operations, sell and
in a full array of insurance activities    coinsurance, reinsurance and                purchase capital market instruments
with the participation of the Artisans     retrocession businesses for individuals     and to conduct stock exchange
and Tradesmen Loan and Guarantee           both in Turkey and abroad. With the         transactions. When Halkbank purchased
Cooperatives. The Company became a         purchase of the share certificates          the share certificates of Türkiye Halk
subsidiary in early 2006 when Halkbank     of Türkiye Halk Bankası Personnel           Bankası Personnel Provident Fund in
acquired the shares held by Türkiye Halk   Provident Fund by Halkbank at the           2006, the Company became a subsidiary.
Bankası Personnel Provident Fund.          beginning of 2006, the Company became
                                           a subsidiary.                               The share rate of Halkbank rose to
The title of Birlik Sigorta A.Ş. was                                                   99.96% with the purchase of shares
changed to “Halk Sigorta A.Ş. “ at the     Making preparations in 2009 to operate      of Halk Sigorta A.Ş. and Halk Hayat
Ordinary General Assembly Meeting on       in the private pension sector, the          ve Emeklilik A.Ş. in the capital of the
December 27, 2010. With the Resolution     Company acquired the operating license      Company in 2014. According to the
passed at the Ordinary General             from the Undersecretariat of Treasury       Ordinary General Assembly Resolution
Assembly Meeting on May 2, 2018, the       to operate in the pension branch in         dated April 20, 2018, the Company’s
paid-in capital of the Company was         January 2012 and launched initiatives in    paid-in capital increased from TRY 82
raised by TRY 93 million, from TRY 187     this segment.                               million to TRY 104 million.
million to TRY 280 million, within the
registered capital ceiling.                At the Company’s Ordinary General           As a result of the application filed by
                                           Assembly Meeting held on July 26, 2017,     the Company due to the obligation of
                                           it was decided to make a TRY 135 million    renewing investment firm licenses
                                           capital increase by bonus issue. The        based on the abrogated Capital Markets
                                           Company’s capital was increased from        Law No. 2499 under Capital Markets Law
                                           TRY 277 million to TRY 412 million and      no. 6362, the Company was classified
                                           the Bank’s share is 100%.                   and authorized as “a brokerage firm
                                                                                       with broad authority” as per CMB’s
                                                                                       resolution dated October 15, 2015.

                                                                                       The agency contract between Halk
                                                                                       Yatırım Menkul Değerler A.Ş. and
                                                                                       Halkbank was cancelled to be replaced
                                                                                       with the “Order Transfer Intermediation
                                                                                       Contract” signed on November 11, 2015
                                                                                       and approved by CMB.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 70 of 476


Operations   Halkbank’s
             subsidiaries and affiliates

             HALKBANK’S SUBSIDIARIES




             Capital                                 Capital                                     Capital

             TRY 100,000                             TRY 323,000,000                             TRY 96,000,000
             Halkbank’s shareholding                 Halkbank’s shareholding                     Halkbank’s shareholding

             100%                                    99.99%                                      97.50%

     68      Halk Varlık Kiralama A.Ş.
             The Company was established on
                                                     Halk Finansal Kiralama A.Ş.
                                                     Commencing operations in 1991, Halk
                                                                                                 Halk Faktoring A.Ş.
                                                                                                 Halk Faktoring A.Ş. was founded on
             October 3, 2017 to issue “Lease         Finansal Kiralama A.Ş. was founded          June 6, 2012 as a Halkbank subsidiary
             Certificates” pursuant to the Capital   to acquire movable and immovable            in order to provide all financing,
             Markets Law No. 6362, the Capital       property, machinery, vehicles and           guarantee and collection products
             Markets Board’s related communiqué,     equipment through purchasing,               needed in domestic and international
             and the Capital Markets Board’s         import and other legal means; to use        trade transactions with a focus on
             related regulations. The Company’s      these economic assets in domestic           trade finance and receivables-backed
             capital is TRY 100,000 and Halkbank’s   and overseas leasing operations;            financing to SMEs, companies with
             shareholding is 100%.                   and to conduct all kinds of leasing         major import or export activities,
                                                     transactions. The Company, which            corporations with extensive supplier
                                                     was a 47.75%-owned affiliate of             and dealer networks, as well as all other
                                                     Halkbank, became a subsidiary after         clients. Pursuant to the operating license
                                                     Halkbank acquired the shares of other       granted by the Banking Regulation
                                                     shareholders in 2011.                       and Supervision Agency of Turkey, the
                                                                                                 Company began commenced operations
                                                     Halkbank raised its stake in the            on December 10, 2012.
                                                     Company to 99.99% in 2014, by
                                                     acquiring the stakes of Halk Sigorta A.Ş.   Halkbank raised its stake in the
                                                     and Halk Hayat ve Emeklilik A.Ş. The        Company to 97.50% in 2014, by
                                                     Company’s capital was raised to             acquiring the stakes of Halk Sigorta A.Ş.
                                                     TRY 323 million with the resolution         and Halk Hayat ve Emeklilik A.Ş. The
                                                     passed at the Ordinary General              Company’s capital was raised to
                                                     Assembly held on April 20, 2018.            TRY 96 million with the resolution
                                                                                                 passed at the Ordinary General
                                                                                                 Assembly held on April 20, 2018.

                                                                                                 The Company operates three branches,
                                                                                                 two in Istanbul and one in Ankara.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 71 of 476




                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Capital                                     Capital                                      Capital

TRY 858,000,000                             TRY 26,000,000                               MKD 5,181,300,000
                                                                                         (Macedonian dinars)
Halkbank’s shareholding                     Halkbank’s shareholding                      Halkbank’s shareholding

71.96%                                      100%                                         99.16%
Halk Gayrimenkul Yatırım Ortaklığı A.Ş.
The Company was established under
                                            Bileşim Alternatif Dağıtım Kanalları A.Ş
                                            Bileşim Alternatif Dağıtım Kanalları
                                                                                         Halk Banka A.D. Skopje
                                                                                         The majority shares of Izvozna I Kreditna   69
the leadership of Halkbank in 2010 to       ve Ödeme Sistemleri A.Ş. commenced           Banka A.D. Skopje, established in
do business for the objectives and in the   operations in 1998 to carry out activities   1993 to carry out all kinds of banking
matters stipulated by the regulations       in the areas of alternative distribution     activities, were purchased from
of the Capital Markets Board of Turkey      channels and payment systems.                Demir-Halk Bank (Nederland) N.V. in
regarding the real estate investment        With the approval of the Competition         2011 and the Bank was included in the
trusts and to invest in real estate         Authority, 76% shares (with R.T.             partnership portfolio as a subsidiary.
properties, real estate-backed capital      Ziraat Bankası A.Ş.’s shareholding of        The name was changed to Halk Banka
market instruments, real estate projects    61%, Ziraat Finansal Kiralama A.Ş.’s         A.D., Skopje.
and real estate-based rights.               shareholding of 15) belonging to Ziraat
                                            Bank Group in the capital of Bileşim         The capital of Halk Banka A.D.
Halk Gayrimenkul Yatırım Ortaklığı A.Ş.     Alternatif Dağıtım Kanalları ve Ödeme        completely took over Ziraat Banka A.D.
was offered to public in February 2013,     Sistemleri A.Ş. to be purchased, the         Skopje, active in Skopje, Macedonia
all nominal share certificates equal        purchase of share certificates were          and with R.T. Ziraat Bankası A.Ş.,
to TRY 185.5 million offered to public      completed on July 22, 2013 and the           as the controlling shareholder, with
were sold. 28% of the Company’s share       Company became a 100% subsidiary of          all its assets, liabilities, branches
certificates started being traded at        the Bank. With the resolution passed at      and personnel on October 1, 2012.
Borsa İstanbul as of February 22, 2013.     the Ordinary General Assembly held on        As a result of this takeover, the
                                            April 21, 2016, the Company’s title was      Company’s capital increased from MKD
Halkbank raised its stake in the            changed to “Bileşim Alternatif Dağıtım       1,884,150,000 to MKD 2,893,690,000
Company to 71.96% in 2014, by               Kanalları A.Ş.” The Company’s capital        while Halkbank’s equity stake went up
acquiring the stakes of Halk Sigorta A.Ş.   was increased from TRY 20 million to         from 98.12% to 98.78%. Halk Banka
and Halk Hayat ve Emeklilik A.Ş.            TRY 26 million in 2018.                      A.D. Skopje’s capital was raised to
                                                                                         MKD 5,181,300,000 with the resolution
The Company’s capital was raised from                                                    passed at the General Assembly
TRY 820 million to TRY 858 million with                                                  Meeting held on July 2, 2018. The bank’s
the Resolution passed at the Ordinary                                                    shareholding ratio was 99.16% after the
General Assembly held on April 20,                                                       capital increase.
2018.
                                                                                         Halk Banka conducts its business
                                                                                         operations with a 41-branch network –
                                                                                         19 branches in Skopje and 22 in other
                                                                                         cities – and a total workforce of 529
                                                                                         employees.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 72 of 476


Operations   Halkbank’s
             subsidiaries and affiliates

             HALKBANK’S SUBSIDIARIES




             Capital                                     Capital

             RSD 6,260,280,000                           TRY 26,000,000
             (Serbian dinars)
             Halkbank’s shareholding                     Halkbank’s shareholding

             100%                                        74.99%

     70      Halkbank A.D. Beograd
             In line with the Bank’s policy of
                                                         Halk Portföy Yönetimi A.Ş.
                                                         The Company was founded on June 24,
             increasing its presence in the Balkan       2011 to manage portfolios consisting
             region and Middle Europe, Halkbank          of capital market instruments through
             acquired a 76.76% stake in Cacanska         discretionary portfolio management
             Bank, operating in the Cacak Region         agreements with customers as their
             of Serbia. The bank included the            authorized agent and to engage in
             acquisition target in the subsidiary        investment advisory and capital market
             portfolio as of May 27, 2015. The           activities pursuant to the provisions of
             acquired bank was renamed Halkbank          the Capital Market Law and its related
             A.D.                                        regulations.

             The Bank’s name was changed to              Halkbank raised its stake in the
             Halkbank A.D. Beograd with the              Company to 74.99% in 2014, by
             resolution passed at the General            acquiring the stakes of Halk Sigorta A.Ş.
             Assembly held on October 15, 2015 and       and Halk Hayat ve Emeklilik A.Ş.
             the headquarters was moved from the
             province of Cacak to Belgrade, Serbia.      In 2018, the paid-in capital of the
             The Bank conducts operations with 37        Company was raised from TRY 18
             service points: 24 branches in 21 cities    million to TRY 26 million within the
             across Serbia, 9 affiliated branches, and   registered capital ceiling of TRY 50
             4 foreign exchange offices with a total     million.
             workforce of 486.
                                                         The Company was transferred to Ziraat
             With the purchase of share certificates     Portföy Yönetimi A.Ş. on January 2, 2019.
             traded on the stock exchange by
             Halkbank and the capital increases on
             February 22, 2018 and August 1, 2018,
             Halkbank’s share ratio among all shares
             including privileged share certificates,
             reached 100%.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 73 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
AFFILIATES




Capital                                     Capital                                 Capital

TRY 38,000,000                              EUR 113,750,000                         TRY 30,000,000
Halkbank’s shareholding                     Halkbank’s shareholding                 Halkbank’s shareholding

31.47%                                      30%                                     18.95%

KOBİ Girişim Sermayesi Yatırım
Ortaklığı A.Ş.
                                            Demir-Halk Bank (Nederland) N.V.
                                            Having commenced operations in
                                                                                    Bankalararası Kart Merkezi A.Ş.
                                                                                    The Company was established in 1990
                                                                                                                              71
KOBİ Girişim Sermayesi Yatırım Ortaklığı    1992 and carrying out a full range of   to generate solutions for common issues
A.Ş. was established in 1999. The           banking operations, Demir-Halk Bank     related to the card payment system and
purpose of the Company is to provide        (Nederland) N.V. is a company with      to develop the rules and standards for
support for small and medium-scale          Turkish capital, operating according    debit and credit cards in Turkey.
enterprises that have high potential        to Dutch legislation. The Company
for development and are in need of          was established in Rotterdam,
funds. The intention of the Company is      the Netherlands to offer services
to contribute to their development by       particularly to Turkish companies and
offering them the capital and strategic     their partners in Western Europe.
support they need to grow.


The Company was expanded to build
and manage an angel investor network
and to carry out portfolio management
activities. Through this network, the
Company intends to bring together a
group of angel investors and undertake
finance matching to meet core and initial
capital needs.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 74 of 476


Operations   Halkbank’s
             subsidiaries and affiliates

             AFFILIATES




             Capital                                   Capital

             TRY 7,425,000                             TRY 8,250,000
             Halkbank’s shareholding                   Halkbank’s shareholding

             18.18%                                    16.67%

     72      Kredi Kayıt Bürosu A.Ş.
             The Company was founded in 1995
                                                       Türk P&I Sigorta A.Ş.
                                                       The Company was established on
             to facilitate information sharing,        December 31, 2013 in accordance
             a prerequisite for monitoring and         with Insurance Law No. 5684 to
             controlling retail loans, between         operate exclusively in the non-life
             financial institutions that are engaged   insurance branch of Water Vessels
             primarily in money and capital markets    Liability Insurance, with a capital of
             and insurance business lines.             TRY 300,000. Pursuant to the Regulation
                                                       on the Establishment and Operating
                                                       Principles of Insurance and Reinsurance
                                                       Companies, the company obtained a
                                                       license to operate in the field of Water
                                                       Vessels Liability Insurance on February
                                                       18, 2014.

                                                       On April 2, 2015, Halkbank acquired a
                                                       16.6667% stake in Türk P&I Sigorta A.Ş.
                                                       previously held by Halk Sigorta A.Ş. As a
                                                       result, Türk P&I Sigorta was transformed
                                                       into an affiliate.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 75 of 476




                                                                                                 HALKBANK ANNUAL REPORT 2018
OTHER PARTNERSHIPS




  Türkiye Ürün İhtisas Borsası A.Ş.   Kredi Garanti Fonu A.Ş.      Mesbaş Mersin Serbest Bölge
                                                                   İşleticisi A.Ş.

  Capital                             Capital                      Capital

  TRY 100,000,000                     TRY 318,281,750              TRY 10,804,320
  Halkbank’s shareholding             Halkbank’s shareholding      Halkbank’s shareholding

  3%                                  1.54%                        1.37%                         73



  Türkiye Cumhuriyet Merkez           Sberbank Magyarország Zrt.   İstanbul Takas ve Saklama
  Bankası                             (Sberbank Macaristan)        Bankası A.Ş.

  Capital                             Capital                      Capital

  TRY 25,000                          HUF 3,727,100,000            TRY 600,000,000
                                      (Hungarian Forints)
  Halkbank’s shareholding             Halkbank’s shareholding      Halkbank’s shareholding

  1.11%                               1.07%                        0.99%




  Alidaş Alanya Liman İşletmeleri     Borsa İstanbul A.Ş.          Visa INC.
  Denizcilik Tur. Tic. ve San. A.Ş

  Capital                             Capital                      Capital

  TRY 6,000,000                       TRY 423,234,000              USD 16,900,000,000
  Halkbank’s shareholding             Halkbank’s shareholding      Halkbank’s shareholding

  0.50%                               0.00353%                     0.0017614%
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 76 of 476


Operations
             Annual report
             compliance statement
             INDEPENDENT AUDITOR’S REPORT REGARDING THE BOARD OF DIRECTOR’S ANNUAL REPORT

             To the General Assembly of Türkiye Halk Bankası A.Ş.

             1) Opinion

             As we have audited the full set of consolidated and unconsolidated financial statements of Türkiye Halk Bankası A.Ş.
             (the “Bank”) and the Bank’s companies that are in the scope of consolidation (the “Group”) for the accounting period of
             01/01/2018–12/31/2018; we have also audited the annual report pertaining to this accounting period.

             In our opinion, the consolidated and standalone financial information in the Board of Director’s Annual Report, and the
             assessments made by the Board of Directors on the Bank’s and the Group’s situation, with all its important aspects, are
             consistent with the complete set of audited consolidated and standalone financial statements and the findings we have
     74      come across during our independent audit, and they reflect the facts.

             2) Basis for the Opinion

             The independent audit we have conducted was performed in accordance with the “Regulation on Independent Audit of
             the Banks” published in the Official Gazette numbered 29314 dated April 2, 2015, and the Independent Audit Standards
             (“BDS”) that is a part of the Turkish Audit Standards published by the Public Oversight, Accounting and Audit Standards
             Authority (“KGK”). Our responsibilities pursuant to these Standards were stipulated in detail in the section titled
             Independent Auditor’s Responsibilities regarding the Independent Audit of the Annual Report. We hereby declare that
             we are independent from the Bank in accordance with the Code of Ethics for Independent Auditors (“Code of Ethics”)
             published by KGK and with the provisions on ethics stipulated in the independent auditing laws and regulations. We have
             also fulfilled all other responsibilities stipulated in the Code of Ethics and effective laws and regulations. We believe that
             the independent audit evidence we obtained during the independent audit form a reasonable and sufficient basis for our
             opinion.

             3) Our Auditor’s Opinion on Complete Set of Consolidated and Standalone Financial Statements

             Concerning the full set of consolidated and standalone financial statements of the Bank for the accounting period of
             01/01/2018–12/31/2018, we delivered a qualified opinion, because of the issues stated in the auditor’s report dated
             14 February 2019, in the paragraph about the “Grounds for Qualified Opinion.” Additionally, our opinion points out the
             continuing judicial appeal proceedings on a former Halkbank executive currently under way in the United States as a
             matter of interest.

             4) Board of Director’s Responsibility Regarding the Annual Report

             As per the 514th and 516th Article of the Turkish Commercial Code n.6102, and the “Regulation on the Principles
             and Procedures Regarding the Preparation of the Annual Report by Banks” (“Regulation”) the Bank management is
             responsible for below mentioned issues regarding the annual report:
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 77 of 476




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
a) Issuing an annual report within three months of the date of the balance sheet and presenting it to the general
   assembly of shareholders.

b) Preparing the annual report in a way to reflect the Bank’s activities throughout the year and its financial position in all
   aspects, accurately, completely, straightforwardly, truthfully and honestly. Evaluations in the report about the financial
   position are based on financial statements. Additionally, the report clearly points out to the Bank’s development, and
   the potential risks that may be faced. Evaluations of the Board of Directors on these issues are included in the report.

c) The annual report also entails the following elements:

-   Major developments at the Bank that transpired after the end of the reporting year that are of particular significance,
-   The Bank’s research and development activities,
-   Financial compensation in the form of salary, bonus or incentives; allowances; travel, accommodation and
    representation expenses; in-kind and cash facilities; insurances and similar guarantees,                                     75
The Board of Directors also complies with the secondary regulations set forth by the Banking Regulation and Supervision
Agency, the Ministry of Trade, and the other related authorities when preparing the annual report.

5) Independent Auditor’s Responsibility Regarding the Independent Audit of the Annual Report

Pursuant to the provisions of the Turkish Commercial Code and the Regulation, our purpose is to present an opinion
on whether the consolidated and standalone financial information in the Board of Director’s Annual Report, and the
assessments made by the Board of Directors on the Bank’s situation are consistent with the audited consolidated and
standalone financial statements and the findings we have come across during our independent audit, and whether they
reflect the facts; and issue a report conveying this opinion.

The independent audit that we have performed was done within the framework of the 397th Article of the Turkish
Commercial Code and the “Regulation on Independent Audit of the Banks” published in the Official Gazette n.29314 dated
2nd April 2015 and in conformity with the Independent Audit Standards (“BDS”). These standards require that we comply
with ethical provisions, and plan and conduct the independent audit in a way that provides a reasonable assurance
on whether the consolidated and standalone financial information in the Board of Director’s Annual Report, and the
assessments made by the Board of Directors on the Bank’s situation are consistent with the audited consolidated and
standalone financial statements and the findings we have come across during our independent audit, and whether they
reflect the facts.

Hasan Kılıç is the responsible auditor who conducts and finalizes this independent audit.


DRT BAĞIMSIZ DENETİM VE SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş.
Member of DELOITTE TOUCHE TOHMATSU LIMITED




Hasan KILIÇ, SMMM
Partner
Istanbul, March 8, 2019
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 78 of 476


 Corporate
Governance   Board of Directors and
             the Supervisory Board




     76      Recep Süleyman ÖZDİL
             Chairman
                                                         Himmet KARADAĞ
                                                         Vice Chairman
                                                                                                  Osman ARSLAN
                                                                                                  Board Member and General Manager
             Mr. Özdil was born in 1961 in               Himmet Karadağ was born in Denizli       Osman Arslan was born in Ankara
             Istanbul and graduated from Ankara          in 1974 and graduated from Antalya       in 1971. He graduated from Middle
             University, Faculty of Political Science,   High School in 1991. He received         East Technical University, Faculty of
             Department of Economics. Özdil              his undergraduate degree from Gazi       Science and Literature, Department
             started his professional career in 1984     University, Faculty of Economics and     of Statistics. He received an MBA
             at a private company as Inspector.          Administrative Sciences, Department      from the same institution’s Faculty
             Subsequently, Mr. Özdil went on to          of Public Administration in 1995,        of Economics and Administrative
             work as Specialist, Assistant Manager       and his MBA degree from Exeter           Sciences, Department of Business
             and Branch Manager at Albaraka Türk         University in 2010. Mr. Karadağ          Administration. Mr. Arslan joined
             Özel Finans Kurumu A.Ş. between             embarked on his career in 1998 in        Ziraat Bank in 1995. He served in
             1986 and 1993. From 1993 to 1995,           the Ministry of Finance where he         managerial positions at various
             he served as Financial Coordinator at       worked as Between 1999 and 2002,         private banks from 1998 to 2004.
             a private company. Later, he worked         he worked as Account Specialist,         Between 2004 and 2012, Mr. Arslan
             as Deputy General Manager between           Chief Account Specialist, Group Vice     served as Division Manager, Head
             1995 and 2001 at İhlas Finans               President, Head of Department,           of Department, and Deputy General
             Kurumu A.Ş. and from 2001 to 2005 at        Advisor to the President of the          Manager at Türkiye Halk Bankası
             Family Finans Kurumu A.Ş. From 2005         Revenue Administration, and Advisor      A.Ş., and as General Manager of Arap
             until 2011, Recep Süleyman Özdil was        to the Ministry of Finance from 1999     Türk Bankası (now A&T Bank). In
             a Board Member and CEO at Birleşik          and 2012. Since 2012, he has been a      March 2012, he began serving as the
             Fon Bankası A.Ş. and Board Member           Board Member on the Capital Markets      Deputy General Manager of Financial
             at Security Deposit Insurance Fund          Board and became the Vice Chairman       Affairs at Ziraat Bank. In January
             (TMSF). Since August 28, 2015, Mr.          of the Board on April 1, 2016. He        2013, he was appointed Executive Vice
             Özdil has been serving as Chairman          served as Chairman of the Board          President for International Banking
             at Türkiye Halk Bankası A.Ş. He is also     of Directors and as CEO at Borsa         and Partnerships and in August
             the Chairman of the Board of Directors      Istanbul and at Central Securities       2014, the Executive Vice President for
             of Halkbank A.D., Beogad.                   Depository of Turkey, respectively, in   Information Technology Management.
                                                         2016 and 2018. He was appointed a        He served as Founding General
                                                         Board Member at Turkey Wealth Fund       Manager at Ziraat Participation Bank
                                                         on January 19, 2017 and served as the    from February 2015 to June 2017. Mr.
                                                         General Manager and acting Chairman      Arslan has been serving as Chairman
                                                         at the same institution between          of the Board of Directors and General
                                                         September 7, 2017 and September,12       Manager at Halkbank since June 8,
                                                         2018. Mr. Karadağ has been serving       2017. He also serves as the Chairman
                                                         as Vice Chairman of the Board of         of the Boards of Directors of Halk
                                                         Directors of Türkiye Halk Bankası        Sigorta A.Ş. and Halk Hayat ve
                                                         A.Ş. since August 12, 2018. He also      Emeklilik A.Ş.
                                                         teaches courses on Development
                                                         and Investment Banking at Istanbul
                                                         Commerce University.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 79 of 476




                                                                                                                           HALKBANK ANNUAL REPORT 2018
Meltem TAYLAN AYDIN
Board Member
                                         Mehmet Nihat ÖMEROĞLU
                                         Independent Board Member
                                                                                  Maksut SERİM
                                                                                  Board Member
                                                                                                                           77
Born in Ankara in 1973, Aydın            Born in Antakya in 1947, Mr. Ömeroğlu    Born in Izmit in 1955, Serim graduated
graduated from Istanbul                  graduated from Istanbul University,      from Marmara University, Faculty of
University, Faculty of Political         Faculty of Law and was appointed         Theology. He received his master’s
Science, Department of Business          as a judge in 1975. Following his        degree from Atılım University,
Administration. She completed            long tenure as a judge, Mr. Ömeroğlu     Department of Public Administration
her graduate studies on the              served as the Director General of        and Political Science. Mr. Serim
macroeconomic performance of             Legal Division and as the Director       served as Clerk, Chief, Supervisor,
emerging economies and behavioral        General of Criminal Division at the      Deputy Manager, and Deputy General
economics. In 2014, she was admitted     Ministry of Justice between 2003 and     Manager at VakıfBank between 1977
to Harvard University’s Emerging         2005. In 2005, he was appointed a        and 1998. He later served as Press
Leaders program. She is currently        member of the Court of Cassation. He     and Public Relations Adviser and then
working toward her MBA degree at         retired in 2012. In November 2012,       as Chief Adviser to the Prime Minister
Harvard Extension School. Currently      he was elected as Turkey’s first Chief   between 2003 and 2016. Mr. Serim
serving as an Adviser to the President   Ombudsman by the Grand National          currently serves as Chief Adviser to
and a member of the President’s          Assembly of Turkey and served in         the President, and has been a Member
Economic Policies Council, Mrs. Aydın    this capacity for four years. Mehmet     of the Board of Directors of Halkbank
has been a Member of the Board of        Nihat Ömeroğlu has been serving as       since June 8, 2017.
Directors of Halkbank since June 8,      a Member of the Board of Directors
2017.                                    of Halkbank since June 8, 2017.
                                         He is also an Independent Member
                                         of the Board of Directors at Halk
                                         Gayrimenkul Yatırım Ortaklığı A.Ş.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 80 of 476


 Corporate
Governance   Board of Directors and
             the Supervisory Board




     78      Sadık TILTAK
             Independent Board Member
                                                         Sezai UÇARMAK
                                                         Board Member
                                                                                                  Dr. Ahmet YARIZ
                                                                                                  Independent Board Member
             He was born in Tokat in 1966. Mr.           Sezai Uçarmak was born in Ordu in        Born in Elazığ in 1966, Ahmet Yarız
             Tıltak received his Bachelor’s degree       1964 and graduated from Istanbul         graduated from Istanbul University,
             in Finance from the Ankara University       University, Faculty of Political         Faculty of Business Administration.
             Faculty of Political Science. Mr. Tıltak    Sciences, Department of Public           He received his master’s and PhD
             started his professional career as          Administration. He started working       degrees from Marmara University,
             Assistant Inspector at Garanti Bank         at the Ministry of Customs as an         Institute of Banking and Insurance,
             in 1988, where he later worked as           Assistant Customs Inspector in           Department of Banking. Mr. Yarız
             a Branch Manager and Manager at             1987. He subsequently served as          began his banking career at the
             Head Office Units. Appointed Board          Customs Inspector and Chief Customs      Industrial Investment and Credit
             Member of Türkiye Vakıflar Bankası          Inspector in the same institution.       Bank of Turkey and has worked at
             T.A.O. on March 30, 2012, Mr. Tıltak        He taught courses on “Customs and        various industrial enterprises and
             previously served as Loan Committee         Foreign Trade” at Istanbul University,   financial institutions. He served as
             Member, Corporate Governance and            Institute of Social Sciences between     the Board Member responsible for
             Appointment Committee Member, and           1994 and 1998. He served as Director     Risk Management and Internal Audit
             Audit Committee Member at Türkiye           of Customs from 2003 to 2005. After      at T. Vakıflar Bankası T.A.O and as a
             Vakıflar Bankası T.A.O.; Chairman at        serving as Chief Customs Inspector       Board Member at the Savings Deposit
             Vakıf Finans Faktoring Hizmetleri A.Ş.;     between 2005 and 2008, Mr. Uçarmak       Insurance Fund. Between April 2008
             Vice Chairman at Vakıf Gayrimenkul          then served as the Head of the Board     and March 2016, Dr. Ahmet Yarız
             Değerleme A.Ş., Vakıf Pazarlama ve          of Inspectors until 2011. He was         served as a Board Member at Türkiye
             Ticaret A.Ş., Vakıf Portföy Yönetimi A.Ş.   appointed Deputy Undersecretary at       Halk Bankası A.Ş. He was reelected
             and Board Member at Halk Hayat ve           the Ministry of Customs and Trade        to Türkiye Halk Bankası A.Ş. Board
             Emeklilik A.Ş. Elected as Member of         in November 2011. Uçarmak has            of Directors on August 13, 2018 and
             the Board of Directors of Halkbank on       been serving as Deputy Minister at       continues to serve in this capacity. He
             April 1, 2014, Sadık Tıltak also served     the Ministry of Trade since January      is also the Chairman of the Board of
             as Vice Chairman. Currently serving         18, 2019, and as a Board Member          Directors of Halk Gayrimenkul Yatırım
             as Independent Board Member, Mr.            at Türkiye Halk Bankası A.Ş. since       Ortaklığı A.Ş.
             Tıltak is also Vice Chairman of Halk        February 27, 2019.
             Sigorta A.Ş.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 81 of 476




                                                                                        HALKBANK ANNUAL REPORT 2018
Prof. Dr. Yılmaz ÇOLAK
Member of the Supervisory Board
                                            Faruk ÖZÇELİK
                                            Member of the Supervisory Board
                                                                                        79
Yılmaz Çolak was born in Giresun            Faruk Özçelik was born in Konya in
in 1969. He graduated from the              1968. He is a graduate of Ankara
Middle East Technical University,           University, Faculty of Political Science,
Department of Sociology. He received        Department of Business Administration.
his master’s degree and Ph.D. from          He holds a Master’s degree in
Bilkent University, Department of           International Relations from Selçuk
Political Science and Public Relations.     University, Institute of Social Sciences.
Between 1993 and 2010, Mr. Çolak            He also graduated from Anadolu
served under the academic titles            University, Faculty of Economics,
of Research Assistant, Assistant            Department of Public Administration
Professor and Associate Professor at        and Department of Finance, Banking
Bilkent University, Kırıkkale University,   and Insurance as well as from
and Eastern Mediterranean University,       Faculty of Law. Beginning his career
respectively. Joining the Police            as Assistant Auditor at the Republic
Academy in 2010, he was appointed           of Turkey Prime Ministry, General
the President of the Police Academy         Directorate of Foundations, Mr. Özçelik
in 2014 continues to serve in that          subsequently served as Auditor and
capacity. Professor Yılmaz Çolak            Chief Auditor in the same institution
has been serving as a Member of             and at the Ministry of Public Works
Halkbank’s Supervisory Board since          and Settlements. He served as Deputy
June 8, 2017.                               General Manager at the Prime Ministry,
                                            General Directorate of Personnel and
                                            Principles between 2003 and 2009, and
                                            then as the General Manager of the
                                            same institution from 2009 to 2014.
                                            He has also served as a Member of
                                            the Board of Directors of the Turkish
                                            Natural Catastrophe Insurance Pool,
                                            a Member of the Supervisory Board
                                            of the Turkish Maritime Organization
                                            (TürkiyeDenizcilik İşletmeleri A.Ş.), and
                                            a Member of the Board of Directors of
                                            the Public Administration Institute for
                                            Turkey and the Middle East (TODAIE).
                                            Currently employed as Undersecretary
                                            of Ministry of Youth and Sports, Mr.
                                            Özçelik has been serving as a Member
                                            of Halkbank’s Supervisory Board since
                                            May 24, 2010.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 82 of 476


 Corporate
Governance   Executive Management




     80      Osman ARSLAN
             Board Member and General Manager
                                                Mehmet Akif AYDEMİR
                                                Deputy General Manager
                                                                                            Mehmet Sebahattin BULUT
                                                                                            Deputy General Manager
             Please see page 76 for Mr. Osman   Loan Allocation and Management              Credit Policies, Monitoring and Legal
             ARSLAN’s background.               Born in Ankara in 1963, Mehmet Akif         Proceedings
                                                Aydemir is a graduate of Ankara             Mehmet Sebahattin Bulut was born
                                                University, Faculty of Political Science,   in Erzurum in 1965. He graduated
                                                Department of Economics, He began           from Uludağ University, Faculty
                                                his career on October 20, 1986 at           of Economics and Administrative
                                                Pamukbank as an Assistant Inspector         Sciences, Department of
                                                and went on to become an Inspector,         Econometrics. Mr. Bulut began his
                                                Branch Manager and Division                 professional career as Assistant
                                                Manager at this bank. Mr. Aydemir           Financial Analysis Specialist at T.
                                                was the head of the Corporate Loans         Vakıflar Bankası T.A.O. in 1994 and
                                                Department between December 10,             later worked as Inspector as well
                                                2004 and March 3, 2010 and was the          as Manager at various levels and as
                                                Assistant General Manager in charge         Head of Department at the same bank.
                                                of Corporate and Commercial Loans           He served on the Boards of Directors
                                                from March 4, 2010 to July 21, 2011.        and Supervisory Boards of various T.
                                                He has since been working as an             Vakıflar Bankası T.A.O. subsidiaries.
                                                Deputy General Manager responsible          Joining Halkbank as Deputy General
                                                for Loan Allocation and Management          Manager on July 10, 2014, Mr. Bulut
                                                at Halkbank, which he began on July         has been serving as Deputy General
                                                22, 2011.                                   Manager in charge of Credit Policies,
                                                                                            Monitoring and Legal Proceedings at
                                                                                            Halkbank since July 18, 2017.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 83 of 476




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Mustafa ÇÖDEK
Deputy General Manager
                                         Ergin KAYA
                                         Deputy General Manager
                                                                                     Erkan KİLİMCİ
                                                                                     Deputy General Manager
                                                                                                                                81
Retail Banking                           Banking Operations and Information          Treasury Management and
Mustafa Çödek was born in Alucra,        Technologies                                International Banking
Giresun in 1963. He graduated            Ergin Kaya was born in Artvin in            Erkan Kilimci was born in Istanbul
from Anadolu University, Faculty         1970. He graduated from Ankara              in 1976. He graduated from Boğaziçi
of Economics and Administrative          University, Faculty of Political Science,   University, Faculty of Economics and
Sciences, Department of Economics        Department of Public Administration.        Administrative Sciences, Department
in 1986. He began his professional       He served as Assistant Inspector,           of Political Science and International
career as an Assistant Specialist at     Inspector, Division Director, and           Relations. He then completed the non-
Halkbank in 1987 and spent his entire    Department Head at Halkbank.                thesis master program in Accounting/
career at the same institution serving   Mr. Kaya has been serving as                Finance at Marmara University,
as Assistant Inspector, Inspector,       the Deputy General Manager of               Institute of Social Sciences. Mr.
Branch Manager, Department Head,         Banking Operations and Information          Kilimci began his professional career
and Regional Coordinator. Mr. Çödek      Technology since July 18, 2017.             serving on the Board of Inspectors
was Halkbank’s Deputy General                                                        at Pamukbank. Later, he assumed
Manager of Consumer Banking                                                          various positions at banks and
between 2017 and 2019. He has                                                        capital market institutions. Mr. Kilimci
been serving as the Deputy General                                                   previously served as General Manager
Manager of Retail Banking since                                                      at Erste Securities İstanbul Menkul
January 15, 2019.                                                                    Değerler A.Ş. (2009-2013); General
                                                                                     Director of Markets and Executive
                                                                                     Board Member, Vice President and
                                                                                     Member of the Money Markets Board
                                                                                     at the Central Bank of Turkey (2013-
                                                                                     2018); and Board Member at Türkiye
                                                                                     Kalkınma Bankası A.Ş. (2018-2019).
                                                                                     Mr. Kilimci has been serving as
                                                                                     Deputy General Director of Treasury
                                                                                     Management and International
                                                                                     Banking since February 22, 2019.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 84 of 476


 Corporate
Governance   Executive Management




     82      Metin KÖSTEK
             Deputy General Manager
                                                       Yusuf Duran OCAK
                                                       Deputy General Manager
             Internal Systems                          Financial Management and Planning
             Metin Köstek was born in Istanbul         Yusuf Duran Ocak was born in Kadirli,
             in 1964. He graduated from Istanbul       Osmaniye in 1966. He graduated from
             University, Faculty of Economics,         Gazi University, Faculty of Economics
             Department of Economics. He               and Administrative Sciences,
             served as Assistant Specialist at         Department of Public Finance. After
             Ziraat Bankası A.Ş., and as Assistant     serving as Assistant Inspector,
             Inspector, Inspector, and Branch          Inspector, Deputy Head of the Board
             Manager at Türkiye Emlak Bankası          of Inspectors, and Department
             A.Ş. After serving as Division Director   Head at Türkiye Halk Bankası A.Ş.
             and Regional Coordinator at Halkbank,     (Halkbank), Mr. Ocak has served as
             Mr. Köstek has been serving as the        Deputy General Manager of Financial
             Deputy General Manager of Internal        Management and Planning since July
             Systems since July 18, 2017.              18, 2017.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 85 of 476




                                                                                  HALKBANK ANNUAL REPORT 2018
Selahattin SÜLEYMANOĞLU
Deputy General Manager
                                         Hasan TUNCAY
                                         Deputy General Manager
                                                                                  83
Human Resources and Support              Corporate and Commercial Marketing
Management                               Hasan Tuncay was born in Ankara
Selahattin Süleymanoğlu was born in      in 1967. He graduated from Gazi
Alucra, Giresun in 1962. He graduated    University, Faculty of Economics and
from Gazi University, Faculty of         Administrative Sciences, Department
Economics and Administrative             of Business Administration. He worked
Sciences, Department of Business         at Pamukbank T.A.Ş as Inspector
Administration. He holds a Master’s      and Manager. Beginning from 2004;
degree in International Relations from   he served as Branch Manager and
Selçuk University, Institute of Social   Department Head at Halkbank. Mr.
Sciences. He began his career as an      Tuncay has been serving as the
Assistant Inspector at Adabank A.Ş.      Deputy General Manager of Corporate
and subsequently served as Inspector,    and Commercial Marketing since July
Manager and District Manager at          18, 2017.
T. Emlak Bankası A.Ş. between
1991-2001. He joined Türkiye Halk
Bankası A.Ş. in 2001 as a Branch
Manager. After serving as Deputy
General Manager responsible for
Risk Collection and Liquidation, Risk
Management and Internal Control,
and Banking Operations since 2007,
Mr. Süleymanoğlu has been serving
as the Deputy General Manager
of Human Resources and Support
Management since July 18, 2017.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 86 of 476
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 87 of 476



                                        We are always
                                        behind the artisans
                                        who know and
                                        manage their
                                        business well, and
                                        we are in the fine
                                        details of their
                                        business plans.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 88 of 476


 Corporate
Governance   Organizational chart


                                                                             Board of Directors




                                            Internal Systems




                                                                           Board of
               Internal Control    Risk Management      Compliance
                                                                          Inspectors

     86
                                                                              General Manager




                                                                                                    Credit Policies,
                                              Corporate and           Loan Allocation and
                  Retail Banking                                                                  Monitoring and Legal
                                           Commercial Marketing          Management
                                                                                                     Proceedings



                                                Corporate and             Corporate and               Credit Policies and
                    SME Marketing-1
                                             Commercial Marketing-1     Commercial Loans-1                Practices



                                                Corporate and             Corporate and               Credit and Project
                    SME Marketing-2
                                             Commercial Marketing-2     Commercial Loans-2               Evaluation




                    Artisans Banking          Cashflow Management           SME Loans-1             Credit Risk Monitoring




                    Retail Marketing                                        SME Loans-2            Credit Risk Liquidation-1




                   Digital Banking and
                                                                            Retail Loans           Credit Risk Liquidation-2
                   Payment Systems




                                                                                                         Legal Affairs
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 89 of 476




                                                                                                                        HALKBANK ANNUAL REPORT 2018
                                                                    Board of Directors Office Services


                                                                                                                        87
                                       Corporate
                                     Communications




 Treasury Management             Banking Operations and        Financial Management         Human Resources and
and International Banking       Information Technologies           and Planning             Support Management




     Treasury Management              Branch Operations           Financial Accounting           Human Resources



        Assets-Liability
                                    Foreign Transaction and                                         Performance
       Management and                                             Budget and Reporting
                                      Treasury Operations                                           Management
      Economic Research


   Financial Institutions and
                                      Central Operations        Associations Coordination      Corporate Architecture
      Investor Relations



    International Banking and                                     Tax Management and
                                    Software Development                                           Halk Academy
        Structured Finance                                             Payments


                                                                                               Construction Expertise
   Deposit Management and          Infrastructure Operation
                                                                                                  and Real Estate
          Marketing                    and Management
                                                                                                   Management


                                  Technological Architecture                                   Support and Purchasing
                                        Management                                                    Services
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 90 of 476


 Corporate
Governance   Committees

             Audit Committee
             Halkbank’s Audit Committee was established pursuant to the Board of Directors resolution numbered 34-01 and dated
             October 31, 2006. Qualifications, duties and responsibilities of the Audit Committee are set forth in the Internal Directive
             on Governance as amended last pursuant to the Board of Directors resolution numbered 42-45 and dated May 15, 2018
             and as per the provisions of the “Regulation On Banks’ Internal Systems and Internal Capital Adequacy Assessment
             Process” published in the Official Gazette n.29057 and dated: July 11, 2014; the Audit Committee is responsible – on
             behalf of the Board of Directors – for overseeing the efficiency and sufficiency of the internal control, risk management
             and internal audit systems of the Bank, and the functioning of these systems and the accounting and reporting systems
             within the framework of the law and relevant regulations, and for overseeing the integrity of the information produced,
             making preliminary evaluation necessary for the Board of Directors to choose an independent audit firm and also, rating,
             assessment and support services institutions, regularly monitoring the activities of these institutions chosen by the
             Board of Directors, making sure that the internal audit functions of the corporations subject to consolidated audit are

     88      performed in a consolidated manner in the corporations which are defined as the parent company within the scope of
             the law. The Audit Committee is in charge of establishing the audit and control process which will provide assurance for
             the efficiency and accuracy of İSEDES. Within the scope of “Early Detection and Management of Risk” specified in the
             Turkish Commercial Code, the Audit Committee also carries out the duty of early “diagnosis” of the reasons that endanger
             the existence, development and continuity of the Bank. It counsels the Board of Directors regarding the issues of risk
             management and implementation of remedies for the detected risks. Carrying out the necessary tasks by means of the
             relevant units of the Bank in accordance with its duty, the Committee submits the situation analysis and its suggestions (if
             any) in a report to the Board of Directors.

             Duties of the Audit Committee
             a) On behalf of the Board of Directors, overseeing the effectiveness and adequacy of the internal control, risk
                management, compliance and internal audit systems of the Bank; ensuring the functioning of these systems and
                the accounting and reporting systems in accordance with the Law and related regulations as well as the integrity of
                the information generated by these systems; providing that the internal audit functions of the Bank’s consolidated
                subsidiaries and affiliates are conducted in a consolidated framework and coordinated fashion pursuant to the
                regulations issued as per the Law,
             b) Establishing the channels of communication through which the employees of the internal systems units can contact
                the Audit Committee directly,
             c) Overseeing that the internal audit system covers the Bank’s existing and planned activities as well as the risks
                arising from these activities, analyzing internal Bank regulations regarding internal audit that will take effect with the
                approval of the Board of Directors,
             d) Making recommendations to the Board of Directors regarding the election of the heads of the units covered by
                the internal systems and reporting directly to the Audit Committee, providing opinion when the Board of Directors
                considers removing these employees from their related positions,
             e) Soliciting and evaluating senior management’s opinions and recommendations regarding internal systems,
             f) Ensuring the establishment of channels of communication through which irregularities and fraud within the Bank can
                be reported directly to the Audit Committee or to the internal audit unit or to the inspectors,
             g) Overseeing that the inspectors execute their duties independently and impartially,
             h) Analyzing internal audit plans,
             i) Making recommendations to the Board of Directors regarding the desired qualifications of personnel to be employed
                in the internal systems units,
             j) Supervising the measures taken by the senior management and the units reporting to the senior management in
                response to the matters identified in internal audit reports,
             k) Assessing the professional education levels and qualification of the managers and personnel, within the internal
                systems,
             l) Assessing the existence of methods, tools and implementation procedures necessary for identifying, measuring,
                monitoring and controlling the risks the Bank is exposed to,
             m) Meeting with the inspectors as well as the independent auditors of the independent audit companies which conduct
                independent audit process of the Bank within the scope of pre-determined programs and agendas at regular intervals
                not less than four times a year,
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 91 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
n) Informing the Board of Directors about the opinions and assessments of the senior management, employees
   performing risk management, internal control and internal audit functions, and the independent audit company
   regarding the practices required for the proper execution, ensuring efficiency and improvement of the tasks that are
   part of their duties and responsibilities,
o) Reviewing the assessments of the independent audit company with regard to the compliance of the Bank’s accounting
   practices with the law and other related regulations, soliciting the statement of the senior management regarding the
   discrepancies identified,
p) Evaluating the independent audit results, annual and quarterly financial statements and their related documents, and
   the independent audit report in conjunction with the senior management and the independent auditors and resolving
   other issues that the independent auditors have reservations about,
q) Evaluating independence of the rating agencies, independent audit firms including ones that perform information
   systems audits, and valuation firms that the bank is contemplating signing contracts with; these companies’ chairmen
   and board of directors members, auditors, executives and employees with respect to their activities with the Bank;
   and the adequacy of the resources assigned to these activities; presenting its assessments in a report to the Board
   of Directors; and repeating these procedures regularly during the term of the contract if the Bank resolves to procure
                                                                                                                              89
   service from these companies, not to exceed one year for valuation firms and three months for other firms.
r) Conducting a risk assessment for the support service the Bank is considering procuring, presenting the assessments
   to the Board of Directors in the form of a report, repeating these steps at regular intervals not less than one time a
   year as long as the contract is in effect should the Bank resolve to procure service from them, and supervising the
   adequacy of the services rendered by the support service provider,
s) Overseeing that the Bank’s financial reports contain only the facts and all the information which need to be revealed
   and that these reports comply with the law and other related regulations; ensuring that the errors and irregularities
   identified are corrected,
t) Consulting with the independent auditors whether the financial reports accurately reflect the Bank’s financial position,
   results of its activities and the Bank’s cash flows and whether they are prepared in accordance with the procedures
   and principles stipulated in the law and other related regulations,
u) Not exceeding biannual periods, reporting the activities the Audit Committee has performed during the period and
   the results of such activities to the Board of Directors, including in these reports the Audit Committee’s opinions on
   the measures that need to be taken and practices that need to be initiated within the Bank as well as other matters
   significant for being able to continue the Bank’s operations in a safe manner,
v) Monitoring whether officers with the authority to extend credit take part in the assessment and decision-making
   processes for credit transactions with themselves, their spouses, children under their custody, and other real persons
   and entities that form a risk group with these individuals, and establishing the channels of communication that will
   enable these matters to be transmitted to the Committee,
w) Collecting information and documentation from all units of the bank, contracted support service providers, and
   independent audit firms; procuring consulting services from experts in their respective fields subject to approval by
   the Board of Directors to be paid for by the Bank,
x) Within the scope of “Early Detection and Management of Risk” stipulated in the Turkish Commercial Code, carrying
   out the duty of early “diagnosis” of the factors that may endanger the existence, development and continuity of the
   Bank; making recommendations to the Board of Directors regarding the issues of implementation of mitigations and
   remedies for the detected risks and risk management; undertaking the necessary tasks by means of the related units
   of the Bank in accordance with its duty and submitting the status evaluation and its suggestions, if any, in a report to
   the Board of Directors.
y) Establishing the requisite audit and control process that will provide assurance for the adequacy and reliability of the
   Internal Capital Adequacy Assessment Process (İSEDES),
z) Ensuring that the Bank’s obligations and responsibilities pursuant to Law no. 5549 on Prevention of Laundering
   of Proceeds of Crime, Regulation related to Law no. 5549, and other related legislation are fulfilled and the entire
   compliance program is executed adequately and effectively.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 92 of 476


 Corporate
Governance   Committees


             The Audit Committee convened 12 times during 2018; during these meetings, the potential risks of the Bank, stress tests,
             scenario analyses, and risk management policies and implementation procedures were discussed. The Members of the
             Committee attended the meetings regularly.

              Members of the Audit Committee                 Position                                               Primary Position
              Sadık TILTAK                                   Chairman                                     Independent Board Member
              Dr. Ahmet YARIZ                                Member                                       Independent Board Member

             Operational Risk Working Committee
             This Committee is formed for the purpose of identifying the Bank’s transactions that create operational losses and
             preventing operational losses. The Operational Risk Working Committee meets once a month on a regular basis.

     90      Duties of the Operational Risk Working Committee
             a) Establishing the procedures for creating the database required to measure the Bank’s operational risks in
                coordination with the related units,
             b) Undertaking the technical and administrative efforts required to build and improve a database of the operational
                losses incurred in the previous periods,
             c) Performing all functions regarding tracking, monitoring and preventing all operational risks incurred by the Bank,
             d) Performing all duties that may arise due to developments regarding operational risks in the banking legislation,
             e) Documenting in writing the resolutions passed in the Operational Risk Working Committee in official meeting minutes
                and forwarding them to the manager of the related business segment for information purposes and/or to be acted
                upon.

             The Operational Risk Working Committee convened 12 times during 2018. At these meetings, decisions were made
             regarding the identification of operations that cause operational losses and the prevention of operational losses.

              Members of Operational Risk             Position                                                      Primary Position
              Working Committee
              Erdem ÖZDEMİR                           Chairman                                 Head of Risk Management Department
              Erol ÇELİK (acting)                     Member                                     Head of Internal Control Department
              Süleyman Baran KOYUNCU (acting)         Member                                  Head of Branch Operations Department
              Osman KARAARSLAN (acting)               Member         Head of Foreign Transactions and Treasury Operations Department
              İbrahim Okan ÇAĞLAR                     Member                               Head of Budget and Reporting Department
              Ahmet Cemal EREN (acting)               Member                     Head of Tax Management and Payments Department
              Kamil Enis TUNA                         Member               Head of Digital Banking and Payment Systems Department
              Olcay ATLIOĞLU                          Member            Head of Technological Architecture Management Department
              Abdullah GÜRHAN                         Member                                  Deputy Head of the Board of Inspectors
              Ethem ARSLANHAN                         Member             Department Director of the Head of Human Resources Ethics
                                                                                                          Applications and Discipline

             Credit Committee
             Operating within the authority delegated to it by the Board of Directors, the Credit Committee makes decisions related to
             new loan allocations and on loan restructuring matters such as maturity extension, increase, change in covenant, and
             lowering the interest rate for loans. The Committee sets the mandatory rules and principles governing the Bank’s credit
             decisions. Established to perform the credit-related duties assigned by the Board of Directors, the Credit Committee
             consists of the Bank’s General Manager and a minimum of two members elected from among the members of the Board
             of Directors who possess all of the qualifications required of a General Manager except for the tenure requirement.
             Two associate members, who also possess all of the qualifications required of a General Manager except for the tenure
             requirement, are elected from among the members of the Board of Directors to replace any members of the Credit
             Committee who are unable to attend a meeting.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 93 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
An affirmative vote of at least three-quarters of the members of the Board of Directors is required to elect the members
and associate members of the Credit Committee. The General Manager serves as the Chairman of the Credit Committee.
In the absence of the General Manager, a permanent member presides over the Credit Committee. The Chairman of the
Credit Committee is responsible for the coordination of the effective and healthy functioning of the Credit Committee’s
activities.

Duties and Authorities of the Credit Committee
a) Enforcing the policies approved by the Board of Directors related to the Bank’s lending policy, size of its placement
   portfolio, and its breakdown by sector, region and loan type,
b) Making recommendations to the Board of Directors to determine the procedures and principles pertaining to the
   Bank’s lending policies and its lending activities on the basis of the portfolio and real/legal persons,
c) Ensuring that the loan portfolio is managed in accordance with generally accepted credit risk management principles,
d) Delegating some of its duties and authorities as needed provided that the limit and scope are expressly set out;
   however, the Committee may not delegate its authority with regard to open credit transactions, except for retail loans,
   and it shall oversee and supervise the actions of the bodies to which it delegated its authority,
                                                                                                                              91
e) Carrying out the authorities and duties delegated by the Board of Directors.

The Credit Committee convened 49 times and passed 938 decisions in 2018. The members of the Committee attended the
meetings regularly.

 Members of the Credit Committee           Position                                                        Primary Position
 Osman ARSLAN                              Chairman                                   Board Member and General Manager
 Sadık TILTAK                              Member                                               Independent Board Member
 Dr. Ahmet YARIZ                           Member                                               Independent Board Member

Asset and Liability Committee (ALCO)
The Committee was formed to set the policies regarding the management of the Bank’s assets and liabilities and the
movement of funds within that scope, and to take and implement the decisions regarding the management of the Bank’s
balance sheet to be executed by the related units.

Duties of the Asset and Liability Committee is deliberating and evaluating the financial structure, portfolio, budget, loan
and deposit interest rates of the Bank; developments in the money and capital markets; and the developments taking
place in the Bank itself and in other banks.

ALCO meets regularly once a week, but at minimum once a month, on the date and at the place determined by the
Chairman of the Committee. ALCO meetings begin with the discussion of the agenda items put together by the Committee
Chairman. Upon invitation by the Committee, Deputy General Managers and other officials may attend these meetings
to obtain information and/or offer opinions. The decisions and practices adopted in previous meetings are evaluated at
these meetings, after which the decisions to be made and the practices to be adopted are identified. The decisions made
and practices to be adopted are submitted to the General Manager for approval to be transmitted to the related Deputy
General Manager.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 94 of 476


 Corporate
Governance   Committees


             The Asset and Liability Committee convened 43 times in 2018. The members of the Committee attended the meetings
             regularly.

              Members of Asset and            Position                                                              Primary Position
              Liability Committee
              Osman ARSLAN                    Chairman                                        Board Member and General Manager
              Hasan TUNCAY                    Member            Deputy General Manager of Corporate and Commercial Marketing
              Mehmet Akif AYDEMİR             Member                Deputy General Manager of Loan Allocation and Management
              Mustafa ÇÖDEK                   Member                                   Deputy General Manager of Retail Banking
              Mehmet Sebahattin BULUT         Member   Deputy General Manager of Credit Policies, Monitoring and Legal Proceedings
              Erkan KİLİMCİ                   Member   Deputy General Manager of Treasury Management and International Banking
              Selahattin SÜLEYMANOĞLU         Member     Deputy General Manager of Human Resources and Support Management
     92       Yusuf Duran OCAK
              Ergin KAYA
                                              Member
                                              Member
                                                                 Deputy General Manager of Financial Management and Planning
                                                       Deputy General Manager of Banking Operations and Information Technologies
              Metin KÖSTEK                    Member                                Deputy General Manager of Internal Systems

             Corporate Governance Committee
             The Corporate Governance Committee oversees the Bank’s compliance with the Corporate Governance Principles,
             identifies conflicts of interest that may arise in this matter, and undertakes improvement efforts. The Chairman of the
             Corporate Governance Committee is appointed by the Board of Directors from among its independent and non-executive
             members. The date and location of the Corporate Governance Committee meetings are determined by the Committee
             Chairman. Upon invitation by the Committee Chairman, other officials may attend these meetings to obtain information
             and/or offer opinions.

             Duties of the Corporate Governance Committee oversees the Bank’s compliance with corporate governance principles,
             carrying out activities to make improvements in this area and presenting opinions to the Board of Directors in accordance
             with the “Regulation on the Corporate Governance Principles for Banks” published by the Banking Regulation and
             Supervision Agency and the “Corporate Governance Principles” published by the Capital Markets Board. It also oversees
             the activities of the Investor Relations Department. The Corporate Governance Committee also fulfills the functions of the
             Nomination Committee as outlined in the Corporate Governance Communiqué.

             The Corporate Governance Committee convened 5 times during 2018.

              Members of the Corporate      Position                                                                Primary Position
              Governance Committee
              Mehmet Nihat ÖMEROĞLU         Chairman                                                  Independent Board Member
              Sezai UÇARMAK                 Member                                                                 Board Member
              Yusuf Duran OCAK              Member                  Deputy General Manager of Financial Management and Planning
              Erkan KİLİMCİ                 Member       Deputy General Manager of Treasury Management and International Banking
              Selahattin SÜLEYMANOĞLU       Member          Deputy General Manager of Human Resources and Support Management
              Olcay DOĞAN                   Member                                          Head of Human Resources Department
              Osman BEKTAŞ                  Member                                       Head of Financial Accounting Department

             Compensation Committee
             The Compensation Committee was established pursuant to the Board of Directors Resolution No. 41-32 dated December
             27, 2011 for the purpose of supervising and overseeing the Bank’s compensation policies on behalf of the Board of
             Directors. The Committee is comprised of at least two non-executive Members of the Board of Directors.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 95 of 476




                                                                                                                             HALKBANK ANNUAL REPORT 2018
The Compensation Committee convened once during 2018. The Members of the Committee attended the meeting.

 Members of the Compensation Committee           Position                                                 Primary Position
 Dr. Ahmet YARIZ                                 Chairman                                      Independent Board Member
 Meltem TAYLAN AYDIN                             Member                                                     Board Member

Sustainability Committee
Sustainability Committee was established with the Board of Directors decision dated April 16, 2015, in order to coordinate
the sustainability activities of the Bank.

The Committee started its activities, under the Board of Directors, with the aim of increasing the Bank’s strength to
create long term value, and adapting economic, environmental and social factors together with the Corporate Governance
Principles into the activities and decision mechanisms of the Bank.                                                          93
A deeply rooted player in the Turkish banking industry, Halkbank is a corporation that translates its sustainability
approach into its business processes. Considering the fate of future generations and contributing to sustainable
development are integral parts of the Bank’s policies.

After issuing its Sustainability Report for 2017, the Bank also participated in the Carbon Disclosure Project (CDP) –
Climate Change and Water Program in 2018. The aim was to combat climate change-related problems and the depletion
of water resources to contribute to the creation of a habitable world.

Halkbank contributed to the Sustainability in Banking Sector questionnaire administered by BRSA in 2018.

Having adapted the Corporate Governance Principles to all its activities and decision-making mechanisms, the Bank
figured among those major corporations, which, in the November 2018 – October 2019 period, were included in the BIST
Sustainability Index. The index features companies that demonstrate a superior corporate sustainability performance.

In 2018, Halkbank was among the companies included in the “FTSE4Good Emerging Markets Index” created by FTSE, an
independent organization owned jointly by the London Stock Exchange and Financial Times.

Halkbank has been calculating its carbon footprint since 2013 and devising mitigation strategies. Aiming to minimize
the environmental impact of its operations and with a view toward reducing its energy consumption by using efficiently
and establishing a standard structure, the Bank integrated the ISO 14001:2015 Environment Management System and
ISO 50001:2011 Energy Management System into its structure and working processes and established “Integrated
Management System” in 2016. It established environment and energy procedures for internal control, targets
and applications; completed the audit process and was certified. Within 2017, it expanded the scope of Integrated
Management System to 130 branches and certified these. It added 563 service buildings in 2018, expanding the scope of
the application.

Halkbank became the first ISO 50001-certified Turkish bank.

Supporting its financial operations with environmental and social projects, Halkbank conducts its business activities
within the scope of sustainability, environment and energy policies.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 96 of 476


 Corporate
Governance   Committees


             The duties and authorities of the Sustainability Committee are as follows:

             The Committee pursues the “Sustainability Policy” determined by the Board of Directors and ensures that the Policy is
             implemented. The Committee coordinates the Bank’s sustainability activities and evaluates the economic, environmental
             and social impacts of its activities. Study groups are established in relevant units for sustainability, and if necessary,
             technical assistance is received from outside the Bank. Within the scope of sustainability, the Committee makes
             necessary recommendations in order to decrease the potential negative impacts of the Bank’s activities, and determines
             the procedures and principles regarding the energy management of the Bank. The Committee analyzes the results of the
             emission calculation based on the Bank’s energy and water consumption figures and waste data, and shares the results
             with and makes recommendations to the related units within the Bank, and if necessary, reports to the public disclosure
             platforms like CDP (Carbon Disclosure Project). In situations regarding sustainability, whether legally required or not, the
             Committee prepares the appropriate infrastructure for the Bank, and takes necessary action in order to ensure that the
             Bank, as a publicly traded bank on Borsa İstanbul, is continuously listed in the BIST Sustainability Index, and coordinates
     94      the internal regulations of the Bank for this purpose. Committee advises the Board of Directors regarding the activities
             and deficiencies within the Bank in the field of sustainability.

             The Committee convened 5 times in 2018.

              Members of Sustainability              Position                                                          Primary Position
              Committee
              Sadık TILTAK                           Chairman                                               Independent Board Member
              Mehmet Nihat ÖMEROĞLU                  Vice                                                   Independent Board Member
                                                     Chairman
              Mehmet Sebahattin BULUT                Member            Deputy General Manager of Credit Policies, Monitoring and Legal
                                                                                                                          Proceedings
              Selahattin SÜLEYMANOĞLU                Member                 Deputy General Manager of Human Resources and Support
                                                                                                                     Management
              Yusuf Duran OCAK                       Member            Deputy General Manager of Financial Management and Planning
              Ergin KAYA                             Member                Deputy General Manager of Banking Operations and Information
                                                                                                                          Technologies
              Metin KÖSTEK                           Member                                Deputy General Manager of Internal Systems
              Özgür BOZKURT                          Member                           Head of Credit Policies and Practices Department
              Onur BİLGİN                            Member               Head of International Banking and Structured Finance Department
              Burak MÜEZZİNOĞLU                      Member           Head of Financial Institutions and Investor Relations Department
              Süleyman Baran KOYUNCU (acting)        Member                                     Head of Branch Operations Department
              Yalçın KAYA                            Member                            Head of Corporate Communications Department
              Yavuz Selim GÖMLEKSİZ                  Member             Head of Infrastructure Operation and Management Department
              Olcay DOĞAN                            Member                                     Head of Human Resources Department
              İbrahim Okan ÇAĞLAR                    Member                                  Head of Budget and Reporting Department
              Erdem ÖZDEMİR                          Member                                      Head of Risk Management Department
              Mehmet TANRIVERDİ (acting)             Member                      Head of Support and Purchasing Services Department

             Board of Directors
             The Bank is governed and represented by the Board of Directors in accordance with the Turkish Commercial Code,
             Banking Legislation, Capital Market Law, other related laws and regulations, and the Bank’s Articles of Association.

             The Board of Directors has the ultimate oversight authority over whether individuals with managerial duties comply with
             the laws, the Bank’s Articles of Association, internal by laws, and the written instructions of the Board of Directors.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 97 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
The Board of Directors is comprised of nine (9) members. The members of the Board of Directors are elected by the
General Assembly of Shareholders.

At its first meeting following the swearing-in ceremony, the Board of Directors appoints one of its members as the
Chairman of the Board of Directors and one as the Vice Chairman. The Chairman presides over the Board of Directors.
When the Chairman is not present, the Vice Chairman presides over the Board of Directors.

The Independent Members who will serve on the Board of Directors are determined in accordance with the provisions of
the Capital Market Law and Banking Legislation.

The Board of Directors convenes at the request of the Chairman of the Board of Directors or the Vice Chairman or a Board
Member. The Board is obligated to convene at least once a month.

As a rule, the Board of Directors meetings are held in the province where the Head Office of the Bank is located. However,
it is possible to have the meetings elsewhere if a simple majority of all members agree to do so.
                                                                                                                              95
Board of Directors meetings can be conducted in a physical and/or an electronic environment. As per Article numbered
1,527 of the Turkish Commercial Code, those who have the right to attend the Bank’s Board of Directors meetings may
choose to do so electronically. Pursuant to the provisions of the “Communiqué on Board Meetings at Corporations Other
Than Joint Stock Company General Assembly Meetings to be Held in an Electronic Environment,” the Bank may establish
an electronic meeting system that permits the right holders to attend these meetings and to vote in an electronic
environment or it may opt to procure the service from systems that are created for this function. The Bank shall ensure
that stakeholders will be able to exercise their rights as stipulated in the relevant laws, rules and regulations under the
provisions of the Communiqué at the meetings either through the system established in accordance with the relevant
provision of the Articles of Association or through an externally procured system.

The agenda of the Board of Directors is set by the Chairman or Vice Chairman calling the meeting at least 24 hours prior
to the meeting and it is delivered to the members along with the meeting invitation by the Board of Directors Secretariat
Services Department. In the event of an emergency, items may be added to the agenda upon the request of the Chairman
of the Board of Directors; Members of the Board of Directors may also make a motion on the issues that require a Board
resolution to be passed.

The motions that are part of the Board of Directors meeting agenda, as well as all related attachments, shall be
transmitted to the Board of Directors Secretariat Services Department by the member making the motion up to the time
when the agenda is finalized. The motions that will be taken up as part of the Board of Directors agenda are presented to
the Chairman, Vice Chairman and members of the Board of Directors as well as to the General Manager by the Board of
Directors Secretariat Services Department.

If the subject of an agenda item is proposed by the Chairman, Vice Chairman and/or a Member of the Board of Directors,
the subject is converted into a motion by the Board of Directors Secretariat Services Department, signed by the
member(s) of the Board of Directors making the motion and presented to the Board of Directors.

A motion that falls within the authority of the Credit Committee but cannot be resolved by the Committee with an
unanimous vote is presented to the Board of Directors with all related attachments via the Board of Directors Secretariat
Services Department.

Unless a member requests a deliberation, Board of Directors resolutions can also be passed by obtaining the written
approval of a simple majority of the full membership of the Board of Directors for a motion made by a member, provided
that all members of the Board of Directors were notified of the motion.

The Board of Directors convened 50 times and passed 977 resolutions in 2018.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 98 of 476


 Corporate
Governance   Executives of the internal systems units

             Chairman of Board of Inspectors Department: Ali CEBECİ


              Tenure in Current Position               1 month
              Professional Experience and Position     22 years 10 months/T. Halk Bankası A.Ş. Head of Department
              Education                                Local Bachelor's Degree

             Head of Internal Control Department: Erol ÇELİK (acting)


              Tenure in Current Position               1 month
              Professional Experience and Position     21 years 7 months/T. Halk Bankası A.Ş. Director
     96       Education                                Local Bachelor's Degree

             Head of Risk Management Department: Erdem ÖZDEMİR


              Tenure in Current Position                4 years 4 months
              Professional Experience and Position      18 years 10 months/T. Halk Bankası A.Ş. Head of Department
              Education                                 Local Bachelor's Degree

             Head of Compliance Department: Elvan ÖZTABAK


              Tenure in Current Position                 1 years
              Professional Experience and Position       25 years 5 months/T. Halk Bankası A.Ş. Head of Department
              Education                                  Local Bachelor's Degree
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 99 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Report of the Board of Directors
As a long-established bank in the sector, Halkbank has provided full support to the real economy and, in 2018,
continued to offer high-quality products and services to the customers by drawing upon its 80 years of experience, risk
management activities and quick response to market conditions. In this context, the Bank not only increased its service
diversity in retail banking through its credit card brand Paraf, but also contributed to the national economy by actively
supporting SMEs and tradespeople, in particular, with funds obtained from the capital market instruments it has issued
and its widespread deposit base.

In 2018, Halkbank increased its assets to TRY 378.4 billion from TRY 305.4 billion with a 23.9% year-on-year increase. The
Bank also ranked third in the sector.

By the end of 2018, the Bank directed a large part of its funding resources to loans, with loans comprising a 66.2% share
on its balance sheet. Its commercial loans, including the SME loans, rose to TRY 205.8 billion and its retail loans to TRY
44.7 billion. The Bank ranked third in cash loans within the sector. In 2018, cash and non-cash loan volumes increased to
TRY 333.6 billion from TRY 260.7 billion, up 28% year-on-year.                                                                    97
In 2018, the size of its securities portfolio also rose by 52.5% year-on-year to TRY 74.6 billion. The portfolio’s share in the
balance sheet amounted to 19.7%.

In 2018, the Bank issued subordinated bonds of TRY 4.9 billion, and mortgage-backed securities of TRY 1 billion.
Furthermore, Halkbank issued bonds with a par value of TRY 11.2 billion to qualified investors without making any public
offering.

Halkbank’s total deposit base grew by 28.8% year-on-year to TRY 248.9 billion from TRY 193.2 billion. In addition, demand
deposit volume rose by 85.2% year-on-year to TRY 52.5 billion.

In 2018, the Bank’s capital adequacy ratio, average return on equity, and average return on assets were 13.8%, 9.3%, and
0.7%, respectively.

Halkbank posted a TRY 2.5 billion year-end profit and maintained its sustainable profitability in 2018.

With 28 new branches opening in 2018, Halkbank expanded its branch network to 988 domestic branches and ended the
year with 18,781 employees.

We would like to thank our employees. Their efforts and contributions have enabled Halkbank to maintain its sustained
growth in 2018 and contributed to our profitable and productive year. We hereby submit the Reports of the Board of
Directors’ and Auditors’, as well as financial statements for the year 2018, to our esteemed shareholders and their
representatives for their consideration.

Yours faithfully,




           Osman ARSLAN                                                           R.Süleyman ÖZDİL
            Board Member
                                                                                       Chairman
           General Manager
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 100 of 476


 Corporate
Governance   Human resources practices

             The performance management system that is used
             actively at the Bank allows Halkbank to link corporate
             performance to individual performance and to measure it
             at the individual level.




     98      Recruitment
             Taking into account the developments in the sector, developments that affect recruitment, qualitative changes in human
             resources, and budget opportunities, the Human Resources Department is responsible for planning how and from which
             resources, internal or external, the Bank’s workforce needs will be procured for the coming year. Candidates to be hired
             are expected to possess the following general qualifications, although special qualifications may be sought depending on
             the position for which a candidate applies.

             •   Being a Turkish citizen or possessing a work permit obtained from the official bodies in accordance with Law No.
                 4817 on Work Permits for Foreign Nationals,
             •   Not being devoid of public rights,
             •   Not having any compulsory service obligation to any company or organization,
             •   Being at least 18 years of age as of the date of the examination,
             •   Being no more than 30 years of age at the time of the commencement of employment for the positions of Assistant
                 Inspector, Assistant Specialist, Service Officer and subordinate titles (this age limit may be changed upon approval of
                 the Board of Directors for special positions),
             •   Excluding negligent offenses and suspended convictions apart from the offenses listed below, not having been
                 sentenced with heavy imprisonment or imprisonment for more than six months or even if they have been
                 pardoned, in relation to the following offenses: crimes against the state, infamous or disgraceful offenses such as
                 embezzlement, peculation, extortion, bribery, theft, fraud, forgery, abuse of faith, fraudulent bankruptcy or smuggling
                 except for employment or consumption smuggling, rigging of official tenders or auctions, money laundering or
                 disclosing state secrets,
             •   Not having been banned from working at banks in accordance with the Banking Law,
             •   Having completed or deferred military service as of the date of the examination or to be exempt from such military
                 service obligation,
             •   Except for those who will be employed within the scope of the requirement set out by the Labor Law on the
                 mandatory employment of disabled persons, being in good health as required by the position of employment and not
                 having any mental or physical disabilities that may prevent the individual from doing permanent work in any part of
                 Turkey,
             •   For Assistant Specialist and Service Officer positions, having graduated from a four-year undergraduate program
                 offered by a university or academy or being a graduate of an equivalent accredited school overseas; for lower-rank
                 positions, being a high school graduate or a graduate of a high-school equivalent institution,
             •   Possessing the basic qualifications stipulated in the related article of the Banking Law.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 101 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Job Applications
Vacant positions at the Bank are announced via press and social media channels as well as on Halkbank’s website. These
                                                                                                                              99
announcements clearly state the relevant information about the examinations and those who pass the examination are
interviewed and/or subjected to assessment center practices in order to determine whether they possess the knowledge
and experience required by the position.

Promotion
There are two types of promotion at Halkbank: promotion in title and/or promotion in position. The minimum
requirements to be met by the employees to be promoted to a higher title and/or position from their current title and/or
position are as follows: The availability of a vacant title and/or position to which the employee will be promoted, to have
completed the minimum term of office in the current title and/or position, if applicable, to have achieved the necessary
level of success at the end of the performance review, to hold the minimum education level and competencies required
by the position and/or title to which the employee will be promoted, to have successfully completed the courses and/or
seminars to which the employee will attend/attended in relation to the title and/or position to which the employee will be
promoted, not to have received a title/position demotion in accordance with a Disciplinary Board decision within the two
years prior to the promotion exam/promotion evaluation.

Performance Management
The performance management system that is used actively at the Bank allows Halkbank to link corporate performance to
individual performance and to measure it at the individual level. Performance management is administered concurrently
in two main avenues: numerical rating and competency evaluation. The performance evaluation results are used actively
in the bonus system, career and training planning.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 102 of 476


 Corporate
Governance   Transactions with the risk group

             The details and related notes of the transactions the Bank carried out with its risk group in 2018 are provided in Footnote
             VII of Section Five of the Non-Consolidated Independent Auditor’s Report.




  100        Information on support services
             providers
             Under the “Regulation on Banks’ Procurement of Support Services,” Halkbank procured the following support services
             provided by the companies listed below:

             •   IBM Global Services İş ve Teknoloji Hizmetleri ve Tic. Ltd. Şti.: Business continuity and emergency services,
             •   Veripark Yazılım A.Ş.: Software development and maintenance services for internet and telephone banking activities,
             •   Asseco SEE Teknoloji A.Ş.: Call Center project software development and maintenance services,
             •   GMG Bilgi Teknolojileri Ltd. Şti.: Legal monitoring system software development and maintenance services,
             •   Bilgi Birikim Sistemleri Elektronik ve Bilgisayar Endüstrisi Müh. Hiz. San. Tic. Ltd. Şti.: License purchase, maintenance
                 and support services for the Identity Management System Product,
             •   Signum Teknoloji Tanıtım ve Eğitim Ltd. Şti.: Request and SLA management services,
             •   Yavuz Koruma ve Özel Güvenlik Hizmetleri Tic. Ltd. Şti.: Outsourcing security staff required in the Bank’s various units,
             •   Banksoft Bilişim Bilgisayar Hizmetleri Ltd. Şti.: Credit card, debit card and member business information systems
                 software service,
             •   Bileşim Alternatif Dağıtım Kanalları A.Ş.: Payment card systems and Alternative Distribution Channels operations
                 service,
             •   KRM Yönetim Danışmanlık A.Ş.: Call Center and Operations Center staffing service,
             •   Global Bilgi Pazarlama Danışmanlık ve Çağrı Servis Hizmetleri A.Ş.: Call Center and marketing operations-related
                 outbound calling service,
             •   TMOB Bilişim Yazılım Teknoloji Sistemleri A.Ş.: Software development and maintenance services within the scope of the
                 Mobile Banking Project,
             •   Intellect Design Arena Fz Llc.: Software development and maintenance services for the Collection Management System,
             •   Hobim Digital Elektronik Hizmetleri A.Ş.: The service received for protecting, storing and destroying the Bank’s physical
                 archive
             •   İstanbul Altın Rafinerisi A.Ş. (Istanbul Gold Refinery): Physical gold appraisal service,
             •   ISIS E Dönüşüm Teknolojileri San. Tic. Ltd. Şti.: Software development and maintenance services for e-invoice special
                 integration function,
             •   FU Gayrimenkul Yatırım Danışmanlık A.Ş., Pusula Girişim Gayrimenkul Yatırım ve Danışmanlık Hizmetleri A.Ş., İpoteka
                 Gayrimenkul Yatırım Danışmanlık A.Ş., Tagar Tapu Garanti Hizmetleri A.Ş., Avi Gayrimenkul Yatırım Değerleme ve
                 Danışmanlık A.Ş. and BBS Danışmanlık Gayrimenkul ve Eğitim A.Ş.: Mortgage establishment services,
             •   Etisan Proje Bilgi ve Yazılım Teknolojileri San. Tic. A.Ş.: Prepaid card/access card services at universities, governmental/
                 private entities and institutions,
             •   Güzel Sanatlar Çek Basım Ltd. Şti.: Check printing services.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 103 of 476



Profit distribution policy




                                                                                                                                HALKBANK ANNUAL REPORT 2018
During its dividend distribution processes, the Bank complies with the Turkish Commercial Code, Banking Law, Capital
Market Law, other applicable legislation and its Articles of Association.

The profit distribution policy is laid out by the Board of Directors and later submitted for approval to the General
Assembly, before being disclosed to the public and issued on the corporate website.

The Bank shall distribute at least 5% of its distributable net profit for the period to shareholders in the form of cash and/
or bonus shares. The profit share to be given to those individuals other than the shareholders is disclosed in the Board of
Directors’ profit distribution proposal.

The Board of Directors determines the most appropriate profit distribution policy by taking into consideration its capital
adequacy ratio, equity capital, lending plans, market developments, and investor requests. The Bank drafts its profit
distribution proposal in accordance with the profit distribution policy and in line with the provisions of the Articles of
Association and subsequently presents this proposal to the General Assembly for approval.                                       101
The profit distribution date is set by the General Assembly upon the recommendation of the Board of Directors. The
General Assembly may accept the date recommended by the Board of Directors or set another date within the legal
deadline.

The Bank does not pay any dividend advance.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 104 of 476


 Corporate
Governance   Türkiye Halk Bankası A.Ş.
             Report of the Supervisory Board


             The Board of Auditors has determined the following points upon review of the activities of the Bank for 2018.

             •   As of the end of 2018, total assets of the banking sector increased by 18.7% year-on-year to TRY 3.867.135 million
                 from TRY 3.257.842 million. Total portfolio of securities rose by 19% to TRY 477.873 million, while total deposits grew
                 by 19.6% year-on-year to TRY 2.148.410 million from TRY 1.796.536 million. Cash loans rose to TRY 2.394.740 million
                 from TRY 2.098.246 million, up 14.1% year-on-year. The non-performing loans/total cash loans ratio amounted to
                 3.88%.

  102        •   With such sector developments in the backdrop, by the end of 2018, the Bank’s total assets soared to TRY 378.422
                 million by increasing 23.9% year-on-year. Cash loans went up by 23.7%, reaching TRY 246.447 million. The Bank’s
                 SME loans, aimed at financing the driving force behind our country’s growth, rose to TRY 97.153 million from TRY
                 75.913 million, up 28% year-on-year. The Bank also sustained the lead in the sector with 15.9% market share in the
                 SME loans in 2018. Artisan loans rose by 31.1% year-on-year to TRY 31.124 million, while total portfolio of securities
                 grew by 47.7% to TRY 66.687 million. Additionally, total deposits increased by 28.5% to TRY 246.893 million. The
                 Bank’s ratio of non-performing loans/total cash loans amounted to 3.20%.

             •   In 2018, the Bank issued bonds with a total nominal value of TRY 11.2 billion, and subordinated bonds of TRY 4.9
                 billion, and mortgage-backed securities of TRY 1 billion.

             •   As a historical mission, the Bank grants loans to small- and medium-sized enterprises, artisans and tradespeople,
                 as well as corporate, commercial and retail customers. Accordingly, as of year-end 2018, the ratio of cash loans/total
                 assets, an indicator of asset quality, amounted to 65.1% (sector average: 61.9%), while the ratio of loans/deposits
                 reached 99.8% (sector average: 111.5%).

             •   The Bank’s authorized capital is TRY 7,500 million while its paid-in capital is TRY 1,250 million. Furthermore, the
                 Bank’s shareholder’s equity rose by 14.4% year-on-year to TRY 29,021 million from TRY 25,377 million.

             •   The Bank’s net profit for the period amounted to TRY 2,522 million at the end of 2018.

             •   Total number of credit cards issued increased to 4.3 million, total number of POS devices installed to 315 thousand,
                 and the number of member merchants who signed on to 242 thousand.

             •   All the books and records that the Bank is required to keep as per applicable regulations are kept in conformity with
                 the legal requirements. All records and certifying documents are duly maintained and the accounting and reporting
                 systems are managed duly and efficiently.

             •   The Board of Directors’ resolutions with respect to the management of the Bank are duly recorded the board of
                 directors’ minute book and are duly maintained.

             •   The Bank’s internal control, risk management, and internal auditing systems are managed duly and effectively based
                 on the findings of audits performed both at the head office and on site.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 105 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
•    The Bank’s growth continued thanks to the opening of 28 new branches in 2018, increasing the total number of
     branches to 994. It currently operates with 988 domestic branches and 6 foreign branches: 5 in the Turkish Republic
     of Northern Cyprus and 1 in Bahrain. Furthermore, the Bank has representative offices in Tehran, London and
     Singapore, one for each country.

•    In 2018, 561 employees left the Bank due to retirement or for other reasons. The Bank hired 1,491 new employees to
     meet its personnel needs, increasing the total number of employees to 18,781. The share of personnel expenses in
     total revenues increased to 21.2% in 2018, up from 18.5% in 2017.

•    In 2018, university/college graduates accounted for 85.6% of the total headcount, up 130 basis points year-on-year.
                                                                                                                              103
•    The Bank reported a training rate of 18.6 employees per day and 18,771 participants. This included instructor-led, on-
     the-job, and e-learning training programs in 2018.

In conclusion, we respectfully submit to the General Assembly the Board of Auditors’ Report, prepared pursuant to Article
31 of the Articles of Association of the Bank.

Best regards,




       Prof. Dr. Yılmaz ÇOLAK                                                  Faruk ÖZÇELİK
    Member of the Supervisory Board                                     Member of the Supervisory Board




* Excluding rediscount.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 106 of 476


 Corporate
Governance   Corporate governance principles
             compliance report
             1. Statement of Compliance with Corporate Governance Principles

             Halkbank has implemented, since its initial public offering in May 2007, the principles set out in the “Corporate
             Governance Principles” published by the Capital Markets Board of Turkey. Halkbank achieved compliance with the
             regulations stipulated in the Turkish Commercial Code regarding Corporate Governance. The Bank is subject to the
             provisions of the corporate governance structures, processes and principles set forth in the “Regulation on Corporate
             Governance Principles for Banks” published by the Banking Regulation and Supervision Agency of Turkey (BRSA).

             Halkbank has achieved compliance with the mandatory principles of the CMB’s “Corporate Governance Principles.”
             However, activities to comply with the non-mandatory principles are continuing. Furthermore, all policies and measures
             are being applied to a significant degree, and the activities in this field are continuing in a developing manner.

             Since 2011, Halkbank gets rating services on the issue of Compliance with Corporate Governance by SAHA Kurumsal
  104        Yönetim ve Kredi Derecelendirme Hizmetleri A.Ş. (SAHA Corporate Governance and Credit Rating Services Inc.) –
             authorized by the CMB. Concurrently, the Bank has been preeminently included in BIST Corporate Governance Index.
             Halkbank increased its Corporate Governance Rating, which was 9.38 over 10 in 2017, to 9.40 in 2018.

             In line with the Resolution of the Capital Markets Board dated 10.01.2019 and numbered 2/49, under the Communiqué
             on Corporate Governance numbered II-17.1; Corporate Governance Compliance Report (URF) and Corporate Governance
             Information Form (KYBF) were disclosed via the Public Disclosure Platform on 08.03.2019. In the PDP website,
             Corporate Governance Compliance Report can be accessed at https://www.kap.org.tr/tr/Bildirim/746518, and Corporate
             Governance Information Form can be accessed at https://www.kap.org.tr/tr/Bildirim/746520.

             PART I – SHAREHOLDERS

             2. Shareholder Relations Unit

             24.98% of the Bank’s outstanding shares began to be traded on the Borsa Istanbul as of May 10, 2007. Since that date,
             the Bank has been continuing its operations in accordance with the provisions of the Corporate Governance Principles
             published by the Capital Markets Board. Halkbank’s free-float ratio rose to 48.93% following the secondary public offering
             in November 2012.

             As announced via Public Disclosure Platform within the scope of the 11th Article of the Corporate Governance
             Communiqué and as per the provision stipulating that the director of the Investor Relations Unit must have a Level 3
             Capital Market Activities License and Corporate Governance Rating License, and must be a full-time working director
             within the company and must be appointed as a member of the Corporate Governance Committee; As part of this effort,
             the shareholder relations function of the Bank is executed by the Financial Institutions and Investor Relations Department
             and the Financial Accounting Department as a Head Office function. The Investor Relations Unit which is formed under
             the Financial Institutions and Investor Relations Department, is responsible for establishing institutional relations with
             domestic and foreign investors that invest in equities and issued fixed-income securities. The other unit responsible for
             conducting relations with shareholders is the Public Disclosure, Shareholders and Equity Unit that is organized under the
             Financial Accounting Department. Both departments are represented in the Corporate Governance Committee and report
             all information regarding their operations to this committee. The Bank conducts shareholder relations with a very active
             organization. Mr. Erkan KİLİMCİ is the Deputy General Manager in charge of the Investor Relations Department, Mr. Yusuf
             Duran OCAK is the Deputy General Manager in charge of the Public Disclosure, Shareholders and Equity Department and
             Osman BEKTAŞ is the Head of the Public Disclosure, Shareholders and Equity Department while all of them are Bank’s
             Corporate Governance Committee Members. Yusuf Duran OCAK is the Manager of Investor Relations Department, who
             is also the Deputy General Manager in charge of Financial Management and Planning, and a Member of the Corporate
             Governance Committee.

             Throughout 2018, Investor Relations Department has engaged in activities that aim to effectively communicate with
             investors. Within this scope, the Bank attended 4 international roadshows and 3 one-on-one meetings, both in Turkey and
             overseas. Foreign investors were present in all of these organizations. Briefings were delivered to 839 investors/analysts
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 107 of 476




                                                                                                                                    HALKBANK ANNUAL REPORT 2018
in 2018, answering a total of 4,814 questions. 72 of these briefings took place at international organizations and 245 at
the Bank’s Head Office. 321 briefings were delivered by teleconference, and 201 by e-mail and telephone. The questions
were mainly about the Bank’s financial structure, profitability/productivity situation, sectoral position, growth strategies,
administrative structure, future expectations and about the country’s economic and political structure.

In 2018, approximately 250 information requests – some of which were sent in writing to the Public Disclosure,
Shareholders and Equity Unit under the structure of the Financial Accounting Department, and some of which were sent
via Halkbank Dialog, electronic mail or phone – were answered.

Financial Accounting Department:

    Name Surname                   Position                         Mail                                                    Phone
    Yusuf Duran OCAK               Deputy General Manager           yusufduran.ocak@halkbank.com.tr          (+90 216) 503 59 69
    Osman BEKTAŞ                   Head of Department               osman.bektas@halkbank.com.tr             (+90 216) 503 54 50    105
    Zafer ERDEM                    Director                         zafer.erdem@halkbank.com.tr              (+90 216) 503 52 10

Primary Activities of the Department:

•     Facilitating the exercise of shareholder rights and conducting the relationships between the Board of Directors and the
      shareholders,
•     Maintaining and updating shareholder records,
•     Responding to written requests from shareholders,
•     Carrying out the Bank’s capital increase-related tasks,
•     Fulfilling the legal and regulatory requirements regarding the General Assembly meetings,
•     Publishing the material disclosures,
•     Preparing the Bank’s annual report.

Financial Institutions and Investor Relations Department:

    Name Surname                   Position                         Mail                                                    Phone
    Erkan KİLİMCİ                  Deputy General Manager           erkan.kilimci@halkbank.com.tr            (+90 216) 503 55 07
    Burak MÜEZZİNOĞLU              Head of Department               burak.muezzinoglu@halkbank.com.tr        (+90 216) 503 53 69
    Bora Tamer YILMAZ (acting)     Director                         boratamer.yilmaz@halkbank.com.tr         (+90 216) 503 49 10

Primary Activities of the Department:

•     Contributing to the positive evaluations about the Bank by organizing meetings in and outside the country with
      investors and analysts,
•     Instructing the related units to make the necessary updates (in English and Turkish) at the Bank’s website on the
      Investor Relations page, and announcing the developments about the Bank,
•     Releasing information to investors and analysts about the Bank’s quarterly financial results, preparing presentations
      and documents about the financial results, and having these posted on the website,
•     Keeping track of the developments regarding the banking industry and performances of the competitor banks, and
      informing the top management,
•     Closely monitoring the stock performance of the Bank, and informing the top management,
•     Keeping track of the daily news on the media about the banking industry, global markets, economic developments,
      competitor banks and Halkbank,
•     Answering the questions raised by the investors and analysts, and classifying the correspondence,
•     Organizing teleconference or one-on-one meetings with the investors and analysts,
•     Participating in nationwide and foreign roadshows,
•     Managing the relations with international rating institutions.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 108 of 476


 Corporate
Governance   Corporate governance principles compliance report


             3. Exercise of Shareholders’ Right to Obtain Information

             In order to facilitate the exercise of shareholders’ right to obtain information effectively, all changes that may impact the
             financial and organizational structure of the Bank are announced on the Bank’s website and on the Public Disclosure
             Platform. In addition, requests for information communicated to the Bank’s units via telephone, mail or e-mail are
             responded as soon as possible.

             Questions received by phone or e-mail about the General Assembly Meetings, capital increases, dividend payments are
             answered. Furthermore, written answers are given to the shareholders and other third parties who make information
             requests such as annual report request and etc. The Investor Relations Department promptly answers the questions
             received by phone or e-mail from the existing and/or potential investors, bank analysts and rating institutions.
             Furthermore, the unit answers the questions regarding the Bank’s administrative and financial structure by organizing
             one-on-one and/or group meetings.
  106        Bank’s website, set up both in Turkish and English (www.halkbank.com.tr), is updated regularly. The corporate profile,
             Corporate Governance, financial information and annual reports, media announcements, and information regarding the
             sustainability, and the products and applications that create value in the economy are given on the website.

             The Bank’s Articles of Associations do not provide for the appointment of special auditors as an individual right; no
             requests were received to date for the appointment of special auditors.

             4. General Assembly Meetings

             An Ordinary General Assembly Meeting was held during the fiscal year on 08/13/2018, with a participation rate of 70.21%
             of the Bank’s share capital. The announcements for the meeting were published, three weeks in advance according to
             the provisions of Capital Market Law No. 6362, in the Trade Registry Gazette of Turkey, two national newspapers, Public
             Disclosure Platform, the Central Registry Agency (CRA) - Electronic General Assembly System (EGAS) and the Bank’s
             website. The meeting announcements were made in accordance with the provisions of the Laws and the Articles of
             Association.

             The Bank’s annual report and informational documents were made available to the shareholders prior to the General
             Assembly for their information and review in Public Disclosure Platform, Bank’s website and Bank’s Head Office. Following
             the Meeting, the information regarding the Board Members were announced on the Bank’s website. Candidates for Board
             Membership were not announced before the General Assembly, because the Bank did not have information before the
             General Assembly. Background information on the members of the Board of Directors was disclosed through the Bank’s
             website after the meeting.

             General Assembly Meeting was held in a manner that would enable the shareholders to attend the meeting with minimum
             cost possible, and that would increase attendance. Persons who were entitled to attend the General Assembly Meeting,
             were given the opportunity to attend and vote via Electronic General Assembly System.

             Shareholders exercised their rights to raise questions during the General Assembly meetings and the Bank’s management
             team responded to these questions. There is no provision in the Articles of Association stipulating that the General
             Assembly Meetings should be open to public including the stakeholders and media without giving them a right to speak in
             order to prevent any delays and to finish the meeting on time. Shareholders didn’t submit a written agenda item proposal.

             Information regarding the charitable contributions and donations made during the year and their beneficiaries was
             included as a separate agenda item at the General Assembly meeting and it was presented to the General Assembly.

             The minutes of the General Assembly Meetings are made available to the shareholders on the Bank’s website and at the
             Public Disclosure, Shareholders and Equity Unit. In addition, the minutes of the Ordinary General Assembly Meeting of the
             Bank, that was held on 08/13/2018 have been published on the Bank’s website and the Public Disclosure Platform, the
             Central Registry Agency (CRA) EGAS and the Bank’s website.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 109 of 476




                                                                                                                                HALKBANK ANNUAL REPORT 2018
5. Voting Rights and Minority Rights

There are no privileged shares among the shares of the Bank. The Bank does not have any cross-shareholding
relationship with any company that has voting rights in the General Assembly. Minority shares are not represented in
the Bank’s management. There is no provision in the Articles of Association stipulating that the shareholders who own
a portion less than one twentieth of the capital should be given minority rights. Moreover, attention is paid to allow the
exercise of minority rights within the scope of the Turkish Code of Commerce and CMB regulations.

6. Dividend Right

The procedures and principles governing the Bank’s profit distribution are stipulated in Article 35 of the Bank’s Articles
of Association. The Bank’s profit distribution policy is announced to the public on the Bank’s website and annual report.
In previous years, the portion of the distributable profit remaining after setting aside legal reserves has been paid to the
shareholders as dividend. After the profit distribution policy is specified by the Bank’s Board of Directors, it is submitted
to the General Assembly for approval. Profit is then distributed to shareholders within the time limits stated in the
                                                                                                                                107
regulations. In line with the resolution of the Ordinary General Assembly Meeting that was held on 08/13/2018, dividend
was paid to the Bank’s shareholders. The Bank’s profit distribution policy for the period ahead will be determined in light
of Halkbank’s equity position and the economic developments. There is no privilege with respect to participation in the
Bank’s profit.

7. Transfer of Shares

The Bank’s Articles of Association do not contain any restrictions regarding the transfer of shares.

PART II - PUBLIC DISCLOSURE AND TRANSPARENCY

8. Disclosure Policy

Pursuant to the “Communiqué on the Principles of Material Disclosures” published by the Capital Markets Board of Turkey,
the Bank’s Disclosure Policy, which was prepared for the purpose of disseminating information to the public within the
framework of the Corporate Governance Principles, was drawn up in accordance with the legislation provisions. Within
this scope, The Bank’s Disclosure Policy is conducted by the following units.

 Name Surname                       Position                                                                             Unit
 Osman BEKTAŞ                       Head of Department                                  Department of Financial Accounting
 Burak MÜEZZİNOĞLU                  Head of Department          Department of Financial Institutions and Investor Relations
 Yalçın KAYA                        Head of Department                           Department of Corporate Communications

Halkbank’s Disclosure Policy, which sets out and defines four principal methods through which all stakeholders including
shareholders, potential investors and the public at large are assured of having timely, accurate and complete information
about the Bank, has been posted on the Bank’s website.

Since the information to be made by the Bank has the potential significance to impact the decision-making process of
investors, it is essential for Halkbank that such information is the latest, transparent, objective and accurate. As part of
this policy, the independently-audited quarterly financial statements and financial structure presentations are announced
through press releases as well as in the Investor Relations/Financial Information section of the Bank’s website. Following
the earnings announcements, Halkbank holds conference calls to discuss its quarterly financial performance, to provide
guidance for its future performance and to inform stakeholders about the realization of the targets and expectations
stipulated during the past periods. Future assessments are publicly announced in conformity with the provisions of the
relevant legislation.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 110 of 476


 Corporate
Governance   Corporate governance principles compliance report


             9. The Bank’s Internet Site and Its Contents

             The address of the Bank’s corporate website is www.halkbank.com.tr. The website is prepared in line with CMB Corporate
             Governance Principles, Public Disclosure and Transparency Section, article 2.1. Corporate Website. Trade Registry
             information, shareholding and management structure, the Articles of Association, material disclosures, Annual and
             interim reports, financial reports, General Assembly meeting agenda, attendance list and meeting minutes, form of power
             of attorney, and the Bank’s policies and code of ethics are available on this website. Information given on the website is
             kept up to date. Furthermore, a website is also available in English for international investors.

             10. Annual Report

             Halkbank’s Annual Report is generated in accordance with the Corporate Governance Principles and disclosed to the public.

  108        PART III - STAKEHOLDERS

             11. Informing the Stakeholders

             Halkbank pays utmost attention to carry out effective, regular, continuous and safe communication with its stakeholders.
             All information that may have an impact on the Bank’s financial and administrative structure is published on the Public
             Disclosure Platform and the Bank’s website. In addition, in response to individual requests, questions about the Bank are
             answered through face-to-face meetings, road shows, in-person meeting organizations, phone calls, teleconferences and
             e-mails. All stakeholders can refer to the related sections of the Public Disclosure Platform or the Bank’s website or other
             means of communication to reach this information.

             Employees are informed about the Bank’s products, services and activities and developments about the Bank when
             deemed necessary using intra-company channels of communication. (i.e. electronic announcements, corporate
             portal, magazine, website). In addition, meetings are held to assess the Bank’s targets and strategies for managers
             and employees on a periodic basis. Stakeholders can refer the Bank’s activities that are in breach of related laws or
             regulations or rules of ethics to the Corporate Governance Committee and the Audit Committee through intra-company as
             well as other channels of communication.

             12. Stakeholders’ Participation in Management

             Stakeholders’ rights to participate in the Bank’s management are ensured within the framework of the related laws,
             regulations and the Articles of Association. The Bank’s operating principles and relationships with customers are carried
             out in accordance with the defined principles of ethics.

             Problems, requests, opinions, suggestions and complaints about products and services delivered to customers are
             communicated to the Bank via phone, fax, mail, branch, e-mail and social media channels as well as through the Head
             Office units and official bodies. Using certain procedures, requests, opinions, suggestions and complaints communicated
             to the Bank are processed, evaluated and as a result feedback is provided as soon as possible.

             Halkbank strives to deliver all banking services effectively and efficiently to continuously create added value for its
             customers, shareholders and employees. As part of this effort, the Bank has developed a Quality Recommendation
             System for the purpose of improving the business processes and delivering more efficient and higher quality services.
             Employees are also encouraged to participate in the management within the scope of this system. Employees submit
             their suggestions through this system and the suggestions that conform to the evaluation criteria are implemented.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 111 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
13. Human Resources Policy

Türkiye Halk Bankası A.Ş. Human Rights and Human Resources Policy featured in the Human Rights Directive is the basis
for the determination and implementation of the Human Resources Policy.

The Human Rights and Human Resources Policy was published on the corporate web site and thus disclosed to
shareholders (https://www.halkbank.com.tr/yatirimci-iliskileri/images/channels/politikalar/hum_rig_hum_res.pdf).

There is an existing Collective Agreement between the Bank and the trade union Öz-Finans İş, which is at the II. Term, and
which is covering the period of 01.01.2017-12/31/2018. Trade unions have workplace representatives who are charged
with managing relations with the personnel.

No complaints were received from the personnel regarding discrimination. Job descriptions, organization structure,
performance and rewarding system are being advised to employees. Additionally, there is a corporate portal where all
employees can access this information.
                                                                                                                              109
14. Code of Ethics and Social Responsibility

The code of ethics consists of the principles and the regulations that Türkiye Halk Bankası A.Ş. employees need to
follow when performing their duties. These principles aim at preventing any disputes or conflicts of interest that may
arise between employees, shareholders, customers and the Bank. Attitudes and behavior in violation of these rules are
evaluated in accordance with the Discipline Regulation. Halkbank expects its employees to act according to the rules of
common sense and goodwill with regard to the issues and circumstances that fall outside the scope of these rules.

Halkbank’s “Code of Ethics” is a supplement to the job contract and an integral part of the Human Resources Directive.
The Code of Ethics features detailed information on a range of issues-such as the principle of equality, confidentiality of
customer information, conflict of interest, non-business activities, responsibilities of managers, and acceptance of gifts
and personal benefits. The Code of Ethics is divided into chapters titled Customer Relations, Competition, Protection
and Confidentiality of Information, Employee Responsibilities, Offers and Gifts, Responsibilities to Employees, and Anti-
Corruption Policy.

The Code of Ethics was disclosed to the general public through the Bank’s web site.

With its social responsibility mission and high sense of mission; Halkbank developed its corporate social responsibility
activities within the framework of sustainability, social economic and environmental factors, and continued to add value
to social and cultural structure of the country offering its experience in these fields to society’s service.

With its 80-year track record of success in the banking industry, Halkbank has established itself as one of the most
important supporters of SMEs and the real economy. In line with its mission of supporting entrepreneurs and its social
responsibility awareness, the Bank offers the necessary financial support to entrepreneurs through the Young, Bold,
Master and Inventor Entrepreneur Loans-customized according to criteria such as education, age and work experience.
The aim is to promote entrepreneurship, boost employment, support entrepreneurs in establishing new businesses,
and encourage youth to actively participate in the economy. In addition, the Bank gave support to various social
responsibility projects in fields such as education and culture. Additionally, Halkbank continued to provide zero-interest
loans and other financing support to entrepreneurs who have been certified as a master as per the Apprenticeship and
Vocational Training Act No. 3308 for at least three years as of the date of the loan application, and to young tradesmen
and craftsmen entrepreneurs who have completed the KOSGEB Entrepreneurship Support Program and were below
the age of 30 on the date of the application. Furthermore, the Bank supported various educational and cultural social
responsibility projects.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 112 of 476


 Corporate
Governance   Corporate governance principles compliance report


             Some of these are;

             •   Sponsoring Hilye-i Şerif and Prayer Beads Museum,
             •   Sponsoring the Awards Ceremony of “Women Empowering Turkey,”
             •   Sponsoring the Exhibition of “Finance from the Time of the Bankers of Galata Until Today,”
             •   Sponsoring İstanbul Finance Summit,
             •   Sponsoring Ahi Week Celebrations,
             •   Sponsoring “The Forum and Fair of Energy Efficiency”
             •   Sponsoring “Bonds, Loans & Sukuk Dubai Conference,”
             •   Sponsoring İstanbul Youth Festival,
             •   Sponsoring the International Clarinet Festival,
             •   Sponsoring the “Book of Energy Efficiency for SMEs.”

  110        The Bank lent sponsorship support to the meetings organized in cooperation with the Ministry of Trade that conducted field
             research and literature review in related industries for tradesmen and craftsmen.

             Child Homes were established by the Ministry of Family, Labor and Social Services, to raise the children who are in need of
             protection. Halkbank provided support for building a visual infrastructure for these homes, to make them safer, and to raise
             their standards to contemporary levels.

             The Project called “Children Want, Halkbank Does” was initiated to ensure that the wishes of 80 children were realized in our
             80th year. Under this project, children’s wishes were collected on the April 23rd National Sovereignty and Children’s Day, by
             placing “Wish Boxes” all over İstanbul, and by reaching the broad Turkish community through social media. Finally, the wishes
             of 80 children were fulfilled.

             Halkbank continued to put its SME website (www.halkbankkobi.com.tr) into service in order to provide premium service,
             comprehensive informational resources and other support to SMEs, and bring them together on a single platform. Providing
             assistance to all SMEs, whether they are a Bank customer or not, this platform offers complimentary advisory services to
             small and medium enterprises covering a wide variety of subjects including ones that are most heavily demanded by SMEs
             such as entrepreneurship, investment advisory, incentives, grants and supports, financial management, tax, labor law, law
             of obligations, foreign trade, retirement, insurance, and institutionalization. In addition to these services, the Bank regards
             support for entrepreneurship as a social responsibility project and supports entrepreneurs via credit facilities and training
             programs. Entrepreneurs can access the e-learning modules on the Halkbank SME Development Platform to solidify their
             personal and professional development, and to increase the performance and service quality of their businesses in such
             areas as entrepreneurship, finance, law, quality, efficiency, leadership and international trade. The entire set of training
             programs are available online for SMEs for access from any location, at any time they choose. All these training activities for
             entrepreneurs are free of charge.

             Enhancements were carried out on the “Accessible Bank24” Project, which helps disabled customers to use ATM’s easily,
             without requiring physical assistance. People with physical disabilities can conduct all ATM transactions using Accessible
             Bank24s. Visually-impaired individuals can perform cash withdrawal or balance inquiry transactions via headphones utilizing
             the text-to-speech technology. Optionally, the customer may select to mask the account information on the ATM screen.

             Our Accessible Bank24 ATMs serve visually-impaired customers at 126 locations and customers with physical disabilities at
             159 service points throughout the country whether they are Halkbank customers or not. At 57 locations there are 342 ATMs in
             total for both visually as well as physically impaired customers.

             Our customers who have both speech and hearing impairment but who can communicate by sign language are now provided
             a translation service by our Customer Representatives who can speak sign language. This service is provided at our Branches
             which offer visual communication services.

             Hearing impaired customers can report stolen or lost credit cards using the online secure messaging service, and can get
             advise on the actions they can take. Internet banking and mobile banking branches have been modified to enable visually
             impaired customers to use digital banking channels.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 113 of 476




                                                                                                                                                   HALKBANK ANNUAL REPORT 2018
PART IV – BOARD OF DIRECTORS

15. Structure and Composition of the Board of Directors

                                                                                    Date of
                                                                                  Becoming
                                                          Commencement         Independent      Ending
 Name Surname                  Position                     Date of Term*          Member          Date                 Committee Assignment
 Recep Süleyman ÖZDİL          Chairman                       28.08.2015                      Continues
 Himmet KARADAĞ                Vice Chairman                  13.08.2018                      Continues
                               Board Member and
 Osman ARSLAN                  General Manager                   08.06.2017                   Continues    Credit Committee Permanent Member
 Meltem TAYLAN AYDIN           Board Member                      08.06.2017                   Continues       Compensation Committee Member
                                                                                                          Chairman of the Corporate Governance
                                                                                                            Committee, Sustainability Committee
 Mehmet Nihat
 ÖMEROĞLU
                               Independent Board
                               Member                            08.06.2017     07.07.2017    Continues
                                                                                                           Member, Credit Committee Substitute
                                                                                                                                        Member     111
 Maksut SERİM                  Board Member                      08.06.2017                   Continues
                                                                                                              Chairman of the Audit Committee,
                                                                                                                  Chairman of the Sustainability
                               Independent Board                                                                   Committee, Credit Committee
 Sadık TILTAK                  Member                            01.04.2014     01.04.2014    Continues                    Permanent Member
                                                                                                              Corporate Governance Committee
                                                                                                          Member, Credit Committee Substitute
 Sezai UÇARMAK                 Board Member                      27.02.2019                   Continues                                Member
                                                                                                                 Chairman of the Compensation
                               Independent Board                                                          Committee, Audit Committee Member,
 Dr. Ahmet YARIZ               Member                            13.08.2018     13.08.2018    Continues   Credit Committee Permanent Member
                               Member of the
 Prof. Dr. Yılmaz ÇOLAK        Supervisory Board                 08.06.2017                   Continues
                               Member of the
 Faruk ÖZÇELİK                 Supervisory Board                 29.03.2013                   Continues
* The commencement date is the date on which the Members were first elected.


The Members of the Board of Directors are elected for a period of three years. The Members of the Board of Directors are authorized
to enter into transactions in accordance with the provisions of the related articles of the Turkish Commercial Code. The personal
backgrounds of the Members of the Board of Directors are presented in the Bank’s annual report as well as on the Bank’s website and
announced to the public.

All Members of the Bank’s Board of Directors possess the minimum qualifications required for Members of the Board of Directors as
stipulated in the Capital Markets Board’s Corporate Governance Principles.

The following is the statement of independence by Mehmet Nihat ÖMEROĞLU, who was elected an Independent Board Member at the
Ordinary General Assembly in 2017:

“To: The Corporate Governance Committee of T. Halk Bankası A.Ş.,

I am a candidate to serve as an Independent Member for the Board of Directors of T. Halk Bankası A.Ş., and I hereby state the following;

a) Within the last five years, neither me, nor my wife and my blood relatives and relatives by marriage up to the second degree; have
   not entered into a significant relationship, meaning, i) employment relationship of important duties and responsibilities,
   ii) shareholding relationship which is above 5% of equity or voting rights or privileged shares, iii) an otherwise significant business
   relationship; with: i) the Bank, ii) the companies that the Bank controls or affects significantly, iii) shareholders who have a
   significant impact on the Bank, iv) legal persons who are being controlled by these shareholders,
b) Within the last five years, I have not been a shareholder (5% and above), a board member, or an executive in charge of significant
   duties and responsibilities, at: i) the companies that are providing audit services to the Bank, including tax audit, regulatory audit
   and internal audit, ii) the companies that are providing rating and advisory services to the Bank, iii) the companies that the Bank is
   purchasing from/selling to products or services in significant amounts; during the term in which such services and products are
   being provided,
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 114 of 476


 Corporate
Governance   Corporate governance principles compliance report


             c) I possess the professional education, knowledge and experience that are required to fulfill my duties as an
                Independent Board Member,
             d) I will not work as a full time employee for governmental entities and institutions if I am elected as a Member,
             e) I am a Turkish resident according to the Income Tax Law dated 31.12.1960 and numbered 193,
             f) I possess strong ethical standards, professional reputation and experience that will enable me to contribute positively
                to the Bank, to maintain my independence in case of conflicts of interest between the Bank and its shareholders, and
                to freely decide, considering the rights of the stakeholders,
             g) I will be able to allocate the necessary time to Bank’s business, to the extent to watch the functioning of the Bank’s
                activities and to fulfill the requirements of my duties,
             h) Within the last 10 years, I have not been a Board Member of the Bank for more than 6 years,
             i) I am not an independent board member at; i) more than three of the companies managerially controlled by the Bank
                of the shareholders who are also managerially controlling the Bank, ii) more than five of the companies that are listed
                on the stock exchange,
  112        j) I have not been registered and announced on behalf of a legal person that is elected as a Board Member.”

             In 2018, there was no breach of independence of the Independent Members of the Board of Directors.

             There is one female member in the Board of Directors. There is no policy specifying a target ratio – that must be no
             less than 25% – and timeline for female members to be in the Board of Directors. However, our Bank does not have any
             regulation that prevents shareholders from electing a female member to the Board of Directors.

             Whether the Members of the Board of Directors are permitted to hold positions outside of the Bank are determined
             in accordance with the Banking Law as well as the Regulations and Board Resolutions of the Banking Regulation and
             Supervision Agency of Turkey.

             The Members of the Board of Directors can hold positions in representation of the Bank at the subsidiaries that the Bank
             has the right to represent.

             16. Operating Principles of the Board of Directors

             The Board of Directors convenes at the request of the Chairman of the Board of Directors or the Vice Chairman or a Board
             member. The Board is obligated to convene at least once a month. The agenda of the Board of Directors is set by the
             Chairman or Vice Chairman calling the meeting at least 24 hours before the meeting and it is delivered to the Members
             along with the meeting invitation by hand or by the Board of Directors Secretariat Services Department.

             The Board of Directors Secretariat Services Department enters the Board Decisions into the decision book. All
             discussions and briefings that take place during the meetings are recorded and kept by the Board of Directors Secretariat
             Services Department.

             Neither the Articles of Association of the Bank nor the Regulation on Management Bodies gives any majority voting rights
             nor affirmative/negative veto rights to any Member of the Board of Directors.

             In 2018, 50 Board of Directors Meetings were organized. The Members’ attendance rate to the meetings was 99%.

             The authorities and responsibilities of the members of the Board of Directors are primarily set out in the Bank’s Articles
             of Association and also in the “Internal Directive on Management Bodies” adopted pursuant to Board of Directors
             Resolution No. 34-33 dated August 12, 2014. This Internal Directive sets out in detail the Bank’s operating principles and
             the duties and authorities of the Board of Directors, the Credit Committee and the General Manager of the Bank. While the
             Internal Directive on Management Bodies includes provisions on the Audit Committee, detailed regulations are stipulated
             in the Internal Directive on the Duties, Powers, Operating Principles and Procedures of the Audit Committee adopted
             pursuant to Board of Directors Resolution No. 34-01 dated October 31, 2006.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 115 of 476




                                                                                                                                HALKBANK ANNUAL REPORT 2018
The authorities and responsibilities of the Bank’s Managers are stipulated in the existing directives and also determined
by the authorities delegated by the Board of Directors particularly in financial matters as well as the authorities delegated
to the lower ranks by the General Manager, to whom these authorities were delegated in the first place.

Halkbank implements the 396th Article of the Turkish Code of Commerce that stipulates competition ban as well as the
relevant provisions of the Banking Law. In 2018, the Members of the Board of Directors did not make any transactions
with the Bank, which would be breaching this scope. The Bank has an employers’ liability insurance, with an upper limit
of 50 million Euros, which covers the Top Management’s personal responsibilities and the mistakes they may make while
carrying out their tasks.

17. Number, Structure and Independence of Committees Formed by the Board of Directors

The Bank has established committees comprised of the members of the Board of Directors: Credit Committee,
Audit Committee, Corporate Governance Committee, c Committee and Sustainability Committee. In addition to these
committees, there are a number of other executive and/or directing boards, committees and commissions in which the
                                                                                                                                113
Board of Directors members do not take part

Audit Committee was established within the Board of Directors of the Bank in order to assist the Board of Directors in
carrying out audit and supervision activities. Audit Committee is composed of at least two non-executive Members of
the Board of Directors. The units established within the scope of internal control, internal audit and risk management
systems and the independent audit corporations submit regular reports to the Committee about the tasks they perform.
In case of having issues that may have negative impacts on continuously and safely carrying out the activities of the Bank,
and if there is a breach of legislation and internal regulations, Audit Committee is responsible for informing the Board of
Directors about these issues. The Committee convened 12 times in 2018.

In accordance with the Regulation on Lending Transactions of Banks published by the Banking Regulation and
Supervision Agency, the Credit Committee consists of at least two members of the Board of Directors and the General
Manager. The General Manager acts as the Chairman of the Credit Committee. In the absence of the General Manager,
the Credit Committee is presided over by a permanent member of the Credit Committee. The Chairman of the Credit
Committee is responsible for the coordination of the Committee’s activities to ensure that they are run in an effective and
healthy manner. The Committee convened 49 times in 2018.

The Compensation Committee is composed of two Members of the Board of Directors. The Committee Chairman is an
Independent Member of the Board of Directors while both Members of the Board of Directors are non-executive members.
Compensation Committee effectively carries out its activities within the scope of monitoring, auditing and reporting the
compensation practices on behalf of the Board of Directors. The Committee convened once in 2018.

Corporate Governance Committee was established in order to; i) monitor Bank’s compliance with the Corporate
Governance Principles within the framework of Banking Regulation and Supervision Agency (“BDDK”) and CMB’s
Corporate Governance Principles regulations, ii) ensure that improving activities are carried out on this issue, and iii)
advise the Board of Directors. Corporate Governance Committee also nominates the Independent Members of the Board
of Directors to be elected for the Board of Directors.

Corporate Governance Committee is composed of 2 Members of the Board of Directors, 3 Assistant General Managers
and 2 Unit Directors. Corporate Governance Committee Chairman is an Independent Member of the Board of Directors.

The mandatory Article numbered 4.5.1 of the Corporate Governance Principles exempts banks from the obligation of
creating Early Detection of Risk Committee. Nomination Committee was not established in 2018. As per Article 4.3.2.3
of the Internal Directive on Management Bodies dated 15.05.2018, the Bank delegated the functions of Nomination
Committee to the Corporate Governance Committee in compliance with the regulatory provisions of the Capital Markets
Board and Banking Regulation and Supervision Agency. The Committee convened 5 times in 2018.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 116 of 476


 Corporate
Governance   Corporate governance principles compliance report


             Sustainability Committee was established under the Board of Directors in order to coordinate Bank’s activities in regard
             to sustainability.

             Sustainability Committee is composed of 2 Independent Members of the Board of Directors, 5 Assistant General
             Managers, and 10 Unit Directors. Committee’s Chairman is an Independent Member of the Board of Directors and Vice
             Chairman is a Member of Board of Directors. The Committee convened 5 times in 2018.

             Meetings of the Committees of the Board of Directors are recorded in writing. Board of Directors provides all means and
             support necessary for the efficiency of the activities of the Committees.

             Committees’ members are determined by the Board of Directors. Detailed information about Committees’ structure, tasks
             and functioning is available in the Annual Report and on the website.

  114        Considering the number of the Members of the Board of Directors of the Bank, a Member of the Board of Director can
             assume tasks in more than one committee.

             18. Risk Management and Internal Control Mechanism

             Pursuant to Articles 23, 24, 29, 30, 31 and 32 of the Banking Law No. 5411, banks are responsible for establishing and
             operating adequate and effective internal control, risk management and internal audit systems that cover all branches
             and all subsidiaries and affiliates subject to consolidation and that are compatible with the scope and structure of their
             activities and compliant with changing conditions in order to monitor and control their risk exposure.

             In this context, the Bank’s Risk Management, Internal Control and Internal Audit units carry out their activities in
             compliance with the above-mentioned articles and the Regulation on Internal Systems of Banks and Evaluation Process
             of Internal Capital Adequacy published in Official Gazette (No.29057 dated July 11,204) by the Banking Regulation and
             Supervision Agency of Turkey.

             The internal systems units carry out their activities under the Audit Committee, which consists of Board of Directors
             members with no executive functions. These activities intend to measure and eliminate potential risks.

             Of Internal Systems units, the Departments of Internal Control and Risk Management operate under the supervision of
             the Assistant General Manager in charge of Internal Control and Risk Management under Internal Systems Vice Chairman
             while the Board of Inspectors operates under the supervision of the Audit Committee, which is formed to provide support
             in carrying out the control and supervision on behalf of the Board of Directors.

             The Board of Inspectors oversees that the Bank carries out its activities in accordance with the Law and other related
             regulations as well as internal strategies, policies, principles and objectives; the smooth, adequate and effective
             functioning of the risk management and internal control systems. These activities are reported to the Bank’s senior
             management quarterly. The operations of the internal systems units for the measurement and elimination of risk and
             their findings regarding the safe operation of the Bank are evaluated by the Audit Committee every six months and are
             reported to the senior management of the Bank. In addition, the Audit Committee has regular meetings with the internal
             systems units throughout the year to analyze and evaluate the Bank’s risks. Audit Committee’s evaluation report is
             available in the Annual Report.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 117 of 476




                                                                                                                           HALKBANK ANNUAL REPORT 2018
19. Strategic Goals of the Company

The Mission, Vision, Main Goals and Core Strategies of the Bank were adopted pursuant to Board of Directors Resolution
No. 41-04 dated December 27, 2006 and disclosed to public on the Bank’s website.

The Bank’s annual budget and strategic plan are approved by the Board of Directors. Target achievement reports are
biweekly tracked by the Board of Directors. Bank’s top management periodically organizes performance meetings with
branch and region managers in order to evaluate target achievement. Furthermore, in addition to the presentations
made to the Board of Directors, financial statements and indicators regarding target achievement are daily available via
technological infrastructure system.

20. Financial Benefits

In accordance with Article 23 of the Bank’s Articles of Association, the Bank pays a monthly salary to the Members
of the Board of Directors. The amount of such monthly salary is determined by the General Assembly. In 2018, gross
                                                                                                                           115
TRY 10.7 million payment was made to the Members of the Board of Directors and to the senior executive managers
of the Bank. On the other hand, taking the banking sector practices into account; compensation and all other benefits
granted to the Members of the Board of Directors and to the managers who have administrative responsibilities are not
announced on individual basis. The Compensation Policy was created regarding the wage criteria of the Bank employees
and published on the Bank’s website after being submitted for the approval of the shareholders at the General Assembly.
There is no detailed explanation in the Compensation Policy about how the wage basis of the Members of the Board of
Directors will be calculated. The compensations of the Members of the Board of Directors are determined by the General
Assembly. Within the limits in the Banking Law, credit facilities are provided to the Members of the Board of Directors.
Compensations and all benefits given to the Members of the Board of Directors and executives are publicly announced in
the Annual Report and on the website.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 118 of 476


   Financial
Information    Audit Committee’s assessment on the
               operation of the internal control and
               compliance, internal audit and risk
               management systems and information
               about its activities in 2018


   116         Board of Inspectors
               Türkiye Halk Bankası A.Ş. Board of Inspectors carries out its activities via the Audit Committee under the Internal Systems
               Vice Chairman on behalf of the Board of Directors.

               The Board of Inspectors audits periodically with a risk-based approach without any limitations, all of the Bank’s activities
               and units including the domestic and overseas branches and Head Office departments to provide assurance to the senior
               management regarding the compliance of the Bank’s activities with the law and other related regulations and the Bank’s
               internal strategies, policies, principles and objectives as well as the effectiveness and adequacy of the internal control,
               compliance and risk management systems; identifies the deficiencies, errors and misconduct; and offers its opinions and
               recommendations for preventing the recurrence of similar situations and ensuring the effective and efficient use of the
               Bank’s resources.

               As of 12/31/2018; with 176 bank examiners coordinated by the 4 Assistant Directors and 1 IT Team Leader, the Board
               of Inspectors carries out its activities within the framework of ISO 9001:2015 Quality Management System Standards,
               and with a risk oriented approach, under three separate methods complementing each other: On-site Audit, Centralized
               Audit, and Information Technologies Audit (The Board is composed of 181 members). There are (6) clerical staff who are
               handling administrative and operational tasks for the Board Management and auditors.

               On-site audit activities are carried out via working programs prepared in line with the Bank’s targets, strategies and
               policies, as they are performed in accordance with the annual audit plan. In on-site audit activities, Bank’s reporting
               systems are utilized besides the special reports like Credit Report Package, Operation Report Package issued by the
               Centralized Audit Team. Thus, bank examiners can work more effectively and efficiently.

               Centralized Audit activities are carried out by issuing and reviewing various special reports in order to early detect
               potential frauds and operational faults focusing on transactions with high risk level, and to prevent potential actions that
               would damage the benefits of depositors and Bank’s shareholders.

               Furthermore, a structure of a model is being built to detect irregularities quickly and effectively. An initiative under this
               scope has been the Risky Staff Identification Model, which aims to differentiate the staff who have previously been the
               subject of specific type of investigations from the other staff. A rating model was created, based on the differentiating
               factors identified. With this rating model, a riskiness level is specified for the Bank’s active employees.

               Within the scope of Information Technologies Audit; assessment is made regarding the efficiency, sufficiency and
               compliance of the information systems of the Bank and affiliates subject to consolidation.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 119 of 476




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Within the framework of risk oriented audit approach; based on the 2018 Audit Plan; 559 Branches, 15 Regional
Coordination Units, 24 Departments, 11 Affiliates, 4 Foreign Branches, 22 Exchange Operation and Cash Operation
Centers, and 6 process audits were made. Within the scope of Information Technologies; 128 control targets of 17 COBIT
processes, and 62 applications were audited.

In 2018, the Board of Inspectors carried out centralized and on-site audit activities or examinations and investigations
regarding the illegal transactions discovered after warnings and complaints.

Additionally, being a part of the preventive function of the Board of Inspectors “Awareness Notifications” were issued on
various dates, to increase awareness of the Bank’s employees, thus preventing fraud, mistakes and irregularities.

With the help of the Symptom Monitoring System established within the structure of the Board of Inspectors controls are
made regarding the up to date risk status of the symptoms found during audit, and activities performed by relevant units
to eliminate such symptoms. Thus, not only are the symptoms reported, but actions are taken to eliminate them, as well.         117
Training opportunities in and outside the Bank are provided to the Board of Inspectors of Members who perform audit
activities in various units of the Bank, having the opportunity to gain experience in every field of banking profession. As a
result; the Board of Inspectors Members are given support to receive various certifications, and the Bank is provided with
a qualified workforce.

Halkbank Board of Directors’ management declarations are made regarding the information systems and banking
processes of the Bank. Audit is performed on accuracy of the data used in the Internal Capital Adequacy Evaluation
Process Report, sufficiency of the systems and processes, and whether data, systems and processes allow correct
information and analysis while the process of issuing the consolidated and non-consolidated financial statements of the
Bank is audited. Also within this framework; the results of the report issued by the Bank within the scope of “Internal
Capital Adequacy Evaluation Process (İSEDES)” is effectively evaluated by the Board of Inspectors during the validation
process.

In addition to the aforementioned issues, pursuant to the Regulation issued by the BRSA on “the Banks’ Internal
Systems and the Evaluation Process of Internal Capital Adequacy,” article 7, paragraphs 2n and 2o under the heading
of “Authorizations and Responsibilities of the members of the Audit Committee,” purchases of support and valuation
services are audited annually, purchases of rating and independent audit services are audited quarterly, and audit reports
are presented to the Board of Directors. Also pursuant to the related provisions of the same Regulation, “Report on the
Activities of the Board of Inspectors” and “Audit Committee Periodic Evaluation Report” are prepared quarterly.

By means of the effective and efficient audits it will perform with high responsibility and sense of duty, in line with the
targets and policies that will be determined by the Bank’s top management, the Board of Inspectors will continue to
successfully perform the internal audit function within the structure of Türkiye Halk Bankası A.Ş. which is one of the
banks having the widest branch network of the banking sector in our country.

Internal Control
The Bank’s Internal Control Department performs the tasks of monitoring and making evaluations through financial,
operational and other control points and reporting its findings to the management levels simultaneously, impartially and
objectively under the oversight of the Audit Committee Assistant General Manager and the Board of Directors within the
framework of the provisions of the Banking Law No: 5411 and the Banking Regulation and Supervision Agency of Turkey’s
Regulation on the Internal Systems of Banks in accordance with generally-accepted professional standards and rules of
business ethics with a proactive and preventative approach with the purpose of protecting the Bank’s assets; ensuring
that the Bank’s operations are conducted in an effective and efficient manner in compliance with the law and other
relevant legislation, the Bank’s internal policies and rules and banking best practices; and ensuring the reliability and
integrity of the accounting and reporting systems and prompt access to the data.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 120 of 476


   Financial
Information    Audit Committee’s assessment on the operation of the
               internal control and compliance, internal audit and
               risk management systems and information about its
               activities in 2018
               Risk-oriented control activities carried out at the Head Office Units, regional coordinator’s offices, all domestic and
               overseas branches, domestic and overseas subsidiaries, and cash operations centers, supported by reports generated
               from the central system database and cross checks, create an effective internal control infrastructure.

               Laws, regulations, Banking Regulation and Supervision Agency (“BDDK”) regulations and up to date Bank legislation is
               tracked while changes are incorporated into control guidelines and control points simultaneously. As a result, control
               guidelines which determine the scope of on-site control tasks, and the control points are kept up-to-date on a continuous
               basis as per the regulatory framework and the Bank’s goals.

               Business processes are analyzed and opinions and recommendations for increasing efficiency and productivity are

   118         communicated to the related departments. Internal Control activities’ results are periodically analyzed, and service points
               and topic based risk assessments are regularly presented to the top management.

               The application called İKSİR (Internal Control Management Examination and Reporting) is being used since the beginning
               of 2017. With this application, internal control reporting can be handled on a web based platform, findings can be
               monitored real time, leading to immediate action. The application replaces paperwork with electronic documentation and
               messaging, brings an effective monitoring mechanism for findings and the actions taken on findings, produces analytical
               data and provides analysis tools for such data.

               In addition to the controls performed on-site, the scope of the centralized audit is expanded. Furthermore, it will be
               possible to enter the findings in the database in a retrospective manner to create region- and branch-based risk maps
               and conduct analyses in different subject areas. Scenarios are created for the risk elements which are not possible to
               prevent systematically, or which require a long time span to prevent, and these scenarios are updated continuously. The
               results of these scenarios are checked centrally, or relayed to the internal controller for on-site checks. Additionally,
               regional coordination offices are checked directly at the center.

               IT control group, organized at the level of Directorate, Information Systems, Process and Financial Reporting Controls
               team actively checks the communication channels and information systems, carries out activities with a team to make
               sure that data obtained within the Bank is reliable, complete, trackable, consistent and suitable (to meet the needs),
               and that relevant units and staff members can promptly access the data. In addition to these activities, financial system
               controls were included within the scope of continuous controls in the Department.

               Upon the requests of the Bank’s top management, the Board of Inspectors, Headquarters Units and Regional Coordination
               Offices in various topics, Internal Controllers investigate the particular issues detected during the controls and report
               the results. During the investigation, information and documents about the investigated issue are evaluated in detail
               while issues that need to be investigated by an auditor are submitted to the Board of Inspectors, and issues that can be
               resolved with administrative measures are submitted to the relevant units of the Headquarters.

               As of 12/31/2018, the Internal Control Department comprehensively carries out its control activities with a staff of 192
               people. The team is comprised of 1 Section Head, 4 Directors, 48 Senior Internal Controllers, 76 Internal Controllers, 61
               Assistant Internal Controllers and 2 clerical staff.

               The Training Guidebook and Catalog sets forth the processes and implementation procedures for training programs
               required for professional and personal development of internal controllers throughout their career. 2018 training
               activities were carried out according to this Guidebook. Training programs can be delivered in-house, or by an external
               provider. The personnel’s professional and personal development is supported as they are encouraged to get certification
               in various fields.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 121 of 476




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Compliance
A Compliance Department was established pursuant to the Board of Directors resolution numbered 39 dated November
14, 2017 in order to carry out the Bank’s obligations in accordance with the Prevention of Laundering of Crime Revenues
legislation more effectively, and to oversee the Bank’s legal and regulatory compliance activities.

The Bank Compliance Program was issued in order to fulfill the Bank’s responsibilities within the scope of Law no. 5549
on Prevention of Laundering of Crime Revenues. Under the Compliance Program, the risk management, monitoring and
control activities, and activities for complying with national and international legislation regarding the prevention of
laundering of crime revenues and financing of terrorism are performed by the Compliance Group which reports to the
Audit Committee.

Within the scope of the controls made to check the compliance with the legislation, compliance controls are made to see       119
if the Bank’s existing and future activities and new transactions and products comply with the Law and other relevant
legislation, the internal policies and rules of the Bank, and banking trends. Bank employees are informed as soon as
possible of any changes in the law and other applicable legislation.

Risk Management
Pursuant to the provisions of the Regulation by the BRSA on “the Banks’ Internal Systems and Evaluation Process of
Internal Capital Adequacy” which was published in the Official Gazette dated 07/11/2014 and numbered 29057, Risk
Management Department operates under the Assistant General Manager in charge of Internal Systems, but reports to the
Board of Directors, through the Audit Committee.

The Audit Committee has examined the reports on credit, counterparty credit, market and operational risk elements
generated by the Risk Management Department as well as the results of the scenario analyses and stress tests.

Some of these are;

• The Bank’s capital adequacy ratios are above the legal limits, including the capital cushions. The rates are also above
  the legal limits with respect to liquidity coverage ratio,
• As a result of the validation efforts performed in order to measure the effectiveness of the Bank’s internal rating
  systems, the results generated by the Bank’s rating systems are at acceptable levels,
• Credit default rates are at reasonable levels,
• The Bank is improving the criteria to specify the limits of its risk appetite,
• Credit ratings of legal entity credit customers are considered and a balance of risk and collateral is maintained, based
  on the riskiness of the customer,
• Within the framework of Internal Capital Adequacy Evaluation Process (İSEDES), gap analyses are carried out to
  determine the compliance levels with the best practice guidelines issued by the BRSA. Activities to close these gaps are
  continuing,
• As a result of the structural interest rate risk analyses conducted to measure the interest rate risk inherent in banking
  calculations, the impact of changes in interest rates on the Bank’s economic value is below the upper limits stipulated
  by the Banking Regulation and Supervision Agency,
• Based on the results of the Value at Risk Analysis conducted by the Bank with an internal model to measure market
  risk, the market risk the Bank is exposed to is at levels that can be covered by the Bank’s equity,
• The Bank is fully compliant with the liquidity ratios mandated by the Banking Regulation and Supervision Agency.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 122 of 476


   Financial
Information    Audit Committee’s assessment on the operation of the
               internal control and compliance, internal audit and
               risk management systems and information about its
               activities in 2018
               • Works are under way to build an Asset - Liability Management Module, which will produce the Bank’s legal reporting,
                 and static and dynamic risk management reporting. The module will also include budget simulations, deposit customer
                 behavior, stress tests for liquidity and other risk components, scenario analysis and an administrative fund transfer
                 pricing,
               • Necessary modules to calculate the Expected Credit Loss Provision (BKZK) under IFRS-9 were developed, and deployed
                 on 01.01.2018. Ratings are produced monthly, and fed to the database to be used in BKZK calculation,
               • Pursuant to the Communiqué on “Calculation of the Amount Subject to Credit Risk with an Internal Rating Approach,”
                 models were developed for the Probability of Default, Loss in Case of Default, and Default Amount, and these models
                 were validated,
               • The new Retail Default Probability models were deployed in 2018, and are being used as support for the decision

   120           making process of credit extensions. The model should be integrated to the Core Banking System, before being used as
                 decision making support for legal entity customers. This stage is planned, and activities are under way,
               • Also, the activities to use the output of the model in the Bank’s important business processes such as credit extension,
                 pricing and monitoring are continuing,
               • Application documents are prepared to submit to the BRSA, to calculate the Amount Subject to Credit Risk with an
                 Internal Rating Approach,
               • Information technology infrastructure improvements are continuing, to calculate the capital with respect to credit,
                 market and operational risks, according to both standard and internal methods. Reporting tools and automation
                 applications are being renewed in this scope,




                                    Dr. Ahmet YARIZ                                      Sadık TILTAK
                               Independent Board Member                            Independent Board Member
                              Member of the Audit Committee                      Chairman of the Audit Committee
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 123 of 476



Financial standing, profitability and




                                                                                                                                   HALKBANK ANNUAL REPORT 2018
debt-servicing capability
Composition of Assets
As a result of its activities in 2018, the Bank’s total assets grew by 23.9% to reach TRY 378,422 million.

The Bank’s major placement categories consist of credits (TRY 250,546 million; 66.2% of assets), securities portfolio
(TRY 74,557 million; 19.7% of assets) and liquid assets (TRY 40,098 million; 10.6% of assets) while the share of other
placements stands at 3.5%.

The major increases as of year-end 2018 compared to the previous year were registered in Turkish lira cash credits (TRY
48,409 million).

As of the end of 2018, cash credits of the Bank increased by 23.9%. The credit-deposit ratio was 100.7%.

The Bank’s non-performing loans amounted to TRY 8,528 million as of year-end 2018 and non-performing loans/total
cash credits ratio stood at 3.29%.                                                                                                 121
Composition of Liabilities
The Bank’s resources consist primarily of deposits (TRY 248,855 million; 65.8% of liabilities), non-deposit resources
(TRY 68 million; 18% of liabilities) and shareholders’ equity (TRY 29,021 million; 7.7% of liabilities) while the share of other
liabilities stands at 8.5%.

The major increases as of year-end 2018 compared to the previous year were registered in Turkish lira deposits
(TRY 55,628 million).

Deposits are the Bank’s most important funding source. Different types of deposits fared as follows in 2018: Foreign
exchange deposit accounts, which comprise 36.3% of the total deposits, rose by TRY 30,100 million; savings deposits,
which comprise 24.7%, went up TRY 11,155 million; bank deposits, which comprise 12.4%, increased TRY 11,790 million;
commercial deposits, which comprise 15.8%, rose by TRY 1,348 million; governmental entities’ deposits, which comprise
4.6%, decreased TRY 2,309 million.

Out of all deposits, 56.3% are in Turkish Lira, and 43.7% are in foreign currency. The share of demand deposits in total
deposits stands at 21.1%.

Structure of Profitability
The Bank closed 2018 operating period with a net profit of TRY 2,522 million. The major income and expense items that
constituted the profit for the period are stated below.

Interest income from asset placements, the Bank’s most important source of income, stood at TRY 36,671 million as of
the end of the year.

78.6% of interest revenues, being TRY 28,812 was derived from credits, and 19.2% being TRY 7,045 million was derived
from securities. The most significant increase compared to the previous period was realized in the interest revenue from
credits, as TRY 9,852 million.

The largest item comprising the Bank’s interest expenses was interest paid to deposits with TRY 20,720 million and
72.5% share of the total. Interest paid to deposits was the major expense item of the Bank in 2018. Together with other
interest expenses for TRY 7,872 million, total interest expenses were TRY 28,591 million.

The Bank’s net interest income as of the end of the year was TRY 8,080 million.

Net fee and commission income decreased by 3.8% compared to the previous year and was realized as TRY 1,950 million.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 124 of 476


   Financial
Information    Financial standing, profitability and
               debt-servicing capability



               The Bank allocated provisions for expected losses in the amount of TRY 3,135 million for its activities in 2018.

               Personnel expenses, which constitute a major portion of operating expenses increased by 20.7% compared to the
               previous year, and reached TRY 2,394 million.

               As a result of its activities in 2018, the Bank earned a pre-tax profit of TRY 2,718 million and, after provisioning
               TRY 196 million for taxes, a net profit of TRY 2,522 million. The Bank maintained its sustainable profitability in 2018.

               Solvency
               The widespread and strong deposit base which is the most important resource for the Bank acted as an efficient

   122         instrument for covering short-term debts. The existing customer base is the most important factor the Bank relies on
               for the procurement of the necessary resources. The Bank’s core deposit rate is around 94%; this ratio makes a large
               contribution to the Bank’s liquidity.

               The 2018 year end capital adequacy ratio of the Bank was 13.8%, above the minimum legal ratio. The equity structure,
               which is strengthened with sustainable profitability and the well-planned dividend distribution policy of the Bank, is on a
               level that can compensate the increased value subject to credit risk.

               Halkbank is a Turkish government debt securities market maker and with the help of its strong capital and financial
               structure, it has a special position in the sector with regard to borrowing and fund procurement.

               With many years of banking experience, Halkbank has a respectable position both in Turkey and in international markets.
               The Bank’s relations with nearly two thousand correspondent banks, presence abroad and extensive branch network
               across Turkey show the strength of its strong organizational structure in terms of fund procurement.

               In 2018, Halkbank continued its efforts to increase the quality of its assets while diversifying its existing and alternative
               funding sources.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 125 of 476



Risk management policies by risk types




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
and risk management information

The Bank developed its risk policies and implementation principles in accordance with the provisions of Article 36 of
the Regulation on Internal Systems of Banks and Internal Capital Adequacy Evaluation Process published in the Official
Gazette No. 29057 dated July 11, 2014.

Halkbank’s risk policies aim to ensure that the Bank conducts its operations in accordance with the procedures and
principles stipulated in the Banking Law and in line with its mission and goals of profitability and productivity while
safeguarding the interests of the Bank’s depositors and the shareholders to the maximum extent possible.

The “Risk Management Policies and Implementation Procedures” that became effective pursuant to Board of Directors
Resolution defines the following:

•   Risk appetite of the Bank,
                                                                                                                                  123
•   Authorization limits with regard to credit transactions,
•   Sector-specific limits,
•   Principles of risk analyses to be conducted in relation to the rating systems used in the Bank’s lending process and
    the validation of these systems,
•   Treasury operations stop-loss limits for capital markets positions and foreign currency positions, and limits for capital
    markets and foreign currency and money market transactions,
•   Limits on the Bank’s foreign exchange position and counterparty risk in transactions with correspondent banks,
•   Limits on the Bank’s liquidity and structural interest rate risk,
•   Limits to contain the impact of interest rate shocks on the Bank’s economic value,
•   Limits on liquidity ratios pursued in accordance with the Liquidity Emergency Action Plan,

The Bank periodically checks compliance with these limits.

Credit Risk Policy
Objectives of the Bank’s credit policies are;

•   To create reliable lending standards,
•   To monitor the credit relationship accurately and timely,
•   To define credit risks and to manage the portfolio,
•   To ensure the repayment of credits,

To accomplish the above mentioned objectives, all units of the Bank must comply with the rules and procedures related
to the credit policies. Any exception to the credit policies is submitted to the Board of Directors for approval, together with
the justifications.

The authority to grant a credit line rests with the Board of Directors. The Board of Directors can delegate this authority to
the Credit Committee, Head Office, Regional Coordination Offices and Branches, defining the limits of the delegation.

There are certain report templates specified by the Board of Directors, which help to assess the company or the group in
question. These should be used during lending processes. These processes cover both the proposal stage and the credit
extension stage. Factors considered at the stage of evaluation include; product type, credit line, maturity and collateral.
Credit line limits are specified considering the Bank’s strategic objectives, and the historical risk records.

For credits that are extended within the authorization limits of the Regions and Branches, the Head Office is authorized to
request additional collateral, in addition to existing margin rates relative to collaterals. Branches monitor credit collateral
status continuously, and they take the necessary precautions in case of an impairment in value.

Risk Management Department prepares scenario analyses and stress tests to evaluate the impact of unexpected market
conditions on the main business lines.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 126 of 476


   Financial
Information    Risk management policies by risk types
               and risk management information



               Asset Liability and Market Risk Policies
               When specifying the Bank’s pricing policies and the maturity structure of asset and liability items, the results of liquidity
               risk analyses are used. Liquidity tables used when measuring the liquidity risk are prepared considering the time
               remaining for on and off balance sheet items until their maturity.

               The Board of Directors is authorized to specify TRY and FX based limits and to update these limits, to be used in
               Asset Liability Analyses. Liquidity analysis is run daily. Results of these analyses are submitted to the Bank’s Senior
               Management to be used in decision making processes.

               When specifying limits, the Bank’s size, risk appetite, liquidity facilities, capital adequacy and the Bank’s capability to
   124         measure and manage risk are considered. Liquidity shortage and surplus are calculated per each maturity date, these
               are checked against the limits, and reported daily. For treasury business, there are transaction based limits and stop loss
               limits in place, changing by the title of traders.

               In addition to the liquidity analysis carried out by considering the remaining time of asset and liability items until their
               maturity, structural interest rate risk analyses are also carried out, considering the re-pricing terms of asset and liability
               items.

               Considering the difference of amounts in the asset and liability that will be re-priced, the impact of probable interest rate
               changes on the Bank’s financial statements are measured, using the specified vertexes.

               Value at Risk calculation is used as the internal model to measure market risk. All financial instruments included in the
               model are priced daily.

               In addition to standardized scenario analyses and stress tests, customizable stress test results are also presented to the
               Bank’s Senior Management.

               Operational Risk Policy
               The Bank has created its operational risk policy through a policy document approved by the Board of Directors. This
               document sets the framework for definition, analysis, measurement, monitoring and Senior Management supervision of
               operational risk.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 127 of 476




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Operational Risk Committee examines and assesses operational risk on a single and consolidated basis, and decides
on the precautions that should be taken. The Committee ensures that the operational risk loss database is up to date,
considering the regulatory and non-regulatory changes, both at the national and international level.

A loss database is created, which also includes data from affiliates. The purposes of this database are; to specify risky
business processes and activities, to run frequency/severity analysis of risk levels, to monitor operational risk both on a
single and on a consolidated basis, to use loss data as input when applying advanced measurement techniques, to specify
the collections made for transactions resulting with operational losses and to specify the sources of these collections,
and to monitor the historical change in operational risk.

Operational Risk Management Policy approved by the Board of Directors specifies the operational risk appetite, and the
limits to prevent that the Bank’s operations exceed this appetite. The Policy also has operational procedures to ensure
                                                                                                                                 125
proper practices with respect to operational risk. Operational risk limits are set in connection with the risk appetite, gross
loss amounts and allocated capital. These connections are clearly defined.

Compliance with these limits is monitored, and procedures are reviewed regularly.

Additionally, the Bank works on complying with the Best Practices Guidelines issued by the BRSA, to create policy
documents specific to each risk type.

Best Practices Guidelines and Policy Documents Specific to Risk Types
The Bank carries out gap analyses under the scope of each best practice guideline issued by the BRSA, pursuing various
activities to comply with regulations.

A major item of these activities is, creating policy documents specific to each risk type. Within this framework, policy
documents are being prepared for the management of Credit Risk, Market Risk, Liquidity Risk, Interest Rate Risk, Country
Risk, Reputation Risk, Counterparty Credit Risk and Strategic Risk.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 128 of 476


   Financial
Information    Rating notes

                Fitch Ratings
                Foreign Currency Long Term                                                      B+
                Outlook                                                                   Negative
                Foreign Currency Short Term                                                      B
                Local Currency Long Term                                                        BB
                Outlook                                                                   Negative
                Local Currency Short Term                                                        B
                National Long Term                                                         AA (tur)
                Senior Unsecured Debt Issues                                                    B+
                Support                                                                          4
   126          Support Rating Floor                                                            B+
                Viability Rating                                                                b+


                Moody’s
                Baseline Credit Assessment (BCA)                                              Caa1
                Long Term Deposit Rating Domestic Currency                                      B2
                Short Term Deposit Rating Domestic Currency                             Not-Prime
                Long Term Deposit Rating Foreign Currency                                       B2
                Short Term Deposit Rating Foreign Currency                              Not-Prime
                Senior Unsecured Debt Issues                                                    B2
                Outlook                                                                   Negative


                JCR Eurasia
                Long Term International Foreign Currency                   BBB-(Negative Outlook)
                Long Term International Local Currency Rating              BBB-(Negative Outlook)
                Long Term National Rating                                 AAA(Trk)(Stable Outlook)
                Short Term International Foreign Currency                    A-3(Negative Outlook)
                Short Term International Local Currency                      A-3(Negative Outlook)
                Short Term National Rating                                A-1+(Trk)(Stable Outlook)
                Sponsored Support                                                                1
                Stand-alone                                                                      A
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 129 of 476



5-year summary financial information




                                                                                                                                                                HALKBANK ANNUAL REPORT 2018
 ASSETS (TRY million)                                                     2014                2015               2016                2017                2018
 Liquid Assets                                                          21,560              25,838             31,660              43,726              40,098
 Securities                                                             26,741              27,908             33,216              48,903              74,557
 Cash Loans                                                           100,481             125,799             157,178            202,137             250,546
 Equity Investments                                                       2,669              2,913               3,146               3,960              4,771
 Fixed Assets                                                             1,245              2,542               2,767               3,008              3,645
 Other                                                                    2,727              2,729               3,474               3,617              4,805
 Total Assets                                                         155,423            187,729             231,441             305,351            378,422


 LIABILITIES (TRY million)                                                2014                2015               2016                2017                2018
 Deposits                                                             103,708             122,146             150,263            193,227             248,855    127
 Payables to Money Market                                                 8,413              8,410             17,847              34,608              38,162
 Credits Obtained                                                       12,630              20,262             18,968              17,018              11,916
 Funds                                                                    1,769              1,964               2,340               2,725              2,874
 Securities Issued                                                        6,172              8,905             12,434              11,355              15,048
 Other                                                                   6,195               6,619               8,272             21,041              32,546
 Shareholder’s Equity                                                   16,536              19,424             21,317              25,377              29,021
 Net Period Profit/Loss                                                  2,206               2,315               2,558               3,725              2,522
 Total Liabilities                                                    155,423            187,729             231,441             305,351            378,422

* Cash loans figure in the table include rediscount loans but exclude net non-performing loans. The corresponding amounts for the previous years were also
revised accordingly.
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 130 of 476
      Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 131 of 476



Türkiye Halk Bankası Anonim Şirketi
Unconsolidated Financial Statements as of and for the Year
Ended 31 December 2018 with Auditors’ Report Thereon

(Convenience Translation of Unconsolidated Financial Statements and
Related Disclosures and Footnotes Originally Issued in Turkish)
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 132 of 476


   Financial
Information




                       (CONVENIENCE TRANSLATION OF INDEPENDENT AUDITOR’S REPORT ORIGINALLY ISSUED IN TURKISH)
                                                   INDEPENDENT AUDITOR'S REPORT

               To the General Assembly of Türkiye Halk Bankası A.Ş

               A) Report on the Audit of the Financial Statements

               1) Qualified Opinion


   130         We have audited the financial statements of Türkiye Halk Bankası A.Ş. (“the Bank”), which comprise the balance sheet
               as at 31 December 2018, and the statement of income, statement of income and expense items accounted for under
               shareholders’ equity, statement of changes in shareholders’ equity and statement of cash flows for the year then ended,
               and notes to the financial statements, including a summary of significant accounting policies.

               In our opinion, except for the effect of the matters on the unconsolidated financial statements described in the basis
               for the qualified opinion paragraph, the accompanying financial statements present fairly, in all material respects, the
               financial position of the Bank as at 31 December 2018, and its financial performance and its cash flows for the year
               then ended in accordance with “the Banking Regulation and Supervision Agency (“BRSA”) Accounting and Reporting
               Regulations” including the regulation on “The Procedures and Principles Regarding Banks’ Accounting Practices and
               Maintaining Documents” published in the Official Gazette dated 1 November 2006 with No. 26333, and other regulations
               on accounting records of banks published by the Banking Regulation and Supervision Board and circulars and
               pronouncements published by the BRSA and provisions of Turkish Financial Reporting Standards (TFRS) for the matters
               not legislated by the aforementioned regulations.

               2) Basis for Qulified Opinion

               The accompanying unconsolidated financial statements as at 31 December 2018, include a general reserve amounting
               to TRY 414.000 thousand, provided by the Bank management in the current period for the possible result of the negative
               circumstances which may arise from any changes in the economy or market conditions. If such general provision was
               not provided, as at 31 December 2018, other provisions would decrease by TRY 414.000 thousand and net profit would
               increase by TRY 414.000 thousand.

               The Bank reclassified the government bonds amounting to TRY 18.965.006 thousand, which were previously classified
               under financial assets at fair value through other comprehensive income according to the business model prepared
               in accordance with Turkish Financial Reporting Standard (“TFRS”) 9, into financial assets measured at amortised cost
               and reversed the marketable securities revaluation fund accumulated under other comprehensive income or loss to be
               reclassified through profit or loss amounting to TRY 2.229.977 thousand on 23 May 2018. The reclassification constitutes
               a departure from TFRS 9. The government bonds reclassified into financial assets measured at amortised cost
               amounted to TRY 17.904.805 thousand as at 31 December 2018. If such reclassification were not made, total assets and
               shareholders’ equity excluding tax effect would be lower by TRY 2.597.814 thousand as at 31 December 2018.

               We conducted our audit in accordance with the regulation on “Independent Auditing of Banks” published in the Official
               Gazette dated 2 April 2015 with No. 29314 and Standards on Independent Auditing (“SIA”) which is a part of Turkish
               Auditing Standards published by the Public Oversight Accounting and Auditing Standards Authority (“POA”). Our
               responsibilities under those standards are further described in the Auditor’s Responsibilities for the Audit of the Financial
               Statements section of our report. We are independent of the Bank in accordance with the Code of Ethics for Independent
               Auditors (“Code of Ethics”) published by the POA, together with the ethical requirements that are relevant to our audit of
               the financial statements, and we have fulfilled our other ethical responsibilities in accordance with these requirements
               and the Code of Ethics. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
               basis for our opinion.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 133 of 476




                                                                                                                                                                HALKBANK ANNUAL REPORT 2018
3) Emphasis of Matter

We draw attention to the following:

As detailed in Section 6 Note 1, one of the Bank’s former directors has been convicted and imprisoned for some of the
charges by the court in the United States of America (“USA”) of the violation of the USA sanctions involving Iran as of 16
May 2018. The subsequent legal process is not yet completed but ongoing for the defendant former director of the Bank
such as appeal and other legal rights following the first phase of the trial.

The Bank is not a trialist or defendant in this case. The respective court in this trial has not issued any administrative or
monetary decision against the Bank. The Bank is also closely following this trial by hiring external legal counsel resident                                     131
in the USA.

Separate from this trial, there is an uncertainty of any negative decisions by the USA authorities against the Bank
affecting its financial position, if any. The Bank’s management indicated that there are no enforcement or other actions
against the Bank at this stage. No provision has been made in the accompanying financial statements related to this
matter. Our conclusion is not modified in respect of this matter.

4) Key Audit Matters

Key audit matters are those matters that, in our professional judgment, were of most significance in our audit of the
financial statements of the current period. These matters were addressed in the context of our audit of the financial
statements as a whole, and in forming our opinion thereon, and we do not provide a separate opinion on these matters.

Key Audit Matter                                                                 How the matter was addressed in the audit
Impairment of loans in accordance with TFRS 9

Impairment of loans is a key area of judgement for the management. The           As part of our audit work, the following procedures were performed:
Bank has the total loans and receivables amounting to TRY 250.623.713
thousands, which comprise 66% of the Bank’s total assets in its                  We assessed and tested the design, implementation and operating
unconsolidated financial statements and the total provision for impairment       effectiveness of key controls applied by the Bank with respect to
amounting to TRY 8.450.513 as at 31 December 2018.                               classification of loans and determination and calculation of impairments.
                                                                                 Our information system experts have also participated to perform these
As of 1 January 2018, the Bank has started to recognize provisions for           procedures.
impairment in accordance with the TFRS 9 requirements according to the
“Regulation on the Procedures and Principles for Classification of Loans by      We have read and analysed the relevant contract terms to assess
Banks and Provisions to be set aside” published in the Official Gazette dated    management’s accounting policy and classification of the instrument for
22 June 2016 numbered 29750. In this respect, as of 31 December 2017, the        selected samples.
method of provisions for impairment as set out in accordance with the related
legislation of BRSA as mentioned in the Section 3 Note XXIII of Explanation on   We have performed loan review procedures on selected samples of loans
Accounting Policies has been changed by applying the expected credit loss        and receivables with the objective of identifying whether the loss event had
model under TFRS 9. The expected credit loss estimates are required to be        occurred and whether the provision for impairment has been recognized
unbiased, probability-weighted and should include supportable information        in a timely manner within the framework of the provisions of the relevant
about past events, current conditions, and forecasts of future economic          legislation.
conditions.
                                                                                 We have tested relevant inputs and assumption used by the
The Bank exercises significant decisions using judgement, interpretation         management in each stage of the expected credit loss calculation by
and assumptions over calculating loan impairments. These judgements,             considering whether the inputs and assumptions appear reasonable,
interpretations and assumptions are key in the development of the financial      the relationship between the assumptions and whether the assumptions
models built to measure the expected credit losses on loans.                     are interdependent and internally consistent, whether the assumptions
                                                                                 appropriately reflect current market information and collections, and
                                                                                 whether the asumptions appear reasonable when considered collectively
                                                                                 with other assumptions, including those for the same accounting estimates
                                                                                 and those for other accounting estimates.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 134 of 476


   Financial
Information




               Key Audit Matter                                                                 How the matter was addressed in the audit
               There is a potential risk of impairment losses/provisions provided/will be       We have tested historical loss data to validate the completeness and
               provided may not meet the requirements of the TFRS 9. Failure in determining     accuracy of key parameters.
               the loans and receivables that are impaired and not recording the adequate
               provision for these impaired loans is the aforementioned risk. Accordingly,      We have tested whether the model is applied to appropriate groupings of
               impairment of loans is considered as a key audit matter.                         assets which share credit risk characteristics and whether the historical
                                                                                                loss rates were incurred under economic conditions representative of
               Related explanations relating to the impairment of loans and receivables are     those that may exist during the assets’ exposure periods.
               presented in Section 5 Note I.5.
                                                                                                We tested the application of the model to the relevant inputs and the
                                                                                                mathematical integrity of each stage of the expected credit loss calculation.

   132                                                                                          Based on our discussions with the Bank management, we evaluated
                                                                                                whether the key assumptions and other judgements underlying the
                                                                                                estimations of impairments were reasonable.

                                                                                                Our specialists are involved in all procedures related to models and
                                                                                                assumptions.

                                                                                                We have reviewed disclosures made within the TFRS 9 framework in the
                                                                                                financial statements of the Bank with respect to loans and receivables and
                                                                                                related impairment provisions.
               First time adaptation of TFRS 9 Financial Instruments Standard

               As of 1 January 2018, the Bank started to recognize provisions for impairment    Our audit work included the following procedures:
               in accordance with the TFRS 9 requirements according to the “Regulation
               on the Procedures and Principles for Classification of Loans by Banks and        The Bank's IFRS 9 policy of the classification of financial assets and
               Provisions to be set aside” published in the Official Gazette dated 22 June      financial liabilities has been read and compared with the requirements of
               2016 numbered 29750. TFRS 9 standard introduced significant changes in           TFRS 9.
               accounting policies and required adjustments to be made to the amounts
               previously recognized in accordance with the transition rules.                   The Bank's contractual cash flows tests for its financial instruments have
                                                                                                been reviewed, its criteria and results have been evaluated.
               For the first time adoption of TFRS 9, the Bank included more significant
               estimates and judgments in determining the business model and the cash           The appropriateness of the opening balance adjustments and the
               flows characteristics of contracts. Since the Bank had a fundamental change      disclosures presented were checked.
               in its financial reporting framework and had an impact on many significant
               financial statement line-items, the first time adoption of TFRS 9 has been       The procedures applied for the expected credit losses are set out in the key
               considered as a key audit matter.                                                audit matter related to the “Impairment of loans in accordance with TFRS
                                                                                                9” above.
               Explanations on the equity effects of TFRS 9 transition are disclosed in
               Section 3 Note VI.

               Valuation of Pension Fund Obligations

               Defined benefit pension plan that the Bank provides to its employees is          Our audit work included the following procedures:
               managed by Türkiye Halk Bankası AŞ Emekli Sandığı Vakfı and T.C. Ziraat
               Bankası ve T. Halk Bankası Çalışanları Emekli Sandığı Vakfı (“Plan”) which       We involved external experts (actuary) in our audit team to evaluate the
               were established by the 20th provisional article of the Social Security Law      assumptions used in the calculation of the pension obligations and the
               numbered 506 (the “Law”).                                                        appropriateness of the estimates.

               As disclosed in the Section III Note XVI to the unconsolidated financial         It has been tested whether the plan assets meet plan obligations in
               statements, the Plan is composed of benefits which are subject to transfer to    accordance with the methods and assumptions used.
               the Social Security Foundation (“SSF”) as per the Social Security Law no.5510
               provisional article 20, and other social rights and pension benefits provided    In addition, reconciliations and tests were carried out through sampling of
               by the Bank that are not transferable to the SSF. The Council of Ministers has   the accuracy of the data provided to the Bank’s actuary.
               been authorized to determine the transfer date. Following the transfer, the
               funds and the institutions that employ the funds’ members will cover the non-    We have assessed whether there is a significant change in the actuarial
               transferable social rights and pension benefits provided under the Plan even     assumptions, methods, legal regulations and legislation used in the
               if it is included in foundation voucher.                                         calculations and whether the assumptions are reasonable.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 135 of 476




                                                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Key Audit Matter                                                                   How the matter was addressed in the audit
As of 31 December 2018, the Bank’s transferrable liabilities are calculated
by an independent actuary using the actuarial assumptions regulated by
the Law, and in accordance with the Decision of the Council of Ministers
announced in the Official Gazette dated 15 December 2006 and No.26377. The
valuation of the Plan liabilities requires judgment in determining appropriate
assumptions such as defining the transferrable social benefits, discount rates,
salary increases, inflation levels, demographic assumptions, and the impact
of changes in the Plan. Management uses expert opinion of the independent
actuary in assessing uncertainties related to these underlying assumptions
and estimates.

As described in Section V Note II.9.f considering the subjectivity of key
judgments and assumptions, plus the uncertainty around the transfer date
                                                                                                                                                                  133
and basis of the transfer calculation given the fact that the technical interest
rate is prescribed under the Law, we considered this as a key audit matter.


Information Technologies Audit

The Bank and its finance functions are dependent on the IT-infrastructure          Procedures within the context of our information technology audit work:
for the continuity of its operations, and the demand for technology-enabled
business services is rapidly growing in the Bank and its subsidiaries. Controls    We identified and tested the Banks' controls over information systems as
over reliability and continuity of the electronic data processing are within       part of our audit procedures.
the scope of the information systems internal controls audit. The reliance on
information systems within the Bank means that the controls over access            Information generation comprise all layers of information systems
rights, continuity of systems, privacy and integrity of the electronic data are    including applications, networks, transmission systems and database. The
critical and found to be key area of focus as part of our risk based scoping.      information systems controls tested are categorized in the following areas:

                                                                                   • Manage security
                                                                                   • Manage changes
                                                                                   • Manage operations

                                                                                   We selected high-risk areas as, database logging and change management
                                                                                   control activities, to prevent and detect whether accesses to financial data
                                                                                   had been identified in a timely manner.

                                                                                   We tested the accesses and logging controls underlying all applications that
                                                                                   have direct or indirect impacts on financial data generation.

                                                                                   Automated controls and integration controls are tested to underly and
                                                                                   detect changes and accesses in the process of financial data generation.

                                                                                   We also tested the appropriateness and accuracy of the information
                                                                                   produced by the entity and information used in controls reports as inputs to
                                                                                   our controls and outputs generated by the IT components.

                                                                                   Finally, we understood and tested the controls over database, network,
                                                                                   application and operating system layers of applications.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 136 of 476


   Financial
Information




               5) Responsibilities of Management and Those Charged with Governance for the Financial Statements

               Management is responsible for the preparation and fair presentation of the financial statements in accordance with the
               BRSA Accounting and Reporting Regulations, and for such internal control as management determines is necessary to
               enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error.

               In preparing the financial statements, management is responsible for assessing the Bank’s ability to continue as a going
               concern, disclosing, as applicable, matters related to going concern and using the going concern basis of accounting
               unless management either intends to liquidate the Bank or to cease operations, or has no realistic alternative but to do

   134         so.

               Those charged with governance are responsible for overseeing the Bank’s financial reporting process.

               6) Auditor’s Responsibilities for the Audit of the Financial Statements

               Responsibilities of independent auditors in an independent audit are as follows:

               Our objectives are to obtain reasonable assurance about whether the financial statements as a whole are free from
               material misstatement, whether due to fraud or error, and to issue an auditor’s report that includes our opinion.
               Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in accordance with
               the regulation on “Independent Auditing of Banks” published in the Official Gazette dated 2 April 2015 with No. 29314
               and SIA will always detect a material misstatement when it exists. Misstatements can arise from fraud or error and are
               considered material if, individually or in the aggregate, they could reasonably be expected to influence the economic
               decisions of users taken on the basis of these financial statements.

               As part of an audit in accordance with the regulation on “Independent Auditing of Banks” published in the Official Gazette
               dated 2 April 2015 with No. 29314 and SIA, we exercise professional judgment and maintain professional skepticism
               throughout the audit. We also:

               • Identify and assess the risks of material misstatement of the financial statements, whether due to fraud or error,
                 design and perform audit procedures responsive to those risks, and obtain audit evidence that is sufficient and
                 appropriate to provide a basis for our opinion. (The risk of not detecting a material misstatement resulting from
                 fraud is higher than for one resulting from error, as fraud may involve collusion, forgery, intentional omissions,
                 misrepresentations, or the override of internal control.)
               • Obtain an understanding of internal control relevant to the audit in order to design audit procedures that are
                 appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Bank’s
                 internal control.
               • Evaluate the appropriateness of accounting policies used and the reasonableness of accounting estimates and related
                 disclosures made by management.
               • Conclude on the appropriateness of management’s use of the going concern basis of accounting and, based on the
                 audit evidence obtained, whether a material uncertainty exists related to events or conditions that may cast significant
                 doubt on the Bank’s ability to continue as a going concern. If we conclude that a material uncertainty exists, we are
                 required to draw attention in our auditor’s report to the related disclosures in the financial statements or, if such
                 disclosures are inadequate, to modify our opinion. Our conclusions are based on the audit evidence obtained up to the
                 date of our auditor’s report. However, future events or conditions may cause the Bank to cease to continue as a going
                 concern.
               • Evaluate the overall presentation, structure and content of the financial statements, including the disclosures, and
                 whether the financial statements represent the underlying transactions and events in a manner that achieves fair
                 presentation.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 137 of 476




                                                                                                                                   HALKBANK ANNUAL REPORT 2018
We communicate with those charged with governance regarding, among other matters, the planned scope and timing of
the audit and significant audit findings, including any significant deficiencies in internal control that we identify during our
audit.

We also provide those charged with governance with a statement that we have complied with relevant ethical
requirements regarding independence, and to communicate with them all relationships and other matters that may
reasonably be thought to bear on our independence, and where applicable, related safeguards.

From the matters communicated with those charged with governance, we determine those matters that were of most
significance in the audit of the financial statements of the current period and are therefore the key audit matters. We
describe these matters in our auditor’s report unless law or regulation precludes public disclosure about the matter or            135
when, in extremely rare circumstances, we determine that a matter should not be communicated in our report because
the adverse consequences of doing so would reasonably be expected to outweigh the public interest benefits of such
communication.

B) Report on Other Legal and Regulatory Requirements

In accordance with paragraph four of the Article 402 of the Turkish Commercial Code No. 6102 (“TCC”), nothing has come
to our attention that may cause us to believe that the Bank’s set of accounts for the period 1 January-31 December 2018
does not comply with the TCC and the provisions of the Bank’s articles of association in relation to financial reporting.

In accordance with paragraph four of the Article 402 of the TCC, the Board of Directors provided us all the required
information and documentation with respect to our audit.

The engagement partner on the audit resulting in this independent auditor’s report is Hasan Kılıç.

Additional Paragraph for English Translation

The effect of the differences between the accounting principles summarized in Section 3 and the accounting principles
generally accepted in countries in which the accompanying financial statements are to be distributed and International
Financial Reporting Standards (“IFRS”) have not been quantified and reflected in the accompanying financial statements.
The accounting principles used in the preparation of the accompanying financial statements differ materially from IFRS.
Accordingly, the accompanying financial statements are not intended to present the Bank’s financial position and results
of its operations in accordance with accounting principles generally accepted in such countries of users of the financial
statements and IFRS.


DRT BAĞIMSIZ DENETİM VE SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş.
Member of DELOITTE TOUCHE TOHMATSU LIMITED



Hasan Kılıç
Partner

İstanbul, 14 February 2019
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 138 of 476


   Financial
Information
               TÜRKİYE HALK BANKASI AŞ
               THE UNCONSOLIDATED FINANCIAL REPORT
               FOR THE YEAR ENDED 31 DECEMBER 2018

               1.       The Bank’s Headquarter Address:
                        Barbaros Mahallesi Şebboy Sokak No: 4 Ataşehir/İstanbul
               2.       The Bank’s Contact Phone and Facsimile:
                        Phone        : 0216 503 70 70
                        Facsimile    : 0212 340 93 99
               3.       The Bank’s Website and E-mail Address:
                        Website: www.halkbank.com.tr
                        E-mail Address: halkbank.ir@halkbank.com.tr


               The unconsolidated year ended financial report designed by the Banking Regulation and Supervision Agency in line with Communiqué on
               Financial Statements to be Publicly Announced and the Accompanying Policies and Disclosures consists of the sections listed below:

               •       Section One       : GENERAL INFORMATION ABOUT THE BANK
               •       Section Two       : UNCONSOLIDATED FINANCIAL STATEMENTS
               •       Section Three     : EXPLANATIONS ON ACCOUNTING POLICIES
               •       Section Four      : INFORMATION RELATED TO FINANCIAL STRUCTURE AND RISK MANAGEMENT OF THE BANK

   136         •
               •
               •
                       Section Five
                       Section Six
                       Section Seven
                                         : EXPLANATIONS AND NOTES RELATED TO THE UNCONSOLIDATED FINANCIAL STATEMENTS
                                         : OTHER EXPLANATIONS
                                         : AUDITORS’ REPORT

               The unconsolidated financial statements for the year ended 31 December 2018 and related disclosures and footnotes that are subject to
               audit and are prepared in accordance with the Regulation on Accounting Applications for Banks and Safeguarding of Documents, Turkish
               Accounting Standards, Turkish Financial Reporting Standards and the related statements and guidance, and in compliance with the
               financial records of our Bank and, unless stated otherwise, presented in thousands of Turkish Lira.
               Istanbul, 14 February 2019




                    R. Süleyman Özdil       Sadık Tıltak           Ahmet Yarız            Osman Arslan          Yusuf Duran Ocak    Osman Bektaş
                     Chairman of the        Independent           Independent            Member of the      Financial Management       Financial
                    Board of Directors     Member of the         Member of the          Board of Directors,     and Planning          Accounting
                                         Board of Directors,    Board of Directors,      Chief Executive          Vice Chief       Department Head
                                          Chairman of the        Member of the               Officer           Executive Officer
                                          Audit Committee       Audit Committee




               For any questions regarding this financial report, contact details of the personnel in charge is given below:
               Name/Title           : Arman Acar / Director
               Tel/ Fax No          : 0216 503 57 59/0212 340 09 90
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 139 of 476




                                                                                                                                                                                       HALKBANK ANNUAL REPORT 2018
		                                                                                                                                                                           Page No
                                                                                        SECTION ONE
                                                                           General Information About the Bank
I.        Establishment Date of the Bank, Initial Articles of Association, History of the Bank Including The Changes of These Articles                                           138
II.       Capital Structure of the Bank, Shareholders That Retain Direct or Indirect Control and Management of the Bank, Solely or Together, Changes About These Issues
          During the Year and Disclosures About The Group                                                                                                                        138
III.      Explanations Regarding the Bank’s Chairman and Members of Board of Directors, Audit Committee Members, Chief Executive Officer and Executive Vice Presidents
          and Their Shares Attributable to the Bank, if any                                                                                                                      139
IV.       Information About the Persons and Institutions that Have Qualified Shares Attributable to the Bank                                                                     140
V.        Explanations on the Bank’s Functions and Lines of Activity                                                                                                             140
VI.       Differences Between the Communiqué on Preparation of Consolidated Financial Statements of Banks and Turkish Accounting Standards and Short Explanation About
          the Institutions Subject to Line-by-Line Method or Proportional Consolidation and Institutions Which are Deducted From Equity or Not Included in These Three Methods   142
VII.      The Existing or Potential, Actual or Legal Obstacles on the Transfer of Shareholder’s Equity Between the Bank and Its Subsidiaries or the Reimbursement of Liabilities 142

                                                                                 SECTION TWO
                                                                       Unconsolidated Financial Statements
I.     Balance Sheet (Statement of Financial Position)                                                                                                                          144
II.    Statement of Off-Balance Sheet Items                                                                                                                                     148
III.   Statement of Income                                                                                                                                                      150
IV.    Statement of Income and Expense Items Accounted under Shareholders’ Equity                                                                                               152
V.     Statement of Changes in Shareholders’ Equity                                                                                                                             154
VI.    Statement of Cash Flows                                                                                                                                                  156
VII.   Statement of Profit Distribution                                                                                                                                         158
		
                                                                                SECTION THREE
                                                                      Explanations on Accounting Policies
I.     Explanations on Basis of Presentation                                                                                                                                    160
II.    Explanations on the Strategy of Use of Financial Instruments and Foreign Currency Transactions                                                                           162


                                                                                                                                                                                       137
III.   Explanations on Forward and Option Contracts and Derivative Products                                                                                                     162
IV.    Explanations on Interest Income and Expenses                                                                                                                             163
V.     Explanations on Fee and Commission Income and Expenses                                                                                                                   163
VI.    Explanations on Financial Assets                                                                                                                                         163
VII.   Explanations on Impairment of Financial Assets                                                                                                                           168
VIII.  Explanations on Offsetting Financial Instruments                                                                                                                         171
IX.    Explanations on Sales and Repurchase Agreements (Repos) and Transactions on Securities Loaned                                                                            171
X.     Explanations on Assets Held For Sale, Assets of Discontinued Operations and Related Liabilities                                                                          171
XI.    Explanations on Goodwill and Other Intangible Assets                                                                                                                     171
XII.   Explanations on Property, Plant and Equipment                                                                                                                            172
XIII.  Explanations on Investment Properties                                                                                                                                    173
XIV.   Explanations on Leasing Transactions                                                                                                                                     173
XV.    Explanations on Provisions and Contingent Liabilities                                                                                                                    173
XVI.   Explanations on Employee Benefit Liabilities                                                                                                                             173
XVII.  Explanations on Taxation                                                                                                                                                 174
XVIII. Additional Explanations on Borrowings                                                                                                                                    176
XIX.   Explanations on Shares Issued                                                                                                                                            176
XX.    Explanations on Bill Guarantees and Acceptances                                                                                                                          176
XXI.   Explanations on Government Incentives                                                                                                                                    176
XXII.  Explanations on Segment Reporting                                                                                                                                        176
XXIII. Explanations on Prior Period Accounting Policies Not Valid for the Current Period                                                                                        176
XXIV.  Explanations on Other Matters                                                                                                                                            179

                                                                                     SECTION FOUR
                                                    Information Related to Financial Position and Risk Management of the Bank
I.        Explanations on Capital                                                                                                                                               180
II.       Explanations on Credit Risk                                                                                                                                           187
III.      Explanations on Currency Risk                                                                                                                                         199
IV.       Explanations on Interest Rate Risk                                                                                                                                    201
V.        Explanations on Position Risk of Shares                                                                                                                               206
VI.       Explanations on Liquidity Risk Management and Liquidity Coverage Ratio                                                                                                207
VII.      Explanations on Leverage Ratio                                                                                                                                        213
VIII.     Explanations on Business Segmentation                                                                                                                                 214
IX.       Explanations on Presentation of Financial Assets and Liabilities at Fair Value                                                                                        217
X.        Explanations on Transactions Made on Behalf of Others and Transactions Based on Trust                                                                                 220
XI.       Explanations on Risk Management and Risk Weighted Amounts                                                                                                             220
XII.      Explanations on Remuneration Policies                                                                                                                                 233

                                                                                 SECTION FIVE
                                                    Explanations and Notes Related to the Unconsolidated Financial Statements
I.        Explanation and Notes Related to the Assets                                                                                                                           235
II.       Explanation and Notes Related to the Liabilities                                                                                                                      262
III.      Explanation and Notes Related to the Off-Balance Sheet Items                                                                                                          275
IV.       Explanation and Notes Related to the Income Statement                                                                                                                 279
V.        Explanations and Notes Related to the Statement of Changes in Shareholders’ Equity                                                                                    287
VI.       Explanations and Notes Related to the Cash Flow Statements                                                                                                            287
VII.      Explanations Related to the Risk Group of the Bank                                                                                                                    289
VIII.     Explanations on the Banks’ Domestic Branches, Agencies/Branches Abroad and Off-Shore Branches                                                                         291
IX.       Explanation Related to the Subsequent Events                                                                                                                          292


                                                                                   SECTION SIX
                                                                                Other Explanations
I.        Other Explanations                                                                                                                                                    292

                                                                                  SECTION SEVEN
                                                                                  Auditors’ Report
I.        Explanations on the Auditor’s Report                                                                                                                                  292
II.       Explanations and Notes Prepared by the Auditors                                                                                                                       292
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 140 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               SECTION I: GENERAL INFORMATION ABOUT THE BANK

               I. ESTABLISHMENT DATE OF THE BANK, INITIAL ARTICLES OF ASSOCIATION, HISTORY OF THE BANK INCLUDING THE
               CHANGES OF THESE ARTICLES

               Türkiye Halk Bankası Anonim Şirketi (the “Bank” or “Halkbank”) began its operations in accordance with the law no: 2284
               in 1938 and still continues its activities as a public commercial bank.

               II. CAPITAL STRUCTURE OF THE BANK, SHAREHOLDERS THAT RETAIN DIRECT OR INDIRECT CONTROL AND

   138         MANAGEMENT OF THE BANK SOLELY OR TOGETHER, CHANGES ABOUT THESE ISSUES DURING THE YEAR AND
               DISCLOSURES ABOUT THE GROUP

               The capital of the Bank is controlled directly by the Türkiye Varlık Fonu.

               As of 31 December 2018 the shareholders’ structure and their respective ownerships are summarized as follows:

               Shareholders                               31 December 2018                                 %      31 December 2017                                %
               Türkiye Varlık Fonu(1)                              638.276                             51,06               638.276                            51,06
               Public shares(1)                                    611.641                             48,93               611.640                            48,93
               Other shareholders(2)                                    83                              0,01                    84                             0,01
               Total                                             1.250.000                            100,00             1.250.000                           100,00
               (1)
                   The shares of the Türkiye Varlık Fonu amounting to TRY 550 have been included in Public shares. With these shares, the total shares amounting TRY
               638.826 held by the Türkiye Varlık Fonu is 51,11% of the total shares.
               (2)
                   TRY 81 of the shares included in the “Other Shareholders” group belong to shareholders whose shares do not trade on the exchange (though these
               shareholders have been dematerialized in their own accounts) while TRY 2 of which belong to shareholders whose shares are monitored under the shares
               not registered under the custody of the Central Securities Depository of Turkey due to the ongoing legal action.


               In accordance with the Law No: 6327 dated 13 June 2012 and 3rd sub-article added to the Article 2 of the Law No: 4603,
               as per the Turkish Commercial Code, the Public shares will be controlled and represented by the Minister the Bank is
               reporting to, until the sale procedures of the public shares are completed.
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 141 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




III. EXPLANATIONS REGARDING THE BANK’S CHAIRMAN AND MEMBERS OF THE BOARD OF DIRECTORS, AUDIT
COMMITTEE MEMBERS, CHIEF EXECUTIVE OFFICER AND EXECUTIVE VICE PRESIDENTS AND THEIR SHARES
ATTRIBUTABLE TO THE BANK, IF ANY (1)

Name                                         Title
R. Süleyman ÖZDİL                            Chairman of the Board of Directors
Himmet KARADAĞ                               Vice Chairman of the Board of Directors
Osman ARSLAN                                 Member of the Board of Directors, Chief Executive Officer
Meltem TAYLAN AYDIN
Mehmet Nihat ÖMEROĞLU
                                             Member of the Board of Directors
                                             Independent Member of the Board of Directors                                            139
Maksut SERİM                                 Member of the Board of Directors
Sadık TILTAK                                 Independent Member of the Board of Director, Chairman of the Audit Committee
Ahmet YARIZ                                  Independent Member of the Board of Directors, Member of the Audit Committee

Yılmaz ÇOLAK                                 Member of the Supervisory Board
Faruk ÖZÇELİK                                Member of the Supervisory Board

Mehmet Akif AYDEMİR                          Executive Vice President, Loan Allocation and Management
Mehmet Sebahattin BULUT                      Executive Vice President, Loan Policies, Risk Monitoring and Legal
Mustafa ÇÖDEK                                Executive Vice President, Retail Banking
Ergin KAYA                                   Executive Vice President, Banking Operations and Information Technology
Metin KÖSTEK                                 Executive Vice President, Internal Systems
Yusuf Duran OCAK                             Executive Vice President, Financial Management and Planning
Selahattin SÜLEYMANOĞLU                      Executive Vice President, Human Resources and Support Management
Hasan TUNCAY                                 Executive Vice President, Corporate and Commercial Marketing
(1)
      People mentioned above do not own any shares in the Bank’s capital.


a) The Bank’s top management members who have assigned to their position in 2018 are listed with titles and dates of
assignment.

Title                                                                                                 Name           Starting Date
Vice Chairman of the Board of Directors                                                    Himmet KARADAĞ          13 August 2018
Independent Member of the Board of Directors                                                   Ahmet YARIZ         13 August 2018
Member of the Board of Directors                                                                Fatih METİN      7 November 2018
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 142 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) The Bank’s top management members who have left their position in 2018 are listed with titles and dates of leaving.

               Title                                                         Name                                    Leaving Date
               Executive Vice President                                      Mehmet Hakan ATİLLA                     2 June 2018
               Member of the Board of Directors                              Yunus KARAN                             13 August 2018
               Member of the Board of Directors                              Yahya BAYRAKTAR                         13 August 2018
               Executive Vice President                                      Levend TORUSDAĞ                         19 October 2018
               Executive Vice President                                      Hakan ERYILMAZ                          23 October 2018

   140         Member of the Board of Directors
               Member of the Board of Directors
                                                                             Cenap AŞCI
                                                                             Fatih METİN
                                                                                                                     6 November 2018
                                                                                                                     30 November 2018

               IV. INFORMATION ABOUT THE PERSONS AND INSTITUTIONS THAT HAVE QUALIFIED SHARES ATTRIBUTABLE TO THE
               BANK

               Except for the Türkiye Varlık Fonu, no person or institute has any qualified shares attributable to the Bank.

               V. EXPLANATIONS ON THE BANK’S FUNCTIONS AND LINES OF ACTIVITY

               a) General information about the Bank:

                  Türkiye Halk Bankası Anonim Şirketi began its operations in 1938 in accordance with the Law No: 2284 and still
                  continues its activities as a public commercial bank.

               b) Law numbered 4603 regarding the “Law on Türkiye Cumhuriyeti Ziraat Bankası, Türkiye Halk Bankası Anonim Şirketi
                  and Türkiye Emlak Bankası Anonim Şirketi”, was prepared within the framework of the macro-economic program for
                  the period 2000-2002. The purpose of the law is to modernize the operations of the banks to arrive at a point where
                  the requirements of the international norms and international competition can both be reached and it also aims to sell
                  the majority of the banks’ shares to individuals or legal entities in the private sector. The Bank revised its charter of
                  establishment, elected a new board of directors and increased its nominal capital from TRY 250.000 to TRY 1.250.000
                  in the extraordinary general assembly held on 14 April 2001. Within the scope of the restructuring process, the Bank
                  received government bonds in settlement of the accumulated specific duty losses and the Bank’s whole specific
                  duty loss receivable was thus eliminated as at 30 April 2001. In addition, a significant number of personnel were
                  encouraged to sign new contracts and transferred to other government institutions.

               c) According to Article 2.2 of Law No: 4603, subsequent to the completion of the restructuring procedures, the procedures
                  involved in sale of the shares of the Bank were to be concluded under the provisions of Law No: 4046 based on the
                  “Regulation of Privatization Applications and Amendment of Some Laws and Decrees with the Force of Law”. The
                  procedures relating to restructuring and sale of the shares were going to be completed within three years (until 25
                  November 2003) as of the effective date of the related law. However, by Law No: 5230 dated 31 July 2004, the term
                  “ 3 years” in Article 2.2 of Law numbered 4603 was previously amended to “5 years” and subsequently by Law No:
                  5572 dated 10 January 2007 the related term was amended to “10 years”. As a result of these amendments, the
                  privatization period of the Bank was extended. The Council of Ministers has the authority to extend this period by the
                  half of that period for one time only. The Council of Ministers extended the half of that “10 years” period as published in
                  the Official Gazette by the Decree numbered 2010/964 and dated 6 November 2010.
          Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 143 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




  As per the Higher Council of Privatization decision numbered 2006/69 dated 11 August 2006, the public shares were
  transferred to the Privatization Administration and 99,9% of the Bank shares were decided to be sold before 25 May
  2008 using the block sale method. 13th Department of Council of State with its decision numbered 2006/4258 dated
  29 November 2006 to cease the execution of the High Council of Privatization’s decision numbered 2006/69 dated 11
  August 2006. Thereupon, as per the decision of the Higher Council of Privatization numbered 2007/8 dated 5 February
  2007, up to 25% of the public shares that were previously transferred to the Privatization Administration, were decided
  to be privatized by a public offering and it was decided to be concluded by the end of 2007. The first phase of the
  privatization process of the Bank corresponding to 24,98% was completed in the first week of May 2007 and Halkbank
  shares were started to trade on Borsa İstanbul AŞ as of 10 May 2007 with the base price of TRY full 8,00. As per the
  decision of the Higher Council of Privatization numbered 2012/150 dated 4 October 2012; 23,92% of the public shares
  held by the Privatization Administration were privatized by a second public offering and privatization was completed      141
  on 21 November 2012.

d) Under No: 25539 Law regarding the “Act No: 5230 with regards to the transfer of Pamukbank Türk Anonim Şirketi to
   Türkiye Halk Bankası AŞ and amendments to other acts” which came into force as published in the Official Gazette
   numbered 25539 dated 31 July 2004, Pamukbank (whose shares, management, and control were previously inherited
   to the Saving Deposit Insurance Fund (“SDIF”)) was transferred to the Bank. Insolvent Pamukbank TAŞ was a private
   sector deposit bank established by Çukurova İthalat ve İhracat TAO, Karamehmetler limited partnership and more
   than 500 shareholders. Pamukbank started its private banking operations as an incorporation in accordance with the
   decision of the Council of Ministers numbered 4/4573 dated 5 March 1955. According to the decision of the Banking
   Regulation and Supervision Agency numbered 742 published in the Official Gazette numbered 24790 dated 19 June
   2002 including 3rd and 4th Sub-articles in the Article 14 of the Banking Law No: 4389, the shareholders rights,
   excluding dividends, management and supervision of Pamukbank were transferred to the Saving Deposit Insurance
   Fund as of 18 June 2002.

e) The Bank’s service activities and operating areas: The Bank’s operating areas include, commercial financing and
   corporate banking, fund management operations, retail banking and credit card operations.

  As of 31 December 2018, the Bank operates with a total of 994 branches consisting of 988 domestic and 6 foreign
  branches that are 5 in Cyprus and 1 in Bahrain. Domestic branches include 47 satellite branches. The Bank has also 3
  representative office in England, Singapore and Iran.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 144 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VI. DIFFERENCES BETWEEN THE COMMUNIQUE ON PREPARATION OF CONSOLIDATED FINANCIAL STATEMENTS OF
               BANKS AND TURKISH ACCOUNTING STANDARDS AND SHORT EXPLANATION ABOUT THE INSTITUTIONS SUBJECT TO
               LINE-BY-LINE METHOD OR PROPORTIONAL CONSOLIDATION AND INSTITUTIONS WHICH ARE DEDUCTED FROM EQUITY
               OR NOT INCLUDED IN THESE THREE METHODS

               Due to the differences between the Communiqué on Preparation of Consolidated Financial Statements of Banks and
               Turkish Accounting Standards (TAS), the non-financial subsidiary, Bileşim Alternatif Dağ. Kan. AŞ, is not accounted
               for under consolidation principles in the consolidated financial statements. In the financial statements prepared in
               accordance with International Financial Reporting Standards, Bileşim Alternatif Dağ. Kan. AŞ is included in the scope of

   142         consolidation by-line method.

               The Bank’s subsidiaries Halk Sigorta AŞ, Halk Hayat Emeklilik AŞ, Halk Yatırım Menkul Değerler AŞ, Halk Gayrimenkul
               Yatırım Ortaklığı AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ, Halk Banka A.D. Skopje, Halk Faktoring AŞ,
               Halkbank A.D. Beograd and Halk Varlık Kiralama A.Ş. are included in the scope of consolidation by line-by-line method.

               Demir-Halkbank NV (“Demir Halk Bank”), Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ and Turk P ve I Sigorta A.Ş which
               are qualified as investments in associates, are included in the financial statements based on equity method of accounting.

               There is no investment in shares of banks and financial institutions, with shareholding of more than 10% as deducted
               from capital.

               Since all banks has the same equal shareholding, Kredi Kayıt Bürosu AŞ and Bankalararası Kart Merkezi AŞ are not
               consolidated in the financial statements and thus, the Bank has no control over these entities.

               VII. THE EXISTING OR POTENTIAL, ACTUAL OR LEGAL OBSTACLES ON THE TRANSFER OF SHAREHOLDER’S EQUITY
               BETWEEN THE BANK AND ITS SUBSIDIARIES OR THE REIMBURSEMENT OF LIABILITIES

               Immediate transfer of the equity between the Bank and its subsidiaries is not in question. Dividend distribution from
               equity is made according to the related regulations.

               There is no existing or potential, actual or legal obstacle to the reimbursement of liabilities between the Bank and its
               subsidiaries. The Bank charge or pay cost of the services according to the service agreements entered into between the
               Bank and its subsidiaries.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 145 of 476




                                                                                        HALKBANK ANNUAL REPORT 2018
SECTION II: UNCONSOLIDATED FINANCIAL STATEMENTS

I.     Balance Sheet (Statement of Financial Position)
II.    Statement of Off-Balance Sheet Items
III.   Statement of Income
IV.    Statement of Income and Expense Items Accounted for under Shareholders’ Equity
V.     Statement of Changes in Shareholders’ Equity
VI.    Statement of Cash Flows
VII.   Statement of Profit Distribution

                                                                                        143
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 146 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Balance Sheet
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               I. BALANCE SHEET (STATEMENT OF FINANCIAL POSITION)
                                                                                                                                               Audited
                                                                                                                                            Current Period
                                                                                                                                          31 December 2018
                       ASSETS                                                                                      Note            TRY            FC               TOTAL
               I.      FINANCIAL ASSETS (NET)                                                                              66.292.103     49.401.927         115.694.030
               1.1     Cash and Cash Equivalents                                                                             4.163.791    35.934.002          40.097.793
               1.1.1   Cash and Balances with Central Bank                                                          (1)      3.982.876    30.974.174           34.957.050
               1.1.2   Banks                                                                                        (3)        180.915     4.959.828            5.140.743
               1.1.3   Money Markets                                                                                                 -              -                   -
               1.2     Financial Assets at Fair Value Through Profit or Loss                                        (2)    14.475.244         21.455          14.496.699
               1.2.1   Government Debt Securities                                                                           14.409.039        21.455           14.430.494


   144
               1.2.2   Equity Instruments                                                                                            -              -                   -
               1.2.3   Other Financial Assets                                                                                   66.205              -              66.205
               1.3     Financial Assets at Fair Value Through Other Comprehensive Income                            (4)      2.564.581     1.422.613            3.987.194
               1.3.1   Government Debt Securuites                                                                            2.389.866     1.339.997            3.729.863
               1.3.2   Equity Instruments                                                                                       58.724        82.616              141.340
               1.3.3   Other Financial Assets                                                                                  115.991              -             115.991
               1.4     Financial Assets Measured at Amortised Cost                                                  (6)    45.110.667     10.962.386          56.073.053
               1.4.1   Government Debt Securities                                                                           45.060.153    10.962.386           56.022.539
               1.4.2   Other Financial Assets                                                                                   50.514              -              50.514
               1.5     Derivative Financial Assets                                                                  (2)              9     1.061.471            1.061.480
               1.5.1   Derivative Financial Assets at Fair Value Through Profit or Loss                                              9     1.061.471            1.061.480
               1.5.2   Derivative Financial Assets at Fair Value Through Other Comprehensive Income                                  -              -                   -
               1.6     Non – Performing Financial Assets                                                                             -              -                   -
               1.7     Expected Loss Provision (-)                                                                              22.189              -              22.189
               II.     LOANS (Net)                                                                                        165.649.382     84.974.331         250.623.713
               2.1     Loans                                                                                        (5)   165.572.047     84.974.331         250.546.378
               2.1.1   Measured at Amortised Cost                                                                          165.572.047    84.974.331          250.546.378
               2.1.2   Fair Value Through Profit or Loss                                                                             -              -                   -
               2.1.3   Fair Value Through Other Comprehensive Income                                                                 -              -                   -
               2.2     Lease Receivables                                                                           (10)              -              -                   -
               2.2.1   Financial Lease Receivables                                                                                   -              -                   -
               2.2.2   Operating Lease Receivables                                                                                   -              -                   -
               2.2.3   Unearned Income (-)                                                                                           -              -                   -
               2.3     Factoring Receivables                                                                                         -              -                   -
               2.3.1   Measured at Amortised Cost                                                                                    -              -                   -
               2.3.2   Fair Value Through Profit or Loss                                                                             -              -                   -
               2.3.3   Fair Value Through Other Comprehensive Income                                                                 -              -                   -
               2.4     Non- Performing Loans                                                                        (5)      8.527.848              -           8.527.848
               2.5     Expected Credit Loss (-)                                                                     (5)      8.450.513              -           8.450.513
               2.5.1   12 Month Expected Credit Losses (Stage I)                                                               984.741              -             984.741
               2.5.2   Significant Increase in Credit Risk (Stage II)                                                        1.182.480              -           1.182.480
               2.5.3   Credit – Impaired Losses (Stage III / Special Provision)                                              6.283.292              -           6.283.292
               III.    PROPERTY AND EQUIPMENT HELD FOR SALE PURPOSE AND RELATED TO DISCONTINUED OPERATIONS (NET)   (16)         39.377              -              39.377
               3.1     Held for Sale Purpose                                                                                    39.377              -              39.377
               3.2     Related to Discontinued Operations                                                                            -              -                   -
               IV.     EQUITY INVESTMENTS                                                                                    3.367.602     1.403.197            4.770.799
               4.1     Investments in Associates (Net)                                                              (7)         22.490       415.828              438.318
               4.1.1   Associates Valued Based on Equity Method                                                                      -              -                   -
               4.1.2   Unconsolidated Associates                                                                                22.490       415.828              438.318
               4.2     Subsidiaries (Net)                                                                           (8)      3.345.112       987.369            4.332.481
               4.2.1   Unconsolidated Financial Subsidiaries                                                                 3.287.966       987.369            4.275.335
               4.2.2   Unconsolidated Non- Financial Subsidiaries                                                               57.146              -              57.146
               4.3     Joint Ventures (Net)                                                                         (9)              -              -                   -
               4.3.1   Joint Ventures Valued Based on Equity Method                                                                  -              -                   -
               4.3.2   Unconsolidated Joint Ventures                                                                                 -              -                   -
               V.      PROPERTY AND EQUIPMENT (Net)                                                                (12)      3.147.814           100            3.147.914
               VI.     INTANGIBLE ASSETS (Net)                                                                     (13)        140.250              -             140.250
               6.1     Goodwill                                                                                                      -              -                   -
               6.2     Other                                                                                                   140.250              -             140.250
               VII.    INVESTMENT PROPERTIES (Net)                                                                 (14)        356.848              -             356.848
               VIII.   CURRENT TAX ASSET                                                                                         6.042              -               6.042
               IX.     DEFERRED TAX ASSET                                                                          (15)              -              -                   -
               X.      OTHER ASSETS                                                                                (17)      2.742.059       901.023            3.643.082

                       TOTAL ASSETS                                                                                       241.741.477    136.680.578         378.422.055




                                      The accompanying notes are an integral part of these unconsolidated financial statements.
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 147 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                HALKBANK ANNUAL REPORT 2018
Unconsolidated Balance Sheet
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




I. BALANCE SHEET (STATEMENT OF FINANCIAL POSITION)

                                                                                                                   Audited
                                                                                                                Prior period
                                                                                                             31 December 2017
         ASSETS                                                                       Note             TRY               FC             Total
I.       CASH AND BALANCES WITH THE CENTRAL BANK                                       (1)     12.917.312       23.455.727       36.373.039
II.      FINANCIAL ASSETS AT FV THROUGH PROFIT AND LOSS (Net)                          (2)     10.085.889           362.017      10.447.906
2.1      Trading financial assets                                                               10.085.889          362.017       10.447.906
2.1.1    Public sector debt securities                                                          10.075.407                 -      10.075.407
2.1.2    Share certificates                                                                              -                 -                -
2.1.3    Financial assets held for trading                                                             118          361.803           361.921
2.1.4    Other marketable securities                                                                10.364              214            10.578


                                                                                                                                                145
2.2      Financial assets at fair value through profit and loss                                          -                 -                -
2.2.1    Public sector debt securities                                                                   -                 -                -
2.2.2    Share certificates                                                                              -                 -                -
2.2.3    Loans                                                                                           -                 -                -
2.2.4    Other marketable securities                                                                     -                 -                -
III.     BANKS                                                                         (3)         580.518        5.513.422        6.093.940
IV.      MONEY MARKET PLACEMENTS                                                                 1.258.647                 -       1.258.647
4.1      Interbank money market placements                                                       1.258.647                 -       1.258.647
4.2      Takasbank (Clearing & Settlement Bank) Money Market placements                                  -                 -                -
4.3      Receivables from reverse repurchase agreements                                                  -                 -                -
V.       FINANCIAL ASSETS AVAILABLE FOR SALE (Net)                                     (4)     11.474.374         5.615.175      17.089.549
5.1      Share certificates                                                                         71.715           52.091           123.806
5.2      Public sector debt securities                                                          11.402.659        5.563.084       16.965.743
5.3      Other marketable securities                                                                     -                 -                -
VI.      LOANS AND RECEIVABLES                                                         (5)    139.676.930       63.787.547      203.464.477
6.1      Loans and receivables                                                                 138.349.605       63.787.547      202.137.152
6.1.1    Loans extended to risk group of the Bank                                                   50.196          916.965           967.161
6.1.2    Public sector debt securities                                                                   -                 -                -
6.1.3    Other                                                                                 138.299.409       62.870.582      201.169.991
6.2      Loans under follow-up                                                                   6.106.597                 -       6.106.597
6.3      Specific provisions (-)                                                                 4.779.272                 -       4.779.272
VII.     FACTORING RECEIVABLES                                                                           -                 -                -
VIII.    HELD TO MATURITY INVESTMENTS (Net)                                            (6)      19.214.233        2.512.936       21.727.169
8.1      Public sector debt securities                                                          19.214.233        2.512.936       21.727.169
8.2      Other marketable securities                                                                     -                 -                -
IX.      INVESTMENTS IN ASSOCIATES (Net)                                               (7)          19.083          313.709          332.792
9.1      Accounted for under equity method                                                               -                 -                -
9.2      Unconsolidated associates                                                                  19.083          313.709           332.792
9.2.1    Financial investments                                                                      12.763          313.709           326.472
9.2.2    Non-financial investments                                                                   6.320                 -            6.320
X.       INVESTMENTS IN SUBSIDIARIES (Net)                                             (8)       3.089.737          536.971        3.626.708
10.1     Unconsolidated financial subsidiaries                                                   3.037.559          536.971         3.574.530
10.2     Unconsolidated non-financial subsidiaries                                                  52.178                 -           52.178
XI.      JOINT VENTURES (Net)                                                          (9)               -                 -                -
11.1     Accounted for under equity method                                                               -                 -                -
11.2     Unconsolidated joint ventures                                                                   -                 -                -
11.2.1   Financial joint ventures                                                                        -                 -                -
11.2.2   Non-financial joint ventures                                                                    -                 -                -
XII.     FINANCE LEASE RECEIVABLES (Net)                                              (10)               -                 -                -
12.1     Finance lease receivables                                                                       -                 -                -
12.2     Operating lease receivables                                                                     -                 -                -
12.3     Other                                                                                           -                 -                -
12.4     Unearned income (-)                                                                             -                 -                -
XIII.    DERIVATIVE FIN. ASSETS HELD FOR RISK MANAGEMENT                              (11)               -                 -                -
13.1     Fair value risk hedging                                                                         -                 -                -
13.2     Cash flow risk hedging                                                                          -                 -                -
13.3     Net foreign investment risk hedging                                                             -                 -                -
XIV.     TANGIBLE ASSETS (Net)                                                        (12)       2.535.687               92        2.535.779
XV.      INTANGIBLE ASSETS (Net)                                                      (13)         113.685                 -         113.685
15.1     Goodwill                                                                                        -                 -                -
15.2     Other                                                                                     113.685                 -          113.685
XVI.     INVESTMENT PROPERTIES (Net)                                                  (14)         358.574                 -         358.574
XVII.    TAX ASSETS                                                                   (15)               -                 -                -
17.1     Current tax assets                                                                              -                 -                -
17.2     Deferred tax assets                                                                             -                 -                -
XVIII.   ASSETS HELD FOR SALE AND HELD FROM DISCONTINUED OPERATIONS (Net)             (16)               -                 -                -
18.1     Held for sale purpose                                                                           -                 -                -
18.2     Held from discontinued operations                                                               -                 -                -
XIX.     OTHER ASSETS                                                                 (17)       1.698.762          229.621        1.928.383

         TOTAL ASSETS                                                                          203.023.431    102.327.217       305.350.648




                        The accompanying notes are an integral part of these unconsolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 148 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Balance Sheet
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               I. BALANCE SHEET (STATEMENT OF FINANCIAL POSITION)
                                                                                                                                             Audited
                                                                                                                                         Current Period
                                                                                                                                       31 December 2018
                        LIABILITIES                                                                              Note           TRY               FC            TOTAL
               I.       DEPOSITS                                                                                  (1)   140.018.439     108.836.815       248.855.254
               II.      FUNDS BORROWED                                                                            (3)       372.398      11.543.629        11.916.027
               III.     MONEY MARKETS                                                                                    32.759.788        5.402.273       38.162.061
               IV.      SECURITIES ISSUED (Net)                                                                   (4)     3.023.139      12.024.839        15.047.978
               4.1      Bills                                                                                             2.011.697                 -        2.011.697
               4.2      Assets Backed Securities                                                                          1.011.442                 -        1.011.442

   146         4.3
               V.
               5.1
                        Bonds
                        FUNDS
                        Borrower Funds
                                                                                                                  (5)
                                                                                                                                  -
                                                                                                                          2.874.121
                                                                                                                                 42
                                                                                                                                          12.024.839
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                                                                                            12.024.839
                                                                                                                                                             2.874.121
                                                                                                                                                                    42
               5.2      Other                                                                                             2.874.079                 -        2.874.079
               VI.      FINANCIAL LIABLITIES AT FAIR VALUE THROUGH PROFIT OR LOSS                                                 -                 -                -
               VII.     DERIVATIVE FINANCIAL ASSETS                                                               (2)            16          410.422           410.438
               7.1      Derivative Financial Liabilities at Fair Value Through Profit or Loss                                    16          410.422           410.438
               7.2      Derivative Financial Liabilities at Fair Value Through Other Comprehensive Income                         -                 -                -
               VIII.    FACTORING LIABILITIES                                                                                     -                 -                -
               IX.      LEASE LIABILITIES                                                                         (7)             -                 -                -
               9.1      Financial Lease                                                                                           -                 -                -
               9.2      Operating Lease                                                                                           -                 -                -
               9.3      Other                                                                                                     -                 -                -
               9.4      Deferred Financial Lease Expenses ( - )                                                                   -                 -                -
               X.       PROVISIONS                                                                                (9)     1.853.914                 -        1.853.914
               10.1     Restructuring Provisions                                                                                  -                 -                -
               10.2     Reserve for Employee Benefits                                                                       887.228                 -          887.228
               10.3     Insurance for Technical Provision(Net)                                                                    -                 -                -
               10.4     Other Provisions                                                                                    966.686                 -          966.686
               XI.      CURRENT TAX LIABILITY                                                                    (10)       669.903              106           670.009
               XII.     DEFERRED TAX LIABILITIES                                                                 (10)       452.769                 -          452.769
               XIII.    LIABILITIES FOR PROPERTY AND EQUIPMENT HELD FOR SALE AND RELATED TO
                        DISCONTINUED OPERATIONS (Net)                                                            (11)              -             -                   -
               13.1     Held for Sale Purpose                                                                                      -             -                   -
               13.2     Related to Discontinued Operations                                                                         -             -                   -
               XIV.     SUBORDINATED DEBT INSTRUMENTS                                                            (12)      6.182.084             -           6.182.084
               14.1     Loans                                                                                                      -             -                   -
               14.2     Other Debt Instruments                                                                             6.182.084             -           6.182.084
               XV.      OTHER LIABILITIES                                                                         (6)    22.085.654        891.011         22.976.665
               XVI.     SHAREHOLDERS’ EQUITY                                                                     (13)    28.896.436        124.299         29.020.735
               16.1     Paid in Capital                                                                                    1.250.000             -           1.250.000
               16.2     Capital Reserve                                                                                    1.230.674             -           1.230.674
               16.2.1   Share Premium                                                                                              -             -                   -
               16.2.2   Share Cancellation Profits                                                                                 -             -                   -
               16.2.3   Other Capital Reserves                                                                             1.230.674             -           1.230.674
               16.3     Accumulated Other Comprehensive Income or Loss Not Reclassified Through Profit or Loss             1.334.345             -           1.334.345
               16.4     Accumulated Other Comprehensive Income or Loss Reclassified Through Profit or Loss                 1.379.793       124.299           1.504.092
               16.5     Profit Reserves                                                                                   20.475.295             -          20.475.295
               16.5.1   Legal Reserves                                                                                     1.864.266             -           1.864.266
               16.5.2   Status Reserves                                                                                            -             -                   -
               16.5.3   Extraordinary Reserves                                                                            18.563.848             -          18.563.848
               16.5.4   Other Profit Reserves                                                                                 47.181             -              47.181
               16.6     Income or (Loss)                                                                                   3.226.329             -           3.226.329
               16.6.1   Prior Periods’ Income or (Loss)                                                                      704.534             -             704.534
               16.6.2   Current Period Income or (Loss)                                                                    2.521.795             -           2.521.795
               16.7     Minority Shares                                                                                            -             -                   -

                        TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                                      239.188.661    139.233.394        378.422.055




                                      The accompanying notes are an integral part of these unconsolidated financial statements.
                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 149 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Unconsolidated Balance Sheet
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




I. BALANCE SHEET (STATEMENT OF FINANCIAL POSITION)

                                                                                                                       Audited
                                                                                                                    Prior period
                                                                                                                 31 December 2017
        LIABILITIES AND SHAREHOLDERS’ EQUITY                                              Note             TRY              FC               Total
I.      DEPOSITS                                                                           (1)   119.197.840       74.029.229       193.227.069
1.1     Deposits Held by the Risk Group of the Bank                                                  2.659.529         197.697          2.857.226
1.2     Other                                                                                     116.538.311       73.831.532       190.369.843
II.     DERIVATIVE FINANCIAL LIABILITIES HELD FOR TRADING                                  (2)             146         150.376            150.522
III.    FUNDS BORROWED                                                                     (3)         465.026     16.553.092        17.018.118
IV.     MONEY MARKET BALANCES                                                                     29.220.222         5.387.762       34.607.984
4.1     Interbank money market borrowings                                                          29.030.813        1.247.014        30.277.827


                                                                                                                                                     147
4.2     Takasbank (Clearing & Settlement Bank) Money Market takings                                          -                -                  -
4.3     Funds from repurchase agreements                                                               189.409       4.140.748          4.330.157
V.      MARKETABLE SECURITIES ISSUED (Net)                                                 (4)      2.713.759        8.640.905        11.354.664
5.1     Treasury bills                                                                               2.713.759                -         2.713.759
5.2     Asset-backed securities                                                                              -                -                  -
5.3     Bonds                                                                                                -       8.640.905          8.640.905
VI.     FUNDS                                                                              (5)      2.724.634                 -        2.724.634
6.1     Borrower Funds                                                                                     860                -               860
6.2     Other                                                                                        2.723.774                -         2.723.774
VII.    SUNDRY CREDITORS                                                                            3.443.523          113.823         3.557.346
VIII.   OTHER LIABILITIES                                                                  (6)     11.206.526          474.486        11.681.012
IX.     FACTORING PAYABLES                                                                                   -                -                  -
X.      FINANCE LEASE PAYABLES                                                             (7)               -                -                  -
10.1    Finance lease payables                                                                               -                -                  -
10.2    Operating lease payables                                                                             -                -                  -
10.3    Other                                                                                                -                -                  -
10.4    Deferred finance lease expenses (-)                                                                  -                -                  -
XI.     DERIVATIVE FINANCIAL LIABILITIES HELD FOR RISK MANAGEMENT                          (8)               -                -                  -
11.1    Fair value risk hedging                                                                              -                -                  -
11.2    Cash flow risk hedging                                                                               -                -                  -
11.3    Net foreign investment risk hedging                                                                  -                -                  -
XII.    PROVISIONS                                                                         (9)      3.443.318            5.642         3.448.960
12.1    General loan provisions                                                                      2.288.701                -         2.288.701
12.2    Restructuring provisions                                                                             -                -                  -
12.3    Employee benefits provisions                                                                   836.092                -           836.092
12.4    Insurance technical reserves (Net)                                                                   -                -                  -
12.5    Other provisions                                                                               318.525           5.642            324.167
XIII.   TAX LIABILITIES                                                                   (10)      1.199.173                42        1.199.215
13.1    Current tax liabilities                                                                        628.765               42           628.807
13.2    Deferred tax liabilities                                                                       570.408                -           570.408
XIV.    LIABILITIES FOR ASSET HELD FOR SALE AND HELD FROM DISCONTINUED OPERATIONS (Net)   (11)               -                -                  -
14.1    Held for sale purpose                                                                                -                -                  -
14.2    Held from discontinued operations                                                                    -                -                  -
XV.     SUBORDINATED LOAN                                                                 (12)       1.004.385                -         1.004.385
XVI.    SHAREHOLDERS' EQUITY                                                              (13)     25.317.394           59.345        25.376.739
16.1    Paid-in capital                                                                              1.250.000                -         1.250.000
16.2    Capital reserves                                                                             3.405.825          59.345          3.465.170
16.2.1 Share Premium                                                                                         -                -                  -
16.2.2 Share cancellation profits                                                                            -                -                  -
16.2.3 Marketable securities revaluation fund                                                          966.184          59.345          1.025.529
16.2.4 Tangible assets revaluation reserves                                                          1.273.315                -         1.273.315
16.2.5 Intangible assets revaluation reserves                                                                -                -                  -
16.2.6 Revaluation reserves of investment properties                                                         -                -                  -
16.2.7 Bonus shares of subsidiaries, associates and joint ventures                                       8.711                -             8.711
16.2.8 Hedging Funds (effective portion)                                                                     -                -                  -
16.2.9 Value Increase on Assets Held for Sale                                                                -                -                  -
16.2.10 Other capital reserves                                                                       1.157.615                -         1.157.615
16.3    Profit reserves                                                                             16.936.107                -        16.936.107
16.3.1 Legal reserves                                                                                1.645.649                -         1.645.649
16.3.2 Statutory reserves                                                                                    -                -                  -
16.3.3 Extraordinary reserves                                                                       15.243.277                -        15.243.277
16.3.4 Other profit reserves                                                                            47.181                -            47.181
16.4    Profit/Loss                                                                                  3.725.462                -         3.725.462
16.4.1 Prior years’ profits/losses                                                                           -                -                  -
16.4.2 Period profit/loss                                                                            3.725.462                -         3.725.462

      TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                                 199.935.946      105.414.702       305.350.648




                       The accompanying notes are an integral part of these unconsolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 150 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Statement of Off-Balance Sheet Items
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. STATEMENT OF OFF BALANCE SHEET ITEMS
                                                                                                                                       Audited
                                                                                                                                    Current Period
                                                                                                                                  31 December 2018
                         OFF BALANCE SHEET                                                          Note                TRY             FC                   TOTAL

               A.        COMMITMENTS AND CONTINGENCIES (I+II+III)                                                70.717.925     86.627.054             157.344.979
               I.        GUARANTEES AND WARRANTIES                                                   (1)         37.167.935     45.871.890               83.039.825
               1.1       Letters of guarantee                                                                     35.165.366     35.686.852               70.852.218
               1.1.1     Guarantees subject to public procurement law                                              1.982.722     12.444.947               14.427.669
               1.1.2     Guarantees given for foreign trade operations                                                     -              -                        -
               1.1.3     Other letters of guarantee                                                               33.182.644     23.241.905               56.424.549
               1.2       Bank loans                                                                                   11.845      7.038.415                7.050.260
               1.2.1     Import acceptances                                                                                -         94.572                   94.572
               1.2.2     Other bank acceptances                                                                       11.845      6.943.843                6.955.688
               1.3       Letters of credit                                                                           119.895      3.016.499                3.136.394


   148
               1.3.1     Documentary letters of credit                                                               119.895      3.016.499                3.136.394
               1.3.2     Other letters of credit                                                                           -              -                        -
               1.4       Guaranteed refinancing                                                                            -              -                        -
               1.5       Endorsements                                                                                      -              -                        -
               1.5.1     Endorsements to Central Bank of the Republic of Turkey                                            -              -                        -
               1.5.2     Other Endorsements                                                                                -              -                        -
               1.6       Purchase guarantees on marketable security issuance                                               -              -                        -
               1.7       Factoring guarantees                                                                              -              -                        -
               1.8       Other guarantees                                                                          1.870.829        130.124                2.000.953
               1.9       Other sureties                                                                                    -              -                        -
               II.       COMMITMENTS                                                                 (1)         24.243.824       1.853.816              26.097.640
               2.1       Irrevocable commitments                                                                 24.091.686       1.680.920               25.772.606
               2.1.1     Forward asset purchase commitments                                                          807.737      1.228.932                2.036.669
               2.1.2     Forward deposit purchase and sale commitments                                                     -              -                        -
               2.1.3     Capital commitments to subsidiaries and associates                                                -              -                        -
               2.1.4     Loan granting commitments                                                                 4.159.896        451.988                4.611.884
               2.1.5     Securities underwriting commitments                                                               -              -                        -
               2.1.6     Payment commitments for reserve deposits                                                          -              -                        -
               2.1.7     Payment commitments for Cheques                                                           2.661.413              -                2.661.413
               2.1.8     Tax and fund liabilities from export commitments                                             65.280              -                   65.280
               2.1.9     Commitments for credit card expenditure limits                                          12.674.648               -               12.674.648
               2.1.10    Commitments for credit cards and banking services promotions                                 31.409              -                   31.409
               2.1.11    Receivables from short sale commitments                                                           -              -                        -
               2.1.12    Payables for short sale commitments                                                               -              -                        -
               2.1.13    Other irrevocable commitments                                                             3.691.303              -                3.691.303
               2.2       Revocable commitments                                                                       152.138        172.896                  325.034
               2.2.1     Revocable loan granting commitments                                                               -              -                        -
               2.2.2     Other revocable commitments                                                                 152.138        172.896                  325.034
               III.      DERIVATIVE FINANCIAL INSTRUMENTS                                                         9.306.166     38.901.348               48.207.514
               3.1       Derivative financial instruments held for risk management                                         -              -                        -
               3.1.1     Fair value risk hedging transactions                                                              -              -                        -
               3.1.2     Cash flow risk hedging transactions                                                               -              -                        -
               3.1.3     Net foreign investment risk hedging transactions                                                  -              -                        -
               3.2       Transactions for trading                                                                  9.306.166     38.901.348              48.207.514
               3.2.1     Forward foreign currency buy/sell transactions                                            1.806.188      5.243.125                7.049.313
               3.2.1.1   Forward foreign currency transactions-buy                                                 1.553.375      3.068.338                4.621.713
               3.2.1.2   Forward foreign currency transactions-sell                                                  252.813      2.174.787                2.427.600
               3.2.2     Currency and interest rate swaps                                                          5.202.187     27.857.299              33.059.486
               3.2.2.1   Currency swap-buy                                                                         1.012.983      6.973.576                7.986.559
               3.2.2.2   Currency swap-sell                                                                        4.189.204      3.490.839                7.680.043
               3.2.2.3   Interest rate swap-buy                                                                            -      8.696.442                8.696.442
               3.2.2.4   Interest Rate swap-sell                                                                           -      8.696.442                8.696.442
               3.2.3     Currency, interest rate and marketable securities options                                 2.297.791      3.561.455                5.859.246
               3.2.3.1   Currency call options                                                                     1.148.905      1.780.728                2.929.633
               3.2.3.2   Currency put options                                                                      1.148.886      1.780.727                2.929.613
               3.2.3.3   Interest rate call options                                                                        -              -                        -
               3.2.3.4   Interest rate put options                                                                         -              -                        -
               3.2.3.5   Marketable securities call options                                                                -              -                        -
               3.2.3.6   Marketable securities put options                                                                 -              -                        -
               3.2.4     Currency futures                                                                                  -              -                        -
               3.2.4.1   Currency futures-buy                                                                              -              -                        -
               3.2.4.2   Currency futures-sell                                                                             -              -                        -
               3.2.5     Interest rate buy/sell futures                                                                    -              -                        -
               3.2.5.1   Interest rate futures-buy                                                                         -              -                        -
               3.2.5.2   Interest rate futures-sell                                                                        -              -                        -
               3.2.6     Other                                                                                             -      2.239.469                2.239.469
               B.        CUSTODY AND PLEDGED ASSETS (IV+V+VI)                                                  954.219.496     310.868.814           1.265.088.310
               IV.       CUSTODIES                                                                             432.711.289      42.627.039             475.338.328
               4.1       Assets under management                                                                           -              -                        -
               4.2       Custody marketable securities                                                          161.920.322       1.017.194             162.937.516
               4.3       Cheques in collection process                                                           15.226.267      26.439.655              41.665.922
               4.4       Commercial notes in collection process                                                 239.240.554       5.575.684             244.816.238
               4.5       Other assets in collection process                                                                -              -                        -
               4.6       Underwritten securities                                                                           -              -                        -
               4.7       Other custodies                                                                           4.280.917        486.438                4.767.355
               4.8       Custodians                                                                              12.043.229       9.108.068              21.151.297
               V.        PLEDGED ASSETS                                                                        521.508.207     268.241.775             789.749.982
               5.1       Marketable securities                                                                     5.608.542        733.250                6.341.792
               5.2       Collateral notes                                                                          7.595.289      1.024.377                8.619.666
               5.3       Commodity                                                                                    25.812              -                   25.812
               5.4       Warranty                                                                                          -              -                        -
               5.5       Land and buildings                                                                     384.287.726     224.420.837             608.708.563
               5.6       Other pledged assets                                                                     76.477.704     39.614.525             116.092.229
               5.7       Pledges                                                                                  47.513.134      2.448.786               49.961.920
               VI.       ACCEPTED BILL GUARANTEES AND SURETIES                                                             -              -                        -

                         TOTAL OFF BALANCE SHEET ACCOUNTS (A+B)                                               1.024.937.421    397.495.868           1.422.433.289




                                           The accompanying notes are an integral part of these unconsolidated financial statements.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 151 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                      HALKBANK ANNUAL REPORT 2018
Unconsolidated Statement of Off-Balance Sheet Items
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




II. STATEMENT OF OFF BALANCE SHEET ITEMS
                                                                                                                       Audited
                                                                                                                     Prior period
                                                                                                                  31 December 2017
          OFF BALANCE SHEET                                                         Note                TRY             FC                    Total
A.        COMMITMENTS AND CONTINGENCIES (I+II+III)                                             55.925.500      57.445.133              113.370.633
I.        GUARANTEES AND SURETIES                                                    (1)       28.221.975      30.312.673               58.534.648
1.1       Letters of guarantee                                                                  27.015.807      22.385.059               49.400.866
1.1.1     Guarantees subject to public procurement law                                            1.522.672     10.045.779               11.568.451
1.1.2     Guarantees given for foreign trade operations                                                   -               -                       -
1.1.3     Other letters of guarantee                                                            25.493.135      12.339.280               37.832.415
1.2       Bank loans                                                                                 16.829      3.676.678                3.693.507
1.2.1     Import acceptances                                                                              -        226.526                  226.526
1.2.2     Other bank acceptances                                                                     16.829      3.450.152                3.466.981
1.3       Letters of credit                                                                          47.204      4.086.827                4.134.031
1.3.1     Documentary letters of credit                                                              47.204      4.086.827                4.134.031


                                                                                                                                                      149
1.3.2     Other letters of credit                                                                         -               -                       -
1.4       Guaranteed refinancing                                                                          -               -                       -
1.5       Endorsements                                                                                    -               -                       -
1.5.1     Endorsements to Central Bank of the Republic of Turkey                                          -               -                       -
1.5.2     Other Endorsements                                                                              -               -                       -
1.6       Purchase guarantees on marketable security issuance                                             -               -                       -
1.7       Factoring guarantees                                                                            -               -                       -
1.8       Other guarantees                                                                       1.142.135         164.109                1.306.244
1.9       Other sureties                                                                                  -               -                       -
II.       COMMITMENTS                                                                (1)       22.879.077        1.116.617              23.995.694
2.1       Irrevocable commitments                                                               22.879.077       1.116.617               23.995.694
2.1.1     Forward asset purchase commitments                                                        248.484        661.967                  910.451
2.1.2     Forward deposit purchase and sale commitments                                                   -               -                       -
2.1.3     Capital commitments to subsidiaries and associates                                              -               -                       -
2.1.4     Loan granting commitments                                                              4.191.402         454.650                4.646.052
2.1.5     Securities underwriting commitments                                                             -               -                       -
2.1.6     Payment commitments for reserve deposits                                                        -               -                       -
2.1.7     Payment commitments for Cheques                                                        3.269.281                -               3.269.281
2.1.8     Tax and fund liabilities from export commitments                                           38.072               -                  38.072
2.1.9     Commitments for credit card expenditure limits                                        11.562.109                -              11.562.109
2.1.10    Commitments for credit cards and banking services promotions                               32.736               -                  32.736
2.1.11    Receivables from short sale commitments                                                         -               -                       -
2.1.12    Payables for short sale commitments                                                             -               -                       -
2.1.13    Other irrevocable commitments                                                          3.536.993                -               3.536.993
2.2       Revocable commitments                                                                           -               -                       -
2.2.1     Revocable loan granting commitments                                                             -               -                       -
2.2.2     Other revocable commitments                                                                     -               -                       -
III.      DERIVATIVE FINANCIAL INSTRUMENTS                                                       4.824.448     26.015.843               30.840.291
3.1       Derivative financial instruments held for risk management                                       -               -                       -
3.1.1     Fair value risk hedging transactions                                                            -               -                       -
3.1.2     Cash flow risk hedging transactions                                                             -               -                       -
3.1.3     Net foreign investment risk hedging transactions                                                -               -                       -
3.2       Transactions for trading                                                               4.824.448      26.015.843               30.840.291
3.2.1     Forward foreign currency buy/sell transactions                                         2.711.564       6.375.770                9.087.334
3.2.1.1   Forward foreign currency transactions-buy                                              1.360.216       4.499.292                5.859.508
3.2.1.2   Forward foreign currency transactions-sell                                             1.351.348       1.876.478                3.227.826
3.2.2     Currency and interest rate swaps                                                       1.322.806      15.819.312               17.142.118
3.2.2.1   Currency swap-buy                                                                         387.590      2.821.721                3.209.311
3.2.2.2   Currency swap-sell                                                                        935.216      2.110.829                3.046.045
3.2.2.3   Interest rate swap-buy                                                                          -      5.443.381                5.443.381
3.2.2.4   Interest Rate swap-sell                                                                         -      5.443.381                5.443.381
3.2.3     Currency, interest rate and marketable securities options                                 790.078      1.090.343                1.880.421
3.2.3.1   Currency call options                                                                     394.932        545.279                  940.211
3.2.3.2   Currency put options                                                                      395.146        545.064                  940.210
3.2.3.3   Interest rate call options                                                                      -               -                       -
3.2.3.4   Interest rate put options                                                                       -               -                       -
3.2.3.5   Marketable securities call options                                                              -               -                       -
3.2.3.6   Marketable securities put options                                                               -               -                       -
3.2.4     Currency futures                                                                                -               -                       -
3.2.4.1   Currency futures-buy                                                                            -               -                       -
3.2.4.2   Currency futures-sell                                                                           -               -                       -
3.2.5     Interest rate buy/sell futures                                                                  -               -                       -
3.2.5.1   Interest rate futures-buy                                                                       -               -                       -
3.2.5.2   Interest rate futures-sell                                                                      -               -                       -
3.2.6     Other                                                                                           -      2.730.418                2.730.418
B.        CUSTODY AND PLEDGED ASSETS (IV+V+VI)                                                832.644.477     205.106.195            1.037.750.672
IV.       CUSTODIES                                                                           392.094.904      29.257.887              421.352.791
4.1       Assets under management
4.2       Custody marketable securities                                                        175.762.416         518.467             176.280.883
4.3       Cheques in collection process                                                         14.977.312      22.698.848              37.676.160
4.4       Commercial notes in collection process                                               193.731.159         490.671             194.221.830
4.5       Other assets in collection process                                                             -               -                       -
4.6       Underwritten securities                                                                        -               -                       -
4.7       Other custodies                                                                        4.135.360         127.221               4.262.581
4.8       Custodians                                                                             3.488.657       5.422.680               8.911.337
V.        PLEDGED ASSETS                                                                      440.549.573     175.848.308             616.397.881
5.1       Marketable securities                                                                  4.362.027         526.294               4.888.321
5.2       Collateral notes                                                                       7.255.638         812.632               8.068.270
5.3       Commodity                                                                                 25.813               -                  25.813
5.4       Warranty                                                                                       -               -                       -
5.5       Land and buildings                                                                   324.019.382     148.254.846             472.274.228
5.6       Other pledged assets                                                                  67.073.372      23.900.616              90.973.988
5.7       Pledges                                                                               37.813.341       2.353.920              40.167.261
VI.       ACCEPTED BILL GUARANTEES AND SURETIES                                                          -               -                       -

          TOTAL OFF BALANCE SHEET ACCOUNTS (A+B)                                              888.569.977     262.551.328            1.151.121.305




                          The accompanying notes are an integral part of these unconsolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 152 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Statement of Income
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               III. STATEMENT OF INCOME

                                                                                                                                            Audited
                                                                                                                                    Current Period
                                                                                                                                        1 January-
                        INCOME AND EXPENSES                                                                              Note   31 December 2018
               I.       INTEREST INCOME                                                                                   (1)          36.670.838
               1.1      Interest on Loans                                                                                               28.811.827
               1.2      Interest on Reserve Requirements                                                                                     96.272
               1.3      Interest on Banks                                                                                                   630.175
               1.4      Interest on Money Market Transactions                                                                                57.377
               1.5      Interest on Marketable Securities Portfolio                                                                       7.044.654


   150         1.5.1
               1.5.2
               1.5.3
                        Fair Value Through Profit or Loss
                        Fair Value Through Other Comprehensive Income
                        Measured at Amortized Cost
                                                                                                                                             15.305
                                                                                                                                            288.106
                                                                                                                                          6.741.243
               1.6      Financial Lease Income                                                                                                    -
               1.7      Other Interest Income                                                                                                30.533
               II.      INTEREST EXPENSE (-)                                                                              (2)          28.591.260
               2.1      Interest on Deposits                                                                                            20.719.577
               2.2      Interest on Funds Borrowed                                                                                          462.119
               2.3      Interest Expense on Money Market Transactions                                                                     5.695.982
               2.4      Interest on Securities Issued                                                                                     1.463.544
               2.5      Other Interest Expense                                                                                              250.038
               III.     NET INTEREST INCOME (I - II)                                                                                     8.079.578
               IV.      NET FEES AND COMMISSIONS INCOME                                                                                  1.949.657
               4.1      Fees and Commissions Received                                                                                     2.725.776
               4.1.1    Non – cash Loans                                                                                                    617.730
               4.1.2    Other                                                                                                             2.108.046
               4.2      Fees and Commissions Paid (-)                                                                                       776.119
               4.2.1    Non – cash Loans                                                                                                        125
               4.2.2    Other                                                                                                               775.994
               V.       PERSONNEL EXPENSE (-)                                                                                          (2.393.536)
               VI.      DIVIDEND INCOME                                                                                   (3)              510.357
               VII.     TRADING INCOME / LOSS (Net)                                                                       (4)              149.255
               7.1      Trading Gains / (Losses) on Securities                                                                               29.870
               7.2      Gains / (Losses) on Derivate Financial Transactions                                                               1.934.763
               7.3      Foreign Exchange Gains / (Losses)                                                                               (1.815.378)
               VIII.    OTHER OPERATING INCOME                                                                            (5)              624.474
               IX.      GROSS OPERATING INCOME (III+IV+V+VI+VII+VIII)                                                                    8.919.785
               X.       EXPECTED LOSS PROVISIONS (-)                                                                      (6)            3.135.073
               XI.      OTHER OPERATING EXPENSES (-)                                                                      (7)            3.066.894
               XII.     NET OPERATING INCOME /LOSS (IX-X-XI)                                                                             2.717.818
               XIII.    EXCESS AMOUNT RECORDED AS INCOME AFTER MERGER                                                                             -
               XIV.     INCOME /( LOSS ) FROM INVESTMENTS IN SUBSIDIARIES CONSOLIDATED BASED ON EQUITY METHOD                                     -
               XV.      INCOME / (LOSS) ON NET MONETARY POSITION                                                                                  -
               XVI.     PROFIT / LOSS BEFORE TAX FROM CONTINUED OPERATIONS (XII+...+XV)                                   (8)            2.717.818
               XVII.    TAX PROVISIONS FOR CONTINUED OPERATIONS (±)                                                       (9)            (196.023)
               17.1     Current Tax Provision                                                                                                 9.840
               17.2     Deferred Tax Income Effect (+)                                                                                    1.144.825
               17.3     Deferred Tax Expense Effect (-)                                                                                     958.642
               XVIII.   CURRENT PERIOD PROFIT / LOSS FROM CONTINUED OPERATIONS (XVI±XVII)                                (10)            2.521.795
               XIX.     INCOME FROM DISCONTUNIUED OPERATIONS                                                                                      -
               19.1     Income from non- Current Assets Held for Sale                                                                             -
               19.2     Profit from Sales of Associates, Subsidiaries and Joint Ventures                                                          -
               19.3     Income from Other Discontinued Operations                                                                                 -
               XX.      EXPENSES FOR DISCONTINUED OPERATIONS (-)                                                                                  -
               20.1     Expenses for Non-current Assets Held for Sale                                                                             -
               20.2     Loss from Sales of Associates, Subsidiaries and Joint Ventures                                                            -
               20.3     Expenses for Other Discontinued Operations                                                                                -
               XXI.     PROFIT/LOSS BEFORE TAX FROM DISCONTINUED OPERATIONS (XIX-XX)                                      (8)                     -
               XXII.    TAX PROVISION FOR DISCONTINUED OPERATIONS (±)                                                     (9)                     -
               22.1     Current Tax Provision                                                                                                     -
               22.2     Deferred Tax Expense Effect (+)                                                                                           -
               22.3     Deferred Tax Income Effect (-)                                                                                            -
               XXIII.   PROFIT/LOSS BEFORE TAX FROM DISCONTINUED OPERATIONS (XXI±XXII)                                   (10)                     -
               XXIV.    NET PROFIT/(LOSS) (XVIII+XXIII)                                                                  (11)            2.521.795
               24.1     Profit / (Loss) of Group                                                                                          2.521.795
               24.2     Profit / (Loss) of Minority Shares (-)                                                                                    -
                        Profit / (Loss) Per Share                                                                                         2,017436




                                    The accompanying notes are an integral part of these unconsolidated financial statements.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 153 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                          HALKBANK ANNUAL REPORT 2018
Unconsolidated Statement of Income
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




III. STATEMENT OF INCOME

                                                                                                                                Audited
                                                                                                                           Prior period
                                                                                                                            1 January-
         INCOME AND EXPENSES                                                                                  Note   31 December 2017
I.       INTEREST INCOME                                                                                       (1)          23.093.994
1.1      Interest on loans                                                                                                  18.959.501
1.2      Interest received from reserve deposits                                                                                131.500
1.3      Interest received from banks                                                                                           227.093
1.4      Interest received from money market placements                                                                          56.316
1.5      Interest income on marketable securities                                                                             3.702.972
1.5.1
1.5.2
1.5.3
         Financial assets held for trading
         Financial assets at fair value through profit and loss
         Financial assets available-for-sale
                                                                                                                                  1.114
                                                                                                                                      -
                                                                                                                              1.541.940
                                                                                                                                          151
1.5.4    Investments held-to-maturity                                                                                         2.159.918
1.6      Finance lease income                                                                                                         -
1.7      Other interest income                                                                                                   16.612
II.      INTEREST EXPENSE                                                                                      (2)          15.293.393
2.1      Interest on deposits                                                                                               11.339.797
2.2      Interest on borrowings                                                                                                 380.803
2.3      Interest on money market borrowings                                                                                  2.667.803
2.4      Interest on bonds issued                                                                                               789.909
2.5      Other interest expense                                                                                                 115.081
III.     NET INTEREST INCOME [ I – II ]                                                                                      7.800.601
IV.      NET FEES AND COMMISSIONS INCOME                                                                                     2.027.308
4.1      Fees and commissions income                                                                                          2.484.914
4.1.1    Non-cash loans                                                                                                         401.146
4.1.2    Other                                                                                                                2.083.768
4.2      Fees and commissions expenses                                                                                          457.606
4.2.1    Non-cash loans                                                                                                              44
4.2.2    Other                                                                                                                  457.562
V.       DIVIDEND INCOME                                                                                       (3)             267.214
VI.      NET TRADING PROFIT (NET)                                                                              (4)               35.869
6.1      Profit/loss from capital market operations                                                                              33.120
6.2      Profit/loss from financial derivative transactions                                                                   (198.722)
6.3      Foreign exchange gains/losses                                                                                          201.471
VII.     OTHER OPERATING INCOME                                                                                (5)             600.635
VIII.    TOTAL OPERATING INCOME (III+IV+V+VI+VII)                                                                           10.731.627
IX.      IMPAIRMENT LOSSES ON LOANS AND OTHER RECEIVABLES (-)                                                  (6)           1.469.327
X.       OTHER OPERATING EXPENSES(-)                                                                           (7)           4.552.718
XI.      NET OPERATING INCOME/(LOSS) (VIII-IX-X)                                                                             4.709.582
XII.     AMOUNT RECORDED IN EXCESS AS GAIN AFTER MERGER                                                                               -
XIII.    PROFIT/LOSSES FROM SUBSIDIARIES ACCOUNTED FOR AT EQUITY METHOD                                                               -
XIV.     GAIN / (LOSS) ON NET MONETARY POSITION                                                                                       -
XV.      INCOME/(LOSS) BEFORE TAXES (XI+XII+XIII+XIV)                                                          (8)           4.709.582
XVI.     TAX INCOME PROVISION (±)                                                                              (9)           (984.120)
16.1     Current tax charge                                                                                                   (749.669)
16.2     Deferred tax (charge) / benefit                                                                                      (234.451)
XVII.    NET OPERATING INCOME AFTER TAX (XV±XVI)                                                              (10)           3.725.462
XVIII.   INCOME FROM DISCONTINUED OPERATIONS                                                                                          -
18.1     Property and equipment income held for sale                                                                                  -
18.2     Sale profits from associates, subsidiaries and joint ventures (business partners)                                            -
18.3     Other income from terminated operations                                                                                      -
XIX.     EXPENSES FROM DISCONTINUED OPERATIONS (-)                                                                                    -
19.1     Property and equipment expense held for sale                                                                                 -
19.2     Sale losses from associates, subsidiaries and joint ventures (business partners)                                             -
19.3     Other expenses from discontinued operations                                                                                  -
XX.      INCOME/EXPENSE BEFORE TAXES FROM DISCONTINUED OPERATIONS (XVIII-XIX)                                  (8)                    -
XXI.     PROVISION FOR TAXES ON INCOME FROM DISCONTINUED OPERATIONS (±)                                        (9)                    -
21.1     Current tax charge                                                                                                           -
21.2     Deferred tax charge                                                                                  (10)                    -
XXII.    NET PROFIT/LOSSES FROM DISCONTINUED OPERATIONS (XX±XXI)                                                                      -
XXIII.   NET PROFIT/(LOSS) (XVII+XXII)                                                                        (11)           3.725.462

         Earnings/losses per share (Full TRY)                                                                                  2,98037




                         The accompanying notes are an integral part of these unconsolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 154 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Statement of Income and Expense Items
               Accounted Under Shareholders’ Equity as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               IV. STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’ EQUITY

                                                                                                                              Audited
                                                                                                                       Current Period
                       STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’                                1 January -
                       EQUITY                                                                                      31 December 2018
               I.      CURRENT PERIOD INCOME/LOSS                                                                          2.521.795
               II.     OTHER COMPREHENSIVE INCOME                                                                            549.856

   152         2.1
               2.1.1
                       Not Reclassified Through Profit or Loss
                       Property and Equipment Revaluation Increase/Decrease
                                                                                                                               71.293
                                                                                                                                57.207
               2.1.2   Intangible Assets Revaluation Increase/Decrease                                                               -
               2.1.3   Defined Benefit Pension Plan Remeasurement Gain/Loss                                                     24.758
               2.1.4   Other Comprehensive Income Items Not Reclassified Through Profit or Loss                                      -
               2.1.5   Tax Related Other Comprehensive Income Items Not Reclassified Through Profit or Loss                   (10.672)
               2.2     Reclassified Through Profit or Loss                                                                   478.563
               2.2.1   Foreign Currency Translation Differences                                                               (54.085)
               2.2.2   Valuation and/or Reclassification Income/Expense of the Financial Assets at Fair Value
                       through Other Comprehensive Income                                                                     631.003
               2.2.3   Cash Flow Hedge Income/Loss                                                                                   -
               2.2.4   Foreign Net Investment Hedge Income/Loss                                                                      -
               2.2.5   Other Comprehensive Income Items Reclassified Through Profit or Lossess                                       -
               2.2.6   Tax Related Other Comprehensive Income Items Reclassified Through Profit or Loss                       (98.355)

               III.    TOTAL COMPREHENSIVE INCOME (I+II)                                                                   3.071.651




                               The accompanying notes are an integral part of these unconsolidated financial statements.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 155 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                           HALKBANK ANNUAL REPORT 2018
Unconsolidated Statement of Income and Expense Items
Accounted Under Shareholders’ Equity as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IV. STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’ EQUITY

                                                                                                                Audited
                                                                                                            Prior period
        STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’                                  1 January-
        EQUITY                                                                                        31 December 2017
I.      ADDITIONS TO MARKETABLE SECURITIES REVALUATION DIFFERENCES FOR AVAILABLE
        FOR SALE FINANCIAL ASSETS                                                                               520.512
II.     TANGIBLE ASSETS REVALUATION DIFFERENCES                                                                  62.666
III.    INTANGIBLE ASSETS REVALUATION DIFFERENCES                                                                     -    153
IV.     FOREIGN EXCHANGE DIFFERENCES FOR FOREIGN CURRENCY TRANSACTIONS                                           67.886
V.      PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS FOR CASH FLOW HEDGE
        PURPOSES (Effective portion of fair value differences)                                                         -
VI.     PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS FOR HEDGE OF NET
        INVESTMENTS IN FOREIGN OPERATIONS (Effective portion of fair value differences)                                -
VII.    THE EFFECT OF CORRECTIONS OF ERRORS AND CHANGES IN ACCOUNTING POLICIES                                         -
VIII.   OTHER PROFIT LOSS ITEMS ACCOUNTED UNDER EQUITY DUE TO TAS                                               (11.621)
IX.     DEFERRED TAX OF VALUATION DIFFERENCES                                                                   (49.285)
X.      TOTAL NET PROFIT/LOSS ACCOUNTED UNDER EQUITY (I+II+…+IX)                                                590.158
XI.     PROFIT/LOSS                                                                                           3.725.462
11.1    Change in fair value of marketable securities (Transfer to profit/loss)                                   33.120
11.2    Reclassification and transfer of derivatives accounted for cash flow hedge purposes to
        income statement                                                                                              -
11.3    Transfer of hedge of net investments in foreign operations to income statement                                -
11.4    Other                                                                                                 3.692.342

XII. TOTAL PROFIT/LOSS ACCOUNTED FOR THE PERIOD (X±XI)                                                        4.315.620




                 The accompanying notes are an integral part of these unconsolidated financial statements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Information
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Financial




                                                                                                                                                                                                                                                                                                                     154
                                                                                            V. STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY

                                                                                                                                                                                  Accumulated Other Comprehensive Income or               Accumulated Other Comprehensive Income or
                                                                                                                                                                                 Expense Not Reclassified through Profit or Loss           Expense Reclassified through Profit or Loss
                                                                                                                                                                                                                     Other(Shares                                           Other (Cash Flow
                                                                                                                                                                                                                    of Investments                                         Hedge Gain/Loss,
                                                                                                                                                                                                                  Valued by Equity                                     Shares of Investments
                                                                                                                                                                                                                   Method in Other                                           Valued by Equity
                                                                                                                                                                                                                   Comprehensive                                              Method in Other
                                                                                                                                                                                                                        Income Not                                            Comprehensive
                                                                                                                                                                                                                Classified Through                       Accumulated       Income Classified
                                                                                                                                                                                                                 Profit or Loss and                  Revaluation and/       Through Profit or
                                                                                                                                                                                                               Other Accumulated                   or Remeasurement           Loss and Other
                                                                                                                                                                                                                 Amounts of Other                     Gain/Loss of the           Accumulated
                                                                                                                                                                               Accumulated       Accumulated       Comprehensive                   Financial Assets at     Amounts of Other                                                     Total
                                                                                                                                                                                Revaluation   Remeasurement          Income Items         Foreign           Fair Value        Comprehensive                         Prior     Current          Equity
                                                                                            Audited                                                      Share        Other       Increase/       Gain/Loss of    Not Reclassified      Currency        Through Other           Income Items                      Period       Period         Expect
                                                                                            (1 January –                        Paid in      Share Cancellation      Capital    Decrease of    Defined Benefit      Through Other     Translation      Comprehensive Reclassified Through            Profit      Profit or    Profit or      Minority   Minorty       Total
                                                                                            31December 2018)                    Capital   Premiums     Profitss    Reserves    Fixed Assets      Pension Plan       Profit or Loss)   Differences              Income Other Profit or Loss)       Reserves         (Loss)       (Loss)        Shares    Shares      Equity
                                                                                            I. Prior Period End Balance      1.250.000           -            -   1.176.589       1.273.315           (10.263)                    -        52.631             972.898                       -   16.936.107     3.725.462              -   25.376.739          - 25.376.739
                                                                                            II. Corrections and
                                                                                            Accounting Policy Changes
                                                                                            Made According to TAS 8                   -           -           -            -              -                   -                   -             -                    -                      -             -      704.534              -      704.534          -    704.534
                                                                                            2.1 Effects of Corrections                -           -           -            -              -                   -                   -             -                    -                      -             -            -              -            -          -          -
                                                                                            2.2 Effects of the Changes
                                                                                            in Accounting Policies                    -           -           -            -              -                   -                   -             -                    -                      -             -      704.534              -      704.534          -     704.534
                                                                                            III. Adjusted Beginning
                                                                                            Balance (I+II)                   1.250.000            -           -   1.176.589      1.273.315             (10.263)                   -       52.631              972.898                       -   16.936.107     4.429.996              -   26.081.273          - 26.081.273
                                                                                            IV. Total Comprehensive
                                                                                            Income                                    -           -           -            -         51.487             19.806                    -      (54.085)             532.648                       -             -              -   2.521.795     3.071.651          -   3.071.651
                                                                                            V. Capital Increase by Cash               -           -           -            -              -                  -                    -             -                   -                       -             -              -           -             -          -           -
                                                                                            VI. Capital Increase by
                                                                                            Internal Sources                          -           -           -            -              -                   -                   -             -                    -                      -             -              -           -              -         -            -
                                                                                            VII. Paid in Capital Inflation
                                                                                            Adjustment Difference                     -           -           -            -              -                   -                   -             -                    -                      -             -              -           -              -         -            -
                                                                                            VIII. Convertible Bonds
                                                                                            to Share                                  -           -           -            -              -                   -                   -             -                    -                      -             -              -           -              -         -            -
                                                                                            IX. Subordinated Debt
                                                                                            Instruments                               -           -           -            -              -                   -                   -             -                    -                      -             -              -           -              -         -            -
                                                                                            X. Increase / Decrease by
                                                                                            Other Changes                             -           -           -      54.085               -                   -                   -             -                    -                     -             -               -           -        54.085          -      54.085
                                                                                            XI. Profit Distribution                   -           -           -           -               -                   -                   -             -                    -                     -     3.539.188    (3.725.462)            -     (186.274)          -   (186.274)
                                                                                            11.1 Dividends Paid                       -           -           -           -               -                   -                   -             -                    -                     -             -       (186.274)           -      (186.274)         -    (186.274)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Türkiye Halk Bankası A.Ş.




                                                                                            11.2 Transfers to Reserves                -           -           -           -               -                   -                   -             -                    -                     -     3.539.188     (3.539.188)           -              -         -            -
                                                                                            11.3 Other                                -           -           -           -               -                   -                   -             -                    -                     -             -               -           -              -         -            -
                                                                                            Period End Balance
                                                                                            (III+IV+…...+X+XI)               1.250.000            -           -   1.230.674      1.324.802               9.543                    -       (1.454)           1.505.546                      -    20.475.295       704.534     2.521.795    29.020.735          - 29.020.735
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Unconsolidated Statement of Changes in

                                                                                                                                                                                                                                                                                                                                                                               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Shareholders’ Equity as of 31 December 2018




The accompanying notes are an integral part of these unconsolidated financial statements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 156 of 476
                                                                                            V. STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY

                                                                                                                                                                                                                                                                                                                              Value change
                                                                                                                                                                Effect of                                                                                                                 Revaluation                           in pro. and
                                                                                                                                                                inflation                  Share                                                        Current          Prior Valuation   changes in                           equip. held
                                                                                            Audited                                                         adjustments                certificate                              Extra-               period net    period net changes in    prop. and        Bonus                 for sale        Total
                                                                                            (1 January -                                            Paid in    on paid in      Share cancellation        Legal   Statutory   ordinary        Other     income/       income/ marketable equip. and int. shares from   Hedging purp./term. shareholders’
                                                                                            31 December 2017)                             Note      capital       capital   premium         profit    reserves   reserves    reserves    reserves         (loss)        (loss)      sec.        assets shareholders     funds            op.      equity
                                                                                            I.     Balance at end of prior period                1.250.000    1.220.451            -             -   1.482.358           - 13.104.130     (74.244)   2.558.265               -  482.753     1.284.522         8.711         -              - 21.316.946
                                                                                                   Changes within the period
                                                                                            II.    Increase/decrease generated by
                                                                                                   merger                                                 -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            III.   Valuation changes in marketable
                                                                                                   securities                                             -             -          -             -           -           -           -           -             -           -    542.776             -             -         -            -      542.776
                                                                                            IV.    Hedging funds (effective portion)                      -             -          -             -           -           -           -           -             -           -          -             -             -         -            -            -
                                                                                            4.1 Cash-flow hedge                                           -             -          -             -           -           -           -           -             -           -          -             -             -         -            -            -
                                                                                            4.2 Hedges for investment made in foreign
                                                                                                   countries                                              -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            V.     Revaluation changes of property and
                                                                                                   equipment                                              -             -          -             -           -           -           -           -             -           -           -     (11.207)             -         -            -      (11.207)
                                                                                            VI. Revaluation changes of intangible
                                                                                                   assets                                                 -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            VII. Bonus shares from investment and
                                                                                                   associates, subsidiaries and joint
                                                                                                   ventures (business partners).                          -             -          -             -           -           -           -          -              -           -           -            -             -         -            -            -
                                                                                            VIII. Foreign exchange differences                            -             -          -             -           -           -           -     67.886              -           -           -            -             -         -            -       67.886
                                                                                            IX. Changes after disposal of securities                      -             -          -             -           -           -           -          -              -           -           -            -             -         -            -            -
                                                                                            X.     Changes after reclassification of
                                                                                                   securities                                             -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            XI. Effect of changes in shareholders
                                                                                                   equity of investments and associates                   -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            XII. Increase in capital                                      -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            12.1 Cash                                                     -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            12.2 From internal resources                                  -             -          -             -           -           -           -           -             -           -           -            -             -         -            -             -
                                                                                            XIII. Issuance of share certificates at end
                                                                                                   of period                                             -             -           -             -           -           -          -           -           -           -              -            -            -          -            -             -
                                                                                            XIV. Share cancellation profits                              -             -           -             -           -           -          -           -           -           -              -            -            -          -            -             -
                                                                                            XV. Adjustment to paid-in capital                            -             -           -             -           -           -          -           -           -           -              -            -            -          -            -             -
                                                                                            XVI. Other                                                   -             -           -             -           -           -          -     (9.297)           -           -              -            -            -          -            -       (9.297)
                                                                                            XVII. Net profit or losses                                   -             -           -             -           -           -          -           - 3.725.462             -              -            -            -          -            -    3.725.462
                                                                                            XVIII. Profit distribution                                   -             -           -             -     163.291           - 2.139.147            - (2.558.265)           -              -            -            -          -            -    (255.827)
                                                                                            18.1 Dividends distributed                                   -             -           -             -           -           -          -           -           -   (255.827)              -            -            -          -            -     (255.827)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Türkiye Halk Bankası A.Ş.




                                                                                            18.2 Transfers to legal reserves                             -             -           -             -     163.291           - 2.139.147            -           - (2.302.438)              -            -            -          -            -             -
                                                                                            18.3 Other                                                   -             -           -             -           -           -          -           - (2.558.265) 2.558.265                -            -            -          -            -             -
                                                                                                   Closing balance                               1.250.000     1.220.451           -             -   1.645.649           - 15.243.277    (15.655) 3.725.462             -      1.025.529    1.273.315        8.711          -            -   25.376.739
                                                                                                                                                                                                                                                                                                                                                                                                                                                Unconsolidated Statement of Changes in

                                                                                                                                                                                                                                                                                                                                                                  (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                Shareholders’ Equity as of 31 December 2017




The accompanying notes are an integral part of these unconsolidated financial statements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 157 of 476




                                                                                                                                                                                                                                                                                                                                                           HALKBANK ANNUAL REPORT 2018
                                                                                                                                                                                                                                                                                                   155
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 158 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Statement of Cash Flows
               for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VI. STATEMENT OF CASH FLOWS

                                                                                                                                        Audited
                                                                                                                                  Current Period
                                                                                                                                     1 January-
                                                                                                                       Note   31 December 2018
               A.       CASH FLOWS FROM BANKING OPERATIONS
               1.1      Operating profit before changes in operating assets and liabilities                                          (7.315.716)
               1.1.1    Interest received                                                                                             30.747.266
               1.1.2    Interest paid                                                                                               (26.502.886)

   156         1.1.3
               1.1.4
                        Dividend received
                        Fees and commissions received
                                                                                                                                          233.086
                                                                                                                                        2.752.996
               1.1.5    Other income                                                                                                      313.165
               1.1.6    Collections from previously written off loans                                                                   1.144.167
               1.1.7    Cash payments to personnel and service suppliers                                                              (2.428.922)
               1.1.8    Taxes paid                                                                                                      (596.308)
               1.1.9    Other                                                                                           (1)         (12.978.280)
               1.2      Assets and Liabilities Subject to Banking Operations                                                           8.484.868
               1.2.1    Net Increase / decrease in financial assets at fair value through profit or loss                                  (35.210)
               1.2.2    Net (increase) / decrease in due from banks and other financial institutions                                         (212)
               1.2.3    Net (increase) / decrease in loans                                                                          (49.399.681)
               1.2.4    Net (increase) / decrease in other assets                                                                     (1.332.466)
               1.2.5    Net increase / (decrease) in bank deposits                                                                    11.876.374
               1.2.6    Net increase / (decrease) in other deposits                                                                   42.146.993
               1.2.7    Net Increase / decrease in financial liabilities at fair value through profit or loss                                    -
               1.2.8    Net increase / (decrease) in funds borrowed                                                                   (5.074.110)
               1.2.9    Net increase / (decrease) in matured payables                                                                            -
               1.2.10   Net increase / (decrease) in other liabilities                                                  (1)           10.303.180
               I.       Net cash provided from banking operations                                                                      1.169.152
               B.       CASH FLOWS FROM INVESTMENT ACTIVITIES
               II.      Net cash provided from/ (used in) investing activities                                                     (14.916.767)
               2.1      Cash paid for purchase of joint ventures, associates and subsidiaries                                          (310.473)
               2.2      Cash obtained from sale of entities joint ventures, associates and subsidiaries                                        -
               2.3      Fixed assets purchases                                                                                         (925.381)
               2.4      Fixed assets sales                                                                                               367.994
               2.5      Cash paid for purchase of financial assets at fair value through other comprehensive income                 (10.680.798)
               2.6      Cash obtained from sale of financial assets at fair value through other comprehensive income                   5.765.227
               2.7      Cash paid for purchase of investment securities                                                             (12.918.165)
               2.8      Cash obtained from sale of investment securities                                                               3.785.416
               2.9      Other                                                                                                              (587)
               C.       CASH FLOWS FROM FINANCING ACTIVITIES
               III.     Net cash used in financing activities                                                                          5.044.485
               3.1      Cash obtained from loans borrowed and securities issued                                                         7.993.795
               3.2      Cash used for repayment of loans borrowed and securities issued                                               (2.763.036)
               3.3      Bonds issued                                                                                                            -
               3.4      Dividends paid                                                                                                  (186.274)
               3.5      Payments for finance leases                                                                                             -
               3.6      Other                                                                                                                   -
               IV.      Effect of change in foreign exchange rate on cash and cash equivalents                          (1)            5.212.885
               V.       Net increase / (decrease) in cash and cash equivalents                                                       (3.490.245)
               VI.      Cash and cash equivalents at beginning of the period                                            (4)          27.121.864
               VII.     Cash and cash equivalents at end of the period                                                  (5)          23.631.619




                                The accompanying notes are an integral part of these unconsolidated financial statements.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 159 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Unconsolidated Statement of Cash Flows
for the Year Ended 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VI. STATEMENT OF CASH FLOWS

                                                                                                                         Audited
                                                                                                                    Prior period
                                                                                                                     1 January -
                                                                                                 Note         31 December 2017
A.       CASH FLOWS FROM BANKING OPERATIONS
1.1      Operating profit before changes in operating assets and liabilities                                           5.020.676
1.1.1    Interest received                                                                                            23.076.334
1.1.2    Interest paid                                                                                              (14.287.590)
1.1.3
1.1.4
         Dividend received
         Fees and commissions received
                                                                                                                           34.804
                                                                                                                       2.490.248     157
1.1.5    Other income                                                                                                     294.785
1.1.6    Collections from previously written off loans                                                                    699.867
1.1.7    Cash payments to personnel and service suppliers                                                            (2.022.875)
1.1.8    Taxes paid                                                                                                     (373.626)
1.1.9    Other                                                                                     (1)               (4.891.271)
1.2      Assets and Liabilities Subject to Banking Operations                                                        13.084.768
1.2.1    Net (increase) decrease in financial assets held for sale                                                       (15.210)
1.2.2    Net (increase) decrease in financial assets at fair value through profit or loss                                       -
1.2.3    Net (increase) decrease in due from banks and other financial institutions                                        12.245
1.2.4    Net (increase) decrease in loans                                                                           (45.125.763)
1.2.5    Net (increase) decrease in other assets                                                                          580.813
1.2.6    Net increase (decrease) in bank deposits                                                                    (3.637.720)
1.2.7    Net increase (decrease) in other deposits                                                                    45.584.908
1.2.8    Net increase (decrease) in loans borrowed                                                                   (1.947.164)
1.2.9    Net increase (decrease) in matured payables                                                                            -
1.2.10   Net increase (decrease) in other liabilities                                              (1)                17.632.659
I.       Net cash provided from banking operations                                                                   18.105.444
B.       CASH FLOWS FROM INVESTMENT ACTIVITIES
II.      Net cash provided from/ (used in) investing activities                                                      (5.993.692)
2.1      Cash paid for purchase of joint ventures, associates and subsidiaries                                            (14.994)
2.2      Cash obtained from sale of entities joint ventures, associates and subsidiaries                                         -
2.3      Fixed assets purchases                                                                                         (434.998)
2.4      Fixed assets sales                                                                                               201.562
2.5      Cash paid for purchase of financial assets available for sale                                                (8.881.650)
2.6      Cash obtained from sale of financial assets available for sale                                                 7.477.165
2.7      Cash paid for purchase of investment securities                                                              (4.655.675)
2.8      Cash obtained from sale of investment securities                                                                 346.978
2.9      Other                                                                                                            (32.080)
C.       CASH FLOWS FROM FINANCING ACTIVITIES
III.     Net cash used in financing activities                                                                        (286.955)
3.1      Cash obtained from loans borrowed and securities issued                                                       8.174.710
3.2      Cash used for repayment of loans borrowed and securities issued                                             (8.205.739)
3.3      Bonds issued                                                                                                           -
3.4      Dividends paid                                                                                                (255.827)
3.5      Payments for finance leases                                                                                         (99)
3.6      Other                                                                                                                  -
IV.      Effect of change in foreign exchange rate on cash and cash equivalents                   (1)                   908.274
V.       Net increase / (decrease) in cash and cash equivalents                                                      12.733.071
VI.      Cash and cash equivalents at beginning of the period                                     (4)                14.388.793
VII.     Cash and cash equivalents at end of the period                                           (5)                27.121.864




                  The accompanying notes are an integral part of these unconsolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 160 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Unconsolidated Statement of Profit Distribution
               for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VII. STATEMENT OF PROFIT DISTRIBUTION

                                                                                                                                       Audited
                                                                                                                                 Current Period
                                                                                                                             31 December 2018
               I.       DISTRIBUTION OF CURRENT YEAR PROFIT
               1.1.     Current Period Profit                                                                                        2.717.818
               1.2.     Taxes and Legal Duties Payables (-)                                                                           (196.023)
               1.2.1.   Corporate Tax (Income Tax)                                                                                      (9.840)
               1.2.2.   Withholding Tax                                                                                                       -

   158         1.2.3.
               A.
               1.3
                        Other Taxes and Duties
                        Net Profit For The Period (1.1-1.2)
                        Accumulated Losses (-)
                                                                                                                                      (186.183)
                                                                                                                                     2.521.795
                                                                                                                                              -
               1.4.     First Legal Reserves (-)                                                                                              -
               1.5.     Other Statutory Reserves (-)                                                                                          -
               B.       Net Profit Available for Distribution [(A-(1.3+1.4+1.5)]                                                              -
               1.6.     First Dividend to shareholders (-)                                                                                    -
               1.6.1.   To Owners of Ordinary Shares                                                                                          -
               1.6.2.   To Owners of Privileged Shares                                                                                        -
               1.6.3.   To Owners of Redeemed Shares                                                                                          -
               1.6.4.   To Profit Sharing Bonds                                                                                               -
               1.6.5.   To Holders of Profit and Loss Sharing Certificates                                                                    -
               1.7.     Dividends to personnel (-)                                                                                            -
               1.8.     Dividends to Board of Directors (-)                                                                                   -
               1.9.     Second Dividend to Shareholders (-)                                                                                   -
               1.9.1.   To Owners of Ordinary Shares                                                                                          -
               1.9.2.   To Owners of Privileged Shares                                                                                        -
               1.9.3.   To Owners of Redeemed Shares                                                                                          -
               1.9.4.   To Profit Sharing Bonds                                                                                               -
               1.9.5.   To Holders Of Profit And Loss Sharing Certificates                                                                    -
               1.10.    Second Legal Reserves (-)                                                                                             -
               1.11.    Status Reserves (-)                                                                                                   -
               1.12.    Extraordinary Reserves                                                                                                -
               1.13.    Other Reserves                                                                                                        -
               1.14     Special Funds                                                                                                         -
               II.      Distribution of Reserves
               2.1      Appropriated Reserves                                                                                                 -
               2.2      Second Legal Reserves (-)                                                                                             -
               2.3      Dividends to Shareholders (-)                                                                                         -
               2.3.1.   To Owners of Ordinary Shares                                                                                          -
               2.3.2.   To Owners of Privileged Shares                                                                                        -
               2.3.3.   To Owners of Redeemed Shares                                                                                          -
               2.3.4.   To Profit Sharing Bonds                                                                                               -
               2.3.5.   To Holders of Profit and Loss Sharing Certificates                                                                    -
               2.4.     Dividends to Personnel (-)                                                                                            -
               2.5.     Dividends to Board of Directors (-)                                                                                   -
               III.     Earnings per Share
               3.1.     To Owners of Ordinary Shares                                                                                    2,0174
               3.2.     To Owners of Ordinary Shares (%)                                                                               201,74%
               3.3.     To Owners of Privileged Shares                                                                                        -
               3.4.     To Owners of Privileged Shares (%)                                                                                    -
               IV.      Dividend per Share
               4.1.     To Owners of Ordinary Shares                                                                                          -
               4.2.     To Owners of Ordinary Shares (%)                                                                                      -
               4.3.     To Owners of Privileged Shares                                                                                        -
               4.4      To Owners of Privileged Shares (%)                                                                                    -


                                 The accompanying notes are an integral part of these unconsolidated financial statements.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 161 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Unconsolidated Statement of Profit Distribution
for the Year Ended 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VII. STATEMENT OF PROFIT DISTRIBUTION

                                                                                                                       Audited
                                                                                                                   Prior Period
                                                                                                            31 December 2017(1)
I.        DISTRIBUTION OF CURRENT YEAR PROFIT
1.1.      Current Period Profit                                                                                      4.709.582
1.2.      Taxes and Legal Duties Payables (-)                                                                         (984.120)
1.2.1.    Corporate Tax (Income Tax)                                                                                  (749.669)
1.2.2.    Withholding Tax                                                                                                     -

                                                                                                                                  159
1.2.3.    Other Taxes and Duties                                                                                      (234.451)
A.        Net Profit For The Period (1.1-1.2)                                                                        3.725.462
1.3       Accumulated Losses (-)                                                                                              -
1.4.      First Legal Reserves (-)                                                                                      186.273
1.5.      Other Statutory Reserves (-)                                                                                        -
B.        Net Profit Available for Distribution [(A-(1.3+1.4+1.5)]                                                   3.539.189
1.6.      First Dividend to shareholders (-)                                                                             62.500
1.6.1.    To Owners of Ordinary Shares                                                                                   62.500
1.6.2.    To Owners of Privileged Shares                                                                                      -
1.6.3.    To Owners of Redeemed Shares                                                                                        -
1.6.4.    To Profit Sharing Bonds                                                                                             -
1.6.5.    To Holders of Profit and Loss Sharing Certificates                                                                  -
1.7.      Dividends to personnel (-)                                                                                          -
1.8.      Dividends to Board of Directors (-)                                                                                 -
1.9.      Second Dividend to Shareholders (-)                                                                          123.774
1.9.1.    To Owners of Ordinary Shares                                                                                 123.774
1.9.2.    To Owners of Privileged Shares                                                                                      -
1.9.3.    To Owners of Redeemed Shares                                                                                        -
1.9.4.    To Profit Sharing Bonds                                                                                             -
1.9.5.    To Holders Of Profit And Loss Sharing Certificates                                                                  -
1.10.     Second Legal Reserves (-)                                                                                      32.344
1.11.     Status Reserves (-)                                                                                                 -
1.12.     Extraordinary Reserves                                                                                     3.320.571
1.13.     Other Reserves                                                                                                      -
1.14      Special Funds                                                                                                       -
II.       Distribution of Reserves
2.1       Appropriated Reserves                                                                                              -
2.2       Second Legal Reserves (-)                                                                                          -
2.3       Dividends to Shareholders (-)                                                                                186.274
2.3.1.    To Owners of Ordinary Shares                                                                                 186.274
2.3.2.    To Owners of Privileged Shares                                                                                     -
2.3.3.    To Owners of Redeemed Shares                                                                                       -
2.3.4.    To Profit Sharing Bonds                                                                                            -
2.3.5.    To Holders of Profit and Loss Sharing Certificates                                                                 -
2.4.      Dividends to Personnel (-)                                                                                   199.665
2.5.      Dividends to Board of Directors (-)                                                                                -
III.      Earnings per Share
3.1.      To Owners of Ordinary Shares                                                                                  2,9804
3.2.      To Owners of Ordinary Shares (%)                                                                             298,04%
3.3.      To Owners of Privileged Shares                                                                                      -
3.4.      To Owners of Privileged Shares (%)                                                                                  -
IV.       Dividend per Share
4.1.      To Owners of Ordinary Shares                                                                                        -
4.2.      To Owners of Ordinary Shares (%)                                                                                    -
4.3.      To Owners of Privileged Shares                                                                                      -
4.4       To Owners of Privileged Shares (%)                                                                                  -

  Board of Directors meeting was not held as of 31 December 2017 financial reporting date.
(1)



                    The accompanying notes are an integral part of these unconsolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 162 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               SECTION III: EXPLANATIONS ON ACCOUNTING POLICIES

               I. EXPLANATIONS ON BASIS OF PRESENTATION

               The Bank prepares its financial statements in accordance with the BRSA Accounting and Reporting Regulation” which
               includes the regulation on “The Procedures and Principles Regarding Banks’ Accounting Practices and Maintaining
               Documents” published in the Official Gazette dated 1 November 2006 with No. 26333, and other regulations on accounting
               records of banks published by the Banking Regulation and Supervision Board and circulars and pronouncements
               published by the BRSA and Turkish Financial Reporting Standards published by the Public Oversight Accounting and

   160         Auditing Standards Authority for the matters not regulated by the aforementioned legislations.

               The accompanying unconsolidated financial statements are prepared in accordance with the historical cost basis except
               for financial assets and liabilities carried at fair value.

               Accounting policies and accounting estimates on which the accompanying financial statements based are in compliance
               with “The Banking Regulation and Supervision Agency (“BRSA”) Accounting and Reporting Regulation” and other
               regulations, circulars and pronouncements published by the BRSA and by the KGK for those that are not stipulated
               by them and Turkish Accounting Standards issued by Public Oversight Agency for the matters not regulated by the
               aforementioned legislations and have been applied consistently by the Bank. Prior year unconsolidated financial
               statements and its related notes have not been restated due to the change in the accounting policy, as part of the
               transition clause of the adoption of TFRS 9. Accounting policies and valuation principles used in the preparation of the
               financial statements for 2018 and 2017 periods are presented separately. Accounting policies applicable for 2017 period
               are presented in the Section 3, Note XXIII. The impact of the adoption of TFRS 9 on the statement of financial position is
               explained in the Section 3, Note VI.

               Additional paragraph for convenience translation to English

               The differences between accounting principles, as described in the preceding paragraphs, and the accounting principles
               generally accepted in countries, in which the accompanying financial statements are to be distributed, and International
               Financial Reporting Standards (“IFRS”), may have significant influence on the accompanying financial statements.
               Accordingly, the accompanying financial statements are not intended to present the financial position and results of
               operations in accordance with the accounting principles generally accepted in such countries and IFRS.

               Disclosures of TFRS 9 Financial Instruments Standard:

               TFRS 9 “Financial Instruments”, which is effective as at 1 January 2018 is published by the Public Oversight Accounting
               and Auditing Standards Authority (“POA”) in the Official Gazette numbered 29953 dated 19 January 2017. As of 1 January
               2018, the application of TFRS 9 replaced “TAS 39: Financial Instruments: Recognition and Measurement.” standard.

               All recognized financial assets that are within the scope of TFRS 9 are required to be subsequently measured at
               amortized cost or fair value. Specifically, debt investments that are held within a business model whose objective is to
               collect the contractual cash flows, and that have contractual cash flows that are solely payments of principal and interest
               on the principal outstanding are generally measured at amortized cost at the end of subsequent accounting periods. Debt
               instruments that are held within a business model whose objective is achieved both by collecting contractual cash flows
               and selling financial assets, and that have contractual terms that give rise on specified dates to cash flows that are solely
               payments of principal and interest on the principal amount outstanding, are generally measured at FVTOCI. All other debt
               investments and equity investments are measured at their fair value at the end of subsequent accounting periods. In
               addition, under TFRS 9, entities may make an irrevocable election to present subsequent changes in the fair value of an
               equity investment in other comprehensive income, with only dividend income generally recognized in profit or loss.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 163 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The Bank has applied the classification, measurement and impairment requirements retrospectively by adjusting the
opening balance sheet and opening equity at 1 January 2018, with no restatement of comparative periods. In this respect,
the explanations of impacts on equity regarding the adoption of TFRS 9 is given in the Section 3, Note VI.

Classification and measurement of financial assets:

For the determination of which category a financial instrument shall be classified at initial recognition and whether
contractual cash flows represent solely payments of principal and interest in accordance with TFRS 9 Standard is tested
by the Bank. According to the test results and business model of the Bank, financial assets are recognized in the financial
statements.
                                                                                                                                 161
Impairment of financial assets:

As of 1 January 2018, the Bank has started to recognize provisions for impairment in accordance with the TFRS 9
requirements according to the “Regulation on the Procedures and Principles for Classification of Loans by Banks and
Provisions to be set aside” published in the Official Gazette dated 22 June 2016 numbered 29750. In this framework, as of
31 December 2017, method of provisions for impairment as set out in accordance with the related legislation of BRSA as
mentioned in the Section 3 Note XXIII of Explanation on Accounting Policies has been changed by applying the expected
credit loss model under TFRS 9. The expected credit loss estimates are required to be unbiased, probability-weighted
and should include supportable information about past events, current conditions, and forecasts of future economic
conditions. These financial assets have been divided into three categories depending on the gradual increase in credit risk
observed since their initial recognition:

Stage 1: Includes financial assets not having significant increase in their credit risk from initial recognition till the
following reporting date or financial assets having low credit risk at the reporting date. It is recognized 12-month
expected credit losses for such financial assets.

Stage 2: Includes financial assets having significant increase in their credit risk subsequent to the initial recognition, but
not having objective evidence about impairment. It is recognized life time expected credit losses for such financial assets.

Stage 3: Includes financial assets having objective evidence about impairment at the reporting date. It is recognized life
time expected credit losses for such financial assets.

TFRS 15 Revenue From Contracts with Customers

TFRS 15 Revenue from Contracts with Customers standard provides single and comprehensive model and guidance
regarding recognition of revenue and replaces TAS 18 Revenue Standard. The Standard is in effect starting from 1
January 2018 and does not have a significant impact on the financial statements.

New Standards not effective as of 1 January 2018

TFRS 16 Leases

TFRS 16 Leases standard abolishes the dual accounting model currently applied for lessees through recognizing finance
leases in the balance sheet whereas not recognizing operational lease. Instead, it is set forth a single model similar to the
accounting of finance leases (on balance sheet). For lessors, the accounting stays almost the same. The standard will be
effective from annual periods beginning on or after 1 January 2019. The Bank elected to apply the simplified transition
approach for the first time adoption and will not restate comparative amounts for the prior year. The Bank does not
expect a significant impact in its financials.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 164 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. EXPLANATIONS ON THE STRATEGY OF USE OF FINANCIAL INSTRUMENTS AND FOREIGN CURRENCY TRANSACTIONS

               a) The Bank’s strategy on financial instruments:

                 Due to its historical mission, the Bank focuses on granting loans to Small and Medium Size Enterprises (SMEs) and
                 craftsmen besides corporate, commercial and individual segmented firms. In addition to the main fund source deposits,
                 the Bank can raise funds from money markets and borrowings abroad.

                 The Bank follows the developments in the markets and uses funds raised in most yielding areas. The strategies of the

   162           Bank are evaluated in the weekly Asset and Liability Committee meetings.

               b) The Bank’s explanations on foreign currency transactions:

                 In the statutory records of the Bank, transactions accounted in foreign currencies (currencies except for TRY) are
                 converted into TRY by using the prevailing exchange rates at the transaction dates. Foreign currency monetary asset
                 and liability items are converted into TRY by using the prevailing exchange rate at the balance sheet date. Non-
                 monetary items in foreign currencies carried at fair value are converted into TRY by using the exchange rates at the
                 date of which the fair value is determined. Exchange differences arising from the conversions of monetary foreign
                 currency items and settlements of foreign currency transactions are reflected to the income statement.

                 The financial statements of the foreign branches of the Bank are prepared in the currency of the primary economic
                 environment in which the entity operates (functional currency). The financial statements of foreign branches
                 are expressed in TRY which is the functional currency of the Bank and the presentation currency of the financial
                 statements.

                 Assets and liabilities of the foreign branches of the Bank are converted into TRY by using the prevailing exchange rates
                 at the balance sheet date.

                 Income and expenses are converted by at exchange rates at the dates of the transactions.

                 The Bank started to apply fair value hedge accounting as at 1 July 2015 by designating the exchange rate risk of
                 Halkbank A.D. Beograd (subsidiary), Halk Banka A.D. Skopje (subsidiary), Demirhalkbank NV(associate), foreign
                 investments that are recognized under fair value accounting as hedged item, in compliance with TFRS 9 standard.
                 Accordingly, the effective portion of the foreign exchange differences is recorded under income statement in the current
                 period.

               III. EXPLANATIONS ON FORWARD AND OPTION CONTRACTS AND DERIVATIVE PRODUCTS

               Derivative transactions of the Bank consist of foreign currency and interest rate swaps, cross currency swaps, options
               and forwards. The bank uses derivatives to avoid economical risks and account for as trading under TFRS 9 Standard as
               “Changes in Fair Value through Profit or Loss”.

               Pledges arises derivative transactions recorded in off-balance sheet accounts with their agreement amounts. Derivative
               transactions are valued at their fair values and the changes in their fair values are recorded on balance sheet under
               “derivative financial assets” or “derivative financial liabilities”, respectively depending on the fair values being positive or
               negative. Fair value changes of derivative instruments are recorded under income statement. Fair values of derivatives
               are calculated using discounted cash flow model or market value.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 165 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Explanations related to credit derivatives and its risk exposures:

The Bank has credit termly derivative transactions as part of its trading transactions. These transactions include
credit default swaps which based on treasury of Turkish Republic’s credit risk. As of 31 December 2018, the bank has
credit default swap transaction amounting to USD 260 million with 5 year maturity. In this transactions the Bank sells
protection.

IV. EXPLANATIONS ON INTEREST INCOME AND EXPENSES

Interest income and expenses are recognized on an accrual basis using the effective interest method (the rate that equals
the future cash flows of a financial asset or liability to its present net book value) in conformity with TFRS 9 Standard.    163
Starting from 1 January 2018, the Bank has started accruing interest accrual on non-performing loans. Net book value
of the non-performing loans are discounted with effective interest rate and recognized with the gross book value of the
non-performing loan.

V. EXPLANATIONS ON FEE AND COMMISSION INCOME AND EXPENSES

Banking service income is recorded in the income in the period when they are collected. Prepaid fees and commission
income obtained from cash and non-cash loans are recorded in the related period by using discounting method with
internal rate of return according to the loan maturity within the matching principle.

Fee and commission expenses on borrowings that are paid to other institutions and incorporations for financial liabilities
comprise operational costs. These fee and commission expenses are booked under prepaid expenses and transferred
to expense accounts in the related periods by using the straight accrual method according to the financial borrowing
maturity within the matching principle.

VI. EXPLANATıONS ON FINANCIAL ASSETS

Financial instruments comprise financial assets, financial liabilities and derivative instruments. The financial assets are
included in the balance sheet of the Bank, if the Bank is a legal party of these financial assets.

Financial assets mainly constitute the majority of the commercial activities and operations of the Bank. These
instruments have the ability to expose, affect and diminish the risks of liquidity, credit and interest in the financial
statements.

Fair value is the amount for which an asset could be exchanged or a liability could be settled, between knowledgeable
willing parties in an arm’s length transaction. Market value is the amount obtainable from the sale or payable on the
acquisition of a financial instrument in an active market, if one exists.

The estimated fair values of financial assets have been determined by the Bank using the available market information
and appropriate valuation methodologies. However, judgment is necessarily required to interpret market data to develop
the estimated fair value. Hence, estimations presented in this report may not be same with the prices in the current
market conditions in the case of assets disposals. Book values of some financial assets (which equals to their costs) are
assumed to approximate to their fair values due to their short term nature.

Classification of the category of a financial instrument at initial recognition depends on both the business model for
managing the financial assets and their contractual cash flow characteristics.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 166 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Assessment of Business Model

               The Bank classifies its financial assets in accordance with TFRS 9 through its business model which is used for financial
               assets management.

               The Bank’s business model is related with how the Bank manages its financial assets to generate cash flows. In other
               terms, the source of cash flows depends on the Bank’s business model whether the cash flow is generated from
               contractual terms or through sale of financial asset or both.


   164         Classification of financial assets is made at initial recognition considering the aim of purchase of the financial asset.

               The Bank’s business models are classified in three main categories in accordance with TFRS 9.

               1. A business model whose objective is to hold assets in order to collect contractual cash flows:

               A business model whose objective is to hold assets in order to collect contractual cash flows are managed to realise cash
               flows by collecting contractual payments over the life of the instrument. The purpose of the business model does not
               require to hold to collect the contractual cash flows of the instruments over their life, even the aim of the business model
               is to hold the instruments up to maturity for the contractual cash flows. Therefore, even when financial asset sales are
               anticipated or expected to occur in the future, the business model may still be a model that aims to retain financial assets
               in order to collect contractual cash flows.

               The financial assets that are held within the scope of this business model are measured at amortized cost when the
               contractual terms of the financial assets meet the condition of giving rise on specified dates to cash flows that are solely
               payments of principal and interest on the principal amount outstanding.

               2. A business model whose objective is achieved by both collecting contractual cash flows and selling financial assets:

               The Bank may hold financial assets in a business model whose objective is achieved by both collecting contractual cash
               flows and selling financial assets.

               Fair value changes of the financial assets that are held within the scope of this business model are accounted for under
               other comprehensive income when the contractual terms of the financial asset meet the condition of giving rise on
               specified dates to cash flows that are solely payments of principal and interest on the principal amount outstanding.

               3. Other Business Models:

               Financial assets are measured at fair value through profit or loss if they are not held within a business model whose
               objective is to hold assets to collect contractual cash flows or within a business model whose objective is achieved by
               both collecting contractual cash flows and selling financial assets. The Bank makes its decisions on the basis of business
               model, which is based on the fair value of the assets and manages the assets to obtain their fair value. Therefore, if the
               financial assets are held for the purpose of obtaining cash flows arising from their sale, the change in fair value are
               measured at fair value through profit or loss.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 167 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Measurement Categories of Financial Assets and Liabilities

As of 1 January 2018, the Bank classified all its financial assets based on the business model for managing the financial
assets. Accordingly, the financial assets are classified as per TFRS 9 in three main categories listed below:

1. Financial assets measured at amortized cost,
2. Financial assets measured at fair value through other comprehensive income
3. Financial assets measured at fair value through profit/loss.

TFRS 9, the paragraph 4, explains how financial assets are classified in accordance with methods explained in Article
1 and 2 and other than these financial assets, remaining financial assets are classified in accordance with the method          165
detailed in Article 3.

1. Financial Assets Measured at Amortised Cost

A financial asset is measured at amortized cost if both of the following conditions are met.

(a) Asset is held within a business model whose objective is to hold financial assets in order to collect contractual cash
flows.
(b) Contractual terms of the financial asset give rise on specified dates to cash flows that are solely payments of principal
and interest on the principal amount outstanding.

Financial assets measured at amortised cost are loans and receivables and financial assets. Subsequent to the initial
recognition, financial investments are accounted for at amortised cost calculated by using the effective interest rate
method. Loans are initially recognized with their cost and carried at their amortized costs calculated using the internal
rate of return subsequent to recognition.

2. Financial Assets Measured at Fair Value through other comprehensive income

A financial asset is measured if both of the following conditions are met.

(a) Financial asset is held within a business model whose objective is achieved by both collecting contractual cash flows
and selling financial assets and
(b) Contractual terms of the financial asset give rise on specified dates to cash flows that are solely payments of principal
and interest on the principal amount outstanding.

A gain or loss on a financial asset measured at fair value through other comprehensive income shall be recognized
in other comprehensive income, except for impairment gains or losses and foreign exchange gains and losses, until
the financial asset is derecognised or reclassified from equity to profit or loss as a reclassification adjustment at the
reclassification date.

3. Financial Assets Measured at Fair Value through profit or loss

According to TFRS 9 paragraph 4.1.4, the financial assets at the fair value through profit or loss are initially recognized
at fair value and remeasured at their fair value after recognition. All gains and losses arising from these valuations
are reflected in the income statement. However, the Bank may irrevocably prefer to apply to the financial assets at fair
value through other comprehensive income for reflecting future changes in fair value for certain investments in equity
instruments that would normally be measured at fair value through profit or loss at the time of initial inception in the
financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 168 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Cash Equivalents and Banks

               Cash and bank balances in foreign currencies are valued by using the Bank’s current period end exchange rates. The
               presented values of cash in TRY, foreign currency cash and banks at balance sheet are the estimated fair values of these
               assets.

               Loans and Receivables

               Loans and receivables represent unquoted financial assets in an active market that provide money, goods or services to

   166         the debtor with fixed or determinable payments.

               Loans and receivables are initially recognized with their fair values including settlement costs and carried at their
               amortized costs calculated using the internal rate of return subsequent to recognition. Transaction fees, dues and other
               expenses paid for loan guarantees are recognized under the profit and loss accounts.

               Consumer and corporate cash loans are recognized under the accounts specified by the Uniform Chart of Accounts and
               Explanations with their original balances based on their context.

               Foreign currency indexed consumer and corporate loans are followed at TRY accounts after converting into TRY by using
               the opening exchange rates. At the subsequent periods, increases and decreases in the loan capital are recognized under
               the foreign currency income and expense accounts in the income statement depending on foreign currency rates being
               higher or lower than opening date rates.

               Repayments are calculated using the exchange rates at the repayment dates and exchange differences are recognized
               under the foreign currency income and expense accounts in the income statement.

               Associates and subsidiaries

               As of 1 January 2012, the Bank changed its accounting policy of Turkish Lira denominated subsidiaries, and as of 18
               June 2015 the Bank changed its accounting policy of foreign currency denominated subsidiaries and associates, and
               started to measure related subsidiaries and associates with their fair values. Foreign currency denominated associates
               and subsidiaries are converted into TRY by using the exchange rates at the date of which the fair value is determined.
               Fair values of the subsidiaries, whose shares are unquoted on an active market (stock exchange) are determined with
               the valuation reports that are prepared by an independent valuation company and fair values of the subsidiaries, whose
               shares are quoted on an active market (stock exchange) are determined by taking into account values at stock exchange,
               and valuation differences are added to the subsidiaries values and correspondingly recorded in the “Accumulated Other
               Comprehensive Income or Loss Reclassified Through Profit or Loss” under the shareholders’ equity.

               Reclassification of Financial Assets in accordance with TFRS 9

               Reclassifications and remeasurements during the first time adoption of TFRS 9 Financial Instruments standard and the
               impairment provision as of 31 December 2017 calculated by the Bank and expected loss provision as of 1 January 2018
               in accordance with TFRS 9 are reconciled as follows:
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 169 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                               Before TFRS 9                                                                       TFRS 9
                                                                  Book Value                                                                    Book Value
                                                                                       Reclassification             Measurement
ASSETS                                                   31 December 2017                        Effect                   Effect            1 January 2018
Financial Assets (Net)                                          92.990.250                    (23.511)                     7.229                92.973.968
Cash and Cash Equivalents                                       43.725.626                            -                        -                 43.725.626
Cash and Balances with Central Bank                             36.373.039                            -                        -                 36.373.039
Banks                                                            6.093.940                            -                        -                  6.093.940
Money Market Placements                                          1.258.647                            -                        -                  1.258.647
Financial Assets Measured at Fair Value
through Profit/Loss (FVTPL)
Financial Assets Measured at Fair Value
                                                                   10.085.985                            -                          -           10.085.985    167
through Other Comprehensive Income (FVOCI)                                  -                 17.089.549                           -            17.089.549
Financial Assets Measured at Amortised Cost                                 -                 21.727.169                           -            21.727.169
Derivative Financial Assets                                           361.921                          -                           -               361.921
Non – Performing Financial Assets                                           -                          -                           -                     -
Expected Credit Losses (-)                                                  -                     23.511                     (7.229)                16.282
Financial Assets Available for Sale (Net)                          17.089.549               (17.089.549)                           -                     -
Investments Held to Maturity (Net)                                 21.727.169               (21.727.169)                           -                     -
Hedging Derivative Financial Assets                                         -                          -                           -                     -
Loans (Net)                                                       203.464.477                (2.134.958)                    319.910            201.649.429
Loans                                                             202.137.152                          -                           -           202.137.152
Performing Loans                                                  197.034.016                          -                           -           197.034.016
Loans Under Follow up                                               5.103.136                          -                           -             5.103.136
Lease Receivables                                                           -                          -                           -                     -
Factoring Receivables                                                       -                          -                           -                     -
Non – performing Receivables                                        6.106.597                          -                           -             6.106.597
Expected Credit Losses (-)*                                         4.779.272                  2.134.958                  (319.910)              6.594.320
   12 Month ECL (Stage 1)                                                   -                  2.034.368                (1.104.897)                929.471
   Lifetime ECL Significant Increase in Credit
   Risk (Stage 2)                                                              -                 100.590                   665.999                 766.589
   Lifetime ECL Impaired Credits (Stage 3/
   Special Provision)                                                4.779.272                            -                118.988               4.898.260
Assets Held for Sale and Assets of
Discontinued Operations (Net)                                              -                           -                         -                      -
Equity Investments                                                 3.959.500                           -                         -              3.959.500
Associates (Net)                                                     332.792                           -                         -                332.792
Subsidiaries (Net)                                                 3.626.708                           -                         -              3.626.708
Joint Ventures (Net)                                                       -                           -                         -                      -
Tangible Assets (Net)                                              2.535.779                           -                         -              2.535.779
Intangible Assets (Net)                                              113.685                           -                         -                113.685
Investment Properties (Net)                                          358.574                           -                         -                358.574
Current Tax Asset                                                          -                           -                         -                      -
Deferred Tax Assets                                                        -                           -                         -                      -
Other Assets                                                       1.928.383                           -                         -              1.928.383
TOTAL ASSETS                                                     305.350.648                 (2.158.469)                   327.139            303.519.318

*The table above does not include the expected credit loss provisions calculated for non-cash loans that accounted for under liabilities.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 170 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Effects on Equity with TFRS 9 Transition

               The Bank reflected the classification, measurement and impairment requirements to opening equity without restating
               previous period financial statements. In this respect, TRY 291.685 arising between the provision for impairments of the
               previous period of the Bank and the provision for the loan losses that is measured in accordance with TFRS 9 impairment
               model as of 1 January 2018 is classified as “Prior Period Profit or Loss”.

               Deferred tax on previously booked general provisions (formerly general provisions now allocated for TFRS 9 expected
               loss provisions for the loans under first and second stages), is accounted for the first time as of 1 January 2018.

   168         Accordingly, deferred tax assets amounting to TRY 412.849 have been booked to the opening financial statements of 1
               January 2018 and the related amount has been classified under “Prior Period Profit or Loss” under equity.

               VII. EXPLANATIONS ON IMPAIRMENT OF FINANCIAL ASSETS

               As of 1 January 2018, the Bank recognizes loan loss allowances for expected credit losses on financial assets and
               loans measured at amortised cost and measured at fair value through other comprehensive income, loan commitments
               and financial guarantee contracts not measured at fair value through profit / loss based on TFRS 9 and the regulation
               published in the Official Gazette no. 29750 dated 22 June 2016 in connection with “Procedures and Principals regarding
               Classifications of Loans and Allowances Allocated for Such Loans” effective from 1 January 2018. Financial assets
               measured at fair value are not assessed for impairment.

               As of the reporting date, the Bank assesses whether the credit risk on a financial instrument has increased significantly
               since initial recognition in accordance with TFRS 9 paragraph 5.5.4. When making the assessment, the Bank shall use the
               change in the risk of a default occurring for the financial instrument.

               As of the reporting date, if the credit risk on a financial instrument has not increased significantly since initial recognition,
               the Bank shall measure the loss allowance for that financial instrument at an amount equal to 12 month expected credit
               losses. However, if there is a significant increase in credit risk of a financial instrument since initial recognition, the Bank
               measures loss allowance regarding such instrument at an amount equal to lifetime expected credit losses.

               The Bank calculates the expected credit loss on a collective basis by grouping the financial assets having common credit
               risk features or on an individual basis.

               The Bank constituted a policy in order to make an assessment whether the credit risk on a financial instrument has
               increased significantly since initial recognition by taking into consideration the change in the risk of a default event
               occurring over the expected life of the financial instrument.

               Calculation of expected credit losses

               A credit loss is present value of calculated difference between the total cash flows that will occur based on the
               contractual terms of financial instruments and the total cash flows, which the Bank expects to collect, with the initial
               effective interest rate. The Bank calculates expected credit losses based on a probability – weighted estimate of credit
               losses (the present value of all cash shortfalls) over the expected life of the financial instruments. The Bank estimates
               cash flows over expected life of a financial instrument with the consideration of contractual terms of the financial
               instrument, and considers the weighted average of the credit losses as the expected default risk as the expected credit
               loss.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 171 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Probability of Default (PD):

It is defined as the probability that the debtor does not fulfill its obligations to the bank or in other words it can not repay
its debts to the bank. This ratio is calculated for each loan based on various statistical assumptions depending on the
maturity, internal behavioral model, external behavioral model and financial module data. The probability values take a
value between 0 and 1, and as the probability value increases, the likelihood of the credit defaulting increases.

Loss given Default (LGD):

This is the parameter indicates the expected economic loss of the bank if the credit defaults. In the case of the credit
defaults and the Bank collects the entire amount of the default, LGD is zero, in the case of no collection, LGD is 100%
percent. LGD rates are reviewed on a maximum of 1 year basis.
                                                                                                                                   169
Exposure at Default (EAD)

It is the parameter that indicates how much of a loan will default. The default amount for a spot or installment loan is
the amount, which is listed on the payment schedule at the time of default. Additionally, the default amount for the credit
cards and limit gaps of overdraft accounts and non-cash loans, are calculated with a parameter called credit conversion
rate (LCR). The default risk amount in the future is estimated by calculating by the statistical methods with the credit
conversion rate, since it is not known at the time of loan origination due to undrawn commitment for limit of credit cards
and overdraft accounts.

12 Month Probability of Default

It is the estimated probability of default occurring within the next 12 months following the balance sheet date. According
to Article 5.5.5 of TFRS 9 standard, in the case of that there is no significant increase in credit risk of a financial
instrument since its first recognition, the Bank shall measure at the provision for loss of the related financial instrument
as equal as 12 month expected credit losses.

In the case of a customer or a loan that is classified under Standard Loans (Stage I), the provision for loan is calculated
on 365 days even if the maturity of the loan is above 1 year. In the case of maturity of the loan is under 1 year, number of
days left to maturity (except revolving loans and credit cards) are used in calculations.

Lifetime Probability of Default

It is the estimated probability of default occurring over the remaining life of the financial instrument. According to
article 5.5.3 of TFRS 9 standard, in case of a significant increase in credit risk for a financial instrument since its initial
recognition, the Bank shall measure provision for loss of related financial instrument as equal as expected lifetime
probability of default amount.

In the case of a customer or loan is classified as Stage 2 and / or Stage 3, the provision for expected credit loss is
measured at the lifetime probability of default. Despite the fact that the methods for used calculation for provision of
expected credit loss are similar for Stage 2 and Stage 3 loans, the probability of default for Stage 3 credits is accepted as
100%.

TFRS 9 Standard does not include a direct definition of default, but requires a consistent definition of default to be used in
credit risk management. The Bank is considering qualitative indicators (e.g. financial commitments), if appropriate, when
defining a default according to article B5.5.37 of TFRS 9, for the purpose of determining the risk of business default and
adopts a definition of default, consistent with the definition used for in-house credit risk management purposes for the
relevant financial instruments. However, there is a rebuttable presumption that default does not occur later than when
a financial asset is 90 days past due unless an entity has reasonable and supportable information to demonstrate that a
more lagging default criterion is more appropriate.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 172 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               “The definition of default used for these purposes applies consistently to all financial instruments unless information can
               be obtained that demonstrates that another definition of default is more appropriate for a particular financial instrument."
               in line with Article 90 of the Communiqué on Calculation of the Risk Weighted Exposure Amount for Credit Risk by
               Internal-ratings Based Approaches assumes that debt defaulted if at least one of the following two conditions occurs.

               a) Considering that a debtor is unlikely to pay credit obligations to the Bank and to the Bank’s consolidated financial
               subsidiaries without using guarantees

               b) Considering that a debt having past due more than 90 days to the Bank or its financial subsidiaries

   170         The expected loan loss provision for the loans classified as non-performing loans (Stage 3) is calculated using the
               estimation of loss given default (LGD). Aforementioned estimation is based on the historical data on a segment basis and
               determined by the principle loss charge, being the remaining amount after the collection made within the period after
               each segment has defaulted.

               Low Credit Risk

               TFRS 9 standard states that in some cases, the credit risk on a financial instrument can be calculated as low if the
               financial instrument has a low risk of default when there is no reliable past default data.

               According to Article 5.5.10 of TFRS 9, if the entity determines that a financial instrument has a low credit risk as of the
               reporting date, it assumes that the credit risk on the financial instrument has not increased significantly following its
               initial recognition in the financial statement. Those transactions in the Bank are classified as follows:

               a) CBRT transactions (Currencies held in CBRT and reserve requirements)
               b) Securities (Fair value through other comprehensive income and financial assets measured at amortised cost)
               c) Treasury Loans (Transactions with Treasury Republic of Turkey)
               d) Loans guaranteed by Treasury of Republic of Turkey

               The Rules of Significant Increase in Credit Risk

               Significant increase in credit risk requires measurement of the Bank’s provision for expected credit losses at lifetime
               probability of default instead of 12 month expected credit loss.

               In the event of a significant increase in credit risk since initial recognition, the financial asset is transferred to Stage 2.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 173 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VIII. EXPLANATIONS ON OFFSETTING FINANCIAL INSTRUMENTS

A financial asset and a financial liability shall be offset and the net amount shall be presented in the balance sheet only
when a party currently has a legally enforceable right to set off the recognized amounts or intends either to settle on a
net basis or to realize the asset and settle the liability simultaneously.

IX. EXPLANATIONS ON SALES AND REPURCHASE AGREEMENTS (REPOS) AND TRANSACTIONS ON SECURıTıES
LOANED

Marketable securities subject to repurchase agreements are classified under “Financial Assets at Fair Value through
Other Comprehensive Income” or “Fair Value measured at Amortised Cost” in the Bank’s portfolio and they are valued               171
according to the valuation principles of the related portfolios.

Funds obtained from the repurchase agreements are recognized under “Funds Obtained from Money Market” account in
liabilities. For the difference between the sale and repurchase prices determined by the repo agreements for the period;
expense accrual is calculated using the internal rate of return method.

Reverse repo transactions are recognized under the “Receivables from Money Markets" account. For the difference
between the purchase and resale prices determined by the reverse repo agreements for the period; income accrual is
calculated using the internal rate of return method.

X. EXPLANATIONS ON ASSETS HELD FOR SALE, ASSETS OF DISCONTINUED OPERATIONS AND RELATED LIABILITIES

Assets that meet the criteria to be classified as held for sale are measured at carrying amount and depreciation of such
assets is ceased and they are presented separately in the balance sheet. In order to classify an asset as held for sale, the
asset (or the disposal group) should be available for an immediate sale in its present condition subject to the terms of any
regular sales of such assets (or such disposal groups) and the sale should be highly probable. For a highly probable sale,
the appropriate level of management must be committed to a plan to sell the asset (or the disposal group), and an active
program to complete the plan should be initiated to locate a customer. Also, the asset (or the disposal group) should have
an active market sale value, which is a reasonable value in relation to its current fair value. Events or circumstances may
extend the completion of the sale more than one year.

Such assets are still classified as held for sale if there is sufficient evidence that the delay in the sale process is due to
the events and circumstances occurred beyond the control of the entity or the entity remains committed to its plan to sell
the asset (or disposal group).

A discontinued operation is a component of a bank that either has been disposed of, or is classified as held for sale. Gains
or losses relating to discontinued operations are presented separately in the income statement.

XI. EXPLANATIONS ON GOODWILL AND OTHER INTANGIBLE ASSETS

As at the balance sheet date, there is no goodwill recorded in the unconsolidated balance sheet of the Bank.

Intangible assets that are purchased prior to 1 January 2005 are carried at their restated historical costs and intangible
assets that are purchased in the subsequent periods are carried at their historical cost, less any accumulated
amortization and any impairment losses. Intangible assets are amortized by using the straight line method based on their
useful lives. Amortization method and period are assessed periodically at the end of each year. Intangible assets consist
of software expenses and they are amortized by using the straight line method over 3 years. There is no significant
change in the accounting estimates expected or to be expected having a significant effect on the amortization method,
amortization period or residual value.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 174 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               XII. EXPLANATIONS ON PROPERTY, PLANT AND EQUIPMENT

               Property, plant and equipment except buildings that are purchased prior to 1 January 2005 are carried at their
               31 December 2004 dated restated costs and property, plant and equipment that are purchased in the subsequent periods
               are carried at cost, less any accumulated depreciation and any impairment losses. Property, plant and equipment are
               amortized by using the straight line method during their useful lives. Gain or loss arising from the disposal or retirement
               of an item of property, plant and equipment is determined as the difference between the sales proceeds and the carrying
               amount of that asset and is recognized in profit or loss.


   172         As of 1 April 2015, the Bank adopted the revaluation method for buildings in tangible assets in accordance with Turkish
               Accounting Standard No: 16 “Property, Plant and Equipment” (TAS 16). Expertise values determined by independent
               appraisal companies are reflected to the financial statements. Revaluation differences are recorded in “Accumulated
               Other Comprehensive Income or Loss Not Reclassified through Profit or Loss” under the shareholders’ equity.

               Ordinary maintenance and repair expenses of property, plant and equipment items are recognized as expenses.

               Estimated useful lives of property, plant and equipment are as follows:

                                                                                                    Estimated useful
                                                                                                         lives (Year)      Depreciation rate
               Buildings                                                                                           50                    2%
               Safes                                                                                               50                    2%
               Other movable properties                                                                          3-25             4-33,33%
               Assets held under financial leases                                                                 4-5               20-25%

               Leasehold improvements are depreciated over the lower of the periods of the respective leases and useful lives, on
               a straight-line basis. In any case useful life cannot exceed the lease period. If the duration of lease agreement is not
               determined or longer than five years, amortization duration is considered as five years.

               There is no change in accounting estimates that is expected to have significant effect in current period and subsequent
               periods.

               There are no material mortgages, pledges or similar in cumbrances designated for the property, plant and equipment.

               Classification of Investment Properties:

               If a land or building is being used by an owner and the intention is changed to an investment property, this property is
               classified as an investment property.

               When the use of an immovable is changed and reclassified as an investment property, the actual value of the date on
               which the change in the use of the named property takes place will be the cost of the subsequent accounting.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 175 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




XIII. EXPLANATIONS ON INVESTMENT PROPERTIES

Investment properties are properties held to earn rentals and/or for capital appreciation.

Investment properties in the attached unconsolidated financial statements that are purchased prior to 1 January 2005
are carried at their 31 December 2004 dated restated costs and property, plant and equipment that are purchased in
the subsequent periods are carried at cost, less any accumulated depreciation and any impairment losses. Investment
properties are amortized by using the straight line method during their useful lives. Gain or loss arising from the disposal
or retirement of an item of property, plant and equipment is determined as the difference between the sales proceeds
and the carrying amount of that asset and is recognized in profit or loss.
                                                                                                                                   173
XIV. EXPLANATIONS ON LEASING TRANSACTIONS

Assets acquired under financial leases are carried at the lower of their fair values or amortized value of the lease
payments. Leasing payables are recognized as liabilities in the balance sheet while the interest payable portions of the
payables are recognized as a deferred amount of interest. Assets held under financial leases are recognized under the
property, plant and equipment (movable properties) account and are depreciated by using the straight line method.

The Bank does not participate in the financial leasing transactions as a “lessor”.

Operational lease transactions are recognized in line with the related agreement on an accrual basis.

XV. EXPLANATIONS ON PROVISIONS AND CONTINGENT LIABILITIES

Provision and contingent liabilities are accounted in conformity with TAS 37 “Provisions, Contingent Liabilities and
Contingent Assets”.

In the financial statements, a provision is made for an existing commitment resulted from past events if it is probable
that the commitment will be settled and a reliable estimate can be made of the amount of the obligation. Provisions are
calculated based on the best estimates of The Bank’s management on the expenses to incur as of the balance sheet date
and, if material, such expenses are discounted for their present values. If the amount is not reliably estimated and there
is no probability of cash outflow from the Bank to settle the liability, the related liability is considered as “contingent” and
disclosed in the notes to the financial statements.

XVI. EXPLANATIONS ON EMPLOYEE BENEFIT LIABILITIES

Employee benefits liabilities are recognized in accordance with the Turkish Accounting Standard No: 19 “Employee
Benefits”. According to related legislation and union agreements, the Bank is required to make lump sum retirement
payments to employees who has completed one year of service, is called up for military service, dies, resigns, retires or
whose employment is terminated without due cause, or for female employees who resigns subsequent to her marriage
within one year. The Bank provides provision by estimating the present value of the future retirement pay liability.

The retirement pay provision of the Bank has been determined by the actuarial report of an independent actuary firm. As of
1 January 2013, actuarial gains and losses are recorded under the shareholders’ equity according to the revised TAS 19.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 176 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               T. Halk Bankası Employee Pension Fund, T. Ziraat Bankası and T. Halk Bankası Employee Pension Fund Foundations
               were founded in accordance with the provisional article 20 of the Social Insurance Act (SIA) No: 506 and their members
               including employees of the Bank. Provisional article 23 of the Banking Act No: 5411 requires the Bank’s pension funds
               founded in the scope of SIA to be transferred to the Social Insurance Institution (SII) within 3 years subsequent to the
               publishing date of the act. The procedure and essentials for the transfer were determined by the Council of Ministers’
               decision dated 30 November 2006 and numbered 2006/11345 and accordingly, both pension funds would have been
               transferred to SSI. However, with the decree of the Constitutional Court numbered E.2005/139, K.2007/13 and K.2007/33
               published in the Official Gazette dated 31 March 2007 and numbered 26479, the first paragraph of the temporary first
               article of the provisional article 23 of the Banking Act No: 5411 is cancelled and the execution has been ceased starting

   174         from the date the decree is published.

               After the justified decree related to cancelling the provisional article 23 of the Banking Law was announced by the
               Constitutional Court on the Official Gazette dated 15 December 2007 and numbered 26731, Turkish Grand National
               Assembly (TGNA) started to work on establishing new legal regulations, and after it was approved at the General
               Assembly of the TGNA, the Law numbered 5754 “Emendating Social Security and General Health Insurance Act and
               Certain Laws and Decree Laws”, which was published on the Official Gazette dated 8 May 2008 and numbered 26870,
               came into effect. The new law decrees that the contributors of the bank pension funds, the ones who receive salaries
               or income from these funds and their rightful beneficiaries will be transferred to the Social Security Institution and will
               be subject to this Law within 3 years after the release date of the related article, without any need for further operation.
               The three year transfer period can be prolonged for maximum 2 years by the Cabinet decision. However related transfer
               period has been prolonged for 2 years by the Council of Ministers decision dated 14 March 2011, which was published
               on the Official Gazette dated 9 April 2011 and numbered 27900. In addition, by the Law numbered 6283 “Emendating
               Social Security and General Health Insurance Act”, which was published on the Official Gazette dated 8 March 2012 and
               numbered 28227, the authority of the Council of Ministers extending 2 years has been raised to 4 years.

               The statement “The Council of Ministers have entitled to determine transfer period” has taken place in the scope of the
               Article 51 of the Law No: 6645 which was published on the Gazette on 23 April 2015 and numbered 29335.

               In accordance with the related legislation, as of the transfer date, the income and expenses of the transferred funds
               will be considered by the insurance branches and the present value of the actuarial liabilities will be calculated with the
               technical interest rate of 9,8%. Moreover, after the transfer to SII, the unfulfilled other social rights and payments existed
               in the settlement deeds of the subjected pension funds of the transferred participants, members or the rightful owners
               will be continued to be fulfilled by the employer entities of the funds and its participants. Based on the results of the
               actuarial report prepared as of 31 December 2017 no technical deficit has been reported.

               XVII. EXPLANATIONS ON TAXATION

               In accordance with provisional article 10 of the Law No. 5520 on Taxation No. 7061 added to the Article No 91 of the Law
               on Taxation, the 20% rate institutions listed in the first paragraph of the Article 32 of the Corporate Tax Law are subject
               to the taxation periods of 2018, 2019 and 2020 (for fiscal years beginning in the year concerned for the designated
               institutions). In addition, the Council of Ministers is authorized to reduce the rate of 22% written in the first sentence to
               20%

               The tax rate used in the calculation of deferred tax assets and liabilities is 22% over temporary timing differences
               expected to reverse in 2018, 2019 and 2020 and 20% over temporary timing differences expected to reverse after 2021
               (31 December 2017: 20%)
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 177 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Calculated corporate tax as of 31 December 2017 has been paid in February 2018 thereby setting off calculated advanced
taxes in previous periods. Moreover, accrued advance tax for 1 January-31 March 2018 period is paid in May 2018 and
accrued advance tax for 1 January-30 June 2018 period and for 1 January-30 September 2018 period have not been paid
since accumulated tax losses occured. Furthermore, advance tax for 1 January-31 December 2018 period will also be
accrued in February 2019.

Tax expense is the sum of the current tax expense and deferred tax charge. Current year tax liability is calculated over
taxable profit. Taxable profit is different from the profit in the income statement since taxable income or deductible
expenses for the following years and non-taxable and non-deductible items are excluded.

Deferred tax is recognized on differences between the carrying amounts of assets and liabilities in the financial                 175
statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax liabilities are
generally recognized for all taxable temporary differences and deferred tax assets are recognized to the extent that it is
probable that taxable profits will be available against which deductible temporary differences can be utilized.

The carrying amount of a deferred tax asset is revieved at each balance sheet date. An entity shall reduce the carrying
amount of a deferred tax asset to the extent that it is no longer probable that sufficient taxable profit will be available to
allow the benefit of part or all of that deferred tax asset to be utilized.

Deferred tax is calculated at the tax rates that are expected to apply in the period when the liability is settled or the asset
realized. Deferred tax is charged or credited to profit or loss, except when it relates to items charged or credited directly
to equity, in which case the deferred tax is also dealt with in equity.

Prepaid corporation taxes and corporation tax liabilities are offset as they relate to income taxes levied by the same
taxation authority. Deferred tax assets and liabilities are also offset.

Tax practices in the countries that foreign branches operate:

Turkish Republic of Northern Cyprus (TRNC)

According to the tax regulations in the Turkish Republic of Northern Cyprus, corporate gains are subject to 10% of
corporate tax and this taxed amount is subject to 15% of income tax.

The tax bases for corporate are determined by adding the expenses that cannot be deducted according to TRNC
regulations, to commercial gains and by subtracting exemptions and deductions from commercial gains. Income tax is
paid in June, and corporate tax payment is made in two installments, in May and in October.

On the other hand, withholding tax is paid in TRNC over interest income and similar gains of corporations. The relevant
withholding tax payments are deducted from the corporate tax-payable. In the case the amount of the withholding tax
collections is higher than the corporate tax payable, the difference is deducted from income tax payable.

Bahrain

Banks in Bahrain are not subject to tax according to the regulations of the country.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 178 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               XVIII. ADDITIONAL EXPLANATIONS ON BORROWINGS

               The Bank borrows funds from domestic and foreign institutions and issues marketable securities when needed. These
               borrowing activities are recognized at fair value including the acquisition costs at the transaction date and they are valued
               at amortized costs by using the internal rate of return method.

               Interest rate and liquidity risks are reduced by having assets with shorter or equal maturity terms than borrowing
               instruments such as syndication, securitization and borrowing with collateral and bears higher interest than costs of
               those instruments.

   176         Also, asset composition is designed in accordance with the fixed/variable cost nature of borrowing instruments.

               XIX. EXPLANATIONS ON SHARES ISSUED

               Share issuances related to costs are recognized as expenses. Dividends related with the equity shares are determined by
               the General Assembly of the Bank.

               The Bank has not issued any shares in the current and prior period. In accordance with the decision of the Higher Council
               of Privatization dated 5 February 2007 and numbered 2007/8, the process of public offering for the 25% of shares
               pertaining to the Privatization Administration was completed and the Bank shares were registered with the Capital
               Markets Board as per the CMB decision dated 26 April 2007 and numbered 16/471, and the shares were traded on the
               Borsa İstanbul AŞ as of 10 May 2007.

               As per the decision of the Higher Council of Privatization numbered 2012/150 and dated 4 October 2012; 23,92% of the
               public shares that were previously held by the Privatization Administration were privatized by a second public offering
               and privatization was completed on 21 November 2012.

               XX. EXPLANATIONS ON BILL GUARANTEES AND ACCEPTANCES

               Bill guarantees and acceptances are realized simultaneously with the customer payments and they are presented as
               possible liabilities and commitments in the off-balance sheet accounts.

               XXI. EXPLANATIONS ON GOVERNMENT INCENTIVES

               There are no government incentives utilized by the Bank.

               XXII. EXPLANATIONS ON SEGMENT REPORTING

               Segment reporting focuses on business segment considering the main source and nature of the risks and returns of the
               Bank. The Bank operates mainly in corporate, commercial, entrepreneur banking and investment banking.

               The information of the Bank’s business segments is explained in section four, disclosure numbered VII.

               XXIII. EXPLANATIONS ON PRIOR PERIOD ACCOUNTING POLICIES NOT VALID FOR THE CURRENT PERIOD

               TFRS 9 Financial Instruments" standard came into effect to replace "TAS 39 Financial Instruments: Recognition and
               Measurement" as of 1 January 2018. Accounting policies no longer applicable after the transition of TFRS 9 are given
               below.

               The Bank categorized its financial assets as “Fair value through profit/loss”, “Available-for-sale”, “Loans and receivables”
               or “Held-to-maturity” in prior periods.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 179 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




1. Financial assets at fair value through profit and loss

1.1. Financial assets held for trading

Financial assets held for trading are financial assets, which are either acquired for generating a profit from short-term
fluctuations in price or dealer’s margin, or are financial assets included in a portfolio with a pattern of short-term profit
taking.

Financial Assets Held for Trading are presented in the balance sheet with their fair values and are measured at fair
values after the initial recognition. All gains and losses arising from valuations of trading financial assets are reflected
in the income statement. In accordance with descriptions of the uniform chart of accounts, favorable difference between           177
acquisition cost of financial asset and its discounted value are recognized in “Interest Income”, in the case of fair value
of asset is above its discounted value, favorable difference between them are recognized in “Capital Market Transactions
Profits” account, in the case of fair value is below discounted value, unfavorable difference between them are recognized
in “Capital Market Transactions Losses” account and the dividends presented under dividend income. In the case of
financial asset is sold off before its maturity, consisted gains or losses are accounted within the same principals.

1.2. Financial assets at fair value through profit and loss

Financial assets at fair value through profit and loss represent the financial assets at fair value through profit and loss
at the initial recognition and those are not acquired for trading purposes. Recognition of fair value differences of those
assets are similar to the financial asset held for trading.

2. Investments held to maturity

Investments held to maturity are the investments, for which there is an intention of holding until maturity and the relevant
conditions for fulfillment of such intention, including the funding ability, and for which there are fixed or determinable
payments with fixed maturity; and which are recognized at fair value at initial recognition. Investments held to maturity
with the initial recognition at fair value including transaction costs are subject to valuation with their amortized cost value
by using the internal rate of return method less provision for any impairment, if any. Interest income from investments
held to maturity is recognized in the income statement as an interest income. There are no financial assets that are
classified by the Bank as investments held to maturity; however, they cannot be classified under this classification for two
years for not satisfying the requirements of the related classification.

3. Financial assets available for sale

Financial assets available for sale represent non-derivative financial assets other than bank loans and receivables,
investments held to maturity and financial assets at fair value through profit and loss. Initial recognition and subsequent
valuation of financial assets available for sale are performed based on the fair value including transaction costs. The
amount arising from the difference between cost and amortized cost is recognized through income statement by using
the internal rate of return. If a price does not occur in an active market, fair value cannot be reliably determined and
“amortized cost” using the internal rate of return is regarded as the fair value. Unrealized gains and losses arising from
changes in fair value of the financial assets available for sale are not recognized in the income statement, they are
recognized in the “Marketable Securities Revaluation Fund” until the disposal, sale, redemption or impairment of those
assets. Fair value differences accounted for under equity arising from the application of fair value are reflected to the
income statement when these assets are sold or when proceeds are collected.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 180 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               4. Loans and receivables

               Loans and receivables represent unquoted financial assets in an active market that provide money, goods or services to
               the debtor with fixed or determinable payments.

               Loans and receivables are initially recognized with their fair values including settlement costs and carried at their
               amortized costs calculated using the internal rate of return subsequent to recognition. Transaction fees, dues and other
               expenses paid for loan guarantees are recognized under the profit and loss accounts.


   178         Consumer and corporate cash loans are recognized under the accounts specified by the Uniform Chart of Accounts and
               Explanations with their original balances based on their context.

               Foreign currency indexed consumer and corporate loans are followed at TRY accounts after converting into TRY by using
               the opening exchange rates. At the subsequent periods, increases and decreases in the loan capital are recognized under
               the foreign currency income and expense accounts in the income statement depending on foreign currency rates being
               higher or lower than opening date rates.

               Repayments are calculated using the exchange rates at the repayment dates and exchange differences are recognized
               under the foreign currency income and expense accounts in the income statement.

               Non-performing loans are classified in accordance with the regulation on “Methods and Principles for the Determination
               of Loans and Other Receivables to be Reserved for and Allocation of Reserves” published in the Official Gazette No:
               26333 dated 1 November 2006 and specific provisions are allocated for those loans. Specific provisions are reflected to
               “820/821 Provisions and Impairment Expenses 82000/82100 Specific Provisions Expenses” account. Provisions released
               in same year are recognized as a credit movement under the “Provision Expenses”, released portion of the previous
               period provisions are recognized under the “Other Operating Income” account.

               Explanations on Impairment of Financial Assets

               At each balance sheet date, the Bank reviews the carrying amounts of its financial asset or group of financial assets
               whether there is an objective indication that those assets have suffered an impairment loss. If such indication exists, the
               Bank determines the related impairment amount. A financial asset or a group of financial assets is subject to impairment
               loss only if there is an objective indication that the occurrence of one or more than one event (“loss event”) subsequent
               to the initial recognition of that asset has an effect on the reliable estimate of the expected future cash flows of the
               related financial asset and asset group. Irrespective of their high probability of incurrence, future expected losses are not
               recognized.

               Impairment losses attributable to the investments held to maturity are measured as the difference between the present
               values of estimated future cash flows discounted using the original interest rate of financial asset and the book value of
               asset. The related difference is recognized as a loss and it decreases the book value of the financial asset. At subsequent
               periods, if the impairment loss amount decreases, impairment loss recognized is reversed.

               When a decline occurs in the fair values of the “financial assets available for sale” of which value decreases and
               increases are recognized in equity, the accumulated profit/loss that had been recognized directly in equity is transferred
               from equity to period profit or loss. If, in a subsequent period, the fair value of the related asset increases, the impairment
               loss is reversed, with the amount of the reversal recognized in profit or loss.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 181 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




For loans and receivables; the Bank’s management performs consistent loan portfolio reviews and if any doubts on
the collectability of the loans arise, the related loans are classified in accordance with legislation on “Determining the
Nature of Loans and Receivables and Principles and Procedures on the Allocation of Loan and Receivable Provisions
(Communiqué)” published in the Official Gazette numbered 26333 and dated 1 November 2006. The Bank does not book
provisions for the non-performing loans recognized before 1 January 2008 with the minimum rates defined in the related
regulation and allocates specific provision for such loan amounts in full and they are recognized in the statement of
income. Bank sets specific provision for non-performing loans recognized after 1 January 2008 through deducting the
collateral amount, calculated in accordance with the respective coefficient rates defined in the Article 10 of the related
legislation, from the follow-up amount and setting provision between 20% and 100% by taking the minimum rates in the
Communiqué into consideration for the outstanding follow-up risk amount excluding the surety type of collaterals defined
in the Article 9 of the related legislation. Unindemnified and not reimbursed non-cash loans extended to follow-up entities   179
are added to the follow-up risk amount after conversion by credit conversion rates defined in the Communiqué. The
Bank sets provision between 20% and 100% by taking the minimum rates in the Communiqué into consideration for the
outstanding follow-up risk amount that are calculated by deducting the collateral amount, and calculated in accordance
with the related coefficient rates defined in the Article 10 of the related legislation. Collections made related to those
loans are offset against the principal, and interest collections are recognized under the “Interest Received from Non-
performing Loans” item of the income statement.

Bank provides general allowances for loan and other receivables in accordance with the Provisioning Regulation. The
allowances are recorded in income statement of the related period. Provisions made during the period are recorded
under “provision for losses on loans and other receivables”. Provisions booked in the prior periods and released in the
current year are recorded under “other operating income”.

XXIV. EXPLANATIONS ON OTHER MATTERS

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 182 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               SECTION IV: INFORMATION RELATED TO FINANCIAL POSITION AND RISK MANAGEMENT OF THE BANK

               I. EXPLANATIONS ON CAPITAL

               Calculation of the amount of equity is made according to the "Regulation on Equities of Banks" and the calculation of
               capital adequacy standard ratio according to "Regulation Regarding the Measurement and Evaluation of Banks' Capital
               Adequacy". As of 31 December 2018, the Bank’s capital adequacy ratio in accordance with the “Regulation Regarding the
               Measurement and Evaluation of Banks' Capital Adequacy” is 13,80% (31 December 2017: 14,18%), The equity is calculated
               as TRY 37.119.404 in accordance with the principles of "Regulation on Equities of Banks" (31 December 2017: TRY

   180         28.481.912).

               (1) Information on Equity items:

                                                                                                                                                    Amounts related to
                                                                                                                                                     treatment before
               Current Period                                                                                                                Amount        1/1/2014(*)
               COMMON EQUITY TIER 1 CAPITAL
               Paid-in Capital to be Entitled for Compensation after All Creditors                                                         2.470.451
               Share Premium                                                                                                                       -
               Reserves                                                                                                                   20.476.807
               Other Comprehensive Income according to TAS                                                                                 3.030.210
               Profit                                                                                                                      3.226.329
                  Current Period Profit                                                                                                    2.521.795
                  Prior Period Profit                                                                                                        704.534
               Bonus Shares from Associates, Affiliates and Joint-Ventures not Accounted in Current Period's Profit                            8.711
               Common Equity Tier 1 Capital Before Deductions                                                                             29.212.508
               Deductions from Common Equity Tier 1 Capital
               Valuation adjustments calculated as per the article 9. (i) of the Regulation on Bank Capital                                        -
               Current and Prior Periods' Losses not Covered by Reserves, and Losses Accounted under Equity according to TAS (-)             191.773
               Leasehold Improvements on Operational Leases (-)                                                                               67.145
               Goodwill Netted with Deferred Tax Liabilities                                                                                       -
               Other Intangible Assets Netted with Deferred Tax Liabilities Except Mortgage Servicing Rights                                 140.250           140.250
               Net Deferred Tax Asset/Liability (-)                                                                                                -
               Differences arise when assets and liabilities not held at fair value, are subjected to cash flow hedge accounting                   -
               Total credit losses that exceed total expected loss calculated according to the Regulation on Calculation of Credit Risk
               by Internal Ratings Based Approach                                                                                                  -
               Securitization gains                                                                                                                -
               Unrealized gains and losses from changes in bank’s liabilities’ fair values due to changes in creditworthiness                      -
               Net amount of defined benefit plans                                                                                                 -
               Direct and Indirect Investments of the Bank on its own Tier I Capital (-)                                                           -
               Shares Obtained against Article 56, Paragraph 4 of the Banking Law (-)                                                              -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
               the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                       -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
               the Bank Owns 10% or more of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                       -
               Mortgage Servicing Rights Exceeding the 10% Threshold of Tier I Capital (-)                                                         -
               Net Deferred Tax Assets arising from Temporary Differences Exceeding the10% Threshold of Tier I Capital (-)                         -
               Amount Exceeding the 15% Threshold of Tier I Capital as per the Article 2, Clause 2 of the Regulation on Measurement
               and Assessment of Capital Adequacy Ratios of Banks (-)                                                                              -
               The Portion of Net Long Position of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
               where the Bank Owns 10% or more of the Issued Share Capital not deducted from Tier I Capital (-)                                    -
               Mortgage Servicing Rights not deducted (-)                                                                                          -
               Excess Amount arising from Deferred Tax Assets from Temporary Differences (-)                                                       -
               Other items to be Defined by the BRSA (-)                                                                                           -
               Deductions from Tier I Capital in cases where there are no adequate Additional Tier I or Tier II Capitals (-)                       -
               Total Deductions from Common Equity Tier I Capital                                                                            399.168
               Total Common Equity Tier I Capital                                                                                         28.813.340
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 183 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                           HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                      Amounts related to
                                                                                                                                       treatment before
Current Period                                                                                                                 Amount        1/1/2014(*)
ADDITIONAL TIER I CAPITAL
Preferred Stock not Included in Common Equity Tier I Capital and the Related Share Premiums                                          -
Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                               -
Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                              -
Additional Tier I Capital before Deductions                                                                                          -
Deductions from Additional Tier I Capital
Direct and indirect investments of the Bank in its own Additional Tier I Capital
Investments of Bank to Banks that invest in Bank's additional equity and components of equity issued by financial
institutions with compatible with Article 7.
                                                                                                                                     -

                                                                                                                                     -
                                                                                                                                                           181
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital                            -
The Total of Net Long Position of the Direct or Indirect Investments in Additional Tier I Capital of Unconsolidated Banks
and Financial Institutions where the Bank Owns more than 10% of the Issued Share Capital                                             -
Other items to be defined by the BRSA                                                                                                -
Items to be Deducted from Tier I Capital during the Transition Period                                                                -
Goodwill and Other Intangible Assets and Related Deferred Taxes not deducted from Tier I Capital as per the Temporary
Article 2, Clause 1 of the Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                          -
Net Deferred Tax Asset/Liability not deducted from Tier I Capital as per the Temporary Article 2, Clause 1 of the
Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                                                     -
Deduction from Additional Tier I Capital when there is not enough Tier II Capital (-)                                                -
Total Deductions From Additional Tier I Capital                                                                                      -
Total Additional Tier I Capital                                                                                                      -
Total Tier I Capital (Tier I Capital=Common Equity+Additional Tier I Capital)                                               28.813.340
TIER II CAPITAL
Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                       5.929.795
Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                              -
Provisions (Amounts explained in the first paragraph of the article 8 of the Regulation on Bank Capital)                     2.386.241
Tier II Capital Before Deductions                                                                                            8.316.036
Deductions From Tier II Capital
Direct and indirect investments of the Bank on its own Tier II Capital (-)                                                           -
Investments of Bank to Banks that invest on Bank's Tier 2 and components of equity issued by financial institutions with
the conditions declared in Article 8.                                                                                                -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                        -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
the Bank Owns 10% or more of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                        -
Other items to be defined by the BRSA (-)                                                                                            -
Total Deductions from Tier II Capital                                                                                                -
Total Tier II Capital                                                                                                        8.316.036
Total Equity (Total Tier I and Tier II Capital)                                                                             37.129.376
Deductions from Total Capital                                                                                               37.119.404
Loans Granted against the Articles 50 and 51 of the Banking Law (-)                                                                  -
Net Book Values of Movables and Immovable Exceeding the Limit Defined in the Article 57, Clause 1 of the Banking Law
and the Assets Acquired against Overdue Receivables and Held for Sale but Retained more than Five Years                              -
Other items to be defined by the BRSA (-)                                                                                        9.972
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 184 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                                Amounts related to
                                                                                                                                                                 treatment before
               Current Period                                                                                                                        Amount            1/1/2014(*)
               Items to be Deducted from the Sum of Tier I and Tier II Capital (Capital) During the Transition Period
               The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
               where the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital not deducted
               from Tier I Capital, Additional Tier I Capital or Tier II Capital as per the Temporary Article 2, Clause 1 of the Regulation (-)             -
               The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
               where the Bank Owns more than 10% of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital not
               deducted from Additional Tier I Capital or Tier II Capital as per the Temporary Article 2, Clause 1 of the Regulation (-)                    -
               The Sum of net long positions of investments in the common stock of banking, financial and insurance The Portion of Net Long

   182         Position of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank Owns 10%
               or more of the Issued Share Capital, of the Net Deferred Tax Assets arising from Temporary Differences and of the Mortgage
               Servicing Rights not deducted from Tier I Capital as per the Temporary Article 2, Clause 2, Paragraph (1) and (2) and Temporary
               Article 2, Clause 1 of the Regulation (-)                                                                                                    -
               TOTAL CAPITAL
               Total Capital                                                                                                                       37.119.404
               Total Risk Weighted Assets                                                                                                         269.022.275
               Capital Adequacy Ratios
               CET1 Capital Ratio (%)                                                                                                                   10,71
               Tier I Capital Ratio (%)                                                                                                                 10,71
               Capital Adequacy Ratio (%)                                                                                                               13,80
               BUFFERS
               Bank-specific total CET1 Capital Ratio (a+b+c)                                                                                           1,894
                  a) Capital Conservation Buffer Ratio (%)                                                                                              1,875
                  b) Bank-specific Counter-Cyclical Capital Buffer Ratio (%)                                                                            0,019
                  c) Systemic significant bank buffer ratio (%) **                                                                                      0,000
               Additional CET1 Capital Over Total Risk Weighted Assets Ratio Calculated According to the Article 4 of Capital Conservation and
               Counter-Cyclical Capital Buffers Regulation                                                                                               4,71
               Amounts Lower Than Excesses as per Deduction Rules
               Remaining Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
               where the Bank Owns 10% or less of the Issued Share Capital                                                                            96.102
               Remaining Total of Net Long Positions of the Investments in Tier I Capital of Unconsolidated Banks and Financial Institutions
               where the Bank Owns more than 10% or less of the Issued Share Capital                                                                 428.967
               Remaining Mortgage Servicing Rights                                                                                                          -
               Net Deferred Tax Assets arising from Temporary Differences                                                                           1.480.963
               Limits for Provisions Used in Tier II Capital Calculation
               General Loan Provisions for Exposures in Standard Approach (before limit of one hundred and twenty five per ten thousand)            2.386.241
               General Loan Provisions for Exposures in Standard Approach Limited by 1.25% of Risk Weighted Assets                                  2.386.241
               Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of Credit Risk by
               Internal Ratings Based Approach                                                                                                              -
               Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of Credit Risk by
               Internal Ratings Based Approach, Limited by 0,6% Risk Weighted Assets                                                                        -
               Debt Instruments Covered by Temporary Article 4 (effective between 1.1.2018-1.1.2022)(effective between
               1.1.2018-1.1.2022)
               Upper Limit for Additional Tier I Capital Items subject to Temporary Article 4                                                               -
               Amount of Additional Tier I Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                            -
               Upper Limit for Additional Tier II Capital Items subject to Temporary Article 4                                                              -
               Amount of Additional Tier II Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                           -

               *Amounts in this column represents the amounts of items that are subject to transitional provisions.
               **The systemic significant bank buffer ratio shown as 0.000% in the unconsolidated financial report since it is necessary to fill in the systematic significant
               banks that are not required to prepare consolidated financial statements in accordance with the third and the fourth paragraph of the Article 4 of the
               "Regulation on Systemic Significant Banks".
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 185 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                          HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                     Amounts related to
                                                                                                                                      treatment before
Prior Period                                                                                                                  Amount        1/1/2014(*)
COMMON EQUITY TIER 1 CAPITAL
Paid-in Capital to be Entitled for Compensation after All Creditors                                                         2.470.451
Share Premium                                                                                                                       -
Reserves                                                                                                                   16.883.534
Other Comprehensive Income according to TAS                                                                                 2.288.581
Profit                                                                                                                      3.725.462
  Current Period Profit
  Prior Period Profit
                                                                                                                            3.725.462
                                                                                                                                    -                     183
Bonus Shares from Associates, Affiliates and Joint-Ventures not Accounted in Current Period's Profit                            8.711
Common Equity Tier 1 Capital Before Deductions                                                                             25.376.739
Deductions from Common Equity Tier 1 Capital
Valuation adjustments calculated as per the article 9. (i) of the Regulation on Bank Capital
Current and Prior Periods' Losses not Covered by Reserves, and Losses Accounted under Equity according to TAS (-)                   -
Leasehold Improvements on Operational Leases (-)                                                                               55.786
Goodwill Netted with Deferred Tax Liabilities                                                                                       -
Other Intangible Assets Netted with Deferred Tax Liabilities Except Mortgage Servicing Rights                                  90.948           113.685
Net Deferred Tax Asset/Liability (-)                                                                                                -
Differences arise when assets and liabilities not held at fair value, are subjected to cash flow hedge accounting                   -
Total credit losses that exceed total expected loss calculated according to the Regulation on Calculation of Credit Risk
by Internal Ratings Based Approach                                                                                                  -
Securitization gains                                                                                                                -
Unrealized gains and losses from changes in bank’s liabilities’ fair values due to changes in creditworthiness                      -
Net amount of defined benefit plans                                                                                                 -
Direct and Indirect Investments of the Bank on its own Tier I Capital (-)                                                           -
Shares Obtained against Article 56, Paragraph 4 of the Banking Law (-)                                                              -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
where the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                 -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
where the Bank Owns 10% or more of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                 -
Mortgage Servicing Rights Exceeding the 10% Threshold of Tier I Capital (-)                                                         -
Net Deferred Tax Assets arising from Temporary Differences Exceeding the10% Threshold of Tier I Capital (-)                         -
Amount Exceeding the 15% Threshold of Tier I Capital as per the Article 2, Clause 2 of the Regulation on
Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                                                                  -
The Portion of Net Long Position of the Investments in Equity Items of Unconsolidated Banks and Financial
Institutions where the Bank Owns 10% or more of the Issued Share Capital not deducted from Tier I Capital (-)                       -
   Mortgage Servicing Rights not deducted (-)                                                                                       -
   Excess Amount arising from Deferred Tax Assets from Temporary Differences (-)                                                    -
Other items to be Defined by the BRSA (-)                                                                                           -
Deductions from Tier I Capital in cases where there are no adequate Additional Tier I or Tier II Capitals (-)                       -
Total Deductions from Common Equity Tier I Capital                                                                           146.734
Total Common Equity Tier I Capital                                                                                         25.230.005
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 186 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                     Amounts related to
                                                                                                                                                      treatment before
               Prior Period                                                                                                                   Amount        1/1/2014(*)
               ADDITIONAL TIER I CAPITAL
               Preferred Stock not Included in Common Equity Tier I Capital and the Related Share Premiums                                          -
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                               -
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                              -
               Additional Tier I Capital before Deductions                                                                                          -
               Deductions from Additional Tier I Capital

   184         Direct and Indirect Investments of the Bank on its own Additional Tier I Capital (-)
               Investments in Equity Instruments Issued by Banks or Financial Institutions Invested in Bank’s Additional Tier I Capital
               and Having Conditions Stated in the Article 7 of the Regulation
                                                                                                                                                    -

                                                                                                                                                    -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
               the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                        -
               The Total of Net Long Position of the Direct or Indirect Investments in Additional Tier I Capital of Unconsolidated Banks
               and Financial Institutions where the Bank Owns more than 10% of the Issued Share Capital (-)                                         -
               Other items to be defined by the BRSA (-)                                                                                            -
               Items to be Deducted from Tier I Capital during the Transition Period                                                          22.737
               Goodwill and Other Intangible Assets and Related Deferred Taxes not deducted from Tier I Capital as per the Temporary
               Article 2, Clause 1 of the Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                     22.737
               Net Deferred Tax Asset/Liability not deducted from Tier I Capital as per the Temporary Article 2, Clause 1 of the
               Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                                                     -
               Deduction from Additional Tier I Capital when there is not enough Tier II Capital (-)                                                -
               Total Deductions from Additional Tier I Capital                                                                                      -
               Total Additional Tier I Capital                                                                                                      -
               Total Tier I Capital (Tier I Capital= Common Equity Tier I Capital + Additional Tier I Capital)                             25.207.268
               TIER II CAPITAL
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                       1.000.000
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                              -
               Provisions (Amounts explained in the first paragraph of the article 8 of the Regulation on Bank Capital)                     2.288.701
               Total Deductions from Tier II Capital                                                                                        3.288.701
               Deductions from Tier II Capital
               Direct and Indirect Investments of the Bank on its own Tier II Capital (-)                                                           -
               Investments in Equity Instruments Issued by Banks and Financial Institutions Invested in Bank’s Tier II Capital and
               Having Conditions Stated in the Article 8 of the Regulation                                                                          -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
               the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                        -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
               the Bank Owns 10% or more of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                        -
               Other items to be defined by the BRSA (-)                                                                                            -
               Total Deductions from Tier II Capital                                                                                                -
               Total Tier II Capital                                                                                                        3.288.701
               Total Equity (Total Tier I and Tier II Capital)                                                                             28.495.969
               Total Tier I Capital and Tier II Capital ( Total Equity)                                                                    28.481.912
               Loans Granted against the Articles 50 and 51 of the Banking Law (-)                                                                10
               Net Book Values of Movables and Immovables Exceeding the Limit Defined in the Article 57, Clause 1 of the Banking
               Law and the Assets Acquired against Overdue Receivables and Held for Sale but Retained more than Five Years (-)                      -
               Other items to be Defined by the BRSA (-)                                                                                       14.047
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 187 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                       Amounts related to
                                                                                                                                        treatment before
Prior Period                                                                                                                    Amount        1/1/2014(*)
Items to be Deducted from the Sum of Tier I and Tier II Capital (Capital) During the Transition Period
The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial
Institutions where the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above
Tier I Capital not deducted from Tier I Capital, Additional Tier I Capital or Tier II Capital as per the Temporary Article
2, Clause 1 of the Regulation (-)                                                                                                      -
The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial
Institutions where the Bank Owns more than 10% of the Issued Share Capital Exceeding the 10% Threshold of
above Tier I Capital not deducted from Additional Tier I Capital or Tier II Capital as per the Temporary Article 2,
Clause 1 of the Regulation (-)
The Portion of Net Long Position of the Investments in Equity Items of Unconsolidated Banks and Financial
Institutions where the Bank Owns 10% or more of the Issued Share Capital, of the Net Deferred Tax Assets arising
                                                                                                                                       -
                                                                                                                                                            185
from Temporary Differences and of the Mortgage Servicing Rights not deducted from Tier I Capital as per the
Temporary Article 2, Clause 2, Paragraph (1) and (2) and Temporary Article 2, Clause 1 of the Regulation (-)                           -
TOTAL CAPITAL
Total Capital ( Total of Tier I Capital and Tier II Capital )                                                                 28.481.912
Total Risk Weighted Assets                                                                                                   200.865.817
CAPITAL ADEQUACY RATIOS
CET1 Capital Ratio (%)                                                                                                             12,56
Tier I Capital Ratio (%)                                                                                                           12,55
Capital Adequacy Ratio (%)                                                                                                         14,18
BUFFERS
Bank-specific total CET1 Capital Ratio                                                                                             6,262
   Capital Conservation Buffer Ratio (%)                                                                                            1,25
   Bank-specific Counter-Cyclical Capital Buffer Ratio (%)                                                                         0,012
   Systemic Bank Buffer Ratio (%)                                                                                                  0,500
Additional CET1 Capital Over Total Risk Weighted Assets Ratio Calculated According to the Article 4 of Capital
Conservation and Counter-Cyclical Capital Buffers Regulation                                                                       6,180
Amounts Lower Than Excesses as per Deduction Rules
Remaining Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial
Institutions where the Bank Owns 10% or less of the Issued Share Capital                                                         57.414
Remaining Total of Net Long Positions of the Investments in Tier I Capital of Unconsolidated Banks and Financial
Institutions where the Bank Owns more than 10% or less of the Issued Share Capital                                              326.472
Remaining Mortgage Servicing Rights                                                                                                   -
Net Deferred Tax Assets arising from Temporary Differences                                                                      230.261
Limits for Provisions Used in Tier II Capital Calculation
General Loan Provisions for Exposures in Standard Approach (before limit of one hundred and twenty five per ten
thousand)                                                                                                                      2.288.701
General Loan Provisions for Exposures in Standard Approach Limited by 1.25% of Risk Weighted Assets                            2.288.701
Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of
Credit Risk by Internal Ratings Based Approach                                                                                         -
Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of
Credit Risk by Internal Ratings Based Approach, Limited by 0,6% Risk Weighted Assets                                                   -
Debt Instruments Covered by Temporary Article 4
(effective between 1.1.2018-1.1.2022)
Upper Limit for Additional Tier I Capital Items subject to Temporary Article 4                                                         -
Amount of Additional Tier I Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                      -
Upper Limit for Additional Tier II Capital Items subject to Temporary Article 4                                                        -
Amount of Additional Tier II Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                     -

*Amounts in this column represents the amounts of items that are subject to transition provisions.

(2) The equity is calculated on the capital adequacy ratio calculation basis having reduced deductible assets on equity
from the sum of core capital and supplementary capital within the scope of "Regulation on Equities of Banks" (Regulation).
The difference between Total Capital and Equity in the consolidated balance sheet mainly arises from the general
provision and subordinated debt instruments. On the other hand, in the calculation of the Total Capital, development costs
for operating leases followed under tangible assets in the balance sheet and intangible assets. Additionally, some of the
accounts determined by the Board are reducted from the total equity in the calculation of capital.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 188 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (3) Information about instruments to be included in the Equity Calculation:

                                                                                             Details on Subordinated Liabilities:
               Issuer                                                                                        T. Halk Bankası A.Ş.           T. Halk Bankası A.Ş.            T. Halk Bankası A.Ş.
               Unique identifier (ex CUSIP, ISIN or Bloomberg identifier for private placement)                TRSTHALE2716                   TRSTHAL62811                    TRSTHAL92826
               Governing Law(s) of the instrument                                                        BRSA and CMB Legislation        BRSA and CMB Legislation        BRSA and CMB Legislation
                                                                                                   Regulatory treatment
               Transitional Basel III rules                                                                          No                              No                              No
                                                                                                               Consolidated -                 Consolidated -                  Consolidated -
               Eligible at unconsolidated / consolidated

   186
                                                                                                               Unconsolidated                 Unconsolidated                  Unconsolidated
               Instrument type (types to be specified by each jurisdiction)                                  Public Sector Bond              Public Sector Bond              Public Sector Bond
               Amount recognized in regulatory capital (Currency in mil, as of most recent
               reporting date)                                                                                      1.000                           1.950                           2.980
               Par value of instrument                                                                              1.000                           1.950                           2.980
               Accounting classification                                                                           346.011                         346.011                         346.011
               Original date of issuance                                                                         20.10.2017                       3.07.2018                      26.09.2018
               Perpetual or dated                                                                                   Dated                           Dated                           Dated
               Original maturity date                                                                            20.10.2017                       3.07.2018                      26.09.2018
                                                                                                         At the end of the fifth year,   At the end of the fifth year,   At the end of the fifth year,
               Issuer call subject to prior supervisory approval                                           the Bank has an early           the Bank has an early           the Bank has an early
                                                                                                             redemption option.              redemption option.              redemption option.
               Optional call date, contingent call dates and redemption amount                                        -                               -                               -
               Subsequent call dates, if applicable                                                                   -                               -                               -
                                                                                                    Coupons / dividends
               Fixed or floating dividend/coupon                                                              Floating Coupon                   Fixed Coupon                    Fixed Coupon
                                                                                                         Government Debt Security
               Coupon rate and any related index
                                                                                                        for 5 years +350 base points               14,10 %                         12,79 %
               Existence of a dividend stopper                                                                        -                               -                               -
               Fully discretionary, partially discretionary or mandatory                                              -                               -                               -
               Existence of step up or other incentive to redeem                                                      -                               -                               -
               Noncumulative or cumulative                                                                            -                               -                               -
                                                                                               Convertible or non-convertible
               If convertible, conversion trigger (s)                                                                 -                               -                               -
               If convertible, fully or partially                                                                     -                               -                               -
               If convertible, conversion rate                                                                        -                               -                               -
               If convertible, mandatory or optional conversion                                                       -                               -                               -
               If convertible, specify instrument type convertible into                                               -                               -                               -
               If convertible, specify issuer of instrument it converts into                                          -                               -                               -
                                                                                                    Write-down feature
               If write-down, write-down trigger(s)                                                                   -                               -                               -
               If write-down, full or partial                                                                         -                               -                               -
               If write-down, permanent or temporary                                                                  -                               -                               -
               If temporary write-down, description of write-up mechanism                                             -                               -                               -
               Position in subordination hierarchy in liquidation (specify instrument type
               immediately senior to instrument)                                                                      -                               -                               -
                                                                                                            The instrument is in           The instrument is in            The instrument is in
               In compliance with article number 7 and 8 of “Own fund regulation”                          compliance with article        compliance with article         compliance with article
                                                                                                                 number 8.                      number 8.                       number 8.
                                                                                                           The instrument is not in       The instrument is not in        The instrument is not in
               Details of incompliances with article number 7 and 8 of “Own fund regulation”                compliant with article         compliant with article          compliant with article
                                                                                                                 numbered 7.                    numbered 7.                     numbered 7.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 189 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




II. EXPLANATIONS ON CREDIT RISK

Credit risk is defined as risks and losses that may occur if the counterparty fails to comply with the agreement’s
requirements and cannot perform its obligations partially or completely on the terms set. In compliance with
the legislation, the credit limits are set for the financial position and credit requirements of customers within the
authorization limits assigned for Branches, Regional Lending Committees, Lending Departments, Executive Vice President
responsible of Lending, General Manager, Credit Committee and Board of Directors. The limits are subject to revision if
necessary.

In accordance with the risk management policies of the Bank, the limits are specified in respect of the main and sub-
sectors. Those limits are monitored periodically.                                                                               187
The Bank, in the credit allocation process, restricts its risk exposure by working with highly credible banks and entities
considering the credit ratings for the purpose of managing its risks. Under the scope of credit risk management, the Bank
rates all of its borrowers’ credit and requires additional collaterals from whose risk is higher. The Bank has the policy of
not granting loans/credits and/or limiting the amount of such loans/credits. The Bank’s risk is concentrated in Turkey. As
per the loan procedures, limits are determined based on the type of loans and customers and risk and limit information is
controlled periodically.

Loans granted to other banks and risk limits set for the correspondent bank transactions are controlled on a daily basis.
Risk concentrations concerning the off-balance sheet operations based on the customers and banks are monitored
systematically.

Except for the restructured loan follow-up system determined in the related communiqué, such loans are incorporated
into the new rating groups or risk weightings under the risk management systems of the banks, and new precautionary
measures are taken for these processes. Since long-term commitments are more risky than the short-term
commitments, risks are diversified in accordance with the Bank’s risk management system.

As prescribed in the related Communiqué, the credit worthiness of the debtors of the loans and other receivables is
monitored regularly and statements of accounts taken for the loans are audited in line with the related regulations.
Guarantee factors are developed in accordance with the decision of the credit committee and updated according to
the top management’s initiatives and changes in the economic conditions. The Bank receives sufficient collaterals in
consideration of the loans and other receivables granted. Guarantees obtained are surety ships, immovable mortgages,
cash blockages and customer or real person cheques.

When the Bank is exposed to significant credit risks, it has the tendency to discontinue its forward or similar type of
transactions by exercising rights, fulfilling the requirements of or disposing of the agreements entered into to mitigate the
total risk.

The Bank’s largest 100 and 200 cash loan customers compose 28,32% and 33,78% of the total cash loan portfolio,
respectively.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 190 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               The Bank’s largest 100 and 200 non-cash loan customers compose 44,49% and 56,02% of the total non-cash loan
               portfolio, respectively.

               The Bank’s largest 100 ve 200 cash and non-cash loan customers represent 19,58% and 24,74% of the total “on and off
               balance sheet” assets, respectively.

               Stage I and Stage II expected losses for credit risks of the Bank is TRY 2.364.052 (31 December 2017: TRY 2.288.701).

                                                                                   Current Period        Average     Prior Period

   188         Exposure Categories:
               Conditional and unconditional exposures to central
               governments or central banks
                                                                             Credit Risk Amount(1)

                                                                                      109.665.153
                                                                                                     Risk Amount

                                                                                                     102.947.412
                                                                                                                   Risk Amount(1) Average Risk Amount

                                                                                                                      86.128.537           74.553.425
               Conditional and unconditional exposures to regional
               governments or local authorities                                         3.887.468      3.644.851       3.067.537            2.472.655
               Conditional and unconditional exposures to administrative
               bodies and non-commercial undertakings                                   3.222.987      3.019.967       1.660.743            1.314.454
               Conditional and unconditional exposures to multilateral
               development banks                                                                 -             -               -                    -
               Conditional and unconditional exposures to international
               organisations                                                                     -             -               -                    -
               Conditional and unconditional exposures to banks and
               brokerage houses                                                        14.880.265     12.434.606      13.295.959            9.110.769
               Conditional and unconditional exposures to corporates                  138.320.043    114.674.725      94.973.265           88.195.684
               Conditional and unconditional retail exposures                          69.790.981     67.241.234      59.439.102           56.509.792
               Conditional and unconditional exposures secured by real
               estate property                                                         67.295.644     64.587.512      56.677.261           51.374.430
               Past due items                                                           2.209.042      1.447.185       1.358.160            1.372.749
               Items in regulatory high-risk categories                                   139.449         98.848          57.408             123.794
               Exposures in the form of bonds secured by mortgages                               -             -               -                    -
               Securitisation positions                                                          -             -               -                    -
               Short term exposures to banks, brokerage houses and
               corporates                                                                        -             -               -                    -
               Exposures in the form of collective investment undertakings                       -             -               -                    -
               Other items                                                             19.019.586     16.334.481      13.350.572           12.865.666

               (1)
                     Includes the risk amounts after credit conversions.
Profile of significant exposures in major regions:

                                                                                          Risk Classifications(1)
                                                                           Conditional
                                                             Conditional           and
                                            Conditional              and unconditional      Conditional                                        Conditional
                                                    and    unconditional exposures to               and                                                and
                                          unconditional       exposures administrative   unconditional      Conditional        Conditional   unconditional
                                             exposures       to regional       bodies        exposures              and                and      exposures                  Items in
                                              to central   governments       and non-     to banks and    unconditional      unconditional     secured by                regulatory
                                        governments or           or local commercial         brokerage    exposures to              retail     real estate      Past due high-risk
                                          central banks      authorities undertakings           houses      corporates          exposures         property   receivables categories     Other       Total
Current Period
1. Domestic                                 109.662.173       3.887.468      3.222.987       4.304.053      136.415.695        69.663.624      66.893.682      2.154.542   139.449 19.019.586 415.363.259
2. European Union (EU) Countries(2)                    -              -              -       5.159.833          244.996           123.524         339.812        37.804           -         -   5.905.969
3. OECD Countries                                      -              -              -         181.356                   -            115             249              -          -         -     181.720
4. Off-Shore Banking Regions                           -              -              -           1.035                   -             16                -             -          -         -       1.051
5. USA, Canada                                    2.490               -              -       4.706.381              30.133            220             541             1           -         -   4.739.766
6. Other Countries                                  490               -              -         527.607        1.629.219             3.482          61.360        16.695           -         -   2.238.853
7. Associates, Subsidiaries and Joint
Ventures                                               -              -              -                -                  -               -               -             -          -         -           -
8. Unallocated Assets/Liabilities (3)                  -              -              -                -                  -               -               -             -          -         -           -
Total                                      109.665.153        3.887.468     3.222.987      14.880.265      138.320.043         69.790.981      67.295.644     2.209.042    139.449 19.019.586 428.430.618
Prior Period
1. Domestic                                  86.128.536       3.067.537      1.660.717      11.713.806       93.119.804        59.328.390      56.346.989      1.331.207    57.408 13.350.572 326.104.966
2. European Union (EU) Countries(2)                    -              -            26          873.503          453.621           107.758         268.877        26.953           -         -   1.730.738
3. OECD Countries                                      -              -              -          77.510                   -            263             315              -          -         -      78.088
4. Off-Shore Banking Regions                           -              -              -             509                   -             13                -             -          -         -        522
                                                                                                                                                                                                                                                                                                                                                            Türkiye Halk Bankası A.Ş.




5. USA, Canada                                         -              -              -         280.681          301.431                84             360              -          -         -     582.556
6. Other Countries                                    1               -              -         349.950        1.098.409             2.594          60.720              -          -         -   1.511.674
7. Associates, Subsidiaries and Joint
Ventures                                               -              -              -                -                  -               -               -             -          -         -           -
                                                                                                                                                                                                                   (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




8. Unallocated Assets/Liabilities (3)                  -              -              -                -                  -               -               -             -          -         -           -
Total                                       86.128.537        3.067.537     1.660.743      13.295.959       94.973.265         59.439.102      56.677.261     1.358.160     57.408 13.350.572 330.008.544

(1)
    Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
(2)
    OECD Countries other than the EU Countries, USA and Canada.
(3)
    Assets and liabilities that are not consistently allocated.
                                                                                                                                                                                                                                                                                                 Explanation and Notes Related to the Unconsolidated
                                                                                                                                                                                                                                                                                                 Financial Statements for the Year Ended 31 December 2018
                                                                                                                                                                                                                                                                                                                                                                                        Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 191 of 476




                                                                                                                                                                                                            HALKBANK ANNUAL REPORT 2018
                                                                                                                                                                   189
                                                                                                                                                                                                                                                                                                                                                                                                       Information
                                                                                                                                                                                                                                                                                                                                                                                                          Financial




                                                                                                                                                                                                        190
Profile of significant exposures by sectors:

Current Period                                                                                                                           Risk Classifications(1)
                                                                                 Conditional
                                                               Conditional               and
                                              Conditional              and     unconditional      Conditional                                     Conditional
                                                      and    unconditional     exposures to               and                                             and
                                            unconditional       exposures     administrative   unconditional      Conditional     Conditional   unconditional
                                               exposures       to regional           bodies        exposures              and             and      exposures                      Receivables
                                                to central   governments           and non-     to banks and    unconditional   unconditional     secured by                     in regulatory
                                            governments            or local     commercial         brokerage    exposures to           retail     real estate         Past due       high-risk
                                         or central banks      authorities     undertakings           houses      corporates       exposures         property      receivables      categories        Other           TRY             FC           Total
Agriculture                                      134.020                53                 -                -        338.824         550.304          132.684          14.817                -            -       911.151        259.551      1.170.702
       Farming and Stockbreeding                  122.792               53                 -                -        184.088         523.879           120.565          12.025               -            -       830.418        132.984        963.402
       Forestry                                       252                 -                -                -               -           6.184             1.219              -               -            -          7.655              -          7.655
       Fishery                                     10.976                 -                -                -        154.736          20.241            10.900           2.792               -            -        73.078        126.567        199.645
Manufacturing                                  8.884.851               234        1.272.633                 -     53.731.376      10.014.758       20.010.482         694.345                -            -    44.064.471     50.544.208     94.608.679
       Mining and Quarrying                       109.537                 -         805.542                 -       1.770.984        157.367           182.730           6.249               -            -       558.439       2.473.970      3.032.409
       Production                               8.624.750                8          449.974                 -      39.691.704       9.787.964       18.124.680        687.835                -            -     40.511.602     36.855.313     77.366.915
       Electricity, Gas and Water                 150.564              226           17.117                 -      12.268.688         69.427         1.703.072            261                -            -      2.994.430     11.214.925     14.209.355
Construction                                   1.407.604                  -             537                 -     14.545.477       1.886.668        2.062.057         236.735                -            -    12.775.941      7.363.137     20.139.078
Services                                       8.203.650           10.654         1.242.486      14.880.265       38.233.309      31.918.120       19.482.630       1.008.379                -   19.019.586    80.635.211     53.363.868    133.999.079
       Wholesale and Retail Trade               6.153.897            2.033          602.851                 -      15.503.881      19.589.454        9.122.895        698.998                -            -     42.563.861      9.110.148     51.674.009
       Accommodation and Dining                 1.078.626              169             1.903                -       7.554.255       1.093.823        5.565.525        209.694                -            -      3.183.389     12.320.606     15.503.995
       Transportation and Telecom.                351.622            8.448          284.352                 -       4.568.147       9.465.398          863.509          24.282               -            -     11.035.464      4.530.294     15.565.758
       Financial Institutions                      17.801                 -         328.209       14.880.265        3.907.693         42.816           859.627              8                -   19.019.586     18.599.352     20.456.653     39.056.005
       Real Estate and Rental Services            117.843                 -            1.066                -       4.380.943        533.121         1.838.687          47.049               -            -      1.639.639      5.279.070      6.918.709
       Professional Services                        7.186                 -                -                -            128         860.036           126.002           3.173               -            -       996.178            347        996.525
       Educational Services                       181.628                 -             753                 -       1.542.807        157.533           335.122          10.224               -            -      1.345.053       883.014       2.228.067
       Health and Social Services                 295.047                4           23.352                 -        775.455         175.939           771.263          14.951               -            -      1.272.275       783.736       2.056.011
Other                                         91.035.028        3.876.527           707.331                 -     31.471.057      25.421.131       25.607.791         254.766        139.449              -   110.112.472     68.400.608    178.513.080
Total                                       109.665.153         3.887.468         3.222.987      14.880.265     138.320.043       69.790.981       67.295.644       2.209.042        139.449     19.019.586   248.499.246    179.931.372    428.430.618


(1)
      Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
                                                                                                                                                                                                                                                                                                                                                                                                    Türkiye Halk Bankası A.Ş.

                                                                                                                                                                                                                                                           (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                                                         Explanation and Notes Related to the Unconsolidated
                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 192 of 476




                                                                                                                                                                                                                                                                                                                                         Financial Statements for the Year Ended 31 December 2018
Prior Period                                                                                                              Risk Classifications(1)
                                                                         Conditional
                                         Conditional   Conditional               and
                                                  and           and    unconditional   Conditional                               Conditional
                                       unconditional unconditional     exposures to            and                                       and
                                          exposures     exposures     administrative unconditional  Conditional    Conditional unconditional
                                           to central  to regional       bodies and     exposures           and            and    exposures                         Receivables
                                       governments governments                  non- to banks and unconditional   unconditioal   secured by                        in regulatory
                                           or central      or local     commercial      brokerage exposures to           retail  real estate           Past due        high-risk
                                               banks   authorities     undertakings        houses   corporates      exposures       property        receivables       categories         Other           TRY              FC          Total
Agriculture                                         1             5               15             -     299.709        602.961       128.357              22.249                -             -       845.792        207.505      1.053.297
    Farming and Stockbreeding                       1             3               15             -      193.381        568.785       117.087              20.722               -             -        802.395         97.599        899.994
    Forestry                                        -             2                -             -        1.495          3.631           382                   9               -             -          5.519              -          5.519
    Fishery                                         -             -                -             -      104.833         30.545        10.888               1.518               -             -         37.878        109.906        147.784
Manufacturing                                764.116        64.451        1.268.425              -  39.437.582     12.467.925    15.999.010            864.565                 -             -    36.517.012     34.349.062     70.866.074
    Mining and Quarrying                            -             -          584.772             -    1.031.727        189.255       181.561             14.881                -             -        481.153      1.521.043      2.002.196
    Production                                764.116        64.424          664.185             -   29.534.439     12.223.161    14.491.175            849.684                -             -     33.247.484     25.343.700     58.591.184
    Electricity, Gas and Water                      -            27           19.468             -    8.871.416         55.509     1.326.274                   -               -             -      2.788.375      7.484.319     10.272.694
Construction                                       38             2              129             -  12.524.230      2.281.229     1.704.562            102.108                 -             -     9.632.280      6.980.018     16.612.298
Services                                      73.982        22.888          225.375    13.283.282   32.325.360     29.756.353    16.096.831            369.238                 -    3.975.305     55.932.374     40.196.240     96.128.614
    Wholesale and Retail Trade                    176         9.272           29.098             -   12.229.783     19.553.936     7.612.784            178.115                -             -     34.278.185      5.334.979     39.613.164
    Accommodation and Dining                        3           128            1.667             -    5.919.529        966.905     4.383.485             66.611                -             -      2.221.762      9.116.566     11.338.328
    Transportation and Telecom.                     -       13.300           140.168             -    5.950.765      7.606.182       788.214             19.810                -             -      8.555.325      5.963.114     14.518.439
    Financial Institutions                          -             -            3.766    13.283.282    2.636.399         49.404       716.879                   -               -     3.975.305      6.841.632     13.823.403     20.665.035
    Real Estate and Rental Services                 5             -                -             -    3.069.247        431.195     1.567.184             77.616                -             -      1.314.830      3.830.417      5.145.247
    Professional Services                           2             1                5             -           13        742.627       132.057               1.666               -             -        875.950            421        876.371
    Educational Services                          194           176           23.692             -    1.109.839        166.992       289.869               3.132               -             -        880.827        713.067      1.593.894
    Health and Social Services                 73.602            11           26.979             -    1.409.785        239.112       606.359             22.288                -             -        963.863      1.414.273      2.378.136
Other                                    85.290.400     2.980.191           166.799        12.677   10.386.384     14.330.634    22.748.501                    -         57.408     9.375.267     95.485.730     49.862.531    145.348.261
Total                                    86.128.537     3.067.537         1.660.743    13.295.959   94.973.265     59.439.102    56.677.261          1.358.160           57.408    13.350.572    198.413.188    131.595.356    330.008.544

(1)
      Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used
                                                                                                                                                                                                                                                                                                                                                                                              Türkiye Halk Bankası A.Ş.

                                                                                                                                                                                                                                                     (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                                                   Explanation and Notes Related to the Unconsolidated
                                                                                                                                                                                                                                                                                                                                   Financial Statements for the Year Ended 31 December 2018
                                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 193 of 476




                                                                                                                                                                                                                                              HALKBANK ANNUAL REPORT 2018
                                                                                                                                                                                        191
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 194 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Analysis of maturity-bearing exposures according to remaining maturities (*) (**):

               Current Period                                                                                  Term to Maturity
               Exposure Categories                                       Up to 1 month          1-3 months           3-6 months          6-12 months            Over 1 year
               1. Conditional and unconditional exposures to
               central governments or central banks                            735.725            1.065.719             1.879.945            5.026.597         100.957.167
               2. Conditional and unconditional exposures to
               regional governments or local authorities                        59.384                15.347               34.494             267.893             3.510.350
               3. Conditional and unconditional exposures to


   192
               administrative bodies and non-commercial
               undertakings                                                    550.016                38.004               16.752             248.893             2.369.322
               4. Conditional and unconditional exposures to
               banks and brokerage houses                                    6.240.103                 7.227               79.432             164.222             8.389.281
               Conditional and unconditional exposures to
               corporates                                                   17.743.083            7.105.012           13.588.772           26.562.156           96.557.734
               6 Conditional and unconditional retail exposures              6.815.332            2.527.518             4.448.583          13.011.030           87.186.897
               7. Past due items                                             2.209.042                     -                      -                   -                    -
               8. Other Items                                                         -                    -                      -                   -         19.019.586
               Total                                                        34.352.685           10.758.827           20.047.978           45.280.791         317.990.337

                 Includes risk amounts before the effect of credit risk mitigation but after the credit conversions.
               (*)

                 Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims on corporate and claims included in the
               (**)

               regulatory retail portfolios.


               Prior Period                                                                                    Term to Maturity
               Exposure Categories                                       Up to 1 month          1-3 months           3-6 months          6-12 months            Over 1 year
               1. Conditional and unconditional exposures to
               central governments or central banks                          1.091.102              497.875             1.200.790            2.978.033          80.360.737
               2. Conditional and unconditional exposures to
               regional governments or local authorities                        49.076                17.414               74.007             165.432             2.761.608
               3. Conditional and unconditional exposures to
               administrative bodies and non-commercial
               undertakings                                                    724.790                 5.371                7.920             109.237              813.425
               4. Conditional and unconditional exposures to
               banks and brokerage houses                                   13.170.404                40.541               23.680               55.776                5.558
               5.Conditional and unconditional exposures to
               corporates                                                   11.517.149            6.240.853           10.240.925           17.142.783           69.101.544
               6 Conditional and unconditional retail exposures              4.852.353            2.037.050             3.767.932          10.710.005           75.536.442
               7. Past due items                                             1.358.160                     -                      -                   -                    -
               8. Other Items                                                         -                    -                      -                   -         13.350.572
               Total                                                        32.763.034            8.839.104           15.315.254           31.161.266         241.929.886

                 Includes risk amounts before the effect of credit risk mitigation but after the credit conversions.
               (*)

                  Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims on corporate and claims included in the
               (**)

               regulatory retail portfolios.


               Information on the risk classifications as per the Article 6 of the Regulation on Measurement and Assessment of Capital
               Adequacy Ratios of Banks:

               Islamic International Rating Agency (IIRA) country ratings are taken into account in calculating the Bank's capital
               adequacy. For other portfolios, the ratings given by the Fitch Ratings are used for the counterparties resident abroad.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 195 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Islamic International Rating Agency (IIRA) notes are used in the "Central Government or Receivables from Central Banks"
portfolio. Fitch Ratings' rating grades are used for the risk classes listed below, provided that they are resident abroad.

•   Receivables on banks and intermediary institutions
•   Receivables on regional governments or local authorities
•   Receivables on administrative bodies and other non-commercial undertakings
•   Receivables on multilateral development banks
•   Corporate receivables

The relevant risk classification is used in determining the risk weights on a receivable that is classificated as per the
second section, Article 8 of the Additional Regulation 1 on Measurement and Assessment of Capital Adequacy Ratios of          193
Banks. In the absence of a specific rating, the provisions of paragraph a,b and c of Article 9 of the regulation mentioned
should be used.

In the 26th Article of the Regulation on the Principles Regarding the Authorization and Activities of Rating Agencies,
IIRA grades are used in the below table of maturity in determining the credit quality level of the country grades, central
government and central banks receivables.

In the case of other risk classes included in the table, Fitch Ratings notes are taken into account if the rated party is a
foreign resident, the supervisor of the relevant country has equivalent regulation and supervision structure, authorized in
the country notes.

Implementation of the risk weights to receivables from Regional Governments or local authorities are subject to the same
conditions as receivables from banks and intermediary institutions but this implementation exemption cannot be applied
for the receivables from banks and intermediary institutions which have less than 90 days to maturity.

The implementation of the risk weights to receivables from multilateral development banks except those listed in the
Additional Regulation 1 on Measurement and Assessment of Capital Adequacy Ratios of Banks, are subject to the same
conditions as receivables from banks and intermediary institutions but this implementation exemption cannot be applied
for the receivables from banks and intermediary institutions which have less than 90 days to maturity.

The implementation of the risk weight for unrated receivables from banks and intermediary institutions can not be lower
than the risk weight of receivables from sovereigns which they are settled in.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 196 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                          Credit Quality Grade and Rating Matching Table
                                                         IIIRA                                             Fitch
                                                                                                  Exposures to Banks and
                                                                                  Exposures to       Brokerage Houses
                                                      Exposures                  administrative Exposures       Exposures
                                                      to Central                   bodies and with Original with Original
                                                     Governments                    other non-   Maturities     Maturities
               Credit Quality                         or Central                   commercial Less Than 90 More Than 90 Exposures to

   194            Grade                Rating
                                        AAA
                                                        Banks          Rating
                                                                         AAA
                                                                                  undertakings      Days          Days     Corporates

                                        AA+                              AA+
                       1                                  0%                           20%           20%           20%        20%
                                         AA                               AA
                                        AA-                              AA-
                                         A+                               A+
                       2                  A              20%               A           50%           20%           50%        50%
                                         A-                               A-
                                       BBB+                             BBB+
                       3                BBB              50%             BBB          100%           20%           50%       100%
                                        BBB-                            BBB-
                                        BB+                              BB+
                       4                 BB             100%              BB          100%           50%          100%       100%
                                         BB-                             BB-
                                         B+                               B+
                       5                  B             100%               B          100%           50%          100%       150%
                                          B-                              B-
                       6               CCC+             150%            CCC+          150%          150%          150%       150%

               Receivables from consolidated private sector:

                                                                                         RWAs of Banking
                                                                                          Book for Private       RWAs of
               Country                                                                     Sector Lending    Trading Book         Total
               TURKEY                                                                         222.700.422               -   222.700.422
               VIRGIN ISLAND(US)                                                                1.417.305               -     1.417.305
               CYPRUS                                                                             453.652               -       453.652
               IRAN                                                                               124.303               -       124.303
               SWEDEN                                                                             104.397               -       104.397
               MACEDONIA                                                                             6.396         80.553        86.949
               OTHERS(*)                                                                            15.892              -        15.892

               * Risk-Weighted Assets TRY 6 Million (Full TRY) are grouped under OTHER headings.
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 197 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Exposures by risk weights:

Current Period
                                                                                                                                                Deductions
Risk Weights                    0%       10%         20%          35%          50%          75%        100%      150%        200%     250%     from Equity
1 Exposures before
Credit Risk Mitigation   73.508.423         -    9.642.887            -   32.965.075 126.177.701 185.568.116    139.449         -    428.967      217.367
2. Exposures after
Credit Risk Mitigation   94.611.740   844.508   11.256.495   39.424.628   63.770.557   69.339.342 148.614.932   139.449         -    428.967      217.367


Prior Period

Risk Weights                    0%       10%         20%          35%          50%          75%        100%      150%        200%     250%
                                                                                                                                                Deductions
                                                                                                                                               from Equity
                                                                                                                                                             195
1 Exposures before
Credit Risk Mitigation   59.160.032         -    6.658.515            -   22.403.963 106.189.360 135.212.794     57.408         -    326.472      183.528
2. Exposures after
Credit Risk Mitigation   78.862.370       19     7.780.790   34.321.095   47.898.809   57.378.496 103.383.085    57.408         -    326.472      183.528


Information by major sectors and type of counterparties:

Current Period                                                                                           Credits
                                                                 Significant Increase in               Credit – Impaired            Expected Credit
Major Sectors /Counterparties                                    Credit Risk (Stage II) *            Losses (Stage III) **            Loss (TFRS 9)
Agriculture                                                                      61.571                           94.426                     83.701
  Farming and Stockbreeding                                                       43.700                           81.747                     73.186
  Forestry                                                                            75                              459                        458
  Fıshery                                                                         17.796                           12.220                     10.057
Manufacturing                                                                 3.416.604                        3.084.864                 2.917.906
  Mining and Quarrying                                                            77.570                          132.735                   137.373
  Production                                                                   2.849.228                        2.950.818                 2.770.526
  Electricity, Gas and Water                                                     489.806                            1.311                     10.007
Construction                                                                  3.455.401                        1.001.285                 1.020.615
Services                                                                      7.670.019                        3.074.423                 2.729.579
  Wholesale and Retail Trade                                                   2.980.358                        2.041.457                 1.693.754
  Accommodation and Dining                                                       697.975                          529.816                   393.511
  Transportation and Telecommunication                                           402.501                           75.085                     81.280
  Financial Institutions                                                         848.267                           11.384                     70.776
  Real Estate and Rental Services                                              2.519.288                          304.117                   379.895
  Professional Services                                                           43.507                           10.065                      8.609
  Educational Services                                                            83.983                           21.452                     22.513
  Health and Social Services                                                      94.140                           81.047                     79.241
Other                                                                         1.381.168                          904.371                   713.971
Total                                                                        15.984.763                        8.159.369                 7.465.772

*Income accruals amounting to TRY 722.649 are not included in the table.
 **Income accruals amounting to TRY 368.479 are not included in the table.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 198 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Prior Period                                                                                           Credits
                                                                                        Impaired                Past Due             Value
               Major Sectors /Counterparties                                            Credits (1)             Credits (2)   Adjustments                     Provisions
               Agriculture                                                                92.544                  11.286               226                       75.414
                 Farming and Stockbreeding                                                 83.166                  10.576              212                        67.562
                 Forestry                                                                   8.904                        -               -                         7.387
                 Fıshery                                                                      474                     710               14                           465
               Manufacturing                                                           2.667.533                 767.383           15.348                     1.964.567
   196           Mining and Quarrying
                 Production
                                                                                          130.187
                                                                                        2.536.388
                                                                                                                   11.944
                                                                                                                  376.176
                                                                                                                                       239
                                                                                                                                     7.524
                                                                                                                                                                 115.307
                                                                                                                                                               1.848.302
                 Electricity, Gas and Water                                                   958                 379.263            7.585                           958
               Construction                                                            1.132.829                 101.161             2.023                      986.511
               Services                                                                2.166.082               1.147.079           22.942                     1.720.493
                 Wholesale and Retail Trade                                             1.305.353                 700.327           14.007                       933.779
                 Accommodation and Dining                                                 144.007                  69.559            1.391                       118.590
                 Transportation and Telecommunication                                      91.226                 169.100            3.382                        58.400
                 Financial Institutions                                                    11.834                     941               19                        10.740
                 Real Estate and Rental Services                                          537.563                 163.078            3.262                       532.337
                 Professional Services                                                           -                 26.058              521                             -
                 Educational Services                                                       6.885                   6.614              132                         3.752
                 Health and Social Services                                                69.214                  11.402              228                        62.895
               Other                                                                      47.609                 301.044             6.021                       32.287
               Total                                                                   6.106.597               2.327.953           46.560                     4.779.272
               (1)
                   Non-performing loans; are the loans that either overdue more than 90 days as of the reporting date or are treated as impaired due to their
               creditworthiness. For such loans, “specific provisions” are allocated as per the Provisioning Regulation.
               (2)
                   Overdue Loans; are the loans that overdue up to 90 days but not non-performing loans. For such loans, “general loan provisions” are allocated as per the
               Provisioning Regulation. Accruals are not included in the table above.


               Movements in value adjustments and provisions:

               Current Period                             Opening Balance      Provision for Period    Provision Reversals      Other Adjustments*          Closing Balance
               1. Stage III expected credit loss                  4.779.272               1.696.341                (311.309)                118.988                6.283.292
               2. Stage I and Stage II expected
               credit loss                                        2.134.958                 471.301                    (140)               (438.898)               2.167.221

               *Includes ECL amounts arising from the TFRS 9 transition effect.


               Prior Period                                Opening Balance     Provision for Period    Provision Reversals       Other Adjustments          Closing Balance
               1. Specific Provisions                             3.964.045               1.120.888                 305.661                         -              4.779.272
               2. General Provisions                              2.027.964                 260.737                         -                       -              2.288.701
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 199 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The table below shows the maximum risk exposure to credit risk for the components of the financial statements.

Gross Maximum Exposure                                                                                                                          Current Period
Cash (cash in vault, foreign currency cash, money in transit, cheques purchased) and balances with
the Central Bank of Turkey                                                                                                                          34.957.050
Due from Banks                                                                                                                                       5.140.743
Money Market Receivables                                                                                                                                     -
Financial Assets at Fair Value through Profit or Loss(1)                                                                                               122.319
Financial Assets at Fair Value through Other Comprehensive Income
Financial Assets Measured at Amortised Cost
                                                                                                                                                     3.845.854
                                                                                                                                                    56.073.053
                                                                                                                                                                 197
Loans                                                                                                                                              250.623.713
Total                                                                                                                                             350.762.732

Contingent Liabilities                                                                                                                             83.039.825
Commitments                                                                                                                                        25.772.606
Total                                                                                                                                             108.812.431

Total Credit Risk Exposure                                                                                                                        459.575.163
(1)
      As of 31 December 2018, TRY 14.374.380 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.


Gross Maximum Exposure                                                                                                                            Prior Period
Cash (cash in vault, foreign currency cash, money in transit, cheques purchased) and balances with
the Central Bank of Turkey                                                                                                                          36.373.039
Due from banks                                                                                                                                       6.093.940
Money Market Receivables                                                                                                                             1.258.647
Financial Assets at Fair Value through profit or loss(1)                                                                                               447.477
Financial Assets Available for Sale                                                                                                                 16.965.743
Held to maturity Investments                                                                                                                        21.727.169
Loans                                                                                                                                              203.464.477
Total                                                                                                                                             286.330.492

Contingent Liabilities                                                                                                                             58.534.648
Commitments                                                                                                                                        23.995.694
Total                                                                                                                                              82.530.342

Total Credit Risk Exposure                                                                                                                        368.860.834
(1)
      As of 31 December 2017, TRY 10.000.429 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.

Overdue and individually impaired assets are not available in due from banks, financial assets at fair value through profit
or loss, financial assets at fair value through other comprehensive income and financial assets measured at amortised
cost.

The net value and type of collaterals of the loans amounting TRY 15.984.763 followed under loans and other receivables
under close monitoring section is below (31 December 2017: TRY 5.029.505)
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 200 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                                 Net Value
                                                                                                                                                              of Collateral
               Collateral Types(1),(2)                                                                                                                      Current Period
               Real estate mortgage                                                                                                                              8.858.842
               Salary pledge, vehicle pledge and pledge of commercial undertaking                                                                                  346.283
               Financial collaterals (cash, securities pledge, etc.)                                                                                                    20
               Cheque / bills                                                                                                                                       71.310
               Sureties                                                                                                                                          2.902.069

   198         Other
               Total
                                                                                                                                                                 3.806.239
                                                                                                                                                               15.984.763
               (1)
                   The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party receivables having priority with
               the collateral. Lower of the collateral amount or the loan amount is considered on the table above.
               (2)
                   Income accruals amounting to TRY 722.649 (31 December 2017: TRY 37.208) are not included in the table.


                                                                                                                                                                  Net Value
                                                                                                                                                               of Collateral
               Collateral Types(1),(2)                                                                                                                         Prior Period
               Real estate mortgage                                                                                                                               3.067.736
               Salary pledge, vehicle pledge and pledge of commercial undertaking                                                                                   120.324
               Financial collaterals (cash, securities pledge, etc.)                                                                                                       -
               Cheque / bills                                                                                                                                        11.068
               Sureties                                                                                                                                             808.030
               Other                                                                                                                                              1.022.347
               Total                                                                                                                                              5.029.505

               The net value and type of collaterals belongs to loans amounted TRY 8.527.848 followed under non-performing loans
               section is below (31 December 2017: TRY 6.106.597):

                                                                                                                                                                 Net Value
                                                                                                                                                              of Collateral
               Collateral Types (2)                                                                                                                         Current Period
               Cash                                                                                                                                                   4.638
               Mortgage                                                                                                                                          2.013.867
               Pledge                                                                                                                                              365.992
               Cheque / bills                                                                                                                                         3.142
               Sureties                                                                                                                                          4.203.026
               Other(1)                                                                                                                                          1.568.704
               Total                                                                                                                                             8.159.369
               (1)
                     Comprised of share certificates, blockage on receivables and salaries, uncollateralized, etc.
               (2)
                     Income accruals amounting to TRY 368.479 are not included in the table.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 201 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                      Net Value
                                                                                                                                   of Collateral
Collateral Types                                                                                                                   Prior Period
Cash                                                                                                                                         271
Mortgage                                                                                                                              1.582.949
Pledge                                                                                                                                  222.408
Cheque / bills                                                                                                                             1.954
Sureties                                                                                                                              1.662.084
Other(1)
Total
                                                                                                                                      2.636.931
                                                                                                                                      6.106.597
                                                                                                                                                   199
(1)
      Comprised of share certificates, blockage on receivables and salaries, uncollateralized, etc.


III. EXPLANATIONS ON CURRENCY RISK

Foreign currency risk indicates the probability of loss that banks are subject to due to the exchange rate movements
in the market. While calculating the share capital requirement, all foreign currency assets, liabilities and forward
transactions of the Bank are taken into consideration. Net short term and long term positions of each currency are
calculated in terms of the Turkish Lira.

In accordance with “Regulation on Measurement and Evaluation of Capital Adequacy of Banks”, the foreign currency
position risk of the Group is measured by “standard method” and is calculated daily and is reported monthly. Also VAR
based values and limits are reported to the Executives on a daily basis by using internal model methods. The currency
risk has been closely followed. The Bank makes derivative transactions against the currency risk, in case of need.

Announced current foreign exchange buying rates of the Bank as at 31 December 2018 and the previous five working
days in full TRY are as follows:

                              24.12.2018             25.12.2018             26.12.2018                27.12.2018   28.12.2018    31.12.2018
USD                           5,2700000              5,2700000              5,2500000                 5,2600000    5,2400000     5,2700000
CHF                           5,3190000              5,3349000              5,2809000                 5,3113000    5,3430000     5,3330000
GBP                           6,6944000              6,6718000              6,6481000                 6,6339000    6,6417000     6,7352000
JPY                           0,0476143              0,0477547              0,0473864                 0,0473653    0,0474549     0,0478372
EUR                           6,0207000              5,9941000              5,9792000                 5,9938000    6,0082000     6,0265000

The simple arithmetic averages of the major current foreign exchange buying rates of the Bank for the thirty days before
31 December 2018 are as follows:

                                                                                                                        Buying rate of exchange
USD                                                                                                                                   5,2942857
CHF                                                                                                                                   5,3310667
GBP                                                                                                                                   6,7011476
JPY                                                                                                                                   0,0471538
EUR                                                                                                                                   6,0263810
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 202 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Information related to currency risk:

               Current Period                                                                          EUR                 USD            OTHER FC                 TOTAL
               Assets
                  Cash (cash in vault, foreign currency cash, money in transit, cheques
                  purchased, precious metals) and balances with the CBRT                       15.542.910            9.638.013            5.793.251          30.974.174
                  Banks                                                                           996.574            3.599.837              363.417           4.959.828
                  Financial assets at fair value through profit and loss(3)                             -               21.455                    -              21.455
                  Money market placements                                                               -                    -                    -                   -
                  Financial assets at fair value through other comp. income                       814.044              608.569                    -           1.422.613

   200            Loans(2)
                  Subsidiaries, associates and entities under common control(5)
                                                                                               43.545.645
                                                                                                  415.828
                                                                                                                    41.380.543
                                                                                                                             -
                                                                                                                                            812.351
                                                                                                                                            987.369
                                                                                                                                                             85.738.539
                                                                                                                                                              1.403.197
                  Financial assets measured at amortised cost                                           -           10.962.386                    -          10.962.386
                  Derivative financial assets held for risk management                                  -                    -                    -                   -
                  Tangible assets                                                                       -                    -                  100                 100
                  Intangible assets                                                                     -                    -                    -                   -
                  Other assets(3)                                                                 234.097            1.718.911                9.145           1.962.153
               Total assets                                                                    61.549.098           67.929.714            7.965.633         137.444.445

               Liabilities
                  Bank deposits                                                                 8.692.494            5.558.218              714.885          14.965.597
                  Foreign currency deposits                                                    45.318.529           44.216.578            4.336.111          93.871.218
                  Money market balances                                                                 -            5.402.273                    -           5.402.273
                  Funds provided from other financial institutions                              6.761.282            4.774.083                8.264          11.543.629
                  Bonds issued                                                                          -           12.024.839                    -          12.024.839
                  Sundry creditors                                                                135.133              151.566                   46             286.745
                  Derivative financial liabilities held for risk management                             -                    -                    -                   -
                  Other liabilities(3)                                                            359.014              587.613               68.167           1.014.794
               Total liabilities                                                               61.266.452           72.715.170            5.127.473         139.109.095

               Net balance sheet position                                                          282.646          (4.785.456)           2.838.160           (1.664.650)

               Net off-balance sheet position                                                    (310.646)            4.242.088          (1.863.820)           2.067.622
                 Financial derivative assets(4)                                                  1.429.164           10.031.927              941.418          12.402.509
                 Financial derivative liabilities(4)                                             1.739.810            5.789.839            2.805.238          10.334.887
                 Non-cash loans(1)                                                              22.836.419           21.002.596            2.032.875          45.871.890

               Prior period
                  Total assets                                                                  40.389.094           57.961.241           6.047.695          104.398.030
                  Total liabilities                                                             41.069.948           60.744.843           3.540.566          105.355.357
               Net balance sheet position                                                        (680.854)          (2.783.602)           2.507.129            (957.327)

               Net off-balance sheet position                                                     249.023             2.546.085          (2.001.930)            793.178
                 Financial derivative assets                                                     1.071.425            5.978.381            1.242.307           8.292.113
                 Financial derivative liabilities                                                  822.402            3.432.296            3.244.237           7.498.935
                 Non-cash loans(1)                                                              12.468.340           16.381.903            1.462.430          30.312.673

               (1)
                   Non-cash loans are not included in the off-balance sheet position items.
               (2)
                   Includes TRY 764.208 of foreign currency indexed loans and their accruals.
               (3)
                   In accordance with the principles of the “Regulation on Measurement and Practices of Banks’ Net Overall FC Position / Shareholders’ Equity Ratio on
               a Consolidated and Unconsolidated Basis”, prepaid expenses (TRY 341) in assets; and shareholders’ equity (TRY 124.299) in liabilities are not taken into
               consideration in the currency risk measurement.
               (4)
                   Financial derivative assets include forward precious metal purchase transactions amounted to TRY 89.699. Financial derivative liabilities include
               forward precious metal sale transactions amounted to TRY 2.149.770. Besides, derivative transactions under forward foreign currency purchase and sale
               commitments are included.
               (5)
                   Other foreign currency subsidiaries Halkbank A.D. Beograd (TRY 406.512) and Halk Banka AD Skopje (TRY 580.857), and Euro foreign currency associate
               Demir-Halk Bank NV (TRY 415.828) are included.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 203 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IV. EXPLANATIONS ON INTEREST RATE RISK

Interest rate sensitivity of assets, liabilities and off-balance sheet items are measured by the Bank. The Bank’s interest
rate risk is calculated using the general and specific interest rate risk tables in the standard method including the assets
and liabilities and is considered as a part of the general market risk in the calculation of the capital adequacy standard
ratio.

The priority of the Bank’s risk management department is to avoid the effects of the interest rate volatility. Sensitivity
analysis performed within this context is calculated by the risk management department and reported to the Asset-
Liability Committee.
                                                                                                                               201
Simulations on interest income are performed in connection with the forecasted economic indicators used in the
budgeting process of the Bank. The effects of the fluctuations in the market interest rates on the financial position and on
the cash flows are minimized by revising budget targets. The Bank’s funding costs of TRY and foreign exchange deposits,
repurchase agreements are determined by the Treasury Vice Presidency as per the authority extended by the Board of
Directors.

The Bank does not allow or limits interest rate mismatch and therefore, significant interest rate risk exposures is not
expected.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 204 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               1. Information related to the interest rate sensitivity of assets, liabilities and off-balance sheet items (based on re-pricing
               dates):

                                                                      Up to         1-3            3-12              1-5         5 years    Non-bearing
               Current period                                      1 month       months          Months            years        and over        interest           Total
               Assets
                     Cash (cash in vault, foreign currency
                     cash, money in transit, cheques
                     purchased, precious metals) and
                     balances with the CBRT                      16.093.521             -              -                -               -    18.863.529      34.957.050

   202               Banks and financial institutions
                     Financial assets at fair value through
                                                                  3.497.158             -          4.000                -               -      1.639.585      5.140.743

                     profit and loss                                50.564              -         50.092             185          21.478     14.374.380      14.496.699
                     Money market placements                              -             -              -                -               -              -               -
                     Financial assets at fair value through
                     other comprehensive income                           -      653.968      1.019.806        1.892.010         280.070        141.340       3.987.194
                     Loans                                       37.534.966   33.990.655     98.206.961      61.221.795       14.092.705       5.576.631    250.623.713
                     Financial assets measured at
                     amortised cost                                326.618    16.991.193      7.893.787      10.657.616       20.203.839               -     56.073.053
                     Other assets(4)                               830.862         2.840           7.760          26.791           1.328     12.274.022      13.143.603
               Total assets                                     58.333.689    51.638.656    107.182.406      73.798.397      34.599.420      52.869.487    378.422.055


               Liabilities
                     Bank deposits                                8.615.098    1.529.114          10.000                -               -    20.787.230      30.941.442
                     Other deposits                            119.237.546    47.476.465     17.240.991          388.921           1.752     33.568.137     217.913.812
                     Money market balances                       37.129.670      842.273               -                -               -       190.118      38.162.061
                     Sundry creditors                             2.390.541             -              -                -               -      2.189.240      4.579.781
                     Bonds issued                                  673.665     1.338.032      2.634.853      10.208.711                 -       192.717      15.047.978
                     Funds provided from other financial
                     institutions(3)                               254.331     5.159.773       2.934.349       2.425.903       1.043.018         98.653      11.916.027
                     Other liabilities(1),(2)                     1.150.250            7          26.889      14.529.699       6.870.185     37.283.924      59.860.954
               Total liabilities                               169.451.101    56.345.664     22.847.082      27.553.234       7.914.955      94.310.019    378.422.055


                     Balance sheet long position                          -             -    84.335.324      46.245.163       26.684.465               -    157.264.952
                     Balance sheet short position             (111.117.412)   (4.707.008)              -                -               -   (41.440.532)   (157.264.952)


                     Off-balance sheet long position              1.032.864    1.415.000      4.506.341        1.139.324       3.208.897     13.021.620      24.324.046
                     Off-balance sheet short position             (646.460)   (1.054.000)    (4.084.721)     (1.983.234)      (3.208.897)   (12.906.156)    (23.883.468)
               Total position                                 (110.731.008)   (4.346.008)    84.756.944      45.401.253      26.684.465     (41.325.068)       440.578

               (1)
                   TRY 452.769 of deferred tax liability is disclosed under the non-bearing interest column in other liabilities.
               (2)
                   Shareholders’ equity balance is disclosed under the non-bearing interest column in other liabilities line.
               (3)
                   Funds provided from other financial institutions include borrowings.
               (4)
                   Net of follow-up loans amounting TRY 2.244.556 is disclosed under the non-bearing interest column in other assets.
                    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 205 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                     Up to           1-3            3-12               1-5     5 years and    Non-bearing
Prior period                                       1month         months          months             years            over        interest          Total
Assets
      Cash (cash in vault, foreign currency
      cash, money in transit, cheques
      purchased, precious metals) and
      balances with the CBRT                    26.154.546               -               -                -               -    10.218.493     36.373.039
      Banks and financial institutions            5.050.173              -           4.000                -               -      1.039.767     6.093.940
      Financial assets at fair value through
      profit and loss                               70.107          1.503          13.667              253              27     10.362.349     10.447.906
      Money market placements
      Financial assets available-for-sale
                                                  1.255.978
                                                   220.218
                                                                         -
                                                                 3.279.889      1.744.195
                                                                                         -
                                                                                                 4.311.486
                                                                                                          -
                                                                                                                 7.409.955
                                                                                                                          -         2.669
                                                                                                                                  123.806
                                                                                                                                               1.258.647
                                                                                                                                              17.089.549
                                                                                                                                                            203
      Loans                                     91.735.652     22.798.262      46.177.314      30.756.615        7.754.680       2.914.629   202.137.152
      Held-to-maturity investments                 255.657       8.649.762      1.495.694        4.442.939       6.883.117               -    21.727.169
      Other assets(4)                                4.376          3.314          10.234           34.334           4.657     10.166.331     10.223.246
Total assets                                   124.746.707     34.732.730     49.445.104       39.545.627      22.052.436      34.828.044    305.350.648


Liabilities
      Bank deposits                             13.009.651       2.077.415        198.569                 -               -      3.865.737    19.151.372
      Other deposits                            98.453.291     36.086.448      13.653.224          282.997           2.565     25.597.172    174.075.697
      Money market balances                     33.517.186       1.046.179               -                -               -        44.619     34.607.984
      Sundry creditors                            1.668.238              -               -                -               -      1.889.108     3.557.346
      Bonds issued                                 674.164       1.940.081         99.514        8.510.538                -       130.367     11.354.664
      Funds provided from other financial
      institutions(3)                              735.425       5.585.548      7.336.160        2.147.154       1.087.198        126.633     17.018.118
      Other liabilities(1)(2)                     1.325.846      2.398.788     10.000.429                 -               -    31.860.404     45.585.467
Total liabilities                              149.383.801     49.134.459     31.287.896       10.940.689        1.089.763     63.514.040    305.350.648


      Balance sheet long position                         -              -     18.157.208      28.604.938       20.962.673               -    67.724.819
      Balance sheet short position             (24.637.094)   (14.401.729)               -                -               -   (28.685.996)   (67.724.819)


      Off-balance sheet long position              379.000        568.500       2.919.781          819.361       1.902.329       8.888.422    15.477.393
      Off-balance sheet short position                    -      (568.500)     (2.532.191)     (1.424.801)      (1.902.329)    (8.935.077)   (15.362.898)
Total position                                 (24.258.094)   (14.401.729)    18.544.798       27.999.498      20.962.673     (28.732.651)      114.495

(1)
    TRY 570.408 of deferred tax liability is disclosed under the non-bearing interest column in other liabilities.
(2)
    Shareholders’ equity balance is disclosed under the non-bearing interest column in other liabilities line.
(3)
    Funds provided from other financial institutions include borrowings.
(4)
    TRY 1.327.325 of net non-performing loans is disclosed under the non-bearing interest column in other assets.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 206 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               2. Average interest rates applied to financial instruments:

               Current period                                                                                   EUR                USD            JPY     TRY
               Assets
                 Cash (cash in vault, foreign currency cash, money in transit,
                 cheques purchased) and balances with the CBRT (5)                                                 -                2,00             -   13,00
                 Due from other banks and financial institutions(1)                                             0,19                2,22             -   19,58
                 Financial assets at fair value through profit and loss                                            -                6,62             -   18,62
                 Money market placements                                                                           -                   -             -       -
   204           Financial assets at fair value through other comprehensive income
                 Loans(2)
                                                                                                                4,05
                                                                                                                5,28
                                                                                                                                    5,83
                                                                                                                                    7,48
                                                                                                                                                     -
                                                                                                                                                  1,54
                                                                                                                                                         24,36
                                                                                                                                                         16,53
                 Financial assets measured at amortised cost                                                       -                5,61             -   21,94
               Liabilities
                 Bank deposits                                                                                  2,98                5,30             -   24,33
                 Other deposits (4)                                                                             2,53                4,65          0,25   20,63
                 Money market borrowings                                                                           -                4,55             -   23,35
                 Sundry creditors(3)                                                                               -                   -             -    4,75
                 Bonds issued                                                                                      -                4,46             -   16,46
                 Funds provided from other financial institutions                                               0,85                2,80          1,40   12,07
               (1)
                   Interest rates are calculated using weighted average method for placements as of the balance sheet date.
               (2)
                   Interest rates for loans given as of the balance sheet date are calculated by using client based weighted average interests.
               (3)
                   Declared maximum deposits interest rate with a maturity of twelve months as of 31 December 2018.
               (4)
                   Customer based calculated interest rates are applied to TRY and FC deposits as of 31 December 2018.
               (5)
                   Average interest rates for reserve requirements of the Central Bank.


               Prior Period                                                                                     EUR                USD            JPY     TRY
               Assets
                 Cash (cash in vault, foreign currency cash, money in transit,
                 cheques purchased) and balances with the CBRT (5)                                                 -                1,25             -    4,00
                 Due from other banks and financial institutions(1)                                             0,08                1,41             -   13,25
                 Financial assets at fair value through profit and loss                                         1,10                1,86             -    9,17
                 Money market placements                                                                           -                   -             -   12,75
                 Available-for-sale financial assets                                                            4,65                5,46             -   15,15
                 Loans(2)                                                                                       4,79                6,42          0,84   13,12
                 Held-to-maturity investments                                                                      -                5,89             -   18,35
               Liabilities
                     Bank deposits                                                                              1,68                4,24          0,10   10,67
                     Other deposits (4)                                                                         1,71                3,50          0,25   12,02
                     Money market borrowings                                                                       -                2,43             -   12,74
                     Sundry creditors(3)                                                                           -                   -             -    4,75
                     Bonds issued                                                                                  -                4,46             -   12,95
                     Funds provided from other financial institutions                                           0,83                2,97          0,84    6,95
               (1)
                   Interest rates are calculated using weighted average method for placements as of the balance sheet date.
               (2)
                   Interest rates for loans given as of the balance sheet date are calculated by using client based weighted average interests.
               (3)
                   Declared maximum deposits interest rate with a maturity of twelve months as of 31 December 2017.
               (4)
                   Customer based calculated interest rates are applied to TRY and FC deposits as of 31 December 2017.
               (5)
                   Average interest rates for reserve requirements of the Central Bank.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 207 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




3. The interest rate risk of the banking book items:

Standard interest rate shock methods are being used in respect of measuring the risk arising from re-pricing mismatch
of asset and liability items. The duration within the limits are determined by BRSA that obtained from the calculation
intended for demand deposits by using core deposit and duration analysis is taken into account.

The interest rate risk of the banking book items is calculated by taking into account the worst ratio for the Bank among
the calculated ratios by dividing the total of the differences in terms of maturities and currencies with the shareholders’
equity. The mentioned difference is the difference between the net position amounts which are derived from the cash
flows of the on-balance and off-balance sheet positions included in the interest sensitive banking book items discounted
by the ratios derived from the application of positive and negative shocks, and the net position amounts which are                205
discounted by the ratios without applying the shocks. The maximum limit regarding the economic value change is 20% of
shareholders’ equity.

While maturity distribution of the related cash flows, remaining maturities are taken into account for fixed rate
instruments and re-pricing dates are taken into account for flexible interest instruments. Non-performing loans are
placed to relevant maturity periods except demand time interval that are not than not be less than six months by taking
into account receiving durations are receivables ratios under other receivables and estimated receiving durations. Foreign
currency indexed asset and liabilities are placed to related forms by taking into accounts their indexed currency types.

In defining the maturity of demand deposits, average durations which are calculated by statistical analysis are being used.


Current Period                                                                                             Gains/Shareholders’
                                                                Applied Shock                                  Equity –Losses/
    Currency                                                 (+/- x basis point)        Gains/Losses     Shareholders’ Equities
1   TRY                                                                      500           (4.147.592)                 (11,17%)
                                                                           (400)             3.990.457                   10,75%
2   EUR                                                                      200               610.795                    1,64%
                                                                           (200)             (654.359)                  (1,76%)
3   USD                                                                      200           (1.027.985)                  (2,77%)
                                                                          (200)             1.493.270                     4,02%
    Total (For negative shocks)                                                             4.829.368                   13,01%
    Total (For positive shocks)                                                           (4.564.782)                 (12,30%)



Prior Period                                                                                               Gains/Shareholders’
                                                                Applied Shock                                  Equity –Losses/
    Currency                                                 (+/- x basis point)        Gains/Losses     Shareholders’ Equities
1   TRY                                                                      500           (4.233.277)                 (14,86%)
                                                                           (400)             4.242.774                   14,89%
2   EUR                                                                      200               508.529                    1,78%
                                                                           (200)             (410.052)                  (1,44%)
3   USD                                                                      200             (652.368)                  (2,29%)
                                                                          (200)             1.060.994                     3,72%
    Total (For negative shocks)                                                             4.893.716                   17,17%
    Total (For positive shocks)                                                           (4.377.116)                 (15,37%)
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 208 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               V. EXPLANATIONS ON POSITION RISK OF SHARES

               Information about position risk of shares:

                                                                                 Comparison
                                                                         Carrying          Fair Value                                Market                     Capital
               Equities                                                     Value             Change                                  Value              Requirements
               Investment in Shares-Grade A                               432.290             432.290                               432.290                     34.583

   206         Quoted Securities (1)
               Investment in Shares-Grade B
                                                                          432.290
                                                                                -
                                                                                              432.290
                                                                                                    -
                                                                                                                                    432.290
                                                                                                                                          -
                                                                                                                                                                34.583
                                                                                                                                                                      -
               Quoted Securities                                                -                   -                                     -                           -
               Investment in Shares-Grade C                                     -                   -                                     -                           -
               Quoted Securities                                                -                   -                                     -                           -
               Investment in Shares- Grade D (2)                          492.895             492.895                                     -                     39.432
               Other                                                    3.862.170           3.845.614                                     -                    360.450
               (1)
                   The Bank’s subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 22 February 2013 and the shares are traded on the
               Borsa Istanbul AŞ.
               (2)
                   In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares", Series I, No. 40; the shares of Halk
               Sigorta AŞ are traded on the Borsa Istanbul AŞ Free Trading Platform. The fair value of Halk Sigorta AŞ was determined by the valuation report prepared by
               an independent valuation company.


               Realized gains/losses, revaluation surpluses and unrealized gains/losses on equity securities and results included in
               core and supplementary capitals:

                                                                       Revaluated appreciation in
                                                                             the fair value                                         Unrealized gains and losses
                                                 Realized gains                            Included To                                                  Included to
                                                 (losses) in the                       Supplementary                                    Included To Supplementary
               Portfolio                         current period                Total            Capital                    Total total Core Capital         Capital
               1. Private equity
               investments                                       -                    -                    -                    -                    -                    -
               2. Share certificates
               quoted on a stock
               exchange(1) (2)                                   -           246.567              246.567                       -                    -                    -
               3. Other share certificates                       -         1.449.298            1.449.298                       -                    -                    -
               Total                                             -         1.695.865            1.695.865                       -                    -                    -
               (1)
                   In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares", Series I, No. 40; the shares of Halk
               Sigorta AŞ are traded on the Borsa Istanbul AŞ Free Trading Platform. The fair value of Halk Sigorta AŞ was determined by the valuation report prepared by
               an independent valuation company.
               (2)
                   The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 22 February 2013 and the shares are traded on the
               Borsa Istanbul AŞ.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 209 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VI. EXPLANATIONS ON LIQUIDITY RISK AND LIQUIDITY COVERAGE RATIO

The liquidity risk occurs when there is insufficient cash or cash inflows to meet the cash outflows fully and timely.
Liquidity risk may also occur when the market penetration is not adequate, when the open position cannot be closed
immediately at the suitable prices in sufficient amounts due to barriers and break-ups in the markets.

To detect liquidity risk, Bank Liquidity Emergency Action Plan (LEAP) has been formed. Cash flow analysis methods
include commission totals and tax totals, besides initial capital interest totals. The sections that are in the balance sheet
are monitored by Risk Management Department Head and include the days until maturity which are canalized to the
maturity bands that are predetermined; the liquidity availability are then detected and liquidity analysis performed. Thus,
quantification of liquidity risk is established.                                                                                 207
The Bank’s purpose is to have the level of liquidity to meet its obligations and commitments, which are due under the
Bank liquidity planning program and aim to reach a reasonable cost with necessary liquidity. The liquidity gap analysis
on the maturity remained day basis and projected ratios stated in "Liquidity Emergency Plan (LAEP)"are followed within
the scope of liquidity risk measurement under this purpose. The Bank’s liquidity risk are digitized by daily follow-ups with
first and second degree warnings for determined ratios relating to balance-sheet, liquidity deficit in all maturity gap and
the Bank’s position against such ratios.

The upper limits of the Bank consist of the following: max lending amount of TRY and FC category on all maturity in
interbank OTC markets, the upper limit of repurchase and reverse repurchase transactions in TRY and FC category on
all maturity in the interbank OTC markets, the maximum foreign exchange position limits that can be carried, and finally;
the upper limit relating to forward and swap transactions is determined on the that the whole term of TRY and foreign
currency denominated, forward and the upper limit relating to swap transactions is determined.

The extension of the maturity structure of term deposits reflects the primary funding source for the Bank; the
development of new products that encourage saving and the protection of core deposit levels have been implemented as
a strategic objective. Limits have been determined for issuing bonds based on Turkish Lira to provide long term funding
resource for the purposes of extending maturity structure of liabilities besides deposits.

For the purposes of utilizing advantage of the new borrowing facilities in line with the needs of the bank, alternative fund
resources in parallel with the close monitoring of price/cost movements in international capital markets and compliance
with the conditions are evaluated.

The reduction of liquidity risk is provided by effective collateral management structure. The Bank participates in the
organized markets (CBRT, BIST and TAKASBANK). Debt upper limits and balance sheet size are determined under certain
criteria by the relevant authorities. Existing limits available to use are continuously monitored with the cooperation
of Treasury Management Middle Office and Treasury Operations Department though the Bank’s projected and instant
liquidity needs under the condition that depositing and/or withdrawing additional collateral.

Effects of macro size balance sheet changes or important changes of market data on bank liquidity; based on legal
liquidity ratio and according to liquidity emergency action plan, analysis is made on the effects of the ratios that are being
followed. Whether originated from the Bank or the market, under the condition that the potential stress tests are applied,
the legal and internal changes on liquidity ratio and their effects of bank liquidity is quantified.

Moreover, to analyze the withdrawal rates of time deposits, the core deposit analysis is performed relating to deposit
items based on each currency type.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 210 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               According to “Regulation for Banks’ Liquidity Coverage Ratio Calculations” (the Regulation), Liquidity Coverage Ratio (LCR),
               aiming banks having the ability to cover net cash outflows with high quality liquid assets, is calculated by using high
               quality liquid assets divided by net cash outflows to be realized within 30 days. In both unconsolidated and consolidated
               basis, the legal minimum limits of the LCR ratio for the total and foreign currency should be 90% and 70% for 2018
               respectively, and 100% and 80% in 2019 respectively.

               In 2018, foreign currency and total liquidity coverage ratios did not fall below the legal limits. The Bank’s cash inflows
               did not exceed 75% of cash outflows and high quality liquid assets are composed of 7,08% cash, 46,02% central banks,
               46,41% securities considered as high quality liquid assets.

   208         Main funding source composition is composed of 72,89% deposits, 4,33% funds borrowed, 11,18% money market
               borrowings, 4,41% securities issued and 1,82% subordinated debt instruments. As in the previous period, derivative
               transactions did not generate a net cash outflow that would negatively affect the liquidity position.

               The cash outflows from derivative financial instruments and other liabilities are calculated on the basis of the changes in
               fair value in the last 24 months on a consolidated basis, is TRY 1.470.488.

               The Bank does not have any operational or legal restrictions on liquidity transfer to subsidiaries or foreign branches. Each
               of the consolidated subsidiaries manage their own liquidity risk and liquidity adequacy is ensured on a consolidated basis.

               Liquidity ratios and its daily changes monitored under calculated "Liquidity Coverage Ratio" and "Liquidity Emergency
               Action Plan" within the scope of the Regulation on “Banks' Liquidity Coverage Ratio Calculation" prepared by BRSA and
               then they are notified to the Audit Committee and the Asset-Liability Committee regularly.

               Throughout the current period, Bank’s Liquidity Coverage Ratio’s lowest and highest values and the weeks these values
               are monitored are given in the table below:

               Liquidity Minimum-Maximum

               Liquidity Coverage Ratio                                FC                                          TRY+FC
                                                    Related Week                 (%)               Related Week                (%)
                                                     24.12.2018                                     24.12.2018
               Maximum                                                         175,29                                         138,05
                                                     30.12.2018                                     30.12.2018
                                                     01.10.2018                                     01.10.2018
               Minimum                                                         132,64                                         90,29
                                                     07.10.2018                                     07.10.2018
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 211 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                      Total Unweighted                                Total Weighted
                                                                                      Value (average) (1)                            Value (average) (1)
Current Period                                                                     TRY+FC                        FC               TRY+FC                   FC
High Quality Liquid Assets
High Quality Liquid Assets                                                                                                     53.548.927         26.490.737
Cash Outflows
Retail and Small Business Customers, of which;                                117.269.443              44.798.169              10.455.442          4.479.817
  Stable Deposits                                                              25.430.055                       -               1.271.503                  -

                                                                                                                                                                209
  Less Stable Deposits                                                         91.839.388              44.798.169               9.183.939          4.479.817
Unsecured wholesale funding , of which;                                       103.093.631              45.323.571              42.320.022         19.834.657
  Operational Deposits                                                         35.321.677              10.662.628               8.830.419          2.665.657
  Non-operational Deposits                                                     62.172.418              31.656.223              28.650.071         14.640.113
  Other Unsecured Funding                                                       5.599.536               3.004.720               4.839.532          2.528.887
Secured Funding                                                                                                                         -                  -
Other cash outflows, of which;                                                   7.984.120               4.929.059              3.826.946          2.655.849
  Derivatives cash outflow and liquidity needs related
  to market valuation changes on derivatives or other
  transactions                                                                     347.969                 778.628                347.969            778.628
  Obligations related to structured financial products                                   -                       -                      -                  -
Commitments related to debts to financial markets and
other off- balance sheet obligations                                             7.636.151               4.150.431              3.478.977          1.877.221
Other revocable off-balance sheet commitments and
contractual obligations.                                                                    -                      -                       -                -
Other irrevocable or conditionally revocable off-balance
sheet
Obligations                                                                     99.664.172             42.704.070              7.991.349           3.477.943
Total Cash Outflows                                                                                                           64.593.759          30.448.266
Cash Inflows
Secured Lending                                                                         -                       -                       -                  -
Unsecured Lending                                                              25.940.951              11.734.050             18.347.893           9.836.691
Other Cash Inflows                                                                188.791               2.008.440                188.791           2.008.440
Total Cash Inflows                                                             26.129.742              13.742.490             18.536.684         11.845.131
                                                                                                                                  Total Adjusted Value
Total HQLA Stock                                                                                                              53.548.927         26.490.737
Total Net Cash Outflows                                                                                                       46.057.075         18.603.135
Liquidity Coverage Ratio (%)                                                                                                    116,32%             143,36%
(1)
      Calculated by simple arithmetic average, daily consolidated average calculated for the last three months of the liquidity coverage ratio.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 212 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                  Total Unweighted                                  Total Weighted
                                                                                                 Value (average) (1)                              Value (average) (1)
               Prior Period                                                                 TRY+FC                   FC                      TRY+FC                   FC
               High Quality Liquid Assets
               High Quality Liquid Assets                                                                                                 42.608.988              26.685.146
               Cash Outflows
               Retail and Small Business Customers, of which;                            91.173.619              34.600.675                7.950.079               3.460.068
                 Stable Deposits                                                         23.345.656                       -                1.167.283                       -

   210
                 Less Stable Deposits                                                    67.827.963              34.600.675                6.782.796               3.460.068
               Unsecured wholesale funding , of which;                                   77.605.222              36.568.784               42.389.795              21.631.394
                 Operational Deposits                                                     1.213.026                  18.620                  303.257                   4.655
                 Non-operational Deposits                                                70.411.775              33.102.269               37.023.049              18.907.154
                 Other Unsecured Funding                                                  5.980.421               3.447.895                5.063.489               2.719.585
               Secured Funding                                                                                                                     -                       -
               Other cash outflows, of which;                                             5.377.746                3.152.691               2.468.276               1.635.734
                 Derivatives cash outflow and liquidity needs relat-
                 ed to market valuation changes on derivatives or
                 other transactions                                                           45.403                 392.995                   45.403                392.995
                 Obligations related to structured financial products                              -                       -                        -                      -
               Commitments related to debts to financial markets
               and other off- balance sheet obligations                                   5.332.343                2.759.696               2.422.873               1.242.739
               Other revocable off-balance sheet commitments and
               contractual obligations.                                                              -                       -                       -                           -
               Other irrevocable or conditionally revocable off-
               balance sheet obligations                                                 76.855.216              28.709.981               5.963.044               2.296.340
               Total Cash Outflows                                                                                                       58.771.194              29.023.536
               Cash Inflows
               Secured Lending                                                                   -                       -                         -                  -
               Unsecured Lending                                                        27.242.440              14.370.514               20.306.320          13.051.159
               Other Cash Inflows                                                                -                       -                         -                  -
               Total Cash Inflows                                                       27.242.440              14.370.514               20.306.320          13.051.159
                                                                                                                                             Total Adjusted Value
               Total HQLA Stock                                                                                                          42.608.988          26.685.146
               Total Net Cash Outflows                                                                                                   38.464.874          15.972.377
               Liquidity Coverage Ratio (%)                                                                                                111,13%             171,91%
               (1)
                   Calculated by simple arithmetic average, monthly consolidated average calculated for the last three months of the liquidity coverage ratio, also calculated
               weekly simple average of the last three months of the liquidity coverage ratio by taking the arithmetic mean.
                      Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 213 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                      HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




1. Presentation of assets and liabilities according to their remaining maturities:

The Bank follows up and measures the consistency of payments comparing its assets and liabilities with the interest
rates on a daily and transactional basis.

                                                                                                                            5 years
Current period                                  Demand     Up to 1 month     1-3 months    3-12 Months      1-5 years      and over    Undistributed          Total
Assets
      Cash (cash in TRY, foreign currency
      cash, money in transit, cheques
      purchased, precious metals) and
      balances with the CBRT
      Banks
                                               4.418.038
                                               1.911.278
                                                              30.539.012
                                                               3.225.155
                                                                                       -
                                                                                       -         4.310
                                                                                                      -              -
                                                                                                                     -
                                                                                                                                   -
                                                                                                                                   -
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                                                                                        34.957.050
                                                                                                                                                         5.140.743
                                                                                                                                                                      211
      Financial assets at fair value
      through profit and loss                          -          50.564               -    14.424.472            185        21.478                -    14.496.699
      Money market placements                          -                -              -              -              -             -               -              -
      Financial assets at fair value
      through other comprehensive
      income                                           -                -        50.757        909.581      2.557.538       327.978         141.340      3.987.194
      Loans(2)                                 2.912.739      13.700.685     14.791.709     76.110.176    110.594.402    32.514.002                -   250.623.713
      Financial assets measured at
      amortised cost                                   -           1.846        734.261      3.273.371     23.573.791    28.489.784                -    56.073.053
      Other assets (2)                            2.780          477.795        469.454        353.454        577.339        30.996      11.231.785     13.143.603
Total assets                                  9.244.835      47.995.057      16.046.181     95.075.364    137.303.255    61.384.238      11.373.125    378.422.055


Liabilities
      Bank deposits                          20.729.135        8.667.082       1.534.825        10.400               -             -               -    30.941.442
      Other deposits                         31.793.746     120.251.973      47.963.354     17.509.166        393.821         1.752                -   217.913.812
      Funds provided from other financial
      institutions (3)                               36          213.793       1.395.524     2.857.126      4.670.856     2.778.692                -    11.916.027
      Money market balances                            -      35.183.566        328.017               -     2.123.478       527.000                -    38.162.061
      Bonds issued                                     -         735.098       1.460.023     2.644.147     10.208.710              -               -    15.047.978
      Sundry creditors                           15.882        1.998.041        126.664        537.788      1.630.004         5.414         265.988      4.579.781
      Other liabilities (1)                     178.187        4.991.332        307.037     14.941.572        311.297     8.190.626      30.940.903     59.860.954
Total liabilities                            52.716.986     172.040.885      53.115.444     38.500.199     19.338.166    11.503.484      31.206.891    378.422.055


Liquidity gap                               (43.472.151)   (124.045.828)    (37.069.263)    56.575.165    117.965.089    49.880.754    (19.833.766)               -
Net off balance sheet position                         -          44.220       (121.257)        (8.676)       526.291              -               -       440.578
      Derivative financial assets                      -       8.365.005       1.275.142     4.617.257      3.648.848     6.417.794                -    24.324.046
      Derivative financial liabilities                 -      (8.320.785)    (1.396.399)    (4.625.933)    (3.122.557)   (6.417.794)               -   (23.883.468)
Non-cash loans                                2.567.374       3.295.072       5.997.297     29.566.343     16.377.306    25.236.433                -    83.039.825


Prior Period
      Total Assets                             5.149.058      53.158.727     13.867.852     73.329.452    104.264.045    46.619.908        8.961.606   305.350.648
      Total Liabilities                      28.397.362     150.468.979      44.118.006     35.517.499     14.790.779     5.774.906      26.283.117    305.350.648


Liquidity Gap                               (23.248.304)    (97.310.252)    (30.250.154)    37.811.953     89.473.266    40.845.002    (17.321.511)               -


Net off balance sheet position                         -        (29.806)        (20.208)       11.949        152.560               -               -      114.495
      Derivative financial assets                      -       5.298.182       1.371.077     2.606.753      2.396.724     3.804.657                -    15.477.393
      Derivative financial liabilities                 -      (5.327.988)    (1.391.285)    (2.594.804)    (2.244.164)   (3.804.657)               -   (15.362.898)
      Non-cash loans                         19.842.448       2.091.386       4.521.027     18.586.996     12.401.691     1.091.100                -    58.534.648

(1)
    Shareholders’ equity is disclosed in other liabilities line under the undistributed column.
(2)
    Other asset items which are not expected to be converted into cash in short term but required for continuity of banking operations like tangible and
intangible assets, office supply inventory, associates and subsidiaries, prepaid expenses are disclosed in other assets under the undistributed column.
(3)
    Funds provided from other financial institutions include borrowings.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 214 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Analysis of non-derivative financial liabilities by remaining contractual maturities:

               Current Period          Up to 1 month        1-3 Months       3-12 Months          1-5 Years      Over 5 Years    Adjustments           Total
               Liabilities
               Deposits                   181.681.653        50.297.860        18.640.620           511.690              2.180     (2.278.749)   248.855.254
               Funds provided
               from other financial
               intuitions                     214.523         1.420.946         2.989.372         5.081.929          3.156.489       (947.232)    11.916.027
               Money market
   212         borrowings
               Securities issued
                                          35.262.078
                                             747.875
                                                               336.034
                                                             1.563.635
                                                                                 108.059
                                                                               3.030.039
                                                                                                 2.292.146
                                                                                                11.429.907
                                                                                                                      703.800
                                                                                                                            -
                                                                                                                                     (540.056)
                                                                                                                                   (1.723.478)
                                                                                                                                                  38.162.061
                                                                                                                                                  15.047.978
               Funds                         178.780             4.497           118.765           311.297          2.260.831             (49)     2.874.121
               Total                     218.084.909        53.622.972        24.886.855        19.626.969          6.123.300     (5.489.564)    316.855.441

               Prior Period            Up to 1 month        1-3 Months       3-12 Months          1-5 Years      Over 5 Years    Adjustments            Total
               Liabilities
               Deposits                   138.702.472        40.785.201        14.501.959           393.024              2.583     (1.158.170)   193.227.069
               Funds provided
               from other financial
               intuitions                     766.065         2.601.592         7.225.376          4.385.424         2.734.008       (694.347)    17.018.118
               Money market
               borrowings                 33.572.546         1.054.913                 -                 -                  -         (19.475)    34.607.984
               Securities issued             725.875         2.079.645           342.467         9.247.008                  -      (1.040.331)    11.354.664
               Funds                          92.303            13.766           127.641           274.391          2.246.745         (30.212)     2.724.634
               Total                     173.859.261        46.535.117        22.197.443        14.299.847          4.983.336     (2.942.535)    258.932.469

               Adjustments column represents the difference between the total expected cash flows and the carrying values of non-
               derivative financial liabilities.

               Analysis of Bank’s derivative financial instruments according to their remaining maturities:

               Current Period:(1)                    Up to 1 month         1-3 Months       3-12 Months           1-5 Years      Over 5 Years           Total
               Forwards Contracts- Buy                   3.605.673            871.411            952.254                  -                 -      5.429.338
               Forward Contracts – Sell                  1.731.132            653.285            850.428                  -                 -      3.234.845
               Swaps – Buy                               5.398.995            425.234          1.003.129          1.370.200                 -      8.197.558
               Swaps – Sell                              5.394.184            539.119          1.113.630            843.910                 -      7.890.843
               Credit Default Swap – Buy                          -                 -                  -                  -                 -               -
               Credit Default Swap – Sell                         -                 -                  -                  -                 -               -
               Forward Precious Metal - Buy                  89.699                 -                  -                  -                 -         89.699
               Forward Precious Metal - Sell             1.925.522            224.248                  -                  -                 -      2.149.770
               Money Buy Options                           218.558             49.200          2.661.875                  -                 -      2.929.633
               Money Sell Options                          218.538             49.200          2.661.875                  -                 -      2.929.613
               Swaps Interest – Buy                               -                 -                  -          2.278.648         6.417.794      8.696.442
               Swaps Interest – Sell                              -                 -                  -          2.278.648         6.417.794      8.696.442
               Total                                   18.582.301           2.811.697         9.243.191           6.771.406       12.835.588      50.244.183

                 Forward asset purchase and sale commitments have been included in the table amounts of TRY 2.036.669.
               (1)
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 215 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                        HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Prior Period: (1)                             Up to 1 month      1-3 Months     3-12 Months             1-5 Years     Over 5 Years            Total
Forwards Contracts- Buy                           3.341.667        1.451.710       1.521.700                    -                -       6.315.077
Forward Contracts – Sell                          1.501.366          663.002       1.518.340                    -                -       3.682.708
Swaps – Buy                                       2.063.721                -         387.590              758.000                -       3.209.311
Swaps – Sell                                      2.061.605                -         379.000              605.440                -       3.046.045
Credit Default Swap – Buy                                  -               -               -                    -                -                -
Credit Default Swap – Sell                                 -               -               -                    -                -                -
Forward Precious Metal - Buy                          24.982               -               -                    -                -          24.982
Forward Precious Metal - Sell
Money Buy Options
                                                  1.896.450
                                                    239.927
                                                                     808.986
                                                                       2.822
                                                                                           -
                                                                                     697.462
                                                                                                                -
                                                                                                                -
                                                                                                                                 -
                                                                                                                                 -
                                                                                                                                         2.705.436
                                                                                                                                           940.211      213
Money Sell Options                                  239.926            2.822         697.462                    -                -         940.210
Swaps Interest – Buy                                       -               -               -            1.638.724        3.804.657       5.443.381
Swaps Interest – Sell                                      -               -               -            1.638.724        3.804.657       5.443.381
Total                                           11.369.644        2.929.342       5.201.554             4.640.888       7.609.314       31.750.742

  Forward asset purchase and sale commitments have been included in the table amounts of TRY 910.451.
(1)




VII. EXPLANATIONS ON LEVERAGE RATIO

Leverage ratio calculated according to the article "Regulation Regarding the Measurement and Evaluation of Banks'
Leverage Level" published in the Official Gazette No. 28812 dated 5 November 2013 is as follows.

                                                                                                           Current Period (1)        Prior Period (1)
On-Balance Sheet Items
  1.On-balance sheet items (excluding derivatives and SFTs, but including collateral)                           373.308.958            299.192.752
  2.Assets that are deducted from core capital                                                                    (198.802)              (157.786)
  3.Total on balance sheet exposures                                                                            373.110.156            299.034.966
Derivative exposures and credit derivatives
  4.Replacement cost associated with derivative financial instruments and credit
  derivatives                                                                                                       1.060.813               445.528
  5.The potential amount of credit risk with derivative financial instruments and credit
  derivatives                                                                                                         301.456               228.995
  6.The total amount of risk on derivative financial instruments and credit derivatives                             1.362.269               674.523
Investment securities or commodity collateral financing transactions
  7.The amount of risk investment securities or commodity collateral financing
  transactions (Excluding on balance sheet items)                                                                   1.524.846             1.100.207
  8.Risk amount of exchange brokerage operations                                                                            -                     -
  9.Total risks related with securities or commodity financing transactions                                         1.524.846             1.100.207
Off -Balance Sheet Items
  10.Gross notional amount of off-balance sheet items                                                           107.657.161              85.128.086
  11.Adjustments for conversion to credit equivalent amounts                                                              -                       -
  12.The total risk of off-balance sheet items                                                                  107.657.161              85.128.086
Capital and Total Exposures
  13.Tier 1 Capital                                                                                              28.323.502             24.481.121
  14.Total Exposures                                                                                            483.654.432            385.937.782
Leverage Ratio
  15.Leverage Ratio                                                                                                    5,86%                  6,34%
(1)
      The amounts in the table represent three-month averages.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 216 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VIII. EXPLANATIONS ON BUSINESS SEGMENTATION

               The Bank’s operations are grouped under the corporate, commercial, integrated banking and treasury/investment
               banking categories. Branches are grouped considering the information above and are scaled according to the
               classification shown in the table below, with the classification reflected to the head office and branches.

               The Bank is rendering services to a wide range of companies in all sectors, especially to Small and Medium Size
               Enterprises (SMEs) as well as individual consumers. In this context, the Bank has no restrictions on the area in which it
               operates.

   214         The Bank categorizes its real and legal entities that it renders services into three groups as; firms, individual customers
               and other customers.

               Firms are composed of traders and small-scale retailers having real and legal entity status. Within the Bank’s application,
               firms are segmented as corporate firms, commercial firms, enterprising business firms, small size enterprises and
               small-scale retailers.

               Individual customers are real persons without having any commercial or professional purposes other than their
               individual demands in the Bank’s application.

               Other customers are referred to as associations, organizations, trade unions, foundations, societies, building
               managements, parent-teacher associations and similar institutions that are not included in the afore-mentioned
               classification.

               The following are the services provided by the Bank to all of its customers:

               • Accepting deposits,
               • Issuance of cash, noncash loans,
               • All kinds of reimbursements and cash receipt operations, including cash and deposit reimbursements, fund transfers,
                 correspondent banking transactions and use of checking accounts,
               • Purchasing cheques and bank bills,
               • Performing custody services,
               • Issuing payment instruments such as; credit cards, cash cards and travel cheques, and performing related
                 transactions,
               • Including spot transactions, foreign exchange transactions, trading of money market securities, bullion trading and/or
                 performing the related custody services,
               • Trading of forward transaction agreements, option agreements and financial instruments with more than one derivative
                 instrument and performing the related intermediary services based on the economic and financial indicators, capital
                 markets instruments, commodities, precious metals and exchange rates,
               • Assuming guarantee transactions such as; warranties and other liabilities in favor of others,
               • Having intermediary transactions on Interbank money market transactions,
               • Rendering insurance agency transactions and individual pension services,
               • Acting as a market maker in trade operations in accordance with liabilities assumed within the context of the
                 agreement organised by the Turkish Treasury and/or Central Bank and associations,
               • Trading capital market instruments and performing repurchase and reverse repo transactions,
               • Acting as an intermediary in the sale process of capital market instruments by means of issuing instruments or
                 through a public offering,
               • Trading the capital market instruments in the secondary market for the purpose of performing intermediary services,
               • Acting as an operator in order to provide risk management systems related to technical support and consulting
                 services,
               • Providing technical support and consulting services to Bank’s subsidiaries,
               • Acting as a custodian in order to keep client’s assets related to individual portfolio management of portfolio
                 management companies,
               • Acting as a portfolio management agency.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 217 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Under the Treasury transactions, medium and long-term fund provision is performed through securities exchange, money
market operations, spot and time TRY and foreign exchange transactions, derivative instruments (such as; forwards,
swaps, futures and options), syndication and securitization, etc.

Details of the segment information prepared in accordance with the Act on “Disclosure of Financial Statements of Banks
and The Related Presentations and Notes” as of 31 December 2018 are presented in the table below.

                                                                                    SME/       Treasury /
Current Period (1 January - 31 December 2018)    Corporate    Commercial       Integrated     Investment            Total
OPERATING INCOME / EXPENSES
Interest income
   Interest on loans
                                                 3.740.209
                                                  3.739.527
                                                               5.295.797
                                                                5.295.359
                                                                              20.166.245
                                                                               19.700.018
                                                                                                7.468.587
                                                                                                    76.923
                                                                                                              36.670.838
                                                                                                               28.811.827
                                                                                                                            215
   Interest income on marketable securities               -             -         441.185        6.603.469      7.044.654
   Interest received from banks                           -             -               6          630.169        630.175
   Other interest income                                682           438          25.036          158.026        184.182
Interest expense                                 2.493.195     1.384.517      15.455.276        9.258.272     28.591.260
   Interest on deposits                           2.489.426     1.347.387      15.110.679        1.772.085     20.719.577
   Interest on borrowings                               669         8.863          41.519          411.068        462.119
   Interest on money market borrowings                    -             -         184.063        5.511.919      5.695.982
   Interest on marketable bonds issued                    -             -               -        1.463.544      1.463.544
   Other interest expense                             3.100        28.267         119.015           99.656        250.038
Net interest income / (loss)                     1.247.014     3.911.280       4.710.969      (1.789.685)      8.079.578
Net fees and commissions income                    361.880       330.610          979.116          278.051      1.949.657
Net trading profit / (loss)                           3.364        11.664       1.024.491        (890.264)        149.255
Dividend income                                           -             -               -          510.357        510.357
Other income                                         38.566      113.606          318.097          154.205        624.474
Expected credit loss                               455.554       606.701        1.119.258          953.560      3.135.073
Other expenses                                       37.572        83.292       2.119.558       3.220.008       5.460.430
Income before taxes                              1.157.698     3.677.167       3.793.857      (5.910.904)      2.717.818
Income tax provision                                      -             -               -        (196.023)      (196.023)
Net profit for the period                        1.157.698     3.677.167       3.793.857      (6.106.927)      2.521.795

SEGMENT ASSETS (31 December 2018)
Marketable securities                                    -             -        8.756.221     65.800.725       74.556.946
Derivative financial assets                              -             -          102.003        959.477        1.061.480
Banks and money market receivables                       -             -            2.088      5.138.655        5.140.743
Associates and subsidiaries (net)                        -             -                -      4.770.799        4.770.799
Loans                                           44.013.011    51.605.358      152.062.318      2.943.026      250.623.713
Other assets(1)                                     87.096       659.517        2.793.595     38.728.166       42.268.374
TOTAL ASSETS                                    44.100.107    52.264.875     163.716.225     118.340.848     378.422.055

SEGMENT LIABILITIES (31 December 2018)
Deposits                                        57.968.918    26.420.864      141.103.733     23.361.739      248.855.254
Derivative financial liabilities                         -             -           53.332        357.106          410.438
Money market balances                                    -             -        5.402.273     32.759.788       38.162.061
Borrowing funding loans                             18.183       375.649        1.114.372     10.407.823       11.916.027
Bonds issued                                             -             -                -     15.047.978       15.047.978
Other liabilities                                  702.546       481.589        7.070.252     23.778.483       32.032.870
Provisions and tax payable                         114.122       131.949          288.821      2.441.800        2.976.692
Shareholders’ equity                             1.298.084     3.650.485        3.392.443     20.679.723       29.020.735
TOTAL LIABILITIES                               60.101.853    31.060.536     158.425.226     128.834.440     378.422.055

OFF BALANCE SHEET ITEMS (31 December 2018)      23.811.766    23.756.626      44.934.571      64.842.016     157.344.979
Guarantees and sureties                         23.734.433    22.867.737      23.260.633      13.177.022      83.039.825
Commitments                                         77.333       888.889       9.648.799      15.482.619      26.097.640
Derivative financial instruments                         -             -      12.025.139      36.182.375      48.207.514
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 218 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                    SME/       Treasury /
               Prior Period (1 January-31 December 2017)            Corporate   Commercial     Integrated    Investment(1)          Total
               OPERATING INCOME / EXPENSES
               Interest income                                      2.189.358    3.272.456     13.414.498      4.217.682      23.093.994
                  Interest on loans                                 2.187.601     3.271.343     13.148.169        352.388      18.959.501
                  Interest income on marketable securities                  -             -       254.258       3.448.714       3.702.972
                  Interest received from banks                              -             -             1         227.092        227.093
                  Other interest income                                 1.757         1.113        12.070         189.488        204.428
               Interest expense                                     1.728.261      726.547      8.274.963      4.563.622      15.293.393

   216            Interest on deposits
                  Interest on borrowings
                                                                    1.727.462
                                                                         661
                                                                                    695.437
                                                                                      6.907
                                                                                                 8.085.971
                                                                                                   27.289
                                                                                                                  830.927
                                                                                                                  345.946
                                                                                                                               11.339.797
                                                                                                                                 380.803
                  Interest on money market borrowings                       -             -        77.608       2.590.195       2.667.803
                  Interest on marketable bonds issued                       -             -              -        789.909        789.909
                  Other interest expense(2)                              138         24.203        84.095           6.645        115.081
               Net interest income                                   461.097     2.545.909      5.139.535       (345.940)      7.800.601
               Net fees and commissions income                        245.201      431.532      1.089.806         260.769      2.027.308
               Net trading profit / (loss)                               710          5.172       244.722       (214.735)         35.869
               Dividend income                                              -             -              -        267.214        267.214
               Other income                                            42.811       74.615        358.812         124.397        600.635
               Impairment losses on loans and other receivables        17.973      443.525        581.533         426.296      1.469.327
               Other expenses                                          30.307       69.703      1.822.805       2.629.903      4.552.718
               Income before taxes                                   701.539     2.544.000      4.428.537     (2.964.494)      4.709.582
               Income tax provision                                         -             -              -      (984.120)       (984.120)
               Net profit for the period                             701.539     2.544.000      4.428.537     (3.948.614)      3.725.462


               SEGMENT ASSETS (31 December 2017)
               Marketable securities                                        -             -     5.489.437      43.413.266     48.902.703
               Derivative financial assets held for trading                 -             -        79.852         282.069        361.921
               Banks and money market receivables                           -             -           289       7.352.298      7.352.587
               Associates and subsidiaries (net)                            -             -              -      3.959.500      3.959.500
               Loans                                               30.705.417    41.267.495   127.277.838       4.213.727    203.464.477
               Other assets                                            90.690      264.257      1.885.260      39.069.253     41.309.460
               TOTAL ASSETS                                        30.796.107   41.531.752    134.732.676     98.290.113     305.350.648


               SEGMENT LIABILITIES (31 December 2017)
               Deposits                                            30.068.341    16.011.238   136.068.623      11.078.867    193.227.069
               Derivative financial liabilities held for trading            -             -        46.160         104.362        150.522
               Money market balances                                        -             -     4.140.748      30.467.236     34.607.984
               Borrowing funding loans                                  9.973      233.252        954.275      15.820.618     17.018.118
               Bonds issued                                                 -             -              -     11.354.664     11.354.664
               Other liabilities                                      286.437      379.543      6.336.644      11.964.753     18.967.377
               Provisions and tax payable                              57.741       88.335        252.213       4.249.886      4.648.175
               Shareholders’ equity                                   767.670     2.565.774     4.065.401      17.977.894     25.376.739
               TOTAL LIABILITIES                                   31.190.162   19.278.142    151.864.064    103.018.280     305.350.648


               OFF BALANCE SHEET ITEMS (31 December 2017)          15.744.592   14.868.793     34.291.297     48.465.951     113.370.633
               Guarantees and sureties                             15.680.596    13.990.756    17.241.640      11.621.656     58.534.648
               Commitments                                             63.996      878.037     10.134.667      12.918.994     23.995.694
               Derivative financial instruments                             -             -     6.914.990      23.925.301     30.840.291
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 219 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IX. EXPLANATIONS ON PRESENTATION OF FINANCIAL ASSETS AND LIABILITIES AT FAIR VALUE

                                                                                                                 Book Value Fair Value
                                                                                                             Current Period          Current Period
Financial Assets                                                                                               350.743.976             334.011.632
  Cash and Balances with the Central Bank of Turkey                                                              34.957.050              34.957.050
  Financial assets at fair value through P&L(3) (4)                                                                  56.114                  56.114
  Banks                                                                                                           5.140.743               5.139.615
  Money Market Placements                                                                                                 -                       -
  Financial Assets at Fair Value through Other Comprehensive Income(1)
  Financial Assets Measured at Amortised Cost
                                                                                                                  3.970.638
                                                                                                                 56.073.053
                                                                                                                                          3.970.638
                                                                                                                                         50.114.605           217
  Loans(2)                                                                                                      250.546.378             239.773.610
Finansal Liabilities                                                                                           318.971.539             325.986.447
  Deposits                                                                                                      248.855.254             250.559.277
  Derivative financial liabilities held for trading                                                                 410.438                 410.438
  Funds provided from other financial institutions                                                               11.916.027              12.263.014
  Money market borrowings                                                                                        38.162.061              38.328.639
  Securities issued                                                                                              15.047.978              19.845.298
  Miscellaneous payables                                                                                          4.579.781               4.579.781
  Leasing payables                                                                                                        -                       -
(1)
    As of 31 December 2018, TRY 16.556 of equity investments followed in available for sale financial assets which are measured at cost less any impairment
losses have not been included in the table above (31 December 2017: TRY 15.805).
(2)
    Net of follow-up loans has not been included in the table above.
(3)
    As of 31 December 2018, marketable securities amounting to TRY 66.205 that are valued by internal rate of return, are not included in financial assets
held for trading purpose.(31 December 2017: TRY 81.145)
(4)
    Securities lending transactions amounting to TRY 14.374.380 is not included in the financial assets at fair value through P&L.


                                                                                                                 Book Value Fair Value
                                                                                                               Prior Period            Prior Period
Financial Assets                                                                                               285.030.023             295.794.773
  Cash and Balances with the Central Bank of Turkey                                                              36.373.039              36.373.039
  Financial assets at fair value through P&L(3) (4)                                                                 366.332                 366.332
  Banks                                                                                                           6.093.940               6.093.887
  Money Market Placements                                                                                         1.258.647               1.258.746
  Financial Assets Available for Sale(1)                                                                         17.073.744              17.073.744
  Held to Maturity Investments                                                                                   21.727.169              21.138.237
  Loans(2)                                                                                                      202.137.152             213.490.788
Finansal Liabilities                                                                                           259.915.703             258.778.754
  Deposits                                                                                                      193.227.069             193.098.837
  Derivative financial liabilities held for trading                                                                 150.522                 150.522
  Funds provided from other financial institutions                                                               17.018.118              17.169.308
  Money market borrowings                                                                                        34.607.984              34.611.352
  Securities issued                                                                                              11.354.664              10.191.389
  Miscellaneous payables                                                                                          3.557.346               3.557.346
  Leasing payables                                                                                                        -                       -
(1)
    As of 31 December 2017, TRY 15.805 of equity investments followed in available for sale financial assets which are measured at cost less any impairment
losses have not been included in the table above (31 December 2016: TRY 15.818).
(2)
    Net of follow-up loans has not been included in the table above.
(3)
    As of 31 December 2017, marketable securities amounting to TRY 81.145 that are valued by internal rate of return, are not included in financial assets
held for trading purpose.(31 December 2016: TRY 67.141)
(4)
    Securities lending transactions amounting to TRY 10.000.429 is not included in the financial assets at fair value through P&L.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 220 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               As of 31 December 2017, fair values of Associates and Subsidiaries are shown at section 4 footnote 5. The methodologies
               and assumptions used to determine fair values for those financial instruments which are not already recorded at fair
               value in the financial statements:

               i- The fair value of the held to maturity assets is determined at fair value, when the market prices are not available,
                  quoted market prices of other marketable securities which are amortised with the same terms of interest maturity
                  and other similar conditions are used.

               ii- The prevailing interest rates as of balance sheet date are used in the calculation of fair value of money market

   218             placements, banks, loans, deposits, funds provided from other financial intuitions and sundry creditors.

               Classification of Fair Value Measurement

               TFRS 7 – Financial Instruments requires the classification of fair value measurements into a fair value hierarchy by
               reference to the significance of the inputs used in measuring fair value of financial instruments measured at fair value to
               be disclosed. This classification basically relies on whether the relevant inputs are observable or not. Observable inputs
               refer to the use of market data obtained from independent sources, whereas unobservable inputs refer to the use of
               predictions and assumptions about the market made by the Bank. This distinction brings about a fair value measurement
               classification generally as follows:

               • Level 1: Fair value measurements using quoted prices (unadjusted) in active markets for identical assets or liabilities;
               • Level 2: Fair value measurements using inputs other than quoted prices included within Level 1 that are observable for
                 the asset or liability, either directly (as prices) or indirectly (derived from prices).
               • Level 3: Fair value measurements using inputs for the assets or liability that are not based on observable market data
                 (unobservable inputs).

               Classification requires using observable market data if possible.

               Current Period                                                               Level 1                 Level 2                 Level 3                     Total
               Financial Assets Measured at Fair Value:
               Financial Assets Measured at Fair Value
               through Profit/Loss(2) (4):                                                   56.114                      -                           -               56.114
               Derivative financial assets                                                        -              1.061.480                           -            1.061.480
               Financial Assets at Fair Value through Other
               Comprehensive Income(1):                                                 3.970.638                       -                        -               3.970.638
               Subsidiaries                                                               432.290                 492.895                3.407.296               4.332.481
               Association (3)                                                                  -                       -                  415.828                 415.828
               Total Financial Assets                                                   4.459.042               1.554.375                3.823.124               9.836.541

               Financial Liabilities Measured at Fair Value:
               Derivative financial liabilities                                                     -              410.438                           -              410.438
               Total Financial Liabilities                                                          -              410.438                           -              410.438
               (1)
                   As of 31 December 2018, share certificates amounting to TRY 16.556 of “securities not quoted on the stock exchange” in financial assets at fair value
               through other comprehensive income are not included in the above table.
               (2)
                   As of 31 December 2018, marketable securities amounting to TRY 66.205 that are not valued at fair value, are not included in financial assets at fair value
               through profit or loss.
               (3)
                   Bank’s associates which are shown with their cost values in the accompanying financial statements as no fair values are available, Kobi Girişim
               Sermayesi Yatırım Ortaklığı AŞ. (TRY 11.518), Bankalararası Kart Merkezi AŞ. (TRY 6.836), Kredi Kayıt Bürosu AŞ. (TRY 2.516) and Türk P&I Sigorta AŞ. (TRY
               1.620) are not included in the table.
               (4)
                   As of 31 December 2018, TRY 14.374.380 of securities lending transaction is not included in Financial Assets at Fair Value through profit or loss.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 221 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Prior Period                                                                Level 1                  Level 2                 Level 3                    Total
Financial assets at fair value through profit/
loss:
Financial assets held for trading purpose(2):                                74.978                 361.921                           -             436.899
  Debt securities(4)                                                         74.978                       -                           -              74.978
  Derivative financial assets held for trading
  purpose                                                                        -                  361.921                      -                  361.921
Available-for-sale financial assets(1)                                 17.073.744                         -                      -              17.073.744
  Debt securities
Subsidiaries
                                                                        17.073.744
                                                                          566.571                  426.657
                                                                                                          -                      -
                                                                                                                         2.633.480
                                                                                                                                                 17.073.744
                                                                                                                                                  3.626.708
                                                                                                                                                                 219
Association (3)                                                                  -                        -                313.709                  313.709
Total Financial Assets                                                 17.715.293                  788.578               2.947.189              21.451.060

Financial liabilities at fair value through
profit/loss:
Derivative financial liabilities held for trading
purpose                                                                              -             150.522                           -              150.522
Total Financial Liabilities                                                          -             150.522                           -              150.522
(1)
   As of 31 December 2017, share certificates amounting to TRY 15.805 of “securities not quoted on the stock exchange” in available for sale financial assets
are not included in the above table.
(2)
    As of 31 December 2017, marketable securities amounting to TRY 81.145 that are not valued at fair value, are not included in financial assets held for
trading purpose.
(3)
    Bank’s associates which are shown with their cost values in the accompanying financial statements as no fair values are available, Kobi Girişim
Sermayesi Yatırım Ortaklığı AŞ. (TRY 11.518), Bankalararası Kart Merkezi AŞ. (TRY 3.804), Kredi Kayıt Bürosu AŞ. (TRY 2.516) and Türk P&I Sigorta AŞ. (TRY
1.245) are not included in the table.
(4)
    As of 31 December 2017, TRY 10.000.429 of securities lending transaction is not included in Trading Financial Assets at Fair Value through profit or loss.


The movement of financial assets in the third level are as follows:

                                                                                                                                           Current Period
Balance at the beginning of the period                                                                                                         2.947.189
Purchases during the year                                                                                                                        481.573
Non-paid up shares                                                                                                                               180.829
Valuation Difference                                                                                                                             213.533
Transfers                                                                                                                                               -
Period End Balance                                                                                                                             3.823.124

                                                                                                                                              Prior Period
Balance at the beginning of the period                                                                                                          2.241.888
Purchases during the year                                                                                                                                -
Non-paid up shares                                                                                                                                156.887
Valuation Difference                                                                                                                              418.156
Transfers                                                                                                                                         130.258
Period End Balance                                                                                                                              2.947.189
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 222 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               X. EXPLANATIONS RELATED TO TRANSACTIONS MADE ON BEHALF OF OTHERS AND TRANSACTIONS BASED ON TRUST

               The Bank performs buying transactions on behalf of customers, and gives custody, administration and consultancy
               services.

               The Bank does not engage in fiduciary transactions.

               XI. EXPLANATIONS ON RISK MANAGEMENT AND RISK WEIGHTED AMOUNTS


   220         Explanations Related To Risk Management

               The Bank's business model creates a comprehensive risk profile that includes all units of the Bank. Credit risk is a key
               component of the risk profile. The Bank effectively implements risk management policies and procedures for loan and
               other risks which is determined within the framework of risk capacity and appetite and approved by board of directors.
               Risk appetite and capacity, which are directly related to the Bank's strategic objectives, are limited by legal rates therefore
               the Bank associated with them.

               Regarding the risk management structure; The Internal Audit Department, Internal Control Department and Risk
               Management Department, which are units within the scope of internal systems, carry out their activities in accordance
               with the Regulation on Internal Systems of Banks and the Internal Capital Adequacy Assessment Process published in
               the Official Gazette No. 29057 dated 11 June 2014 and subject to the Board of Directors through the Audit Committee. The
               Financial Crimes Investigation Board (MASAK) Compliance Unit is directly affiliated to the Audit Committee. The structure
               of the internal systems determines the level of risk by identifying the risks that the bank is exposed to. In this direction,
               the relevant units are responsible for monitoring, controlling and reporting risks, limited to their areas of responsibility.
               Outside of internal systems, Top Management is directly responsible to the Board of Directors for the risks to which the
               Bank is exposed in relation to its duties.

               The Bank is using information technologies and training documents openly and effectively for the dissemination and
               application of risk culture, and the development of bank staff is supported in line with this goal with face to face learning
               and e-learning. In addition, all personnel are regularly informed and aware of the risks that the Bank is exposed to.

               Risk measurement systems are based on accepted risk models and workflows for the identification, monitoring and
               reporting of risks in accordance with legislation. Methods and software that are in line with international standards are
               used for risk groups such as credit, market, operational and counterparty credit risk etc.

               Within the scope of risk management activities, regular reporting and presentations are made by related units to the
               board of directors, asset-liability and audit committees and to the other committees, in order to manage the risks that the
               Bank is exposed to more effectively, to support the decision making processes related to them, to create new strategies
               and policies.

               The Bank reports to the BRSA by applying the stress tests determined in accordance with the Internal Capital Adequacy
               Assessment Process (ISEDES). In addition, stress tests are carried out in line with the scenarios created by the risks
               exposed and the macroeconomic conditions. This test which is made by applying shocks for various risk factors, shows
               the results on risk weighted assets, own funds and capital adequacy ratio.

               The Bank monitors its effectiveness by closely monitoring the processes of managing and reducing the risks arising from
               the business model. The Bank regularly revises the strategies it has established regarding these processes in line with
               the existing conditions and sets policies.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 223 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Overview of Risk Weighted Amounts(*):

                                                                                                                                Minimum Capital
                                                                                  Risk Weighted Amounts                            Requirements
                                                                                Current Period     Prior Period                   Current Period
1     Credit risk (excluding counterparty credit risk) (CCR)                      245.251.114       182.074.573                       19.620.089
2     Standardized approach (SA)                                                  245.251.114       182.074.573                       19.620.089
3     Internal rating-based (IRB) approach                                                   -                -                                -
4
5
      Counterparty credit risk
      Standardized approach for counterparty credit risk
                                                                                     3.597.146        1.946.444                          287.772
                                                                                                                                                   221
      (SA-CCR)                                                                         3.597.146                 1.946.444              287.772
6     Internal model method (IMM)                                                              -                         -                    -
7     Basic risk weight approach to internal models equity
      position in the banking account                                                             -                         -                  -
8     Investments made in collective investment
      companies look-through approach                                                             -                         -                  -
9     Investments made in collective investment
      companies mandate-based approach (*)                                                        -                         -                  -
10    Investments made in collective investment
      companies 1250% weighted risk approach                                                  -                         -                      -
11    Settlement risk                                                                         -                         -                      -
12    Securitization positions in banking accounts                                            -                         -                      -
13    IRB ratings-based approach (RBA)                                                        -                         -                      -
14    IRB Supervisory Formula Approach (SFA)                                                  -                         -                      -
15    SA/simplified supervisory formula approach (SSFA)                                       -                         -                      -
16    Market risk                                                                     2.933.787                 3.230.950                234.703
17    Standardized approach (SA)                                                      2.933.787                 3.230.950                234.703
18    Internal model approaches (IMM)                                                         -                         -                      -
19    Operational Risk                                                               16.167.810                12.797.670              1.293.425
20    Basic Indicator Approach                                                       16.167.810                12.797.670              1.293.425
21    Standard Approach                                                                       -                         -                      -
22    Advanced measurement approach                                                           -                         -                      -
23    The amount of the discount threshold under the
      equity (subject to a 250% risk weight)                                         1.072.418                   816.180                 85.793
24    Floor adjustment                                                                       -                         -                      -
25    Total ( 1+4+7+8+9+10+11+12+16+19+23+24)                                      269.022.275               200.865.817             21.521.782

* Amounts below the thresholds for deductions from capital are excluded from credit risk standard approach of RWA amount.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 224 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Differences and matching between asset and liabilities’ carrying values in financial statements and in capital adequacy
               calculation:

                                                                                                             Carrying values of items in accordance with
                                                                                                                    Turkish Accounting Standards
                                                                           Carrying                                                                     Not subject
                                                                          values in                                                                       to capital
                                                                           financial                                                                 requirements
                                                                        statements                                                                     or subject to
                                                                          prepared                    Counterparty Securitization                   deduction from

   222
               Assets                                                    as per TAS     Credit Risk     credit risk       positions     Market Risk          capital
               Cash and Balances with the Central Bank                   34.952.967     34.952.967                -                -              -                -
               Derivative Financial Assets                                1.061.480               -      1.061.480                 -      1.061.480                -
               Financial assets at fair value through profit and loss    14.496.699         66.205                -                -         56.114      14.374.380
               Banks                                                      5.140.715      5.140.715                -                -              -                -
               Receivables from Money markets                                      -              -               -                -              -                -
               Financial assets at fair value through OCI (net)           3.986.676               -               -                -      3.986.676                -
               Loans                                                    250.623.713    250.613.741                -                -              -           9.972
               Receivables from factoring                                          -              -               -                -              -                -
               Financial assets measured at amortised cost (net)         56.065.482     56.065.482                -                -              -                -
               Subsidiaries (net)                                           438.318        438.318                -                -              -                -
               Associates (net)                                           4.332.481      4.332.481                -                -              -                -
               Jointly controlled entities (joint ventures) (net)                  -              -               -                -              -                -
               Finance lease receivables                                           -              -               -                -              -                -
               Derivative financial liabilities held for risk
               management                                                         -              -                -               -               -               -
               Tangible Assets (net)                                      3.147.914      3.080.769                -               -               -          67.145
               Intangible Assets (net)                                      140.250              -                -               -               -         140.250
               Real estate for investment purpose (net)                     356.848        356.848                -               -               -               -
               Tax asset                                                      6.042          6.042                -               -               -               -
               Assets Held For Sale and Discontinued Operations
               (net)                                                         39.377         39.377               -                -              -               -
               Other assets                                               3.633.093      3.621.903               -                -          1.201               -
               Total Assets                                             378.422.055    358.714.848       1.061.480                -      5.105.471      14.591.747
               Liabilities
               Deposits                                                 248.855.254               -              -                -              -      248.855.254
               Derivative financial liabilities                             410.438               -              -                -        410.438                -
               Loans                                                     11.916.027               -              -                -              -       11.916.027
               Money market borrowings                                   38.162.061               -      7.571.439                -        320.999       30.269.623
               Securities issued                                         15.047.978               -              -                -              -       15.047.978
               Funds                                                      2.874.121               -              -                -              -        2.874.121
               Miscellaneous payables                                             -               -              -                -              -                -
               Other liabilities                                         22.976.665               -              -                -            885       22.975.780
               Factoring payables                                                 -               -              -                -              -                -
               Finance lease payables                                             -               -              -                -              -                -
               Derivative financial liabilities held for risk
               management                                                         -               -               -               -               -               -
               Provisions                                                 1.853.914               -               -               -               -       1.853.914
               Tax Liability                                              1.122.778               -               -               -               -       1.122.778
               Liabilities regarding assets held for sale and
               discontinued operations (net)                                      -               -              -                -              -               -
               Subordinated Loans                                         6.182.084               -              -                -              -       6.182.084
               Shareholders’ equity                                      29.020.735               -              -                -              -      29.020.735
               Total liabilities                                        378.422.055               -      7.571.439                -        732.322     370.118.294
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 225 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Main Sources of Differences between Regulatory Exposure Amounts and Carrying Values in Financial Statements:

                                                                                               Securitization Counterparty
                                                                     Total       Credit risk       positions    credit risk   Market Risk
1   Asset carrying value amount under
    scope of regulatory consolidation                       378.422.055         358.714.848                -     1.061.480      5.105.471
2   Liabilities carrying value amount under
    regulatory scope of consolidation                       378.422.055                    -               -     7.571.439       732.322
3   Total net amount under regulatory
    scope of consolidation                                            -         358.714.848                -     8.632.919      5.838.313   223
4   Off-balance Sheet Amounts                               110.717.832          56.968.407                -       309.058     50.244.514
5   Differences in valuations                                         -                   -                -             -              -
6   Differences due to different netting
    rules, other than those already included
    in row 2                                                               -               -               -              -             -
7   Differences due to consideration of
    provisions                                                             -              -                -             -              -
8   Differences due to prudential filters                                  -              -                -             -              -
9   Differences due to risk reduction                                      -    415.683.255                -     8.941.977     56.082.827

*Shows total potential credit risk amounts caused by derivative transactions.


Explanations of differences between accounting and regulatory exposure amounts:

There is no material differences between the carrying values in financial statements and the risk amounts in capital
adequacy calculation of assets and liabilities.

Explanations Related to Counterparty Credit Risk

The Bank provides the necessary definitions and classifications for the CCR that take into account the clearing and
pre-clearing risk in relation to the management policies and procedures of the CCR, thereby managing these risks on a
counterparty basis and across the bank.

The impact of the new products and activities on the Bank's CCR level is assessed and these evaluations are included in
the product / activity approval process.

The market, liquidity, compliance risk and operational risk that may be associated with the CCR are taken into account
and the general / specific limit levels of the Bank's transactions to the CCR are determined. These limits established
within the framework of the CCR are regularly monitored. The Bank uses risk mitigation techniques to the extent that it is
appropriate, through applications such as margin taking and margin fulfillment.

The Bank uses methods and models in accordance with international standards for the identification, measurement,
monitoring, control and reporting of the CCR. Independent scrutiny and supervision is carried out on the integrity,
correctness and effectiveness of the CCR management systems. These activities are carried out by the Bank's internal
audit units and independent audit institutions.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 226 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Agreements entered into with counterparty financial institutions resulting in credit risk according to the attributes of the
               transaction are evaluated by taking into account ISDA framework and CSA framework for derivative transactions, GMRA
               framework for repurchase agreements. The risk is mitigated by receiving cash or other forms of collaterals as per the
               counterparty limits designated by the Board of Directors. In secured lending and repo transactions, the haircut amounts
               are reduced from the counterparty limits. In cases whereby possible decreases or increases in ratings affects the current
               replacement cost, margin call agreements are used as a risk mitigator.

               Counterparty Credit Risk (CCR) Approach Analysis:


   224                                                                                            EEPE,
                                                                                              (Effective
                                                                                              Expected         Alpha used
                                                            Replacement         Potential       Positive    for computing         EAD
                                                                    cost Future exposure    Exposure)(*)   regulatory EAD    post-CRM        RWA
               Standardised Approach -
               CCR (for derivatives)                           1.061.481         309.058                              1,4    1.576.346   1.210.820
               Internal Model Method (for repo
               transactions, securities or commodity
               lending or borrowing transactions, long
               settlement transactions and securities
               financing transactions)                                                                 -                -            -           -
               Simple Approach for credit risk
               mitigation (for repo transactions,
               securities or commodity lending or
               borrowing transactions, long settlement
               transactions and securities financing
               transactions)                                                                                                 9.012.489   2.380.174
               Comprehensive Approach for credit
               risk mitigation (for repo transactions,
               securities or commodity lending or
               borrowing transactions, long settlement
               transactions and securities financing
               transactions)                                                                                                   320.999       6.152
               Value-at-Risk (VaR) for repo transactions,
               securities or commodity lending or
               borrowing transactions, long settlement
               transactions and securities financing
               transactions                                                                                                          -   2.386.326
               Total                                                                                                        10.909.834   3.597.146

               *Expected effective positive risk amount


               Capital requirement for credit valuation adjustment (CVA):

                                                                                                                EAD post-CRM Risk weight amount
               Total portfolios subject to the Advanced CVA capital obligation                                              -                  -
               (i) VaR component (including the 3*multiplier)                                                               -                  -
               (ii) Stressed VaR component (including the 3*multiplier)                                                     -                  -
               All portfolios subject to the Standardised CVA capital obligation                                    1.576.346          1.210.820
               Total subject to the CVA capital obligation                                                         1.576.346          1.210.820
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 227 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Standardised Approach - Counterparty Risk Per Risk Classification And Risk Weighted Amounts:

Risk weight /                                                                                                 Total Credit
Risk Classifications                 0%       10%         20%       50%     75%        100%    150%   Other          Risk
Claims on sovereigns and
Central Banks                  1.295.050      539            -     9.896       -           -      -       -     1.305.485
Claims on regional
governments or local
authorities                            -   192.475           -     2.777       -           -      -       -      195.252
Claims on administrative
bodies and other non-
commercial undertakings           16.771   515.939           -         -       -        241       -       -      532.951     225
Claims on multilateral
development banks                      -         -           -         -       -           -      -       -              -
Claims on international
organizations                          -         -           -         -       -           -      -       -              -
Claims on banks and
intermediary institutions        298.076         -   5.820.592   494.078       -   1.478.476      -       -     8.091.222
Claims on corporates              31.141     2.520           -         -       -     611.253      -       -      644.914
Claims included in the
regulatory retail portfolios           -   133.035           -         -   6.975           -      -       -      140.010
Claims secured by
residential property                   -         -           -         -       -           -      -       -              -
Overdue loans                          -         -           -         -       -           -      -       -              -
Higher risk categories
decided by the Board                   -         -           -         -       -           -      -       -              -
Secured by mortgages                   -         -           -         -       -           -      -       -              -
Securitization positions               -         -           -         -       -           -      -       -              -
Short-term claims and
short-term corporate
claims on banks and
intermediary institutions              -         -           -         -       -           -      -       -              -
Undertakings for collective
investments in mutual
funds                                  -         -           -         -       -           -      -       -              -
Equity share investments               -         -           -         -       -           -      -       -              -
Other receivables                      -         -           -         -       -           -      -       -              -
Other Assets                           -         -           -         -       -           -      -       -              -
Total                          1.641.038   844.508   5.820.592   506.751   6.975   2.089.970      -       -   10.909.834
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 228 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Collaterals for Counterparty Credit Risk:

                                                                                                                Collateral for other
                                                    Collateral for derivative transactions                         transactions
                                             Received Collaterals               Given Collaterals
                                                                                                                 Received            Given
                                          Segregated Nonsegregated          Segregated Nonsegregated           Collaterals      Collaterals
               Cash-domestic

   226         currency
               Cash-foreign currency
                                                        -
                                                        -
                                                                       -
                                                                  47.523
                                                                                       -
                                                                                       -
                                                                                                         -
                                                                                                    50.922
                                                                                                                          -
                                                                                                                          -
                                                                                                                                         -
                                                                                                                                    13.710
               Domestic sovereign
               debts                                    -               -              -                 -                -                  -
               Other sovereign debts                    -               -              -                 -                -                  -
               Government agency
               debts                                    -             -                -                 -                -              -
               Corporate debts                          -             -                -                 -                -              -
               Equity securities                        -             -                -                 -                -              -
               Other collateral                         -             -                -                 -                -              -
               Total                                    -        47.523                -            50.922                -         13.710

               Counterparty Credit Risk-Credit Derivatives:

               None.

               Exposures to Central Counterparties (CCP):

               None.

               Explanations on Securitisations:

               None.

               Qualitative Disclosure on Credit Risk:

               Credit risk, which is the most important risk profile of the Bank's business model, refers to risks and losses arising from
               counterparty’s failure to meet its obligations under contracts that the Bank is a party to. Credit limits are set according
               to the risk appetite and capacity of the Bank Credit limits are assigned according to the customer's financial condition
               and credit need by the branches, regional credit committee, head of credit department, executive vice president in charge
               of loans, general manager, credit committee and board of directors and revised whenever required. As part of its risk
               policies, the Bank monitors limits designated by sectors and sub sectors.

               Within the scope of internal systems, internal audit activities are carried out by the Board of Inspectors and the Internal
               Audit Department in order to ensure that the activities of the Bank are carried out in accordance with the Bank’s policies
               determined in compliance with the legal regulations. The Risk Management Department, which is the risk unit within the
               internal systems, performs the functions of measuring, monitoring, controlling and reporting on the credit risk to which
               the Bank is exposed to. These units are regularly reporting the risks exposed to the Bank's Senior Management.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 229 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                         HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The Bank, in the credit allocation process, restricts its risk exposure by working with highly creditworthy banks
and institutions considering the credit ratings for the purpose of managing its risks. Under the scope of credit risk
management, the Bank rates all of its borrowers’ credit and requires additional collaterals from whose risk is higher.
The Bank has the policy of not granting loans/credits and/or limiting the amount of such loans/credits. The Bank’s risk is
concentrated in Turkey.

Limits are determined based on the type of loans and customers and risk and limit information is controlled periodically.
Loans granted to other banks and risk limits set for the correspondent bank transactions are controlled on a daily basis.
Risk concentrations are monitored systematically, concerning the off-balance sheet operations based on the customers
and banks.
                                                                                                                                                         227
Credit Quality of Assets

                                                                                                                Allowances/
                                                                                                             amortisation and
                                                         Gross carrying value as per TAS                        impairments                Net values
                                                               Defaulted      Non-defaulted
1   Loans                                                      8.527.848        250.546.378                           8.450.513            250.623.713
2   Debt Securities*                                                    -         60.231.845                             49.279             60.182.566
3   Off-balance sheet exposures                                         -       109.137.465                             366.194            108.771.271
4   Total                                                     8.527.848        419.915.688                            8.865.986           419.577.550

* As of 31 December 2018, 14.374.380 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.


Changes in Stock of Default Loans and Debt Securities

1   Defaulted loans and debt securities at end of the previous reporting period                                                             6.106.597
2   Loans and debt securities defaulted since the last reporting period                                                                     3.269.197
3   Receivables back to preforming status                                                                                                     (66.386)
4   Amounts written off                                                                                                                       (72.258)
5   Other changes                                                                                                                            (709.302)
6   Defaulted loans and debt securities at end of the reporting period (1+2-3-4±5)                                                          8.527.848

Additional Disclosure Related To The Credit Quality Of Assets:

Breakdown According to Maturity:

31 December                                          Up to                1-3               3-12                                5 years
2018                         Demands              1 Month              Months             Months          1-5 Years            and Over          Total
Loans and
Advances                     2.912.739         13.700.685         14.791.709         76.110.176        110.594.402          32.514.002    250.623.713
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 230 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Exposures Provisioned Against By Major Regions:

                                                                                                     Non-Performing
               31 December 2018                                                                               Loans        ECL (Stage 3)
               Domestic                                                                                    8.410.882          6.220.454
               European Union (EU) Countries                                                                      56                 52
               OECD Countries                                                                                      -                   -
               Off-Shore Banking Regions                                                                           -                   -

   228         USA, Canada
               Other Countries
                                                                                                                   9
                                                                                                             116.901             62.778
                                                                                                                                       8

               Total                                                                                      8.527.848           6.283.292

               Exposures Provisioned Against By Sectors:

               Explained in Section 4-II Information according to sectors and counterparties

               Aging analysis of overdue but not impaired financial assets:

               31 December 2018
               30-60 days overdue                                                                                              1.671.917
               60-90 days overdue                                                                                              1.159.831
               Total                                                                                                           2.831.748

               Breakdown of restructured receivables based on whether or not provisions are allocated:

               31 December 2018
               Loans Structured from Standard Loans and Other Receivables                                                      1.267.526
               Loans Composed of Follow-up Loans and Other Receivables                                                         6.313.925
               Loans Restructured from Non-Performing Loans                                                                    1.388.056

               Qualitative Disclosure on Credit Risk Mitigation Techniques

               The risk mitigating factors used in the lending activities of the Bank are listed below.

               • Financial warranties (Treasury Bills, Government Bonds, Cash, Pledged Deposits, Gold, Pledged Securities)
               • Guarantees
               • Mortgage (Although mortgage lending in Basel II has been considered as a risk class, it has also been included in this
                 section in terms of valuation methods and concentrations).

               The financial guarantees in the Bank are subject to valuation on a daily basis. The creditworthinesses of guarantors are
               monitored and assessed within the framework of credit revision schedules.

               As long as the mortgage that constitutes the collateral of the credits continues to be related to the loan, the risk-
               guarantee balances are monitored and revalued each year. Action plans are developed for the possibility of diminution in
               value of collaterals.

               As per the BRSA regulations, guarantees given by the Treasury and banks are regarded as risk reduction elements and
               the creditworthiness of banks is regularly monitored.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 231 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The volatility in the real estate market is closely monitored by the Bank and fluctuations that may occur depending on the
market movements related to the mentioned risk class, are taken into account according to the principles stated in the
related regulation.

In the portfolios where the comprehensive financial guarantee method is used, the risk mitigating effects of collateral are
determined through standard volatility adjustments.

Concentration checks are conducted on guarantors and collateral providers.

There is no on-balance sheet or off-balance sheet offsetting.
                                                                                                                                                229
Credit Risk Mitigation Techniques- Overview

                                                                                                                          Exposures
                                                                            Exposures                                        secured
                                         Exposures                          secured by               Financial              by credit
                                         unsecured:                          collateral, Exposures guarantees, Exposures derivatives,
                                           carrying Exposures                  of which secured by    of which   secured    of which
                                          amount as secured by                 secured     financial  secured   by credit    secured
                                            per TAS  collateral                 amount guarantees      amount derivatives    amount
1       Loans(2)                        151.048.270 99.575.443              82.469.553 18.091.356 18.091.356            -           -
2       Debt Instruments(1)              60.182.566           -                        -           -         -          -           -
3       Total                           211.230.836 99.575.443              82.469.553 18.091.356 18.091.356            -           -
4       Of which defaulted                  503.092  1.741.464                1.623.801     493.279    493.279          -           -
(1)
      As of 31 December 2018, TRY 14.374.380 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.
(2)
      As collateral, within the scope of the Standard Approach, collaterals to be used to mitigate credit risk, are taken into consideration.


Information about the Banks’ Use of Ratings in Calculating Credit Risk by Using Standard Approach

Explained in risk classifications related to Article 6 of Regulation on Measurement and Assessment of Capital Adequacy
Ratios of Banks in 4-II Credit risk section.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 232 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Standardised Approach- Credit Risk Exposure and Credit Risk Mitigation Techniques

                                                         Exposures before                Exposures post-                    RWA and
                                                            CCF and CRM                    CCF and CRM                     RWA density
                                                       On-balance     Off-balance     On-balance     Off-balance
               Risk Classification                   sheet amount sheet amount      sheet amount sheet amount            RWA     RWA density
               Claims on sovereigns and Central
               Banks                                   90.507.093        311.441     108.340.473       1.324.680    14.371.390       13,10%
               Claims on regional governments or

   230         local authorities
               Claims on administrative bodies and
                                                        3.829.315        116.305       3.829.315         58.153      1.859.588       47,84%

               other non-commercial undertakings        2.310.123       1.859.241      2.293.268        929.719      2.735.068       84,86%
               Claims on multilateral development
               banks                                             -              -               -              -             -             -
               Claims on international
               organizations                                     -              -               -              -             -             -
               Claims on banks and intermediary
               institutions                            12.559.603      3.426.811      12.574.863      2.305.402      6.132.266       41,21%
               Claims on corporates                   100.106.551     69.966.398      93.425.663     44.894.380    134.603.014       97,31%
               Claims included in the regulatory
               retail portfolios                       75.296.053      28.444.617     64.145.156       5.645.825    49.886.822       71,48%
               Claims secured by residential
               property                                40.502.623       1.595.292     40.502.623        914.433     15.261.892       36,85%
               Claims secured by
               commercial property                     23.876.469       2.638.212     23.876.469       2.002.119    12.939.293       50,00%
               Overdue loans                            2.206.388           5.059      2.206.388           2.654     1.617.357       73,22%
               Higher risk categories decided by
               the Board                                   37.587        150.747          37.587        101.862        209.174      150,00%
               Secured by mortgages                             -              -               -              -              -             -
               Short-term claims and short-term
               corporate claims on banks and
               intermediary institutions                         -              -               -              -             -             -
               Undertakings for collective
               investments in mutual funds                      -              -               -              -              -             -
               Other receivables                       14.232.232              -      14.232.232              -      4.874.009       34,25%
               Equity share investments                 4.787.354              -       4.787.354              -      5.430.805      113,44%
               Total                                  370.251.391    108.514.123     370.251.391     58.179.227    249.920.678       58,33%
                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 233 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Standardised Approach- Claims By Risk Classification And Risk Weights

                                                                                                                                                  Total risk
                                                                                                                                                    amount
Risk Classification/                                                                                                                             (post-CCF
Risk weight amount                         0%       10%        20%        35%*       50%         75%        100%       150%    200%     Others    and CRM)
Claims on sovereigns and Central
Banks                               80.988.147       539           -         - 28.610.262            -     66.205          -      -          - 109.665.153
Claims on regional governments
or local authorities                    14.313   192.475           -         -   3.680.680           -           -         -      -          -    3.887.468
Claims on administrative bodies
and other non-commercial
undertakings
Claims on multilateral
                                        23.479   515.939        118          -           -           -   2.683.451         -      -          -    3.222.987    231
development banks                            -         -           -         -           -           -           -         -      -          -             -
Claims on international
organizations                                -         -           -         -           -           -           -         -      -          -             -
Claims on banks and intermediary
institutions                           348.590         -   8.207.729         -   3.666.452           -   2.657.494         -      -          -   14.880.265
Claims on corporates                 2.291.645     2.520   1.243.260         -    857.015            - 133.925.603         -      -          - 138.320.043
Claims included in the regulatory
retail portfolios                    2.896.483   133.035    359.235          -           - 66.402.228            -         -      -          -   69.790.981
Claims secured by residential
property                                33.337         -     10.993 39.424.628           -   1.948.098           -         -      - 41.417.056
Claims secured by
commercial property                          -         -           -         - 25.878.588            -           -         -      -          -   25.878.588
Overdue loans                          373.206         -           -         -    436.959            -   1.398.877         -      -          -    2.209.042
Higher risk categories decided by
the Board                                    -         -           -         -           -           -           -   139.449      -          -     139.449
Secured by mortgages                         -         -           -         -           -           -           -         -      -          -            -
Short-term claims and short-term
corporate claims on banks and
intermediary institutions                    -         -           -         -           -           -           -         -      -          -            -
Undertakings for collective
investments in mutual funds                  -         -           -         -           -           -           -         -      -          -            -
Equity share investments                     -         -           -         -           -           -   4.358.387         -      -    428.967    4.787.354
Other receivables                    7.642.540         -   1.435.160         -    640.601     989.016    3.524.915         -      -          -   14.232.232
Total                               94.611.740   844.508 11.256.495 39.424.628 63.770.557 69.339.342 148.614.932     139.449      -   428.967 428.430.618


*Secured with real estate mortgage.


Publicly Announced Qualitative Disclosure on Market Risk

In accordance with the Bank’ risk management policy framework to avoid the effect of market risk, the Bank has
determined the management activities and has taken necessary precautions within the framework of “Regulation On
Measurement and Evaluation Of Capital Adequacy Of Banks” published in Official Journal No 29511 by 23 October 2015.

It is the ultimate responsibility of the Board of Directors to apply and improve risk management strategies, policies and
procedures that are approved by the board of directors, inform the board of directors about the important risks the
Bank is exposed to, assess internal control, internal audit and risk reports with regard to the Banks’ departments and
to eliminate the risks, deficiencies or defects identified in these departments or to take the necessary precautionary
actions to prevent those risks, deficiencies and defects and participate in the determination of risk limits. As part of this
responsibility, the Board of Directors of the Bank designated VAR limits and the interest risk that the Bank can bear is
limited to a ratio of the equity.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 234 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               In accordance with "Regulation on Measurement and Evaluation of Capital Adequacy of Banks", the Bank’s possibility
               of loss that may cause due to the general market risk, currency risk, specific risk, commodity risk, clearing risk and
               counterparty credit risk is calculated by using the standard method. The following table discloses the amounts that are
               calculated using the standard method.

               The market risk value calculated by using the internal model except standard method is supported by using scenario
               analysis and stress tests, historical simulation and risk exposure figures calculated by using parametric method are
               reported daily to the top management.


   232         Market Risk: Standardised approach

                                                                                                                                      RWA
               Outright products
               Interest rate risk (general and specific)                                                                       1.140.675
               Equity risk (general and specific)                                                                                249.575
               Foreign exchange risk                                                                                           1.223.174
               Commodity risk                                                                                                          -
               Options
               Simplified approach                                                                                                     -
               Delta-plus method                                                                                                 320.363
               Scenario approach                                                                                                       -
               Securitization                                                                                                          -
               Total                                                                                                           2.933.787

               Information related to Operational Risk

               The value at operational risk is calculated according to the basic indicator approach and once a year with year-end datas.

                                                                                          Total/ No.
                                                                                         of Years of
                                           2 PP Amount     1 PP Amount      CP Amount Positive Gross            Rate (%)           Total
               Gross Income                   6.838.343       8.819.345     10.210.808     8.622.832                  15       1.293.425
               Amount at Operational
               Risk (Total * 12.5)                                                                                           16.167.810
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 235 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




XII. EXPLANATIONS ON REMUNERATION POLICIES

Qualitative Disclosures on Remuneration Policies

1. Disclosures related with Remuneration Committee

The Bank’s Remuneration Committee is comprised of two non-executive directors. The committee has convened for once
during the year. The duties and responsibilities of the Committee include the following:

• The scope and structure of the Bank's operations and strategies ensure the effectiveness of a wage policy and wage
  policy that is consistent with its long-term goals and risk management structures, prevents excessive risk taking and      233
  contributes to effective risk management.
• Controls and follows the remuneration practices on behalf of the Board of Directors
• Ensures accordance of ethical values, strategical targets and internal balance of the Bank with the wage policy.
• Evaluates the remuneration policy and its practices in the context of risk management and submits proposals to the
  Board of Directors.
• Fulfills the other duties specified in the related regulations

The Bank has received consultancy service from a company within the framework of the activities for compliance with
the Guidelines on Sound Remuneration Practices in Banks.

The fundamental principles of the remuneration policy are applicable for all bank employees.

The Bank’s board members, senior management and the Bank personnel deemed to perform the functions having
material impact on the Bank’s risk profile are considered as critical key personnel; and by the end of 2018, the number of
critical key personnel is 22.

2. Information on the design and structure of remuneration process

The Bank relies on the following values while managing its Remuneration Policy.

• Based on fair and balanced performance targets
• Balance within the Bank in terms of wage application to ensure competitiveness within the sector,
• To increase the efficiency of rewards by emphasizing the concepts of job size, performance and contribution to work,

Remuneration Committee at its meeting in December 2018 has revised the remuneration policy and practices. It has
been observed that, total benefits paid to the members of the Bank's Board of Directors, senior management and other
staff are in line with the Bank's ethical values, internal balances and strategic objectives in 2018. Regardless of the
performance of the units that are audited by internal audit, the benefits of are determined on the basis of the general
wage increase rate set by the Bank.

According to the growing and evolving organizational structure of the Bank, the Bank is working with a consulting firm on
a project about review of its human resources applications and comparing with other banks in the industry.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 236 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               3. Evaluation about how the bank’s remuneration processes take the current and future risks into account

               The Bank follows the Risk Management Principles while implementing the remuneration processes.

               4. Evaluation about how the Bank associates variable remunerations with performance

               The Bank's variable payments as performance bonuses are mostly made to the personnel working at the branches and
               Regional Directorships. The paid amounts are not exceed a certain percentage of the monthly fixed fees. No performance
               premium payments are made to other members of the bank that are considered to have performed a function that has a

   234         significant effect on the risk profile of the Bank and the members of the board of directors and senior managers who are
               designated as critical key personnel but only a dividend payment is made up to twice of the gross monthly salary of all
               personnel with the decision of the General Assembly of the Bank.

               5. Evaluation about the bank’s methods to adjust remunerations according to long-term performance

               There are no variable remunerations (performance premium, gesture, etc.) to be deferred due to long-term performance
               for the critical key personnel.

               6. Evaluation about the instruments used by the bank for variable remunerations and the purposes of use of such
               instruments

               Cash and non-cash instruments are not used for the payment, wherefore no variable remunerations (performance
               premium, gesture, etc.) to be deferred due to long-term performance for the critical key personnel.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 237 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




SECTION V: EXPLANATIONS AND NOTES RELATED TO THE UNCONSOLIDATED FINANCIAL STATEMENTS

I. EXPLANATIONS AND NOTES RELATED TO THE ASSETS

(1) Cash and Central Bank of the Republic of Turkey:

a) Information on balances with the Central Bank of the Republic of Turkey:

                                                                                                                      Current period

Cash and foreign currency
                                                                                                                   TRY
                                                                                                             1.259.602
                                                                                                                                         FC
                                                                                                                                  3.158.262
                                                                                                                                               235
CBRT                                                                                                         2.723.274          27.815.892
Other                                                                                                                -                   20
Total                                                                                                        3.982.876          30.974.174

                                                                                                                         Prior period
                                                                                                                   TRY                    FC
Cash and foreign currency                                                                                    1.154.853               964.263
CBRT                                                                                                        11.762.459            22.491.457
Other                                                                                                                -                     7
Total                                                                                                       12.917.312            23.455.727

b) Information on balances with the Central Bank of the Republic of Turkey:

                                                                                                                      Current period
                                                                                                                   TRY                   FC
Demand unrestricted amount(1)                                                                                2.470.993            9.347.358
Time unrestricted amount                                                                                             -                    -
Time restricted amount                                                                                               -            2.259.938
Other(2)                                                                                                       252.281          16.208.596
Total                                                                                                        2.723.274          27.815.892
(1)
      Reserve deposits kept in Central Bank of the Republic of Turkey.
(2)
      Blocked reserve deposits kept in Central Bank of the Republic of Turkey and Central Bank of Cyprus.


                                                                                                                         Prior period
                                                                                                                   TRY                   FC
Demand unrestricted amount(1)                                                                               11.647.057            3.585.219
Time unrestricted amount                                                                                             -                    -
Time restricted amount                                                                                             437            2.425.300
Other(2)                                                                                                       114.965           16.480.938
Total                                                                                                       11.762.459           22.491.457
(1)
      Reserve deposits kept in Central Bank of the Republic of Turkey.
(2)
      Blocked reserve deposits kept in Central Bank of the Republic of Turkey and Central Bank of Cyprus.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 238 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               As per the Communiqué no. 2013/15 “Reserve Deposits” of the Central Bank of the Republic of Turkey (CBRT), banks
               keep reserve deposits at the CBRT for their TRY, FC and/or standard gold and/or scrap gold liabilities mentioned in the
               communiqué. The reserve deposit rates vary according to their maturity compositions; the reserve deposit rates are
               realized between 1,5%-8% for TRY deposits and other liabilities between 4%-20% for FC deposits for other FC liabilities. In
               accordance with the related communiqué, Central Bank of the Republic of Turkey pays interests to TRY and USD reserves.

               The interest related to the reserve requirements set as TRY is paid at a rate of 1300 basis points rate as of 21 September
               2018.


   236         With the change dated 23 January 2015, it has been decided to apply a charge on daily account balances and two days
               notice account denominated in Euro, and collected on a daily basis, on reserve requirements held by banks commencing
               on 1 February 2015. As of 27 July 2015 commission ratios have been announced on the CBRT website as zero percent.

               With the change on 2 May 2015 made by the CBRT, interest is paid on USD denominated reserve requirements, reserve
               options and free reserves held at Central Bank of the Republic of Turkey. The interest rate is set on daily basis by taking
               global and local financial markets conditions into account. The applicable interest rate is 1,5% for the reporting period
               (announced on 18 December 2017).

               With the decision No.1005 dated 14 August 2018 of the TRNC, reserve requirement ratio is between 4% and 7% for TRY
               liabilities and for foreign currency liabilities.

               (2) Financial assets at fair value through profit and loss:

               a) Financial assets at fair value through profit and loss blocked/given as collateral:

                                                                                                                   Current Period
                                                                                                                TRY                          FC
               Treasury bills, government bonds and similar securities                                   14.374.380                           -
               Total                                                                                     14.374.380                           -

                                                                                                                       Prior Period
                                                                                                                TRY                          FC
               Treasury bills, government bonds and similar securities                                   10.000.429                           -
               Total                                                                                     10.000.429                           -

               b) Financial assets at fair value through profit and loss subject to repurchase agreements:

                                                                                                                    Current Period
                                                                                                                 TRY                   FC
               Treasury bills, government bonds and similar securities                                             -               15.763
               Total                                                                                               -               15.763

                                                                                                                       Prior Period
                                                                                                                 TRY                         FC
               Treasury bills, government bonds and similar securities                                             -                          -
               Total                                                                                               -                          -
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 239 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                    HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




c) Positive differences related to the derivative financial assets at fair value through profit or loss:

                                                                                                           Current Period
                                                                                                    TRY                     FC
Forward transactions                                                                                  -                204.002
Swap transactions                                                                                     -                857.384
Futures transactions                                                                                  -                      -
Options                                                                                               9                     85
Other
Total
                                                                                                      -
                                                                                                      9
                                                                                                                             -
                                                                                                                     1.061.471
                                                                                                                                    237
                                                                                                           Prior Period
                                                                                                    TRY                        FC
Forward transactions                                                                                  -                    43.495
Swap transactions                                                                                     -                   318.246
Futures transactions                                                                                  -                         -
Options                                                                                             118                        62
Other                                                                                                 -                         -
Total                                                                                               118                   361.803

(3) Information on banks and other financial institutions:

a) Information on banks:

                                                                                                       Current Period
                                                                                                    TRY                       FC
Banks
Domestic banks                                                                                   6.200               2.642.001
Foreign banks                                                                                  174.715               2.317.827
Branches and offices abroad                                                                          -                       -
Total                                                                                          180.915               4.959.828

                                                                                                           Prior Period
                                                                                                    TRY                       FC
Banks
Domestic banks                                                                                 504.964               4.126.213
Foreign banks                                                                                   75.554               1.387.209
Branches and offices abroad                                                                          -                       -
Total                                                                                          580.518               5.513.422
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 240 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) Information on foreign banks:

                                                                                            Unrestricted Balance     Restricted Balance
                                                                                                 Current Period         Current Period
               EU Countries                                                                              651.847                      -
               USA and Canada                                                                            730.596                      -
               OECD Countries (1)                                                                        180.540                      -
               Offshore Banking Regions                                                                      522                      -

   238         Other
               Total
                                                                                                         929.037
                                                                                                       2.492.542
                                                                                                                                      -
                                                                                                                                      -
               (1)
                     OECD Countries other than EU countries, USA and Canada.


                                                                                            Unrestricted Balance     Restricted Balance
                                                                                                     Prior Period           Prior Period
               EU Countries                                                                              657.810                       -
               USA and Canada                                                                            279.816                       -
               OECD Countries (1)                                                                          67.379                      -
               Offshore Banking Regions                                                                       111                      -
               Other                                                                                     457.647                       -
               Total                                                                                   1.462.763                       -

               (4) Information on financial assets at fair value through other comprehensive income:

               a) Financial assets at fair value through other comprehensive income blocked/given as collateral or subject to
               repurchase agreements:

               a.1. Information on financial assets at fair value through other comprehensive income blocked/given as collateral:

                                                                                                                 Current Period
                                                                                                              TRY                  FC
               Treasury bills, government bonds and similar securities                                    432.417             168.246
               Total                                                                                      432.417             168.246

                                                                                                                    Prior Period
                                                                                                              TRY                      FC
               Treasury bills, government bonds and similar securities                                 10.936.493               1.045.607
               Total                                                                                   10.936.493               1.045.607

               a.2. Information on financial assets at fair value through other comprehensive income subject to repurchase agreements:

                                                                                                                 Current Period
                                                                                                              TRY                  FC
               Treasury bills, government bonds and similar securities                                     45.539             392.500
               Total                                                                                       45.539             392.500
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 241 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                    Prior Period
                                                                                              TRY                     FC
Treasury bills, government bonds and similar securities                                   154.578              4.308.531
Total                                                                                     154.578              4.308.531

b. Information on financial assets at fair value through other comprehensive income portfolio:

                                                                                                         Current Period
Debt securities
  Quoted on a stock exchange
                                                                                                              3.850.625
                                                                                                              3.850.625     239
  Not quoted                                                                                                          -
Share certificates                                                                                              184.939
  Quoted on a stock exchange                                                                                    151.103
  Not quoted                                                                                                     33.836
Impairment provision(-)                                                                                          48.370
Total                                                                                                        3.987.194

                                                                                                             Prior Period
Debt securities                                                                                               17.335.998
  Quoted on a stock exchange                                                                                   17.335.998
  Not quoted                                                                                                            -
Share certificates                                                                                               150.865
  Quoted on a stock exchange                                                                                      117.779
  Not quoted                                                                                                       33.086
Impairment provision(-)                                                                                          397.314
Total                                                                                                         17.089.549

(5) Information on loans:

a) Information on all types of loans and advances given to shareholders and employees of the Bank:

                                                                                            Current period
                                                                                       Cash loans      Non-Cash loans
Direct loans granted to shareholders                                                             -                  -
  Corporate shareholders                                                                         -                  -
  Real person shareholders                                                                       -                  -
Indirect loans granted to shareholders                                                           -                  -
Loans granted to employees                                                                319.725                   -
Total                                                                                    319.725                    -

                                                                                              Prior period
                                                                                       Cash loans             Cash loans
Direct loans granted to shareholders                                                             -                     -
  Corporate shareholders                                                                         -                     -
  Real person shareholders                                                                       -                     -
Indirect loans granted to shareholders                                                           -                     -
Loans granted to employees                                                                252.835                      -
Total                                                                                    252.835                       -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 242 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) Information on the first and second group loans and other receivables including loans that have been restructured or
               rescheduled:

               Cash Loans                                                           Loans and other receivables under close monitoring(3)
                                                                                                      Restructured Loans and Receivables
                                                                                         Loans and
                                                                                       Receivables             Loans and
                                                                                        Not Subject          Receivables
                                                             Standard Loans and       Not Subject to        with Revised
   240                                                         Other Receivables      restructuring       Contract Terms           Refinance
               Non-specialized loans                                 188.322.452          8.570.711                91.618           6.222.122
                 Corporation loans                                    110.873.948          5.396.650                    -           5.945.976
                 Export loans                                          11.141.163            361.117                    -                   -
                 Import loans                                                   -                  -                    -                   -
                 Loans given to financial sector                        2.415.062          1.317.500                    -                   -
                 Consumer loans(1)                                     40.015.058            767.041               27.853              16.963
                 Credit cards(2)                                        5.074.849            258.615               63.765                   -
                 Other                                                 18.802.372            469.788                    -             259.183
               Specialized lending                                     42.139.864         1.100.127                     -                 185
               Other receivables                                                -                  -                    -                   -
               Accruals                                                 3.376.650           409.702                   536             312.411
               Total                                                233.838.966         10.080.540                92.154           6.534.718
               (1)
                     Includes TRY 230.476 personnel loans.
               (2)
                     Includes TRY 89.249 personnel credit cards.


                                                                                                                             Loans and Other
                                                                                                                           Receivables Under
                                                                                                         Standard Loans     Close Monitoring
               12 Months Expected Loss Provision                                                                984.741                    -
               Significant Increase in Credit Risk                                                                    -            1.182.480

               The general explanations on increase in provisions as a result of the comparison of the expected credit loss provisions
               between 1 January 2018 which is the date of transition to TFRS 9 and 31 December 2018 are as follows.

               ECL ratio for stage 1 loans at transition phase and at 31 December 2018 have not changed significantly.

               The increase in the ECL for Stage 2 loans was realized due to increase in foreign exchange rates and interest rates in
               parallel with increase in the number of repayment days of loans, furthermore increase in close monitoring figures due
               to the concept of TFRS 9 - significant increase in credit risk. Besides, the credit risks of foreign currency loans which
               accounted under stage 2 loans had an important factor in this increase.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 243 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                         HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                     Loans and Other
                                                                                            Standard Loans and     Receivables Under
Number of modifications made to extend payment plan                                         Other Receivables(1)   Close Monitoring(2)
Extended by 1 or 2 times                                                                              1.240.578            6.133.782
Extended by 3,4 or 5 times                                                                               26.101              118.252
Extended by more than 5 times                                                                               847               61.891

  Accruals amounting to TRY 11.736 are not included in the table above.
(1)

  Accruals amounting to TRY 312.947 are not included in the table above.
(2)




                                                                                                                     Loans and Other
                                                                                                                                         241
                                                                                            Standard Loans and     Receivables Under
Extended period of time                                                                     Other Receivables(1)   Close Monitoring(2)
0-6 Months                                                                                             129.379               672.486
6 Months - 12 Months                                                                                    66.947               243.245
1-2 Years                                                                                              141.584               605.328
2-5 Years                                                                                              485.175             2.304.786
5 Years and over                                                                                       444.441             2.488.080

  Accruals amounting to TRY 11.736 are not included in the table above.
(1)

  Accruals amounting to TRY 312.947 are not included in the table above.
(2)




c) Maturity analysis of cash loans:

                                                                                              Loans under close monitoring
                                                                                          Loans with Revised
Current Period                                                             Standard Loans    Contract Terms            Refinance
Short-term Loans                                                               47.774.278          1.964.504             459.140
Medium and Long-term Loans                                                    186.064.688          8.116.036           6.167.732

Prior Period
Short-term Loans                                                               38.421.163               521.117               276.045
Medium and Long-term Loans                                                    158.612.853             4.582.019             2.302.702
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 244 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d) Information on consumer loans, individual credit cards, personnel loans and credit cards(*):

                                                                                                        Medium and
               Current Period                                                        Short-term           long-term          Total
               Consumer loans-TRY                                                       414.777          38.974.313    39.389.090
                  Real estate loans                                                        6.689          24.164.588    24.171.277
                  Automobile loans                                                         2.259             206.044       208.303
                  Consumer loans                                                         405.829          14.603.681    15.009.510
                  Other                                                                        -                   -             -

   242         Consumer loans- Indexed to FC
                  Real estate loans
                                                                                               -
                                                                                               -
                                                                                                                   -
                                                                                                                   -
                                                                                                                                 -
                                                                                                                                 -
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                               -                   -             -
                  Other                                                                        -                   -             -
               Consumer loans- FC                                                              -                   -             -
                  Real estate loans                                                            -                   -             -
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                               -                   -             -
                  Other                                                                        -                   -             -
               Individual credit cards-TRY                                            3.472.907                1.457     3.474.364
                  Installment                                                          1.229.512               1.457     1.230.969
                  Non-installment                                                      2.243.395                   -     2.243.395
               Individual credit cards-FC                                                    299                   -           299
                  Installment                                                                  -                   -             -
                  Non-installment                                                            299                   -           299
               Personnel loans-TRY                                                        13.206            217.270        230.476
                  Real estate loans                                                            -                 402           402
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                          13.206             216.868       230.074
                  Other                                                                        -                   -             -
               Personnel loans-Indexed to FC                                                   -                   -             -
                  Real estate loans                                                            -                   -             -
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                               -                   -             -
                  Other                                                                        -                   -             -
               Personnel loans-FC                                                              -                   -             -
                  Real estate loans                                                            -                   -             -
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                               -                   -             -
                  Other                                                                        -                   -             -
               Personnel credit cards-TRY                                                 89.185                   -        89.185
                  Installment                                                             30.146                   -        30.146
                  Non-installment                                                         59.039                   -        59.039
               Personnel credit cards-FC                                                      64                   -            64
                  Installment                                                                  -                   -             -
                  Non-installment                                                             64                   -            64
               Overdraft accounts-TRY (Retail customers)                              1.207.349                    -     1.207.349
               Overdraft accounts-FC (Retail customers)                                        -                   -             -
               Total                                                                  5.197.787          39.193.040    44.390.827
               (*)
                     Interest income accruals are not included in the table above.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 245 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                    Medium and
Prior Period                                                                          Short-term      long-term          Total
Consumer loans-TRY                                                                       406.948     36.405.136    36.812.084
   Real estate loans                                                                       10.525     20.856.426    20.866.951
   Automobile loans                                                                         4.950        275.611       280.561
   Consumer loans                                                                         391.473     15.273.099    15.664.572
   Other                                                                                        -              -             -
Consumer loans- Indexed to FC                                                                   -              -             -
   Real estate loans                                                                            -              -             -
   Automobile loans                                                                             -              -             -
   Consumer loans
   Other
                                                                                                -
                                                                                                -
                                                                                                               -
                                                                                                               -
                                                                                                                             -
                                                                                                                             -
                                                                                                                                 243
Consumer loans- FC                                                                              -              -             -
   Real estate loans                                                                            -              -             -
   Automobile loans                                                                             -              -             -
   Consumer loans                                                                               -              -             -
   Other                                                                                        -              -             -
Individual credit cards-TRY                                                            2.931.375           1.900     2.933.275
   Installment                                                                          1.197.690              -     1.197.690
   Non-installment                                                                      1.733.685          1.900     1.735.585
Individual credit cards-FC                                                                    291              -           291
   Installment                                                                                  -              -             -
   Non-installment                                                                            291              -           291
Personnel loans-TRY                                                                        11.167       179.270        190.437
   Real estate loans                                                                            -              -             -
   Automobile loans                                                                             -              -             -
   Consumer loans                                                                          11.167        179.270       190.437
   Other                                                                                        -              -             -
Personnel loans-Indexed to FC                                                                   -              -             -
   Real estate loans                                                                            -              -             -
   Automobile loans                                                                             -              -             -
   Consumer loans                                                                               -              -             -
   Other                                                                                        -              -             -
Personnel loans-FC                                                                              -              -             -
   Real estate loans                                                                            -              -             -
   Automobile loans                                                                             -              -             -
   Consumer loans                                                                               -              -             -
   Other                                                                                        -              -             -
Personnel credit cards-TRY                                                                 62.366              -        62.366
   Installment                                                                             20.308              -        20.308
   Non-installment                                                                         42.058              -        42.058
Personnel credit cards-FC                                                                      32              -            32
   Installment                                                                                  -              -             -
   Non-installment                                                                             32              -            32
Overdraft accounts-TRY (Retail customers)                                                953.999               -       953.999
Overdraft accounts-FC (Retail customers)                                                        -              -             -
Total                                                                                  4.366.178     36.586.306    40.952.484
(*)
      Interest income accruals and rediscounts are not included in the table above.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 246 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               e) Information on commercial installments loans and corporate credit cards*:

                                                                                                              Medium and
               Current Period                                                                   Short-term      long-term          Total
               Commercial installment loans-TRY                                                  1.018.975     26.808.673    27.827.648
                 Business premises loans                                                                  -        601.301       601.301
                 Automobile loans                                                                    13.787        412.266       426.053
                 Consumer loans                                                                   1.005.188     25.795.106    26.800.294

   244           Other
               Commercial installment loans- Indexed to FC
                                                                                                          -
                                                                                                          -
                                                                                                                         -
                                                                                                                         -
                                                                                                                                       -
                                                                                                                                       -
                 Business premises loans                                                                  -              -             -
                 Automobile loans                                                                         -              -             -
                 Consumer loans                                                                           -              -             -
                 Other                                                                                    -              -             -
               Commercial installment loans - FC                                                   166.857     16.554.597    16.721.454
                 Business premises loans                                                                  -              -             -
                 Automobile loans                                                                         -              -             -
                 Consumer loans                                                                     166.857     16.554.597    16.721.454
                 Other                                                                                    -              -             -
               Corporate credit cards-TRY                                                        1.833.272               -     1.833.272
                 Installment                                                                        598.184              -       598.184
                 Non-installment                                                                  1.235.088              -     1.235.088
               Corporate credit cards-FC                                                                 45              -            45
                 Installment                                                                              -              -             -
                 Non-installment                                                                         45              -            45
               Overdraft accounts-TRY (Commercial customers)                                     2.572.296               -     2.572.296
               Overdraft accounts-FC (Commercial customers)                                               -              -             -
               Total                                                                             5.591.445     43.363.270    48.954.715

               *Interest and income accruals and rediscounts are not included in table above.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 247 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                Medium and
Prior Period                                                                      Short-term      long-term             Total
Commercial installment loans-TRY                                                     835.787     26.928.317       27.764.104
  Business premises loans                                                                   -        681.102          681.102
  Automobile loans                                                                      8.417        393.974          402.391
  Consumer loans                                                                      827.370     25.853.241       26.680.611
  Other                                                                                     -              -                -
Commercial installment loans- Indexed to FC                                                 -              -                -
  Business premises loans
  Automobile loans
                                                                                            -
                                                                                            -
                                                                                                           -
                                                                                                           -
                                                                                                                            -
                                                                                                                            -
                                                                                                                                245
  Consumer loans                                                                            -              -                -
  Other                                                                                     -              -                -
Commercial installment loans - FC                                                      14.226      9.695.831        9.710.057
  Business premises loans                                                                   -              -                -
  Automobile loans                                                                          -              -                -
  Consumer loans                                                                       14.226      9.695.831        9.710.057
  Other                                                                                     -              -                -
Corporate credit cards-TRY                                                         1.258.098               -        1.258.098
  Installment                                                                         529.167              -          529.167
  Non-installment                                                                     728.931              -          728.931
Corporate credit cards-FC                                                                  25              -               25
  Installment                                                                               -              -                -
  Non-installment                                                                          25              -               25
Overdraft accounts-TRY (Commercial customers)                                      1.239.335               -        1.239.335
Overdraft accounts-FC (Commercial customers)                                                -              -                -
Total                                                                              3.347.471     36.624.148       39.971.619

  Interest and income accruals and rediscounts are not included in table above.
(*)




e) Loans by customers:

                                                                                                               Current Period
Public                                                                                                              7.277.485
Private                                                                                                           243.268.893
Total                                                                                                            250.546.378

                                                                                                                 Prior Period
Public                                                                                                              5.326.304
Private                                                                                                           196.810.848
Total                                                                                                            202.137.152
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 248 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               f) Domestic and foreign loans:

                                                                                                                         Current Period
               Domestic loans                                                                                               248.491.859
               Foreign loans                                                                                                  2.054.519
               Total                                                                                                       250.546.378

                                                                                                                           Prior Period

   246         Domestic loans
               Foreign loans
                                                                                                                            200.506.312
                                                                                                                              1.630.840
               Total                                                                                                       202.137.152

               g) Loans granted to subsidiaries and associates:

                                                                                                                         Current Period
               Direct loans granted to subsidiaries and associates                                                            1.377.511
               Indirect loans granted to subsidiaries and associates                                                                  -
               Total                                                                                                         1.377.511

                                                                                                                           Prior Period
               Direct loans granted to subsidiaries and associates                                                             967.161
               Indirect loans granted to subsidiaries and associates                                                                  -
               Total                                                                                                           967.161

               h) Credit-impaired losses (Stage III):

                                                                                                                         Current Period
               Loans and receivables with limited collectability                                                                689.818
               Loans and receivables with doubtful collectability                                                               585.798
               Uncollectible loans and receivables                                                                            5.007.676
               Total                                                                                                         6.283.292

                                                                                                                           Prior Period
               Specific provisions
                 Loans and receivables with limited collectability                                                              342.250
                 Loans and receivables with doubtful collectability                                                             471.850
                 Uncollectible loans and receivables                                                                          3.965.172
               Total                                                                                                          4.779.272

               The reasons of increase in the expected loss provision for the Bank's Stage 3 loans are additions to non-performing loan
               portfolio and increasing loss given default ratio after initial transferring date to non-performing loan portfolio.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 249 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




i) Information on non-performing loans:

i.1. Information on loans and other receivables included in non-performing loans which are restructured or rescheduled:

                                                                             III. Group                IV. Group                V. Group
                                                                            Loans and                 Loans and
                                                                     receivables with          receivables with       Uncollectible loans
                                                                 limited collectability   doubtful collectability        and receivables
Current period
Gross amounts before the specific provisions
Rescheduled loans and other receivables
                                                                               61.786
                                                                               61.786
                                                                                                          67.344
                                                                                                          67.344
                                                                                                                               1.258.926
                                                                                                                               1.258.926    247
Prior period
Gross amounts before the specific provisions                                   38.728                     44.727               1.188.583
Rescheduled loans and other receivables                                        38.728                     44.727               1.188.583

i.2. Information on the movement of non-performing loans:

                                                                             III. Group                IV. Group                V. Group
                                                                            Loans and                 Loans and
                                                                     receivables with          receivables with       Uncollectible loans
                                                                 limited collectability   doubtful collectability        and receivables
  Prior period end balance                                                     612.816                  733.233                 4.760.548
  Additions (+)                                                              3.100.698                    49.970                  118.529
  Transfers from other categories of loans
  under follow-up (+)                                                               -                 1.903.093                1.519.906
  Transfers to other categories of loans under follow-up (-)                1.946.251                 1.476.748                        -
  Collections (-)                                                             345.930                   228.886                  569.351
  Write-offs (-)                                                                    -                         -                        -
  Sold (-)                                                                          -                         -                   72.258
  Corporate and Commercial Loans                                                    -                         -                        -
  Consumer Loans                                                                    -                         -                        -
  Credit Cards                                                                      -                         -                        -
  Other*                                                                      112.391                   184.908                   71.180
Current period end balance                                                  1.533.724                 1.165.570                5.828.554
  Provision (-)                                                               689.818                   585.798                5.007.676
Net balance on balance sheet                                                  843.906                   579.772                  820.878

*Other includes income accruals amounts for follow-up loans.

i.3. Information on foreign currency non-performing loans and other receivables:

                                                                           III. Group               IV. Group                  V. Group
                                                                                                   Loans and
                                                                          Loans and              receivables
                                                                   receivables with             with doubtful       Uncollectible loans
Current period                                                 limited collectability           collectability         and receivables
Balance at the end of the period                                            415.553                   199.312                 2.004.432
Provisions(-)                                                               212.465                   133.080                 1.829.189
Net balance in the balance sheet                                            203.088                    66.232                  175.243
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 250 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                 III. Group       IV. Group              V. Group
                                                                                                 Loans and
                                                                                Loans and      receivables
                                                                         receivables with     with doubtful    Uncollectible loans
               Prior period                                          limited collectability   collectability      and receivables
               Balance at the end of the period                                   121.484           174.975              1.784.567
               Provisions(-)                                                        82.490          139.302              1.148.778
               Net balance in the balance sheet                                    38.994            35.673               635.789

   248         i.4. Gross and net amounts of non-performing loans according to user groups:

                                                                                 III. Group       IV. Group              V. Group
                                                                                                 Loans and
                                                                                Loans and      receivables
                                                                         receivables with     with doubtful    Uncollectible loans
                                                                     limited collectability   collectability      and receivables
               Current period (Net)                                               843.906          579.772                820.878
               Loans to granted real persons and legal entities
               (Gross)                                                          1.533.724         1.165.570             5.828.554
                 Provisions (-)                                                   689.818           585.798             5.007.676
               Loans to granted real persons and legal entities
               (Net)                                                              843.906          579.772               820.878
                 Banks (Gross)                                                          -                -                     -
               Provisions (-)                                                           -                -                     -
               Banks (Net)                                                              -                -                     -
               Other loans and receivables (Gross)                                      -                -                     -
                 Provisions (-)                                                         -                -                     -
               Other loans and receivables (Net)                                        -                -                     -

                                                                                 III. Group       IV. Group              V. Group
                                                                                                 Loans and
                                                                                Loans and      receivables
                                                                         receivables with     with doubtful    Uncollectible loans
                                                                     limited collectability   collectability      and receivables
               Current period (Net)                                               270.566          261.383                795.376
               Loans to granted real persons and legal entities
               (Gross)                                                            611.987          732.308              4.690.496
                 Specific provisions (-)                                          341.421          470.925              3.895.120
               Loans to granted real persons and legal entities
               (Net)                                                              270.566          261.383               795.376
                 Banks (Gross)                                                          -                -                     -
               Specific provisions (-)                                                  -                -                     -
               Banks (Net)                                                              -                -                     -
               Other loans and receivables (Gross)                                    829              925                70.052
                 Specific provisions (-)                                              829              925                70.052
               Other loans and receivables (Net)                                        -                -                     -
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 251 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




j) Information on interest accruals, rediscounts and valuation differences calculated for non-performing loans and their
provisions:

                                                                     III. Group            IV. Group                   V.Group
                                                                                          Loans and
                                                                    Loans and           receivables
                                                             receivables with          with doubtful      Uncollectible loans
                                                         limited collectability        collectability        and receivables
Current Period (Net)                                                   59.079                 83.006                  26.980
Interest Accruals and Valuation Differences                           112.391                184.908                   71.180    249
Provision (-)                                                           53.312               101.902                   44.200

k) Main guidelines of the liquidation policy of the Bank about the uncollectible loans and receivables:

The Bank liquidates its uncollectible receivables through three methods. These are by signing financial restructuring
contract under the Law No: 4743, by making payment protocols and by presenting adequate repayment schedules
for the lower amount of receivables. Within the context of this collection policy, non-performing loans are collected in
considerable amounts. Collections are firstly offset against lawsuits and expenses, interest and principle receivables from
loans.

The Bank recently collects some of its receivables by acquiring debtor properties in consideration of collaterals given to
loans granted.

l) Explanations on write-off policy:

In compliance with the “Procedure for Write Off and Procedures for Overdue Receivables for Legal Follow-Up” non-
performing loans which become unrecoverable as a result of legal follow up can be written off to prevent additional legal
expenses.

(6) Information on financial assets measured at amortised cost:

a) Information on financial assets measured at amortised cost blocked/given as collateral or subject to repurchase
agreement transactions are explained comparatively with net value:

a.1. Financial assets measured at amortised cost investments blocked/given as collateral:

                                                                                                   Current Period
                                                                                                TRY                   FC
Bond                                                                                              -                    -
Government bonds and similar securities                                                  37.195.684            2.464.985
Total                                                                                    37.195.684           2.464.985

                                                                                                        Prior Period
                                                                                                TRY                      FC
Bond                                                                                              -                       -
Government bonds and similar securities                                                  19.108.745               1.333.136
Total                                                                                    19.108.745               1.333.136
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 252 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               a.2. Financial assets measured at amortised cost investments subject to repurchase agreements:

                                                                                                              Current Period
                                                                                                           TRY                   FC
               Treasury bills, government bonds and similar securities                               2.194.216            8.214.062
               Total                                                                                 2.194.216           8.214.062

                                                                                                                 Prior Period

   250         Treasury bills, government bonds and similar securities
                                                                                                           TRY
                                                                                                        34.794
                                                                                                                                  FC
                                                                                                                           1.169.918
               Total                                                                                    34.794             1.169.918

               b) Information on public sector debt investments financial assets measured at amortised cost:

                                                                                                                      Current Period
               Government bonds                                                                                           56.006.929
               Treasury bills                                                                                                      -
               Other public sector debt securities                                                                            15.610
               Total                                                                                                     56.022.539

               Information on public sector debt investments:

                                                                                                                         Prior Period
               Government bonds                                                                                           21.727.169
               Treasury bills                                                                                                       -
               Other public sector debt securities                                                                                  -
               Total                                                                                                      21.727.169

               c) Information on financial assets measured at amortised cost:

                                                                                                                      Current Period
               Debt securities                                                                                            56.073.053
                 Quoted on a stock exchange                                                                               56.073.053
                 Not quoted                                                                                                        -
               Impairment provision (-)                                                                                            -
               Total                                                                                                     56.073.053

                                                                                                                         Prior Period
               Debt securities                                                                                            21.727.169
                 Quoted on a stock exchange                                                                                21.727.169
                 Not quoted                                                                                                         -
               Impairment provision (-)                                                                                             -
               Total                                                                                                      21.727.169
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 253 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




d) Movement of financial assets measured at amortised cost within the year:

                                                                                                                                       Current Period
Beginning balance                                                                                                                          21.727.169
Foreign currency differences on monetary assets                                                                                              1.974.143
Purchases during the year(1)(2)                                                                                                            36.157.157
Disposals through sales and redemptions                                                                                                    (3.785.416)
Impairment provision (-) / provision reversal (+)                                                                                                    -
Balance at the end of the period                                                                                                          56.073.053
                                                                                                                                                             251
(1)
    Interest income accrual differences between 31 December 2018 amounting to TRY 7.458.585 and 31 December 2017 amounting to TRY 2.894.918 has
been included in purchases row.
(2)
    The Bank reclassified the government bonds amounting to TRY 18.965.006 thousand, which were previously classified under financial assets at fair value
through other comprehensive income into financial assets measured at amortised cost on 23 May 2018.


Movement of held-to-maturity investments within the year:

                                                                                                                                           Prior Period
Beginning balance                                                                                                                           18.156.182
Foreign currency differences on monetary assets                                                                                                 182.819
Purchases during the year(1)                                                                                                                  3.735.146
Disposals through sales and redemptions                                                                                                       (346.978)
Impairment provision (-) / provision reversal (+)                                                                                                     -
Balance at the end of the period                                                                                                            21.727.169
(1)
    Interest income accrual differences between 31 December 2017 amounting to TRY 2.894.918 and 31 December 2016 amounting to TRY 1.907.723 has
been included in purchases row.


(7) Information on associates (Net):

a) Information on associates:

                                                                                                             Bank’s share
                                                                                                              percentage,                  Bank’s risk
                                                                                      Address          if different-voting                group share
      Description                                                              (City/ Country)             percentage (%)              percentage (%)
1.    Demir-Halkbank NV(1)                                                   The Netherlands                         30,00                      30,00
2.    Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ(1)                           Ankara/Turkey                         31,47                      33,12
3.    Kredi Kayıt Bürosu AŞ(2)                                                Istanbul/Turkey                        18,18                      18,18
4.    Bankalararası Kart Merkezi AŞ(2)                                        Istanbul/Turkey                        18,95                      18,95
5.    Türk P ve I Sigorta AŞ(1)                                               Istanbul/Turkey                        16,67                      16,67
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 254 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) Information related to the associates as shown in (a) (1):

                                                                                                 Income from
                                                                                                  marketable    Current
                                      Shareholders’ Total fixed                  Interest          securities period profit/ Prior period
                     Total assets         equity      assets                     income             portfolio      loss       profit/loss                   Fair value(3)
               1.     9.681.102         1.438.489      9.715                     362.583             3.011       84.803         71.048                        415.829
               2.       50.811           50.059         83                         4.697                -         1.659          1.208                            -

   252         3.
               4.
                       342.784
                       117.093
                                         211.006
                                          64.965
                                                     206.138
                                                      56.060
                                                                                   9.294
                                                                                   4.658
                                                                                                        -
                                                                                                        -
                                                                                                                 41.206
                                                                                                                 15.953
                                                                                                                                37.880
                                                                                                                                11.164
                                                                                                                                                                  -
                                                                                                                                                                  -
               5.       41.554            12.414        467                        1.563                -         3.891          1.684                            -
               (1)
                   The financial data is obtained from 31 December 2018 financial statements used in consolidation.
               (2)
                   Financial information of Kredi Kayıt Bürosu AŞ. is obtained from un unaudited financial statements and financial information of Bankalararası Kart
               Merkezi AŞ. is obtained from audited financial statements as of 31 December 2018.
               (3)
                   Financial information about the fair value of Demir Halkbank NV has been obtained from valuation report as of 31 December 2018.


               c) Movement of associates:

                                                                                                                                                         Current Period
               Balance at the beginning of the period                                                                                                          332.792
               Movements during the period                                                                                                                     105.526
                 Purchases                                                                                                                                          375
                 Bonus shares obtained profit from current year’s share                                                                                           3.032
                 Dividends from current year income                                                                                                                   -
                 Sales                                                                                                                                                -
                 Transfers                                                                                                                                            -
                 Revaluation decrease (-) / increase                                                                                                            102.119
                 Impairment Provisions (-)/ Reversals                                                                                                                 -
               Balance at the end of the period                                                                                                                438.318
               Capital commitments                                                                                                                                    -
               Share percentage at the end of the period (%)                                                                                                          -
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 255 of 476



Türkiye Halk Bankası A.Ş.




                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                Prior Period
Balance at the beginning of the period                                              268.657
Movements during the period                                                           64.135
  Purchases                                                                                -
  Bonus shares obtained profit from current year’s share                                   -
  Dividends from current year income                                                       -
  Sales                                                                                    -
  Transfers                                                                                -
  Revaluation decrease (-) / increase
  Impairment Provisions (-)/ Reversals
                                                                                      64.135
                                                                                           -
                                                                                               253
Balance at the end of the period                                                    332.792
Capital commitments                                                                        -
Share percentage at the end of the period (%)                                              -

d) Sectorial information and related carrying amounts of associates:

                                                                              Current Period
Banks                                                                               415.828
Insurance companies                                                                    1.620
Factoring companies                                                                        -
Leasing companies                                                                          -
Financing companies                                                                        -
Other financial investments                                                           11.518
Other non- financial investments                                                       9.352

                                                                                Prior Period
Banks                                                                               313.709
Insurance companies                                                                    1.245
Factoring companies                                                                        -
Leasing companies                                                                          -
Financing companies                                                                        -
Other financial investments                                                           11.518
Other non- financial investments                                                       6.320

e) Associates quoted on a stock exchange:

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 256 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (8) Information on subsidiaries (Net):

               a) Information on subsidiaries(1):

                                                                                                      Halk
                                                        Halk Yatırım                      Halk Gayrimenkul          Halk       Halk         Halk        Halk    Halkbank
                                                             Menkul          Halk    Hayat ve       Yatırım     Finansal    Portföy       Banka    Faktoring         A.D. Halk Varlık
                                                        Değerler AŞ    Sigorta AŞ Emeklilik AŞ Ortaklığı AŞ Kiralama AŞ Yönetimi AŞ A.D., Skopje         AŞ      Beograd Kiralama AŞ
               CORE CAPITAL
               Paid in Capital                              104.000      280.000      412.000     858.000      323.000       26.000     301.922      96.000      213.395         100


   254         Effect of Inflation Adjustment on Paid
               in Capital
               Share premium
                                                                   -
                                                                   -         101
                                                                                -           -
                                                                                            -
                                                                                                         -
                                                                                                    49.945
                                                                                                                      -
                                                                                                                      -
                                                                                                                                  -
                                                                                                                                  -
                                                                                                                                               -
                                                                                                                                          11.633
                                                                                                                                                            -
                                                                                                                                                            -
                                                                                                                                                                       -
                                                                                                                                                                  99.004
                                                                                                                                                                                    -
                                                                                                                                                                                    -
               Reserves                                      15.958       23.048       91.617       72.118      13.915        2.152     233.674      10.095      196.454            -
               Other Comprehensive Income
               according to TAS                               5.310             -           -        2.467            -           -        5.445          10      13.007            -
               Profit / Loss                                 57.733        7.689     327.843       83.202      (99.668)      10.559      74.086      58.226       17.977         846
                     Net Profit                              57.733      145.122      305.840       83.202    (112.634)      10.130       54.688      67.679      15.697         837
                     Prior Period Profit/Loss                      -    (137.433)      22.003            -       12.966         429       19.398      (9.453)      2.280            9
               Bonus Shares from Associates,
               Subsidiaries and Joint Ventures not
               Accounted in Current Period’s Profit             750             -           -            -            -           -            -            -          -            -
               Current and Prior Periods' Losses
               not Covered by Reserves, and Losses
               Accounted under Equity according
               to TAS (-)                                          -       1.465       19.904            -          95           35         104             -          -            -
               Leasehold Improvements (-)                          -            -         263            -            -           -        9.610         186       5.761            -
               Intangible Assets (-)                          1.131        3.702        1.792         347        1.277            -        5.881         599      13.251            -
               Total Core Capital                           182.620      305.671      809.501    1.065.385     235.875       38.676      611.165    163.546      520.825         946
               SUPPLEMENTARY CAPITAL                               -            -           -            -      30.623            -      18.709      20.628        7.639            -
               CAPITAL                                      182.620      305.671      809.501    1.065.385     266.498       38.676     629.874     184.174      528.464         946
               NET AVAILABLE CAPITAL                        182.620      305.671      809.501    1.065.385     266.498       38.676     629.874     184.174      528.464         946

               (1)
                     The information is presented from companies’ financial statements as of 31 December 2018.


               There is no internal capital adequacy assessment approach for the subsidiaries.

               Paid in capital has been indicated as Turkish Lira in articles of incorporation and registered in trade registry.

               Effect of inflation adjustments on paid in capital is the difference caused by the inflation adjustment on shareholders'
               equity items.

               Extraordinary reserves are the status reserves which have been appropriated with the General Assembly decision after
               distributable profit have been transferred to legal reserves.

               Legal reserves are the status reserves which have been appropriated from distributable profit in accordance with the
               third clause of first and second paragraph of 466 and 519 articles of Turkish Commercial Code no. 6102.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 257 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                          HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Information on subsidiaries:

                                                                                                            Bank’s share
                                                                                                           percentage, if
                                                                                    Address              different-voting   Bank’s risk group
    Description                                                              (City/ Country)              percentage (%) share percentage (%)
1. Halk Yatırım Menkul Değerler AŞ                                                   Istanbul                       99,96               99,96
2. Halk Sigorta AŞ                                                                   Istanbul                       89,18               95,32
3. Halk Hayat ve Emeklilik AŞ
4. Halk Gayrimenkul Yatırım Ortaklığı AŞ (2) (3)
                                                                                     Istanbul
                                                                                     Istanbul
                                                                                                                   100,00
                                                                                                                    79,33
                                                                                                                                       100,00
                                                                                                                                        79,36             255
5. Halk Finansal Kiralama AŞ                                                         Istanbul                      100,00              100,00
6. Halk Portföy Yönetimi AŞ                                                          Istanbul                       75,00               99,99
7. Halk Banka A.D., Skopje                                                        Macedonia                         99,16               99,16
8. Halk Faktoring AŞ                                                                 Istanbul                       97,50              100,00
9. Bileşim Alternatif Dağıtım Kanalları AŞ                                           Istanbul                      100,00              100,00
10. Halkbank A.D. Beograd                                                              Serbia                      100,00              100,00
11. Halk Varlık Kiralama AŞ                                                          Istanbul                      100,00              100,00

c) Information related to the subsidiaries as shown in (b): (1)

                                                                                 Income from
                                                                                  marketable     Current
                         Shareholders’ Total fixed               Interest          securities period profit Prior period
        Total assets         equity      assets                  income             portfolio     / loss    profit / loss                 Fair Value(4)
1.        309.844           183.751       3.142                  118.785              3.241       57.733       29.035                       227.603
2.       2.346.676          309.373       5.704                  241.162             37.762      145.122       66.061                       492.895
3.       1.383.320          811.556       3.781                  228.028             41.857      305.840      224.197                      1.525.529
4.       1.393.185         1.041.543    654.284                    5.235                -         83.202       40.638                       432.290
5.       3.403.045          237.152       1.814                  272.282                -       (112.634)      55.443                       469.553
6.         40.773            38.676        417                     6.305               203       10.130        55.443                        39.828
7.       4.435.108          626.656      83.242                  167.301             14.458      54.688        34.363                       580.857
8.       1.419.707          164.331       1.427                  328.215                -        67.679        32.041                       138.296
9.         63.794            45.333       8.062                    5.157               752       11.542        7.287                         57.146
10.      2.762.352          539.837      54.404                   93.764             12.086      15.697        6.244                        406.512
11.       941.061             946           -                        -                  -          837            9                           1.800
(1)
    The financial data is obtained from 31 December 2018 financial statements used in consolidation.
(2)
    Halk Gayrimenkul Yatırım Ortaklığı AŞ is valued at stock price.
(3)
   The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ was privatized by a public offering on 22 February 2013 and the shares are traded on the
Borsa Istanbul AŞ.
(4)
    Fair values of subsidiaries have been obtained from valuation reports of the subsidiaries as of 31 December 2018.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 258 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d) Movement of the subsidiaries:

                                                                                                                                                            Current Period
               Balance at the beginning of the period                                                                                                            3.626.708
               Movements during the period                                                                                                                         705.773
                 Purchase(1)(2)(3)                                                                                                                                  310.098
                 Bonus shares obtained profit from current year’s share                                                                                             266.211
                 Dividends from current year income                                                                                                                       -

   256           Sales
                 Transfer(4)
                                                                                                                                                                          -
                                                                                                                                                                   (39.375)
                 Revaluation Increase/Decrease                                                                                                                      330.466
                 Impairment Provisions (-)/ Reversals                                                                                                             (161.627)
               Balance at the end of the period                                                                                                                 4.332.481
               Capital commitments                                                                                                                                        -
               Share percentage at the end of the period (%)                                                                                                              -
               (1)
                   Between 1 January – 31 December 2018, The Bank paid TRY 202.726 for 0,11% shares of Halkbank A.D. Beograd, and increased its shares to 100%.
               (2)
                   Between 1 January – 31 December 2018, The Bank paid TRY 53.864 for 0,13% shares of Halkbank A.D., Skopje , which is located in Macedonia and
               increased its shares to 99,16%.
               (3)
                   In the period of 31 December 2018, The Bank paid TRY 53.508 for shares of Halk Sigorta A.Ş.
               (4)
                   The Bank reclassified its shares of Halk Portföy Yönetimi A.Ş., which was classified as subsidiary in prior period, under the assets held for sale and
               discontinued operations in the balance sheet.


                                                                                                                                                               Prior Period
               Balance at the beginning of the period                                                                                                             2.877.824
               Movements during the period                                                                                                                          748.884
                 Purchase(1)                                                                                                                                         14.994
                 Bonus shares obtained profit from current year’s share                                                                                             230.201
                 Dividends from current year income                                                                                                                       -
                 Sales                                                                                                                                                    -
                 Transfer                                                                                                                                                 -
                 Revaluation Increase/Decrease                                                                                                                      476.127
                 Impairment Provisions (-)/ Reversals                                                                                                                27.562
                 Balance at the end of the period                                                                                                                3.626.708
               Capital commitments                                                                                                                                        -
               Share percentage at the end of the period (%)                                                                                                              -
               (1)
                   As of 31 December 2017, The Bank paid TRY 14.894 for 17,42% shares of Halkbank A.D., Beograd, which is located in Serbia, and increased its shares to
               99,89% and established Halk Varlık Kiralama AŞ for TRY 100 as a subsidiary.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 259 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




e) Sectorial information on subsidiaries and the related carrying amounts:

                                                                                                                                        Current Period
Banks                                                                                                                                          987.369
Insurance companies                                                                                                                          2.018.425
Factoring companies                                                                                                                            138.296
Leasing companies                                                                                                                              469.551
Financing companies                                                                                                                                  -
Other financial subsidiaries
Other non-financial subsidiaries
                                                                                                                                               661.694
                                                                                                                                                57.146
                                                                                                                                                              257
                                                                                                                                           Prior Period
Banks                                                                                                                                           536.971
Insurance companies                                                                                                                           1.639.499
Factoring companies                                                                                                                             123.683
Leasing companies                                                                                                                               474.506
Financing companies                                                                                                                                   -
Other financial subsidiaries                                                                                                                    799.871
Other non-financial subsidiaries                                                                                                                 52.178

f) Subsidiaries quoted in the stock exchange:

                                                                                                                                        Current Period
Quoted to domestic stock(1), (2)                                                                                                              925.185
Quoted foreign stock exchange                                                                                                                        -
(1)
   In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares", Series I, No. 40; the shares of Halk
Sigorta AŞ are traded on the Borsa İstanbul AŞ Free Trading Platform. The fair value of Halk Sigorta AŞ was determined by the valuation report prepared by
an independent valuation company since Halk Sigorta AŞ does not have transaction depth on the Borsa İstanbul AŞ.
(2)
    The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 22 February 2013 and the shares are traded on the
Borsa Istanbul AŞ.


                                                                                                                                           Prior Period
Quoted to domestic stock(1), (2)                                                                                                               993.228
Quoted foreign stock exchange                                                                                                                         -
(1)
   In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares", Series I, No. 40; the shares of Halk
Sigorta AŞ are traded on the Borsa İstanbul AŞ Free Trading Platform. The fair value of Halk Sigorta AŞ was determined by the valuation report prepared by
an independent valuation company since Halk Sigorta AŞ does not have transaction depth on the Borsa İstanbul AŞ.
(2)
    The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 22 February 2013 and the shares are traded on the
Borsa Istanbul AŞ.


(9) Information on jointly controlled entities (joint ventures):

None.

(10) Information on finance lease receivables (Net):

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 260 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (11) Information on derivative financial assets for hedging purposes:

               None.

               (12) Information on tangible assets:

               The fair value of tangible assets are determined by its equivalence value method. Fair value measurement of investment
               properties which fair values are determined by equivalence value method, are classified as Level 2.


   258         Current Period
                                                      Balance at the
                                                     end of the prior
                                                              period
                                                                        Current Year
                                                                           Additions
                                                                                       Revaluation
                                                                                          Increase
                                                                                                     Current Year
                                                                                                       Disposals    Transfer, Net
                                                                                                                                 Balance at the end
                                                                                                                                      of the period
               Cost:
                 Immovable                                 1.594.694         21.763        80.959         11.250                -        1.686.166
                 Tangible assets purchased through
                 financial lease                              26.581             94              -         1.373                -           25.302
                 Office machines                            556.055         171.341              -        79.226                -          648.170
                 Fixed assets obtained due to
                 non-performing loans                       743.604         674.608              -       181.237           4.753         1.232.222
                 Lease hold improvements costs              128.769          34.828              -           290                -          163.307
                 Other                                      292.011          22.747              -        22.532                -          292.226
               Total Cost                                 3.341.714         925.381        80.959        295.908           4.753         4.047.393
               Accumulated depreciation (-)
                 Immovable                                  131.778           6.810        12.463            465                -          150.586
                 Tangible assets purchased through
                 financial lease                              25.893            228              -         1.390                -           24.731
                  Office machines                           308.118          81.282              -        22.283                -          367.117
                 Fixed assets obtained due to
                 non-performing loans                         16.224          8.141              -         5.259                -           19.106
                 Lease hold improvements costs                72.983         24.855              -         1.676                -           96.162
                 Other                                      237.074          15.117              -        22.411                -          229.780
               Total Accumulated Depreciation               792.070         136.433        12.463         53.484               -          887.482
               Provision for impairment (-)
                  Immovable                                    4.248               -          387               -               -            4.635
                 Tangible assets purchased through
                 financial lease                                    -              -             -              -               -                 -
                 Office machines                                    -              -             -              -               -                 -
                 Fixed assets obtained due to non-
                 performing loans                              9.617               -             -         2.255                -            7.362
               Total provision for impairment (-)            13.865                -          387          2.255               -            11.997
               Net Book Value                             2.535.779         788.948        68.109        240.169           4.753         3.147.914
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 261 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                        HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                            Balance at the
                                           end of the prior   Current Year         Revaluation      Current Year                   Balance at the end
Prior Period                                        period       Additions            Increase        Disposals       Transfer, Net     of the period
Cost:
  Immovable                                      1.532.563         10.629             105.518              54.016                 -        1.594.694
  Tangible assets purchased through
  financial lease                                   26.796              4                    -               219                  -           26.581
  Office machines                                 433.790         148.297                    -             26.032                 -          556.055
  Fixed assets obtained due to


                                                                                                                                                        259
  non-performing loans                            647.011         239.184                    -            142.591                 -          743.604
  Lease hold improvements costs                   135.462          19.439                    -             26.132                 -          128.769
  Other                                           282.806          17.445                    -              8.240                 -          292.011
Total Cost                                      3.058.428         434.998             105.518             257.230                 -        3.341.714
Accumulated depreciation (-)
  Immovable                                       130.293           6.499                6.392             11.406                 -          131.778
  Tangible assets purchased through
  financial lease                                   25.896             87                    -                90                  -           25.893
   Office machines                                255.783          55.922                    -              3.587                 -          308.118
  Fixed assets obtained due to
  non-performing loans                              17.155          6.180                    -              7.111                 -           16.224
  Lease hold improvements costs                     68.791         25.838                    -             21.646                 -           72.983
  Other                                           229.661          14.879                    -              7.466                 -          237.074
Total accumulated depreciation                    727.579         109.405               6.392              51.306                 -         792.070
Provision for impairment (-)
   Immovable                                         5.817            397                    -              1.966                 -            4.248
  Tangible assets purchased through
  financial lease                                         -              -                   -                  -                 -                 -
  Office machines                                         -              -                   -                  -                 -                 -
  Fixed assets obtained due to non-
  performing loans                                  11.025            988                    -              2.396                 -            9.617
Total provision for impairment (-)                 16.842           1.385                    -              4.362                 -           13.865
Net Book Value                                  2.314.007         324.208              99.126             201.562                 -        2.535.779

(13) Information on other intangible assets:

                                      Balance at the end        Current Year             Current Year                            Balance at the end
Current Period                        of the prior period          Additions               Disposals                Transfers         of the period
Cost:
  Other intangible assets                        217.375              48.665                      1.329                      -             264.711
Total Cost                                       217.375              48.665                      1.329                      -             264.711
Accumulated Depreciation (-)
  Other intangible assets                        103.690               48.078                    27.307                      -              124.461
Total Accumulated
Depreciation                                     103.690              48.078                     27.307                      -             124.461

Net Book Value                                   113.685                     587             (25.978)                        -             140.250
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 262 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                Balance at the end      Current Year        Current Year                    Balance at the end
               Prior Period                     of the prior period        Additions          Disposals        Transfers         of the period
               Cost:
                 Other intangible assets                  151.465             73.012              7.102                 -             217.375
               Total Cost                                 151.465             73.012              7.102                 -             217.375

               Accumulated Depreciation (-) :
                 Other intangible assets                    62.872            40.932                113                 -             103.690

   260
               Total Accumulated
               Depreciation                                62.872             40.932                113                 -             103.690

               Net Book Value                              88.593             32.080              6.989                 -             113.685

               (14) Information on investment property:

                                                                                                       Current Period           Prior Period
               Cost:
                 Opening Balance                                                                             430.845                 430.059
                 Acquisitions                                                                                  1.502                     786
                 Transfer                                                                                          -                       -
                 Disposals                                                                                         -                       -
                 Impairment Charge/Cancellation                                                                    -                       -
               Ending Balance                                                                                432.347                 430.845

               Accumulated Depreciation (-)
                 Opening Balance                                                                              72.271                  66.738
                 Amortization Charge                                                                           3.228                   5.533
                 Transfer                                                                                          -                       -
                 Disposals                                                                                         -                       -
                 Impairment Provisions                                                                             -                       -
               Total Accumulated Depreciation (-)                                                             75.499                  72.271

               Net Book Value                                                                                356.848                 358.574

               (15) Information on tax assets:

               Please refer to Section 5, explanations related to the liabilities footnote 10.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 263 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(16) Information on assets held for sale and held from discontinued operations:

                                                                                                             Current Period
Cost                                                                                                                 39.377
Accumulated Depreciation (-)                                                                                              -
Net book value                                                                                                      39.377
  Transfer (net)                                                                                                     39.377
  Disposals (net)                                                                                                         -
  Additions
  Impairment
                                                                                                                          -
                                                                                                                          -
                                                                                                                              261
  Depreciation                                                                                                            -
Closing net book value                                                                                              39.377

Within the context of the existing loan agreements, all creditors including the Bank have reached an agreement
on restructuring the loans granted to Ojer Telekomünikasyon A.Ş. (OTAŞ) who is the main shareholder of Türk
Telekomünikasyon A.Ş. (Türk Telekom) and it is contemplated that Türk Telekom’s number of 192,500,000,000 A group
shares owned by OTAŞ, representing 55% of its issued share capital have been pledged as a guarantee for the existing
facilities would be taken over by a special purpose entity which is incorporated or will be incorporated in the Turkish
Republic, and owned by directly or indirectly all creditors. As per the agreed structure, it is agreed on the corresponding
agreements, completed all required corporate and administrative permissions and the transaction is concluded by
a transfer of the aforementioned shares to the special purpose entity incorporated in the Turkish Republic owned by
directly or indirectly all creditors. In this regard, the Bank owned 3,6562% of the founded special purpose entity and the
related investment is considered within the scope of TFRS 5 “Assets Held for Sale and Discontinued Operations”.

Bank’s subsidiary Halk Portföy Yönetimi A.Ş. is going to be merged with Ziraat Portföy Yönetimi A.Ş. by acquisition. The
merger value of Halk Portföy Yönetimi A.Ş. has been determined as TRY 52,500 in the "Valuation Report" for the shares
held by the Bank and its subsidiaries. The Bank's carrying value of the shares are TRY 39.375.

(17) Information on other assets:

Other assets balance in the balance sheet amounts to TRY 3.643.082 and does not exceed 10% of the balance sheet total
(31 December 2017: TRY 1.928.383).
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 264 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. EXPLANATIONS AND NOTES RELATED TO THE LIABILITIES

               (1) Information on maturity structure of deposits / funds collected:

               a) For deposit / funds collected:

               Current period:

                                                         7 day call        Up to        1-3           3-6      6 months        1 year    Cumulative

   262         Saving deposits
                                             Demand
                                            6.742.100
                                                          accounts
                                                                  -
                                                                        1 month
                                                                       1.948.028
                                                                                     months
                                                                                   45.655.985
                                                                                                   months
                                                                                                 4.207.981
                                                                                                                   year
                                                                                                               2.061.570
                                                                                                                             and over
                                                                                                                              792.495
                                                                                                                                           deposits
                                                                                                                                            101.935
                                                                                                                                                           Total
                                                                                                                                                      61.510.094
               Foreign currency deposits   13.245.040             -    7.574.582   53.656.357    7.229.616     2.473.782     6.122.732       11.268   90.313.377
                 Residents in Turkey       11.173.107             -    6.767.449   50.285.363     6.849.844     1.790.411    3.681.216       10.784   80.558.174
                 Residents abroad            2.071.933            -      807.133    3.370.994      379.772       683.371     2.441.516         484     9.755.203
               Public sector deposits       2.920.272             -    2.293.652    3.890.644    1.257.655     1.186.540       16.715             -   11.565.478
               Commercial inst. deposits    5.017.840             -   10.189.875   19.475.304    2.147.885     2.213.406      277.424             -   39.321.734
               Other inst. deposits           736.010             -      344.876    5.478.120    2.459.517     2.055.496      571.269             -   11.645.288
               Precious metals              3.132.484             -        1.446     353.335        16.328        22.150       32.098             -    3.557.841
               Interbank deposits          20.729.135     877.735      9.019.200     177.010         4.116       134.246    30.941.442
                 CBRT                                -            -            -            -             -             -            -            -            -
                 Domestic banks               116.071             -      370.153    6.526.936       17.765         4.116         6.247            -    7.041.288
                 Foreign banks             20.120.093             -       32.606    2.173.434             -             -      127.999            -   22.454.132
                 Participation banks          492.971             -      474.976      318.830      159.245              -            -            -    1.446.022
               Total                       52.522.881             -   23.230.194 137.528.945    17.495.992    10.017.060    7.946.979      113.203 248.855.254

               Prior period:

                                                         7 day call        Up to        1-3           3-6      6 months        1 year    Cumulative
                                             Demand       accounts      1 month      months        months          year      and over      deposits        Total
               Saving deposits              6.767.489             -      758.785   39.992.067    1.734.753       459.667      537.645       104.662   50.355.068
               Foreign currency deposits    8.008.356             -    3.696.152   37.428.468    3.423.792     3.242.831     4.403.028       10.866   60.213.493
                 Residents in Turkey         6.931.110            -    3.492.102   34.841.449     3.232.691     2.913.211    2.590.680       10.511   54.011.754
                 Residents abroad            1.077.246            -      204.050    2.587.019      191.101       329.620     1.812.348         355     6.201.739
               Public sector deposits       2.100.039             -    2.541.047    4.614.515      426.883     4.138.990       53.204             -   13.874.678
               Commercial inst. deposits    5.269.756             -    5.949.835   22.323.639    1.874.852     2.288.182      267.237             -   37.973.501
               Other inst. deposits           571.038             -    1.134.603    6.514.654      675.153       820.826       20.045             -    9.736.319
               Precious metals              1.821.711             -         246       82.140         4.392         4.069       10.080             -    1.922.638
               Interbank deposits           3.818.918             -    3.815.807   11.190.949       74.936         9.579      241.183             -   19.151.372
                 CBRT                                -            -            -            -             -             -            -            -            -
                 Domestic banks                41.051             -    1.531.378    6.900.085        6.559         9.579             -            -    8.488.652
                 Foreign banks              3.769.119             -    1.926.952    3.928.843       68.377              -      164.290            -    9.857.581
                 Participation banks            8.748             -      357.477      362.021             -             -       76.893            -      805.139
               Total                       28.357.307             -   17.896.475 122.146.432     8.214.761    10.964.144    5.532.422      115.528 193.227.069
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 265 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Information on saving deposits in the scope of Saving Deposits Insurance Fund:

b.1. Amounts exceeding insurance limit:

b.1.1. Saving deposits under the guarantee of deposit insurance and exceeding the insurance limit:

                                                                               Under the guarantee           Exceeding the
Saving deposits                                                                          insurance          insurance limit
                                                                                    Current Period          Current Period
Saving deposits                                                                         29.259.703              32.011.973      263
Foreign currency saving deposits                                                        10.687.058              32.319.474
Other deposits in the form of saving deposits                                                    -                        -
Foreign branches’ deposits under foreign authorities' insurance                            349.453                        -
Off-shore banking regions’ deposits under foreign authorities' insurance                         -                        -

                                                                               Under the guarantee           Exceeding the
Saving deposits                                                                          insurance          insurance limit
                                                                                       Prior Period            Prior Period
Saving deposits                                                                         25.612.387              24.595.796
Foreign currency saving deposits                                                          8.155.310             19.353.149
Other deposits in the form of saving deposits                                                     -                       -
Foreign branches’ deposits under foreign authorities' insurance                             211.478                       -
Off-shore banking regions’ deposits under foreign authorities' insurance                          -                       -

b.1.2. Saving deposits at foreign branches are excluded from the scope of Saving Deposits Insurance Fund according to
the related legislation, and are subject to insurance of foreign authorities in compliance with the foreign legislations.

c) Saving deposits which are not under the guarantee of deposit insurance fund:

                                                                                                            Current Period
Foreign branches’ saving deposits and other accounts                                                              215.452
Deposits and other accounts belonging to dominant partners as well as their fathers, mothers,
spouses and children under their custody                                                                                    -
Deposits and other accounts belonging to the chairman and members of the board of directors,
general managers and deputy general managers as well as their fathers, mothers, spouses and
children under their custody                                                                                          3.066
Deposits and other accounts covered by assets generated through the offenses mentioned in Article
282 of the Turkish Penal Code No.5237 and dated 26.9.2004                                                                   -
Deposits in the banks to be engaged exclusively in offshore banking in Turkey                                               -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 266 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                Prior Period
               Foreign branches’ saving deposits and other accounts                                                                 143.237
               Deposits and other accounts belonging to dominant partners as well as their fathers, mothers,
               spouses and children under their custody                                                                                      -
               Deposits and other accounts belonging to the chairman and members of the board of directors,
               general managers and deputy general managers as well as their fathers, mothers, spouses and
               children under their custody                                                                                              2.517
               Deposits and other accounts covered by assets generated through the offenses mentioned in

   264         Article 282 of the Turkish Penal Code No.5237 and dated 26.9.2004
               Deposits in the banks to be engaged exclusively in offshore banking in Turkey
                                                                                                                                             -
                                                                                                                                             -

               (2) Information on derivative financial liabilities held for trading:

               Negative differences table related to the derivative financial liabilities held-for-trading:

                                                                                                                     Current Period
                                                                                                                  TRY                   FC
               Forward transactions                                                                                 -               98.286
               Swap transactions                                                                                    -             302.162
               Future transactions                                                                                  -                    -
               Options                                                                                             16                9.974
               Other                                                                                                -                    -
               Total                                                                                               16             410.422

                                                                                                                        Prior Period
                                                                                                                  TRY                       FC
               Forward transactions                                                                                 -                   88.826
               Swap transactions                                                                                    -                   61.405
               Future transactions                                                                                  -                        -
               Options                                                                                            146                      145
               Other                                                                                                -                        -
               Total                                                                                              146                  150.376

               (3) Information on funds borrowed:

               a) Information on Banks and other financial instruments:

                                                                                                                     Current Period
                                                                                                                  TRY                   FC
               Funds borrowed from CBRT                                                                             -                    -
               Domestic banks and institutions                                                                372.398            1.456.532
               Foreign banks, institutions and funds                                                                -          10.087.097
               Total                                                                                          372.398          11.543.629
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 267 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                     Prior Period
                                                                                               TRY                    FC
Funds borrowed from CBRT                                                                         -                     -
Domestic banks and institutions                                                            310.374             1.907.998
Foreign banks, institutions and funds                                                      154.652            14.645.094
Total                                                                                      465.026            16.553.092

b) Maturity structure of funds borrowed:

                                                                                                  Current Period
                                                                                                                            265
                                                                                               TRY                   FC
Short-term                                                                                 372.030            1.802.519
Medium and long-term                                                                           368            9.741.110
Total                                                                                      372.398          11.543.629

                                                                                                     Prior Period
                                                                                               TRY                   FC
Short-term                                                                                 309.378            4.561.408
Medium and long-term                                                                       155.648           11.991.684
Total                                                                                      465.026           16.553.092

c) Additional disclosures related to the concentrations of the Bank’s major liabilities:

Concentrations, fund providing customers, sector groups and other criteria where risk concentration is observed:
Main liability of the Bank is deposits, which is composed of 24,72% of saving deposits and 36,29% of foreign currency
deposits. In order to fulfill the short term liquidity requirements, the Bank borrows loans from interbank money markets.
The Bank can borrow loans from overseas institutions especially to be used in the financing of consumer loans. There are
funds obtained from the Ministry of Industry and Trade especially for constructing small industrial estates and organized
industrial estates.

The Bank’s 48,37% of bank deposits and 43,08% of other deposits consist of foreign currency deposits.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 268 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Funds provided through repurchase transactions:

                                                                                                       Current Period
                                                                                                   TRY                    FC
               Domestic Transactions                                                         2.163.668                     -
                 Financial Institutions and Organisations                                     1.284.000                    -
                 Other Institutions and Organisations                                           843.543                    -
                 Individuals                                                                     36.125                    -

   266         Foreign Transactions
                 Financial Institutions and Organisations
                                                                                                   281
                                                                                                      -
                                                                                                                  5.301.576
                                                                                                                   5.301.576
                 Other Institutions and Organisations                                                 -                    -
                 Individuals                                                                        281                    -
                 Discounts                                                                        5.217              100.697
               TOTAL                                                                         2.169.166            5.402.273

                                                                                                         Prior Period
                                                                                                  TRY                      FC
               Domestic Transactions                                                          188.679                       -
                 Financial Institutions and Organisations                                       35.000                      -
                 Other Institutions and Organisations                                          119.913                      -
                 Individuals                                                                    33.766                      -
               Foreign Transactions                                                               520              4.127.464
                 Financial Institutions and Organisations                                            -              4.127.464
                 Other Institutions and Organisations                                                -                      -
                 Individuals                                                                       520                      -
                 Discounts                                                                         210                 13.284
               TOTAL                                                                          189.409              4.140.748

               (4) Marketable securities issued:

                                                                                                      Current Period
                                                                                                   TRY                  FC
               Bonds                                                                         2.011.697                   -
               Treasury Bills                                                                        -          12.024.839
               Assets Backed Securities                                                      1.011.442                   -
               Total                                                                         3.023.139          12.024.839

                                                                                                         Prior Period
                                                                                                   TRY                    FC
               Bonds                                                                         2.713.759                     -
               Treasury Bills                                                                        -             8.640.905
               Total                                                                         2.713.759             8.640.905
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 269 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(5) Explanations to the funds:

Funds are granted as loans in conformity with the protocols between the Bank and fund owner ministry or institutions.
These funds include funds from the Ministry of Industry and Trade, Treasury Natural Disasters Credit Fund, Under
Secretariat of Treasury and Foreign Trade Funds, Turkish Treasury Incentive Certificated SMEs Credit Fund, Housing
Development Administration Fund and other funds.

Maturity structure of funds:



Short Term
                                                      Current Period
                                                                                                                Long Term
                                                                                                                              267
1.080                                                                                                            2.873.041

                                                       Prior Period
Short Term                                                                                                      Long Term
1.213                                                                                                            2.723.421

(6) Information on other liabilities:

Other liabilities balance does not exceed 10% of the balance sheet total. (31 December 2017: Other liabilities balance does
not exceed 10% of the balance sheet total).

(7) Information on finance lease payables (Net):

a) The general explanations on criteria used in determining installments of financial lease agreements, renewal and
purchasing options and restrictions in the agreements that create significant obligations to the Bank:

In the financial lease agreements, installments are based on useful life, usage periods and provisions of the TAS.

b) Explanation on finance lease payables:

None.

c) Explanations regarding operational leases:

The operational leasing agreements are signed for some branches. The agreements are prepared annually and annual
rents are paid in advance and recorded as prepaid expense in “Other Assets”. The Bank does not have any commitments
arising on the existing operational lease agreements.

(8) Information on derivative financial liabilities for hedging purposes:

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 270 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (9) Explanations on provisions:

               a) Information on general provisions:

               As of the current period, provisions for expected losses for the first and the second stage loans related with TFRS 9 are
               explained in Section 5, explanations related to the assets footnote (5-b).

                                                                                                                             Prior Period
               General provision                                                                                               2.288.701
   268         Provisions for first group loans and receivables                                                                 2.057.879
               Provisions for second group loans and receivables                                                                  100.590
               Provisions for non-cash loans                                                                                      130.232
               Other                                                                                                                    -

               b) Foreign exchange loss provisions on the foreign currency indexed loans and finance lease receivables:

               As of 31 December 2018 the Bank's the amount of the currency differences on foreign currency indexed loans and
               finance lease receivables is none. (31 December 2017: TRY 1.923).

               c) Specific provisions provided for unindemnified non-cash loans:

               As of 31 December 2018, the Bank’s specific provision for unindemnified non-cash loans balance is TRY 169.363 (31
               December 2017: TRY 122.876).

               d) Information on other provisions:

               Total other provision balance amounting to TRY 966.686 (31 December 2017: TRY 324.167) consists of TRY 169.363 (31
               December 2017: TRY 122.876) for specific provisions of unindemnified and unfunded non cash loans, TRY 196.831 for
               expected loss amount of non-cash loans, TRY 115.020 (31 December 2017: TRY 107.231) for legal cases filed against the
               Bank, TRY 414.000 (31 December 2017: None) general provision for the possible result of the negative circumstances
               which may arise from any changes in the economy or market conditions and TRY 71.472 (31 December 2017: TRY 94.060)
               of other provisions.

               e) Movement of employee termination benefits:

               Severance indemnity provision as of 31 December 2018 is calculated by an independent company by using the actuarial
               conjectures. The amount calculated for the employee termination benefits as a result of the actuarial valuation according
               to TAS 19, is as follows;

                                                                                                    Current Period           Prior Period
               Inflation Rate                                                                              12,00%                   8,90%
               Discount Rate                                                                               16,30%                 12,30%
               Estimated Real Wage Growth Rate                                                             12,20%                   9,10%
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 271 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Calculated amounts as a result of actuarial conjectures are as follows:

                                                                                       Current Period            Prior Period
As of January 1                                                                              461.909                 399.423
Charge for the year                                                                            45.877                  38.718
Interest Expense                                                                               56.068                  44.030
Actuarial gain/loss                                                                          (24.758)                  11.330
Prior period service cost composed current period                                                   -                      52
Payment/The limitation of benefits/ Loss (Gain) therefore discharge
Benefits paid within the period (-)
                                                                                                3.288
                                                                                             (34.499)
                                                                                                                        8.229
                                                                                                                     (39.873)
                                                                                                                                269
Total                                                                                        507.885                 461.909

f) Liabilities for employee benefits:

As of 31 December 2018, unused vacation accruals are TRY 103.077, personnel dividend provision is TRY 256.105,
severance indemnity provision for Bank personnel is TRY 507.885 and severance indemnity provision for outsourcing
firms is TRY 20.161 (31 December 2017: TRY 157.035 for unused vacation accruals; TRY 461.909 for severance indemnity
provision for Bank personnel; TRY 17.483 for severance indemnity provision for outsources; TRY 199.665 for personnel
dividend provision).

The Bank accounts for actuarial gains / losses under equity commencing from 1 January 2013.

g) Liabilities arising from retirement benefits:

g.1. Liabilities of pension funds founded as per the Social Security Institution:

None.

g.2. Liabilities resulting from all kinds of pension funds, foundations etc. which provide post-retirement benefits for the
employees:

Based on the results of the actuarial reports prepared as of 31 December 2018, it was determined that there is no
technical deficit for Türkiye Halk Bankası AŞ Emekli Sandığı and T.C. Ziraat Bankası ve Türkiye Halk Bankası Çalışanları
Emekli Sandığı Vakfı.

The above mentioned actuarial review, which was made in accordance with the principles of the related law, measures
the present value of the liability as of 31 December 2018, in other words; it measures the amount to be paid to the Social
Security Institution by the Bank. Actuarial assumptions used in the calculation are given below.

Assumptions                                                                            Current Period           Prior Period
Discount Rate                                                                                   9,8%                   9,8%
                                                                                            CSO 1980               CSO 1980
Mortality Rate                                                                           women/men              women/men

Some of the Bank’s personnel are the members of T. Halk Bankası Çalışanları Emekli Sandığı Vakfı, (“Fund”) which was
established by 20th provisional article of Social Security Law numbered 506. As of 31 December 2018, the number of
personnel who benefit from the Fund is 36.012 (31 December 2017: 34.631).
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 272 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Below table shows the present values of premiums and salary payments as of 31 December 2018, by taking into account
               the health expenses within the Social Security Institution limits.

               Transferable Pension and Medical Benefits:                                             Current Period            Prior Period
               Net Present Value of Total Liabilities Other Than Health                                   (2.561.914)            (1.938.100)
               Net Present Value of Long Term Insurance Line Premiums                                       2.944.078              2.167.717
               Net Present Value of Total Liabilities Other Than Health                                      382.164                229.617
               Net Present Value of Health Liabilities                                                      (538.003)              (435.970)

   270         Net Present Value of Health Premiums
               Net Present Value of Health Liabilities
                                                                                                            1.839.474
                                                                                                           1.301.471
                                                                                                                                   1.354.206
                                                                                                                                    918.236

               Pension Fund Assets                                                                         2.469.532               1.911.745
               General Administration Expenses (1%)                                                          (30.999)                (23.741)
               Amount of Actuarial and Technical Deficit                                                   4.122.168               3.035.857

               Plan assets are comprised as follows:

               Total Assets                                                                            Current Period            Prior Period
               Banks                                                                                        1.386.529               1.104.186
               Marketable Securities                                                                          908.197                 644.310
               Property and Equipment                                                                         112.560                 126.403
               Other                                                                                           62.246                  36.846
               Total                                                                                       2.469.532               1.911.745

               On the other hand, after the transfer, the currently paid health benefits will be revised within the framework of the Social
               Security Institution legislation and related regulations.

               The sensitivity analysis of defined benefit obligation of excess liabilities and retirement indemnities are as follows:

               Change in Assumptions (%)
               Assumptions                            Pension Benefits         Death Benefits       Medical Benefits                        Total
               Discount rate+1%                                <(0,1%)                (18,0%)                (18,2%)                     (18,2%)
               Discount rate -1%                                <0,1%                   24,2%                  24,6%                       24,6%
               Inflation rate +1%                               <0,1%                   24,5%                  30,8%                       30,7%
               Inflation rate -1%                              <(0,1%)                (18,3%)                (21,7%)                     (21,6%)
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 273 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                         HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




a) Information on current tax liability:

a.1. Information on tax provision:

As of 31 December 2018, the Bank’s current tax asset is amounting to TRY 6.042. (As of 31 December 2017, corporate tax
payable amount is TRY 145.941).

a.2. Information on taxes payable:



Corporate tax payable
                                                                                                       Current Period
                                                                                                                    -
                                                                                                                         271
Income on securities tax                                                                                     419.083
Property income tax                                                                                             1.879
Banking and insurance transactions tax (BITT)                                                                172.999
Foreign exchange transactions tax                                                                                  13
Value added tax payable                                                                                             -
Other                                                                                                          42.750
Total                                                                                                        636.724

                                                                                                          Prior Period
Corporate tax payable                                                                                         145.941
Income on securities tax                                                                                      328.111
Property income tax                                                                                              1.570
Banking and insurance transactions tax (BITT)                                                                   97.579
Foreign exchange transactions tax                                                                                   21
Value added tax payable                                                                                              -
Other                                                                                                           31.405
Total                                                                                                         604.627

a.3. Information on premiums:

                                                                                                       Current Period
Social insurance premiums-employee                                                                                 20
Social insurance premiums-employer                                                                                 25
Bank social aid pension fund premium-employee                                                                  12.674
Bank social aid pension fund premium-employer                                                                  17.609
Pension fund membership fees-employee and provisions-employee                                                       -
Pension fund membership fees-employer and provisions-employer                                                       -
Unemployment insurance-employee                                                                                   922
Unemployment insurance-employer                                                                                 1.805
Other                                                                                                             230
Total                                                                                                         33.285
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 274 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                             Prior Period
               Social insurance premiums-employee                                                                      18
               Social insurance premiums-employer                                                                      21
               Bank social aid pension fund premium-employee                                                        9.221
               Bank social aid pension fund premium-employer                                                       12.800
               Pension fund membership fees-employee
               and provisions-employee                                                                                  -
               Pension fund membership fees-employer
   272         and provisions-employer
               Unemployment insurance-employee
                                                                                                                       -
                                                                                                                       -
               Unemployment insurance-employer                                                                         -
               Other                                                                                               2.120
               Total                                                                                              24.180

               b) Information deferred tax liability:

                                                                                                           Current Period
               Deferred Tax (Asset) /Liability
               Provisions(1)                                                                                      753.154
               Revaluation of Financial Assets                                                                (1.634.098)
               Other                                                                                              428.175
               Deferred Tax (Asset) /Liability:                                                                (452.769)

               Deferred tax accounted in shareholders’ equity                                                  (158.766)
               Fair value through other comprehensive income arising from securities                              (9.180)
               Actuarial gains and losses                                                                         (2.386)
               Valuation of subsidiaries                                                                                -
               Property revaluation                                                                             (147.200)
               (1)
                     Provisions are comprised of the employee termination benefits and other provisions.


                                                                                                             Prior Period
               Deferred Tax (Asset) /Liability
               Provisions(1)                                                                                      224.505
               Revaluation of Financial Assets                                                                  (601.224)
               Other                                                                                            (193.689)
               Deferred Tax (Asset) /Liability:                                                                (570.408)

               Deferred tax accounted in shareholders’ equity                                                    (49.739)
               Fair value differences for available for sale financial assets                                      89.175
               Actuarial gains and losses                                                                           2.566
               Subsidiaries Valuation                                                                                   -
               Property Revaluation                                                                             (141.480)
               (1)
                     Provisions are comprised of the employee termination benefits and other provisions.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 275 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(11) Information on liabilities regarding assets held for sale and discontinued operations:

None.

(12) Explanations on the number of subordinated loans the Bank used maturity, interest rate, institutions that the loan
was borrowed from, and conversion option, if any:

                                                                                                   Current Period
Information on Subordinated Loans                                                               TRY                     FC
To be included in the calculation of additional capital borrowings instruments                    -                      -    273
   Subordinated loans                                                                             -                      -
   Subordinated debt instruments                                                                  -                      -
Debt instruments to be included in contribution capital calculation                       6.182.084                      -
   Subordinated loans                                                                             -                      -
   Subordinated debt instruments                                                          6.182.084                      -
Total                                                                                     6.182.084                      -

* Detailed information is given in Section 4, footnote I.


                                                                                                       Prior Period
Subordinated debts                                                                              TRY                     FC
Domestic Banks                                                                                    -                      -
Other Domestic Institutions                                                               1.004.385                      -
Foreign Banks                                                                                     -                      -
Other Foreign Institutions                                                                        -                      -
Total                                                                                     1.004.385                      -

(13) Information on shareholders’ equity:

a) Presentation of paid-in capital:

                                                                                      Current Period           Prior Period
Common stock                                                                               1.250.000              1.250.000
Preferred stock                                                                                    -                      -

b) Application of registered capital system and registered capital ceiling amount:

There is an application of registered capital system and registered capital ceiling amount is TRY 7.500.000.

c) Information on share capital increases and their sources; other information on increased capital shares in the current
period:

None.

d) Information on additions from capital reserves to capital in the current period:

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 276 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               e) Capital commitments in the last fiscal year and at the end of the following interim period, the general purpose of
               these commitments and projected resources required to meet these commitments:

               None.

               f) Indicators of the Bank’s income, profitability and liquidity for the previous periods and possible effects of these future
               assumptions on the Bank’s equity due to the uncertainty of these indicators:

               The Bank has sustainable profitability and equity structure. There are no uncertainties that would impact the current

   274         position.

               g) Information on preferred shares:

               None.

               h) Information on marketable securities revaluation fund:

                                                                                                                     Current Period
                                                                                                                 TRY                    FC
               From subsidiaries, associates and jointly controlled entities (joint ventures)              1.404.394               291.471
               Valuation differences                                                                       1.404.394               291.471
               Exchange rate difference                                                                             -                    -
               Financial assets at fair value through other comprehensive income                             (24.601)            (167.172)
               Valuation differences                                                                         (24.601)            (167.172)
               Exchange rate difference
               Total                                                                                       1.379.793                  124.299

                                                                                                                       Prior Period
                                                                                                                 TRY                      FC
               From subsidiaries, associates and jointly controlled entities (joint ventures)              1.349.055                 311.604
               Valuation differences                                                                       1.349.055                 311.604
               Exchange rate difference                                                                            -                       -
               Financial assets available for sale                                                         (382.871)               (252.259)
               Valuation differences                                                                       (382.871)               (252.259)
               Exchange rate difference                                                                            -                       -
               Total                                                                                        966.184                   59.345

               i) Legal Reserves

                                                                                                      Current Period            Prior Period
               I. Legal Reserve                                                                            1.270.414               1.085.930
               II. Legal Reserve                                                                             585.488                 553.144
               Special Reserves                                                                                8.364                   6.575
               Total                                                                                      1.864.266               1.645.649
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 277 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




j) Extraordinary Reserves:

                                                                         Current Period      Prior Period
Legal reserves that was allocated to be in compliance with
the decisions made on the Annual General Assembly                             18.563.848      15.243.277
Retained Earnings                                                                      -               -
Accumulated Losses                                                                     -               -
Exchange Rate Difference on Foreign Currency Capital (-)                               -               -
Total                                                                         18.563.848      15.243.277
                                                                                                            275
III. EXPLANATIONS AND NOTES RELATED TO THE OFF-BALANCE SHEET ITEMS

(1) Information on off-balance sheet liabilities:

a) Amount and nature of irrevocable loan commitments:

Types of irrevocable commitments                                                           Current Period
Commitments for credit card expenditure limits                                                 12.674.648
Payment commitments for cheques                                                                 2.661.413
Loan granting commitments                                                                       4.611.884
Two days forward foreign exchange buy/sell transactions                                         2.036.669
Commitments for credit cards and banking services promotions                                       31.409
Tax and fund liabilities from export commitments                                                   65.280
Share capital commitments to associates and subsidiaries                                                -
Other irrevocable commitments                                                                   3.691.303
Total                                                                                         25.772.606

Types of irrevocable commitments                                                             Prior Period
Commitments for credit card expenditure limits                                                11.562.109
Payment commitments for cheques                                                                 3.269.281
Loan granting commitments                                                                       4.646.052
Two days forward foreign exchange buy/sell transactions                                           910.451
Commitments for credit cards and banking services promotions                                       32.736
Tax and fund liabilities from export commitments                                                   38.072
Share capital commitments to associates and subsidiaries                                                -
Other irrevocable commitments                                                                   3.536.993
Total                                                                                         23.995.694
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 278 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) Amount and nature of probable losses and commitments from the off-balance sheet items including the below
               mentioned:

               b.1. Non-cash loans including bank bill guarantees and acceptances, guarantees substituting financial guarantees and
               other letters of credit:

                                                                                                                       Current Period
               Letters of credit                                                                                            3.136.394
               Bank acceptances                                                                                             7.050.260
   276         Other guarantees                                                                                             2.000.953
               Total                                                                                                      12.187.607

                                                                                                                          Prior Period
               Letters of credit                                                                                             4.134.031
               Bank acceptances                                                                                              3.693.507
               Other guarantees                                                                                              1.306.244
               Total                                                                                                        9.133.782

               b.2. Certain guarantees, tentative guarantees, sureties and similar transactions:

                                                                                                                       Current Period
               Letters of certain guarantees                                                                               17.065.885
               Letters of advance guarantees                                                                                6.037.362
               Letters of tentative guarantees                                                                                804.609
               Letters of guarantee given to customs offices                                                                1.742.025
               Other letters of guarantee                                                                                  45.202.337
               Total                                                                                                      70.852.218

                                                                                                                          Prior Period
               Letters of certain guarantees                                                                               14.770.283
               Letters of advance guarantees                                                                                 4.269.905
               Letters of tentative guarantees                                                                                 738.388
               Letters of guarantee given to customs offices                                                                 1.327.250
               Other letters of guarantee                                                                                  28.295.040
               Total                                                                                                       49.400.866

               c) Total non-cash loans:

                                                                                                                       Current Period
               Non-cash loans for providing cash loans                                                                      6.481.383
                 Within one year or less original maturity                                                                  1.974.877
                 Within more than one year maturity                                                                         4.506.506
               Other non-cash loans                                                                                        76.558.442
               Total                                                                                                      83.039.825
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 279 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                 Prior Period
Non-cash loans for providing cash loans                                                                                             2.855.170
  Within one year or less original maturity                                                                                           562.688
  Within more than one year maturity                                                                                                2.292.482
Other non-cash loans                                                                                                              55.679.478
Total                                                                                                                             58.534.648

d.1. Sectoral risk concentration of non-cash loans

                                                  Current Period                                           Prior Period
                                                                                                                                                 277
                                           TRY       (%)              FC              (%)           TRY       (%)              FC          (%)
Agriculture                             87.601       0,23      104.638                0,23       37.475      0,13          56.930         0,19
  Farming and Stockbreeding             64.687       0,17          14.324             0,03       30.793      0,11           10.470        0,04
  Forestry                                 520       0,00               -             0,00          183         -                -           -
  Fishery                               22.394       0,06          90.314             0,20        6.499      0,02           46.460        0,15
Manufacturing                        7.894.909     21,24    23.935.831            52,19       7.184.357     25,46       13.971.045       46,09
  Mining and Quarrying                 156.756       0,42      406.557                0,89      113.424      0,40           39.814        0,13
  Production                          5.271.059     14,18    22.746.036           49,59        4.043.858    14,33       13.611.441       44,91
  Electricity, Gas and Water          2.467.094      6,64      783.238                1,71     3.027.075    10,73          319.790        1,05
Construction                        11.899.549     32,02     9.972.683            21,74       8.039.874     28,49        8.595.348       28,36
Services                            16.504.232     44,41    11.730.714            25,56      12.641.942     44,79        7.539.584       24,87
  Wholesale and Retail Trade          8.616.472     23,18     5.179.942           11,27        6.465.350    22,90        2.798.868        9,23
  Accommodation and Dining             165.427       0,45     1.604.699               3,50       82.979      0,29          813.784        2,68
  Transportation and Telecom.          499.807       1,34     2.842.128               6,20      306.795      1,09        1.693.266        5,59
  Financial Institutions             4.213.553      11,35      257.450                0,56    3.340.475     11,84          356.521        1,18
  Real Estate and Rental Services    2.605.931       7,01     1.732.404               3,78    2.155.546      7,64        1.789.761        5,90
  Professional Services                 22.065       0,06            694              0,00       20.133      0,07             839            -
  Educational Services                  74.897       0,20          60.487             0,13       89.042      0,32           48.158        0,16
  Health and Social Services           306.080       0,82          52.910             0,12      181.622      0,64           38.387        0,13
Other                                  781.644       2,10      128.024                0,28      318.327      1,13         149.766         0,49
Total                               37.167.935    100,00    45.871.890           100,00      28.221.975    100,00   30.312.673          100,00

d.2. Non-cash loans classified under I. and II. Group

                                                                            Group I                                        Group II
                                                            TRY                          FC                    TRY                         FC
Non-Cash Loans                                       36.494.262                  45.054.137                673.673                    817.753
Letters of Guarantee                                 34.491.693                  34.928.899                673.673                    757.953
Bills of Exchange and Bank
Acceptances                                                11.845                  7.009.375                        -                  29.040
Letters of Credit                                         119.895                  2.985.739                        -                  30.760
Endorsements                                                    -                          -                        -                       -
Underwriting Commitments                                        -                          -                        -                       -
Factoring Related Guarantees                                    -                          -                        -                       -
Other Guarantees and Sureties                           1.870.829                    130.124                        -                       -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 280 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               e) Information on derivative financial instruments:

                                                                                           Derivative transactions according to purposes
                                                                                                                    Derivative Financial Instruments
                                                                                     Trading Derivatives               held for Risk Management
                                                                                 Current Period       Prior Period    Current Period       Prior Period
               Types of trading transactions
               Foreign Currency related Derivative

   278         Transactions (I):
                 Currency Forwards-Purchases/Sales
                                                                                     28.575.161
                                                                                      7.049.313
                                                                                                              17.223.111
                                                                                                               9.087.334
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                                                                                                   -
                                                                                                                                                                   -
                 Currency Swaps-Purchases/Sales                                      15.666.602                6.255.356                            -              -
                 Currency Futures-Purchases/Sales                                             -                        -                            -              -
                 Currency Options-Purchases/Sales                                     5.859.246                1.880.421                            -              -

               Interest Rate related Derivative
               Transactions (II)                                                     17.392.884               10.886.762                            -              -
                 Interest Rate Contracts                                                      -                        -                            -              -
                 Interest Rate Swaps-Purchases/Sales                                 17.392.884               10.886.762                            -              -
                 Interest Rate Options-Purchases/Sales                                        -                        -                            -              -
                 Interest Rate Futures-Purchases/Sales                                        -                        -                            -              -
               Other Trading Derivatives (III) (1)                                    2.239.469                2.730.418                            -              -
               A. Total Trading Derivatives (I+II+III)                               48.207.514               30.840.291                            -              -

               Derivative Financial Instruments held for
               Risk Management                                                                     -                        -                       -              -
                 Fair Value Hedges                                                                 -                        -                       -              -
                 Cash Flow Hedges                                                                  -                        -                       -              -
                 FC investment in associates risk hedge                                            -                        -                       -              -
               B. Total Derivative Financial Instruments
               held for Risk Management                                                       -                        -                            -              -
               Total Derivative Transactions (A+B)                                   48.207.514               30.840.291                            -              -
               (1)
                     Other trading derivatives consist of forward buying and selling precious contracts amounting to TRY 89.699 and TRY 2.149.770, respectively.


               f) Information on contingent liabilities and assets:

               Bank’s commitments for the cheques given to customers are TRY 2.661.413 (31 December 2017: TRY 3.269.281).

               g) Services provided on behalf of others:

               None.
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 281 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                    HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IV. EXPLANATIONS AND NOTES RELATED TO THE INCOME STATEMENT

(1) Information on interest income:

a) Information on interest income on loans:

                                                                                       Current Period
                                                                                    TRY                       FC
Interest on loans(1)
Short term loans                                                               8.194.112               333.178      279
Medium and long term loans                                                    15.471.162             4.551.930
Interest on non-performing loans                                                 261.445                     -
Premiums from resource utilization support fund                                        -                     -
Total                                                                         23.926.719             4.885.108
(1)
      Includes fees and commissions obtained from cash loans.


                                                                                           Prior Period
                                                                                    TRY                       FC
Interest on loans(1)
Short term loans                                                               4.464.719               195.196
Medium and long term loans                                                    11.058.972             3.107.562
Interest on non-performing loans                                                 133.052                     -
Premiums from resource utilization support fund                                        -                     -
Total                                                                         15.656.743             3.302.758
(1)
      Includes fees and commissions obtained from cash loans.


b) Interest received from banks:

                                                                                       Current Period
                                                                                    TRY                   FC
CBRT                                                                            427.986               80.777
Domestic banks                                                                   70.616               31.103
Overseas banks                                                                   10.272                9.421
Head office and branches                                                              -                    -
Total                                                                           508.874             121.301

                                                                                           Prior Period
                                                                                    TRY                        FC
CBRT                                                                             99.640                    83.263
Domestic banks                                                                   10.423                    12.557
Overseas banks                                                                    8.409                    12.801
Head office and branches                                                              -                         -
Total                                                                           118.472                   108.621
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 282 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               c) Interest income on marketable securities:

                                                                                                      Current Period
                                                                                                   TRY                   FC
               From Financial Assets at Fair Value through Profit or Loss                       13.891                1.414
               Financial Assets at Fair Value through Other Comprehensive Income               221.731               66.375
               Financial Assets Measured at Amortized Cost                                   6.192.891             548.352
               Total                                                                         6.428.513             616.141

   280                                                                                                   Prior Period
                                                                                                   TRY                       FC
               Financial assets held for trading                                                 1.085                       29
               Financial assets at fair value through profit or loss                                 -                        -
               Available-for-sale financial assets                                           1.258.256                  283.684
               Held-to-maturity investments                                                  2.024.544                  135.374
               Total                                                                         3.283.885                  419.087

               d) Interest income from subsidiaries and associates:

                                                                                                              Current period
               Interest income from subsidiaries and associates                                                       49.280

                                                                                                                 Prior period
               Interest income from subsidiaries and associates                                                        48.427

               (2) Information on interest expenses:

               a) Information on interest expense on funds borrowed:

                                                                                                     Current Period
                                                                                                  TRY                    FC
               Banks                                                                           34.858              407.116
                 CBRT                                                                                1                    -
                 Domestic banks                                                                 24.835               29.156
                 Overseas banks                                                                 10.022              377.960
                 Overseas head office and branches                                                   -                    -
                 Other institutions                                                                 11               20.134
               Total                                                                           34.869              427.250
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 283 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                     Prior Period
                                                                                 TRY                    FC
  Banks                                                                       31.533              334.911
  CBRT                                                                              -                  279
  Domestic banks                                                               18.905               25.475
  Overseas banks                                                               12.628              309.157
  Overseas head office and branches                                                 -                    -
  Other institutions                                                               12               14.347
Total                                                                         31.545              349.258        281
b) Interest expenses to subsidiaries and associates:

                                                                                             Current Period
Interest expenses to subsidiaries and associates                                                   481.229

                                                                                                Prior Period
Interest expenses to subsidiaries and associates                                                    283.664

c) Information on interest expenses to marketable securities issued:

                                                                                     Current Period
                                                                                  TRY                   FC
Interest on securities issued                                                 919.824              543.720
Total                                                                         919.824             543.720

                                                                                        Prior Period
                                                                                  TRY                       FC
Interest on securities issued                                                 323.500                  466.409
Total                                                                         323.500                  466.409
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 284 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d) Maturity structure of interest expenses on deposits:

               Current Period                                                   Time deposits
                                         Demand          Up to       Up to       Up to            Up to   More than   Cumulative
                 Account name            deposits     1 month     3 months    6 months           1 Year      1 year      deposit        Total
               TRY
                 Bank deposits              1.504      405.773      525.324      48.880            691            -            -      982.172
                 Saving deposits               5       317.695    7.368.649     310.727         119.538      59.977        9.931    8.186.522
                 Public deposits             106       268.493      544.146     101.996         271.430       3.570            -    1.189.741

   282           Commercial deposits
                 Other deposits
                                              19
                                                -
                                                     1.256.483
                                                       122.682
                                                                  3.807.186
                                                                  1.346.118
                                                                                413.078
                                                                                193.824
                                                                                                254.973
                                                                                                396.049
                                                                                                             38.034
                                                                                                              5.747
                                                                                                                               -
                                                                                                                               -
                                                                                                                                    5.769.773
                                                                                                                                    2.064.420
                 7 days call accounts           -                                                     -
               Total                       1.634     2.371.126   13.591.423   1.068.505    1.042.681       107.328        9.931    18.192.628
               Foreign currency
                 Deposits                   1.052      135.150    1.737.375     122.754          97.333     124.184            -    2.217.848
                 Bank deposits                 9       305.125            -           -               -           -            -      305.134
                 7 days call accounts           -            -            -           -               -           -            -            -
                 Precious metal                 -          29         2.808        266             319         545             -        3.967
               Total                       1.061      440.304     1.740.183    123.020          97.652     124.729             -    2.526.949
               Grand total                 2.695     2.811.430   15.331.606   1.191.525    1.140.333       232.057        9.931    20.719.577


               Prior Period                                                     Time deposits
                                         Demand          Up to       Up to       Up to            Up to   More than   Cumulative
                 Account name            deposits     1 month     3 months    6 months           1 Year      1 year      deposit        Total
               TRY
                 Bank deposits               318       336.521      309.222        914             558            -            -      647.533
                 Saving deposits                6       74.481    3.997.373     150.964          45.425      45.682        8.751    4.322.682
                 Public deposits              47       178.874      298.891      66.829         392.510       4.394            -      941.545
                 Commercial deposits          25       421.898    2.110.101     289.797         254.904      15.738            -    3.092.463
                 Other deposits                 -       62.220      371.336      78.037          52.286       8.526            -      572.405
                 7 days call accounts           -            -            -           -               -           -            -            -
               Total                         396     1.073.994    7.086.923    586.541          745.683      74.340        8.751    9.576.628
               Foreign currency
                 Deposits                     35        76.364    1.168.847     212.135          51.765      64.247            -    1.573.393
                 Bank deposits                  -      189.623            -           -               -           -            -      189.623
                 7 days call accounts           -            -            -           -               -           -            -            -
                 Precious metal              153             -            -           -               -           -            -         153
               Total                         188      265.987     1.168.847    212.135           51.765      64.247            -    1.763.169
               Grand total                   584     1.339.981    8.255.770    798.676          797.448    138.587         8.751   11.339.797

               (3) Information on dividend income:

                                                                                                                             Current Period
               Financial Assets at Fair Value Through Profit or Loss                                                                      -
               Financial Assets at Fair Value Through other Comprehensive Income                                                      3.547
               Other                                                                                                               506.810
               Total                                                                                                               510.357
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 285 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                             Prior Period
Financial Assets Held for Trading                                                                       -
Financial Assets Valued at Fair Value through Profit or Loss                                            -
Financial Assets Available-for-Sale                                                                 3.823
Other                                                                                            263.391
Total                                                                                            267.214

(4) a) Information on trading profit/loss:

                                                                                           Current Period
                                                                                                            283
Profit                                                                                        52.746.145
  Profit from the capital market operations                                                        47.492
  Profit on derivative financial instruments                                                    5.865.670
  Foreign exchange gains                                                                       46.832.983
Loss (-)                                                                                      52.596.890
  Loss from the capital market operations                                                          17.622
  Loss on derivative financial instruments                                                      3.930.907
  Foreign exchange losses                                                                      48.648.361

                                                                                             Prior Period
Profit                                                                                        44.119.579
  Profit from the capital market operations                                                        46.601
  Profit on derivative financial instruments                                                    1.809.805
  Foreign exchange gains                                                                      42.263.173
Loss (-)                                                                                      44.083.710
  Loss from the capital market operations                                                          13.481
  Loss on derivative financial instruments                                                      2.008.527
  Foreign exchange losses                                                                     42.061.702

b) Information on derivative financial instruments:

                                                                          Current period     Prior period
Profit on derivative financial instruments                                    5.865.670        1.809.805
  Effect of the change in foreign exchange on profit                           5.703.044        1.753.710
  Effect of the change in interest rate on profit                                162.626           56.095
Loss on derivative financial instruments (-)                                  3.930.907        2.008.527
  Effect of the change in foreign exchange on loss                             3.798.071        1.959.558
  Effect of the change in interest rate on loss                                  132.836           48.969
Profit/loss on derivative financial instruments                               1.934.763        (198.722)
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 286 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (5) Information on other operating income:

                                                                                              Current Period
               Adjustments for prior period expenses                                                419.069
               Income from the asset sale                                                           123.169
               Rent income                                                                            42.143
               Other income                                                                           40.093
               Total                                                                                624.474

   284                                                                                          Prior Period
               Adjustments for prior period expenses                                                416.559
               Receivable from the asset sale                                                       104.526
               Rent income                                                                            34.678
               Other income                                                                           44.872
               Total                                                                                600.635

               (6) Impairment losses on loans and other receivables:

                                                                                              Current Period
               Expected Credit Loss                                                                2.354.618
                 12 Month Expected Credit Loss (Stage 1)                                              60.111
                 Significant Increase in Credit Risk (Stage 2)                                       449.482
                 Non – Performing Loans (Stage 3)                                                  1.845.025
               Marketable Securities Impairment Expense                                                    -
                 Financial Assets at Fair Value through Profit or Loss                                     -
                 Financial Assets at Fair Value through Other Comprehensive Income                         -
               Impairment losses from associates, subsidiaries, jointly controlled entities                -
                 Associates                                                                                -
                 Subsidiaries                                                                              -
                 Joint Ventures                                                                            -
               Other                                                                                 780.455
               Total                                                                              3.135.073
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 287 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                     HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                      Prior Period
Specific provisions on loans and receivables                                                             1.120.888
  Group - III loans and receivables                                                                        367.422
  Group - IV loans and receivables                                                                         528.320
  Group - V loans and receivables                                                                          225.146
General loan provision expenses                                                                            260.737
Provision expenses for possible losses                                                                           -
Marketable securities impairment losses                                                                          -
  Financial assets at fair value through profit and loss
  Financial assets available for sale
                                                                                                                 -
                                                                                                                 -
                                                                                                                     285
Impairment losses from associates, subsidiaries, jointly controlled entities (joint ventures) and
investments held-to-maturity                                                                                    -
  Associates                                                                                                    -
  Subsidiaries                                                                                                  -
  Jointly controlled entities (joint ventures)                                                                  -
  Investments held-to-maturity                                                                                  -
Other                                                                                                      87.702
Total                                                                                                   1.469.327

(7) Information on other operating expenses:

                                                                                                    Current Period
Personnel expenses                                                                                       2.393.536
Reserve for employee termination benefits                                                                   73.412
Bank social aid provision fund deficit provision                                                                 -
Fixed assets impairment expense                                                                                387
Depreciation expenses of fixed assets                                                                      129.151
Intangible assets impairment expense                                                                             -
Goodwill impairment expense                                                                                      -
Amortization expenses of intangible assets                                                                  35.508
Impairment expense for equity shares subject to the equity method accounting                                     -
Impairment expense of assets that will be disposed of                                                            -
Amortization expenses of assets that will be disposed of                                                     7.846
Impairment expense for property and equipment held for sale                                                      -
Other operating expenses                                                                                 1.894.299
   Operational leasing expenses                                                                            286.746
   Maintenance expenses                                                                                     47.059
   Advertisement expenses                                                                                  195.096
   Other expenses                                                                                        1.365.398
Loss on sales of assets                                                                                         99
Other                                                                                                      926.192
Total                                                                                                   5.460.430
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 288 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                            Prior Period
               Personnel expenses                                                                                              1.982.248
               Reserve for employee termination benefits                                                                          95.011
               Bank social aid provision fund deficit provision                                                                        -
               Fixed assets impairment expense                                                                                       410
               Depreciation expenses of fixed assets                                                                             101.501
               Intangible assets impairment expense                                                                                    -
               Goodwill impairment expense                                                                                             -
   286         Amortization expenses of intangible assets
               Impairment expense for equity shares subject to the equity method accounting
                                                                                                                                  40.932
                                                                                                                                       -
               Impairment expense of assets that will be disposed of                                                                   -
               Amortization expenses of assets that will be disposed of                                                           13.437
               Impairment expense for property and equipment held for sale                                                             -
               Other operating expenses                                                                                        1.686.544
                  Operational leasing expenses                                                                                   236.894
                  Maintenance expenses                                                                                            40.534
                  Advertisement expenses                                                                                         219.991
                  Other expenses                                                                                               1.189.125
               Loss on sales of assets                                                                                               363
               Other                                                                                                             632.272
               Total                                                                                                          4.552.718

               (8) Information on profit/loss from continuing and discontinued operations before taxes:

               The Bank’s income before tax is due from continuing activities. The amount of profit before tax consists TRY 8.079.578 of
               net interest income and TRY 1.949.657 of net fees and commissions. The profit from continuing operations before tax of
               the Bank is amounting to TRY 2.717.818.

               (9) Information on tax provisions for continuing and discontinued operations:

               For the period then ended 31 December 2018, the Bank’s tax provision amounting to TRY 196.023 consists of TRY 9.840 of
               current tax charge and TRY 1.144.825 of deferred tax charge, TRY 958.642 of deferred tax income.

               (10) Information on net operating income/expense from continuing and discontinued operations after tax:

               As of 31 December 2018, the Bank’s net operating income after tax is amounting to TRY 2.521.795.

               (11) Information on operating results needed for better understanding of the Bank’s performance:

               a) Income and expenses from ordinary banking operations:

               None.

               b) Effects of changes in accounting estimates on the current and future periods’ profit/loss:

               There is no issue to be disclosed.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 289 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




c) “Other” item under “Fees and Commissions Received” in the Income Statement are composed of fees and commissions
received from credit card operations and various banking operations, mainly from capital market operations.

(12) Other items in income statements:

Other items do not exceed 10% of the income statement.

V. EXPLANATIONS AND NOTES RELATED TO THE STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY

Explanations on inflation adjustments for equity items:
                                                                                                                                287
As per the BRSA circular announced on 28 April 2005, inflation accounting applied in the banking system has been
ceased as of 1 January 2005 in accordance with the BRSA decree numbered 1623 and dated 21 April 2005.

According to this circular, TRY 1.220.451 of inflation adjustment related to paid in capital was transferred to the “Other
Capital Reserves” account, which was previously recognized in “Paid-in Capital Inflation Adjustment” account before 31
December 2005. However, inflation adjustments related to other equity items are presented under the related equity item.

VI. EXPLANATIONS AND NOTES RELATED TO THE CASH FLOW STATEMENT

(1) Disclosures for the “other” and “the effect of foreign exchange differences on cash and cash equivalents” items of
cash flow statement:

The “net increase/(decrease) in other liabilities” under the changes in operating assets and liabilities is resulted from the
changes in the funds obtained through repurchase agreements, miscellaneous payables, other external funding payables
and taxes, duties and premiums payables and amounts to TRY 10.303.180 increase for the year 2018 (31 December 2017:
TRY 17.632.659)."Other" item in operating profit is composes of other operating expenses excluding fees and commissions
expense, foreign exchange gain, other operating income and personnel expenses and decrease by TRY 12.978.280 for the
year 2018 (31 December 2017: TRY 4.891.271 decrease).

For the year ended 31 December 2018, the effect of change in foreign exchange rate on cash and cash equivalents is TRY
5.212.885 increase (31 December 2017: TRY 908.274 increase). The average exchange rates of last five weekdays were
taken into consideration as of the balance sheet date when calculating the effect of change in the exchange rates.

(2) Items used in determination of cash and cash equivalents: Cash in TRY and cash in foreign currency, Central Bank and
bank deposits having maturity less than three months are defined as cash and cash equivalents.

(3) The effect of any change in accounting policies: None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 290 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (4) Cash and cash equivalents balance at the beginning of the period:

                                                                                         Current period    Prior period
               Cash                                                                          36.373.039      29.999.160
                 Cash in TRY and foreign currency                                             2.119.116       1.476.798
                 Central Bank and others(1)                                                  34.253.923      28.522.362
               Cash equivalents                                                               7.348.489       1.644.687
                 Demand and Time Deposits Up to 3 Months                                      6.089.842       1.644.687

   288           Money Market Placements
               Cash and Banks
                                                                                              1.258.647
                                                                                            43.721.528      31.643.847
                                                                                                                       -

               Reserve deposits in Central Bank of Turkey                                  (16.506.119)    (17.217.278)
               Accruals on reserve deposits in Central Bank of Turkey                           (89.784)        (36.875)
               Accruals on banks                                                                 (1.092)           (901)
               Accruals on the money market placements                                           (2.669)               -
               Total Cash and Cash Equivalents                                              27.121.864      14.388.793

                 Others items include cheques received.
               (1)




               (5) Cash and cash equivalents balance at the end of the period:

                                                                                        Current Period     Prior Period
               Cash                                                                         34.957.050       36.373.039
                 Cash in TRY and foreign currency                                            4.417.864        2.119.116
                 Central Bank and others(1)                                                 30.539.186       34.253.923
               Cash Equivalents                                                              5.136.433        7.348.489
                 Demand and Time Deposits Up to 3 Months                                     5.136.433        6.089.842
                 Money Market Placements                                                             -        1.258.647
               Cash and Banks                                                              40.093.483       43.721.528
               Reserve deposits in Central Bank of Turkey                                 (16.237.014)     (16.506.119)
               Accruals on reserve deposits in Central Bank of Turkey                        (223.863)          (89.784)
               Accruals on banks                                                                 (987)           (1.092)
               Accruals on the money market placements                                               -           (2.669)
               Total Cash and Cash Equivalents                                             23.631.619       27.121.864
               (1)
                     Others items include cheques received.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 291 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VII. EXPLANATIONS RELATED TO THE RISK GROUP OF THE BANK

(1) Volume of the Bank’s transactions with its risk group and outstanding loan and deposit balances as of the period-
end, period income and expenses from the risk group:

a) Information on the Loans of the Bank’s risk group:

Current period:

                             Subsidiaries, associates
                              and jointly controlled            Direct or indirect            Other real and legal
                                                                                                                            289
Risk group                   entities (joint ventures)      shareholders of the Bank        persons in the risk group
                                  Cash         Non-Cash          Cash        Non-Cash            Cash        Non-Cash
Loans and other
receivables
   Beginning balance            967.161         234.553                -              -               -                 -
   Closing balance            1.377.511         224.571                -              -               -                 -
Interest and
commissions income               49.280           1.151                -              -               -                 -

Prior period:

                             Subsidiaries, associates
                              and jointly controlled            Direct or indirect             Other real and legal
Risk group                   entities (joint ventures)      shareholders of the Bank         persons in the risk group
                                  Cash         Non-Cash          Cash        Non-Cash             Cash        Non-Cash
Loans and other
receivables
   Beginning balance          1.078.414         219.823                -              -               -                 -
   Closing balance              967.161         234.553                -              -               -                 -
Interest and
commissions income               48.427             631                -              -               -                 -

b) Deposits held by the Bank’s risk group:

Current Period:

                                                               Subsidiaries,
                                                            associates and
                                                          jointly controlled    Direct or indirect       Other real and
                                                                     entities      shareholders        legal persons in
Risk group                                                  (joint ventures)          of the Bank         the risk group
Deposits                                                     Current Period       Current Period         Current Period
  Beginning balance                                                2.857.226                     -                     -
  Closing Balance                                                  2.889.487                     -                     -
  Interest expense on deposits                                       469.702                     -                     -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 292 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Prior Period:

                                                                                Subsidiaries,
                                                                                  associates
                                                                                  and jointly      Direct or indirect Other real and legal
                                                                          controlled entities         shareholders         persons in the
               Risk group                                                    (joint ventures)            of the Bank            risk group
               Deposits                                                          Prior Period          Prior Period           Prior Period
                 Beginning balance                                                  1.733.533                       -                    -
   290           Closing Balance                                                    2.857.226                       -                    -
                 Interest expense on deposits                                         280.677                       -                    -

               c) Forward and option contracts and similar transactions with the Bank’s risk group:

                                                                                Subsidiaries,
                                                                                  associates
                                                                                  and jointly      Direct or indirect Other real and legal
                                                                          controlled entities         shareholders         persons in the
               Risk group                                                    (joint ventures)            of the Bank           risk group
               Financial Assets At Fv Through Profit And Loss                 Current Period         Current Period        Current Period
               Beginning balance                                                       11.936                       -                    -
               Closing Balance                                                        109.322                       -                    -
               Total Profit/Loss                                                        (318)                       -                    -

                                                                                Subsidiaries,
                                                                                  associates
                                                                                  and jointly      Direct or indirect Other real and legal
                                                                          controlled entities         shareholders         persons in the
               Risk group                                                    (joint ventures)            of the Bank           risk group
               Financial Assets At Fv Through Profit And Loss                    Prior Period           Prior Period          Prior Period
               Beginning balance                                                            -                       -                    -
               Closing Balance                                                         11.936                       -                    -
               Total Profit/Loss                                                          107                       -                    -

               (2) Disclosures for risk group:

               a) The relations of the Bank with the entities controlled by the Bank and its related parties, regardless of whether there
               are any transactions or not:

               In the normal course of its banking activities, the Bank conducted various business transactions with related parties at
               commercial terms and at rates which approximate market rates. In addition, the Bank is an intermediary for brokerage
               services of Halk Yatırım Menkul Değerler A.Ş. within scope of “Brokerage Order Contract”. Additionally, Halk Portföy
               Yönetimi AŞ is engaging in fund management of Bank’s funds.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 293 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Unconsolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Besides the structure of relationship, nature of the transaction, amount and ratio to the total volume of transactions,
amount of major items and ratio to all items, pricing policies and other factors:

                                                                                                              % compared to
                                                                                                          the amounts in the
                                                                                              Amount    financial statements
Cash loans                                                                                  1.377.511                   0,55
Non-cash loans                                                                                224.571                   0,27
Deposits
Forward and option contracts
                                                                                            2.889.487
                                                                                              109.322
                                                                                                                        1,16
                                                                                                                        0,23   291
Pricing of these transactions are in accordance with the general pricing policies of the Bank and are in line with market
rates.

c) In cases whereby separate disclosure is not necessary, the total of similar items in order to present the total impact on
the financial statements:

Explained in b).

d) Transactions accounted under the equity method:

None.

(3) Benefits given to the key management personnel:

Benefits given to the key management personnel are TRY 10.717 as of 31 December 2018 (31 December 2017: TRY
8.894).

VIII. EXPLANATIONS ON THE BANK’S DOMESTIC BRANCHES, AGENCIES/BRANCHES ABROAD AND OFF-SHORE
BRANCHES

(1) Explanations on the Bank’s domestic branches, agencies/branches abroad and off-shore branches

                                                 Number of
                                Quantity         Employees Countries
Domestic Branches                   988             18.713
Abroad Agencies                        3                 4 Teheran/IRAN
                                                           London/ENGLAND
                                                           Singapore/SINGAPORE                Total Assets     Capital Legal
Overseas Branches                       5               61 Kyrenia/ TRNC                         1.328.014                 -
Off-shore Branches                      1                3 Manama/BAHRAIN                      23.374.933                  -

(2) Explanations on branch and agency openings or closings of the Bank:

The Bank opened 28 branches during the year 2018.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 294 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Unconsolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               IX. EXPLANATIONS RELATED TO THE SUBSEQUENT EVENTS

               The Bank's shares in the capital of Halk Portföy Yönetimi A.Ş., as classified under Assets Held For Sale, has been
               transferred to Ziraat Portföy Yönetimi A.Ş. as of January 02, 2019.

               In January 2019, the Bank’s subsidiary Halk Banka A.D., Skopje acquired an insurance company named Nova
               Osiguruvanje established in Macedonia.

               SECTION VI: OTHER EXPLANATIONS

   292         I. OTHER EXPLANATIONS

               One of the Bank’s former directors has been convicted and imprisoned for some of the charges by the court in the United
               States of America (“USA”) of the violation of the USA sanctions involving Iran as of 16 May 2018. The subsequent legal
               process is not yet completed but ongoing for the defendant former director of the Bank such as appeal and other legal
               rights following the first phase of the trial.

               The Bank is not a trialist or defendant in this case. The respective court in this trial has not issued any administrative or
               monetary decision against the Bank.

               The Bank is always sensitive in complying with national and international regulations and puts considerable efforts in
               improving such compliance policies in line with international standards.

               In providing the banking transactions, the Bank is not following the foreign trade applications, mechanisms, methods and
               systems, other than prevailing banking practices and those adopted by other banks. The foreign trade transactions and
               Money transfers are open and transparent, and easily be monitored by authorities. The Bank will continue to adopt the
               same policies of transparency and compliance with international regulations.

               The Bank placed a high importance on this matter and established a separate “Compliance Department”. The Bank is
               receiving advisory services from an international expert firm in forming effectiveness of this department’s policies and
               control procedures and processes.

               SECTION VII: AUDITORS’ REPORT

               I. EXPLANATIONS ON INDEPENDENT AUDITORS’ REPORT

               The Bank’s publicly available unconsolidated interim financial statements and footnotes as of 31 December 2018 have
               been audited by DRT Bağımsız Denetim ve Serbest Muhasebeci Mali Müşavirlik A.Ş. (Member of Deloitte Touche Tohmatsu
               Limited) and the independent auditors’ report dated 14 February 2019 is presented in front of the financial statements.

               II. EXPLANATIONS AND NOTES PREPARED BY THE INDEPENDENT AUDITORS

               None.
      Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 295 of 476



Türkiye Halk Bankası Anonim Şirketi
Consolidated Financial Statements as of and for the Year
Ended 31 December 2018 with Auditors’ Report Thereon

(Convenience Translation of Consolidated Financial Statements and
Related Disclosures and Footnotes Originally Issued in Turkish)
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 296 of 476


   Financial
Information




                                                       (CONVENIENCE TRANSLATION OF
                                         INDEPENDENT AUDITOR’S REPORT ORIGINALLY ISSUED IN TURKISH)
                                                      INDEPENDENT AUDITOR'S REPORT

               To the General Assembly of Türkiye Halk Bankası A.Ş.

               A) Report on the Audit of the Consolidated Financial Statements

               1) Qualfied Opinion

   294         We have audited the consolidated financial statements of Türkiye Halk Bankası A.Ş. (“the Bank”) and its consolidated
               subsidiaries (“the Group”), which comprise the consolidated balance sheet as at 31 December 2018, and the consolidated
               statement of income, consolidated statement of income and expense items accounted for under shareholders’ equity,
               consolidated statement of changes in shareholders’ equity and consolidated statement of cash flows for the year then
               ended, and notes to the consolidated financial statements, including a summary of significant accounting policies.

               In our opinion, the accompanying consolidated financial statements present fairly, in all material respects, the
               consolidated financial position of the Group as at 31 December 2018, and its consolidated financial performance and its
               consolidated cash flows for the year then ended in accordance with “the Banking Regulation and Supervision Agency
               (“BRSA”) Accounting and Reporting Regulations” including the regulation on “The Procedures and Principles Regarding
               Banks’ Accounting Practices and Maintaining Documents” published in the Official Gazette dated 1 November 2006 with
               No. 26333, and other regulations on accounting records of banks published by the Banking Regulation and Supervision
               Board and circulars and pronouncements published by the BRSA and provisions of Turkish Financial Reporting Standards
               (TFRS) for the matters not legislated by the aforementioned regulations.

               2) Basis for Qualfied Opinion

               The accompanying consolidated financial statements as at 31 December 2018, include a general reserve amounting to
               TRY 451.000 thousand, provided by the Group management for the possible result of the negative circumstances which
               may arise from any changes in the economy or market conditions. If such general provision was not provided, as at 31
               December 2018, other provisions would decrease by TRY 451.000 thousand, prior periods’ income would increase by TRY
               17.000 and net profit would increase by TRY 434.000 thousand.

               The Group reclassified the government bonds amounting to TRY 18.965.006 thousand, which were previously classified
               under financial assets at fair value through other comprehensive income according to the business model prepared
               in accordance with Turkish Financial Reporting Standard (“TFRS”) 9, into financial assets measured at amortised cost
               and reversed the marketable securities revaluation fund accumulated under other comprehensive income or loss to be
               reclassified through profit or loss amounting to TRY 2.229.977 thousand on 23 May 2018. The reclassification constitutes
               a departure from TFRS 9. The government bonds reclassified into financial assets measured at amortised cost as
               at 31 December 2018 amounted to TRY 17.904.805 thousand. If such classification were not made, total assets and
               shareholders’ equity excluding tax effect would be lower by TRY 2.597.814 thousand as at 31 December 2018.

               We conducted our audit in accordance with the regulation on “Independent Auditing of Banks” published in the
               Official Gazette dated 2 April 2015 with No. 29314 and Standards on Independent Auditing (“SIA”) which is a part of
               Turkish Auditing Standards published by the Public Oversight Accounting and Auditing Standards Authority (“POA”).
               Our responsibilities under those standards are further described in the Auditor’s Responsibilities for the Audit of the
               Consolidated Financial Statements section of our report. We are independent of the Group in accordance with the Code
               of Ethics for Independent Auditors (“Code of Ethics”) published by the POA, together with the ethical requirements that
               are relevant to our audit of the financial statements, and we have fulfilled our other ethical responsibilities in accordance
               with these requirements and the Code of Ethics. We believe that the audit evidence we have obtained is sufficient and
               appropriate to provide a basis for our opinion.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 297 of 476




                                                                                                                                                               HALKBANK ANNUAL REPORT 2018
3) Emphasis of Matter

We draw attention to the following:

As detailed in Section 6 Note 1, one of the Bank’s former directors has been convicted and imprisoned for some of the
charges by the court in the United States of America (“USA”) of the violation of the USA sanctions involving Iran as of 16
May 2018. The subsequent legal process is not yet completed but ongoing for the defendant former director of the Bank
such as appeal and other legal rights following the first phase of the trial.

The Bank is not a trialist or defendant in this case. The respective court in this trial has not issued any administrative or
monetary decision against the Bank. The Bank is also closely following this trial by hiring external legal counsel resident                                    295
in the USA.

Separate from this trial, there is an uncertainty of any negative decisions by the USA authorities against the Bank
affecting its financial position, if any. The Bank’s management indicated that there are no enforcement or other actions
against the Bank at this stage. No provision has been made in the accompanying consolidated financial statements
related to this matter. Our opinion is not modified in respect of this matter.

4) Key Audit Matters

Key audit matters are those matters that, in our professional judgment, were of most significance in our audit of the
consolidated financial statements of the current period. These matters were addressed in the context of our audit of
the consolidated financial statements as a whole, and in forming our opinion thereon, and we do not provide a separate
opinion on these matters.

Key Audit Matter                                                                How the matter was addressed in the audit
Impairment of loans in accordance with TFRS 9
Impairment of loans is a key area of judgement for the management. The          As part of our audit work, the following procedures were performed:
Group has the total loans and receivables amounting to TRY 258.709.268
thousands, which comprise 67% of the Group’s total assets in its consolidated   We assessed and tested the design, implementation and operating
financial statements and the total provision for impairment amounting to TRY    effectiveness of key controls applied by the Group with respect to
9.027.374 as at 31 December 2018.                                               classification of loans and determination and calculation of impairments.
                                                                                Our information system experts have also participated to perform these
As of 1 January 2018, the Group has started to recognize provisions for         procedures.
impairment in accordance with the TFRS 9 requirements according to the
“Regulation on the Procedures and Principles for Classification of Loans by     We have read and analysed the relevant contract terms to assess
Banks and Provisions to be set aside” published in the Official Gazette dated   management’s accounting policy and classification of the instrument for
22 June 2016 numbered 29750. In this respect, as of 31 December 2017, the       selected samples.
method of provisions for impairment as set out in accordance with the related
legislation of BRSA as mentioned in the Section III Note XXVI of Explanation    We have performed loan review procedures on selected samples of loans
on Accounting Policies has been changed by applying the expected credit loss    and receivables with the objective of identifying whether the loss event had
model under TFRS 9. The expected credit loss estimates are required to be       occurred and whether the provision for impairment has been recognized
unbiased, probability-weighted and should include supportable information       in a timely manner within the framework of the provisions of the relevant
about past events, current conditions, and forecasts of future economic         legislation.
conditions.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 298 of 476


   Financial
Information




               Key Audit Matter                                                                 How the matter was addressed in the audit
               The Group exercises significant decisions using judgement, interpretation        We have tested relevant inputs and assumption used by the management
               and assumptions over calculating loan impairments. These judgements,             in each stage of the expected credit loss calculation by considering
               interpretations and assumptions are key in the development of the financial      whether the inputs and assumptions appear reasonable, the
               models built to measure the expected credit losses on loans.                     relationship between the assumptions and whether the assumptions
                                                                                                are interdependent and internally consistent, whether the assumptions
               There is a potential risk of impairment losses/provisions provided/will be       appropriately reflect current market information and collections, and
               provided may not meet the requirements of the TFRS 9. Failure in determining     whether the asumptions appear reasonable when considered collectively
               the loans and receivables that are impaired and not recording the adequate       with other assumptions, including those for the same accounting estimates
               provision for these impaired loans is the aforementioned risk. Accordingly,      and those for other accounting estimates.
               impairment of loans is considered as a key audit matter.

   296
                                                                                                We have tested historical loss data to validate the completeness and
               Related explanations relating to the impairment of loans and receivables are     accuracy of key parameters.
               presented in Section V Note I.5.
                                                                                                We have tested whether the model is applied to appropriate groupings of
                                                                                                assets which share credit risk characteristics and whether the historical
                                                                                                loss rates were incurred under economic conditions representative of
                                                                                                those that may exist during the assets’ exposure periods.

                                                                                                We tested the application of the model to the relevant inputs and the
                                                                                                mathematical integrity of each stage of the expected credit loss calculation.

                                                                                                Based on our discussions with the Group management, we evaluated
                                                                                                whether the key assumptions and other judgements underlying the
                                                                                                estimations of impairments were reasonable.

                                                                                                Our specialists are involved in all procedures related to models and
                                                                                                assumptions.

                                                                                                We have reviewed disclosures made within the TFRS 9 framework in the
                                                                                                consolidated financial statements of the Group with respect to loans and
                                                                                                receivables and related impairment provisions.
               First time adaptation of TFRS 9 Financial Instruments Standard

               As of 1 January 2018, the Group started to recognize provisions for              Our audit work included the following procedures:
               impairment in accordance with the TFRS 9 requirements according to the
               “Regulation on the Procedures and Principles for Classification of Loans by      The Group's IFRS 9 policy of the classification of financial assets and
               Banks and Provisions to be set aside” published in the Official Gazette dated    financial liabilities has been read and compared with the requirements of
               22 June 2016 numbered 29750. TFRS 9 standard introduced significant              TFRS 9.
               changes in accounting policies and required adjustments to be made to the
               amounts previously recognized in accordance with the transition rules.           The Group's contractual cash flows tests for its financial instruments have
                                                                                                been reviewed, its criteria and results have been evaluated.
               For the first time adoption of TFRS 9, the Group included more significant
               estimates and judgments in determining the business model and the cash           The appropriateness of the opening balance adjustments and the
               flows characteristics of contracts. Since the Group had a fundamental change     disclosures presented were checked.
               in its financial reporting framework and had an impact on many significant
               financial statement line-items, the first time adoption of TFRS 9 has been       The procedures applied for the expected credit losses are set out in the key
               considered as a key audit matter.                                                audit matter related to the “Impairment of loans in accordance with TFRS
                                                                                                9” above.
               Explanations on the equity effects of TFRS 9 transition are disclosed in
               Section III Note VII.
               Valuation of Pension Fund Obligations

               Defined benefit pension plan that the Parent Bank provides to its employees      Our audit work included the following procedures:
               is managed by Türkiye Halk Bankası AŞ Emekli Sandığı Vakfı and T.C. Ziraat
               Bankası ve T. Halk Bankası Çalışanları Emekli Sandığı Vakfı (“Plan”) which       We involved external experts (actuary) in our audit team to evaluate the
               were established by the 20th provisional article of the Social Security Law      assumptions used in the calculation of the pension obligations and the
               numbered 506 (“Law”).                                                            appropriateness of the estimates.

               As disclosed in the Section III Note XIX to the consolidated financial           It has been tested whether the plan assets meet plan obligations in
               statements, the Plan is composed of benefits which are subject to transfer to    accordance with the methods and assumptions used.
               the Social Security Foundation (“SSF”) as per the Social Security Law no.5510
               provisional article 20, and other social rights and pension benefits provided    In addition, reconciliations and tests were carried out through sampling of
               by the Bank that are not transferable to the SSF. The Council of Ministers has   the accuracy of the data provided to the Bank’s actuary.
               been authorized to determine the transfer date. Following the transfer, the
               funds and the institutions that employ the funds’ members will cover the non-    We have assessed whether there is a significant change in the actuarial
               transferable social rights and pension benefits provided under the Plan even     assumptions, methods, legal regulations and legislation used in the
               if it is included in foundation voucher.                                         calculations and whether the assumptions are reasonable.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 299 of 476




                                                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Key Audit Matter                                                                   How the matter was addressed in the audit
As of 31 December 2018, the Bank’s transferrable liabilities are calculated
by an independent actuary using the actuarial assumptions regulated by
the Law, and in accordance with the Decision of the Council of Ministers
announced in the Official Gazette dated 15 December 2006 and No.26377. The
valuation of the Plan liabilities requires judgment in determining appropriate
assumptions such as defining the transferrable social benefits, discount rates,
salary increases, inflation levels, demographic assumptions, and the impact
of changes in the Plan. Management uses expert opinion of the independent
actuary in assessing uncertainties related to these underlying assumptions
and estimates.

As described in Section V Note II.9.f considering the subjectivity of key
judgments and assumptions, plus the uncertainty around the transfer date
                                                                                                                                                                  297
and basis of the transfer calculation given the fact that the technical interest
rate is prescribed under the Law, we considered this a key audit matter.

Information Technologies Audit

The Group and its finance functions are dependent on the IT-infrastructure         Procedures within the context of our information technology audit work:
for the continuity of its operations, and the demand for technology-enabled
business services is rapidly growing in the Group and its subsidiaries.            We identified and tested the Group' controls over information systems as
Controls over reliability and continuity of the electronic data processing are     part of our audit procedures.
within the scope of the information systems internal controls audit. The
reliance on information systems within the Group means that the controls           Information generation comprise all layers of information systems
over access rights, continuity of systems, privacy and integrity of the            including applications, networks, transmission systems and database. The
electronic data are critical and found to be key area of focus as part of our      information systems controls tested are categorized in the following areas:
risk based scoping.
                                                                                   • Manage security
                                                                                   • Manage changes
                                                                                   • Manage operations

                                                                                   We selected high-risk areas as, database logging and change management
                                                                                   control activities, to prevent and detect whether accesses to financial data
                                                                                   had been identified in a timely manner.

                                                                                   We tested the accesses and logging controls underlying all applications that
                                                                                   have direct or indirect impacts on financial data generation.

                                                                                   Automated controls and integration controls are tested to underly and
                                                                                   detect changes and accesses in the process of financial data generation.

                                                                                   We also tested the appropriateness and accuracy of the information
                                                                                   produced by the entity and information used in controls reports as inputs to
                                                                                   our controls and outputs generated by the IT components.

                                                                                   Finally, we understood and tested the controls over database, network,
                                                                                   application and operating system layers of applications.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 300 of 476


   Financial
Information




               5) Responsibilities of Management and Those Charged with Governance for the Consolidated Financial Statements

               Management is responsible for the preparation and fair presentation of the consolidated financial statements in
               accordance with the BRSA Accounting and Reporting Regulations, and for such internal control as management
               determines is necessary to enable the preparation of consolidated financial statements that are free from material
               misstatement, whether due to fraud or error.

               In preparing the consolidated financial statements, management is responsible for assessing the Group’s ability to
               continue as a going concern, disclosing, as applicable, matters related to going concern and using the going concern
               basis of accounting unless management either intends to liquidate the Group or to cease operations, or has no realistic
   298         alternative but to do so.

               Those charged with governance are responsible for overseeing the Group’s financial reporting process.

               6) Auditor’s Responsibilities for the Audit of the Consolidated Financial Statements

               Responsibilities of independent auditors in an independent audit are as follows:

               Our objectives are to obtain reasonable assurance about whether the consolidated financial statements as a whole are
               free from material misstatement, whether due to fraud or error, and to issue an auditor’s report that includes our opinion.
               Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in accordance with
               the regulation on “Independent Auditing of Banks” published in the Official Gazette dated 2 April 2015 with No. 29314
               and SIA will always detect a material misstatement when it exists. Misstatements can arise from fraud or error and are
               considered material if, individually or in the aggregate, they could reasonably be expected to influence the economic
               decisions of users taken on the basis of these consolidated financial statements.

               As part of an audit in accordance with the regulation on “Independent Auditing of Banks” published in the Official Gazette
               dated 2 April 2015 with No. 29314 and SIA, we exercise professional judgment and maintain professional skepticism
               throughout the audit. We also:

               • Identify and assess the risks of material misstatement of the consolidated financial statements, whether due to fraud
                 or error, design and perform audit procedures responsive to those risks, and obtain audit evidence that is sufficient
                 and appropriate to provide a basis for our opinion. (The risk of not detecting a material misstatement resulting from
                 fraud is higher than for one resulting from error, as fraud may involve collusion, forgery, intentional omissions,
                 misrepresentations, or the override of internal control.)

               • Obtain an understanding of internal control relevant to the audit in order to design audit procedures that are
                 appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Group’s
                 internal control.

               • Evaluate the appropriateness of accounting policies used and the reasonableness of accounting estimates and related
                 disclosures made by management.

               • Conclude on the appropriateness of management’s use of the going concern basis of accounting and, based on the
                 audit evidence obtained, whether a material uncertainty exists related to events or conditions that may cast significant
                 doubt on the Group’s ability to continue as a going concern. If we conclude that a material uncertainty exists, we are
                 required to draw attention in our auditor’s report to the related disclosures in the consolidated financial statements or,
                 if such disclosures are inadequate, to modify our opinion. Our conclusions are based on the audit evidence obtained up
                 to the date of our auditor’s report. However, future events or conditions may cause the Group to cease to continue as a
                 going concern.

               • Evaluate the overall presentation, structure and content of the consolidated financial statements, including the
                 disclosures, and whether the consolidated financial statements represent the underlying transactions and events in a
                 manner that achieves fair presentation.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 301 of 476




                                                                                                                                   HALKBANK ANNUAL REPORT 2018
• Obtain sufficient appropriate audit evidence regarding the financial information of the entities or business activities
  within the Group to express an opinion on the consolidated financial statements. We are responsible for the direction,
  supervision and performance of the group audit. We remain solely responsible for our audit opinion.

We communicate with those charged with governance regarding, among other matters, the planned scope and timing of
the audit and significant audit findings, including any significant deficiencies in internal control that we identify during our
audit.

We also provide those charged with governance with a statement that we have complied with relevant ethical
requirements regarding independence, and to communicate with them all relationships and other matters that may
reasonably be thought to bear on our independence, and where applicable, related safeguards.                                       299
From the matters communicated with those charged with governance, we determine those matters that were of most
significance in the audit of the consolidated financial statements of the current period and are therefore the key audit
matters. We describe these matters in our auditor’s report unless law or regulation precludes public disclosure about the
matter or when, in extremely rare circumstances, we determine that a matter should not be communicated in our report
because the adverse consequences of doing so would reasonably be expected to outweigh the public interest benefits of
such communication.

B) Report on Other Legal and Regulatory Requirements

In accordance with paragraph four of the Article 402 of the Turkish Commercial Code No. 6102 (“TCC”), nothing has come
to our attention that may cause us to believe that the Bank’s set of accounts for the period 1 January-31 December 2018
does not comply with TCC and the provisions of the Bank’s articles of association in relation to financial reporting.

In accordance with paragraph four of the Article 402 of TCC, the Board of Directors provided us all the required
information and documentation with respect to our audit.

The engagement partner on the audit resulting in this independent auditor’s report is Hasan Kılıç.

Additional Paragraph for English Translation

The effect of the differences between the accounting principles summarized in Section 3 and the accounting principles
generally accepted in countries in which the accompanying consolidated financial statements are to be distributed
and International Financial Reporting Standards (“IFRS”) have not been quantified and reflected in the accompanying
consolidated financial statements. The accounting principles used in the preparation of the accompanying consolidated
financial statements differ materially from IFRS. Accordingly, the accompanying consolidated financial statements are
not intended to present the Group’s consolidated financial position and results of its operations in accordance with
accounting principles generally accepted in such countries of users of the consolidated financial statements and IFRS.

DRT BAĞIMSIZ DENETİM VE SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş.
Member of DELOITTE TOUCHE TOHMATSU LIMITED




Hasan Kılıç
Partner

İstanbul, 14 February 2019
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 302 of 476


   Financial   TÜRKİYE HALK BANKASI AŞ
Information    THE CONSOLIDATED FINANCIAL REPORT
               AS OF AND FOR THE YEAR ENDED 31 DECEMBER 2018

               1.               The Bank’s Headquarter Address:
                                Barbaros Mahallesi Şebboy Sokak No: 4 Ataşehir/İstanbul
               2.               The Bank’s Contact Phone and Facsimile:
                                Phone : 0216 503 70 70
                                Facsimile : 0212 340 93 99
               3.               The Bank’s Website and E-mail Address:
                                Website: www.halkbank.com.tr
                                E-mail Address: halkbank.ir@halkbank.com.tr


               The consolidated year ended financial report designed by the Banking Regulation and Supervision Agency in line with Communiqué on
               Financial Statements to be Publicly Announced and the Accompanying Policies and Disclosures consists of the sections listed below:

               •      Section One       : GENERAL INFORMATION ABOUT THE PARENT BANK
               •      Section Two       : CONSOLIDATED FINANCIAL STATEMENTS
               •      Section Three     : EXPLANATIONS ON CONSOLIDATED ACCOUNTING POLICIES
               •      Section Four      : INFORMATION RELATED TO FINANCIAL POSITION AND RISK MANAGEMENT OF THE GROUP
               •      Section Five      : EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED FINANCIAL STATEMENTS
               •      Section Six       : OTHER EXPLANATIONS
               •      Section Seven     : AUDITORS’ REPORT

   300         Subsidiaries, associates, and joint ventures which are consolidated within this financial report are as below:

                     Subsidiaries                                        Associates
               1.    Halk Yatırım Menkul Değerler AŞ                  1. Demir-Halk Bank N.V.
               2.    Halk Sigorta AŞ                                  2. Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ
               3.    Halk Hayat ve Emeklilik AŞ                       3. Türk P ve I Sigorta AŞ
               4.    Halk Gayrimenkul Yatırım Ortaklığı AŞ
               5.    Halk Finansal Kiralama AŞ
               6.    Halk Portföy Yönetimi AŞ
               7.    Halk Faktoring AŞ
               8.    Halk Banka A.D., Skopje
               9.    Halkbank A.D. Beograd
               10.   Halk Varlık Kiralama AŞ

               Unless otherwise indicated, these consolidated financial statements and explanatory footnotes and disclosures as of and for the year
               ended 31 December 2018 are prepared in thousand Turkish Lira and they have been audited and presented below in accordance with
               the Communiqué on Banks’ Accounting Practice and Maintaining Documents, Banking Regulation and Supervision Agency regulations,
               Turkish Accounting Standards, Turkish Financial Reporting Standards and related communiqués and interpretations including the Banks’
               records.

               Istanbul, 14 February 2019




                    R. Süleyman Özdil         Sadık Tıltak         Ahmet Yarız            Osman Arslan          Yusuf Duran Ocak     Osman Bektaş
               Chairman of the Board          Independent          Independent           Member of the       Financial Management       Financial
                    of Directors             Member of the        Member of the       Board of Directors,        and Planning          Accounting
                                           Board of Directors,   Board of Directors, Chief Executive Officer       Vice Chief       Department Head
                                            Chairman of the       Member of the                                 Executive Officer
                                            Audit Committee      Audit Committee


               For any questions regarding this financial report, contact details of the personnel in charge is given below:
               Name/Title        : Turgay Ayık/Director
               Tel/Fax No        : 0216 503 52 14 /0212 340 09 90
                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 303 of 476


                                                                                   SECTION ONE




                                                                                                                                                                                     HALKBANK ANNUAL REPORT 2018
                                                                     General Information About the Parent Bank
		                                                                                                                                                                         Page No
I.    Establishment Date of the Parent Bank, Initial Articles of Association, History of the Parent Bank Including The Changes of These Articles                              302
II.   Capital Structure of the Parent Bank, Shareholders That Retain Direct or Indirect Control and Management of the Parent Bank, Solely or Together, Changes About
      These Issues During the Year and Disclosures About The Group                                                                                                            302
III.  Explanations Regarding the Parent Bank’s Chairman and Members of the Board of Directors, Audit Committee Members, Chief Executive Officer and Executive
      Vice Presidents and Their Shares Attributable to the Parent Bank, if any                                                                                                303
IV.   Information About the Persons and Institutions That Have Qualified Shares Attributable to the Parent Bank                                                               303
V.    Brief Information on the Parent Bank’s Functions and Lines of Activity                                                                                                  304
VI.   Explanation About Companies Within The Scope Of Consolidation                                                                                                           305
VII.  Differences Between the Communiqué on Preparation of Consolidated Financial Statements of Banks and Turkish Accounting Standards and Short Explanation About
      the Institutions Subject to Line-by-Line Method or Proportional Consolidation and Institutions Which are Deducted From Equity or Not Included in These Three Methods    306
VIII. The Existing or Potential, Actual or Legal Obstacles on the Transfer of Shareholder’s Equity Between the Parent Bank and Its Subsidiaries or the Reimbursement
      of Liabilities                                                                                                                                                          306

                                                                                  SECTION TWO
                                                                      Consolidated Financial Statements
I.        Consolidated Balance Sheet (Consolidated Statement of Financial Position)                                                                                           308
II.       Consolidated Statement of Off-Balance Sheet Items                                                                                                                   312
III.      Consolidated Statement of Income                                                                                                                                    314
IV.       Conslidated Statement of Income and Expense Items Accounted under Shareholders’ Equity                                                                              316
V.        Consolidated Statement of Changes in Shareholders’ Equity                                                                                                           318
VI.       Consolidated Statement of Cash Flows                                                                                                                                320
VII.      Consolidated Statement of Profit Distribution                                                                                                                       322

                                                                                   SECTION THREE
                                                                 Explanations on Consolidated Accounting Policies
I.        Explanations on Basis of Presentation                                                                                                                               324
II.       Explanations on the Strategy of Use of Financial Instruments and Foreign Currency Transactions                                                                      326
III.      Information About the Consolidated Associates and Subsidiaries                                                                                                      326
IV.       Explanations on Forward and Option Contracts and Derivative Products                                                                                                329


                                                                                                                                                                                     301
V.        Explanations on Interest Income and Expenses                                                                                                                        329
VI.       Explanations on Fee and Commission Income and Expenses                                                                                                              329
VII.      Explanations on Financial Assets                                                                                                                                    329
VIII.     Explanations on Impairment of Financial Assets                                                                                                                      334
IX.       Explanations on Offsetting Financial Instruments                                                                                                                    337
X.        Explanations on Sales and Repurchase Agreements (Repos) and Transactions on Securities Loaned                                                                       337
XI.       Explanations on Assets Held For Sale, Assets of Discontinued Operations and Related Liabilities                                                                     337
XII.      Explanations on Goodwill and Other Intangible Assets                                                                                                                338
XIII.     Explanations on Property and Equipment                                                                                                                              338
XIV.      Explanations on Investment Properties                                                                                                                               339
XV.       Explanations on Leasing Transactions                                                                                                                                339
XVI.      Explanations on Insurance Technical Income and Expense                                                                                                              339
XVII.     Explanations on Insurance Technical Provisions                                                                                                                      340
XVIII.    Explanations on Provisions and Contingent Liabilities                                                                                                               341
XIX.      Explanations on Employee Benefit Liabilities                                                                                                                        341
XX.       Explanations on Taxation                                                                                                                                            342
XXI.      Additional Explanations on Borrowings                                                                                                                               345
XXII.     Explanations on Shares Issued                                                                                                                                       345
XXIII.    Explanations on Bill Guarantees and Acceptances                                                                                                                     345
XXIV.     Explanations on Government Incentives                                                                                                                               345
XXV.      Explanations on Segment Reporting                                                                                                                                   345
XXVI.     Explanations on Prior Period Accounting Policies Not Valid for the Current Period                                                                                   346
XXVII.    Explanations on Other Matters                                                                                                                                       348

                                                                                     SECTION FOUR
                                                   Information Related to Financial Position and Risk Management of the Group
I.        Explanations on Consolidated Equity                                                                                                                                 349
II.       Explanations on Consolidated Credit Risk                                                                                                                            356
III.      Explanations on Consolidated Currency Risk                                                                                                                          369
IV.       Explanations on Consolidated Interest Rate Risk                                                                                                                     371
V.        Explanations on Consolidated Position Risk of Shares                                                                                                                375
VI.       Explanations on Consolidated Liquidity Risk and Liquidity Coverage Ratio                                                                                            376
VII.      Explanations on Consolidated Leverage Ratio                                                                                                                         382
VIII.     Explanations on Consolidated Business Segmentation                                                                                                                  384
IX.       Explanations on Presentation of Financial Assets and Liabilities at Fair Value                                                                                      388
X.        Explanations Related To Transactions Made on Behalf of Others and Transactions Based on Trust                                                                       390
XI.       Explanations on Consolidated Risk Management and Risk Weighted Amounts                                                                                              391
XII.      Explanations on Remuneration Policies                                                                                                                               403

                                                                                 SECTION FIVE
                                                     Explanations and Notes Related to the Consolidated Financial Statements
I.        Explanations and Notes Related to the Assets                                                                                                                        405
II.       Explanations and Notes Related to the Liabilities                                                                                                                   436
III.      Explanations and Notes Related to the Off-Balance Sheet Items                                                                                                       450
IV.       Explanations and Notes Related to the Income Statement                                                                                                              456
V.        Explanations and Notes Related to the Statement of Changes in Shareholders’ Equity                                                                                  465
VI        Explanations and Notes Related to the Cash Flow Statements                                                                                                          465
VII.      Explanations Related to the Risk Group of the Parent Bank                                                                                                           467
VIII.     Explanations on The Parent Bank’s Domestic Branches, Agencies/Branches Abroad and Off-Shore Branches                                                                468
IX.       Explanation Related to the Subsequent Events                                                                                                                        468

                                                                                   SECTION SIX
                                                                                Other Explanations
I.        Other Explanations on the Parent Bank’s Other Activities                                                                                                            469

                                                                                 SECTION SEVEN
                                                                                 Auditors’ Report
I.        Explanations on the Auditor’s Report                                                                                                                                469
II.       Explanations and Notes Prepared by the Auditors                                                                                                                     469
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 304 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               SECTION I: GENERAL INFORMATION ABOUT THE PARENT BANK

               I. ESTABLISHMENT DATE OF THE PARENT BANK, INITIAL ARTICLES OF ASSOCIATION, HISTORY OF THE PARENT BANK
               INCLUDING THE CHANGES OF THESE ARTICLES

               Türkiye Halk Bankası Anonim Şirketi (the “Parent Bank” or “Halkbank”) began its operations in accordance with the law no: 2284
               in 1938 and still continues its activities as a public commercial bank.

               II. CAPITAL STRUCTURE OF THE PARENT BANK, SHAREHOLDERS THAT RETAIN DIRECT OR INDIRECT CONTROL AND

   302         MANAGEMENT OF THE PARENT BANK SOLELY OR TOGETHER, CHANGES ABOUT THESE ISSUES DURING THE YEAR
               AND DISCLOSURES ABOUT THE GROUP

               The capital of the Parent Bank is controlled directly by the Türkiye Varlık Fonu.

               As of 31 December 2018 the shareholders’ structure and their respective ownerships are summarized as follows:

               Shareholders                               31 December 2018                                 %      31 December 2017                                %
               Türkiye Varlık Fonu(1)                              638.276                             51,06               638.276                             51,06
               Public shares(1)                                    611.641                             48,93               611.640                             48,93
               Other shareholders(2)                                    83                              0,01                    84                              0,01
               Total                                             1.250.000                            100,00             1.250.000                           100,00
               (1)
                   The shares of the Türkiye Varlık Fonu amounting to TRY 550 have been included in Public shares. With these shares, the total shares amounting TRY
               638.826 held by the Türkiye Varlık Fonu is 51,11% of the total shares.
               (2)
                   TRY 81 of the shares included in the “Other Shareholders” group belong to shareholders whose shares do not trade on the exchange (though these
               shareholders have been dematerialized in their own accounts) while TRY 2 of which belong to shareholders whose shares are monitored under the shares
               not registered under the custody of the Central Securities Depository of Turkey due to the ongoing legal action.

               In accordance with the Law No: 6327 dated 13 June 2012 and 3rd sub-article added to the Article 2 of the Law No: 4603, as per
               the Turkish Commercial Code, the Public shares will be controlled and represented by the Minister the Bank is reporting to, until
               the sale procedures of the public shares are completed.
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 305 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                       HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




III. EXPLANATIONS REGARDING THE PARENT BANK’S CHAIRMAN AND MEMBERS OF THE BOARD OF DIRECTORS,
AUDIT COMMITTEE MEMBERS, CHIEF EXECUTIVE OFFICER AND EXECUTIVE VICE PRESIDENTS AND THEIR SHARES
ATTRIBUTABLE TO THE PARENT BANK, IF ANY (1)

Name                                               Title
Recep Süleyman ÖZDİL                               Chairman of the Board of Directors
Himmet KARADAĞ                                     Vice Chairman of the Board of Directors
Osman ARSLAN                                       Member of the Board of Directors, Chief Executive Officer
Meltem TAYLAN AYDIN                                Member of the Board of Directors
Mehmet Nihat ÖMEROĞLU
Maksut SERİM
                                                   Independent Member of the Board of Directors
                                                   Member of the Board of Directors                                                    303
Sadık TILTAK                                       Independent Member of the Board of Directors, Chairman of the Audit Committee
Ahmet YARIZ                                        Independent Member of the Board of Directors, Member of the Audit Committee
Yılmaz ÇOLAK                                       Member of the Supervisory Board
Faruk ÖZÇELİK                                      Member of the Supervisory Board
Mehmet Akif AYDEMİR                                Executive Vice President, Loan Allocation and Management
Mehmet Sebahattin BULUT                            Executive Vice President, Loan Policies, Risk Monitoring, and Legal
Mustafa ÇÖDEK                                      Executive Vice President, Retail Banking
Ergin KAYA                                         Executive Vice President, Banking Operations and Information Technology
Metin KÖSTEK                                       Executive Vice President, Corporate and Internal Systems
Yusuf Duran OCAK                                   Executive Vice President, Financial Management and Planning
Selahattin SÜLEYMANOĞLU                            Executive Vice President, Human Resources and Support Management
Hasan TUNCAY                                       Executive Vice President, Corporate and Commercial Marketing
(1)
      People mentioned above do not own any shares in the Parent Bank’s capital.


a) The professionals to the Parent Bank’s top management who have assigned to their position in 2018 are listed with
titles and dates of assignment.

Title                                                                                         Name                   Starting Date
Vice Chairman of the Board of Directors                                                       Himmet KARADAĞ         13 August 2018
Independent Member of the Board of Directors                                                  Ahmet YARIZ            13 August 2018
Member of the Board of Directors                                                              Fatih METİN            7 November 2018

b) The professionals from the Parent Bank’s top management who have left their position in 2018 are listed with titles
and dates of leaving.

Title                                                                                       Name                    Leaving Date
Executive Vice President                                                                    Mehmet Hakan ATİLLA     2 June 2018
Member of the Board of Directors                                                            Yunus KARAN             13 August 2018
Member of the Board of Directors                                                            Yahya BAYRAKTAR         13 August 2018
Executive Vice President                                                                    Levend TORUSDAĞ         19 October 2018
Executive Vice President                                                                    Hakan ERYILMAZ          23 October 2018
Member of the Board of Directors                                                            Cenap AŞCI              6 November 2018
Member of the Board of Directors                                                            Fatih METİN             30 November 2018

IV. INFORMATION ABOUT THE PERSONS AND INSTITUTIONS THAT HAVE QUALIFIED SHARES ATTRIBUTABLE TO THE
PARENT BANK

Except for the Türkiye Varlık Fonu, no person or institute has any qualified shares attributable to the Parent Bank.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 306 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               V. BRIEF INFORMATION ON THE PARENT BANK’S FUNCTIONS AND LINES OF ACTIVITY

               a) General information about the Bank:

                 Türkiye Halk Bankası Anonim Şirketi began its operations in accordance with the Law No: 2284 in 1938 and still continues
                 its activities as a public commercial bank.

               b) Law numbered 4603 regarding the “Law on Türkiye Cumhuriyeti Ziraat Bankası, Türkiye Halk Bankası Anonim Şirketi
                  and Türkiye Emlak Bankası Anonim Şirketi”, was prepared within the framework of the macro-economic program for

   304            the period 2000-2002. The purpose of the law is to modernize the operations of the banks to arrive at a point where
                  the requirements of the international norms and international competition can both be reached and it also aims to sell
                  the majority of the banks’ shares to individuals or legal entities in the private sector. The Bank revised its charter of
                  establishment, elected a new board of directors and increased its nominal capital from TRY 250.000 to TRY 1.250.000
                  in the extraordinary general assembly held on 14 April 2001. Within the scope of the restructuring process, the Bank
                  received government bonds in settlement of the accumulated specific duty losses and the Bank’s whole specific duty loss
                  receivable was thus eliminated as at 30 April 2001. In addition, a significant number of personnel were encouraged to
                  sign new contracts and transferred to other government institutions.

               c) According to Article 2.2 of Law No: 4603, subsequent to the completion of the restructuring procedures, the procedures
                  involved in sale of the shares of the Bank were to be concluded under the provisions of Law No: 4046 based on the
                  “Regulation of Privatization Applications and Amendment of Some Laws and Decrees with the Force of Law”. The
                  procedures relating to restructuring and sale of the shares were going to be completed within three years (until 25
                  November 2003) as of the effective date of the related law. However, by Law No: 5230 dated 31 July 2004, the term “ 3
                  years” in Article 2.2 of Law numbered 4603 was previously amended to “5 years” and subsequently by Law No: 5572
                  dated 10 January 2007 the related term was amended to “10 years”. As a result of these amendments, the privatization
                  period of the Bank was extended. The Council of Ministers has the authority to extend this period by the half of that period
                  for one time only. The Council of Ministers extended the half of that “10 years” period as published in the Official Gazette
                  by the Decree numbered 2010/964 and dated 6 November 2010.

                 As per the Higher Council of Privatization decision numbered 2006/69 dated 11 August 2006, the public shares were
                 transferred to the Privatization Administration and 99,9% of the Bank shares were decided to be sold before 25 May
                 2008 using the block sale method. 13th Department of Council of State with its decision numbered 2006/4258 dated 29
                 November 2006 to cease the execution of the High Council of Privatization’s decision numbered 2006/69 dated 11 August
                 2006. Thereupon, as per the decision of the Higher Council of Privatization numbered 2007/8 dated 5 February 2007,
                 up to 25% of the public shares that were previously transferred to the Privatization Administration, were decided to be
                 privatized by a public offering and it was decided to be concluded by the end of 2007. The first phase of the privatization
                 process of the Bank corresponding to 24,98% was completed in the first week of May 2007 and Halkbank shares were
                 started to trade on Borsa İstanbul AŞ as of 10 May 2007 with the base price of TRY full 8,00. As per the decision of the
                 Higher Council of Privatization numbered 2012/150 dated 4 October 2012; 23,92% of the public shares held by the
                 Privatization Administration were privatized by a second public offering and privatization was completed on 21 November
                 2012.

               d) Under No: 25539 Law regarding the “Act No: 5230 with regards to the transfer of Pamukbank Türk Anonim Şirketi to
                  Türkiye Halk Bankası AŞ and amendments to other acts” which came into force as published in the Official Gazette
                  numbered 25539 dated 31 July 2004, Pamukbank (whose shares, management, and control were previously inherited
                  to the Saving Deposit Insurance Fund (“SDIF”)) was transferred to the Bank. Insolvent Pamukbank TAŞ was a private
                  sector deposit bank established by Çukurova İthalat ve İhracat TAO, Karamehmetler limited partnership and more than
                  500 shareholders. Pamukbank started its private banking operations as an incorporation in accordance with the decision
                  of the Council of Ministers numbered 4/4573 dated 5 March 1955. According to the decision of the Banking Regulation
                  and Supervision Agency numbered 742 published in the Official Gazette numbered 24790 dated 19 June 2002 including
                  3rd and 4th Sub-articles in the Article 14 of the Banking Law No: 4389, the shareholders rights, excluding dividends,
                  management and supervision of Pamukbank were transferred to the Saving Deposit Insurance Fund as of 18 June 2002.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 307 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                    HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




e) The Parent Bank’s service activities and operating areas: The Parent Bank’s operating areas include, commercial
   financing and corporate banking, fund management operations, retail banking and credit card operations.

    As of 31 December 2018, the Bank operates with a total of 994 branches consisting of 988 domestic and 6 foreign
    branches that are 5 in Cyprus and 1 in Bahrain. Domestic branches include 47 satellite branches. The Bank has also 3
    representative office in England, Singapore and Iran.

VI. EXPLANATION ABOUT COMPANIES WITHIN THE SCOPE OF CONSOLIDATION

The Parent Bank and its subsidiaries;
                                                                                                                                    305
-   Halk Yatırım Menkul Değerler AŞ
-   Halk Sigorta AŞ
-   Halk Hayat ve Emeklilik AŞ
-   Halk Gayrimenkul Yatırım Ortaklığı AŞ
-   Halk Finansal Kiralama AŞ
-   Halk Portföy Yönetimi AŞ
-   Halk Faktoring AŞ
-   Halk Banka A.D. Skopje
-   Halkbank A.D. Beograd
- Halk Varlık Kiralama AŞ
are consolidated “line by line” in the accompanying consolidated financial statements.

The Parent Bank’s associates;
- Demir-Halk Bank N.V.
- Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ
- Türk P ve I Sigorta AŞ
are accounted for at “equity method” in the accompanying consolidated financial statements.

Halk Gayrimenkul Yatırım Ortaklığı AŞ (“Halk GYO”), a subsidiary of the Parent Bank established in 2010, was registered on
18 October 2010. Halk GYO’s main line of business is, to form and improve real estate portfolios and to invest in real estate
based capital market instruments. Halk GYO’s main operational objective is to invest in capital market instruments based on
real estates, real estate projects and rights based on real estates, as per the Capital Markets Board’s (“CMB”) regulation on
investment trusts.

As at 15 February 2013 28% shares of Halk GYO has been offered to public. After collecting potential investors’ book building,
Halk GYO’s shares started to be traded on Borsa İstanbul AŞ since 22 February 2013.

Halk Finansal Kiralama AŞ (“Halk Leasing”) was established in September 1991 in Turkey and its main line of business is
financial leasing. Halk Leasing operates under the provisions of the Turkish financial leasing law number 6361.

Halk Banka A.D., Skopje, formerly Export and Credit Bank A.D., Skopje is a subsidiary of the Parent Bank as of 8 April 2011,
operating in Macedonia. The Bank’s main activities include commercial lending, accepting deposits, and retail banking services in
the country and abroad.

Halk Portföy Yönetimi AŞ (“Halk Portföy”), a subsidiary of the Parent Bank established in 2011, was registered on 30 June 2011.
Halk Portföy’s main line of business is to provide portfolio and fund management services.

Halk Faktoring AŞ’s (“Halk Faktoring”) main line of business is to provide factoring services that include legitimate commercial
lending for all domestic and international trade operation.

Halkbank A.D. Beograd is a subsidiary of the Parent Bank as of 28 May 2015. Its main activities include commercial lending,
accepting deposits, and retail banking services in the country and abroad.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 308 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Halk Sigorta AŞ (“Halk Sigorta”) was founded in 1958 under the leadership of Halkbank as the first cooperative in Turkey
               to engage in a full array of insurance activities with the participation of the Artisans and Tradesmen Loan and Guarantee
               Cooperatives. Halk Sigorta’s business name was changed to Halk Sigorta AŞ from Birlik Sigorta AŞ at the Extraordinary General
               Assembly Meeting held on 27 December 2010.

               Halk Hayat ve Emeklilik AŞ (“Halk Emeklilik”) was established in 1998 under the business name of Birlik Hayat Sigorta AŞ to
               operate in life and personal accident insurance, coinsurance, reinsurance and retrocession businesses for individuals both in
               Turkey and abroad. Halk Emeklilik became a subsidiary in early 2006 when Halkbank acquired the shares held by Türkiye Halk
               Bankası Personnel Provident Fund.

   306         Halk Yatırım Menkul Değerler AŞ (“Halk Yatırım”), was established in 1997 to carry out capital markets activities, to purchase and
               sell capital markets instruments, and to execute stock exchange transactions. Halk Yatırım became a subsidiary in early 2006
               when Halkbank bought the shares of Turkey Halk Bankası Personnel Provident Fund.

               Halk Varlık Kiralama A.Ş. was established on 3 October 2017 with the purpose of issuing “Lease Certificate” in accordance with
               the Capital Markets Board Law No. 6362, the CMB Communiqué and the related regulations of the CMB.

               For the purposes of the consolidated financial statements, the Parent Bank and its consolidated subsidiaries are referred to as
               “the Group”.

               VII. DIFFERENCES BETWEEN THE COMMUNıQUE ON PREPARATION OF CONSOLIDATED FINANCIAL STATEMENTS OF
               BANKS AND TURKISH ACCOUNTING STANDARDS AND SHORT EXPLANATION ABOUT THE ıNSTıTUTIONS SUBJECT TO
               LINE-BY-LINE METHOD OR PROPORTIONAL CONSOLIDATION AND ıNSTıTUTIONS WHICH ARE DEDUCTED FROM EQUITY
               OR NOT INCLUDED IN THESE THREE METHODS

               Due to the differences between the Communiqué on Preparation of Consolidated Financial Statements of Banks and Turkish
               Accounting Standards (TAS), the non-financial subsidiary, Bileşim Alternatif Dağ. Kan. AŞ, is not accounted for under
               consolidation principles in the consolidated financial statements. In the financial statements prepared in accordance with
               International Financial Reporting Standards, Bileşim Alternatif Dağ. Kan. AŞ is included in the scope of consolidation by-line
               method.

               The Parent Bank’s subsidiaries Halk Sigorta AŞ, Halk Hayat Emeklilik AŞ, Halk Yatırım Menkul Değerler AŞ, Halk Gayrimenkul
               Yatırım Ortaklığı AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ, Halk Banka A.D. Skopje, Halk Faktoring AŞ, Halkbank
               A.D. Beograd and Halk Varlık Kiralama AŞ are included in the scope of consolidation by line-by-line method.

               Demir-Halk Bank N.V. (“Demir Halk Bank”), Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ and Türk P ve I Sigorta AŞ which are
               qualified as investments in associates, are presented in the consolidated financial statements based on equity method of
               accounting. An associate is a partnership in whose capital the Parent Bank participates and over which it has no significant
               influence and control, established at home and abroad.

               There is no investment in shares of banks and financial institutions, with shareholding of more than 10% as deducted from
               capital.

               Since all banks has the same equal shareholding, Kredi Kayıt Bürosu AŞ and Bankalararası Kart Merkezi AŞ are not consolidated
               in the financial statements and thus, the Parent Bank has no control over these entities.

               VIII. THE EXISTING OR POTENTIAL, ACTUAL OR LEGAL OBSTACLES ON THE TRANSFER OF SHAREHOLDER’S EQUITY
               BETWEEN THE PARENT BANK AND ITS SUBSIDIARIES OR THE REIMBURSEMENT OF LIABILITIES

               Immediate transfer of the shareholder’s equity between the Parent Bank and its subsidiaries is not in question. Dividend
               distribution from shareholders’ equity is done according to related regulations.

               There is no existing or potential, actual or legal obstacle to the reimbursement of liabilities between the Parent Bank and its
               subsidiaries. The Parent Bank charge or pay cost of the services according to the service agreements done between the Parent
               Bank and its subsidiaries.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 309 of 476




                                                                                                     HALKBANK ANNUAL REPORT 2018
SECTION II: CONSOLIDATED FINANCIAL STATEMENTS

I.     Consolidated Balance Sheet (Consolidated Statement of Financial Position)
II.    Consolidated Statement of Off-Balance Sheet Items
III.   Consolidated Statement of Income
IV.    Consolidated Statement of Income and Expense Items Accounted for under Shareholders’ Equity
V.     Consolidated Statement of Changes in Shareholders’ Equity
VI.    Consolidated Statement of Cash Flows
VII.   Consolidated Statement of Profit Distribution

                                                                                                     307
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 310 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Balance Sheet
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               I. CONSOLIDATED BALANCE SHEET (CONSOLIDATED STATEMENT OF FINANCIAL POSITION)

                                                                                                                                                Audited
                                                                                                                                             Current Period
                                                                                                                                          31 December 2018
                       ASSETS                                                                                      Note             TRY            FC             TOTAL
               I.      FINANCIAL ASSETS (NET)                                                                              66.616.717     50.947.821        117.564.538
               1.1     Cash and Cash Equivalents                                                                             4.229.804    36.561.409         40.791.213
               1.1.1   Cash and Balances with Central Bank                                                          (1)      3.983.094    31.596.630          35.579.724
               1.1.2   Banks                                                                                        (3)         181.392     4.964.779          5.146.171
               1.1.3   Money Markets                                                                                             65.318              -            65.318
               1.2     Financial Assets at Fair Value Through Profit or Loss                                        (2)    14.516.355          22.580        14.538.935


   308
               1.2.1   Government Debt Securities                                                                           14.415.482         21.455         14.436.937
               1.2.2   Equity Instruments                                                                                            74         1.125              1.199
               1.2.3   Other Financial Assets                                                                                   100.799              -           100.799
               1.3     Financial Assets at Fair Value Through Other Comprehensive Income                            (4)      2.720.192      2.144.620          4.864.812
               1.3.1   Government Debt Securities                                                                            2.579.303      2.058.759          4.638.062
               1.3.2   Equity Instruments                                                                                        24.793        85.861            110.654
               1.3.3   Other Financial Assets                                                                                   116.096              -           116.096
               1.4     Financial Assets Measured at Amortised Cost                                                  (6)    45.172.546     11.158.799         56.331.345
               1.4.1   Government Debt Securities                                                                           45.110.909     11.158.799         56.269.708
               1.4.2   Other Financial Assets                                                                                    61.637              -            61.637
               1.5     Derivative Financial Assets                                                                  (2)               9     1.062.072          1.062.081
               1.5.1   Derivative Financial Assets at Fair Value Through Profit or Loss                                               9     1.062.072          1.062.081
               1.5.2   Derivative Financial Assets at Fair Value Through Other Comprehensive Income                                   -              -                 -
               1.6     Non – Performing Financial Assets                                                                              -              -                 -
               1.7     Expected Loss Provision (-)                                                                               22.189         1.659             23.848
               II.     LOANS (Net)                                                                                        167.468.515     91.240.753        258.709.268
               2.1     Loans                                                                                        (5)   165.210.011     88.937.841        254.147.852
               2.1.1   Measured at Amortised Cost                                                                          165.210.011     88.937.841        254.147.852
               2.1.2   Fair Value Through Profit or Loss                                                                              -              -                 -
               2.1.3   Fair Value Through Other Comprehensive Income                                                                  -              -                 -
               2.2     Lease Receivables                                                                           (10)        921.654      1.991.539          2.913.193
               2.2.1   Financial Lease Receivables                                                                           1.485.617      2.279.737          3.765.354
               2.2.2   Operating Lease Receivables                                                                                    -              -                 -
               2.2.3   Unearned Income (-)                                                                                      563.963       288.198            852.161
               2.3     Factoring Receivables                                                                                 1.253.064        139.535          1.392.599
               2.3.1   Measured at Amortised Cost                                                                             1.253.064       139.535          1.392.599
               2.3.2   Fair Value Through Profit or Loss                                                                              -              -                 -
               2.3.3   Fair Value Through Other Comprehensive Income                                                                  -              -                 -
               2.4     Non- Performing Loans                                                                        (5)      8.652.580        630.418          9.282.998
               2.5     Expected Credit Loss (-)                                                                     (5)      8.568.794        458.580          9.027.374
               2.5.1   12 Month Expected Credit Losses (Stage I)                                                              1.010.590        27.355          1.037.945
               2.5.2   Significant Increase in Credit Risk (Stage II)                                                         1.185.419        21.456          1.206.875
               2.5.3   Credit – Impaired Losses (Stage III / Special Provision)                                               6.372.785       409.769          6.782.554
               III.    PROPERTY AND EQUIPMENT HELD FOR SALE PURPOSE AND RELATED TO DISCONTINUED OPERATIONS (NET)   (16)           9.593              -             9.593
               3.1     Held for Sale Purpose                                                                                      9.593              -             9.593
               3.2     Related to Discontinued Operations                                                                             -              -                 -
               IV.     EQUITY INVESTMENTS                                                                                        84.321       431.547            515.868
               4.1     Investments in Associates (Net)                                                              (7)          27.175       431.547            458.722
               4.1.1   Associates Valued Based on Equity Method                                                                  17.823       431.547            449.370
               4.1.2   Unconsolidated Associates                                                                                  9.352              -             9.352
               4.2     Subsidiaries (Net)                                                                           (8)          57.146              -            57.146
               4.2.1   Unconsolidated Financial Subsidiaries                                                                          -              -                 -
               4.2.2   Unconsolidated Non- Financial Subsidiaries                                                                57.146              -            57.146
               4.3     Joint Ventures (Net)                                                                         (9)               -              -                 -
               4.3.1   Joint Ventures Valued Based on Equity Method                                                                   -              -                 -
               4.3.2   Unconsolidated Joint Ventures                                                                                  -              -                 -
               V.      PROPERTY AND EQUIPMENT (Net)                                                                (12)      4.514.930        124.956          4.639.886
               VI.     INTANGIBLE ASSETS (Net)                                                                     (13)        149.098         34.313            183.411
               6.1     Goodwill                                                                                                       -              -                 -
               6.2     Other                                                                                                    149.098        34.313            183.411
               VII.    INVESTMENT PROPERTIES (Net)                                                                 (14)        967.406          5.995            973.401
               VIII.   CURRENT TAX ASSET                                                                                         19.860         6.183             26.043
               IX.     DEFERRED TAX ASSET                                                                          (15)          95.326         3.019             98.345
               X.      OTHER ASSETS                                                                                (17)      4.406.874      1.094.449          5.501.323

                       TOTAL ASSETS                                                                                       244.332.640     143.889.036      388.221.676



                                      The accompanying notes are an integral part of these consolidated financial statements.
                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 311 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Consolidated Balance Sheet
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




I. CONSOLIDATED BALANCE SHEET (CONSOLIDATED STATEMENT OF FINANCIAL POSITION)
                                                                                                                  Audited
                                                                                                                Prior period
                                                                                                           31 December 2017
         ASSETS                                                                  Note                TRY             FC                Total
I.       CASH AND BALANCES WITH THE CENTRAL BANK                                  (1)        12.917.490    23.763.887           36.681.377
II.      FINANCIAL ASSETS AT FV THROUGH PROFIT AND LOSS (Net)                     (2)        10.120.010        363.498          10.483.508
2.1      Trading financial assets                                                             10.120.010        363.498          10.483.508
2.1.1    Public sector debt securities                                                        10.095.327               -         10.095.327
2.1.2    Share certificates                                                                          354            886                1.240
2.1.3    Financial assets held for trading                                                           118        362.398              362.516
2.1.4    Other marketable securities                                                              24.211            214               24.425


                                                                                                                                               309
2.2      Financial assets at fair value through profit and loss                                        -               -                   -
2.2.1    Public sector debt securities                                                                 -               -                   -
2.2.2    Share certificates                                                                            -               -                   -
2.2.3    Loans                                                                                         -               -                   -
2.2.4    Other marketable securities                                                                   -               -                   -
III.     BANKS                                                                     (3)           677.360     5.635.807            6.313.167
IV.      MONEY MARKET PLACEMENTS                                                               1.288.168               -          1.288.168
4.1      Interbank money market placements                                                     1.258.647               -          1.258.647
4.2      Takasbank (Clearing & Settlement Bank) Money Market placements                           29.211               -              29.211
4.3      Receivables from reverse repurchase agreements                                              310               -                 310
V.       FINANCIAL ASSETS AVAILABLE FOR SALE (Net)                                 (4)       11.599.564      6.099.614          17.699.178
5.1      Share certificates                                                                       24.561         54.538               79.099
5.2      Public sector debt securities                                                        11.575.003     6.045.076           17.620.079
5.3      Other marketable securities                                                                   -               -                   -
VI.      LOANS AND RECEIVABLES                                                     (5)      139.626.734    65.925.861          205.552.595
6.1      Loans and receivables                                                               138.299.409    65.842.861          204.142.270
6.1.1    Loans extended to risk group of the Bank                                                      -               -                   -
6.1.2    Public sector debt securities                                                                 -               -                   -
6.1.3    Other                                                                               138.299.409    65.842.861          204.142.270
6.2      Loans under follow-up                                                                 6.106.597        189.809           6.296.406
6.3      Specific provisions (-)                                                               4.779.272        106.809           4.886.081
VII.     FACTORING RECEIVABLES                                                                 1.051.939       159.993            1.211.932
VIII.    HELD TO MATURITY INVESTMENTS (Net)                                        (6)        19.304.493     2.682.606           21.987.099
8.1      Public sector debt securities                                                        19.261.098     2.682.606           21.943.704
8.2      Other marketable securities                                                              43.395               -              43.395
IX.      INVESTMENTS IN ASSOCIATES (Net)                                           (7)            22.590       330.548              353.138
9.1      Accounted for under equity method                                                        16.270        330.548              346.818
9.2      Unconsolidated associates                                                                 6.320               -               6.320
9.2.1    Financial investments                                                                         -               -                   -
9.2.2    Non-financial investments                                                                 6.320               -               6.320
X.       INVESTMENTS IN SUBSIDIARIES (Net)                                         (8)            52.178               -              52.178
10.1     Unconsolidated financial subsidiaries                                                         -               -                   -
10.2     Unconsolidated non-financial subsidiaries                                                52.178               -              52.178
XI.      JOINT VENTURES (Net)                                                      (9)                 -               -                   -
11.1     Accounted for under equity method                                                             -               -                   -
11.2     Unconsolidated joint ventures                                                                 -               -                   -
11.2.1   Financial joint ventures                                                                      -               -                   -
11.2.2   Non-financial joint ventures                                                                  -               -                   -
XII.     FINANCE LEASE RECEIVABLES (Net)                                          (10)           626.642     2.044.611            2.671.253
12.1     Finance lease receivables                                                               788.528      2.378.704            3.167.232
12.2     Operating lease receivables                                                                   -               -                   -
12.3     Other                                                                                         -               -                   -
12.4     Unearned income (-)                                                                     161.886        334.093              495.979
XIII.    DERIVATIVE FIN. ASSETS HELD FOR RISK MANAGEMENT                          (11)                 -               -                   -
13.1     Fair value risk hedging                                                                       -               -                   -
13.2     Cash flow risk hedging                                                                        -               -                   -
13.3     Net foreign investment risk hedging                                                           -               -                   -
XIV.     TANGIBLE ASSETS (Net)                                                    (12)         3.658.962         92.638           3.751.600
XV.      INTANGIBLE ASSETS (Net)                                                  (13)           120.393         22.702             143.095
15.1     Goodwill                                                                                      -               -                   -
15.2     Other                                                                                   120.393         22.702              143.095
XVI.     INVESTMENT PROPERTIES (Net)                                              (14)           905.720          4.658             910.378
XVII.    TAX ASSETS                                                                               87.747          6.296               94.043
17.1     Current tax assets                                                                        2.841          4.021                6.862
17.2     Deferred tax assets                                                      (15)            84.906          2.275               87.181
XVIII.   ASSETS HELD FOR SALE AND HELD FROM DISCONTINUED OPERATIONS (Net)         (16)               790               -                 790
18.1     Held for sale purpose                                                                       790               -                 790
18.2     Held from discontinued operations                                                             -               -                   -
XIX.     OTHER ASSETS                                                             (17)         2.630.828       395.429            3.026.257

         TOTAL ASSETS                                                                       204.691.608    107.528.148         312.219.756




                         The accompanying notes are an integral part of these consolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 312 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Balance Sheet
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               I. CONSOLIDATED BALANCE SHEET (CONSOLIDATED STATEMENT OF FINANCIAL POSITION)
                                                                                                                                             Audited
                                                                                                                                          Current Period
                                                                                                                                        31 December 2018
                        LIABILITIES                                                                              Note           TRY                FC            TOTAL

               I.       DEPOSITS                                                                                  (1)   137.508.551      113.070.969       250.579.520
               II.      FUNDS BORROWED                                                                            (3)     1.286.624       13.987.856        15.274.480
               III.     MONEY MARKET BORROWINGS                                                                          32.815.996         5.402.273       38.218.269
               IV.      SECURITIES ISSUED (Net)                                                                   (4)     4.321.374       12.024.839        16.346.213
               4.1      Bills                                                                                             2.164.993                 -         2.164.993

   310         4.2
               4.3
               V.
                        Assets Backed Securities
                        Bonds
                        FUNDS                                                                                     (5)
                                                                                                                          1.951.469
                                                                                                                            204.912
                                                                                                                          2.874.121
                                                                                                                                                    -
                                                                                                                                           12.024.839
                                                                                                                                                    -
                                                                                                                                                              1.951.469
                                                                                                                                                             12.229.751
                                                                                                                                                              2.874.121
               5.1      Borrower Funds                                                                                           42                 -                42
               5.2      Other                                                                                             2.874.079                 -         2.874.079
               VI.      FINANCIAL LIABLITIES AT FAIR VALUE THROUGH PROFIT OR LOSS                                                 -                 -                 -
               VII.     DERIVATIVE FINANCIAL ASSETS                                                               (2)            16           410.323           410.339
               7.1      Derivative Financial Liabilities at Fair Value Through Profit or Loss                                    16           410.323           410.339
               7.2      Derivative Financial Liabilities at Fair Value Through Other Comprehensive Income                         -                 -                 -
               VIII.    FACTORING LIABILITIES                                                                                 2.310               107             2.417
               IX.      LEASE LIABILITIES                                                                         (7)            85                 -                85
               9.1      Financial Lease                                                                                          85                 -                85
               9.2      Operating Lease                                                                                           -                 -                 -
               9.3      Other                                                                                                     -                 -                 -
               9.4      Deferred Financial Lease Expenses ( - )                                                                   -                 -                 -
               X.       PROVISIONS                                                                                (9)     4.153.786            13.000         4.166.786
               10.1     Restructuring Provisions                                                                                  -                 -                 -
               10.2     Reserve for Employee Benefits                                                                       915.732            10.886           926.618
               10.3     Insurance for Technical Provision(Net)                                                            2.215.153                 -         2.215.153
               10.4     Other Provisions                                                                                  1.022.901             2.114         1.025.015
               XI.      CURRENT TAX LIABILITY                                                                    (10)       729.532             8.140           737.672
               XII.     DEFERRED TAX LIABILITIES                                                                 (10)       453.608             2.152           455.760
               XIII.    LIABILITIES FOR PROPERTY AND EQUIPMENT HELD FOR SALE AND RELATED TO
                        DISCONTINUED OPERATIONS (Net)                                                            (11)           2.030               -              2.030
               13.1     Held for Sale Purpose                                                                                    2030               -              2.030
               13.2     Related to Discontinued Operations                                                                          -               -                  -
               XIV.     SUBORDINATED DEBT INSTRUMENTS                                                            (12)      6.182.084                -         6.182.084
               14.1     Loans                                                                                                       -               -                  -
               14.2     Other Debt Instruments                                                                             6.182.084                -         6.182.084
               XV.      OTHER LIABILITIES                                                                         (6)    22.367.642        1.063.018        23.430.660
               XVI.     SHAREHOLDERS’ EQUITY                                                                     (13)    29.202.725          338.515        29.541.240
               16.1     Paid in Capital                                                                                    1.250.000                -         1.250.000
               16.2     Capital Reserves                                                                                   1.267.795                -         1.267.795
               16.2.1   Share Premium                                                                                          39.740               -             39.740
               16.2.2   Share Cancellation Profits                                                                                  -               -                  -
               16.2.3   Other Capital Reserves                                                                             1.228.055                -         1.228.055
               16.3     Accumulated Other Comprehensive Income or Loss Not Reclassified Through Profit or Loss             2.468.324            (105)         2.468.219
               16.4     Accumulated Other Comprehensive Income or Loss Reclassified Through Profit ort Loss                  (20.981)       (154.979)          (175.960)
               16.5     Profit Reserves                                                                                   20.490.940          329.114        20.820.054
               16.5.1   Legal Reserves                                                                                     2.009.871            8.868         2.018.739
               16.5.2   Status Reserves                                                                                             -               -                  -
               16.5.3   Extraordinary Reserves                                                                            18.433.927          104.574        18.538.501
               16.5.4   Other Profit Reserves                                                                                  47.142         215.672            262.814
               16.6     Income or (Loss)                                                                                   3.505.282          159.209         3.664.491
               16.6.1   Prior Periods’ Income or (Loss)                                                                      808.240          199.604         1.007.844
               16.6.2   Current Period Income or (Loss)                                                                    2.697.042         (40.395)         2.656.647
               16.7     Minority Shares                                                                          (14)        241.365            5.276            246.641

                        TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                                      241.900.484      146.321.192       388.221.676




                                        The accompanying notes are an integral part of these consolidated financial statements.
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 313 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                            HALKBANK ANNUAL REPORT 2018
Consolidated Balance Sheet
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




I. CONSOLIDATED BALANCE SHEET (CONSOLIDATED STATEMENT OF FINANCIAL POSITION)
                                                                                                                             Audited
                                                                                                                           Prior period
                                                                                                                       31 December 2017
          LIABILITIES                                                                       Note              TRY              FC                   Total
I.        DEPOSITS                                                                           (1)   116.559.965        76.710.656          193.270.621
1.1       Deposits Held by the Risk Group of the Bank                                                      21.534                8                21.542
1.2       Other                                                                                     116.538.431       76.710.648           193.249.079
II.       DERIVATIVE FINANCIAL LIABILITIES HELD FOR TRADING                                  (2)              146        150.527                150.673
III.      FUNDS BORROWED                                                                     (3)      1.436.861       18.621.623           20.058.484
IV.       MONEY MARKET BALANCES                                                                     29.615.560         5.387.762           35.003.322
4.1       Interbank money market borrowings                                                          29.030.813         1.247.014           30.277.827


                                                                                                                                                            311
4.2       Takasbank (Clearing & Settlement Bank) Money Market takings                                    377.295                 -              377.295
4.3       Funds from repurchase agreements                                                               207.452        4.140.748             4.348.200
V.        MARKETABLE SECURITIES ISSUED (Net)                                                 (4)      3.381.225        8.640.905            12.022.130
5.1       Treasury bills                                                                               3.280.789                 -            3.280.789
5.2       Asset-backed securities                                                                        100.436                 -              100.436
5.3       Bonds                                                                                                  -      8.640.905             8.640.905
VI.       FUNDS                                                                              (5)      2.724.634                  -           2.724.634
6.1       Borrower Funds                                                                                      860                -                   860
6.2       Other                                                                                        2.723.774                 -            2.723.774
VII.      SUNDRY CREDITORS                                                                            3.678.813          179.545             3.858.358
VIII.     OTHER LIABILITIES                                                                  (6)     11.476.631          526.985            12.003.616
IX.       FACTORING PAYABLES                                                                                2.307             755                  3.062
X.        FINANCE LEASE PAYABLES                                                             (7)                 -               -                      -
10.1      Finance lease payables                                                                                 -               -                      -
10.2      Operating lease payables                                                                               -               -                      -
10.3      Other                                                                                                  -               -                      -
10.4      Deferred finance lease expenses (-)                                                                    -               -                      -
XI.       DERIVATIVE FINANCIAL LIABILITIES HELD FOR RISK MANAGEMENT                          (8)                 -               -                      -
11.1      Fair value risk hedging                                                                                -               -                      -
11.2      Cash flow risk hedging                                                                                 -               -                      -
11.3      Net foreign investment risk hedging                                                                    -               -                      -
XII.      PROVISIONS                                                                         (9)      5.299.348            40.741            5.340.089
12.1      General loan provisions                                                                      2.288.701           28.456             2.317.157
12.2      Restructuring provisions                                                                               -               -                      -
12.3      Employee benefits provisions                                                                   854.242            6.198               860.440
12.4      Insurance technical reserves (Net)                                                           1.810.804                 -            1.810.804
12.5      Other provisions                                                                               345.601            6.087               351.688
XIII.     TAX LIABILITIES                                                                   (10)      1.244.449             7.244            1.251.693
13.1      Current tax liabilities                                                                        672.431            5.092               677.523
13.2      Deferred tax liabilities                                                                        572.018           2.152                574.170
XIV.      LIABILITIES FOR ASSET HELD FOR SALE AND HELD FROM DISCONTINUED OPERATIONS (Net)   (11)                 -               -                      -
14.1      Held for sale purpose                                                                                  -               -                      -
14.2      Held from discontinued operations                                                                      -               -                      -
XV.       SUBORDINATED LOAN                                                                 (12)       1.004.385                 -            1.004.385
XVI.      SHAREHOLDERS' EQUITY                                                              (13)     25.378.161          150.528            25.528.689
16.1      Paid-in capital                                                                              1.250.000                 -            1.250.000
16.2      Capital reserves                                                                             3.088.739        (240.647)             2.848.092
16.2.1    Share Premium                                                                                    39.737                -                39.737
16.2.2    Share cancellation profits                                                                             -               -                      -
16.2.3    Marketable securities revaluation fund                                                        (366.800)       (240.961)              (607.761)
16.2.4    Tangible assets revaluation reserves                                                         2.253.371              275             2.253.646
16.2.5    Intangible assets revaluation reserves                                                                 -               -                      -
16.2.6    Revaluation reserves of investment properties                                                          -               -                      -
16.2.7    Bonus shares of subsidiaries, associates and joint ventures                                       4.723                -                 4.723
16.2.8    Hedging Funds (effective portion)                                                                      -               -                      -
16.2.9    Value Increase on Assets Held for Sale                                                                 -               -                      -
16.2.10   Other capital reserves                                                                       1.157.708               39             1.157.747
16.3      Profit reserves                                                                             16.900.753          180.650            17.081.403
16.3.1    Legal reserves                                                                               1.750.382            8.559             1.758.941
16.3.2    Statutory reserves                                                                                     -               -                      -
16.3.3    Extraordinary reserves                                                                      15.103.229           27.317            15.130.546
16.3.4    Other profit reserves                                                                            47.142         144.774                191.916
16.4      Profit/Loss                                                                                  3.932.096          206.974             4.139.070
16.4.1    Prior years’ profits/losses                                                                      (4.150)        104.981                100.831
16.4.2    Period profit/loss                                                                           3.936.246          101.993             4.038.239
16.5      Minority shares                                                                   (14)          206.573           3.551                210.124
          TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY                                               201.802.485       110.417.271          312.219.756




                          The accompanying notes are an integral part of these consolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 314 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Statement of Off-Balance Sheet Items
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. CONSOLIDATED STATEMENT OF OFF BALANCE SHEET ITEMS
                                                                                                                                         Audited
                                                                                                                                      Current Period
                                                                                                                                   31 December 2018
                          OFF BALANCE SHEET                                                           Note                TRY               FC                  TOTAL
               A.         COMMITMENTS AND CONTINGENCIES (I+II+III)                                                70.479.149      89.431.738             159.910.887
               I.         GUARANTEES AND SURETIES                                                      (1)        36.985.278      46.684.697               83.669.975
               1.1        Letters of guarantee                                                                     34.982.709      36.415.106               71.397.815
               1.1.1     Guarantees subject to public procurement law                                               1.982.722      12.444.947               14.427.669
               1.1.2     Guarantees given for foreign trade operations                                                       -          64.120                  64.120
               1.1.3     Other letters of guarantee                                                                32.999.987      23.906.039               56.906.026
               1.2       Bank loans                                                                                    11.845       7.038.415                7.050.260
               1.2.1     Import acceptances                                                                                  -          94.572                  94.572
               1.2.2     Other bank acceptances                                                                        11.845       6.943.843                6.955.688
               1.3       Letters of credit                                                                            119.895       3.110.315                3.230.210



   312
               1.3.1     Documentary letters of credit                                                                119.895       3.110.315                3.230.210
               1.3.2     Other letters of credit                                                                             -                -                       -
               1.4       Guaranteed refinancing                                                                              -                -                       -
               1.5       Endorsements                                                                                        -                -                       -
               1.5.1     Endorsements to Central Bank of the Republic of Turkey                                              -                -                       -
               1.5.2     Other Endorsements                                                                                  -                -                       -
               1.6       Purchase guarantees on marketable security issuance                                                 -                -                       -
               1.7       Factoring guarantees                                                                                -                -                       -
               1.8       Other guarantees                                                                           1.870.829          120.861               1.991.690
               1.9       Other sureties                                                                                      -                -                       -
               II.       COMMITMENTS                                                                   (1)        24.243.741        3.598.496              27.842.237
               2.1       Irrevocable commitments                                                                  24.091.603        2.105.823               26.197.426
               2.1.1     Forward asset purchase commitments                                                           807.737       1.228.932                2.036.669
               2.1.2     Forward deposit purchase and sale commitments                                                       -                -                      -
               2.1.3     Capital commitments to subsidiaries and associates                                                 -                -                       -
               2.1.4     Loan granting commitments                                                                  4.159.896          530.684               4.690.580
               2.1.5     Securities underwriting commitments                                                                -                -                       -
               2.1.6     Payment commitments for reserve deposits                                                           -                -                       -
               2.1.7     Payment commitments for Cheques                                                            2.661.413                -               2.661.413
               2.1.8     Tax and fund liabilities from export commitments                                              65.280                -                  65.280
               2.1.9     Commitments for credit card expenditure limits                                           12.674.648            54.296              12.728.944
               2.1.10    Commitments for credit cards and banking services promotions                                  31.409                -                  31.409
               2.1.11    Receivables from short sale commitments                                                            -                -                       -
               2.1.12    Payables for short sale commitments                                                                -                -                       -
               2.1.13    Other irrevocable commitments                                                              3.691.220          291.911               3.983.131
               2.2       Revocable commitments                                                                        152.138       1.492.673                1.644.811
               2.2.1     Revocable loan granting commitments                                                                -       1.137.584                1.137.584
               2.2.2     Other revocable commitments                                                                  152.138          355.089                 507.227
               III.      DERIVATIVE FINANCIAL INSTRUMENTS                                                          9.250.130      39.148.545               48.398.675
               3.1       Derivative financial instruments held for risk management                                          -                -                       -
               3.1.1     Fair value risk hedging transactions                                                               -                -                       -
               3.1.2     Cash flow risk hedging transactions                                                                -                -                       -
               3.1.3     Net foreign investment risk hedging transactions                                                   -                -                       -
               3.2       Transactions for trading                                                                   9.250.130      39.148.545              48.398.675
               3.2.1     Forward foreign currency buy/sell transactions                                             1.805.572       5.242.539                7.048.111
               3.2.1.1   Forward foreign currency transactions-buy                                                  1.553.375       3.067.752                4.621.127
               3.2.1.2   Forward foreign currency transactions-sell                                                   252.197       2.174.787                2.426.984
               3.2.2     Currency and interest rate swaps                                                           5.146.767      28.105.082              33.251.849
               3.2.2.1   Currency swap-buy                                                                          1.012.983       7.070.935                8.083.918
               3.2.2.2   Currency swap-sell                                                                         4.133.784       3.641.263                7.775.047
               3.2.2.3   Interest rate swap-buy                                                                             -       8.696.442                8.696.442
               3.2.2.4   Interest Rate swap-sell                                                                            -       8.696.442                8.696.442
               3.2.3     Currency, interest rate and marketable securities options                                  2.297.791       3.561.455                5.859.246
               3.2.3.1   Currency call options                                                                      1.148.905       1.780.728                2.929.633
               3.2.3.2   Currency put options                                                                       1.148.886       1.780.727                2.929.613
               3.2.3.3   Interest rate call options                                                                         -                -                       -
               3.2.3.4   Interest rate put options                                                                          -                -                       -
               3.2.3.5   Marketable securities call options                                                                 -                -                       -
               3.2.3.6   Marketable securities put options                                                                  -                -                       -
               3.2.4     Currency futures                                                                                   -                -                       -
               3.2.4.1   Currency futures-buy                                                                               -                -                       -
               3.2.4.2   Currency futures-sell                                                                              -                -                       -
               3.2.5     Interest rate buy/sell futures                                                                     -                -                       -
               3.2.5.1   Interest rate futures-buy                                                                          -                -                       -
               3.2.5.2   Interest rate futures-sell                                                                         -                -                       -
               3.2.6     Other                                                                                              -       2.239.469                2.239.469
               B.        CUSTODY AND PLEDGED ASSETS (IV+V+VI)                                                   957.578.147      312.632.590           1.270.210.737
               IV.       CUSTODIES                                                                              435.748.450       42.655.486             478.403.936
               4.1       Assets under management                                                                            -                -                       -
               4.2       Custody marketable securities                                                           164.714.542        1.017.194             165.731.736
               4.3       Cheques in collection process                                                            15.459.699       26.465.087              41.924.786
               4.4       Commercial notes in collection process                                                  239.248.814        5.578.699             244.827.513
               4.5       Other assets in collection process                                                                 -                -                       -
               4.6       Underwritten securities                                                                            -                -                       -
               4.7       Other custodies                                                                            4.281.053          486.438               4.767.491
               4.8       Custodians                                                                               12.044.342        9.108.068              21.152.410
               V.        PLEDGED ASSETS                                                                         521.829.697      269.977.104             791.806.801
               5.1       Marketable securities                                                                      5.910.919          772.952               6.683.871
               5.2        Collateral notes                                                                          7.602.929        1.172.031               8.774.960
               5.3        Commodity                                                                                    25.812                 -                 25.812
               5.4        Warranty                                                                                           -                -                       -
               5.5        Land and buildings                                                                     384.296.983      225.968.770             610.265.753
               5.6       Other pledged assets                                                                      76.479.920      39.614.525             116.094.445
               5.7       Pledges                                                                                   47.513.134        2.448.826              49.961.960
               VI.       ACCEPTED BILL GUARANTEES AND SURETIES                                                               -                -                       -

                         TOTAL OFF BALANCE SHEET ACCOUNTS (A+B)                                                1.028.057.296     402.064.328           1.430.121.624


                                             The accompanying notes are an integral part of these consolidated financial statements.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 315 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Consolidated Statement of Off-Balance Sheet Items
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




II. CONSOLIDATED STATEMENT OF OFF BALANCE SHEET ITEMS
                                                                                                                     Audited
                                                                                                                   Prior period
                                                                                                                31 December 2017
          OFF BALANCE SHEET                                                          Note               TRY             FC                  Total

A.        COMMITMENTS AND CONTINGENCIES (I+II+III)                                               55.825.715     59.017.870           114.843.585
I.        GUARANTEES AND SURETIES                                                     (1)        28.091.702     30.695.956             58.787.658
1.1       Letters of guarantee                                                                    26.885.534    22.774.574              49.660.108
1.1.1     Guarantees subject to public procurement law                                             1.522.672    10.045.779              11.568.451
1.1.2     Guarantees given for foreign trade operations                                                    -        24.183                  24.183
1.1.3     Other letters of guarantee                                                              25.362.862    12.704.612              38.067.474
1.2       Bank loans                                                                                  16.829     3.676.678               3.693.507
1.2.1     Import acceptances                                                                               -       226.526                 226.526
1.2.2     Other bank acceptances                                                                      16.829     3.450.152               3.466.981



                                                                                                                                                     313
1.3       Letters of credit                                                                           47.204     4.100.917               4.148.121
1.3.1     Documentary letters of credit                                                               47.204     4.100.917               4.148.121
1.3.2     Other letters of credit                                                                          -             -                       -
1.4       Guaranteed refinancing                                                                           -             -                       -
1.5       Endorsements                                                                                     -             -                       -
1.5.1     Endorsements to Central Bank of the Republic of Turkey                                           -             -                       -
1.5.2     Other Endorsements                                                                               -             -                       -
1.6       Purchase guarantees on marketable security issuance                                              -             -                       -
1.7       Factoring guarantees                                                                             -             -                       -
1.8       Other guarantees                                                                         1.142.135       143.787               1.285.922
1.9       Other sureties                                                                                   -             -                       -
II.       COMMITMENTS                                                                 (1)        22.879.077      2.235.117             25.114.194
2.1       Irrevocable commitments                                                                22.879.077      1.310.028              24.189.105
2.1.1     Forward asset purchase commitments                                                         248.484       661.967                 910.451
2.1.2     Forward deposit purchase and sale commitments                                                    -             -                       -
2.1.3     Capital commitments to subsidiaries and associates                                               -             -                       -
2.1.4     Loan granting commitments                                                                4.191.402       493.963               4.685.365
2.1.5     Securities underwriting commitments                                                              -             -                       -
2.1.6     Payment commitments for reserve deposits                                                         -             -                       -
2.1.7     Payment commitments for Cheques                                                          3.269.281             -               3.269.281
2.1.8     Tax and fund liabilities from export commitments                                            38.072             -                  38.072
2.1.9     Commitments for credit card expenditure limits                                         11.562.109         37.787              11.599.896
2.1.10    Commitments for credit cards and banking services promotions                                32.736                                32.736
2.1.11    Receivables from short sale commitments                                                          -              -                      -
2.1.12    Payables for short sale commitments                                                              -              -                      -
2.1.13    Other irrevocable commitments                                                            3.536.993        116.311              3.653.304
2.2       Revocable commitments                                                                            -        925.089                925.089
2.2.1     Revocable loan granting commitments                                                              -         57.071                 57.071
2.2.2     Other revocable commitments                                                                      -        868.018                868.018
III.      DERIVATIVE FINANCIAL INSTRUMENTS                                                        4.854.936     26.086.797             30.941.733
3.1       Derivative financial instruments held for risk management                                        -              -                      -
3.1.1     Fair value risk hedging transactions                                                             -              -                      -
3.1.2     Cash flow risk hedging transactions                                                              -              -                      -
3.1.3     Net foreign investment risk hedging transactions                                                 -              -                      -
3.2       Transactions for trading                                                                 4.854.936     26.086.797            30.941.733
3.2.1     Forward foreign currency buy/sell transactions                                           2.711.228      6.374.073              9.085.301
3.2.1.1   Forward foreign currency transactions-buy                                                1.359.880      4.498.627              5.858.507
3.2.1.2   Forward foreign currency transactions-sell                                               1.351.348      1.875.446              3.226.794
3.2.2     Currency and interest rate swaps                                                         1.353.630     15.891.963            17.245.593
3.2.2.1   Currency swap-buy                                                                          418.414      2.843.148              3.261.562
3.2.2.2   Currency swap-sell                                                                         935.216      2.162.053              3.097.269
3.2.2.3   Interest rate swap-buy                                                                           -      5.443.381              5.443.381
3.2.2.4   Interest Rate swap-sell                                                                          -      5.443.381              5.443.381
3.2.3     Currency, interest rate and marketable securities options                                  790.078      1.090.343              1.880.421
3.2.3.1   Currency call options                                                                      394.932        545.279                940.211
3.2.3.2   Currency put options                                                                       395.146        545.064                940.210
3.2.3.3   Interest rate call options                                                                       -              -                      -
3.2.3.4   Interest rate put options                                                                        -              -                      -
3.2.3.5   Marketable securities call options                                                               -              -                      -
3.2.3.6   Marketable securities put options                                                                -              -                      -
3.2.4     Currency futures                                                                                 -              -                      -
3.2.4.1   Currency futures-buy                                                                             -              -                      -
3.2.4.2   Currency futures-sell                                                                            -              -                      -
3.2.5     Interest rate buy/sell futures                                                                   -              -                      -
3.2.5.1   Interest rate futures-buy                                                                        -              -                      -
3.2.5.2   Interest rate futures-sell                                                                       -              -                      -
3.2.6     Other                                                                                            -      2.730.418              2.730.418
B.        CUSTODY AND PLEDGED ASSETS (IV+V+VI)                                                 835.132.210     209.876.872         1.045.009.082
IV.       CUSTODIES                                                                            394.414.878      29.275.633           423.690.511
4.1       Assets under management                                                                          -              -                      -
4.2       Custody marketable securities                                                         177.566.380         518.467           178.084.847
4.3       Cheques in collection process                                                          15.489.840      22.716.178            38.206.018
4.4       Commercial notes in collection process                                                193.733.321         491.087           194.224.408
4.5       Other assets in collection process                                                               -              -                      -
4.6       Underwritten securities                                                                          -              -                      -
4.7       Other custodies                                                                          4.136.680        127.221              4.263.901
4.8       Custodians                                                                               3.488.657      5.422.680              8.911.337
V.        PLEDGED ASSETS                                                                       440.717.332     180.601.239           621.318.571
5.1       Marketable securities                                                                    4.512.526        571.558              5.084.084
5.2       Collateral notes                                                                         7.261.444        911.790              8.173.234
5.3       Commodity                                                                                   25.813        145.204                171.017
5.4       Warranty                                                                                         -              -                      -
5.5       Land and buildings                                                                    324.029.119     151.762.384           475.791.503
5.6       Other pledged assets                                                                    67.075.089     23.900.616             90.975.705
5.7       Pledges                                                                                 37.813.341      3.309.687             41.123.028
VI.       ACCEPTED BILL GUARANTEES AND SURETIES                                                            -              -                      -

          TOTAL OFF BALANCE SHEET ACCOUNTS (A+B)                                               890.957.925     268.894.742         1.159.852.667



                            The accompanying notes are an integral part of these consolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 316 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Statement of Income
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               III. CONSOLIDATED STATEMENT OF INCOME
                                                                                                                                                  Audited
                                                                                                                                            Current Period
                                                                                                                                               1 January-
                        INCOME AND EXPENSES                                                                                  Note       31 December 2018

               I.       INTEREST INCOME                                                                                        (1)             37.617.675
               1.1      Interest on Loans                                                                                                       28.994.809
               1.2      Interest on Reserve Requirements                                                                                             97.387
               1.3      Interest on Banks                                                                                                           666.605
               1.4      Interest on Money Market Transactions                                                                                        58.064
               1.5      Interest on Marketable Securities Portfolio                                                                              7.151.547


   314
               1.5.1    Fair Value Through Profit or Loss                                                                                            19.110
               1.5.2    Fair Value Through Other Comprehensive Income                                                                               347.139
               1.5.3    Measured at Amortized Cost                                                                                               6.785.298
               1.6      Financial Lease Income                                                                                                      272.064
               1.7      Other Interest Income                                                                                                       377.199
               II.      INTEREST EXPENSE (-)                                                                                   (2)             28.674.763
               2.1      Interest on Deposits                                                                                                    20.298.335
               2.2      Interest on Funds Borrowed                                                                                                  769.204
               2.3      Interest Expense on Money Market Transactions                                                                            5.795.550
               2.4      Interest on Securities Issued                                                                                            1.555.203
               2.5      Other Interest Expense                                                                                                      256.471
               III.     NET INTEREST INCOME (I - II)                                                                                             8.942.912
               IV.      NET FEES AND COMMISSIONS INCOME                                                                                          1.904.363
               4.1      Fees and Commissions Received                                                                                            2.831.050
               4.1.1    Non – cash Loans                                                                                                            625.174
               4.1.2    Other                                                                                                                     2.205.876
               4.2      Fees and Commissions Paid (-)                                                                                               926.687
               4.2.1    Non – cash Loans                                                                                                              3.835
               4.2.2    Other                                                                                                                       922.852
               V.       PERSONNEL EXPENSE (-)                                                                                                  (2.608.022)
               VI.      DIVIDEND INCOME                                                                                        (3)                   13.177
               VII.     TRADING INCOME / LOSS (Net)                                                                            (4)                 231.483
               7.1      Trading Gains / (Losses) on Securitiesı                                                                                      33.081
               7.2      Gains / (Losses) on Derivate Financial Transactions                                                                       1.979.221
               7.3      Foreign Exchange Gains / (Losses)                                                                                       (1.780.819)
               VIII.    OTHER OPERATING INCOME                                                                                 (5)               2.489.370
               IX.      GROSS OPERATING INCOME (III+IV+V+VI+VII+VIII)                                                                          10.973.283
               X.       EXPECTED LOSS PROVISIONS (-)                                                                           (6)               3.420.516
               XI.      OTHER OPERATING EXPENSES (-)                                                                           (7)               4.546.592
               XII.     NET OPERATING INCOME /LOSS (IX-X-XI)                                                                                     3.006.175
               XIII.    EXCESS AMOUNT RECORDED AS INCOME AFTER MERGER                                                                                     -
               XIV.     INCOME /( LOSS ) FROM INVESTMENTS IN SUBSIDIARIES CONSOLIDATED BASED ON EQUITY METHOD                                        26.620
               XV.      INCOME / (LOSS) ON NET MONETARY POSITION                                                                                          -
               XVI.     PROFIT / LOSS BEFORE TAX FROM CONTINUED OPERATIONS (XII+...+XV)                                           (8)            3.032.795
               XVII.    TAX PROVISIONS FOR CONTINUED OPERATIONS (±)                                                               (9)              361.833
               17.1     Current Tax Provision                                                                                                       175.752
               17.2     Deferred Tax Income Effect (+)                                                                                            1.161.994
               17.3     Deferred Tax Expense Effect (-)                                                                                             975.913
               XVIII.   CURRENT PERIOD PROFIT / LOSS FROM CONTINUED OPERATIONS (XVI±XVII)                                     (10)               2.670.962
               XIX.     INCOME FROM DISCONTUNIUED OPERATIONS                                                                                         22.727
               19.1     Income from non- Current Assets Held for Sale                                                                                22.727
               19.2     Profit from Sales of Associates, Subsidiaries and Joint Ventures                                                                  -
               19.3     Income from Other Discontinued Operations                                                                                         -
               XX.      EXPENSES FOR DISCONTINUED OPERATIONS (-)                                                                                      9.737
               20.1     Expenses for Non-current Assets Held for Sale                                                                                 9.737
               20.2     Loss from Sales of Associates, Subsidiaries and Joint Ventures                                                                    -
               20.3     Expenses for Other Discontinued Operations                                                                                        -
               XXI.     PROFIT/LOSS BEFORE TAX FROM DISCONTINUED OPERATIONS (XIX-XX)                                              (8)                12.990
               XXII.    TAX PROVISION FOR DISCONTINUED OPERATIONS (±)                                                             (9)                 2.860
               22.1     Current Tax Provision                                                                                                         2.890
               22.2     Deferred Tax Expense Effect (+)                                                                                                   -
               22.3     Deferred Tax Income Effect (-)                                                                                                   30
               XXIII.   PROFIT/LOSS BEFORE TAX FROM DISCONTINUED OPERATIONS (XXI±XXII)                                        (10)                   10.130
               XXIV.    NET PROFIT/(LOSS) (XVIII+XXIII)                                                                       (11)               2.681.092
               24.1     Profit / (Loss) of Group                                                                                                  2.656.647
               24.2     Profit / (Loss) of Minority Shares (-)                                                                (12)                   24.445

                        Profit / (Loss) Per Share                                                                                                   2,1253



                                        The accompanying notes are an integral part of these consolidated financial statements.
                   Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 317 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Consolidated Statement of Income
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




III. CONSOLIDATED STATEMENT OF INCOME

                                                                                                                                 Audited
                                                                                                                             Prior period
                                                                                                                              1 January-
         INCOME AND EXPENSES                                                                                   Note    31 December 2017

I.       INTEREST INCOME                                                                                        (1)           23.665.069
1.1      Interest on loans                                                                                                     19.060.838
1.2      Interest received from reserve deposits                                                                                   132.398
1.3      Interest received from banks                                                                                              256.701
1.4      Interest received from money market placements                                                                             57.090



                                                                                                                                             315
1.5      Interest income on marketable securities                                                                               3.765.532
1.5.1    Financial assets held for trading                                                                                           3.209
1.5.2    Financial assets at fair value through profit and loss                                                                          -
1.5.3    Financial assets available-for-sale                                                                                    1.582.407
1.5.4    Investments held-to-maturity                                                                                           2.179.916
1.6      Finance lease income                                                                                                      197.704
1.7      Other interest income                                                                                                     194.806
II.      INTEREST EXPENSE                                                                                       (2)           15.308.777
2.1      Interest on deposits                                                                                                  11.085.857
2.2      Interest on borrowings                                                                                                    540.285
2.3      Interest on money market borrowings                                                                                    2.719.811
2.4      Interest on bonds issued                                                                                                  845.535
2.5      Other interest expense                                                                                                    117.289
III.     NET INTEREST INCOME [ I – II ]                                                                                         8.356.292
IV.      NET FEES AND COMMISSIONS INCOME                                                                                        1.921.134
4.1      Fees and commissions income                                                                                            2.506.800
4.1.1    Non-cash loans                                                                                                            405.366
4.1.2    Other                                                                                                                  2.101.434
4.2      Fees and commissions expenses                                                                                             585.666
4.2.1    Non-cash loans                                                                                                              3.986
4.2.2    Other                                                                                                                     581.680
V.       DIVIDEND INCOME                                                                                        (3)                 11.639
VI.      NET TRADING PROFIT (NET)                                                                               (4)                 78.625
6.1      Profit/loss from capital market operations                                                                                 35.077
6.2      Profit/loss from financial derivative transactions                                                                      (195.718)
6.3      Foreign exchange gains/losses                                                                                             239.266
VII.     OTHER OPERATING INCOME                                                                                 (5)             2.156.583
VIII.    TOTAL OPERATING INCOME (III+IV+V+VI+VII)                                                                             12.524.273
IX.      IMPAIRMENT LOSSES ON LOANS AND OTHER RECEIVABLES (-)                                                   (6)             1.505.871
X.       OTHER OPERATING EXPENSES(-)                                                                            (7)             5.886.203
XI.      NET OPERATING INCOME/(LOSS) (VIII-IX-X)                                                                                5.132.199
XII.     AMOUNT RECORDED IN EXCESS AS GAIN AFTER MERGER                                                                                  -
XIII.    PROFIT/LOSSES FROM SUBSIDIARIES ACCOUNTED FOR AT EQUITY METHOD                                                             21.511
XIV      GAIN / (LOSS) ON NET MONETARY POSITION                                                                                          -
XV.      INCOME/(LOSS) BEFORE TAXES (XI+XII+XIII+XIV)                                                           (8)             5.153.710
XVI.     TAX INCOME PROVISION (±)                                                                               (9)           (1.102.986)
16.1     Current tax charge                                                                                                      (855.655)
16.2     Deferred tax (charge) / benefit                                                                                         (247.331)
XVII.    NET OPERATING INCOME AFTER TAX (XV±XVI)                                                               (10)             4.050.724
XVIII.   INCOME FROM DISCONTINUED OPERATIONS                                                                                             -
18.1     Property and equipment income held for sale                                                                                     -
18.2     Sale profits from associates, subsidiaries and joint ventures (business partners)                                               -
18.3     Other income from terminated operations                                                                                         -
XIX.     EXPENSES FROM DISCONTINUED OPERATIONS (-)                                                                                       -
19.1     Property and equipment expense held for sale                                                                                    -
19.2     Sale losses from associates, subsidiaries and joint ventures (business partners)                                                -
19.3     Other expenses from discontinued operations                                                                                     -
XX.      INCOME/EXPENSE BEFORE TAXES FROM DISCONTINUED OPERATIONS (XVIII-XIX)                                   (8)                      -
XXI.     PROVISION FOR TAXES ON INCOME FROM DISCONTINUED OPERATIONS (±)                                         (9)                      -
21.1     Current tax charge                                                                                                              -
21.2     Deferred tax charge                                                                                                             -
XXII.    NET PROFIT/LOSSES FROM DISCONTINUED OPERATIONS (XX±XXI)                                               (10)                      -
XXIII.   NET PROFIT/(LOSS) (XVII+XXII)                                                                         (11)             4.050.724
23.1     Group’s profit/loss                                                                                                    4.038.239
23.2     Minority shares profit/loss                                                                           (12)                 12.485

         Earnings/losses per share (Full TRY)                                                                                      3,2406




                             The accompanying notes are an integral part of these consolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 318 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Statement of Income and Expense Items
               Accounted Under Shareholders’ Equity as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               IV. CONSOLIDATED STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’ EQUITY

                                                                                                                             Audited
                                                                                                                       Current Period
                       STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’                               1 January –
                       EQUITY                                                                                      31 December 2018

               I.      CURRENT PERIOD INCOME/LOSS                                                                          2.681.092

   316         II.
               2.1
                       OTHER COMPREHENSIVE INCOME
                       Not Reclassified Through Profit or Loss
                                                                                                                             657.118
                                                                                                                             225.317
               2.1.1   Property and Equipment Revaluation Increase/Decrease                                                  211.669
               2.1.2   Intangible Assets Revaluation Increase/Decrease                                                              -
               2.1.3   Defined Benefit Pension Plan Remeasurement Gain/Loss                                                    24.320
               2.1.4   Other Comprehensive Income Items Not Reclassified Through Profit or Loss                                     -
               2.1.5   Tax Related Other Comprehensive Income Items Not Reclassified Through Profit or Loss                  (10.672)
               2.2     Reclassified Through Profit or Loss                                                                   431.801
               2.2.1   Foreign Currency Translation Differences                                                              (54.085)
               2.2.2   Valuation and/or Reclassification Income/Expense of the Financial Assets at Fair Value
                       through Other Comprehensive Income                                                                    580.811
               2.2.3   Cash Flow Hedge Income/Loss                                                                                  -
               2.2.4   Foreign Net Investment Hedge Income/Loss                                                                     -
               2.2.5   Other Comprehensive Income Items Reclassified Through Profit or Lossess                                      -
               2.2.6   Tax Related Other Comprehensive Income Items Reclassified Through Profit or Loss                      (94.925)

               III.    TOTAL COMPREHENSIVE INCOME (I+II)                                                                   3.338.210




                               The accompanying notes are an integral part of these consolidated financial statements.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 319 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                         HALKBANK ANNUAL REPORT 2018
Consolidated Statement of Income and Expense Items
Accounted Under Shareholders’ Equity as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IV. CONSOLIDATED STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’ EQUITY

                                                                                                              Audited
                                                                                                          Prior period
        STATEMENT OF INCOME AND EXPENSE ITEMS ACCOUNTED UNDER SHAREHOLDERS’                                1 January-
        EQUITY                                                                                      31 December 2017

I.      ADDITIONS TO MARKETABLE SECURITIES REVALUATION DIFFERENCES FOR AVAILABLE

II.
        FOR SALE FINANCIAL ASSETS
        TANGIBLE ASSETS REVALUATION DIFFERENCES
                                                                                                               20.605
                                                                                                              285.864    317
III.    INTANGIBLE ASSETS REVALUATION DIFFERENCES                                                                    -
IV.     FOREIGN EXCHANGE DIFFERENCES FOR FOREIGN CURRENCY TRANSACTIONS                                         (4.311)
V.      PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS FOR CASH FLOW HEDGE
        PURPOSES (Effective portion of fair value differences)                                                       -
VI.     PROFIT/LOSS FROM DERIVATIVE FINANCIAL INSTRUMENTS FOR HEDGE OF NET
        INVESTMENTS IN FOREIGN OPERATIONS (Effective portion of fair value differences)                              -
VII.    THE EFFECT OF CORRECTIONS OF ERRORS AND CHANGES IN ACCOUNTING POLICIES                                       -
VIII.   OTHER PROFIT LOSS ITEMS ACCOUNTED FOR UNDER EQUITY DUE TO TAS                                         144.062
IX.     DEFERRED TAX ON VALUATION DIFFERENCES                                                                 (50.209)
X.      TOTAL NET PROFIT/LOSS ACCOUNTED FOR UNDER EQUITY (I+II+…+IX)                                          396.011
XI.     PROFIT/LOSS                                                                                         4.050.724
11.1    Change in fair value of marketable securities (Transfer to profit/loss)                                 38.564
11.2    Reclassification and transfer of derivatives accounted for cash flow hedge purposes to
        income statement                                                                                            -
11.3    Transfer of hedge of net investments in foreign operations to income statement                              -
11.4    Other                                                                                               4.012.160

XII.    TOTAL PROFIT/LOSS ACCOUNTED FOR THE PERIOD (X±XI)                                                   4.446.735




                The accompanying notes are an integral part of these consolidated financial statements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Information
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Financial




                                                                                                                                                                                                                                                                                                         318
                                                                                          V. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY

                                                                                                                                                                                      Accumulated Other Comprehensive Income or            Accumulated Other Comprehensive Income or
                                                                                                                                                                                     Expense Not Reclassified through Profit or Loss        Expense Reclassified through Profit or Loss
                                                                                                                                                                                                                                                                          Other (Cash Flow
                                                                                                                                                                                                                                                                               Hedge Gain/
                                                                                                                                                                                                                                                                              Loss, Shares
                                                                                                                                                                                                                                  Other                                     of Investments
                                                                                                                                                                                                                             (Shares of                                   Valued by Equity
                                                                                                                                                                                                                           Investments                                     Method in Other
                                                                                                                                                                                                                      Valued by Equity                                     Comprehensive
                                                                                                                                                                                                                       Method in Other                                               Income
                                                                                                                                                                                                                       Comprehensive                                              Classified
                                                                                                                                                                                                                                Income                                             Through
                                                                                                                                                                                                                        Not Classified                     Accumulated       Profit or Loss
                                                                                                                                                                                                                     Through Profit or                       Revaluation          and Other
                                                                                                                                                                                                                       Loss and Other                              and/or     Accumulated
                                                                                                                                                                                                                          Accumulated                   Remeasurement              Amounts
                                                                                                                                                                                                                     Amounts of Other                   Gain/Loss of the            of Other
                                                                                                                                                                                     Accumulated    Accumulated        Comprehensive                    Financial Assets Comprehensive                                               Total
                                                                                                                                                                                      Revaluation Remeasurement          Income Items           Foreign     at Fair Value    Income Items                    Prior   Current        Equity
                                                                                          Audited                                                                  Share      Other     Increase/    Gain/Loss of     Not Reclassified        Currency Through Other           Reclassified                Period     Period       Expect
                                                                                          (1 January –                                   Paid in       Share Cancellation    Capital Decrease of Defined Benefit        Through Other       Translation Comprehensive Through Other               Profit Profit or   Profit or    Minority Minority
                                                                                          31 December 2018)                              Capital   Premiums      Profitss Reserves Fixed Assets     Pension Plan        Profit or Loss)     Differences           Income Profit or Loss)       Reserves     (Loss)     (Loss)      Shares Shares Total Equity
                                                                                          I. Prior Period End Balance                 1.250.000       39.737            - 1.173.214     2.253.646        (10.744)                     -          52.631        (660.392)                   - 17.081.403 4.139.070            - 25.318.565 210.124 25.528.689
                                                                                          II. Corrections and Accounting Policy
                                                                                          Changes Made According to TAS 8                      -           -           -         -             -                 -                     -              -                -                -            -   678.853           -     678.853          4    678.857
                                                                                          2.1 Effects of Corrections                           -           -           -         -             -                 -                     -              -                -                -            -         -           -           -          -          -
                                                                                          2.2 Effects of the Changes in Accounting
                                                                                          Policies                                            -            -           -         -            -                  -                     -              -                -                -          -   678.853         -    678.853       4    678.857
                                                                                          III. Adjusted Beginning Balance (I+II)      1.250.000       39.737           - 1.173.214    2.253.646           (10.744)                     -         52.631        (660.392)                - 17.081.403 4.817.923         - 25.997.418 210.128 26.207.546
                                                                                          IV. Total Comprehensive Income                      -            -           -         -      205.949             19.368                     -       (54.085)          485.886                -          -         - 2.656.647 3.313.765 24.445 3.338.210
                                                                                          V. Capital Increase by Cash                         -            -           -         -            -                  -                     -              -                -                -          -         -         -          -       -          -
                                                                                          VI. Capital Increase by Internal Sources            -            -           -         -            -                  -                     -              -                -                -          -         -         -          -       -          -
                                                                                          VII. Paid in Capital Inflation Adjustment
                                                                                          Difference                                           -           -           -         -             -                 -                     -              -                -                -            -          -          -             -         -            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Equity as of 31 December 2018




                                                                                          VIII. Convertible Bonds to Share                     -           -           -         -             -                 -                     -              -                -                -            -          -          -             -         -            -
                                                                                          IX. Subordinated Debt Instruments                    -           -           -         -             -                 -                     -              -                -                -            -          -          -             -         -            -
                                                                                          X. Increase / Decrease by Other Changes              -           3           -    54.841             -                 -                     -              -                -                -     (65.712)     2.676           -       (8.192)   13.025         4.833
                                                                                          XI. Profit Distribution                              -           -           -         -             -                 -                     -              -                -                -   3.804.363(3.812.755)           -       (8.392)     (957)      (9.349)
                                                                                          11.1 Dividends Paid                                  -           -           -         -             -                 -                     -              -                -                -            - (186.274)           -    (186.274)    (2.521)   (188.795)
                                                                                          11.2 Transfers to Reserves                           -           -           -         -             -                 -                     -              -                -                -   3.804.363 (3.626.481)          -      177.882      1.564     179.446
                                                                                          11.3 Other                                           -           -           -         -             -                 -                     -              -                -                -            -          -          -             -         -            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Türkiye Halk Bankası A.Ş.




                                                                                          Period End Balance (III+IV+…...+X+XI)       1.250.000       39.740           - 1.228.055    2.459.595              8.624                     -        (1.454)        (174.506)                - 20.820.054 1.007.844 2.656.647 29.294.599 246.641 29.541.240
                                                                                                                                                                                                                                                                                                                                                                    (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The accompanying notes are an integral part of these consolidated financial statements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Consolidated Statement of Changes in Shareholders’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 320 of 476
                                                                                          V. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY

                                                                                                                                                                                                                                                                                                                                    Value
                                                                                                                                                                                                                                                                                                                                change in
                                                                                                                                                        Effect of                                                                                                                       Revaluation                              pro. and
                                                                                                                                                        inflation                    Share                                                        Current          Prior    Valuation    changes in                            equip. held             Total
                                                                                          Audited                                                   adjustments                  certificate                              Extra-               period net    period net    changes in     prop. and          Bonus                for sale   Shareholders’                        Total
                                                                                          1 January 2017 –                                  Paid in    on paid in      Share   cancellation        Legal   Statutory   ordinary        Other     income/       income/     marketable    equip. and     shares from   Hedging purp./term.     equity expect    Minority   shareholders’
                                                                                          31 December 2017                        Note      capital       capital   premium           profit    reserves   reserves    reserves     reserves        (loss)        (loss)         sec.    int. assets   shareholders     funds         op.f. minority shares     Shares           equity
                                                                                          I.     Balance at end of prior period          1.250.000    1.220.451       39.737               -   1.562.172           - 12.956.536       33.837   2.533.607       166.949      (718.928)     2.107.278           4.723         -            -      21.156.362     213.158      21.369.520
                                                                                                 Changes within the period
                                                                                          II.    Increase/decrease generated
                                                                                                 by merger                                       -              -          -               -           -          -             -          -             -             -            -              -              -          -           -                 -          -               -
                                                                                          III.   Valuation changes in
                                                                                                 marketable securities                           -              -          -               -           -          -             -          -             -             -     111.167               -              -          -           -          111.167     (1.275)        109.892
                                                                                          IV.    Hedging funds (effective
                                                                                                 portion)                                        -              -          -               -           -          -             -   115.265              -             -            -              -              -          -           -         115.265            -        115.265
                                                                                          4.1 Cash-flow hedge                                    -              -          -               -           -          -             -         -              -             -            -              -              -          -           -               -            -              -
                                                                                          4.2 Hedges for investment made in
                                                                                                 foreign countries                               -              -          -               -           -           -            -    115.265             -             -            -              -              -          -           -          115.265           -        115.265
                                                                                          V.     Revaluation changes of
                                                                                                 property and equipment                          -              -          -               -           -          -             -          -             -             -            -      146.368                -          -           -         146.368            -        146.368
                                                                                          VI.    Revaluation changes of
                                                                                                 intangible assets                               -              -          -               -           -          -             -          -             -             -            -              -              -          -           -                 -          -               -
                                                                                          VII. Bonus shares from
                                                                                                 investment and associates,
                                                                                                 subsidiaries and joint
                                                                                                 ventures (business partners).                   -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -         -                -
                                                                                          VIII. Foreign exchange differences                     -              -          -              -            -          -             -    (4.896)            -             -             -              -              -          -           -           (4.896)       585          (4.311)
                                                                                          IX.    Changes after disposal of
                                                                                                 securities                                      -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -          -               -
                                                                                          X.     Changes after reclassification
                                                                                                 of securities                                   -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -          -               -
                                                                                          XI.    Effect of changes in
                                                                                                 shareholders equity of
                                                                                                 investments and associates to
                                                                                                 bank's shareholders equity                      -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -          -               -
                                                                                          XII. Increase in capital                               -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -          -               -
                                                                                          12.1 Cash                                              -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -          -               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Equity as of 31 December 2018




                                                                                          12.2 From internal resources                           -              -          -              -            -          -             -          -            -             -             -              -              -          -           -                 -          -               -
                                                                                          XIII. Issuance of share certificates
                                                                                                 at end of period                                -              -          -               -           -          -             -          -           -           -                -              -              -          -           -                 -    (5.087)         (5.087)
                                                                                          XIV. Share cancellation profits                        -              -          -               -           -          -             -          -           -           -                -              -              -          -           -                 -      (846)           (846)
                                                                                          XV. Adjustment to paid-in capital                      -              -          -               -           -          -             -          -           -           -                -              -              -          -           -                 -          -               -
                                                                                          XVI. Other(1)                                          -              -          -               -     (1.182)          -       (8.873)   (14.994)           -      36.936                -              -              -          -           -           11.887     (8.139)           3.748
                                                                                          XVII. Net profit or losses                             -              -          -               -           -          -             -          - 4.038.239             -                -              -              -          -           -        4.038.239     12.485       4.050.724
                                                                                          XVIII. Profit distribution                             -              -          -               -    197.951           -    2.182.883           - (2.533.607) (103.054)                  -              -              -          -           -        (255.827)       (757)      (256.584)
                                                                                          18.1 Dividends distributed                             -              -          -               -           -          -             -          -           -   (255.827)                -              -              -          -           -         (255.827)      (757)       (256.584)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Türkiye Halk Bankası A.Ş.




                                                                                          18.2 Transfers to legal reserves                       -              -          -               -    197.951                2.182.883           -           - (2.380.834)                -              -              -          -           -                 -          -               -
                                                                                          18.3 Other                                             -              -          -               -                       -            -          - (2.533.607)   2.533.607                -              -              -          -           -                 -          -               -

                                                                                                    Period End Balance                   1.250.000     1.220.451     39.737                -   1.758.941          - 15.130.546      129.212    4.038.239       100.831      (607.761)    2.253.646           4.723           -           -      25.318.565     210.124      25.528.689

                                                                                          (1)
                                                                                                Due to change in group shares.
                                                                                                                                                                                                                                                                                                                                                                                                 (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The accompanying notes are an integral part of these consolidated financial statements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Consolidated Statement of Changes in Shareholders’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 321 of 476




                                                                                                                                                                                                                                                                                                                                                                                          HALKBANK ANNUAL REPORT 2018
                                                                                                                                                                                                                                                                                                                         319
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 322 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Statement of Cash Flows
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VI. CONSOLIDATED STATEMENT OF CASH FLOWS

                                                                                                                                        Audited
                                                                                                                                  Current Period
                                                                                                                                     1 January-
                                                                                                                       Note   31 December 2018

               A.       CASH FLOWS FROM BANKING OPERATIONS
               1.1      Operating profit before changes in operating assets and liabilities                                          (3.186.823)
               1.1.1    Interest received                                                                                             33.712.282

   320         1.1.2
               1.1.3
                        Interest paid
                        Dividend received
                                                                                                                                    (26.586.389)
                                                                                                                                            13.177
               1.1.4    Fees and commissions received                                                                                   2.858.270
               1.1.5    Other income                                                                                                    2.178.061
               1.1.6    Collections from previously written off loans                                                                   1.328.304
               1.1.7    Cash payments to personnel and service suppliers                                                              (2.643.408)
               1.1.8    Taxes paid                                                                                                      (172.670)
               1.1.9    Other                                                                                           (1)         (13.874.450)
               1.2      Assets and Liabilities Subject to Banking Operations                                                           6.967.809
               1.2.1    Net Increase / decrease in financial assets at fair value through profit or loss                                  (42.439)
               1.2.2    Net (increase) / decrease in due from banks and other financial institutions                                      (11.619)
               1.2.3    Net (increase) / decrease in loans                                                                          (51.561.378)
               1.2.4    Net (increase) / decrease in other assets                                                                     (2.140.784)
               1.2.5    Net increase / (decrease) in bank deposits                                                                    11.890.000
               1.2.6    Net increase / (decrease) in other deposits                                                                   43.814.081
               1.2.7    Net Increase / decrease in financial liabilities at fair value through profit or loss                                    -
               1.2.8    Net increase / (decrease) in funds borrowed                                                                   (4.756.024)
               1.2.9    Net increase / (decrease) in matured payables                                                                            -
               1.2.10   Net increase / (decrease) in other liabilities                                                  (1)             9.775.972
               I.       Net cash provided from banking operations                                                                      3.780.986
               B.       CASH FLOWS FROM INVESTMENT ACTIVITIES
               II.      Net cash provided from/ (used in) investing activities                                                     (18.289.736)
               2.1      Cash paid for purchase of joint ventures, associates and subsidiaries                                          (310.473)
               2.2      Cash obtained from sale of entities joint ventures, associates and subsidiaries                                         -
               2.3      Fixed assets purchases                                                                                       (1.091.076)
               2.4      Fixed assets sales                                                                                               236.886
               2.5      Cash paid for purchase of financial assets at fair value through other comprehensive income                 (12.081.446)
               2.6      Cash obtained from sale of financial assets at fair value through other comprehensive income                   6.051.624
               2.7      Cash paid for purchase of investment securities                                                             (17.449.447)
               2.8      Cash obtained from sale of investment securities                                                               6.368.539
               2.9      Other                                                                                                            (14.343)
               C.       CASH FLOWS FROM FINANCING ACTIVITIES
               III.     Net cash used in financing activities                                                                          5.601.920
               3.1      Cash obtained from loans borrowed and securities issued                                                         8.553.666
               3.2      Cash used for repayment of loans borrowed and securities issued                                               (2.763.036)
               3.3      Bonds issued                                                                                                            -
               3.4      Dividends paid                                                                                                  (188.795)
               3.5      Payments for finance leases                                                                                             -
               3.6      Other                                                                                                                  85
               IV.      Effect of change in foreign exchange rate on cash and cash equivalents                          (1)            5.233.224
               V.       Net increase / (decrease) in cash and cash equivalents                                                       (3.673.606)
               VI.      Cash and cash equivalents at beginning of the period                                            (4)          27.122.191
               VII.     Cash and cash equivalents at end of the period                                                  (5)          23.448.585


                                 The accompanying notes are an integral part of these consolidated financial statements.
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 323 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Consolidated Statement of Cash Flows
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VI. CONSOLIDATED STATEMENT OF CASH FLOWS

                                                                                                                        Audited
                                                                                                                    Prior period
                                                                                                                    1 January –
                                                                                                   Note       31 December 2017

A.       CASH FLOWS FROM BANKING OPERATIONS
1.1      Operating profit before changes in operating assets and liabilities                                           3.656.363
1.1.1    Interest received                                                                                            21.730.125
1.1.2
1.1.3
         Interest paid
         Dividend received
                                                                                                                    (14.302.974)
                                                                                                                            8.888    321
1.1.4    Fees and commissions received                                                                                 2.512.134
1.1.5    Other income                                                                                                  1.850.733
1.1.6    Collections from previously written off loans                                                                    728.163
1.1.7    Cash payments to personnel and service suppliers                                                            (2.194.575)
1.1.8    Taxes paid                                                                                                     (541.969)
1.1.9    Other                                                                                      (1)              (6.134.162)
1.2      Assets and Liabilities Subject to Banking Operations                                                        11.595.937
1.2.1    Net (increase) decrease in financial assets held for sale                                                       (31.389)
1.2.2    Net (increase) decrease in financial assets at fair value through profit or loss                                       -
1.2.3    Net (increase) decrease in due from banks and other financial institutions                                        22.540
1.2.4    Net (increase) decrease in loans                                                                           (46.260.521)
1.2.5    Net (increase) decrease in other assets                                                                        (132.409)
1.2.6    Net increase (decrease) in bank deposits                                                                    (3.603.141)
1.2.7    Net increase (decrease) in other deposits                                                                    45.457.843
1.2.8    Net increase (decrease) in loans borrowed                                                                   (1.527.805)
1.2.9    Net increase (decrease) in matured payables                                                                            -
1.2.10   Net increase (decrease) in other liabilities                                               (1)               17.670.819
I.       Net cash provided from banking operations                                                                   15.252.300
B.       CASH FLOWS FROM INVESTMENT ACTIVITIES
II.      Net cash provided from/ (used in) investing activities                                                      (4.581.992)
2.1      Cash paid for purchase of joint ventures, associates and subsidiaries                                            (14.994)
2.2      Cash obtained from sale of entities joint ventures, associates and subsidiaries                                         -
2.3      Fixed assets purchases                                                                                         (549.618)
2.4      Fixed assets sales                                                                                               199.519
2.5      Cash paid for purchase of financial assets available for sale                                                (9.672.067)
2.6      Cash obtained from sale of financial assets available for sale                                                 7.909.271
2.7      Cash paid for purchase of investment securities                                                              (4.893.951)
2.8      Cash obtained from sale of investment securities                                                               2.476.081
2.9      Other                                                                                                            (36.233)
C.       CASH FLOWS FROM FINANCING ACTIVITIES
III.     Net cash used in financing activities                                                                            24.122
3.1      Cash obtained from loans borrowed and securities issued                                                       9.216.726
3.2      Cash used for repayment of loans borrowed and securities issued                                             (8.936.020)
3.3      Bonds issued                                                                                                          -
3.4      Dividends paid                                                                                                (256.584)
3.5      Payments for finance leases                                                                                           -
3.6      Other                                                                                                                 -
IV.      Effect of change in foreign exchange rate on cash and cash equivalents                     (1)                 897.165
V.       Net increase / (decrease) in cash and cash equivalents                                                      11.591.595
VI.      Cash and cash equivalents at beginning of the period                                       (4)              15.530.596
VII.     Cash and cash equivalents at end of the period                                             (5)              27.122.191




                    The accompanying notes are an integral part of these consolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 324 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Consolidated Statement of Profit Distribution
               as of 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VII. CONSOLIDATED STATEMENT OF PROFIT DISTRIBUTION(1)

                                                                                                                                            Audited
                                                                                                                                      Current Period
                                                                                                                                  31 December 2018

               I.           DISTRIBUTION OF CURRENT YEAR PROFIT
               1.1.         Current Period Profit                                                                                         2.717.818
               1.2.         Taxes and Legal Duties Payables (-)                                                                            (196.023)
               1.2.1.       Corporate Tax (Income Tax)                                                                                       (9.840)


   322
               1.2.2.       Withholding Tax                                                                                                        -
               1.2.3.       Other Taxes and Duties                                                                                         (186.183)
               A.           Net Profit For The Period (1.1-1.2)                                                                           2.521.795
               1.3          Accumulated Losses (-)                                                                                                 -
               1.4.         First Legal Reserves (-)                                                                                               -
               1.5.         Other Statutory Reserves (-)                                                                                           -
               B.           Net Profit Available for Distribution [(A-(1.3+1.4+1.5)]                                                               -
               1.6.         First Dividend to shareholders (-)                                                                                     -
               1.6.1.       To Owners of Ordinary Shares                                                                                           -
               1.6.2.       To Owners of Privileged Shares                                                                                         -
               1.6.3.       To Owners of Redeemed Shares                                                                                           -
               1.6.4.       To Profit Sharing Bonds                                                                                                -
               1.6.5.       To Holders of Profit and Loss Sharing Certificates                                                                     -
               1.7.         Dividends to personnel (-)                                                                                             -
               1.8.         Dividends to Board of Directors (-)                                                                                    -
               1.9.         Second Dividend to Shareholders (-)                                                                                    -
               1.9.1.       To Owners of Ordinary Shares                                                                                           -
               1.9.2.       To Owners of Privileged Shares                                                                                         -
               1.9.3.       To Owners of Redeemed Shares                                                                                           -
               1.9.4.       To Profit Sharing Bonds                                                                                                -
               1.9.5.       To Holders Of Profit And Loss Sharing Certificates                                                                     -
               1.10.        Second Legal Reserves (-)                                                                                              -
               1.11.        Status Reserves (-)                                                                                                    -
               1.12.        Extraordinary Reserves                                                                                                 -
               1.13.        Other Reserves                                                                                                         -
               1.14         Special Funds                                                                                                          -
               II.          Distribution of Reserves
               2.1          Appropriated Reserves                                                                                                  -
               2.2          Second Legal Reserves (-)                                                                                              -
               2.3          Dividends to Shareholders (-)                                                                                          -
               2.3.1.       To Owners of Ordinary Shares                                                                                           -
               2.3.2.       To Owners of Privileged Shares                                                                                         -
               2.3.3.       To Owners of Redeemed Shares                                                                                           -
               2.3.4.       To Profit Sharing Bonds                                                                                                -
               2.3.5.       To Holders of Profit and Loss Sharing Certificates                                                                     -
               2.4.         Dividends to Personnel (-)                                                                                             -
               2.5.         Dividends to Board of Directors (-)                                                                                    -
               III.         Earnings per Share
               3.1.         To Owners of Ordinary Shares                                                                                     2,0174
               3.2.         To Owners of Ordinary Shares (%)                                                                                201,74%
               3.3.         To Owners of Privileged Shares                                                                                         -
               3.4.         To Owners of Privileged Shares (%)                                                                                     -
               IV.          Dividend per Share
               4.1.         To Owners of Ordinary Shares                                                                                           -
               4.2.         To Owners of Ordinary Shares (%)                                                                                       -
               4.3.         To Owners of Privileged Shares                                                                                         -
               4.4          To Owners of Privileged Shares (%)                                                                                     -
               (1)
                     Board of Directors meeting was not held as of 31 December 2018 financial reporting date.



                                        The accompanying notes are an integral part of these consolidated financial statements.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 325 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                         HALKBANK ANNUAL REPORT 2018
Consolidated Statement of Profit Distribution
as of 31 December 2017
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VII. CONSOLIDATED STATEMENT OF PROFIT DISTRIBUTION

                                                                                                                                                            Audited
                                                                                                                                                        Prior Period
                                                                                                                                                  31 December 2017

I.         DISTRIBUTION OF CURRENT YEAR PROFIT
1.1.       Current Period Profit                                                                                                                            4.709.582
1.2.       Taxes and Legal Duties Payables (-)                                                                                                               (984.120)
1.2.1.     Corporate Tax (Income Tax)                                                                                                                        (749.669)
1.2.2.     Withholding Tax                                                                                                                                           -


                                                                                                                                                                         323
1.2.3.     Other Taxes and Duties                                                                                                                            (234.451)
A.         Net Profit For The Period (1.1-1.2)                                                                                                              3.725.462
1.3        Accumulated Losses (-)                                                                                                                                    -
1.4.       First Legal Reserves (-)                                                                                                                            186.273
1.5.       Other Statutory Reserves (-)                                                                                                                              -
B.         Net Profit Available for Distribution [(A-(1.3+1.4+1.5)]                                                                                         3.539.189
1.6.       First Dividend to shareholders (-)                                                                                                                   62.500
1.6.1.     To Owners of Ordinary Shares                                                                                                                         62.500
1.6.2.     To Owners of Privileged Shares                                                                                                                            -
1.6.3.     To Owners of Redeemed Shares                                                                                                                              -
1.6.4.     To Profit Sharing Bonds                                                                                                                                   -
1.6.5.     To Holders of Profit and Loss Sharing Certificates                                                                                                        -
1.7.       Dividends to personnel (-)                                                                                                                                -
1.8.       Dividends to Board of Directors (-)                                                                                                                       -
1.9.       Second Dividend to Shareholders (-)                                                                                                                 123.774
1.9.1.     To Owners of Ordinary Shares                                                                                                                        123.774
1.9.2.     To Owners of Privileged Shares                                                                                                                            -
1.9.3.     To Owners of Redeemed Shares                                                                                                                              -
1.9.4.     To Profit Sharing Bonds                                                                                                                                   -
1.9.5.     To Holders Of Profit And Loss Sharing Certificates                                                                                                        -
1.10.      Second Legal Reserves (-)                                                                                                                            32.344
1.11.      Status Reserves (-)                                                                                                                                       -
1.12.      Extraordinary Reserves                                                                                                                           3.320.571
1.13.      Other Reserves                                                                                                                                            -
1.14       Special Funds                                                                                                                                             -
II.        Distribution of Reserves
2.1        Appropriated Reserves                                                                                                                                    -
2.2        Second Legal Reserves (-)                                                                                                                                -
2.3        Dividends to Shareholders (-)                                                                                                                      186.274
2.3.1.     To Owners of Ordinary Shares                                                                                                                       186.274
2.3.2.     To Owners of Privileged Shares                                                                                                                           -
2.3.3.     To Owners of Redeemed Shares                                                                                                                             -
2.3.4.     To Profit Sharing Bonds                                                                                                                                  -
2.3.5.     To Holders of Profit and Loss Sharing Certificates                                                                                                       -
2.4.       Dividends to Personnel (-)                                                                                                                         199.665
2.5.       Dividends to Board of Directors (-)                                                                                                                      -
III.       Earnings per Share
3.1.       To Owners of Ordinary Shares                                                                                                                       2,9804
3.2.       To Owners of Ordinary Shares (%)                                                                                                                  %298,04
3.3.       To Owners of Privileged Shares                                                                                                                          -
3.4.       To Owners of Privileged Shares (%)                                                                                                                      -
IV.        Dividend per Share
4.1.       To Owners of Ordinary Shares                                                                                                                              -
4.2.       To Owners of Ordinary Shares (%)                                                                                                                          -
4.3.       To Owners of Privileged Shares                                                                                                                            -
4.4        To Owners of Privileged Shares (%)                                                                                                                        -

(2)
      Dividends to personnel which added to 2017 net profit as a provision not sentenced in profit distribution, only shown in the table for information.




                           The accompanying notes are an integral part of these consolidated financial statements.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 326 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               SECTION III: EXPLANATIONS ON ACCOUNTING POLICIES

               I. EXPLANATIONS ON BASIS OF PRESENTATION

               The Parent Bank prepares its financial statements in accordance with the BRSA Accounting and Reporting Regulation”
               which includes the regulation on “The Procedures and Principles Regarding Banks’ Accounting Practices and Maintaining
               Documents” published in the Official Gazette dated 1 November 2006 with No. 26333, and other regulations on accounting
               records of banks published by the Banking Regulation and Supervision Board and circulars and pronouncements
               published by the BRSA Turkish Financial Reporting Standards published by the Public Oversight Accounting and Auditing

   324         Standards Authority for the matters not regulated by the aforementioned legislations.

               The accompanying unconsolidated financial statements are prepared in accordance with the historical cost basis except
               for financial assets and liabilities carried at fair value.

               Accounting policies and accounting estimates on which the accompanying financial statements based are in compliance
               with “The Banking Regulation and Supervision Agency (“BRSA”) Accounting and Reporting Regulation” and other
               regulations, circulars and pronouncements published by the BRSA and with Turkish Accounting Standards issued
               by Public Oversight Agency for the matters not regulated by the aforementioned legislations and have been applied
               consistently by the Parent Bank. Prior year consolidated financial statements and its related notes have not been restated
               due to the change in the accounting policy, as part of the transition clause of the adoption of TFRS 9. Accounting policies
               and valuation principles used in the preparation of the financial statements for 2018 and 2017 periods are presented
               separately. Accounting policies applicable for 2017 period are presented in the Section 3, Note XXVI. The impact of the
               adoption of TFRS 9 on the statement of financial position is explained in the Section 3, Note VII.

               Additional paragraph for convenience translation to English

               The differences between accounting principles, as described in the preceding paragraphs, and the accounting principles
               generally accepted in countries, in which the accompanying financial statements are to be distributed, and International
               Financial Reporting Standards (“IFRS”), may have significant influence on the accompanying financial statements.
               Accordingly, the accompanying financial statements are not intended to present the financial position and results of
               operations in accordance with the accounting principles generally accepted in such countries and IFRS.

               Disclosures of TFRS 9 Financial Instruments:

               TFRS 9 “Financial Instruments”, which is effective as at 1 January 2018 is published by the Public Oversight Accounting
               and Auditing Standards Authority (“POA”) in the Official Gazette numbered 29953 dated 19 January 2017. As of 1 January
               2018, the application of TFRS 9 replaced “TAS 39: Financial Instruments: Recognition and Measurement.” standard.

               All recognized financial assets that are within the scope of TFRS 9 are required to be subsequently measured at
               amortized cost or fair value. Specifically, debt investments that are held within a business model whose objective is to
               collect the contractual cash flows, and that have contractual cash flows that are solely payments of principal and interest
               on the principal outstanding are generally measured at amortized cost at the end of subsequent accounting periods. Debt
               instruments that are held within a business model whose objective is achieved both by collecting contractual cash flows
               and selling financial assets, and that have contractual terms that give rise on specified dates to cash flows that are solely
               payments of principal and interest on the principal amount outstanding, are generally measured at FVTOCI. All other debt
               investments and equity investments are measured at their fair value at the end of subsequent accounting periods. In
               addition, under TFRS 9, entities may make an irrevocable election to present subsequent changes in the fair value of an
               equity investment in other comprehensive income, with only dividend income generally recognized in profit or loss.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 327 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The Group has applied the classification, measurement and impairment requirements retrospectively by adjusting the
opening balance sheet and opening equity at 1 January 2018, with no restatement of comparative periods. In this respect,
the explanations of impacts on equity regarding the adoption of TFRS 9 is given in the Section 3, Note VII.

Classification and measurement of financial assets:

For the determination of which category a financial instrument shall be classified at initial recognition and whether
contractual cash flows represent solely payments of principal and interest in accordance with TFRS 9 Standard is tested
by the Group. According to the test results and business model of the Group, financial assets are recognized in the
financial statements.
                                                                                                                                 325
Impairment of financial assets:

As of 1 January 2018, the Group has started to recognize provisions for impairment in accordance with the TFRS 9
requirements according to the “Regulation on the Procedures and Principles for Classification of Loans by Banks and
Provisions to be set aside” published in the Official Gazette dated 22 June 2016 numbered 29750. In this framework, as of
31 December 2017, method of provisions for impairment as set out in accordance with the related legislation of BRSA as
mentioned in the Section 3 Note XXVI of Explanation on Accounting Policies has been changed by applying the expected
credit loss model under TFRS 9. The expected credit loss estimates are required to be unbiased, probability-weighted
and should include supportable information about past events, current conditions, and forecasts of future economic
conditions. These financial assets have been divided into three categories depending on the gradual increase in credit risk
observed since their initial recognition:

Stage 1: Includes financial assets not having significant increase in their credit risk from initial recognition till the
following reporting date or financial assets having low credit risk at the reporting date. It is recognized 12-month
expected credit losses for such financial assets.

Stage 2: Includes financial assets having significant increase in their credit risk subsequent to the initial recognition, but
not having objective evidence about impairment. It is recognized life time expected credit losses for such financial assets.

Stage 3: Includes financial assets having objective evidence about impairment at the reporting date. It is recognized life
time expected credit losses for such financial assets.

TFRS 15 Revenue From Contracts with Customers

TFRS 15 Revenue from Contracts with Customers standard provides single and comprehensive model and guidance
regarding recognition of revenue and replaces TAS 18 Revenue Standard. The Standard is in effect starting from
1 January 2018 and the positive effect of the Group’s financial statements, which have been booked to the opening equity
amounting to TRY 8.002 dated 1 January 2018 without restating previous period financial statements.

New Standards not effective as of 1 January 2018

TFRS 16 Leases

TFRS 16 Leases standard abolishes the dual accounting model currently applied for lessees through recognizing finance
leases in the balance sheet whereas not recognizing operational lease. Instead, it is set forth a single model similar to the
accounting of finance leases (on balance sheet). For lessors, the accounting stays almost the same. The standard will be
effective from annual periods beginning on or after 1 January 2019. The Group elected to apply the simplified transition
approach for the first time adoption and will not restate comparative amounts for the prior year. The Group does not
expect a significant impact in its financials.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 328 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. EXPLANATIONS ON THE STRATEGY OF USE OF FINANCIAL INSTRUMENTS AND FOREIGN CURRENCY TRANSACTIONS

               1) The Group’s strategy on financial instruments:

               Due to its historical mission, the Parent Bank focuses on granting loans to Small and Medium Size Enterprises (SMEs)
               and craftsmen besides corporate, commercial and individual segmented firms. In addition to the main fund source
               deposits, the Bank can raise funds from money markets and borrowings abroad.

               The Group follows the developments in the markets and uses funds raised in most yielding areas. The strategies of the

   326         Parent Bank are evaluated in the weekly Asset and Liability Committee meetings.

               2) The Group’s explanations on foreign currency transactions:

               In the statutory records of the Group, transactions accounted in foreign currencies (currencies except for TRY) are
               converted into TRY by using the prevailing exchange rates at the transaction dates. Foreign currency monetary asset
               and liability items are converted into TRY by using the prevailing exchange rate at the balance sheet date. Non-monetary
               items in foreign currencies carried at fair value are converted into TRY by using the exchange rates at the date of which
               the fair value is determined. Exchange differences arising from the conversions of monetary foreign currency items and
               collections of foreign currency transactions are reflected to the income statement.

               The financial statements of the foreign branches and subsidiaries of the Parent Bank are prepared in the currency of the
               primary economic environment in which the entity operates (functional currency). The financial statements of foreign
               branches and subsidiaries are expressed in TRY which is the functional currency of the Group and the presentation
               currency of the financial statements.

               Assets and liabilities of the foreign branches and subsidiaries of the Parent Bank are converted into TRY by using the
               prevailing exchange rates at the balance sheet date. The foreign branches’ income and expenses are converted by at
               exchange rates at the dates of the transactions. The foreign subsidiaries’ income and expenses are converted by average
               rate of the exchange of the current year.

               The Group hedged the net investment risk from the foreign currency exchange rate fluctuations on foreign financial
               investments (Halkbank A.D. Beograd (subsidiary), Demir-Halk Bank N.V. (affiliate) and Halk Banka A.D., Skopje (subsidiary)
               with the foreign currency denominated funds (hedging instrument) as of 1 July 2015. In this context, exchange differences
               recorded in profit/loss and arising from funds denominated in foreign currencies that are determined to be effective in
               the current period will be shown in equity.

               III. INFORMATION ABOUT THE CONSOLIDATED ASSOCIATES AND SUBSIDIARIES

               1. Basis of consolidation:

               The accompanying consolidated financial statements are prepared in accordance with the communiqué on “Preparation
               of Consolidated Financial Statements of Banks” and the Turkish Accounting Standards are applied in the consolidation.

               a. Basis of consolidation of subsidiaries:

               The Parent Bank’s subsidiaries Halk Sigorta AŞ, Halk Hayat Emeklilik AŞ, Halk Yatırım Menkul Değerler AŞ, Halk
               Gayrimenkul Yatırım Ortaklığı AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ, Halk Faktoring AŞ, Halk Banka
               A.D., Skopje, Halk Varlık Kiralama AŞ and Halkbank A.D. Beograd, are included in the scope of consolidation.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 329 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




A subsidiary is an entity that is controlled by the Parent Bank. Control is the power of the Parent Bank to appoint or
remove from office the decision-taking majority of members of board of directors through direct or indirect possession of
the majority of a legal person’s capital irrespective of the requirement of owning minimum fifty-one per cent of its capital;
or by having control over the majority of the voting right as a consequence of holding preferred shares or of agreements
with other shareholders although not owning the majority of capital.

Under line-by-line method, the assets, liabilities, income and expenses and off-balance sheet items of subsidiaries are
combined with the equivalent items of the Parent Bank on a line-by-line basis. The book value of the Parent Bank’s
investment in each subsidiary and the Group’s each subsidiary are eliminated. All significant transactions and balances
between the Parent Bank and its consolidated subsidiaries are eliminated. Minority interests in the net income and in the
equity of consolidated subsidiaries are calculated separately from the Group’s net income and the Group’s equity. Minority       327
interests are identified separately in the balance sheet and in the income statement.

In preparing the consolidated financial statements, if a subsidiary uses accounting policies other than those adapted by
the Parent Bank, appropriate adjustments are made to subsidiaries’ financial statements. There is no item that a different
accounting policy is applied.

b. Basis of consolidation of associates:

Investments in associates, Demir-Halk Bank N.V. (“Demir Halk Bank”), Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ and
Türk P ve I Sigorta AŞ are presented in the accompanying financial statements based on the equity method of accounting.
An associate is an entity established domestically and abroad in which the Parent Bank invests with a significant
influence but no control.

Significant influence is the power to participate in the financial and operating policy of the investee. If the Parent Bank
holds ten percent or more of the voting power of the associate, it is presumed that the Parent Bank has significant
influence unless otherwise demonstrated. A substantial or majority ownership by another investor does not necessarily
preclude an investor from having significant influence.

Qualified share is the share that directly or indirectly constitute ten percent of a subsidiary’s capital or voting rights and
irrespective of this requirement, possession of preferred shares giving right to appoint members of board of directors.

Equity accounting method is an evaluation method of associates by which the Parent Bank’s share in the associates’
equity is compared with the book value of the associate accounted for in the Parent Bank’s balance sheet.

Accounting principles used by the consolidated associates accounted for at equity method, Demir Halk Bank N.V., Kobi
Girişim Sermayesi AŞ and Türk P ve I Sigorta AŞ, are the same of the Parent Bank.

c. Basis of consolidation of joint ventures:

The Parent Bank does not have any joint ventures which subject to consolidation.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 330 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d. Principles applied during share transfer, merger and acquisition:

               Accounting for business combinations

               From 1 January 2010 the Group applies TFRS 3 Business Combinations (2008) in accounting for business combinations.
               Change in this accounting policy was applied prospectively and did not have a significant impact on earnings per share
               (EPS).

               Business combinations are accounted for using the acquisition method as at the acquisition date, which is the date on

   328         which control is transferred to the Group. Control is the power to govern the financial and operating policies of an entity
               so as to obtain benefits from its activities. In assessing control, the Group takes into consideration potential voting rights
               that currently are exercisable.

               Acquisitions on or after 1 January 2010

               Goodwill at the acquisition date for business combinations on or after 1 January 2010 are measured as below:

               • The fair value of the acquisition cost; plus
               • The recognized amount of any non-controlling interest in the acquiree; plus if the business combination is achieved in
                 stages, the fair value of the existing equity interest in the acquiree; less
               • The net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed.

               When this total is negative, the gain on acquisition is recognized immediately in profit or loss.

               Fair values of the identifiable acquired assets, liabilities and contingent liabilities if the initial recognition of the
               combination is to be made temporarily at the end of the period in which the combination takes place since the cost
               of the combination can be determined only temporarily on the basis of the carrying values, the acquirer accounts for
               the business combination on with temporary amounts. The temporary acquisition value of the combination should be
               adjusted within 12 months to reflect the completion of the transaction, including adjusting the goodwill.

               The acquisition cost does not include amounts related to the settlement of pre-existing relationships. Such amounts are
               generally recognized in profit or loss.

               Costs related to the acquisition, other than those associated with the issue of debt or equity securities, that the Group
               incurs in connection with a business combination are expensed as incurred.

               Any contingent liability is recognized at fair value at the acquisition date. If the contingent amount is classified as equity,
               it is not remeasured and settlement is accounted for within equity. Otherwise, subsequent changes to the fair value of the
               contingent amount are recognized in profit or loss.

               For acquisitions before 1 January 2010, goodwill represents the excess of the cost of the acquisition over the Group’s
               interest in the recognized amount (generally fair value) of the identifiable assets, liabilities and contingent liabilities of the
               acquiree. When the excess is negative, the gain on acquisition is recognized immediately in profit or loss.

               Transaction costs, other than those associated with the issue of debt or equity securities, that the Group incurred in
               connection with business combinations are capitalized as part of the cost of the acquisitions.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 331 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IV. EXPLANATIONS ON FORWARD AND OPTION CONTRACTS AND DERıVATıVE PRODUCTS

Derivative transactions of the Group consist of foreign currency and interest rate swaps, cross currency swaps, options
and forwards. The Group uses derivatives to avoid economical risks and account for as trading under TFRS 9 Standard as
“Changes in Fair Value through Profit or Loss”.

Pledges arises derivative transactions recorded in off-balance sheet accounts with their agreement amounts. Derivative
transactions are valued at their fair values and the changes in their fair values are recorded on balance sheet under
“derivative financial assets” or “derivative financial liabilities”, respectively depending on the fair values being positive or
negative. Fair value changes of derivative instruments are recorded under income statement. Fair values of derivatives
are calculated using discounted cash flow model or market value.                                                                   329
Explanations related to credit derivatives and its risk exposures:

The Parent Bank has credit termly derivative transactions as part of its trading transactions. These transactions include
credit default swaps which based on treasury of Turkish Republic’s credit risk. As of 31 December 2018, the bank has
credit default swap transaction amounting to USD 260 million with 5 year maturity. In this transactions the Parent Bank
sells protection.

V. EXPLANATIONS ON INTEREST INCOME AND EXPENSES

Interest income and expenses are recognized on an accrual basis using the effective interest method (the rate that equals
the future cash flows of a financial asset or liability to its present net book value) in conformity with TFRS 9 Standard”.

Starting from 1 January 2018, the Group has started accruing interest accrual on non-performing loans. Net book value
of the non-performing loans are discounted with effective interest rate and recognized with the gross book value of the
non-performing loan.

VI. EXPLANATIONS ON FEE AND COMMISSION INCOME AND EXPENSES

Banking service income is recorded in the income in the period when they are collected. Prepaid fees and commission
income obtained from cash and non-cash loans are recorded in the related period by using discounting method with
internal rate of return according to the loan maturity within the matching principle.

Fee and commission expenses on borrowings that are paid to other institutions and incorporations for financial liabilities
comprise operational costs. These fee and commission expenses are booked under prepaid expenses and transferred
to expense accounts in the related periods by using the straight accrual method according to the financial borrowing
maturity within the matching principle.

VII. EXPLANATIONS ON FINANCIAL ASSETS

Financial instruments comprise financial assets, financial liabilities and derivative instruments. The financial assets are
included in the balance sheet of the Group, if the Group is a legal party of these financial assets.

Financial assets mainly constitute the majority of the commercial activities and operations of the Group. These
instruments have the ability to expose, affect and diminish the risks of liquidity, credit and interest in the financial
statements.

Fair value is the amount for which an asset could be exchanged or a liability could be settled, between knowledgeable
willing parties in an arm’s length transaction. Market value is the amount obtainable from the sale or payable on the
acquisition of a financial instrument in an active market, if one exists.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 332 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               The estimated fair values of financial assets have been determined by the Group using the available market information
               and appropriate valuation methodologies. However, judgment is necessarily required to interpret market data to develop
               the estimated fair value. Hence, estimations presented in this report may not be same with the prices in the current
               market conditions in the case of assets disposals. Book values of some financial assets (which equals to their costs) are
               assumed to approximate to their fair values due to their short term nature.

               Classification of the category of a financial instrument at initial recognition depends on both the business model for
               managing the financial assets and their contractual cash flow characteristics.


   330         Assessment of Business Model

               The Group classifies its financial assets in accordance with TFRS 9 through its business model which is used for financial
               assets management.

               The Group’s business model is related with how the Group manages its financial assets to generate cash flows. In
               other terms, the source of cash flows depends on the Group’s business model whether the cash flow is generated from
               contractual terms or through sale of financial asset or both.

               Classification of financial assets is made at initial recognition considering the aim of purchase of the financial asset.

               The Group’s business models are classified in three main categories in accordance with TFRS 9.

               1. A business model whose objective is to hold assets in order to collect contractual cash flows:

               A business model whose objective is to hold assets in order to collect contractual cash flows are managed to realise cash
               flows by collecting contractual payments over the life of the instrument. The purpose of the business model does not
               require to hold to collect the contractual cash flows of the instruments over their life, even the aim of the business model
               is to hold the instruments up to maturity for the contractual cash flows. Therefore, even when financial asset sales are
               anticipated or expected to occur in the future, the business model may still be a model that aims to retain financial assets
               in order to collect contractual cash flows.

               The financial assets that are held within the scope of this business model are measured at amortized cost when the
               contractual terms of the financial assets meet the condition of giving rise on specified dates to cash flows that are solely
               payments of principal and interest on the principal amount outstanding.

               2. A business model whose objective is achieved by both collecting contractual cash flows and selling financial assets:

               The Group may hold financial assets in a business model whose objective is achieved by both collecting contractual cash
               flows and selling financial assets.

               Fair value changes of the financial assets that are held within the scope of this business model are accounted for under
               other comprehensive income when the contractual terms of the financial asset meet the condition of giving rise on
               specified dates to cash flows that are solely payments of principal and interest on the principal amount outstanding.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 333 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




3. Other Business Models:

Financial assets are measured at fair value through profit or loss if they are not held within a business model whose
objective is to hold assets to collect contractual cash flows or within a business model whose objective is achieved
by both collecting contractual cash flows and selling financial assets. The Group makes its decisions on the basis
of business model, which is based on the fair value of the assets and manages the assets to obtain their fair value.
Therefore, if the financial assets are held for the purpose of obtaining cash flows arising from their sale, the change in
fair value are measured at fair value through profit or loss.

Measurement Categories of Financial Assets and Liabilities
                                                                                                                               331
As of 1 January 2018, the Group classified all its financial assets based on the business model for managing the financial
assets. Accordingly, the financial assets are classified as per TFRS 9 in three main categories listed below:

1. Financial assets measured at amortized cost,
2. Financial assets measured at fair value through other comprehensive income and
3. Financial assets measured at fair value through profit/loss.

TFRS 9, the paragraph 4, explains how financial assets are classified in accordance with methods explained in Article
1 and 2 and other than these financial assets, remaining financial assets are classified in accordance with the method
detailed in Article 3.

1. Financial Assets Measured at Amortised Cost

A financial asset is measured at amortized cost if both of the following conditions are met.

a) Asset is held within a business model whose objective is to hold financial assets in order to collect contractual cash
flows.
b) Contractual terms of the financial asset give rise on specified dates to cash flows that are solely payments of principal
and interest on the principal amount outstanding.

Financial assets measured at amortised cost are loans and receivables and financial assets. Subsequent to the initial
recognition, financial investments are accounted for at amortised cost calculated by using the effective interest rate
method. Loans are initially recognized with their cost and carried at their amortized costs calculated using the internal
rate of return subsequent to recognition.

2. Financial Assets Measured at Fair Value through other comprehensive income

A financial asset is measured if both of the following conditions are met.

a) Financial asset is held within a business model whose objective is achieved by both collecting contractual cash flows
and selling financial assets and
b) Contractual terms of the financial asset give rise on specified dates to cash flows that are solely payments of principal
and interest on the principal amount outstanding.

A gain or loss on a financial asset measured at fair value through other comprehensive income shall be recognized
in other comprehensive income, except for impairment gains or losses and foreign exchange gains and losses, until
the financial asset is derecognised or reclassified from equity to profit or loss as a reclassification adjustment at the
reclassification date.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 334 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               3. Financial Assets Measured at Fair Value through profit or loss

               According to TFRS 9 paragraph 4.1.4, the financial assets at the fair value through profit or loss are initially recognized
               at fair value and remeasured at their fair value after recognition. All gains and losses arising from these valuations are
               reflected in the income statement. However, the Group may irrevocably prefer to apply to the financial assets at fair
               value through other comprehensive income for reflecting future changes in fair value for certain investments in equity
               instruments that would normally be measured at fair value through profit or loss at the time of initial inception in the
               financial statements.


   332         Cash Equivalents and Banks

               Cash and bank balances in foreign currencies are valued by using the Group’s current period end exchange rates. The
               presented values of cash in TRY, foreign currency cash and banks at balance sheet are the estimated fair values of these
               assets.

               Loans and receivables

               Loans and receivables represent unquoted financial assets in an active market that provide money, goods or services to
               the debtor with fixed or determinable payments.

               Loans and receivables are initially recognized with their fair values including settlement costs and carried at their
               amortized costs calculated using the internal rate of return subsequent to recognition. Transaction fees, dues and other
               expenses paid for loan guarantees are recognized under the profit and loss accounts.

               Consumer and corporate cash loans are recognized under the accounts specified by the Uniform Chart of Accounts and
               Explanations with their original balances based on their context.

               Foreign currency indexed consumer and corporate loans are followed at TRY accounts after converting into TRY by using
               the opening exchange rates. At the subsequent periods, increases and decreases in the loan capital are recognized under
               the foreign currency income and expense accounts in the income statement depending on foreign currency rates being
               higher or lower than opening date rates.

               Repayments are calculated using the exchange rates at the repayment dates and exchange differences are recognized
               under the foreign currency income and expense accounts in the income statement.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 335 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Reclassification of Financial Assets in accordance with TFRS 9

Reclassifications and remeasurements during the first time adoption of TFRS 9 Financial Instruments standard and the
impairment provision as of 31 December 2017 calculated by the Group and expected loss provision as of 1 January 2018
in accordance with TFRS 9 are reconciled as follows:

                                                                                Before TFRS 9                                                          TFRS 9
                                                                                   Book Value                                                       Book Value
                                                                                                   Reclassification        Measurement
ASSETS
Financial Assets (Net)
                                                                           31 December 2017
                                                                                   94.452.497
                                                                                                             Effect
                                                                                                           (23.511)
                                                                                                                                 Effect
                                                                                                                                    7.229
                                                                                                                                                1 January 2018
                                                                                                                                                   94.436.215    333
Cash and Cash Equivalents                                                           44.282.712                     -                        -       44.282.712
Cash Balances and Central Bank                                                      36.681.377                     -                        -       36.681.377
Banks                                                                                6.313.167                     -                        -        6.313.167
Receivables from Money Market                                                        1.288.168                     -                        -        1.288.168
Financial Assets Measured at Fair Value through Profit/Loss (FVTPL)                 10.120.992                     -                        -       10.120.992
Financial Assets Measured at Fair Value through Other Comprehensive
Income (FVOCI)                                                                                -          17.699.178                         -       17.699.178
Financial Assets Measured at Amortised Cost                                                   -          21.987.099                         -       21.987.099
Derivative Financial Assets                                                            362.516                     -                        -          362.516
Non – Performing Financial Assets                                                             -                    -                        -                -
Expected Credit Losses (-)                                                                    -              23.511                (7.229)              16.282
Financial Assets Available for Sale (Net)                                           17.699.178          (17.699.178)                        -                -
Investments Held to Maturity (Net)                                                  21.987.099          (21.987.099)                        -                -
Hedging Derivative Financial Assets                                                           -                    -                        -                -
Loans (Net)                                                                       209.435.780           (2.185.709)              284.212          207.534.283
Loans                                                                             204.142.270                      -                        -      204.142.270
Performing Loans                                                                  198.939.764                      -                        -      198.939.764
Loans Under Follow up                                                                5.202.506                     -                        -        5.202.506
Lease Receivables                                                                    2.671.253              (90.437)                        -        2.580.816
Factoring Receivables                                                                1.211.932                     -                        -        1.211.932
Non – performing Receivables                                                         6.296.406              327.506                         -        6.623.912
Expected Credit Losses (-)*                                                          4.886.081            2.422.778             (284.212)            7.024.647
   12 Month ECL (Stage 1)                                                                     -           2.080.595           (1.066.065)            1.014.530
   Lifetime ECL Significant Increase in Credit Risk (Stage 2)                                 -             105.114              662.865               767.979
   Lifetime ECL Impaired Credits (Stage 3/Special Provision)                         4.886.081              237.069              118.988             5.242.138
Assets Held for Sale and Assets of Discontinued Operations (Net)                           790                     -                        -             790
Equity Investments                                                                    405.316                      -                        -         405.316
Associates (Net)                                                                       353.138                     -                        -          353.138
Subsidiaries (Net)                                                                      52.178                     -                        -           52.178
Joint Ventures (Net)                                                                          -                    -                        -                -
Tangible Assets (Net)                                                                3.751.600                     -                        -        3.751.600
Intangible Assets (Net)                                                                143.095                     -                        -          143.095
Investment Properties (Net)                                                            910.378                     -                        -          910.378
Current Tax Asset                                                                        6.862                     -                        -            6.862
Deferred Tax Assets                                                                     87.181                     -                        -           87.181
Other Assets                                                                         3.026.257                     -                        -        3.026.257
TOTAL ASSETS                                                                      312.219.756           (2.209.220)              291.441          310.301.977

*The table above does not include the expected credit loss provisions calculated for non-cash loans that accounted for under liabilities.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 336 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Effects on Equity with TFRS 9 Transition

               The Group reflected the classification, measurement and impairment requirements to opening equity without restating
               previous period financial statements. In this respect, TRY 249.633 arising between the provision for impairments of
               the previous period of the Group and the provision for the loan losses that is measured in accordance with TFRS 9
               impairment model as of 1 January 2018 is classified as “Prior Period Profit or Loss”.

               Deferred tax on previously booked general provisions (formerly general provisions now allocated for TFRS 9 expected
               loss provisions for the loans under first and second stages), is accounted for the first time as of 1 January 2018.

   334         Accordingly, deferred tax assets amounting to TRY 421.222 have been booked to the opening financial statements of
               1 January 2018 and the related amount has been classified under “Prior Period Profit or Loss” under equity.

               VIII. EXPLANATIONS ON IMPAIRMENT OF FINANCIAL ASSETS

               As of 1 January 2018, the Group recognizes loan loss allowances for expected credit losses on financial assets and
               loans measured at amortised cost and measured at fair value through other comprehensive income, loan commitments
               and financial guarantee contracts not measured at fair value through profit / loss based on TFRS 9 and the regulation
               published in the Official Gazette no. 29750 dated 22 June 2016 in connection with “Procedures and Principals regarding
               Classifications of Loans and Allowances Allocated for Such Loans” effective from 1 January 2018. Financial assets
               measured at fair value are not assessed for impairment.

               As of the reporting date, the Group assesses whether the credit risk on a financial instrument has increased significantly
               since initial recognition in accordance with TFRS 9 paragraph 5.5.4. When making the assessment, the Group shall use
               the change in the risk of a default occurring for the financial instrument.

               As of the reporting date, if the credit risk on a financial instrument has not increased significantly since initial recognition,
               the Group shall measure the loss allowance for that financial instrument at an amount equal to 12 month expected credit
               losses. However, if there is a significant increase in credit risk of a financial instrument since initial recognition, the Group
               measures loss allowance regarding such instrument at an amount equal to lifetime expected credit losses.

               The Group calculates the expected credit loss on a collective basis by grouping the financial assets having common credit
               risk features or on an individual basis.

               The Group constituted a policy in order to make an assessment whether the credit risk on a financial instrument has
               increased significantly since initial recognition by taking into consideration the change in the risk of a default event
               occurring over the expected life of the financial instrument.

               Calculation of expected credit losses

               A credit loss is present value of calculated difference between the total cash flows that will occur based on the
               contractual terms of financial instruments and the total cash flows, which the Group expects to collect, with the initial
               effective interest rate. The Group calculates expected credit losses based on a probability – weighted estimate of credit
               losses (the present value of all cash shortfalls) over the expected life of the financial instruments. The Group estimates
               cash flows over expected life of a financial instrument with the consideration of contractual terms of the financial
               instrument, and considers the weighted average of the credit losses as the expected default risk as the expected credit
               loss.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 337 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                    HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Probability of Default (PD)

It is defined as the probability that the debtor does not fulfill its obligations to the Group or in other words it can not repay
its debts to the Group. This ratio is calculated for each loan based on various statistical assumptions depending on the
maturity, internal behavioral model, external behavioral model and financial module data. The probability values take a
value between 0 and 1, and as the probability value increases, the likelihood of the credit defaulting increases.

Loss given Default (LGD)

This is the parameter indicates the expected economic loss of the Group if the credit defaults. In the case of the credit
defaults and the Group collects the entire amount of the default, LGD is zero, in the case of no collection, LGD is 100%            335
percent. LGD rates are reviewed on a maximum of 1 year basis.

Exposure at Default (EAD)

It is the parameter that indicates how much of a loan will default. The default amount for a spot or installment loan is
the amount, which is listed on the payment schedule at the time of default. Additionally, the default amount for the credit
cards and limit gaps of overdraft accounts and non-cash loans, are calculated with a parameter called credit conversion
rate (LCR). The default risk amount in the future is estimated by calculating by the statistical methods with the credit
conversion rate, since it is not known at the time of loan origination due to undrawn commitment for limit of credit cards
and overdraft accounts.

12 Month Probability of Default

It is the estimated probability of default occurring within the next 12 months following the balance sheet date. According
to Article 5.5.5 of TFRS 9 standard, in the case of that there is no significant increase in credit risk of a financial
instrument since its first recognition, the Group shall measure at the provision for loss of the related financial instrument
as equal as 12 month expected credit losses.

In the case of a customer or a loan that is classified under Standard Loans (Stage I), the provision for loan is calculated
on 365 days even if the maturity of the loan is above 1 year. In the case of maturity of the loan is under 1 year, number of
days left to maturity (except revolving loans and credit cards) are used in calculations.

Lifetime Probability of Default

It is the estimated probability of default occurring over the remaining life of the financial instrument. According to
article B5.5.3 of TFRS 9 standard, in case of a significant increase in credit risk for a financial instrument since its initial
recognition, the Group shall measure provision for loss of related financial instrument as equal as expected lifetime
probability of default amount.

In the case of a customer or loan is classified as Stage 2 and / or Stage 3, the provision for expected credit loss is
measured at the lifetime probability of default. Despite the fact that the methods for used calculation for provision of
expected credit loss are similar for Stage 2 and Stage 3 loans, the probability of default for Stage 3 credits is accepted as
100%.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 338 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               TFRS 9 Standard does not include a direct definition of default, but requires a consistent definition of default to be used in
               credit risk management. The Group is considering qualitative indicators (e.g. financial commitments), if appropriate, when
               defining a default according to article B5.5.37 of TFRS 9, for the purpose of determining the risk of business default and
               adopts a definition of default, consistent with the definition used for in-house credit risk management purposes for the
               relevant financial instruments. However, there is a rebuttable presumption that default does not occur later than when
               a financial asset is 90 days past due unless an entity has reasonable and supportable information to demonstrate that a
               more lagging default criterion is more appropriate.

               “The definition of default used for these purposes applies consistently to all financial instruments unless information can

   336         be obtained that demonstrates that another definition of default is more appropriate for a particular financial instrument."
               in line with the Communiqué on Calculation of the Risk Weighted Exposure Amount for Credit Risk by Internal-ratings
               Based Approaches assumes that debt defaulted if at least one of the following two conditions occurs.

               a) Considering that a debtor is unlikely to pay credit obligations to the Parent Bank and to the Parent Bank’s consolidated
               financial subsidiaries without using guarantees

               b) Considering that a debt having past due more than 90 days to the Parent Bank or its financial subsidiaries

               The expected loan loss provision for the loans classified as non-performing loans (Stage 3) is calculated using the
               estimation of loss given default (LGD). Aforementioned estimation is based on the historical data on a segment basis and
               determined by the principle loss charge, being the remaining amount after the collection made within the period after
               each segment has defaulted.

               Low Credit Risk

               TFRS 9 standard states that in some cases, the credit risk on a financial instrument can be calculated as low if the
               financial instrument has a low risk of default when there is no reliable past default data.

               According to Article 5.5.10 of TFRS 9, if the entity determines that a financial instrument has a low credit risk as of the
               reporting date, it assumes that the credit risk on the financial instrument has not increased significantly following its
               initial recognition in the financial statement. Those transactions in the Group are classified as follows:

               a) CBRT transactions (Currencies held in CBRT and reserve requirements)
               b) Securities (Fair value through other comprehensive income and financial assets measured at amortised cost)
               c) Treasury Loans (Transactions with Treasury Republic of Turkey)
               d) Loans guaranteed by Treasury of Republic of Turkey

               The Rules of Significant Increase in Credit Risk

               Significant increase in credit risk requires measurement of the Group’s provision for expected credit losses at lifetime
               probability of default instead of 12 month expected credit loss. In the event of a significant increase in credit risk since
               initial recognition, the financial asset is transferred to Stage 2.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 339 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IX. EXPLANATIONS ON OFFSETTING FINANCIAL INSTRUMENTS

A financial asset and a financial liability shall be offset and the net amount shall be presented in the balance sheet only
when a party currently has a legally enforceable right to set off the recognized amounts or intends either to settle on a
net basis or to realize the asset and settle the liability simultaneously.

X. EXPLANATIONS ON SALES AND REPURCHASE AGREEMENTS (REPOS) AND TRANSACTIONS ON SECURıTıES LOANED

Marketable securities subject to repurchase agreements are classified under “Financial Assets at Fair Value through
Other Comprehensive Income” or “Fair Value measured at Amortised Cost” in the Group’s portfolio and they are valued
according to the valuation principles of the related portfolios.                                                                 337
Funds obtained from the repurchase agreements are recognized under “Funds Obtained from Money Market” account in
liabilities. For the difference between the sale and repurchase prices determined by the repo agreements for the period;
expense accrual is calculated using the internal rate of return method.

Reverse repo transactions are recognized under the “Receivables from Money Markets" account. For the difference
between the purchase and resale prices determined by the reverse repo agreements for the period; income accrual is
calculated using the internal rate of return method.

XI. EXPLANATIONS ON ASSETS HELD FOR SALE, ASSETS OF DISCONTINUED OPERATIONS AND RELATED LIABILITIES

Assets that meet the criteria to be classified as held for sale are measured at carrying amount and depreciation of such
assets is ceased and they are presented separately in the balance sheet. In order to classify an asset as held for sale, the
asset (or the disposal group) should be available for an immediate sale in its present condition subject to the terms of any
regular sales of such assets (or such disposal groups) and the sale should be highly probable. For a highly probable sale,
the appropriate level of management must be committed to a plan to sell the asset (or the disposal group), and an active
program to complete the plan should be initiated to locate a customer. Also, the asset (or the disposal group) should have
an active market sale value, which is a reasonable value in relation to its current fair value. Events or circumstances may
extend the completion of the sale more than one year.

Such assets are still classified as held for sale if there is sufficient evidence that the delay in the sale process is due to
the events and circumstances occurred beyond the control of the entity or the entity remains committed to its plan to sell
the asset (or disposal group).

A discontinued operation is a component of the Group that either has been disposed of, or is classified as held for sale.
Gains or losses relating to discontinued operations are presented separately in the income statement.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 340 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               XII. EXPLANATIONS ON GOODWILL AND OTHER INTANGIBLE ASSETS

               As at the balance sheet date, there is no goodwill recorded in the consolidated balance sheet of the Group.

               Intangible assets that are purchased prior to 1 January 2005 are carried at their restated historical costs and intangible
               assets that are purchased in the subsequent periods are carried at their historical cost, less any accumulated
               amortization and any impairment losses. Intangible assets are amortized by using the straight line method based on their
               useful lives. Amortization method and period are assessed periodically at the end of each year. Intangible assets consist
               of software expenses and they are amortized by using the straight line method over 3 years. There is no significant

   338         change in the accounting estimates expected or to be expected having a significant effect on the amortization method,
               amortization period or residual value.

               XIII. EXPLANATIONS ON PROPERTY AND EQUIPMENT

               Property and equipment except buildings that are purchased prior to 1 January 2005 are carried at their 31 December
               2004 dated restated costs and property and equipment that are purchased in the subsequent periods are carried at
               cost, less any accumulated depreciation and any impairment losses. Property and equipment are amortized by using the
               straight line method during their useful lives. Gain or loss arising from the disposal or retirement of an item of property
               and equipment is determined as the difference between the sales proceeds and the carrying amount of that asset and is
               recognized in profit or loss.

               As of 1 April 2015, the Group adopted the revaluation method for buildings in tangible assets in accordance with Turkish
               Accounting Standard No: 16 “Property, Plant and Equipment” (TAS 16). Expertise values determined by independent
               appraisal companies are reflected to the financial statements. Revaluation differences are recorded in “Accumulated
               Other Comprehensive Income or Loss Not Reclassified through Profit or Loss” under the shareholders’ equity.

               Ordinary maintenance and repair expenses of property and equipment items are recognized as expenses.

               Estimated useful lives of property, plant and equipment are as follows:

                                                                                                    Estimated useful
                                                                                                         lives (Year)      Depreciation rate
               Buildings                                                                                           50                    2%
               Safes                                                                                               50                    2%
               Other movable properties                                                                          3-25             4-33,33%
               Assets held under financial leases                                                                 4-5               20-25%

               Leasehold improvements are depreciated over the lower of the periods of the respective leases and useful lives, on
               a straight-line basis. In any case useful life cannot exceed the lease period. If the duration of lease agreement is not
               determined or longer than five years, amortization duration is considered as five years.

               There is no change in accounting estimates that is expected to have significant effect in current period and subsequent
               periods.

               There are no material mortgages, pledges or similar in cumbrances designated for the property and equipment.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 341 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Classification of Investment Properties:

If a land or building is being used by an owner and the intention is changed to an investment property, this property is
classified as an investment property.

When the use of an immovable is changed and reclassified as an investment property, the actual value of the date on
which the change in the use of the named property takes place will be the cost of the subsequent accounting.

XIV. EXPLANATIONS ON INVESTMENT PROPERTIES

Investment properties are properties held to earn rentals and/or for capital appreciation.                                     339
Investment properties in the attached consolidated financial statements that are purchased prior to 1 January 2005
are carried at their 31 December 2004 dated restated costs and property and equipment that are purchased in the
subsequent periods are carried at cost, less any accumulated depreciation and any impairment losses. Investment
properties are amortized by using the straight line method during their useful lives. Gain or loss arising from the disposal
or retirement of an item of property and equipment is determined as the difference between the sales proceeds and the
carrying amount of that asset and is recognized in profit or loss.

XV. EXPLANATIONS ON LEASING TRANSACTIONS

Assets acquired under financial leases are carried at the lower of their fair values or amortized value of the lease
payments. Leasing payables are recognized as liabilities in the balance sheet while the interest payable portions of the
payables are recognized as a deferred amount of interest. Assets held under financial leases are recognized under the
property and equipment (movable properties) account and are depreciated by using the straight line method.

In the cases of the Group as lessor, the net investment of the assets held under financial leases at the initial recognition
is recognized as financial lease receivables in the balance sheet. Finance lease income, as the difference between total
financial lease receivable and investment value, is allocated to accounting periods so as to reflect a constant periodic
rate of return on the Group’s net investment outstanding in respect of the leases. Unrealised finance lease income is
recognized in the account of unaccrued interest income in the related period.

Operational lease transactions are recognized in line with the related agreement on an accrual basis.

XVI. EXPLANATIONS ON INSURANCE TECHNICAL INCOME AND EXPENSE

Insurance premium income is recognised subsequent to the share of reinsurers in policy income is deducted.

Claims are recorded in expense as they are reported. Outstanding loss provisions are recognized for the claims reported
but not paid yet and for the claims that incurred but not reported. Reinsurers’ share of claims paid and outstanding
claims are offset in these provisions.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 342 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               XVII. EXPLANATIONS ON INSURANCE TECHNICAL PROVISIONS

               According to the current insurance regulation, insurance companies should recognize provisions for unearned premium
               claims, unexpired risk reserves, provision for outstanding claims and life-mathematical provisions.

               The unearned premiums consist of the gross portion of accrued premiums for insurance contracts that are overlapping to
               other period or periods on a daily basis without deducting a commission or any other discount. In case the expected loss
               premium ratio is over 95%, the unexpired risk reserves are recognized for the branches specified by the Undersecretariat
               of Treasury. For each branch, the amount calculated by multiplying the ratio exceeding 95% by the net unearned premium

   340         provision is recognized in the financial statements as net unexpired risk reserve; and the amount found by multiplying
               the ratio exceeding 95% by the gross unearned premium provision is recognized as gross unexpired risk reserve. The
               difference between the gross and the net amounts is considered as the share of the reinsurer. In accordance with the
               circular numbered 2016/37 issued on 11 November 2016, URR computation method is revised. Based on the new
               method, motor vehicles, compulsory traffic, third party liability and general liability branches' multiplier will be used as
               95% for 2016, 90% for 2017 and 85% for 2018.

               Outstanding claims reserves comprise incurred and accrued but not yet paid claims in the current or prior periods or
               incurred but not reported claims. Insurance companies may discount net cash outflows from outstanding claims reserves
               with respect to related insurance legislation, as per the Undersecretariat of Treasury’s “Circular on Outstanding Claims
               Reserves Arising from Discounting of the Net Cash Flow” No. 2016/22 dated 10 June 2016.

               Mathematical provision is recognized in order to meet the requirements of policyholders and beneficiaries for long-time
               life, health and personal accident insurance contracts on an actuarial basis.

               Effective from 1 January 2005, the insurance entities comply with TFRS 4, Insurance Contracts (“TFRS 4”). TFRS 4
               represents the completion of phase I and is a transitional standard until the recognition and measurement of insurance
               contracts are fully addressed. TFRS 4 requires that all contracts issued by insurance companies are classified as either
               insurance contracts or investment contracts.

               Insurance risk is defined as risk, other than financial risk, transferred from the holder of a contract to the issuer.
               TFRS 4 permits a company to continue with its previously adopted accounting policies with regard to recognition and
               measurement of insurance contracts.

               A change in accounting policy is adopted only in case of presentation of more reliable results. Contracts issued by
               insurance companies without significant insurance risk are considered investment contracts. Investment contracts are
               accounted for in accordance with TFRS 9.

               Insurance companies of the Group cede premium and risks in the normal course of business in order to limit the potential
               for losses arising from risks accepted. Insurance premiums ceded to reinsurers on contracts that are deemed to transfer
               significant insurance risk are recognized as an expense in a manner that is consistent with the recognition of insurance
               premium revenue arising from the underlying risks being protected.

               Costs which vary and are directly associated with the acquisition of insurance and reinsurance contracts including
               brokerage, commissions, underwriting expenses and other acquisition costs are deferred and amortized over the period
               of contract, consistent with earning of premium.

               In accordance with TFRS 4, at each balance sheet date, liability adequacy tests are performed to ensure the adequacy
               of the insurance contract liabilities net of related Deferred Acquisition Costs (DAC) and premiums receivable. Investment
               income from the assets matching the liabilities is taken into account in calculating the provision. The deficit, if any, is
               immediately charged to the income statement initially by writing off DAC and by subsequently establishing a provision for
               losses arising from liability adequacy tests. Any DAC written off as a result of this test cannot subsequently be reversed.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 343 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                    HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




XVIII. EXPLANATIONS ON PROVISIONS AND CONTINGENT LIABILITIES

Provision and contingent liabilities are accounted in conformity with TAS 37 “Provisions, Contingent Liabilities and
Contingent Assets”.

In the financial statements, a provision is made for an existing commitment resulted from past events if it is probable
that the commitment will be settled and a reliable estimate can be made of the amount of the obligation. Provisions are
calculated based on the best estimates of the Group’s management on the expenses to incur as of the balance sheet date
and, if material, such expenses are discounted for their present values. If the amount is not reliably estimated and there
is no probability of cash outflow from the Group to settle the liability, the related liability is considered as “contingent” and
disclosed in the notes to the financial statements.                                                                                 341
XIX. EXPLANATIONS ON EMPLOYEE BENEFIT LIABILITIES

Employee benefits liabilities are recognized in accordance with the Turkish Accounting Standard No: 19 “Employee
Benefits”. According to related legislation and union agreements, the Bank is required to make lump sum retirement
payments to employees who has completed one year of service, is called up for military service, dies, resigns, retires or
whose employment is terminated without due cause, or for female employees who resigns subsequent to her marriage
within one year. The Bank provides provision by estimating the present value of the future retirement pay liability.

The retirement pay provision of the Parent Bank has been determined by the actuarial report of an independent actuary
firm. As of 1 January 2013, actuarial gains and losses are recorded under the shareholders’ equity according to the
revised TAS 19.

T. Halk Bankası Employee Pension Fund and T. Ziraat Bankası ve T. Halk Bankası Employee Pension Fund Foundations
were founded in accordance with the provisional article 20 of the Social Insurance Act (SIA) No: 506 and their members
including employees of the Bank. Provisional article 23 of the Banking Act No: 5411 requires the Bank’s pension funds
founded in the scope of SIA to be transferred to the Social Insurance Institution (SII) within 3 years subsequent to the
publishing date of the act. The procedure and essentials for the transfer were determined by the Council of Ministers’
decision dated 30 November 2006 and numbered 2006/11345 and accordingly, both pension funds would have been
transferred to SSI. However, with the decree of the Constitutional Court numbered E.2005/139, K.2007/13 and K.2007/33
published in the Official Gazette dated 31 March 2007 and numbered 26479, the first paragraph of the temporary first
article of the provisional article 23 of the Banking Act No: 5411 is cancelled and the execution has been ceased starting
from the date the decree is published.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 344 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               After the justified decree related to cancelling the provisional article 23 of the Banking Law was announced by the
               Constitutional Court on the Official Gazette dated 15 December 2007 and numbered 26731, Turkish Grand National
               Assembly (TGNA) started to work on establishing new legal regulations, and after it was approved at the General
               Assembly of the TGNA, the Law numbered 5754 “Emendating Social Security and General Health Insurance Act and
               Certain Laws and Decree Laws”, which was published on the Official Gazette dated 8 May 2008 and numbered 26870,
               came into effect. The new law decrees that the contributors of the bank pension funds, the ones who receive salaries
               or income from these funds and their rightful beneficiaries will be transferred to the Social Security Institution and will
               be subject to this Law within 3 years after the release date of the related article, without any need for further operation.
               The three year transfer period can be prolonged for maximum 2 years by the Cabinet decision. However related transfer

   342         period has been prolonged for 2 years by the Council of Ministers decision dated 14 March 2011, which was published
               on the Official Gazette dated 9 April 2011 and numbered 27900. In addition, by the Law numbered 6283 “Emendating
               Social Security and General Health Insurance Act”, which was published on the Official Gazette dated 8 March 2012 and
               numbered 28227, the authority of the Council of Ministers extending 2 years has been raised to 4 years.

               The statement “The Council of Ministers have entitled to determine transfer period” has taken place in the scope of the
               Article 51 of the Law No: 6645 which was published on the Gazette on 23 April 2015 and numbered 29335.

               In accordance with the related legislation, as of the transfer date, the income and expenses of the transferred funds
               will be considered by the insurance branches and the present value of the actuarial liabilities will be calculated with the
               technical interest rate of 9,8%. Moreover, after the transfer to SII, the unfulfilled other social rights and payments existed
               in the settlement deeds of the subjected pension funds of the transferred participants, members or the rightful owners
               will be continued to be fulfilled by the employer entities of the funds and its participants. Based on the results of the
               actuarial report prepared as of 31 December 2018 no technical deficit has been reported.

               XX. EXPLANATIONS ON TAXATION

               In accordance with provisional article 10 of the Law No. 5520 on Taxation No. 7061 added to the Article No 91 of the Law
               on Taxation, the 20% rate institutions listed in the first paragraph of the Article 32 of the Corporate Tax Law are subject
               to the taxation periods of 2018, 2019 and 2020 (for fiscal years beginning in the year concerned for the designated
               institutions). In addition, the Council of Ministers is authorized to reduce the rate of 22% written in the first sentence to
               20%.

               The tax rate used in the calculation of deferred tax assets and liabilities is 22% over temporary timing differences
               expected to reverse in 2018, 2019 and 2020 and 20% over temporary timing differences expected to reverse on and after
               2021 (31 December 2017: 20%)

               Calculated corporate tax as of 31 December 2017 has been paid in February 2018 thereby setting off calculated advanced
               taxes in previous periods. Moreover, accrued advance tax for 1 January-31 March 2018 period is paid in May 2018 and
               accrued advance tax for 1 January-30 June 2018 period and for 1 January-30 September 2018 period have not been paid
               since accumulated tax losses occured. Furthermore, advance tax for 1 January-31 December 2018 period will also be
               accrued in February 2019.

               Tax expense is the sum of the current tax expense and deferred tax charge. Current year tax liability is calculated over
               taxable profit. Taxable profit is different from the profit in the income statement since taxable income or deductible
               expenses for the following years and non-taxable and non-deductible items are excluded.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 345 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Deferred tax is recognized on differences between the carrying amounts of assets and liabilities in the financial
statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax liabilities are
generally recognized for all taxable temporary differences and deferred tax assets are recognized to the extent that it is
probable that taxable profits will be available against which deductible temporary differences can be utilized.

The carrying amount of a deferred tax asset is reviewed at each balance sheet date. An entity shall reduce the carrying
amount of a deferred tax asset to the extent that it is no longer probable that sufficient taxable profit will be available to
allow the benefit of part or all of that deferred tax asset to be utilized.

Deferred tax is calculated at the tax rates that are expected to apply in the period when the liability is settled or the asset
realized. Deferred tax is charged or credited to profit or loss, except when it relates to items charged or credited directly     343
to equity, in which case the deferred tax is also dealt with in equity.

Prepaid corporation taxes and corporation tax liabilities are offset as they relate to income taxes levied by the same
taxation authority on each consolidated entity’s non-consolidated financial statements. Deferred tax assets and liabilities
are also offset.

Tax practices in the countries that foreign branches operate:

Turkish Republic of Northern Cyprus (TRNC)

According to the tax regulations in the Turkish Republic of Northern Cyprus, corporate gains are subject to 10% of
corporate tax and this taxed amount is subject to 15% of income tax. The tax bases for corporate are determined by
adding the expenses that cannot be deducted according to TRNC regulations, to commercial gains and by subtracting
exemptions and deductions from commercial gains. Income tax is paid in June, and corporate tax payment is made in two
installments, in May and in October. On the other hand, withholding tax is paid in TRNC over interest income and similar
gains of corporations. The relevant withholding tax payments are deducted from the corporate tax-payable. In the case
the amount of the withholding tax collections is higher than the corporate tax payable, the difference is deducted from
income tax payable.

Bahrain

Banks in Bahrain are not subject to tax according to the regulations of the country.

Halk Gayrimenkul Yatırım Ortaklığı AŞ

Income from the operations related with the investment properties of the Parent Bank’s subsidiary, Halk Gayrimenkul
Yatırım Ortaklığı AŞ established in 2010, is exempt from corporate tax in accordance with the Article 5/1(d) (4) of the
Corporate Tax Law No: 5520. This exemption is also applied for the advanced tax periods.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 346 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Halk Banka A.D. Skopje

               The Parent Bank’s newly acquired subsidiary in 2011 Halk Banka A.D., Skopje is subject to tax regulations in the Republic
               of Macedonia. The income tax computation base had been shifted from the profit before taxes to the income “distribution”
               concept in the Republic of Macedonia.

               “Distributions” are split into two components:

               • Tax on any dividend distribution – i.e. the tax base is the dividend paid,

   344         • Tax on non deductable items – i.e. the tax base is the non deductable items specified in the tax rulebook less any
                 allowable tax credits. The tax on non deductable items is paid each month in monthly advance installments based
                 on the previous fiscal year computation of such non deductable differences. At year end a final tax computation is
                 prepared with a final tax settlement.

               As such, the new income tax regime provokes certain implications on the presentation of the tax in the financial
               statements which are summarized below:

               Recognition of tax provisions:

               In case of tax contingencies, provisions are made in line with TAS 37 adopted in the Republic of Macedonia.

               Such provisions are not presented as deferred tax assets or deferred tax liabilities, but as other assets or other liabilities.

               Recognition/reversal of such tax provisions (that is not income taxes) is presented within the other expenses/other
               income.

               Halk Bank A.D. Beograd

               The Parent Bank’s subsidiary acquired in 2015 Halk Bank AD, Beograd is subject to tax regulations in the Republic
               of Serbia. The annual corporate income tax is payable at the rate of 15% on profit before tax, adjusted for temporary
               differences.

               The Law on Corporate Income Tax in the Republic of Serbia does not allow any tax losses of the current period to be used
               to recover taxes paid in previous periods. However, any current year losses disclosed in the tax balance up to 2009 may
               be used to reduce tax base for future periods, but only for a period not longer than ten years. Tax losses carried forward
               after 2010 may be used for reduction of tax base for the following accounting periods for a maximum 5 years. Deferred
               tax assets are recognized for all deductible temporary differences to the extent that it is probable that taxable profits will
               be available against which those deductible temporary differences can be utilized.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 347 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




XXI. ADDITIONAL EXPLANATIONS ON BORROWINGS

The Group borrows funds from domestic and foreign institutions and issues marketable securities when needed. These
borrowing activities are recognized at fair value including the acquisition costs at the transaction date and they are valued
at amortized costs by using the internal rate of return method.

Interest rate and liquidity risks are reduced by having assets with shorter or equal maturity terms than borrowing
instruments such as syndication, securitization and borrowing with collateral and bears higher interest than costs of
those instruments.

Also, asset composition is designed in accordance with the fixed/variable cost nature of borrowing instruments.                 345
XXII. EXPLANATIONS ON SHARES ISSUED

Share issuances related to costs are recognized as expenses. Dividends related with the equity shares are determined by
the General Assembly of the Parent Bank.

The Parent Bank has not issued any shares in the current and prior period. In accordance with the decision of the Higher
Council of Privatization dated 5 February 2007 and numbered 2007/8, the process of public offering for the 25% of shares
pertaining to the Privatization Administration was completed and the Bank shares were registered with the Capital
Markets Board as per the CMB decision dated 26 April 2007 and numbered 16/471, and the shares were traded on the
Borsa İstanbul AŞ as of 10 May 2007.

As per the decision of the Higher Council of Privatization numbered 2012/150 and dated 4 October 2012; 23,92% of the
public shares that were previously held by the Privatization Administration were privatized by a second public offering
and privatization was completed on 21 November 2012.

Halk GYO has applied to the CMB on 29 August 2012 to increase its issued capital from TRY 477.000 to TRY 662.500
within TRY 1.500.000 registered capital ceiling, by public offering of the corresponding B group bearer shares of TRY
185.500. Application was approved in accordance with the decision promulgated by the CMB’s decision numbered 4/97
dated 8 February 2013. As at 15 February 2013 the public offering of B group bearer shares of TRY 185.500 was made by
restricting the preemptive rights of the existing shareholders. After completing the investors’ book building, Halk GYO’s
shares started to be traded on Borsa İstanbul AŞ on 22 February 2013.

XXIII. EXPLANATIONS ON BILL GUARANTEES AND ACCEPTANCES

Bill guarantees and acceptances are realized simultaneously with the customer payments and they are presented as
possible liabilities and commitments in the off-balance sheet accounts.

XXIV. EXPLANATIONS ON GOVERNMENT INCENTIVES

There are no government incentives utilized by the Parent Bank in the current and prior period.

XXV. EXPLANATIONS ON SEGMENT REPORTING

Segment reporting focuses on business segment considering the main source and nature of the risks and returns of the
Group. The Parent Bank operates mainly in corporate, commercial, entrepreneur banking and investment banking.

The information of the Group’s business segments is explained in section four, disclosure numbered VII.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 348 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               XXVI. EXPLANATIONS ON PRIOR PERIOD ACCOUNTING POLICIES NOT VALID FOR THE CURRENT PERIOD

               TFRS 9 Financial Instruments" standard came into effect to replace "TAS 39 Financial Instruments: Recognition and
               Measurement" as of 1 January 2018. Accounting policies no longer applicable after the transition of TFRS 9 are given
               below.

               The Group categorized its financial assets as “Fair value through profit/loss”, “Available-for-sale”, “Loans and receivables”
               or “Held-to-maturity” in prior periods.


   346         1. Financial assets at fair value through profit and loss

               1.1. Financial assets held for trading

               Financial assets held for trading are financial assets, which are either acquired for generating a profit from short-term
               fluctuations in price or dealer’s margin, or are financial assets included in a portfolio with a pattern of short-term profit
               taking.

               Financial Assets Held for Trading are presented in the balance sheet with their fair values and are measured at fair
               values after the initial recognition. All gains and losses arising from valuations of trading financial assets are reflected
               in the income statement. In accordance with descriptions of the uniform chart of accounts, favorable difference between
               acquisition cost of financial asset and its discounted value are recognized in “Interest Income”, in the case of fair value
               of asset is above its discounted value, favorable difference between them are recognized in “Capital Market Transactions
               Profits” account, in the case of fair value is below discounted value, unfavorable difference between them are recognized
               in “Capital Market Transactions Losses” account and the dividends presented under dividend income. In the case of
               financial asset is sold off before its maturity, consisted gains or losses are accounted within the same principals.

               1.2. Financial assets at fair value through profit and loss

               Financial assets at fair value through profit and loss represent the financial assets at fair value through profit and loss
               at the initial recognition and those are not acquired for trading purposes. Recognition of fair value differences of those
               assets are similar to the financial asset held for trading.

               2. Investments held to maturity

               Investments held to maturity are the investments, for which there is an intention of holding until maturity and the relevant
               conditions for fulfillment of such intention, including the funding ability, and for which there are fixed or determinable
               payments with fixed maturity; and which are recognized at fair value at initial recognition. Investments held to maturity
               with the initial recognition at fair value including transaction costs are subject to valuation with their amortized cost value
               by using the internal rate of return method less provision for any impairment, if any. Interest income from investments
               held to maturity is recognized in the income statement as an interest income. There are no financial assets that are
               classified by the Group as investments held to maturity; however, they cannot be classified under this classification for
               two years for not satisfying the requirements of the related classification.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 349 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




3. Financial assets available for sale

Financial assets available for sale represent non-derivative financial assets other than bank loans and receivables,
investments held to maturity and financial assets at fair value through profit and loss. Initial recognition and subsequent
valuation of financial assets available for sale are performed based on the fair value including transaction costs. The
amount arising from the difference between cost and amortized cost is recognized through income statement by using
the internal rate of return. If a price does not occur in an active market, fair value cannot be reliably determined and
“amortized cost” using the internal rate of return is regarded as the fair value. Unrealized gains and losses arising from
changes in fair value of the financial assets available for sale are not recognized in the income statement, they are
recognized in the “Marketable Securities Revaluation Fund” until the disposal, sale, redemption or impairment of those
assets. Fair value differences accounted for under equity arising from the application of fair value are reflected to the     347
income statement when these assets are sold or when proceeds are collected.

4. Loans and receivables

Loans and receivables represent unquoted financial assets in an active market that provide money, goods or services to
the debtor with fixed or determinable payments.

Loans and receivables are initially recognized with their fair values including settlement costs and carried at their
amortized costs calculated using the internal rate of return subsequent to recognition. Transaction fees, dues and other
expenses paid for loan guarantees are recognized under the profit and loss accounts.

Consumer and corporate cash loans are recognized under the accounts specified by the Uniform Chart of Accounts and
Explanations with their original balances based on their context.

Foreign currency indexed consumer and corporate loans are followed at TRY accounts after converting into TRY by using
the opening exchange rates. At the subsequent periods, increases and decreases in the loan capital are recognized under
the foreign currency income and expense accounts in the income statement depending on foreign currency rates being
higher or lower than opening date rates.

Repayments are calculated using the exchange rates at the repayment dates and exchange differences are recognized
under the foreign currency income and expense accounts in the income statement.

Non-performing loans are classified in accordance with the regulation on “Methods and Principles for the Determination
of Loans and Other Receivables to be Reserved for and Allocation of Reserves” published in the Official Gazette No:
26333 dated 1 November 2006 and specific provisions are allocated for those loans. Specific provisions are reflected to
“820/821 Provisions and Impairment Expenses 82000/82100 Specific Provisions Expenses” account. Provisions released
in same year are recognized as a credit movement under the “Provision Expenses”, released portion of the previous
period provisions are recognized under the “Other Operating Income” account.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 350 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Explanations on Impairment of Financial Assets

               At each balance sheet date, the Group reviews the carrying amounts of its financial asset or group of financial assets
               whether there is an objective indication that those assets have suffered an impairment loss. If such indication exists,
               the Group determines the related impairment amount. A financial asset or a group of financial assets is subject to
               impairment loss only if there is an objective indication that the occurrence of one or more than one event (“loss event”)
               subsequent to the initial recognition of that asset has an effect on the reliable estimate of the expected future cash flows
               of the related financial asset and asset group. Irrespective of their high probability of incurrence, future expected losses
               are not recognized.

   348         Impairment losses attributable to the investments held to maturity are measured as the difference between the present
               values of estimated future cash flows discounted using the original interest rate of financial asset and the book value of
               asset. The related difference is recognized as a loss and it decreases the book value of the financial asset. At subsequent
               periods, if the impairment loss amount decreases, impairment loss recognized is reversed.

               When a decline occurs in the fair values of the “financial assets available for sale” of which value decreases and
               increases are recognized in equity, the accumulated profit/loss that had been recognized directly in equity is transferred
               from equity to period profit or loss. If, in a subsequent period, the fair value of the related asset increases, the impairment
               loss is reversed, with the amount of the reversal recognized in profit or loss.

               For loans and receivables; the Group’s management performs consistent loan portfolio reviews and if any doubts on
               the collectability of the loans arise, the related loans are classified in accordance with legislation on “Determining the
               Nature of Loans and Receivables and Principles and Procedures on the Allocation of Loan and Receivable Provisions
               (“Communiqué”)” published in the Official Gazette numbered 26333 and dated 1 November 2006. The Bank does not
               book provisions for the non-performing loans recognized before 1 January 2008 with the minimum rates defined in the
               related regulation and allocates specific provision for such loan amounts in full and they are recognized in the statement
               of income. Bank sets specific provision for non-performing loans recognized after 1 January 2008 through deducting the
               collateral amount, calculated in accordance with the respective coefficient rates defined in the Article 10 of the related
               legislation, from the follow-up amount and setting provision between 20% and 100% by taking the minimum rates in the
               Communiqué into consideration for the outstanding follow-up risk amount excluding the surety type of collaterals defined
               in the Article 9 of the related legislation. Unindemnified and not reimbursed non-cash loans extended to follow-up entities
               are added to the follow-up risk amount after conversion by credit conversion rates defined in the Communiqué. The
               Bank sets provision between 20% and 100% by taking the minimum rates in the Communiqué into consideration for the
               outstanding follow-up risk amount that are calculated by deducting the collateral amount, and calculated in accordance
               with the related coefficient rates defined in the Article 10 of the related legislation. Collections made related to those
               loans are offset against the principal, and interest collections are recognized under the “Interest Received from Non-
               performing Loans” item of the income statement.

               The Parent Bank provides general allowances for loan and other receivables in accordance with the Provisioning
               Regulation. The allowances are recorded in income statement of the related period. Provisions made during the period
               are recorded under “provision for losses on loans and other receivables”. Provisions booked in the prior periods and
               released in the current year are recorded under “other operating income

               XXVII. EXPLANATIONS ON OTHER MATTERS

               None.
                    Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 351 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




SECTION IV: INFORMATION RELATED TO FINANCIAL POSITION AND RISK MANAGEMENT OF THE GROUP

I. EXPLANATIONS ON THE CONSOLIDATED EQUITY

Calculation of the amount of equity is made according to the "Regulation on Equities of Banks" and the calculation of
capital adequacy standard ratio according to "Regulation Regarding the Measurement and Evaluation of Banks' Capital
Adequacy". As of 31 December 2018, the Group’s capital adequacy ratio in accordance with the “Regulation Regarding the
Measurement and Evaluation of Banks' Capital Adequacy" is 13,36% (31 December 2017: 13,59%). The equity is calculated
as TRY 37.420.830 in accordance with the principles of "Regulation on Equities of Banks" (31 December 2017: TRY
28.415.296).
                                                                                                                                                                                349
1. Information About Total Consolidated Capital Items:

                                                                                                                                                                    Amounts
                                                                                                                                                                   related to
                                                                                                                                                            treatment before
Current Period                                                                                                                                    Amount          1/1/2014(*)
COMMON EQUITY TIER 1 CAPITAL
Paid-in Capital to be Entitled for Compensation after All Creditors                                                                             2.470.451
Share Premium                                                                                                                                      39.740
Reserves                                                                                                                                       20.821.125
Other Comprehensive Income according to TAS                                                                                                     2.507.445
Profit                                                                                                                                          3.664.491
   Current Period Profit                                                                                                                        2.656.647
   Prior Period Profit                                                                                                                          1.007.844
Bonus Shares from Associates, Affiliates and
Joint-Ventures not Accounted in Current Period's Profit                                                                                             4.723
Minority Interest                                                                                                                                   1.900
Common Equity Tier I Capital Before Deductions                                                                                                 29.509.875
Deductions From Common Equity Tier I Capital
Valuation adjustments calculated as per the article 9. (i) of the Regulation on Bank Capital                                                            -
Current and Prior Periods' Losses not Covered by Reserves, and Losses Accounted under Equity according to TAS                                     213.376
Leasehold Improvements on Operational Leases                                                                                                       78.907
Goodwill Netted with Deferred Tax Liabilities                                                                                                           -
Other Intangible Assets Netted with Deferred Tax Liabilities Except Mortgage Servicing Rights                                                     183.411            183.411
Net Deferred Tax Asset/Liability                                                                                                                        -
Differences arise when assets and liabilities not held at fair value, are subjected to cash flow hedge accounting                                       -
Total credit losses that exceed total expected loss calculated according to the Regulation on Calculation of Credit Risk by Internal Ratings
Based Approach                                                                                                                                          -
Securitization gains                                                                                                                                    -
Unrealized gains and losses from changes in bank’s liabilities’ fair values due to changes in creditworthiness                                          -
Net amount of defined pension benefit plans                                                                                                             -
Direct and Indirect Investments of the Bank on its own Tier I Capital                                                                                   -
Shares Obtained against Article 56, Paragraph 4 of the Banking Law                                                                                      -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank Owns 10%
or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital                                                                 -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank Owns 10%
or more of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital                                                                 -
Mortgage Servicing Rights Exceeding the 10% Threshold of Tier I Capital                                                                                 -
Net Deferred Tax Assets arising from Temporary Differences Exceeding the 10% Threshold of Tier I Capital                                                -
Amount Exceeding the 15% Threshold of Tier I Capital as per the Article 2, Clause 2 of the Regulation on Measurement and Assessment of
Capital Adequacy Ratios of Banks                                                                                                                        -
The Portion of Net Long Position of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank
Owns 10% or more of the Issued Share Capital not deducted from Tier I Capital                                                                           -
Excess amount arising from mortgage servicing rights                                                                                                    -
Excess Amount arising from Deferred Tax Assets from Temporary Differences                                                                               -
Other items to be Defined by the BRSA                                                                                                                   -
Deductions from Tier I Capital in cases where there are no adequate Additional Tier I or Tier II Capitals                                               -
Total Deductions From Common Equity Tier 1 Capital                                                                                               475.694
Total Common Equity Tier 1 Capital                                                                                                             29.034.181
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 352 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                                                           Amounts
                                                                                                                                                                                          related to
                                                                                                                                                                                   treatment before
               Current Period                                                                                                                                            Amount          1/1/2014(*)
               ADDITIONAL TIER I CAPITAL
               Preferred Stock not Included in Common Equity Tier I Capital and the Related Share Premiums                                                                     -
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                                                          -
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                                                         -
               Shares of Third Parties in Additional Tier I Capital                                                                                                            -
               Shares of Third Parties in Additional Tier I Capital (Covered by Temporary Article 3)                                                                           -


   350
               Additional Tier I Capital before Deductions                                                                                                                     -
               Deductions from Additional Tier I Capital                                                                                                                       -
               Direct and Indirect Investments of the Bank on its own Additional Tier I Capital (-)                                                                            -
               Investments in Equity Instruments Issued by Banks or Financial Institutions Invested in Bank’s Additional Tier I Capital and Having Conditions
               Stated in the Article 7 of the Regulation                                                                                                                       -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank Owns 10% or
               less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                                                                        -
               The Total of Net Long Position of the Direct or Indirect Investments in Additional Tier I Capital of Unconsolidated Banks and Financial Institutions
               where the Bank Owns more than 10% of the Issued Share Capital (-)                                                                                               -
               Other items to be defined by the BRSA (-)                                                                                                                       -
               Items to be Deducted from Tier I Capital During the Transition Period                                                                                           -
               Goodwill and Other Intangible Assets and Related Deferred Taxes not deducted from Tier I Capital as per the Temporary Article 2, Clause 1 of
               the Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                                                                            -
               Net Deferred Tax Asset/Liability not deducted from Tier I Capital as per the Temporary Article 2, Clause 1 of the Regulation on Measurement
               and Assessment of Capital Adequacy Ratios of Banks (-)                                                                                                          -
               Deduction from Additional Tier I Capital when there is not enough Tier II Capital (-)                                                                           -
               Total Deductions from Additional Tier I Capital                                                                                                                 -
               Total Additional Tier I Capital                                                                                                                                 -
               Total Tier I Capital (Tier I Capital= Common Equity Tier I Capital + Additional Tier I Capital)                                                        29.034.181
               TIER II CAPITAL
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                                                  5.929.795
               Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                                                         -
               Third parties’ share in the Tier II Capital                                                                                                                     -
               Third parties’ share in the Tier II Capital (Temporary Article 3)                                                                                               -
               Provisions (Amounts explained in the first paragraph of the article 8 of the Regulation on Bank Capital)                                                2.466.826
               Tier II Capital Before Deductions                                                                                                                       8.396.621
               Deductions From Tier II Capital                                                                                                                                 -
               Direct and Indirect Investments of the Bank on its own Tier II Capital (-)                                                                                      -
               Investments in equity instruments issued by Banks and Financial Institutions Invested in Bank’s Tier II Capital and having conditions stated in
               the Article 8 of the Regulation                                                                                                                                 -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank Owns 10% or
               less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                                                                        -
               The Total of Net Long Position of the Direct or Indirect Investments in Additional Tier I Capital and Tier II Capital of Unconsolidated Banks and
               Financial Institutions where the Bank Owns 10% or more of the Issued Share Capital Exceeding the 10% Threshold of Tier I Capital (-)                            -
               Other items to be defined by the BRSA (-)                                                                                                                       -
               Total Deductions from Tier II Capital                                                                                                                           -
               Total Tier II Capital                                                                                                                                   8.396.621
               Total Capital (The sum of Tier I Capital and Tier II Capital)                                                                                          37.430.802
               Total Tier I Capital and Tier II Capital ( Total Equity)                                                                                               37.420.830
               Loans Granted against the Articles 50 and 51 of the Banking Law (-)                                                                                             -
               Net Book Values of Movables and Immovables Exceeding the Limit Defined in the Article 57, Clause 1 of the Banking Law and the Assets
               Acquired against Overdue Receivables and Held for Sale but Retained more than Five Years (-)                                                                    -
               Other items to be Defined by the BRSA (-)                                                                                                                   9.972
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 353 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                                   Amounts
                                                                                                                                                                  related to
                                                                                                                                                           treatment before
Current Period                                                                                                                                  Amount           1/1/2014(*)
Items to be Deducted from the Sum of Tier I and Tier II Capital (Capital) During the Transition Period
The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the
Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital not deducted from Tier I Capital,
Additional Tier I Capital or Tier II Capital as per the Temporary Article 2, Clause 1 of the Regulation (-)                                            -
The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the
Bank Owns more than 10% of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital not deducted from Additional
Tier I Capital or Tier II Capital as per the Temporary Article 2, Clause 1 of the Regulation (-)                                                       -


                                                                                                                                                                               351
The Sum of net long positions of investments in the common stock of banking, financial and insurance The Portion of Net Long Position
of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the Bank Owns 10% or more of the Issued
Share Capital, of the Net Deferred Tax Assets arising from Temporary Differences and of the Mortgage Servicing Rights not deducted from
Tier I Capital as per the Temporary Article 2, Clause 2, Paragraph (1) and (2) and Temporary Article 2, Clause 1 of the Regulation (-)                 -
TOTAL CAPITAL
Total Capital                                                                                                                                 37.420.830
Total Risk Weighted Assets                                                                                                                   280.132.781
Capital Adequacy Ratios
CET1 Capital Ratio (%)                                                                                                                             10,36
Tier I Capital Ratio (%)                                                                                                                           10,36
Capital Adequacy Ratio (%)                                                                                                                         13,36
BUFFERS
Bank-specific total CET1 Capital Ratio (a+b+c)                                                                                                     2,696
   a) Capital Conservation Buffer Ratio (%)                                                                                                        1,875
   b) Bank-specific Counter-Cyclical Capital Buffer Ratio (%) **                                                                                   0,071
   c) Systemic significant bank buffer ratio (%)                                                                                                   0,750
Additional CET1 Capital Over Total Risk Weighted Assets Ratio Calculated According to the Article 4 of Capital Conservation and Counter-
Cyclical Capital Buffers Regulation                                                                                                                4,364
Amounts Lower Than Excesses as per Deduction Rules
Remaining Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where the
Bank Owns 10% or less of the Issued Share Capital                                                                                                96.852
Remaining Total of Net Long Positions of the Investments in Tier I Capital of Unconsolidated Banks and Financial Institutions where the
Bank Owns more than 10% or less of the Issued Share Capital                                                                                    2.447.392
Remaining Mortgage Servicing Rights                                                                                                                    -
Net Deferred Tax Assets arising from Temporary Differences                                                                                     1.579.308
Limits for Provisions Used in Tier II Capital Calculation
General Loan Provisions for Exposures in Standard Approach (before limit of one hundred and twenty five per ten thousand)                      2.466.826
General Loan Provisions for Exposures in Standard Approach Limited by 1.25% of Risk Weighted Assets                                            2.466.826
Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of Credit Risk by Internal
Ratings Based Approach                                                                                                                                 -
Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of Credit Risk by Internal
Ratings Based Approach, Limited by 0,6% Risk Weighted Assets                                                                                           -
Debt Instruments Covered by Temporary Article 4
(effective between 1.1.2018-1.1.2022)
Upper Limit for Additional Tier I Capital Items subject to Temporary Article 4                                                                         -
Amount of Additional Tier I Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                                      -
Upper Limit for Additional Tier II Capital Items subject to Temporary Article 4                                                                        -
Amount of Additional Tier II Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                                     -


*Amounts in this column represents the amounts of items that are subject to transitional provisions.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 354 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                          Amounts
                                                                                                                                                         related to
                                                                                                                                                  treatment before
               Prior Period                                                                                                             Amount          1/1/2014(*)
               COMMON EQUITY TIER 1 CAPITAL
               Paid-in Capital to be Entitled for Compensation after All Creditors                                                    2.470.451
               Share Premium                                                                                                             39.737
               Reserves                                                                                                              17.028.610
               Other Comprehensive Income according to TAS                                                                            1.635.974


   352
               Profit                                                                                                                 4.139.070
                  Current Period Profit                                                                                               4.038.239
                  Prior Period Profit                                                                                                   100.831
               Bonus Shares from Associates, Affiliates and Joint-Ventures not Accounted in Current Period's Profit                       4.723
               Minority Interests                                                                                                         1.655
               Common Equity Tier I Capital Before Deductions                                                                        25.320.220
               Deductions From Common Equity Tier I Capital
               Valuation adjustments calculated as per the article 9. (i) of the Regulation on Bank Capital                                   -
               Current and Prior Periods' Losses not Covered by Reserves, and Losses Accounted under Equity according to TAS                  -
               Leasehold Improvements on Operational Leases (-)                                                                          64.929
               Goodwill Netted with Deferred Tax Liabilities                                                                                  -
               Other Intangible Assets Netted with Deferred Tax Liabilities Except Mortgage Servicing Rights                            114.476            143.095
               Net Deferred Tax Asset/Liability                                                                                               -
               Differences arise when assets and liabilities not held at fair value, are subjected to cash flow hedge accounting              -
               Total credit losses that exceed total expected loss calculated according to the Regulation on Calculation of Credit
               Risk by Internal Ratings Based Approach                                                                                        -
               Securitization gains                                                                                                           -
               Unrealized gains and losses from changes in bank’s liabilities’ fair values due to changes in creditworthiness                 -
               Net amount of defined pension benefit plans                                                                                    -
               Direct and Indirect Investments of the Bank on its own Tier I Capital                                                          -
               Shares Obtained against Article 56, Paragraph 4 of the Banking Law                                                             -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
               where the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital                -
               Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions
               where the Bank Owns 10% or more of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital                -
               Mortgage Servicing Rights Exceeding the 10% Threshold of Tier I Capital                                                        -
               Net Deferred Tax Assets arising from Temporary Differences Exceeding the10% Threshold of Tier I Capital                        -
               Amount Exceeding the 15% Threshold of Tier I Capital as per the Article 2, Clause 2 of the Regulation on
               Measurement and Assessment of Capital Adequacy Ratios of Banks                                                                 -
               The Portion of Net Long Position of the Investments in Equity Items of Unconsolidated Banks and Financial
               Institutions where the Bank Owns 10% or more of the Issued Share Capital not deducted from Tier I Capital                      -
               Excess amount arising from mortgage servicing rights                                                                           -
               Excess Amount arising from Deferred Tax Assets from Temporary Differences                                                      -
               Other items to be Defined by the BRSA                                                                                          -
               Deductions from Tier I Capital in cases where there are no adequate Additional Tier I or Tier II Capitals                      -
               Total Deductions From Common Equity Tier 1 Capital                                                                      179.405
               Total Common Equity Tier 1 Capital                                                                                    25.140.815
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 355 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                           HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                               Amounts
                                                                                                                                              related to
                                                                                                                                       treatment before
Prior Period                                                                                                                 Amount          1/1/2014(*)
ADDITIONAL TIER I CAPITAL
Preferred Stock not Included in Common Equity Tier I Capital and the Related Share Premiums                                        -
Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                             -
Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                            -
Shares of Third Parties in Additional Tier I Capital                                                                               -
Shares of Third Parties in Additional Tier I Capital (Covered by Temporary Article 3)                                              -
Additional Tier I Capital before Deductions
Deductions from Additional Tier I Capital
                                                                                                                                   -
                                                                                                                                   -
                                                                                                                                                           353
Direct and Indirect Investments of the Bank on its own Additional Tier I Capital (-)                                               -
Investments in Equity Instruments Issued by Banks or Financial Institutions Invested in Bank’s Additional Tier I Capital
and Having Conditions Stated in the Article 7 of the Regulation                                                                    -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                      -
The Total of Net Long Position of the Direct or Indirect Investments in Additional Tier I Capital of Unconsolidated Banks
and Financial Institutions where the Bank Owns more than 10% of the Issued Share Capital (-)                                       -
Other items to be defined by the BRSA (-)                                                                                          -
Items to be Deducted from Tier I Capital During the Transition Period                                                         28.619
Goodwill and Other Intangible Assets and Related Deferred Taxes not deducted from Tier I Capital as per the Temporary
Article 2, Clause 1 of the Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                   28.619
Net Deferred Tax Asset/Liability not deducted from Tier I Capital as per the Temporary Article 2, Clause 1 of the
Regulation on Measurement and Assessment of Capital Adequacy Ratios of Banks (-)                                                   -
Deduction from Additional Tier I Capital when there is not enough Tier II Capital (-)                                              -
Total Deductions from Additional Tier I Capital                                                                                    -
Total Additional Tier I Capital                                                                                                    -
Total Tier I Capital (Tier I Capital= Common Equity Tier I Capital + Additional Tier I Capital)                           25.112.196
TIER II CAPITAL
Debt Instruments and the Related Issuance Premiums Defined by the BRSA                                                     1.000.000
Debt Instruments and the Related Issuance Premiums Defined by the BRSA (Covered by Temporary Article 4)                            -
Third parties’ share in the Tier II Capital                                                                                        -
Third parties’ share in the Tier II Capital (Temporary Article 3)                                                                  -
Provisions (Amounts explained in the first paragraph of the article 8 of the Regulation on Bank Capital)                   2.317.157
Tier II Capital Before Deductions                                                                                          3.317.157
Deductions From Tier II Capital                                                                                                    -
Direct and Indirect Investments of the Bank on its own Tier II Capital (-)                                                         -
Investments in Equity Instruments Issued by Banks and Financial Institutions Invested in Bank’s Tier II Capital and
Having Conditions Stated in the Article 8 of the Regulation                                                                        -
Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial Institutions where
the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above Tier I Capital (-)                      -
The Total of Net Long Position of the Direct or Indirect Investments in Additional Tier I Capital and Tier II Capital of
Unconsolidated Banks and Financial Institutions where the Bank Owns 10% or more of the Issued Share Capital
Exceeding the 10% Threshold of Tier I Capital (-)                                                                                  -
Other items to be defined by the BRSA (-)                                                                                          -
Total Deductions from Tier II Capital                                                                                              -
Total Tier II Capital                                                                                                      3.317.157
Total Capital (Total Tier I Capital and Tier II Capital)                                                                  28.429.353
Total Tier I Capital and Tier II Capital ( Total Equity)                                                                  28.415.296
Loans Granted against the Articles 50 and 51 of the Banking Law (-)                                                               10
Net Book Values of Movables and Immovables Exceeding the Limit Defined in the Article 57, Clause 1 of the Banking Law
and the Assets Acquired against Overdue Receivables and Held for Sale but Retained more than Five Years (-)                        -
Other items to be defined by the BRSA (-)                                                                                     14.047
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 356 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                                  Amounts
                                                                                                                                                                 related to
                                                                                                                                                          treatment before
               Prior Period                                                                                                                    Amount           1/1/2014(*)
               Items to be Deducted from the Sum of Tier I and Tier II Capital (Capital) During the Transition Period
               The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial
               Institutions where the Bank Owns 10% or less of the Issued Share Capital Exceeding the 10% Threshold of above
               Tier I Capital not deducted from Tier I Capital, Additional Tier I Capital or Tier II Capital as per the Temporary Article
               2, Clause 1 of the Regulation (-)                                                                                                      -
               The Portion of Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial
               Institutions where the Bank Owns more than 10% of the Issued Share Capital Exceeding the 10% Threshold of above

   354         Tier I Capital not deducted from Additional Tier I Capital or Tier II Capital as per the Temporary Article 2, Clause 1 of
               the Regulation (-)
               The Portion of Net Long Position of the Investments in Equity Items of Unconsolidated Banks and Financial
                                                                                                                                                      -

               Institutions where the Bank Owns 10% or more of the Issued Share Capital, of the Net Deferred Tax Assets arising
               from Temporary Differences and of the Mortgage Servicing Rights not deducted from Tier I Capital as per the
               Temporary Article 2, Clause 2, Paragraph (1) and (2) and Temporary Article 2, Clause 1 of the Regulation (-)                           -
               CAPITAL
               Total Capital ( Total of Tier I Capital and Tier II Capital )                                                                 28.415.296
               Total Risk Weighted Assets                                                                                                   209.028.282
               CAPITAL ADEQUACY RATIOS
               CET1 Capital Ratio (%)                                                                                                             12,03
               Tier I Capital Ratio (%)                                                                                                           12,01
               Capital Adequacy Ratio (%)                                                                                                         13,59
               BUFFERS
               Bank-specific total CET1 Capital Ratio                                                                                             6,278
                  Capital Conservation Buffer Ratio (%)                                                                                           1,250
                  Bank-specific Counter-Cyclical Capital Buffer Ratio (%)                                                                         0,028
                  Systemic Bank Buffer Ratio (%)                                                                                                  0,500
               Additional CET1 Capital Over Total Risk Weighted Assets Ratio Calculated According to the Article 4 of Capital
               Conservation and Counter-Cyclical Capital Buffers Regulation                                                                       5,594
               Amounts Lower Than Excesses as per Deduction Rules
               Remaining Total of Net Long Positions of the Investments in Equity Items of Unconsolidated Banks and Financial
               Institutions where the Bank Owns 10% or less of the Issued Share Capital                                                         65.577
               Remaining Total of Net Long Positions of the Investments in Tier I Capital of Unconsolidated Banks and Financial
               Institutions where the Bank Owns more than 10% or less of the Issued Share Capital                                             1.965.971
               Remaining Mortgage Servicing Rights                                                                                                    -
               Net Deferred Tax Assets arising from Temporary Differences                                                                       317.442
               Limits for Provisions Used in Tier II Capital Calculation
               General Loan Provisions for Exposures in Standard Approach (before limit of one hundred and twenty five per ten
               thousand)                                                                                                                      2.317.157
               General Loan Provisions for Exposures in Standard Approach Limited by 1.25% of Risk Weighted Assets                            2.317.157
               Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of Credit
               Risk by Internal Ratings Based Approach                                                                                                -
               Total Loan Provision that Exceeds Total Expected Loss Calculated According to Communiqué on Calculation of Credit
               Risk by Internal Ratings Based Approach, Limited by 0,6% Risk Weighted Assets                                                          -
               Debt Instruments Covered by Temporary Article 4
               (effective between 1.1.2018-1.1.2022)
               Upper Limit for Additional Tier I Capital Items subject to Temporary Article 4                                                         -
               Amount of Additional Tier I Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                      -
               Upper Limit for Additional Tier II Capital Items subject to Temporary Article 4                                                        -
               Amount of Additional Tier II Capital Items Subject to Temporary Article 4 that Exceeds Upper Limit                                     -

               * Amounts in this column represents the amounts of items that are subject to transitional provisions.

               2. The equity is calculated on the capital adequacy ratio calculation basis having reduced deductible assets on equity from
               the sum of core capital and supplementary capital within the scope of "Regulation on Equities of Banks" (Regulation). The
               difference between Total Capital and Equity in the consolidated balance sheet mainly arises from the general provision
               and subordinated debt instruments. On the other hand, in the calculation of the Total Capital, development costs for
               operating leases followed under property and equipment in the balance sheet and intangible assets. Additionally, some of
               the accounts determined by the Board are reducted from the total equity in the calculation of capital.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 357 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




3. Information about instruments to be included in the Equity Calculation

                                                               Details on Subordinated Liabilities:
Issuer                                                                        T. Halk Bankası A.Ş.       T. Halk Bankası A.Ş.       T. Halk Bankası A.Ş.
Unique identifier (ex CUSIP, ISIN or Bloomberg identifier for private
placement)                                                                       TRSTHALE2716              TRSTHAL62811               TRSTHAL92826
                                                                                 BRSA and CMB              BRSA and CMB               BRSA and CMB
Governing Law(s) of the instrument
                                                                                    Legislation              Legislation                Legislation
                                                                      Regulatory treatment
Transitional Basel III rules                                                            No                       No                         No
Eligible at unconsolidated / consolidated
                                                                                  Consolidated -
                                                                                 Unconsolidated
                                                                                                           Consolidated -
                                                                                                          Unconsolidated
                                                                                                                                      Consolidated -
                                                                                                                                     Unconsolidated          355
Instrument type (types to be specified by each jurisdiction)                  Public Sector Bond         Public Sector Bond         Public Sector Bond
Amount recognized in regulatory capital (Currency in mil, as of
most recent reporting date)                                                            1.000                     1.950                      2.980
Par value of instrument                                                                1.000                     1.950                      2.980
Accounting classification                                                            346.011                    346.011                    346.011
Original date of issuance                                                           20.10.2017                 3.07.2018                 26.09.2018
Perpetual or dated                                                                    Dated                      Dated                      Dated
Original maturity date                                                              20.10.2017                 3.07.2018                 26.09.2018
                                                                             At the end of the fifth    At the end of the fifth    At the end of the fifth
Issuer call subject to prior supervisory approval                            year, the Bank has an      year, the Bank has an      year, the Bank has an
                                                                           early redemption option.    early redemption option.   early redemption option.
Optional call date, contingent call dates and redemption amount                          -                         -                          -
Subsequent call dates, if applicable                                                     -                         -                          -
                                                                       Coupons / dividends
Fixed or floating dividend/coupon                                               Floating Coupon             Fixed Coupon               Fixed Coupon
                                                                               Government Debt
Coupon rate and any related index                                             Security for 5 years
                                                                               +350 base points                14,10 %                    12,79 %
Existence of a dividend stopper                                                          -                        -                          -
Fully discretionary, partially discretionary or mandatory                                -                        -                          -
Existence of step up or other incentive to redeem                                        -                        -                          -
Noncumulative or cumulative                                                              -                        -                          -
                                                                 Convertible or non-convertible
If convertible, conversion trigger (s)                                                   -                        -                          -
If convertible, fully or partially                                                       -                        -                          -
If convertible, conversion rate                                                          -                        -                          -
If convertible, mandatory or optional conversion                                         -                        -                          -
If convertible, specify instrument type convertible into                                 -                        -                          -
If convertible, specify issuer of instrument it converts into                            -                        -                          -
                                                                              Write-down feature
If write-down, write-down trigger(s)                                                     -                        -                          -
If write-down, full or partial                                                           -                        -                          -
If write-down, permanent or temporary                                                    -                        -                          -
If temporary write-down, description of write-up mechanism                               -                        -                          -
Position in subordination hierarchy in liquidation (specify instrument
type immediately senior to instrument)                                                   -                         -                          -
                                                                              The instrument is in       The instrument is in       The instrument is in
In compliance with article number 7 and 8 of “Own fund regulation”          compliance with article    compliance with article    compliance with article
                                                                                    number 8.                 number 8.                  number 8.
                                                                           The instrument is not in    The instrument is not in   The instrument is not in
Details of incompliances with article number 7 and 8 of “Own fund
                                                                             compliant with article     compliant with article     compliant with article
regulation”
                                                                                   numbered 7.               numbered 7.                numbered 7.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 358 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. EXPLANATIONS ON THE CONSOLIDATED CREDIT RISK

               Credit risk is defined as risks and losses that may occur if the counterparty fails to comply with the agreement’s
               requirements and cannot perform its obligations partially or completely on the terms set. In compliance with
               the legislation, the credit limits are set for the financial position and credit requirements of customers within the
               authorization limits assigned for Branches, , Regional Lending Committees, Lending Departments, Executive Vice
               President responsible of Lending, General Manager, Credit Committee and Board of Directors. The limits are subject to
               revision if necessary.


   356         In accordance with the risk management policies of the Group, the limits are specified in respect of the main and sub-
               sectors. Those limits are monitored periodically.

               The Group, in the credit allocation process, restricts its risk exposure by working with highly credible banks and entities
               considering the credit ratings for the purpose of managing its risks. Under the scope of credit risk management, the
               Parent Bank rates all of its borrowers’ credit and requires additional collaterals from whose risk is higher. The Parent
               Bank has the policy of not granting loans/credits and/or limiting the amount of such loans/credits. The Group’s risk is
               concentrated in Turkey. As per the loan procedures, limits are determined based on the type of loans and customers and
               risk and limit information is controlled periodically.

               Loans granted to other banks and risk limits set for the correspondent bank transactions are controlled on a daily basis.
               Risk concentrations concerning the off-balance sheet operations based on the customers and banks are monitored
               systematically.

               Except for the restructured loan follow-up system determined in the related communiqué, such loans are incorporated
               into the new rating groups or risk weightings under the risk management systems of the banks, and new precautionary
               measures are taken for these processes. Since long-term commitments are more risky than the short-term
               commitments, risks are diversified in accordance with the Group’s risk management system.

               As prescribed in the related Communiqué, the credit worthiness of the debtors of the loans and other receivables is
               monitored regularly and statements of accounts taken for the loans are audited in line with the related regulations.

               Guarantee factors are developed in accordance with the decision of the credit committee and updated according to
               the top management’s initiatives and changes in the economic conditions. The Group receives sufficient collaterals in
               consideration of the loans and other receivables granted. Guarantees obtained are surety ships, immovable mortgages,
               cash blockages and customer or real person cheques.

               When the Group is exposed to significant credit risks, it has the tendency to discontinue cease its forward or similar type
               of transactions by exercising rights, fulfilling the requirements of the acquisitions or disposing of the agreements entered
               into to mitigate the total risk.

               The Group’s largest 100 and 200 cash loan customers compose 27,46% and 32,80% of the total cash loan portfolio,
               respectively.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 359 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The Group’s largest 100 and 200 non-cash loan customers compose 44,16% and 55,53% of the total non-cash loan
portfolio, respectively.

The Group’s largest 100 ve 200 cash and non-cash loan customers represent 18,92% and 23,93% of the total “on and off
balance sheet” assets, respectively.

Stage I and Stage II expected losses for credit risks of the Bank is TRY 2.442.978 (31 December 2017: TRY 2.317.157).

                                                                         Current Period                                    Prior Period

Exposure Categories:
                                                                        Risk
                                                                     Amount(1)
                                                                                        Average
                                                                                    Risk Amount
                                                                                                                         Risk
                                                                                                                      Amount(1)
                                                                                                                                          Average
                                                                                                                                      Risk Amount
                                                                                                                                                              357
Conditional and unconditional exposures to
central governments or central banks                              110.371.526              103.462.066              86.569.516               74.915.955
Conditional and unconditional exposures to
regional governments or local authorities                            3.887.468               3.644.854                3.067.554               2.472.885
Conditional and unconditional exposures to
administrative bodies and non-commercial
undertakings                                                         3.222.986               3.020.021                1.660.748               1.314.455
Conditional and unconditional exposures to
multilateral
development banks                                                              -                       -                        -                         -
Conditional and unconditional exposures to
international
Organisations                                                                  -                       -                        -                         -
Conditional and unconditional exposures to banks
and brokerage houses                                                15.181.630              12.794.943              13.717.654               10.382.528
Conditional and unconditional exposures to
corporates                                                        141.127.895              118.198.354              97.997.365               90.892.897
Conditional and unconditional retail exposures                     73.203.463               70.252.474              61.922.342               58.718.635
Conditional and unconditional exposures secured
by real estate property                                             70.334.762              66.237.125              57.799.207               52.307.972
Past due items                                                       2.287.307               1.528.694               1.441.160                1.462.049
Items in regulatory high-risk categories                               139.449                  98.848                  57.407                  123.794
Exposures in the form of bonds secured by
mortgages                                                                      -                       -                        -                         -
Securitisation positions                                                       -                       -                        -                         -
Short term exposures to banks, brokerage houses
and corporates                                                                 -                       -                        -                         -
Exposures in the form of collective investment
undertakings                                                                 -                       -                       -                        -
Other items                                                         18.200.590              15.370.260              12.233.922               12.089.549

  Includes the risk amounts after credit conversions.
(1)

  As of 31 December 2018, there is an overdraft finance lease receivable amounting to TRY 168.074 which is 100% risk-weighted in the risk class overdue
(2)

receivables risk class in the credit risk table. (31 December 2017: TRY 76.635)
                                                                                                                                                                                                                                                                                                                                                         Information
                                                                                                                                                                                                                                                                                                                                                            Financial




                                                                                                                                                                  358
Profile of significant exposures in major regions:

                                                                                                           Risk Classifications(1)
                                                                       Conditional
                                  Conditional      Conditional                 and      Conditional                                        Conditional
                                          and               and      unconditional              and                                                and
                                unconditional    unconditional       exposures to    unconditional      Conditional     Conditional      unconditional
                                   exposures        exposures       administrative       exposures              and             and         exposures                    Items in
                                    to central      to regional        bodies and     to banks and    unconditional   unconditional        secured by                  regulatory
                              governments or governments or       non-commercial         brokerage    exposures to           retail        real estate      Past due    high-risk
                                central banks local authorities      undertakings           houses      corporates       exposures            property   receivables   categories       Other        Total
Current Period
1. Domestic                       110.368.546        3.887.468          3.222.986        4.605.418     139.223.547        72.873.180       69.784.435      2.230.464      77.157    18.200.567 424.473.768
2. European Union (EU)
Countries                                    -                -                  -       5.159.833         244.996           177.859          339.812        37.805            -            -    5.960.305
3. OECD Countries                            -                -                  -         181.356               -           105.187          116.630         2.286       62.094           21      467.574
4. Off-Shore Banking
Regions                                     -                 -                  -           1.035               -                16                -             -            -            -        1.051
5. USA, Canada                          2.490                 -                  -       4.706.381          30.133               220            4.496             1            -            -    4.743.721
6. Other Countries                        490                 -                  -         527.607       1.629.219            47.001           89.389        16.751          198            2    2.310.657
7. Associates, Subsidiaries
and Joint Ventures                           -                -                  -                -               -                  -               -             -            -            -           -
8. Unallocated Assets/
Liabilities (2)                            -                 -                  -               -               -                 -                 -             -            -             -           -
Total                            110.371.526         3.887.468          3.222.986      15.181.630     141.127.895        73.203.463        70.334.762     2.287.307      139.449    18.200.590 437.957.076
Prior Period
1. Domestic                        86.569.515        3.067.554          1.660.722       12.049.313      95.967.363        61.809.588       57.445.940      1.414.190      57.407    12.206.480 332.248.072
2. European Union (EU)
Countries                                    -                -                26          905.606         613.615           107.759          268.877        26.953             -       27.442   1.950.278
3. OECD Countries                            -                -                 -          101.859             612             2.115           19.227            17             -            -     123.830
4. Off-Shore Banking
Regions                                     -                 -                  -             509               -                13                -              -            -            -         522
                                                                                                                                                                                                                                                                                                                                                      Türkiye Halk Bankası A.Ş.




5. USA, Canada                              -                 -                  -         280.681         301.487                84              360              -            -            -     582.612
6. Other Countries                          1                 -                  -         379.686       1.114.288             2.783           64.803              -            -            -   1.561.561
7. Associates, Subsidiaries
and Joint Ventures                           -                -                  -                -               -                  -               -             -            -            -           -
                                                                                                                                                                                                             (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




8. Unallocated Assets/
Liabilities (2)                            -                 -                  -               -                -                -                 -             -            -             -           -
Total                             86.569.516         3.067.554          1.660.748      13.717.654       97.997.365       61.922.342        57.799.207     1.441.160       57.407    12.233.922 336.466.875

(1)
      Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
(2)
      Assets and liabilities that are not consistently allocated.
                                                                                                                                                                                                                                                                                           Explanation and Notes Related to the Consolidated
                                                                                                                                                                                                                                                                                                                                                                                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 360 of 476




                                                                                                                                                                                                                                                                                           Financial Statements for the Year Ended 31 December 2018
Profile of significant exposures by sectors:

                                                                                                                                   Risk Classifications(1)
                                                                                 Conditional
                                            Conditional      Conditional                 and      Conditional
                                                    and               and      unconditional              and                                     Conditional
                                          unconditional    unconditional       exposures to    unconditional      Conditional                             and
                                             exposures        exposures       administrative       exposures              and      Conditional  unconditional                       Receivables
                                              to central      to regional        bodies and     to banks and    unconditional              and     exposures                       in regulatory
                                        governments or governments or       non-commercial         brokerage    exposures to    unconditional secured by real           Past due       high-risk
Current Period                            central banks local authorities      undertakings           houses      corporates retail exposures estate property        receivables      categories        Other         TRY           FC         Total

Agriculture                                    134.020                53                   -                -        380.008         579.537           154.445           14.910                -          21      986.422      276.572     1.262.994

      Farming and Stockbreeding                 122.792               53                   -                -        223.959         551.344            141.715           12.118               -          21       903.765      148.237    1.052.002

      Forestry                                      252                 -                  -                -           1.167           6.184                1.597             -               -            -        9.200            -        9.200

      Fishery                                    10.976                 -                  -                -        154.882          22.009             11.133            2.792               -            -       73.457      128.335      201.792

Manufacturing                                 8.884.851              234          1.272.633                 -     54.554.706      11.187.879         20.355.533         746.470                -       33.440   44.978.073   52.057.673   97.035.746

      Mining and Quarrying                      109.537                 -           805.542                 -       2.033.920        260.045            187.114            6.249               -            -      583.647    2.818.760    3.402.407

      Production                              8.624.750                8            449.974                 -      40.136.618      10.788.963        18.456.722         739.960                -       33.440   41.281.620   37.948.815   79.230.435

      Electricity, Gas and Water                150.564              226             17.117                 -      12.384.168        138.871          1.711.697             261                -            -    3.112.806   11.290.098   14.402.904

Construction                                 1.407.604                  -               537                 -     15.039.058       2.346.518         2.099.436          258.038                -           1    13.216.038    7.935.154   21.151.192

Services                                     8.377.278            10.654          1.242.486      15.089.207       39.344.693      32.434.845        19.980.338        1.011.325                -   17.421.343   81.154.848   53.757.321 134.912.169

      Wholesale and Retail Trade              6.153.897            2.033            602.851                 -      15.908.730      19.833.799         9.422.488         700.486                -         856    43.450.788    9.174.352   52.625.140

      Accommodation and Dining                1.078.626              169              1.903                 -       7.740.969       1.199.490         5.645.843         211.056                -          12     3.432.978   12.445.090   15.878.068

      Transportation and Telecom.               351.622            8.448            284.352                 -       4.917.618       9.533.295           899.028           24.282               -        2.002   11.421.162    4.599.485   16.020.647

      Financial Institutions                     47.762                 -           328.209       15.054.460        3.918.437         73.990            862.616               8                -   16.078.826   15.824.346   20.539.962   36.364.308

      Real Estate and Rental Services           190.054                 -             1.066                 -       4.469.943        565.986          1.907.806           47.135               -        3.704    1.896.627    5.289.067    7.185.694

      Professional Services                      78.642                 -                  -          34.747           3.114         864.278            126.002            3.183               -      294.804    1.404.423         347     1.404.770

      Educational Services                      181.628                 -               753                 -       1.551.208        168.397            342.197          10.224                -        9.443    1.376.218      887.632    2.263.850

      Health and Social Services                295.047                4             23.352                 -        834.674         195.610            774.358          14.951                -    1.031.696    2.348.306      821.386    3.169.692

Other                                       91.567.773         3.876.527           707.330           92.423       31.809.430      26.654.684        27.745.010          256.564        139.449       745.785 115.159.243     68.435.732 183.594.975
                                                                                                                                                                                                                                                                                                                                                                                                       Türkiye Halk Bankası A.Ş.




Total                                      110.371.526         3.887.468          3.222.986      15.181.630     141.127.895       73.203.463        70.334.762        2.287.307        139.449     18.200.590 255.494.624 182.462.452 437.957.076

(1)
      Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
                                                                                                                                                                                                                                                              (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                                                            Explanation and Notes Related to the Consolidated
                                                                                                                                                                                                                                                                                                                                            Financial Statements for the Year Ended 31 December 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                   Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 361 of 476




                                                                                                                                                                                                                                                       HALKBANK ANNUAL REPORT 2018
                                                                                                                                                                                                   359
                                                                                                                                                                                                                                                                                                                                                                                                    Information
                                                                                                                                                                                                                                                                                                                                                                                                       Financial




                                                                                                                                                                                                  360
                                                                                                                                     Risk Classifications(1)
                                                             Conditional       Conditional
                                            Conditional              and               and      Conditional                                      Conditional
                                                    and    unconditional unconditional                  and                                              and
                                          unconditional       exposures      exposures to    unconditional      Conditional     Conditional    unconditional
                                             exposures       to regional administrative          exposures              and             and       exposures                    Receivables
                                              to central   governments         bodies and     to banks and    unconditional   unconditional      secured by                   in regulatory
                                        governments or           or local non-commercial         brokerage    exposures to           retail      real estate       Past due       high-risk
Prior Period                              central banks      authorities     undertakings           houses      corporates       exposures          property    receivables      categories        Other           TRY             FC           Total
Agriculture                                           1                5               15          10.365          616.431         695.401          140.782         32.107                -      85.400        875.269        705.238      1.580.507
      Farming and Stockbreeding                       1                3               15           10.365         222.147         572.922           128.461         20.777               -         393        823.323        131.761        955.084
      Forestry                                         -               2                 -                -        272.134          89.058              1.005         9.812               -       78.714          5.520       445.205        450.725
      Fishery                                          -                -                -                -        122.150          33.421            11.316          1.518               -        6.293        46.426        128.272        174.698
Manufacturing                                  764.116           64.451        1.268.425          382.597       41.173.234      12.709.085       16.119.424        874.369                -     419.292     37.959.276     35.815.717     73.774.993
      Mining and Quarrying                             -                -         584.772              983        1.271.114        190.474           181.561         14.881               -       16.208       706.534       1.553.459      2.259.993
      Production                                764.116           64.424          664.185          381.614       30.911.345      12.455.581       14.611.325       859.488                -      400.667     34.374.980     26.737.765     61.112.745
      Electricity, Gas and Water                       -              27           19.468                 -       8.990.775         63.030         1.326.538              -               -        2.417      2.877.762      7.524.493     10.402.255
Construction                                         38                2              144         133.503       13.362.849       2.309.935        1.716.747        102.175                -     116.411     10.272.919      7.468.885     17.741.804
Services                                       617.743           41.629          228.075       13.178.512       33.799.735      29.921.492       16.399.928        382.260                -    5.920.072    58.278.088     42.211.358    100.489.446
      Wholesale and Retail Trade                    176            9.272           29.098           10.165       12.931.392      19.644.944        7.802.434       190.039                -       71.925     34.394.147      6.295.298     40.689.445
      Accommodation and Dining                        3              128            1.667            3.645        6.052.569       1.020.038        4.423.745         67.561               -       13.654      2.307.516      9.275.494     11.583.010
      Transportation and Telecom.                      -          13.300          142.869            3.667        6.330.973       7.609.568          827.688         19.810               -        6.746      8.808.691      6.145.930     14.954.621
      Financial Institutions                    369.534                 -           3.766       13.148.707        2.747.140         50.944           716.879            14                -    5.720.976      8.577.346     14.180.614     22.757.960
      Real Estate and Rental Services           174.232           18.740                 -             130        3.124.606        445.252         1.595.358         77.750               -        8.330      1.325.798      4.118.600      5.444.398
      Professional Services                           2                2                4                 -             13         742.627           132.057          1.666               -            -       875.950            421        876.371
      Educational Services                          194              176           23.692            7.290        1.118.843        168.378           293.811          3.132               -       11.217       888.117        738.616       1.626.733
      Health and Social Services                 73.602               11           26.979            4.908        1.494.199        239.741           607.956         22.288               -       87.224      1.100.523      1.456.385      2.556.908
Other                                       85.187.618        2.961.467          164.089           12.677        9.045.116      16.286.429       23.422.326         50.249          57.407     5.692.747    97.170.842     45.709.283    142.880.125
Total                                       86.569.516        3.067.554        1.660.748       13.717.654       97.997.365      61.922.342       57.799.207      1.441.160          57.407    12.233.922   204.556.394    131.910.481    336.466.875

(1)
  Risk classifications in the “Regulation on Measurement and Evaluation of Capital Adequacy of Banks” will be used.
                                                                                                                                                                                                                                                                                                                                                                                                 Türkiye Halk Bankası A.Ş.

                                                                                                                                                                                                                                                        (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)
                                                                                                                                                                                                                                                                                                                                      Explanation and Notes Related to the Consolidated
                                                                                                                                                                                                                                                                                                                                                                                                                             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 362 of 476




                                                                                                                                                                                                                                                                                                                                      Financial Statements for the Year Ended 31 December 2018
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 363 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Analysis of maturity-bearing exposures according to remaining maturities (*) (**):

Current Period                                                                                        Term to Maturity
Exposure Categories                                              Up to 1 month         1-3 months          3-6 months       6-12 months         Over 1 year
1. Conditional and unconditional exposures to central
governments or central banks                                          1.076.863          1.172.870           1.962.225         5.029.589        101.129.979
2. Conditional and unconditional exposures to regional
governments or local authorities                                         59.483             15.347              35.149           268.548          3.508.941
3. Conditional and unconditional exposures to administrative


                                                                                                                                                               361
bodies and non-commercial undertakings                                  561.337             38.004              24.494           250.653          2.348.498
4. Conditional and unconditional exposures to banks and
brokerage houses                                                      6.258.408             95.975              84.047           195.583          8.547.617
5. Conditional and unconditional exposures to corporates             17.867.671          7.419.406          13.985.757        27.401.468         99.700.536
6 Conditional and unconditional retail exposures                      8.162.037          2.770.442           4.687.908        13.392.470         89.417.874
7. Past due items                                                     2.277.675                   -                 15               170               9.447
8. Other Items                                                          589.452            375.674             191.166           151.962         16.892.336
Total                                                               36.852.926         11.887.718          20.970.761        46.690.443        321.555.228

 Includes risk amounts before the effect of credit risk mitigation but after the credit conversions.
(*)

  Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims on corporate and claims included in the
(**)

regulatory retail portfolios.


Prior Period                                                                                          Term to Maturity
Exposure Categories                                              Up to 1 month      Up to 1 month        Up to 1 month     Up to 1 month      Up to 1 month
1. Conditional and unconditional exposures to central
governments or central banks                                          1.537.354            512.331           1.200.790         2.999.040         80.320.001
2. Conditional and unconditional exposures to regional
governments or local authorities                                         49.077             17.414              74.464           165.900          2.760.699
3. Conditional and unconditional exposures to administrative
bodies and non-commercial undertakings                                  725.004              5.371               7.920           109.237            813.216
4. Conditional and unconditional exposures to banks and
brokerage houses                                                     12.857.780            674.329              87.475            74.633             23.437
5.Conditional and unconditional exposures to corporates              12.376.238          6.745.485          10.755.811        17.893.970         71.588.636
6 Conditional and unconditional retail exposures                      4.909.361          2.111.072           3.874.026        10.956.580         76.565.142
7. Past due items                                                     1.433.547                   -                  1                  2              7.610
8. Other Items                                                          880.464            199.310              48.674            31.085         11.074.389
Total                                                               34.768.825         10.265.312          16.049.161        32.230.447        243.153.130

  Includes risk amounts before the effect of credit risk mitigation but after the credit conversions.
(*)

   Claims secured by residential property and higher risk categories decided by the Board are disclosed in the claims on corporate and claims included in
(**)

the regulatory retail portfolios.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 364 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Information on the risk classifications as per the Article 6 of the Regulation on Measurement and Assessment of Capital
               Adequacy Ratios of Banks:

               Islamic International Rating Agency (IIRA) country ratings are taken into account in calculating the Bank's capital
               adequacy. For other portfolios, the ratings given by the Fitch Ratings are used for the counterparties resident abroad.

               Islamic International Rating Agency (IIRA) notes are used in the "Central Government or Receivables from Central Banks"
               portfolio. Fitch Ratings' rating grades are used for the risk classes listed below, provided that they are resident abroad.


   362         •
               •
                   Receivables on banks and intermediary institutions
                   Receivables on regional governments or local authorities
               •   Receivables on administrative bodies and other non-commercial undertakings
               •   Receivables on multilateral development banks
               •   Corporate Receivables

               The relevant risk classification is used in determining the risk weights on a receivable that is classificated as per the
               second section, Article 8 of the Additional Regulation 1 on Measurement and Assessment of Capital Adequacy Ratios of
               Banks. In the absence of a specific rating, the provisions of paragraph a,b and c of Article 9 of the regulation mentioned
               should be used.

               In the 26th Article of the Regulation on the Principles Regarding the Authorization and Activities of Rating Agencies,
               IIRA grades are used in the below table of maturity in determining the credit quality level of the country grades, central
               government and central banks receivables. In the case of other risk classes included in the table, Fitch Ratings notes are
               taken into account if the rated party is a foreign resident, the supervisor of the relevant country has equivalent regulation
               and supervision structure, authorized in the country notes.

               Implementation of the risk weights to receivables from Regional Governments or local authorities are subject to the same
               conditions as receivables from banks and intermediary institutions but this implementation exemption cannot be applied
               for the receivables from banks and intermediary institutions which have less than 90 days to maturity.

               The implementation of the risk weights to receivables from multilateral development banks except those listed in the
               Additional Regulation 1 on Measurement and Assessment of Capital Adequacy Ratios of Banks, are subject to the same
               conditions as receivables from banks and intermediary institutions but this implementation exemption cannot be applied
               for the receivables from banks and intermediary institutions which have less than 90 days to maturity.

               The implementation of the risk weight for unrated receivables from banks and intermediary institutions can not be lower
               than the risk weight of receivables from sovereigns which they are settled in.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 365 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                           Credit Quality Grade and Rating Matching Table
                               IIIRA                                               Fitch
                                                                                   Exposures to Banks and
                                  Exposures                      Exposures to          Brokerage Houses
   Credit                         to Central                    administrative    Exposures      Exposures
                                                                                                            Exposures to
   Quality          Rating       Governments       Rating      bodies and other with Original with Original
                                                                                                             Corporates
   Grade                          or Central                   non-commercial      Maturities    Maturities
                                    Banks                        undertakings      Less Than     More Than

                     AAA                            AAA
                                                                                    90 Days       90 Days
                                                                                                                                              363
                     AA+                            AA+
       1                              0%                             20%              20%           20%         20%
                      AA                             AA
                      AA-                           AA-
                      A+                             A+
       2               A             20%              A              50%              20%           50%         50%
                       A-                            A-
                     BBB+                          BBB+
       3             BBB             50%            BBB              100%             20%           50%        100%
                     BBB-                          BBB-
                     BB+                            BB+
       4              BB            100%             BB              100%             50%          100%        100%
                      BB-                           BB-
                      B+                             B+
       5               B            100%              B              100%             50%          100%        150%
                       B-                            B-
       6             CCC+           150%           CCC+              150%             150%         150%        150%

Receivables from consolidated private sector:

                                                                               RWA Calculations
                                                                                    for Private
                                                                                Sector Loans in             RWA Calculations
Country                                                                          Banking Book                for Trading Book         Total
TURKEY                                                                             271.032.228                         40.490   271.072.718
SERBIA                                                                                5.896.157                         1.065     5.897.222
MAKEDONIA                                                                             3.892.737                             -     3.892.737
SAUDI ARABIA                                                                          2.564.736                             -     2.564.736
VIRGIN ISLANDS(US)                                                                    1.417.305                             -     1.417.305
TRNC                                                                                    453.652                             -       453.652
UNITED KINGDOM                                                                          276.537                             -       276.537
FRANCE                                                                                  262.996                             -       262.996
SWITZERLAND                                                                             160.077                             -       160.077
INDIA                                                                                    79.584                             -        79.584
KIRGHIZSTAN                                                                             124.303                             -       124.303
GERMANY                                                                                  71.977                             -        71.977
UNITED STATES                                                                            55.443                        80.553       135.996
OTHER(*)                                                                                239.039                             -       239.039

* Countries having less than 55.000.000 Turkish Lira (full TRY) risk weighted amount are classified under “Others”.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 366 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Exposures by Consolidated risk weights:

               Current Period
                                                                                                                                                                  Deductions
               Risk Weights                       0%        10%          20%         35%         50%          75%        100%       150%        200%    250%     from Equity
               1.Exposures before Credit
               Risk Mitigation             74.137.076          -    9.941.657           -   32.993.033 129.600.006 190.598.044     139.449         -   547.811      272.304
               2.Exposures after Credit
               Risk Mitigation             93.822.578    844.508   11.527.606 40.119.826    66.125.319   72.750.843 152.079.136    139.449         -   547.811      272.304




   364         Prior Period

               Risk Weights                       0%        10%          20%         35%         50%          75%        100%       150%        200%    250%
                                                                                                                                                                  Deductions
                                                                                                                                                                 from Equity
               1.Exposures before Credit
               Risk Mitigation             59.532.270          -    6.906.873           -   22.474.709 108.695.802 138.365.815      57.407         -   433.999      222.081
               2.Exposures after Credit
               Risk Mitigation             78.174.802         19    8.028.877 34.775.748    48.618.780   59.842.697 106.534.546     57.407         -   433.999      222.081


               Information by major sectors and type of counterparties:

               Current Period                                                                                             Credits(3)
                                                                                    Significant Increase                           Credit –                  Expected
                                                                                           in Credit Risk                Impaired Losses                   Credit Loss
               Major Sectors /Counterparties                                                  (Stage II) (1)                  (Stage III) (2)                 (TFRS 9)
               Agriculture                                                                        64.089                          111.085                       95.410
                 Farming and Stockbreeding                                                         45.205                            98.231                      84.737
                 Forestry                                                                               75                              634                         608
                 Fıshery                                                                           18.809                            12.220                      10.065
               Manufacturing                                                                   3.620.694                        3.514.758                   3.174.777
                 Mining and Quarrying                                                              80.219                           380.056                    269.114
                 Production                                                                     3.046.630                        3.129.795                   2.892.720
                 Electricity, Gas and Water                                                       493.845                             4.907                      12.943
               Construction                                                                    3.582.220                        1.143.815                   1.146.633
               Services                                                                        7.854.301                        3.195.260                   2.831.468
                 Wholesale and Retail Trade                                                     3.059.057                        2.078.831                   1.718.848
                 Accommodation and Dining                                                         756.180                           547.878                    411.419
                 Transportation and Telecommunication                                             433.496                            94.339                    100.072
                 Financial Institutions                                                           848.267                            11.384                      70.776
                 Real Estate and Rental Services                                                2.521.579                           343.596                    417.590
                 Professional Services                                                             43.507                            10.767                       8.760
                 Educational Services                                                              97.696                            21.470                      22.996
                 Health and Social Services                                                        94.519                            86.995                      81.007
               Other                                                                           1.461.127                          949.601                     741.141
               Total                                                                         16.582.431                         8.914.519                   7.989.429
               (1)
                  Income accruals amounting to TRY 723.658 are not included in the table.
               (2)
                  Income accruals amounting to TRY 368.479 are not included in the table.
               (3)
                  Leasing receivables and factoring receivables are not included in the table.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 367 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Prior Period                                                                                            Credits
                                                                         Impaired                Past Due              Value
Major Sectors /Counterparties                                            Credits (1)             Credits (2)    Adjustments                     Provisions
Agriculture                                                                92.749                  12.915                226                       75.549
  Farming and Stockbreeding                                                 83.371                  12.205               212                        67.697
  Forestry                                                                   8.904                        -                -                         7.387
  Fıshery                                                                      474                     710                14                           465
Manufacturing                                                           2.798.522                 784.706            15.348                     2.032.134
  Mining and Quarrying
  Production
                                                                           130.201
                                                                         2.664.709
                                                                                                    13.126
                                                                                                   391.994
                                                                                                                         239
                                                                                                                       7.524
                                                                                                                                                   115.312
                                                                                                                                                 1.913.972
                                                                                                                                                               365
  Electricity, Gas and Water                                                 3.612                 379.586             7.585                         2.850
Construction                                                            1.149.091                 119.290              2.023                      995.733
Services                                                                2.195.411               1.178.444            22.942                     1.742.358
  Wholesale and Retail Trade                                             1.322.062                 723.120            14.007                       947.799
  Accommodation and Dining                                                 145.087                  73.441             1.391                       118.960
  Transportation and Telecommunication                                     102.766                 173.655             3.382                        65.875
  Financial Institutions                                                    11.834                     941                19                        10.740
  Real Estate and Rental Services.                                         537.563                 163.105             3.262                       532.337
  Professional Services                                                           -                 26.058               521                             -
  Educational Services                                                       6.885                   6.620               132                         3.752
  Health and Social Services                                                69.214                  11.504               228                        62.895
Others                                                                     60.633                 395.024            10.545                        40.307
Total                                                                   6.296.406               2.490.379            51.084                     4.886.081
(1)
    Non-performing loans; are the loans that either overdue more than 90 days as of the reporting date or are treated as impaired due to their
creditworthiness. For such loans, “specific provisions” are allocated as per the Provisioning Regulation.
(2)
    Overdue Loans; are the loans that overdue up to 90 days but not non-performing loans. For such loans, “general loan provisions” are allocated as per the
Provisioning Regulation. Accruals are not included in the table above.Movements in value adjustments and provisions:
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 368 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Movements in value adjustments and provisions:

                                                                         Opening              Provision            Provision                Other                 Closing
               Current Period                                             Balance            for Period            Reversals         Adjustments*                 Balance
               1. Stage III expected credit loss                        4.886.081             1.814.758               37.273              118.988               6.782.554
               2. Stage I and Stage II expected
               credit loss                                              2.185.709               462.311                        -           (403.200)            2.244.820


   366
               **Includes ECL amounts arising from the TFRS 9 transition effect.

                                                                         Opening              Provision            Provision               Other                  Closing
               Prior Period                                               Balance            for Period            Reversals        Adjustments(*)                Balance
               1. Specific Provisions                                   4.055.388             1.139.908              309.215                    -               4.886.081
               2. General Provisions                                    2.049.136               268.934                  913                    -               2.317.157

               The table below shows the maximum risk exposure to credit risk for the components of the financial statements.

               Gross Maximum Exposure                                                                                                                      Current Period
               Cash (cash in vault, foreign currency cash, money in transit, cheques purchased) and balances with
               the Central Bank of Turkey                                                                                                                      35.579.724
               Due from Banks                                                                                                                                   5.146.171
               Money Market Receivables                                                                                                                            65.318
               Financial Assets at Fair Value through Profit or Loss(1)                                                                                           164.555
               Financial Assets at Fair Value through Other Comprehensive Income                                                                                4.864.812
               Financial Assets Measured at Amortised Cost                                                                                                     56.331.345
               Loans                                                                                                                                          254.147.852
               Leasing Receivables (net)                                                                                                                        3.050.644
               Factoring Receivables                                                                                                                            1.381.520
               Total                                                                                                                                         360.731.941

               Contingent Liabilities                                                                                                                         83.669.975
               Commitments                                                                                                                                    27.842.237
               Total                                                                                                                                         111.512.212

               Total Credit Risk Exposure                                                                                                                    472.244.153

                 As of 31 December 2018, TRY 14.374.380 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.
               (1)
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 369 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Gross Maximum Exposure                                                                                                                          Prior Period
Cash (cash in vault, foreign currency cash, money in transit, cheques purchased) and balances with
the Central Bank of Turkey                                                                                                                        36.681.377
Due from banks                                                                                                                                     6.313.167
Money Market Receivables                                                                                                                           1.288.168
Financial Assets at Fair Value through profit or loss(1)                                                                                             481.839
Financial Assets Available for Sale                                                                                                               17.620.079
Held to maturity Investments                                                                                                                      21.987.099
Loans Given
Receivables form Leasing Transactions (Net)
                                                                                                                                                 205.552.595
                                                                                                                                                   2.671.253
                                                                                                                                                                  367
Factoring Receivables                                                                                                                              1.211.932
Total                                                                                                                                           293.807.509

Contingent Liabilities                                                                                                                            58.787.658
Commitments                                                                                                                                       25.114.194
Total                                                                                                                                             83.901.852

Total Credit Risk Exposure                                                                                                                      377.709.361
  As of 31 December 2017, TRY 10.000.429 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.
(1)




Overdue and individually impaired assets are not available in due from banks, financial assets at fair value through profit
or loss, financial assets at fair value through other comprehensive income and financial assets measured at amortised
cost.

The net value and type of collaterals of the loans amounting TRY 16.311.877followed under loans and other receivables
under close monitoring section is below (31 December 2017: TRY 5.128.482).

Collateral Types(1),(2)                                                                                                           Net Value of Collateral
Current Period
Real estate mortgage                                                                                                                               9.040.540
Salary pledge, vehicle pledge and pledge of commercial undertaking                                                                                   346.327
Financial collaterals (cash, securities pledge, etc.)                                                                                                  1.122
Cheque / bills                                                                                                                                        73.795
Sureties                                                                                                                                           2.902.109
Other                                                                                                                                              3.947.984
Total                                                                                                                                             16.311.877
(1)
    The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party receivables having priority with
the collateral. Lower of the collateral amount or the loan amount is considered on the table above.
(2)
   Income accruals amounting to TRY 723.658 are not included in the table.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 370 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Collateral Types(1),(2)                                                                                                           Net Value of Collateral
               Prior Period
               Real estate mortgage                                                                                                                               3.127.124
               Salary pledge, vehicle pledge and pledge of commercial undertaking                                                                                   139.087
               Financial collaterals (cash, securities pledge, etc.)                                                                                                  1.671
               Cheque / bills                                                                                                                                        11.068
               Sureties                                                                                                                                             808.779
               Other                                                                                                                                              1.040.753
   368         Total                                                                                                                                              5.128.482
               (1)
                   The collaterals are considered through comparison of the net value of collateral on appraisal reports less the third party receivables having priority with
               the collateral. Lower of the collateral amount or the loan amount is considered on the table above.
               (2)
                   Income accruals amounting to TRY 74.024 are not included in the table.


               The net value and type of collaterals belongs to loans amounted TRY 9.282.998 followed under non-performing loans
               section is below (31 December 2017: TRY 6.296.406).

                                                                                                                                                 Net Value of Collateral
               Collateral Types(1)                                                                                                                      Current Period
               Cash                                                                                                                                                4.638
               Mortgage                                                                                                                                       2.108.062
               Pledge                                                                                                                                           387.032
               Cheque / bills                                                                                                                                    24.060
               Sureties                                                                                                                                       4.321.922
               Other(2)                                                                                                                                       2.068.804
               Total                                                                                                                                          8.914.519
               (1)
                     Comprised of share certificates, blockage on receivables and salaries, uncollateralized, etc.
               (2)
                     Income accruals amounting to TRY 368.479 are not included in the table.


                                                                                                                                                 Net Value of Collateral
               Collateral Types(1)                                                                                                                         Prior Period
               Cash                                                                                                                                                  271
               Mortgage                                                                                                                                       1.708.612
               Pledge                                                                                                                                           236.880
               Cheque / bills                                                                                                                                      8.527
               Sureties                                                                                                                                       1.688.191
               Other                                                                                                                                          2.653.925
               Total                                                                                                                                          6.296.406
               (1)
                     Comprised of share certificates, blockage on receivables and salaries, uncollateralized.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 371 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                            HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




III. EXPLANATIONS ON THE CONSOLIDATED CURRENCY RISK

Foreign currency risk indicates the probability of loss that banks are subject to due to the exchange rate movements
in the market. While calculating the share capital requirement, all foreign currency assets, liabilities and forward
transactions of the Bank are taken into consideration. Net short term and long term positions of each currency are
calculated in terms of the Turkish Lira.

In accordance with “Regulation on Measurement and Evaluation of Capital Adequacy of Banks”, the foreign currency
position risk of the Group is measured by “standard method” and is calculated daily and is reported monthly. Also VAR
based values and limits are reported to the Executives on a daily basis by using internal model methods. The currency
risk has been closely followed. The Parent Bank makes derivative transactions against the currency risk, in case of need.   369
Announced current foreign exchange buying rates of the Bank as at 31 December 2018 and the previous five working
days in full TRY are as follows:

                    24.12.2018       25.12.2018        26.12.2018       27.12.2018        28.12.2018       31.12.2018
USD                 5,2700000        5,2700000         5,2500000        5,2600000         5,2400000        5,2700000
CHF                 5,3190000        5,3349000         5,2809000        5,3113000         5,3430000        5,3330000
GBP                 6,6944000        6,6718000         6,6481000        6,6339000         6,6417000        6,7352000
JPY                 0,0476143        0,0477547         0,0473864        0,0473653         0,0474549        0,0478372
EURO                6,0207000        5,9941000         5,9792000        5,9938000         6,0082000        6,0265000

The simple arithmetic averages of the major current foreign exchange buying rates of the Parent Bank for the thirty days
before 31 December 2018 are as follows:

                                                                                                         Monthly average
USD                                                                                                           5,2942857
CHF                                                                                                           5,3310667
GBP                                                                                                           6,7011476
JPY                                                                                                           0,0471538
EURO                                                                                                          6,0263810
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 372 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Information related to currency risk:

               Current Period                                                                       EUR                   USD             OTHER FC                 TOTAL
               Assets
                  Cash (cash in vault, foreign currency cash, money in transit,
                  cheques purchased, precious metals) and balances with the CBRT              15.845.253             9.642.438            6.108.939            31.596.630
                  Banks                                                                          686.997             3.625.590              652.192             4.964.779
                  Financial assets at fair value through profit and loss(3)                            -                21.455                1.125                22.580
                  Money market placements                                                              -                     -                    -                     -
                  Financial assets at fair value through other comprehensive
                  income(5)                                                                      840.657              608.569               695.394             2.144.620

   370            Loans(2)
                  Subsidiaries, associates and entities under common control(5)
                                                                                              47.357.714
                                                                                                 431.547
                                                                                                                   41.774.693
                                                                                                                            -
                                                                                                                                          2.872.554
                                                                                                                                                  -
                                                                                                                                                               92.004.961
                                                                                                                                                                  431.547
                  Financial assets measured at amortized cost                                          -           10.962.386               196.413            11.158.799
                  Derivative financial assets held for risk management                                 -                    -                     -                     -
                  Tangible assets                                                                      -                    -               124.956               124.956
                  Intangible assets                                                                                         -
                  Other assets(3)                                                               323.045             1.793.792                52.881            2.169.718
               Total assets                                                                  65.485.213            68.428.923            10.704.454          144.618.590

               Liabilities
                  Bank deposits                                                               8.688.941             5.570.330               783.313           15.042.584
                  Foreign currency deposits                                                  47.083.052            44.091.737             6.853.596           98.028.385
                  Money market balances                                                               -             5.402.273                     -            5.402.273
                  Funds provided from other financial institutions                            8.714.381             5.253.406                20.069           13.987.856
                  Bonds issued                                                                        -            12.024.839                     -           12.024.839
                  Sundry creditors                                                              171.769               190.235                24.425              386.429
                  Derivative financial liabilities held for risk management                           -                     -                     -                    -
                  Other liabilities(3)                                                          403.101               588.912               118.298            1.110.311
               Total liabilities                                                             65.061.244            73.121.732             7.799.701          145.982.677

               Net balance sheet position                                                       423.969            (4.692.809)            2.904.753           (1.364.087)

               Net off-balance sheet position                                                  (385.913)            4.240.264           (1.838.600)             2.015.751
                 Financial derivative assets(4)                                                1.504.108           10.029.426               966.638            12.500.172
                 Financial derivative liabilities(4)                                           1.890.021            5.789.162             2.805.238            10.484.421
                 Non-cash loans(1)                                                            23.171.689           21.031.521             2.481.487            46.684.697

               Prior period
                  Total assets                                                                43.271.609            58.465.139            7.839.511           109.576.259
                  Total liabilities                                                           43.859.517            61.136.255            5.270.971           110.266.743
               Net balance sheet position                                                      (587.908)           (2.671.116)            2.568.540             (690.484)

               Net off-balance sheet position                                                   223.198             2.534.947           (1.995.069)              763.076
                 Financial derivative assets                                                   1.065.746            5.996.311             1.250.482             8.312.539
                 Financial derivative liabilities                                                842.548            3.461.364             3.245.551             7.549.463
                 Non-cash loans(1)                                                            12.618.873           16.362.849             1.714.234            30.695.956

               (1)
                   Non-cash loans are not included in the off-balance sheet position items.
               (2)
                   Includes TRY 764.208 of foreign currency indexed loans and their accruals (31 December 2017: TRY 2.070.996).
               (3)
                   In accordance with the principles of the “Regulation on Measurement and Practices of Banks’ Net Overall FC Position / Shareholders’ Equity Ratio on a
               Consolidated and Unconsolidated Basis”, foreign currency intangible assets TRY 34.313, prepaid expenses TRY 341 in assets; and shareholders’ equity TRY
               338.515 in liabilities and foreign currency minority shares TRY 5.276 are not taken into consideration in the currency risk measurement.
               (4)
                   Financial derivative assets include forward precious metal purchase transactions amounted to TRY 89.699. Financial derivative liabilities include
               forward precious metal sale transactions amounted to TRY 2.149.770. Besides, derivative transactions under forward foreign currency purchase and sale
               commitments are included.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 373 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




IV. EXPLANATIONS ON THE CONSOLIDATED INTEREST RATE RISK

Interest rate sensitivity of assets, liabilities and off-balance sheet items are measured by the Parent Bank. The Parent
Bank’s interest rate risk is calculated using the general and specific interest rate risk tables in the standard method
including the assets and liabilities and is considered as a part of the general market risk in the calculation of the capital
adequacy standard ratio.

The priority of the Parent Bank’s risk management department is to avoid the effects of the interest rate volatility.
Sensitivity analysis performed within this context is calculated by the risk management department and reported to the
Asset-Liability Committee.

Simulations on interest income are performed in connection with the forecasted economic indicators used in the
                                                                                                                                                                  371
budgeting process of the Parent Bank. The effects of the fluctuations in the market interest rates on the financial
position and on the cash flows are minimized by revising budget targets. The Parent Bank’s funding costs of TRY and
foreign exchange deposits, repurchase agreements are determined by the Treasury Vice Presidency as per the authority
extended by the Board of Directors.

The Parent Bank does not allow or limits interest rate mismatch and therefore, significant interest rate risk exposures is
not expected.

1. Information related to the interest rate sensitivity of assets, liabilities and off-balance sheet items based on re-pricing
dates:

                                                            Up to            1-3           3-12              1-5        5 years Non-bearing
Current period                                           1 month          months         Months            years       and over     interest              Total
Assets
   Cash (cash in vault, money in transit, cheques
   purchased) and balances with the CBRT               16.093.521                -             -                -               -    19.486.203     35.579.724
   Banks                                                3.170.150                -        15.421                -               -     1.960.600      5.146.171
   Financial assets at fair value through profit
   and loss                                                50.564          27.363         56.535             185          21.478     14.382.810     14.538.935
   Money market placements                                 65.318               -              -               -               -              -         65.318
   Financial assets at fair value through other
   comprehensive income                                   29.872         821.692   1.130.375          2.180.907        591.312         110.654   4.864.812
   Loans                                              40.464.724      34.427.744 100.296.021         63.288.693     14.453.851       5.778.235 258.709.268
   Financial assets measured at amortised cost           562.355      17.196.536   7.677.451         10.672.258     20.222.745               -  56.331.345
   Other assets(1) (2)                                   952.046         828.385     185.299             41.429          1.328      10.977.616  12.986.103
Total assets                                          61.388.550      53.301.720 109.361.102         76.183.472     35.290.714      52.696.118 388.221.676

Liabilities
   Bank deposits                                        8.733.726      1.535.846          14.896              -                -     20.733.926     31.018.394
   Other deposits                                     120.338.792     46.331.914      17.657.731      1.021.878           18.037     34.192.774    219.561.126
   Money market balances                               37.173.264        854.887               -              -                -        190.118     38.218.269
   Sundry creditors                                     2.423.899         29.785          84.089        111.421                -      2.260.212      4.909.406
   Bonds issued                                         1.492.975      1.956.694       2.495.116     10.208.711                -        192.717     16.346.213
   Funds provided from other financial
   institutions(3)                                     1.166.612       5.804.740      4.209.579       3.149.178         753.878        190.493  15.274.480
   Other liabilities(4),                               1.150.250          22.679      1.774.367      14.529.699       6.870.185     38.546.608  62.893.788
Total liabilities                                    172.479.518      56.536.545     26.235.778      29.020.887       7.642.100     96.306.848 388.221.676

Balance sheet long position                                     -               -     83.125.324     47.162.585      27.648.614                - 157.936.523
Balance sheet short position                        (111.090.968)     (3.234.825)              -              -               -     (43.610.730) (157.936.523)

Off-balance sheet long position                         1.131.188       1.413.449      4.506.341       1.139.324      3.208.897   13.021.620         24.420.819
Off-balance sheet short position                         (745.075)    (1.049.773)    (4.084.721)     (1.983.234)    (3.208.897) (12.906.156)       (23.977.856)
Total position                                      (110.704.855)    (2.871.149)     83.546.944      46.318.675     27.648.614 (43.495.266)            442.963

(1)
    TRY 98.345 of deferred tax asset is disclosed under the non-bearing interest column in other assets and TRY 455.760 of deferred tax liability is disclosed
under the non-bearing interest column in other liabilities.
(2)
    Shareholders’ equity balance is disclosed under the non-bearing interest column in other liabilities line.
(3)
    Funds provided from other financial institutions include borrowings.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 374 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                               Up to              1-3             3-12                1-5          5 years      Non-bearing
               Prior period                                 1 month            months           months              years         and over          interest             Total
               Assets
                  Cash (cash in vault, foreign
                  currency cash, money in transit,
                  cheques purchased, precious
                  metals) and balances with the
                  CBRT                                    26.154.546                  -                -                 -                 -      10.526.831       36.681.377
                  Banks and financial institutions         4.962.270            78.154             4.019                 -                 -       1.268.724         6.313.167
                  Financial assets at fair value

   372            through profit and loss
                  Money market placements
                                                              70.098
                                                           1.285.499
                                                                                20.154
                                                                                      -
                                                                                                 20.268
                                                                                                       -
                                                                                                                      253
                                                                                                                         -
                                                                                                                                         27
                                                                                                                                           -
                                                                                                                                                  10.372.708
                                                                                                                                                       2.669
                                                                                                                                                                   10.483.508
                                                                                                                                                                     1.288.168
                  Financial assets available-for-
                  sale                                       209.656         3.283.663        1.797.894         4.690.439        7.634.250            83.276       17.699.178
                  Loans                                   92.563.366       23.010.263        46.800.052        31.070.822        7.744.943         2.952.824      204.142.270
                  Held-to-maturity investments               378.421         8.694.535        1.541.221         4.447.720        6.925.202                  -      21.987.099
                  Other assets(1) (2)                        708.980           889.929          945.432         1.493.736          418.697         9.168.215       13.624.989
               Total assets                             126.332.836        35.976.698       51.108.886        41.702.970       22.723.119        34.375.247      312.219.756


               Liabilities
                  Bank deposits                           13.061.761         2.079.237          212.098             1.094                  -       3.860.508       19.214.698
                  Other deposits                          98.554.760       33.932.876        14.099.653           785.744             9.584       26.673.306      174.055.923
                  Money market balances                   33.735.853         1.216.309             2.938            3.603                  -          44.619       35.003.322
                  Sundry creditors                         1.815.820             3.003           50.894           123.013                  -       1.865.628         3.858.358
                  Bonds issued                               777.925         2.308.085          295.215         8.510.538                  -         130.367       12.022.130
                  Funds provided from other
                  financial institutions(4)                1.696.625         6.003.694        8.775.415         2.366.544        1.088.283           127.923       20.058.484
                  Other liabilities(3)                     1.325.837         2.410.526       11.375.120                  -                 -      32.895.358       48.006.841
               Total liabilities                        150.968.581        47.953.730       34.811.333        11.790.536         1.097.867       65.597.709      312.219.756


               Balance sheet long position                          -                 -      16.297.553        29.912.434       21.625.252                  -      67.835.239
               Balance sheet short position              (24.635.745)     (11.977.032)                 -                 -                 -    (31.222.462)      (67.835.239)


               Off-balance sheet long position               379.000          568.500         2.919.781           819.361        1.902.329         8.939.672       15.528.643
               Off-balance sheet short position                     -        (568.500)       (2.532.191)      (1.424.801)       (1.902.329)       (8.985.269)     (15.413.090)
               Total position                           (24.256.745)     (11.977.032)       16.685.143        29.306.994       21.625.252       (31.268.059)          115.553

               (1)
                   TRY 87.181 of deferred tax assets is disclosed under the non-bearing interest column in other assets and TRY 574.170 of deferred tax liability is disclosed
               under the non-bearing interest column in other liabilities.
               (2)
                   TRY 1.410.325 of net non-performing loans is disclosed under the non-bearing interest column in other assets.
               (3)
                   Shareholders’ equity balance is disclosed under the non-bearing interest column in other liabilities line.
               (4)
                   Funds provided from other financial institutions include borrowings.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 375 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




2. Average interest rates applied to financial instruments:

Current period                                                                             EUR                  USD               JPY     TRY
Assets
  Cash (cash in vault, foreign currency cash, money in transit,
  cheques purchased) and balances with the CBRT (5)                                           -                 2,00                 -   13,00
  Banks                                                                                    0,19                 2,22                 -   19,58
  Financial assets at fair value through profit and loss                                      -                 6,62                 -   19,73
  Money market placements                                                                     -                    -                 -   22,00
  Financial assets at fair value through other comprehensive
  income                                                                                   4,05                 5,83                 -   22,81
                                                                                                                                                 373
  Loans(2)                                                                                 5,22                 7,47              1,54   16,69
  Financial assets measured at amortised cost                                                 -                 5,61                 -   21,93
Liabilities
  Bank deposits                                                                            2,72                 5,30                 -   24,33
  Other deposits (4)                                                                       2,48                 4,64              0,25   20,63
  Money market borrowings                                                                     -                 4,55                 -   23,35
  Sundry creditors(3)                                                                         -                    -                 -    4,75
  Bonds issued                                                                                -                 4,46                 -   16,87
  Funds provided from other financial institutions(4)                                      1,37                 3,17              1,40   21,95
(1)
    Interest rates are calculated using weighted average method for placements as of the balance sheet date.
(2)
   Interest rates for loans given as of the balance sheet date are calculated by using client based weighted average interests.
(3)
   Declared maximum deposits interest rate with a maturity of 12 months as of 31 December 2018.
(4)
   Customer based calculated interest rates are applied to TRY and FC deposits as of 31 December 2018.
(5)
   Average interest rates for reserve requirements of the Central Bank.


Prior Period                                                                               EUR                  USD               JPY     TRY
Assets
  Cash (cash in vault, foreign currency cash, money in transit,
  cheques purchased) and balances with the CBRT (5)                                           -                 1,25                 -    4,00
  Due from other banks and financial institutions(1)                                       0,08                 1,41                 -   13,32
  Financial assets at fair value through profit and loss                                   1,10                 1,86                 -    9,86
  Money market placements                                                                     -                    -                 -   12,78
  Available-for-sale financial assets                                                      4,60                 5,46                 -   15,00
  Loans(2)                                                                                 4,78                 6,42              0,84   13,12
  Held-to-maturity investments                                                             2,50                 5,89                 -   18,33
Liabilities
  Bank deposits                                                                            1,59                 4,24              0,10   10,67
  Other deposits (4)                                                                       1,68                 3,50              0,25   12,02
  Money market borrowings                                                                     -                 2,43                 -   12,75
  Sundry creditors(3)                                                                         -                    -                 -    4,75
  Bonds issued                                                                                -                 4,46                 -   13,10
Funds provided from other financial institutions                                           1,14                 3,03              0,84   12,22
(1)
   Interest rates are calculated using weighted average method for placements as of the balance sheet date.
(2)
   Interest rates for loans given as of the balance sheet date are calculated by using client based weighted average interests.
(3)
   Declared maximum deposits interest rate with a maturity of 12 months as of 31 December 2017.
(4)
   Customer based calculated interest rates are applied to TRY and FC deposits as of 31 December 2017.
(5)
   Average interest rates for reserve requirements of the CBRT.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 376 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               2. The interest rate risk of the banking book items:

               Standard interest rate shock methods are being used in respect of measuring the risk arising from re-pricing mismatch
               of asset and liability items. The duration within the limits are determined by BRSA that obtained from the calculation
               intended for demand deposits by using core deposit and duration analysis is taken into account.

               The interest rate risk of the banking book items is calculated by taking into account the worst ratio for the Parent
               Bank among the calculated ratios by dividing the total of the differences in terms of maturities and currencies with the
               shareholders’ equity. The mentioned difference is the difference between the net position amounts which are derived

   374         from the cash flows of the on-balance and off-balance sheet positions included in the interest sensitive banking book
               items discounted by the ratios derived from the application of positive and negative shocks, and the net position amounts
               which are discounted by the ratios without applying the shocks. The maximum limit regarding the economic value change
               is 20% of shareholders’ equity.

               While maturity distribution of the related cash flows, remaining maturities are taken into account for fixed rate
               instruments and re-pricing dates are taken into account for flexible interest instruments. Non-performing loans are
               placed to relevant maturity periods except demand time interval that are not than not be less than six months by taking
               into account receiving durations are receivables ratios under other receivables and estimated receiving durations. Foreign
               currency indexed asset and liabilities are placed to related forms by taking into accounts their indexed currency types.

               In defining the maturity of Parent Bank’s demand deposits, average durations which are calculated by statistical analysis
               are being used:

               Current Period
                                                                                                                     Gains/Shareholders’
                                                                                                                         Equity –Losses/
                                                                             Applied Shock                                 Shareholders’
               Currency                                                   (+/- x base point)        Gains/Losses                 Equities
               TRY                                                                       500           (4.147.592)               (11,17%)
                                                                                       (400)             3.990.457                 10,75%
               EUR                                                                       200               610.795                  1,64%
                                                                                       (200)             (654.359)                (1,76%)
               USD                                                                       200           (1.027.985)                (2,77%)
                                                                                       (200)             1.493.270                  4,02%
               Total (For negative shocks)                                                              4.829.368                 13,01%
               Total (For positive shocks)                                                            (4.564.782)               (12,30%)
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 377 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Prior Period
                                                                                                                                 Gains/Shareholders’
                                                                                                                                     Equity –Losses/
                                                                               Applied Shock                                           Shareholders’
Currency                                                                    (+/- x base point)              Gains/Losses                     Equities
TRY                                                                                        500                 (4.233.277)                   (14,86%)
                                                                                         (400)                   4.242.774                     14,89%
EUR                                                                                        200                     508.529                      1,78%

USD
                                                                                         (200)
                                                                                           200
                                                                                                                 (410.052)
                                                                                                                 (652.368)
                                                                                                                                              (1,44%)
                                                                                                                                              (2,29%)
                                                                                                                                                             375
                                                                                         (200)                   1.060.994                      3,72%
Total (For negative shocks)                                                                                     4.893.716                     17,17%
Total (For positive shocks)                                                                                   (4.377.116)                   (15,37%)

V. EXPLANATIONS ON THE CONSOLIDATED POSITION RISK OF SHARES

Information about position risk of shares:

                                                                                         Comparison
                                                         Balance                     Fair Value                                 The Amount of
Equities                                              Sheet Value                      Change                Market Value Capital Requirement
Stock investment excluding
A,B,C,D group                                             515.868(*)                  415.829(**)                            -                    91.113
(*)
     Includes TRY 57.146 of unconsolidated subsidiary, TRY 449.370 of associates accounted for under the equity method and TRY 9.352 of unconsolidated
associates.
(**)
    The financial information about the fair value of Demir-Halk Bank N.V. has been obtained from its valuation report as of 31 December 2018.


Realized gains/losses, revaluation surpluses and unrealized gains/losses on equity securities and results included in
core and supplementary capitals:

                                                Revaluation surplus in the fair value                              Unrealized gains and losses
                                    Realized gains                    Included in                                   Included in      Included in
                                    (losses) in the              supplementary                                        total core supplementary
Portfolio                           current period         Total          capital                            Total       capital         capital
1. Private equity
investments                                           -                 -                     -                   -                -                     -
2. Share certificates quoted
on a stock exchange                                   -              -                     -                      -                -                     -
3. Other share certificates                           -         19.353                19.353                      -                -                     -
Total                                                 -         19.353                19.353                      -                -                     -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 378 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               VI. EXPLANATIONS ON THE CONSOLIDATED LIQUIDITY RISK AND LIQUIDITY COVERAGE RATIO

               The liquidity risk occurs when there is insufficient cash or cash inflows to meet the cash outflows fully and timely.
               Liquidity risk may also occur when the market penetration is not adequate, when the open position cannot be closed
               immediately at the suitable prices in sufficient amounts due to barriers and break-ups in the markets.

               To detect liquidity risk, the Parent Bank Liquidity Emergency Action Plan (LEAP) has been formed. Cash flow analysis
               methods include commission totals and tax totals, besides initial capital interest totals. The sections that are in the
               balance sheet are monitored by Risk Management Department Head and include the days until maturity which are

   376         canalized to the maturity bands that are predetermined; the liquidity availability are then detected and liquidity analysis
               performed. Thus, quantification of liquidity risk is established.

               The Parent Bank’s purpose is to have the level of liquidity to meet its obligations and commitments, which are due
               under the Bank liquidity planning program and aim to reach a reasonable cost with necessary liquidity. The liquidity gap
               analysis on the maturity remained day basis and projected ratios stated in "Liquidity Emergency Plan (LAEP)"are followed
               within the scope of liquidity risk measurement under this purpose. The Parent Bank’s liquidity risk are digitized by daily
               follow-ups with first and second degree warnings for determined ratios relating to balance-sheet, liquidity deficit in all
               maturity gap and the Parent Bank’s position against such ratios.

               The upper limits of the Parent Bank consist of the following: max lending amount of TRY and FC category on all maturity
               in interbank OTC markets, the upper limit of repurchase and reverse repurchase transactions in TRY and FC category on
               all maturity in the interbank OTC markets, the maximum foreign exchange position limits that can be carried, and finally;
               the upper limit relating to forward and swap transactions is determined on the that the whole term of TRY and foreign
               currency denominated, forward and the upper limit relating to swap transactions is determined.

               The extension of the maturity structure of term deposits reflects the primary funding source for the Parent Bank; the
               development of new products that encourage saving and the protection of core deposit levels have been implemented as
               a strategic objective. Limits have been determined for issuing bonds based on Turkish Lira to provide long term funding
               resource for the purposes of extending maturity structure of liabilities besides deposits.

               For the purposes of utilizing advantage of the new borrowing facilities in line with the needs of the bank, alternative fund
               resources in parallel with the close monitoring of price/cost movements in international capital markets and compliance
               with the conditions are evaluated.

               The reduction of liquidity risk is provided by effective collateral management structure. The Parent Bank participates
               in the organized markets (CBRT, BIST and TAKASBANK). Debt upper limits and balance sheet size are determined
               under certain criteria by the relevant authorities. Existing limits available to use are continuously monitored with the
               cooperation of Treasury Management Middle Office and Treasury Operations Department though the Parent Bank’s
               projected and instant liquidity needs under the condition that depositing and/or withdrawing additional collateral.

               Effects of macro size balance sheet changes or important changes of market data on bank liquidity; based on legal
               liquidity ratio and according to liquidity emergency action plan, analysis is made on the effects of the ratios that are being
               followed. Whether originated from the Parent Bank or the market, under the condition that the potential stress tests are
               applied, the legal and internal changes on liquidity ratio and their effects of bank liquidity is quantified.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 379 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Moreover, to analyze the withdrawal rates of time deposits, the core deposit analysis is performed relating to deposit
items based on each currency type.

According to “Regulation for Banks’ Liquidity Coverage Ratio Calculations” (the Regulation), Liquidity Coverage Ratio
(“LCR”), aiming banks having the ability to cover net cash outflows with high quality liquid assets, is calculated by
using high quality liquid assets divided by net cash outflows to be realized within 30 days. In both unconsolidated and
consolidated basis, the legal minimum limits of the LCR ratio for the total and foreign currency should be 90% and 70%
for 2018 respectively, and 100% and 80% in 2019 respectively.

In 2018, foreign currency and total liquidity coverage ratios on consolidated basis did not fall below the legal limits. The
Parent Bank’s cash inflows on the consolidated basis did not exceed 75% of cash outflows and high quality liquid assets          377
are composed of 7,17% cash, 45,35% central banks, 46,62% securities considered as high quality liquid assets.

Consolidated funding source composition is composed of 71,91% deposits, 5,21% funds borrowed, 10,96% money market
borrowings, 4,69% securities issued and 1,77% subordinated debt instruments. As in the previous period, derivative
transactions did not generate a net cash outflow that would negatively affect the liquidity position.

The cash outflows from derivative financial instruments and other liabilities are calculated on the basis of the changes in
fair value in the last 24 months on a consolidated basis, is TRY 1.470.488.

The Parent Bank does not have any operational or legal restrictions on liquidity transfer of subsidiaries. Each of the
consolidated subsidiaries manage their own liquidity risk and liquidity adequacy is ensured on a consolidated basis.

Liquidity ratios and its daily changes monitored under calculated "Liquidity Coverage Ratio" and "Liquidity Emergency
Action Plan" within the scope of the Regulation on “Banks' Liquidity Coverage Ratio Calculation" prepared by BRSA and
then they are notified to the Parent Bank Audit Committee and the Asset-Liability Committee regularly.

Throughout the current period, Group’s Liquidity Coverage Ratio’s lowest and highest values and the weeks these values
are monitored are given in the table below:

Liquidity Minimum-Maximum

Liquidity Coverage Ratio
                                                               FC                                         TRY+FC
                                         Related Month                      (%)        Related Month                      (%)
                                            24.12.2018                                    24.12.2018
Maximum                                                                  189,78                                        145,90
                                            30.12.2018                                    30.12.2018
                                            01.10.2018                                    01.10.2018
Minimum                                                                  125,38                                          84,82
                                            07.10.2018                                    07.10.2018
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 380 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                Total Unweighted                                  Total Weighted
                                                                                                Value (average) (1)                              Value (average) (1)
               Current Period                                                              TRY+FC                FC                         TRY+FC                FC
               High Quality Liquid Assets
               High Quality Liquid Assets                                                                                               53.741.958           26.678.480
               Cash Outflows
               Retail and Small Business Customers, of
               which;                                                                117.269.450               44.798.170               10.455.442            4.479.817

   378           Stable Deposits
                 Less Stable Deposits
                                                                                      25.430.060
                                                                                      91.839.390
                                                                                                                        -
                                                                                                               44.798.170
                                                                                                                                         1.271.503
                                                                                                                                         9.183.939
                                                                                                                                                                      -
                                                                                                                                                              4.479.817
               Unsecured wholesale funding , of which;                               102.988.536               45.361.867               42.324.808           19.856.835
                 Operational Deposits                                                 35.321.672               10.662.628                8.830.418            2.665.657
                 Non-operational Deposits                                             62.158.485               31.683.085               28.644.497           14.650.858
                 Other Unsecured Funding                                               5.508.379                3.016.154                4.849.893            2.540.320
               Secured Funding                                                                                                                   -                    -
               Other cash outflows, of which;                                            8.025.355               4.873.951               3.868.181            2.600.740
                 Derivatives cash outflow and liquidity needs
                 related to market valuation changes on
                 derivatives or other transactions                                         330.890                 723.519                  330.890             723.519
                 Obligations related to structured financial
                 products                                                                    58.314                          -               58.314                   -
                 Commitments related to debts to financial
                 markets and other off- balance sheet
                 obligations                                                             7.636.151               4.150.432               3.478.977            1.877.221
               Other revocable off-balance sheet
               commitments and contractual
               obligations.                                                                  91.205                          -               91.205                   -
               Other irrevocable or conditionally revocable
               off-balance sheet
               Obligations                                                             99.572.967              42.704.063               7.900.145             3.477.943
               Total Cash Outflows                                                                                                     64.639.781            30.415.335
               Cash Inflows
               Secured Lending                                                                 -                       -                         -                 -
               Unsecured Lending                                                      26.146.432              11.739.757               18.447.182          9.836.588
               Other Cash Inflows                                                        164.036               2.013.894                  164.036          2.013.894
               Total Cash Inflows                                                     26.310.468              13.753.651               18.611.218        11.850.482
                                                                                                                                        Total Adjusted Value
               Total HQLA Stock                                                                                                        53.741.958        26.678.480
               Total Net Cash Outflows                                                                                                 46.028.563        18.564.853
               Liquidity Coverage Ratio (%)                                                                                              116,85%            144,62%

                 Calculated by simple arithmetic average, daily consolidated average calculated for the last three months of the liquidity coverage ratio.
               (1)
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 381 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                      HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                 Total Unweighted                                  Total Weighted
                                                                                 Value (average) (1)                              Value (average) (1)
Prior Period                                                                TRY+FC                 FC                        TRY+FC                 FC
High Quality Liquid Assets
High Quality Liquid Assets                                                                                               41.538.443              27.288.632
Cash Outflows
Retail and Small Business Customers, of
which;                                                                  89.583.117              31.827.153                7.824.424               3.182.715
  Stable Deposits
  Less Stable Deposits
                                                                        22.677.760
                                                                        66.905.357
                                                                                                         -
                                                                                                31.827.153
                                                                                                                          1.133.888
                                                                                                                          6.690.536
                                                                                                                                                          -
                                                                                                                                                  3.182.715
                                                                                                                                                                      379
Unsecured wholesale funding , of which;                                 80.572.284              39.354.420               45.103.830              23.098.605
  Operational Deposits                                                   1.475.503                  25.764                  368.876                   6.441
  Non-operational Deposits                                              70.160.212              34.173.507               37.427.882              19.355.493
  Other Unsecured Funding                                                8.936.570               5.155.150                7.307.072               3.736.671
Secured Funding                                                                                                                   -                       -
Other cash outflows, of which;                                            5.608.065               3.687.070               2.673.873               2.164.857
  Derivatives cash outflow and liquidity needs
  related to market valuation changes on
  derivatives or other transactions                                         230.559                 918.474                  230.559                 918.474
  Obligations related to structured financial
  products                                                                           -                        -                       -                           -
  Commitments related to debts to financial
  markets and other off- balance sheet obli-
  gations                                                                 5.377.506               2.768.596               2.443.314                1.246.383
Other revocable off-balance sheet
commitments and contractual obligations.                                             -                        -                       -                           -
Other irrevocable or conditionally revocable
off-balance sheet obligations                                           77.397.763              28.958.391               5.990.250               2.309.291
Total Cash Outflows                                                                                                     61.592.377              30.755.469
Cash Inflows
Secured Lending                                                               585                       -                         -                -
Unsecured Lending                                                      29.527.022              14.311.864               22.340.233        12.953.281
Other Cash Inflows                                                              -                       -                         -                -
Total Cash Inflows                                                     29.527.607              14.311.864               22.340.233        12.953.281
                                                                                                                         Total Adjusted Value
Total HQLA Stock                                                                                                        41.538.443        27.288.632
Total Net Cash Outflows                                                                                                 39.252.144        17.802.188
Liquidity Coverage Ratio (%)                                                                                              106,23%           155,86%
(1)
    Calculated by simple arithmetic average, monthly consolidated average calculated for the last three months of the liquidity coverage ratio, also calculated
weekly simple average of the last three months of the liquidity coverage ratio by taking the arithmetic mean.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 382 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               1. Presentation of assets and liabilities according to their remaining maturities:

               The Bank follows up and measures the consistency of payments comparing its assets and liabilities with the interest
               rates on a daily and transactional basis.

                                                                           Up to           1-3            3-12                         5 years
               Current period                           Demand          1 month         months          Months       1-5 years        and over Undistributed               Total
               Assets
                  Cash (cash in voult, money in
                  transit, cheques purchased)

   380            and balances with the CBRT
                  Banks
                                                       4.913.432
                                                       2.227.278
                                                                     30.539.012
                                                                      2.901.127
                                                                                               -
                                                                                           2.030
                                                                                                        127.280
                                                                                                         15.698
                                                                                                                              -
                                                                                                                             38
                                                                                                                                              -
                                                                                                                                              -
                                                                                                                                                              -
                                                                                                                                                              -
                                                                                                                                                                   35.579.724
                                                                                                                                                                    5.146.171
                  Financial assets at fair value
                  through profit and loss                  6.150          51.645               -     14.430.915          27.548         21.478           1.199     14.538.935
                  Receivables from Money
                  market                                        -         65.318               -               -               -              -               -           65.318
                  Financial assets at fair value
                  through other comprehensive
                  income                                       -         29.691         208.075       1.029.196      3.011.915         448.262        137.673       4.864.812
                  Loans                                3.160.268     15.139.374      15.195.175      77.568.360    113.386.136      34.259.955              -     258.709.268
                  Financial assets measured at
                  amortised cost                              -         237.583        939.604       3.057.035  23.588.433         28.508.690               -  56.331.345
                  Other assets (2)                      245.776         598.979      1.294.999         530.993     591.977             30.996       9.692.383  12.986.103
               Total assets                          10.552.904      49.562.729     17.639.883      96.759.477 140.606.047         63.269.381       9.831.255 388.221.676

               Liabilities
                  Bank deposits                       20.673.730      8.787.811       1.541.557          15.296              -               -                -    31.018.394
                  Other deposits                      32.418.383    121.358.239      46.774.591      17.962.662      1.028.477          18.774                -   219.561.126
                  Funds provided from other
                  financial institutions (3)                 36     985.835          1.801.634       3.909.489       5.748.994      2.828.492               -  15.274.480
                  Money market balances                       -  35.227.160            340.631               -       2.123.478        527.000               -  38.218.269
                  Bonds issued                                -   1.682.721          2.026.971       2.427.811      10.208.710              -               -  16.346.213
                  Sundry creditors                       60.916   2.031.399            156.447         621.877       1.741.425          5.414         291.928   4.909.406
                  Other liabilities (1)               1.233.469   5.059.528            329.709      16.701.361         311.817      8.190.626      31.067.278  62.893.788
               Total liabilities                     54.386.534 175.132.693         52.971.540      41.638.496      21.162.901     11.570.306      31.359.206 388.221.676

               Liquidity gap                        (43.833.630) (125.569.964) (35.331.657)         55.120.981 119.443.146         51.699.075 (21.527.951)                     -

               Net off balance sheet position               (291)         44.055      (118.416)          (8.676)       526.291               -                -       442.963
                 Derivative financial assets               98.324      8.307.418       1.331.178      4.617.257       3.648.848      6.417.794                -     24.420.819
                 Derivative financial liabilities        (98.615)    (8.263.363)     (1.449.594)    (4.625.933)     (3.122.557)    (6.417.794)                -   (23.977.856)
               Non-cash loans                          2.434.918      3.388.326       6.216.271     29.870.469      16.520.370     25.239.621                 -    83.669.975

               Prior Period
                  Total Assets                         5.976.920   53.989.072   14.969.679          74.950.291     106.647.425     48.029.463    7.656.906        312.219.756
                  Total Liabilities                   29.918.047 151.990.459    43.075.481          38.584.436      16.026.374      5.964.981   26.659.978        312.219.756
               Liquidity Gap                        (23.941.127) (98.001.387) (28.105.802)          36.365.855     90.621.051      42.064.482 (19.003.072)                  -

               Net off balance sheet position                 -         (30.015)        (18.941)         11.949       152.560                 -             -         115.553
                 Derivative financial assets                  -        5.319.725       1.400.784      2.606.753      2.396.724        3.804.657             -       15.528.643
                 Derivative financial liabilities             -      (5.349.740)     (1.419.725)    (2.594.804)    (2.244.164)      (3.804.657)             -     (15.413.090)
               Non-cash loans                        19.713.335       2.090.829       4.541.264     18.634.374     12.409.276        1.098.547        300.033      58.787.658

               (1)
                   Shareholders’ equity is disclosed in other liabilities line under the undistributed column.
               (2)
                   Other asset items which are not expected to be converted into cash in short term but required for continuity of banking operations like tangible and
               intangible assets, office supply inventory, associates and subsidiaries, prepaid expenses, deferred tax assets are disclosed in other assets under the
               undistributed column.
               (3)
                   Funds provided from other financial institutions include borrowings.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 383 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Analysis of non-derivative financial liabilities by remaining contractual maturities:

                                           Up to one
Current Period                                month       1-3 Months 3-12 Months              1-5 Years Over 5 Years Adjustments                        Total
Liabilities
Deposits                                182.643.839        49.115.829       19.099.012         1.146.346           19.202       (1.444.708)    250.579.520
Funds provided from other
financial intuitions                       986.565         1.827.056        4.041.735        6.160.067         3.206.289          (947.232) 15.274.480
Money market borrowings                 35.305.672           348.648          108.059        2.292.146           703.800          (540.056) 38.218.269
Securities issued
Funds
                                         1.691.031
                                           178.780
                                                           1.915.256
                                                               4.497
                                                                            3.073.272
                                                                              118.765
                                                                                            11.429.907
                                                                                               311.297
                                                                                                                       -
                                                                                                               2.260.831
                                                                                                                                (1.763.253)
                                                                                                                                       (49)
                                                                                                                                            16.346.213
                                                                                                                                             2.874.121
                                                                                                                                                                 381
Total                                  220.805.887        53.211.286       26.440.843       21.339.763         6.190.122       (4.695.298) 323.292.603

                                           Up to one
Prior Period                                  month       1-3 Months 3-12 Months              1-5 Years Over 5 Years Adjustments                        Total
Liabilities
Deposits                                138.695.766        38.658.365       14.982.260           931.101           18.141          (15.012)    193.270.621
Funds provided from other
financial intuitions                     1.576.388         2.915.231        8.374.854        5.232.948         2.621.216          (662.153) 20.058.484
Money market borrowings                 33.612.342         1.410.455                -                -                 -           (19.475) 35.003.322
Securities issued                          829.636         2.347.213          340.952        9.247.008                 -          (742.679) 12.022.130
Funds                                       92.303            13.766          127.641          274.391         2.246.745           (30.212)  2.724.634
Total                                  174.806.435        45.345.030       23.825.707       15.685.448         4.886.102       (1.469.531) 263.079.191

  Adjustments column represents the difference between the total expected cash flows and the carrying values of non-derivative financial liabilities.
(1)




Analysis of Group’s derivative financial instruments according to their remaining maturities:

Current Period(1)                            Up to one month         1-3 Months        3-12 Months           1-5 Years       Over 5 Years                Total
Forwards Contracts- Buy                             3.605.673            870.825            952.254                   -                   -         5.428.752
Forward Contracts – Sell                            1.731.132            652.669            850.428                   -                   -         3.234.229
Swaps – Buy                                         5.474.414            447.174          1.003.129          1.370.200                    -         8.294.917
Swaps – Sell                                        5.469.755            558.552          1.113.630            843.910                    -         7.985.847
Credit Default Swap – Buy                                    -                  -                  -                  -                   -                  -
Credit Default Swap – Sell                                   -                  -                  -                  -                   -                  -
Forward Precious Metal - Buy                           89.699                   -                  -                  -                   -             89.699
Forward Precious Metal - Sell                       1.925.522            224.248                   -                  -                   -         2.149.770
Money Buy Options                                     218.558             49.200          2.661.875                   -                   -         2.929.633
Money Sell Options                                    218.538             49.200          2.661.875                   -                   -         2.929.613
Swaps Interest – Buy                                         -                  -                  -         2.278.648           6.417.794          8.696.442
Swaps Interest – Sell                                        -                  -                  -         2.278.648           6.417.794          8.696.442
Total                                             18.733.291          2.851.868           9.243.191          6.771.406         12.835.588         50.435.344

  Forward asset purchase and sale commitments have been included in the table amounts of TRY 2.036.669.
(1)
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 384 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Prior Period(1)                      Up to one month         1-3 Months        3-12 Months              1-5 Years   Over 5 Years           Total
               Forwards Contracts- Buy                     3.342.111          1.450.171          1.521.700                     -              -       6.313.982
               Forward Contracts – Sell                    1.501.823            661.607          1.518.340                     -              -       3.681.770
               Swaps – Buy                                 2.085.148             30.824           387.590               758.000               -       3.261.562
               Swaps – Sell                                2.083.245             29.584           379.000               605.440               -       3.097.269
               Credit Default Swap – Buy                           -                  -                  -                     -              -               -
               Credit Default Swap – Sell                          -                  -                  -                     -              -               -
               Forward Precious Metal - Buy                   24.982                  -                  -                     -              -         24.982
               Forward Precious Metal - Sell               1.896.450            808.986                  -                     -              -       2.705.436

   382         Money Buy Options
               Money Sell Options
                                                             239.927
                                                             239.926
                                                                                  2.822
                                                                                  2.822
                                                                                                  697.462
                                                                                                  697.462
                                                                                                                               -
                                                                                                                               -
                                                                                                                                              -
                                                                                                                                              -
                                                                                                                                                       940.211
                                                                                                                                                       940.210
               Swaps Interest – Buy                                -                  -                  -             1.638.724      3.804.657       5.443.381
               Swaps Interest – Sell                               -                  -                  -             1.638.724      3.804.657       5.443.381
               Total                                     11.413.612          2.986.816          5.201.554          4.640.888         7.609.314      31.852.184

                 Forward asset purchase and sale commitments have been included in the table amounts of TRY 910.451.
               (1)




               VII. EXPLANATIONS ON THE CONSOLIDATED LEVERAGE RATIO

               Leverage ratio calculated according to the article "Regulation Regarding the Measurement and Evaluation of Banks'
               Leverage Level" published in the Official Gazette No. 28812 dated 5 November 2013 is as follows.

                                                                                                                                             Current Period(2)
               Total Assets in The Consolidated Financial Statements Prepared in Accordance with TAS(1)                                          357.516.919
               The difference between Total Assets in the Consolidated Financial Statements Prepared in
               Accordance with TAS and the Communiqué on Preparation of Consolidated Financial Statements of
               Banks(1) (2)                                                                                                                          687.244
               The difference between total amount of derivative financial instruments and credit derivatives in the
               consolidated financial statements prepared in accordance with the Communiqué on Preparation of
               Consolidated Financial Statements of Banks, and total risk balances of such instruments(2)                                          21.772.910
               The difference between total amount of risk investment securities or commodity collateral financing
               transactions in the consolidated financial statements prepared in accordance with the Communiqué
               on Preparation of Consolidated Financial Statements of Banks, and total risk amount of such
               instruments(2)                                                                                                                       5.371.062
               The difference between total amount of off-balance sheet transactions in the consolidated financial
               statements prepared in accordance with the Communiqué on Preparation of Consolidated Financial
               Statements of Banks, and total risk amount of such items(2)                                                                          1.438.564
               The other differences between amount of assets in the consolidated financial statements prepared
               in accordance with the Communiqué on Preparation of Consolidated Financial Statements of Banks,
               and total risk amount of such items                                                                                                          -
               Total Risk Amount                                                                                                                  494.815.162
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 385 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                           Prior Period(2)
Total Assets in The Consolidated Financial Statements Prepared in Accordance with TAS     (1)
                                                                                                             270.533.226
The difference between Total Assets in the Consolidated Financial Statements Prepared in
Accordance with TAS and the Communiqué on Preparation of Consolidated Financial Statements of
Banks(1) (2)                                                                                                  (1.145.283)
The difference between total amount of derivative financial instruments and credit derivatives
in the consolidated financial statements prepared in accordance with the Communiqué on
Preparation of Consolidated Financial Statements of Banks, and total risk balances of such
instruments(2)
The difference between total amount of risk investment securities or commodity collateral
                                                                                                              17.716.168
                                                                                                                             383
financing transactions in the consolidated financial statements prepared in accordance with the
Communiqué on Preparation of Consolidated Financial Statements of Banks, and total risk amount
of such instruments(2)                                                                                         3.364.403
The difference between total amount of off-balance sheet transactions in the consolidated financial
statements prepared in accordance with the Communiqué on Preparation of Consolidated Financial
Statements of Banks, and total risk amount of such items(2)                                                      797.772
The other differences between amount of assets in the consolidated financial statements prepared
in accordance with the Communiqué on Preparation of Consolidated Financial Statements of Banks,
and total risk amount of such items                                                                                    -
Total Risk Amount                                                                                            393.862.493
(1)
      The amounts are represented in the table as of 31 December 2017 and 30 June 2018.
(2)
      The amounts in the table represent three-month averages.


                                                                                                        Current Period (1)
On-Balance Sheet Items
  1. On-balance sheet items (excluding derivatives and SFTs, but including collateral)                       383.368.941
  2. Assets that are deducted from core capital                                                                (250.620)
  3. Total on balance sheet exposures                                                                        383.118.321
Derivative exposures and credit derivatives
  4. Replacement cost associated with derivative financial instruments and credit derivatives                  1.063.489
  5. The potential amount of credit risk with derivative financial instruments and credit derivatives            303.383
  6. The total amount of risk on derivative financial instruments and credit derivatives                       1.366.872
Investment securities or commodity collateral financing transactions
  7. The amount of risk investment securities or commodity collateral financing transactions (Ex-
  cluding on balance sheet items)                                                                              1.370.392
  8. Risk amount of exchange brokerage operations                                                                      -
  9. Total risks related with securities or commodity financing transactions                                   1.370.392
Off -Balance Sheet Items
  10. Gross notional amount of off-balance sheet items                                                       110.398.141
  11. Adjustments for conversion to credit equivalent amounts                                                 (1.438.564)
  12. The total risk of off-balance sheet items                                                              108.959.577
Capital and Total Exposures
  13. Tier 1 Capital                                                                                          28.740.329
  14. Total Exposures                                                                                        494.815.162
Leverage Ratio
  15. Leverage Ratio                                                                                                 5,81
(1)
      The amounts in the table represent three-month average.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 386 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                              Prior Period(1)
               On-Balance Sheet Items
                 1. On-balance sheet items (excluding derivatives and SFTs, but including collateral)                           306.253.039
                 2. Assets that are deducted from core capital                                                                    (169.958)
                 3. Total on balance sheet exposures                                                                            306.083.081
               Derivative exposures and credit derivatives
                 4. Replacement cost associated with derivative financial instruments and credit derivatives                         456.562
                 5. The potential amount of credit risk with derivative financial instruments and credit derivatives                 236.834
   384           6. The total amount of risk on derivative financial instruments and credit derivatives
               Investment securities or commodity collateral financing transactions
                                                                                                                                     693.396

                 7. The amount of risk investment securities or commodity collateral financing transactions (Ex-
                 cluding on balance sheet items)                                                                                   1.268.407
                 8. Risk amount of exchange brokerage operations                                                                           -
                 9. Total risks related with securities or commodity financing transactions                                        1.268.407
               Off -Balance Sheet Items
                 10. Gross notional amount of off-balance sheet items                                                             86.615.381
                 11. Adjustments for conversion to credit equivalent amounts                                                       (797.772)
                 12. The total risk of off-balance sheet items                                                                    85.817.609
               Capital and Total Exposures
                 13. Tier 1 Capital                                                                                              24.625.572
                 14. Total Exposures                                                                                            393.862.493
               Leverage Ratio
                 15. Leverage Ratio                                                                                                       6,25
               (1)
                     The amounts in the table represent three-month average.


               VIII. EXPLANATIONS RELATED TO THE CONSOLIDATED BUSINESS SEGMENTATION

               The Group’s operations are grouped under the corporate, commercial, integrated banking and treasury/investment
               banking categories. Branches are grouped considering the information above and are scaled according to the
               classification shown in the table below, with the classification reflected to the head office and branches.

               The Parent Bank is rendering services to a wide range of companies in all sectors, especially to Small and Medium Size
               Enterprises (SMEs) as well as individual consumers. In this context, the Bank has no restrictions on the area in which it
               operates.

               The Parent Bank categorizes its real and legal entities that it renders services into three groups as; firms, individual
               customers and other customers.

               Firms are composed of traders and small-scale retailers having real and legal entity status. Within the Bank’s application,
               firms are segmented as corporate firms, commercial firms, enterprising business firms, small size enterprises and
               small-scale retailers.

               Individual customers are real persons without having any commercial or professional purposes other than their
               individual demands in the Parent Bank’s application.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 387 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                           HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Other customers are referred to as associations, organizations, trade unions, foundations, societies, building
managements, parent-teacher associations and similar institutions that are not included in the afore-mentioned
classification.

The following are the services provided by the Parent Bank to all of its customers:

• Accepting deposits,
• Issuance of cash, noncash loans,
• All kinds of reimbursements and cash receipt operations, including cash and deposit reimbursements, fund transfers,
  correspondent banking transactions and use of checking accounts,
• Purchasing cheques and bank bills,                                                                                       385
• Performing custody services,
• Issuing payment instruments such as; credit cards, cash cards and travel cheques, and performing related
  transactions,
• Including spot transactions, foreign exchange transactions, trading of money market securities, bullion trading and/or
  performing the related custody services,
• Trading of forward transaction agreements, option agreements and financial instruments with more than one derivative
  instrument and performing the related intermediary services based on the economic and financial indicators, capital
  markets instruments, commodities, precious metals and exchange rates,
• Assuming guarantee transactions such as; warranties and other liabilities in favor of others,
• Having intermediary transactions on Interbank money market transactions,
• Rendering insurance agency transactions and individual pension services,
• Acting as a market maker in trade operations in accordance with liabilities assumed within the context of the
  agreement organised by the Turkish Treasury and/or Central Bank and associations,
• Trading capital market instruments and performing repurchase and reverse repo transactions,
• Acting as an intermediary in the sale process of capital market instruments by means of issuing instruments or
  through a public offering,
• Trading the capital market instruments in the secondary market for the purpose of performing intermediary services,
• Acting as an operator in order to provide risk management systems related to technical support and consulting
  services,
• Providing technical support and consulting services to Bank’s subsidiaries,
• Acting as a custodian in order to keep client’s assets related to individual portfolio management of portfolio
  management companies,
• Acting as a portfolio management agency.

Under the Treasury transactions, medium and long-term fund provision is performed through securities exchange, money
market operations, spot and time TRY and foreign exchange transactions, derivative instruments (such as; forwards,
swaps, futures and options), syndication and securitization, etc.

Details of the segment information prepared in accordance with the Act on “Disclosure of Financial Statements of Banks
and The Related Presentations and Notes” as of 31 December 2018 are presented in the table below.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 388 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Current Period                                                                                                Treasury /
               (1 January – 31 December 2018)                            Corporate      Commercial         Integrated      Investment(1)          Other(3)           Total
               OPERATING INCOME / EXPENSES
               Interest income                                           3.690.929        5.295.797       20.166.245          7.788.094          676.610       37.617.675
                  Interest on loans                                       3.690.247        5.295.359       19.700.018            309.185                 -      28.994.809
                  Interest income on marketable securities                        -                -          441.185          6.633.254            77.108       7.151.547
                  Interest received from banks                                    -                -                6            666.599                 -         666.605
                  Other interest income                                         682              438           25.036            179.056          599.502          804.714
               Interest expense                                          2.028.814        1.384.517       15.455.276          9.430.905          375.251       28.674.763
                  Interest on deposits                                    2.025.045        1.347.387       15.110.679          1.809.122             6.102      20.298.335


   386
                  Interest on borrowings                                        669            8.863           41.519            434.855          283.298          769.204
                  Interest on money market borrowings                             -                -          184.063          5.596.092            15.395       5.795.550
                  Interest on marketable bonds issued                             -                -                -          1.491.114            64.089       1.555.203
                  Other interest expense(2)                                   3.100           28.267          119.015             99.722             6.367         256.471
               Net interest income                                       1.662.115        3.911.280        4.710.969        (1.642.811)          301.359        8.942.912
               Net fees and commissions income / (expenses)                361.880          330.610           979.116            415.222        (182.465)        1.904.363
               Net trading profit / (loss) (Net)                              3.364           11.664        1.024.491          (840.192)           32.156          231.483
               Dividend income                                                    -                -                -             12.788               389          13.177
               Other income                                                  38.566         113.606           318.097            503.147        1.565.301        2.538.717
               Loans and other receivables’ impairment loss                455.554          606.701         1.119.258         1.005.011           233.992        3.420.516
               Other expenses                                                37.572           83.292        2.119.558         3.646.282         1.277.647        7.164.351
               Income before taxes                                       1.572.799        3.677.167        3.793.857        (6.203.139)          205.101        3.045.785
               Income tax provision                                               -                -                -          (218.543)        (146.150)        (364.693)
               Net profit for the period                                 1.572.799        3.677.167        3.793.857        (6.421.682)            58.951       2.681.092

               SEGMENT ASSETS (31 December 2018)
               Marketable securities                                            -                -         8.756.221        66.710.462           268.409        75.735.092
               Derivative financial assets                                      -                -           102.003           960.078                 -         1.062.081
               Banks and money market receivables                               -                -             2.088         5.208.415               986         5.211.489
               Associates and subsidiaries (net)                                -                -                 -           515.868                 -           515.868
               Loans                                                   42.635.500       51.605.358       152.062.318         7.973.928         4.432.164       258.709.268
               Other assets(1)                                             87.096          659.517         2.793.595        41.931.320         1.516.350        46.987.878
               TOTAL ASSETS                                            42.722.596       52.264.875      163.716.225        123.300.071         6.217.909      388.221.676

               SEGMENT LIABILITIES (31 December 2018)
               Deposits                                                 54.776.436       26.420.864      141.103.733         28.278.487                -       250.579.520
               Derivative financial liabilities                                  -                -           53.332            357.007                -           410.339
               Money market balances                                             -                -        5.402.273         32.759.788           56.208        38.218.269
               Loans                                                        18.183          375.649        1.114.372        11.401.579         2.364.697        15.274.480
               Marketable Securities issued                                      -                -                -        14.883.998         1.462.215        16.346.213
               Other liabilities                                           702.546          481.589        7.070.252        23.963.880           273.130        32.491.397
               Provisions and tax payable                                  114.122          131.949          288.821          2.489.232        2.336.094         5.360.218
               Shareholders’ equity                                      1.298.084        3.650.485        3.392.443        19.638.194         1.562.034        29.541.240
               TOTAL LIABILITIES                                       56.909.371       31.060.536      158.425.226        133.772.165         8.054.378      388.221.676

               OFF BALANCE SHEET ITEMS (31 December 2018)              23.587.269       23.756.626        44.934.571         67.512.875          119.546      159.910.887
               Guarantees and surety ships                             23.509.936       22.867.737        23.260.633         14.031.669                -       83.669.975
               Commitments                                                 77.333          888.889         9.648.799         17.107.670          119.546       27.842.237
               Derivative financial instruments                                 -                -        12.025.139         36.373.536                -       48.398.675

               (1)
                  Amounts arising from transactions of general directorate and Halk Yatırım Menkul Değerler AŞ, Halk Gayrimenkul Yatırım Ortaklığı AŞ, Halk Bank A.D.
               Skopje transactions are presented under the treasury / investment column. In this context net of tangible assets amounting TRY 4.639.886 (net), deferred tax
               assets amounting TRY 98.345 is presented under the other column.
               (2)
                   Funds transfer pricing was distributed in other interest income and other interest expense
               (3)
                   Halk Hayat ve Emeklilik AŞ, Halk Sigorta AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ and Halk Faktoring AŞ transactions are presented in
               other column.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 389 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Details of the segment information prepared in accordance with the Act on “Disclosure of Financial Statements of Banks
and The Related Presentations and Notes” as of 31 December 2017 are presented in the table below.

Prior Period                                                                                                  Treasury /
(1 January – 31 December 2017)                          Corporate      Commercial SME / Integrated          Investment(1)          Other(3)            Total
OPERATING INCOME / EXPENSES
Interest income                                         2.140.662        3.272.456         13.414.498           4.430.253         407.200       23.665.069
   Interest on loans                                     2.138.905        3.271.343         13.148.169             502.421                -      19.060.838
   Interest income on marketable securities                      -                -            254.258           3.469.735          41.539        3.765.532
   Interest received from banks                                  -                -                  1             256.784             (84)         256.701
   Other interest income(2)
Interest expense
   Interest on deposits
                                                             1.757
                                                        1.448.879
                                                         1.448.080
                                                                              1.113
                                                                           726.547
                                                                            695.437
                                                                                                12.070
                                                                                            8.274.963
                                                                                             8.085.971
                                                                                                                   201.313
                                                                                                                4.680.531
                                                                                                                   856.369
                                                                                                                                   365.745
                                                                                                                                  177.857
                                                                                                                                          -
                                                                                                                                                    581.998
                                                                                                                                                15.308.777
                                                                                                                                                 11.085.857
                                                                                                                                                               387
   Interest on borrowings                                      661            6.907             27.289             359.802         145.626          540.285
   Interest on money market borrowings                           -                -             77.608           2.634.468           7.735        2.719.811
   Interest on marketable bonds issued                           -                -                  -             822.173          23.362          845.535
   Other interest expense(2)                                   138           24.203             84.095               7.719           1.134          117.289
Net interest income                                       691.783        2.545.909          5.139.535           (250.278)         229.343        8.356.292
Net fees and commissions income / (expenses)              245.201          431.532           1.089.806             351.066       (196.471)        1.921.134
Net trading profit / (loss)                                    710            5.172            244.722           (200.270)          28.291           78.625
Dividend income                                                  -                -                  -              11.317             322           11.639
Other income                                                42.811           74.615            358.812             273.187       1.428.669        2.178.094
Loans and other receivables’ impairment loss                17.973         443.525             581.533             462.840                -       1.505.871
Other expenses                                              30.307           69.703          1.822.805          2.788.638        1.174.750        5.886.203
Income before taxes                                       932.225        2.544.000          4.428.537         (3.066.456)         315.404        5.153.710
Income tax provision                                             -                -                  -           (996.443)       (106.543)      (1.102.986)
Net profit for the period                                 932.225        2.544.000          4.428.537         (4.062.899)         208.861        4.050.724

SEGMENT ASSETS (31 December 2017)
Marketable securities                                           -                -           5.489.437        44.036.225          281.607        49.807.269
Derivative financial assets held for trading                    -                -              79.852           282.664                -           362.516
Banks and money market receivables                              -                -                 289         7.594.793            6.253         7.601.335
Associates and subsidiaries (net)                               -                -                   -           405.316                -           405.316
Loans                                                  29.738.256       41.267.495         127.277.838         7.269.006                -       205.552.595
Other assets(1)                                            90.690          264.257           1.885.260        41.804.276        4.446.242        48.490.725
TOTAL ASSETS                                           29.828.946       41.531.752        134.732.676        101.392.280        4.734.102      312.219.756

SEGMENT LIABILITIES (31 December 2017)
Deposits                                                27.081.876       16.011.238       136.068.623          14.108.884               -       193.270.621
Derivative financial liabilities held for trading                -                -            46.160             104.509               4           150.673
Money market balances                                            -                -         4.140.748         30.822.778           39.796        35.003.322
Borrowing funding loans                                      9.973          233.252           954.275         16.550.464        2.310.520        20.058.484
Bonds issued                                                     -                -                 -         11.727.130          295.000        12.022.130
Other liabilities                                          286.437          379.543         6.336.640         12.356.196          235.239        19.594.055
Provisions and tax payable                                  57.741           88.335           252.213           4.308.512       1.884.981         6.591.782
Shareholders’ equity                                       767.670        2.565.774         4.065.401         16.797.501        1.332.343        25.528.689
TOTAL LIABILITIES                                      28.203.697       19.278.142       151.864.060         106.775.974        6.097.883      312.219.756

OFF BALANCE SHEET ITEMS (31 December 2017)             15.510.070       14.868.793         34.291.297         50.138.251           35.174      114.843.585
Guarantees and surety ships                            15.446.074       13.990.756         17.241.640         12.109.188                -       58.787.658
Commitments                                                63.996          878.037         10.134.667         14.002.992           34.502       25.114.194
Derivative financial instruments                                -                -          6.914.990         24.026.071              672       30.941.733

(1)
    Amounts arising from transactions of general directorate and Halk Yatırım Menkul Değerler AŞ, Halk Gayrimenkul Yatırım Ortaklığı AŞ, Halk Bank A.D.
Skopje transactions are presented under the treasury / investment column. In this context net of tangible assets amounting TRY 3.751.600 (net), deferred tax
assets amounting TRY 94.043 is presented under the other column.
(2)
    Funds transfer pricing was distributed in other interest income and other interest expense.
(3)
    Halk Hayat ve Emeklilik AŞ, Halk Sigorta AŞ, Halk Finansal Kiralama AŞ, Halk Portföy Yönetimi AŞ and Halk Faktoring AŞ transactions are presented in
other column.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 390 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               IX. EXPLANATIONS ON PRESENTATION OF THE CONSOLIDATED FINANCIAL ASSETS AND LIABILITIES AT FAIR VALUE

                                                                                                                                  Book Value                     Fair Value
                                                                                                                              Current Period                Current Period
               Finansal Assets                                                                                                  360.427.511                   346.870.595
                 Cash and Balances with the Central Bank of Turkey                                                                35.579.724                    35.579.724
                 Financial assets at fair value through P&L(3) (4)                                                                    97.151                        97.151
                 Banks                                                                                                             5.146.171                     5.145.043
                 Money market placements                                                                                              65.318                        65.318

   388           Financial assets at Fair Value through OCI(1)
                 Financial assets measured at amortised cost
                 Loans(2)
                                                                                                                                   4.754.158
                                                                                                                                  56.331.345
                                                                                                                                 254.147.852
                                                                                                                                                                 4.878.942
                                                                                                                                                                50.372.897
                                                                                                                                                               246.425.728
                 Receivables from leasing transactions                                                                             2.913.193                     2.913.193
                 Factoring receivables                                                                                             1.392.599                     1.392.599
               Finansal Liabilities                                                                                             325.738.312                   332.195.793
                 Deposits                                                                                                        250.579.520                   252.283.543
                 Derivative financial liabilities held for trading                                                                   410.339                       410.339
                 Funds provided from other financial intuitions                                                                   15.274.480                    15.621.467
                 Money market borrowings                                                                                          38.218.269                    38.384.847
                 Securities issued                                                                                                16.346.213                    20.676.357
                 Miscellaneous payables                                                                                            4.909.406                     4.819.155
                 Lease payables                                                                                                           85                             85
               (1)
                   As of 31 December 2018, TRY 110.654 of equity investments followed in available for sale financial assets which are measured at cost less any
               impairment losses have not been included in the table above.
               (2)
                   Net of follow-up loans has not been included in the table above.
               (3)
                   As of 31 December 2018, marketable securities amounting to TRY 66.205 that are valued by internal rate of return, are not included in financial assets
               held for trading purpose.
               (4)
                   Securities lending transactions amounting to TRY 14.374.380 is not included in the financial assets at fair value through P&L.


                                                                                                                                   Book Value                    Fair Value
                                                                                                                                 Prior Period                 Prior Period
               Finansal Assets                                                                                                   292.387.846                  304.642.951
                 Cash and Balances with the Central Bank of Turkey                                                                 36.681.377                   36.681.377
                 Financial assets at fair value through P&L(3) (4)                                                                    472.501                      472.501
                 Banks                                                                                                              6.313.167                    6.737.620
                 Money market placements                                                                                            1.288.168                    1.288.168
                 Available for sale financial assets(1)                                                                            17.620.079                   17.683.863
                 Held to maturity investments                                                                                      21.987.099                   21.483.366
                 Loans(2)                                                                                                         204.142.270                  216.412.871
                 Receivables from leasing transactions                                                                              2.671.253                    2.671.253
                 Factoring receivables                                                                                              1.211.932                    1.211.932
               Finansal Liabilities                                                                                              264.363.588                  264.510.104
                 Deposits                                                                                                         193.270.621                  193.566.995
                 Derivative financial liabilities held for trading                                                                    150.673                      150.673
                 Funds provided from other financial intuitions                                                                    20.058.484                   21.126.639
                 Money market borrowings                                                                                           35.003.322                   34.966.894
                 Securities issued                                                                                                 12.022.130                   10.811.949
                 Miscellaneous payables                                                                                             3.858.358                    3.886.954
               (1)
                   As of 31 December 2017, TRY 79.099 of equity investments followed in available for sale financial assets which are measured at cost less any impairment
               losses have not been included in the table above.
               (2)
                   Net of follow-up loans has not been included in the table above.
               (3)
                   As of 31 December 2017, marketable securities amounting to TRY 10.578 that are valued by internal rate of return, are not included in financial assets
               held for trading purpose.
               (4)
                   Securities lending transactions amounting to TRY 10.000.429 is not included in the financial assets at fair value through P&L.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 391 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The methodologies and assumptions used to determine fair values for those financial instruments which are not already
recorded at fair value in the financial statements:

i- The fair value of the held to maturity assets is determined at fair value, when the market prices are not available,
    quoted market prices of other marketable securities which are amortised with the same terms of interest maturity and
    other similar conditions are used.
ii- The prevailing interest rates as of balance sheet date are used in the calculation of fair value of money market
    placements, banks, loans, deposits, funds provided from other financial intuitions and sundry creditors.

Classification of Fair Value Measurement
                                                                                                                                                                 389
TFRS 7 – Financial Instruments requires the classification of fair value measurements into a fair value hierarchy by
reference to the significance of the inputs used in measuring fair value of financial instruments measured at fair value
to be disclosed. This classification basically relies on whether the relevant inputs are observable or not. Observable
inputs refer to the use of market data obtained from independent sources, whereas unobservable inputs refer to the
use of predictions and assumptions about the market made by the Company. This distinction brings about a fair value
measurement classification generally as follows:

• Level 1: Fair value measurements using quoted prices (unadjusted) in active markets for identical assets or liabilities;
• Level 2: Fair value measurements using inputs other than quoted prices included within Level 1 that are observable for
  the asset or liability, either directly (as prices) or indirectly (derived from prices).
• Level 3: Fair value measurements using inputs for the assets or liability that are not based on observable market data
  (unobservable inputs).

Classification requires using observable market data if possible.

The classification of fair value measurements of financial assets and liabilities measured at fair value is as follows:

Current Period
                                                                                   Level 1               Level 2                Level 3                  Total
Financial assets at fair value through profit/loss:
Financial assets at fair value through P&L (3)                                      98.350            1.062.081                      -             1.160.431
   Debt securities                                                                  62.557                     -                     -                 62.557
   Derivative financial assets                                                           -             1.062.081                     -              1.062.081
   Stocks                                                                            1.199                     -                     -                  1.199
   Other Securities(2)                                                              34.594                     -                     -                 34.594
Financial assets at fair value through OCI(1)                                   4.754.158                      -                     -             4.754.158
   Debt securities                                                               4.638.062                     -                     -              4.638.062
   Other Securities                                                                116.096                     -                     -                116.096
Subsidiaries                                                                             -                     -                57.146                 57.146
Association                                                                              -                     -               458.722               458.722
Total Financial Assets                                                          4.852.508             1.062.081                515.868             6.430.457

Financial liabilities at fair value through profit/loss:
Derivative financial liabilities                                                           -            410.339                         -            410.339
Total Financial Liabilities                                                                -            410.339                         -            410.339
(1)
    As of 31 December 2018, share certificates amounting to TRY 110.654 of “securities not quoted on the stock exchange” in available for sale financial
assets are not included in the above table.
(2)
    As of 31 December 2018, marketable securities amounting to TRY 66.205 that are not valued at fair value, are not included in financial assets held for
trading purpose.
(3)
    Securities lending transactions amounting to TRY 14.374.380 is not included in the financial assets at fair value through P&L.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 392 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Prior Period                                                                 Level 1                 Level 2                 Level 3                    Total
               Financial assets at fair value through profit/loss:
               Financial assets held for trading purpose (3)                              109.985                  362.516                       -                 472.501
                  Debt securities                                                           94.898                        -                      -                   94.898
                  Derivative financial assets held for trading purpose                           -                  362.516                      -                  362.516
                  Stocks                                                                     1.240                        -                      -                    1.240
                  Other Securities(2)                                                       13.847                        -                      -                   13.847
               Available-for-sale financial assets(1)                                  17.620.079                         -                      -              17.620.079

   390            Debt securities
                  Other Securities
                                                                                        17.620.079
                                                                                                 -
                                                                                                                          -
                                                                                                                          -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                                 17.620.079
                                                                                                                                                                          -
               Subsidiaries                                                                      -                        -                 52.178                   52.178
               Association                                                                       -                        -                353.138                 353.138
               Total Financial Assets                                                  17.730.064                  362.516                 405.316              18.497.896

               Financial liabilities at fair value through profit/
               loss:
               Derivative financial liabilities held for trading
               purpose                                                                             -               150.673                          -              150.673
               Total Financial Liabilities                                                         -               150.673                          -              150.673
               (1)
                   As of 31 December 2017, share certificates amounting to TRY 79.099 of “securities not quoted on the stock exchange” in available for sale financial assets
               are not included in the above table.
               (2)
                   As of 31 December 2017, marketable securities amounting to TRY 10.578 that are not valued at fair value, are not included in financial assets held for
               trading purpose.
               (3)
                   Securities lending transactions amounting to TRY 10.000.429 is not included in the financial assets at fair value through P&L.


               The movement of financial assets in the third level are as follows:

                                                                                                                                                         Current Period
               Balance at the beginning of the period                                                                                                          405.316
               Purchases during the year                                                                                                                            375
               Non-paid up shares                                                                                                                                 9.032
               Valuation Difference                                                                                                                            101.145
               Transfers                                                                                                                                              -
               Period End Balance                                                                                                                              515.868

                                                                                                                                                             Prior Period
               Balance at the beginning of the period                                                                                                            333.664
               Purchases during the year                                                                                                                                -
               Non-paid up shares                                                                                                                                       -
               Valuation Difference                                                                                                                                71.652
               Transfers                                                                                                                                                -
               Period End Balance                                                                                                                                405.316

               X. EXPLANATIONS RELATED TO TRANSACTIONS MADE ON BEHALF OF OTHERS AND TRANSACTıONS BASED ON TRUST

               The Bank performs buying transactions on behalf of customers, and gives custody, administration and consultancy
               services. The Bank does not engage in fiduciary transactions.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 393 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




XI. EXPLANATIONS ON THE CONSOLIDATED RISK MANAGEMENT AND RISK WEIGHTED AMOUNTS

Explanations Related To Risk Management

The Parent Bank's business model creates a comprehensive risk profile that includes all units of the Bank. Credit risk is
a key component of the risk profile. The Parent Bank effectively implements risk management policies and procedures
for loan and other risks which is determined within the framework of risk capacity and appetite and approved by board
of directors. Risk appetite and capacity, which are directly related to the Parent Bank's strategic objectives, are limited by
legal rates therefore the Bank associated with them.

Regarding the risk management structure; The Internal Audit Department, Internal Control Department and Risk                     391
Management Department, which are units within the scope of internal systems, carry out their activities in accordance
with the Regulation on Internal Systems of Banks and the Internal Capital Adequacy Assessment Process published in
the Official Gazette No. 29057 dated 11 June 2014 and subject to the Board of Directors through the Audit Committee. The
Financial Crimes Investigation Board (MASAK) Compliance Unit is directly affiliated to the Audit Committee. The structure
of the internal systems determines the level of risk by identifying the risks that the bank is exposed to. In this direction,
the relevant units are responsible for monitoring, controlling and reporting risks, limited to their areas of responsibility.
Outside of internal systems, Top Management is directly responsible to the Board of Directors for the risks to which the
Parent Bank is exposed in relation to its duties.

The Parent Bank is using information technologies and training documents openly and effectively for the dissemination
and application of risk culture, and the development of bank staff is supported in line with this goal with face to face
learning and e-learning. In addition, all personnel are regularly informed and aware of the risks that the Parent Bank is
exposed to.

Risk measurement systems are based on accepted risk models and workflows for the identification, monitoring and
reporting of risks in accordance with legislation. Methods and software that are in line with international standards are
used for risk groups such as credit, market, operational and counterparty credit risk etc.

Within the scope of risk management activities, regular reporting and presentations are made by related units to the
board of directors, asset-liability and audit committees and to the other committees, in order to manage the risks that
the Parent Bank is exposed to more effectively, to support the decision making processes related to them, to create new
strategies and policies.

The Parent Bank reports to the BRSA by applying the stress tests determined in accordance with the Internal Capital
Adequacy Assessment Process (ISEDES). In addition, stress tests are carried out in line with the scenarios created by the
risks exposed and the macroeconomic conditions. This test which is made by applying shocks for various risk factors,
shows the results on risk weighted assets, own funds and capital adequacy ratio.

The Parent Bank monitors its effectiveness by closely monitoring the processes of managing and reducing the risks
arising from the business model. The Parent Bank regularly revises the strategies it has established regarding these
processes in line with the existing conditions and sets policies.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 394 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Overview of RWA(*) :

                                                                                                                                    Minimum Capital
                                                                                                    Risk Weighted Amounts              Requirements
                                                                                                Current Period     Prior Period       Current Period
               1     Credit risk (excluding counterparty credit risk) (CCR)                       252.966.471      187.858.563            20.237.318
               2     Standardized approach (SA)                                                   252.966.471      187.858.563            20.237.318
               3     Internal rating-based (IRB) approach                                                    -                -                    -

   392         4
               5
                     Counterparty credit risk
                     Standardized approach for counterparty credit risk
                                                                                                     3.625.642        1.948.749              290.051

                     (SA-CCR)                                                                             3.625.642     1.948.749           290.051
               6     Internal model method (IMM)                                                                  -             -                 -
               7     Basic risk weight approach to internal models equity
                     position in the banking account                                                              -             -                  -
               8     Investments made in collective investment companies
                     – look-through approach                                                                      -             -                  -
               9     Investments made in collective investment companies
                     – mandate-based approach (*)                                                                 -             -                  -
               10    Investments made in collective investment companies
                     - %1250 weighted risk approach                                                           -                 -                  -
               11    Settlement risk                                                                          -                 -                  -
               12    Securitization positions in banking accounts                                             -                 -                  -
               13    IRB ratings-based approach (RBA)                                                         -                 -                  -
               14    IRB Supervisory Formula Approach (SFA)                                                   -                 -                  -
               15    SA/simplified supervisory formula approach (SSFA)                                        -                 -                  -
               16    Market risk                                                                      3.869.238         3.629.588            309.539
               17    Standardized approach (SA)                                                       3.869.238         3.629.588            309.539
               18    Internal model approaches (IMM)                                                          -                 -                  -
               19    Operational Risk                                                                18.548.003        14.724.338          1.483.840
               20    Basic Indicator Approach                                                        18.548.003        14.724.338          1.483.840
               21    Standard Approach                                                                        -                 -                  -
               22    Advanced measurement approach                                                            -                 -                  -
               23    The amount of the discount threshold under the equity
                     (subject to a 250% risk weight)                                                 1.123.427            867.044            89.874
               24    Floor adjustment                                                                        -                  -                 -
               25    Total ( 1+4+7+8+9+10+11+12+16+19+23+24)                                       280.132.781        209.028.282        22.410.622

               *Credit risk standard approach also includes the amounts which below discount threshold.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 395 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                         HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Differences and Matching Between Asset and Liabilities’ Carrying Values in Financial Statements and In Capital
Adequacy Calculation:

                                                                        Carrying values of items in accordance with Turkish Accounting Standards
                                           Carrying        Carrying                                                                       Not subject
                                          values in           values                                                                        to capital
                                           financial        for legal                      Subject to                                   requirements
                                        statements     consolidation      Subject to   counterparty Subject to the Subject to the        or subject to
                                          prepared         prepared       credit risk     credit risk securitization      market risk deduction from
Assets                                  as per TAS       as per TAS      framework       framework        framework       framework            capital

                                                                                                                                                         393
Cash and Balances with the Central
Bank                                               -     35.575.612      35.575.612                -                -               -                -
Derivative Financial Assets                        -      1.062.081       1.062.081                -                -       1.062.081                -
Financial assets at fair value
through profit and loss                            -     14.538.935               -           67.601                -          96.954      14.374.380
Banks                                              -      5.144.513       5.144.513                -                -               -               -
Receivables from Money markets                     -         65.318          65.318                -                -               -               -
Financial Assets at Fair Value
Through OCI (net)                                  -      4.864.293               -                -                -       4.864.293               -
Loans                                              -    254.277.104     254.267.132                -                -               -           9.972
Receivables from factoring                         -      1.381.520       1.381.520                -                -               -               -
Financial Assets Measured at
Amortised Cost (net)                               -     56.323.775      56.323.775                -                -               -                -
Subsidiaries (net)                                 -        458.722         458.722                -                -               -                -
Associates (net)                                   -         57.146          57.146                -                -               -                -
Jointly controlled entities (joint
ventures) (net)                                    -               -              -                -                -               -                -
Finance lease receivables                          -       3.050.644      3.050.644                -                -               -                -
Derivative financial liabilities held
for risk management                                -               -              -                -                -               -               -
Tangible Assets (net)                              -       4.639.886      4.560.979                -                -               -          78.907
Intangible Assets (net)                            -         183.411              -                -                -               -         183.411
Real estate for investment purpose
(net)                                              -        973.401         973.401                -                -               -                -
Tax asset                                          -        124.388         124.388                -                -               -                -
Assets Held For Sale and
Discontinued Operations (net)                      -         9.593            9.593               -                 -              -               -
Other assets                                       -     5.491.334        5.490.133               -                 -          1.201               -
Total Assets                                       -   388.221.676      368.544.957          67.601                 -      6.024.529      14.646.670
Liabilities
Deposits                                           -    250.579.520                -               -                -              -      250.579.520
Derivative financial liabilities                   -        410.339                -               -                -        410.339                -
Loans                                              -     15.274.480                -               -                -              -       15.274.480
Money market borrowings                            -     38.218.269                -       7.571.439                -        320.999       30.325.831
Securities issued                                  -     16.346.213                -               -                -              -       16.346.213
Funds                                              -      2.874.121                -               -                -              -        2.874.121
Miscellaneous payables                             -              -                -               -                -              -                -
Other liabilities                                  -     23.430.660                -               -                -            885       23.429.775
Factoring payables                                 -          2.417                -               -                -              -            2.417
Finance lease payables                             -             85                -               -                -              -               85
Derivative financial liabilities held
for risk management                                -               -               -               -                -               -               -
Provisions                                         -       4.166.786               -               -                -               -       4.166.786
Tax Liability                                      -       1.193.432               -               -                -               -       1.193.432
Liabilities regarding assets held for
sale and discontinued operations
(net)                                             -          2.030                 -              -                 -              -           2.030
Subordinated Debt                                 -      6.182.084                 -              -                 -              -       6.182.084
Shareholders’ equity                              -     29.541.240                 -              -                 -              -      29.541.240
Total liabilities                                 -    388.221.676                 -      7.571.439                 -        732.223     379.918.014
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 396 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Main Sources of Differences between Regulatory Exposure Amounts and Carrying Values in Financial Statements:

                                                                                                                  Securitization   Counterparty
                                                                                         Total      Credit risk       positions      credit risk   Market Risk
               1    Asset carrying value amount under scope of
                    regulatory consolidation                                     388.221.676       368.544.957                 -         67.601      6.024.529
               2    Liabilities carrying value amount under
                    regulatory scope of consolidation                            388.221.676                  -                -      7.571.439       732.223
               3    Total net amount under regulatory scope of

   394         4
                    consolidation
                    Off-balance Sheet Amounts
                                                                                           -
                                                                                 113.117.374
                                                                                                   368.544.957
                                                                                                    58.768.532
                                                                                                                              -
                                                                                                                       310.564*
                                                                                                                                      7.639.040
                                                                                                                                     50.435.344
                                                                                                                                                     6.756.752

               5    Differences in valuations                                              -                 -                -               -              -
               6    Differences due to different netting rules, other
                    than those already included in row 2                                       -             -                 -              -              -
               7    Differences due to consideration of provisions                             -             -                 -              -              -
               8    Differences due to prudential filters                                      -             -                 -              -              -
               9    Differences due to risk reduction                                          -   427.313.489                 -      7.949.604     57.192.096

               *Shows total potential credit risk amounts caused by derivative transactions.


               Explanations of differences between accounting and regulatory exposure amounts:

               There is no material differences between the carrying values in financial statements and the risk amounts in capital
               adequacy calculation of assets and liabilities.

               Explanations Related to Counterparty Credit Risk

               The Bank provides the necessary definitions and classifications for the CCR that take into account the clearing and
               pre-clearing risk in relation to the management policies and procedures of the CCR, thereby managing these risks on a
               counterparty basis and across the bank.

               The impact of the new products and activities on the Bank's CCR level is assessed and these evaluations are included in
               the product / activity approval process.

               The market, liquidity, compliance risk and operational risk that may be associated with the CCR are taken into account
               and the general / specific limit levels of the Bank's transactions to the CCR are determined. These limits established
               within the framework of the CCR are regularly monitored. The Bank uses risk mitigation techniques to the extent that it is
               appropriate, through applications such as margin taking and margin fulfillment.

               The Bank uses methods and models in accordance with international standards for the identification, measurement,
               monitoring, control and reporting of the CCR. Independent scrutiny and supervision is carried out on the integrity,
               correctness and effectiveness of the CCR management systems. These activities are carried out by the Bank's internal
               audit units and independent audit institutions.

               Agreements entered into with counterparty financial institutions resulting in credit risk according to the attributes of the
               transaction are evaluated by taking into account ISDA framework and CSA framework for derivative transactions, GMRA
               framework for repurchase agreements. The risk is mitigated by receiving cash or other forms of collaterals as per the
               counterparty limits designated by the Board of Directors. In secured lending and repo transactions, the haircut amounts
               are reduced from the counterparty limits. In cases whereby possible decreases or increases in ratings affects the current
               replacement cost, margin call agreements are used as a risk mitigator.
                Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 397 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                     HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Counterparty Credit Risk (CCR) Approach Analysis:

                                                                                                       EEPE(Effective             Alpha
                                                                                           Potential       Expected             used for
                                                                            Replacement      Future          Positive        computing
                                                                                    cost   exposure       Exposure)*     regulatory EAD EAD post-CRM**       RWA
Standardised Approach - CCR
(for derivatives)                                                              1.061.910    310.564                 -              1,4       1.605.162   1.239.194
Internal Model Method (for repo transactions, securities or commodity
lending or borrowing transactions, long settlement transactions and
securities financing transactions)                                                                                                   -               -           -
Simple Approach for credit risk mitigation (for repo transactions,
securities or commodity lending or borrowing transactions, long
settlement transactions and securities financing transactions)                                                                               9.012.489   2.380.175
                                                                                                                                                                     395
Comprehensive Approach for credit risk mitigation (for repo transactions,
securities or commodity lending or borrowing transactions, long
settlement transactions and securities financing transactions)                                                                                 348.903       6.273
Value-at-Risk (VaR) for repo transactions, securities or commodity
lending or borrowing transactions, long settlement transactions and
securities financing transactions                                                                                                            9.361.392   2.386.448
Total                                                                                                                                       10.966.554   3.625.642


*Expected effective positive risk amount
**This amount represents the post-correction amount for the KRAT and KDA risk.


Capital requirement for credit valuation adjustment (CVA):

                                                                                                                        EAD post-CRM Risk weight amount
Total portfolios subject to the Advanced CVA capital obligation                                                                     -                  -
(i) VaR component (including the 3×multiplier)                                                                                      -                  -
(ii) Stressed VaR component (including the 3×multiplier)                                                                            -                  -
All portfolios subject to the Standardised CVA capital obligation                                                           1.605.162          1.239.194
Total subject to the CVA capital obligation                                                                                1.605.162          1.239.194
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 398 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Standardised Approach - Counterparty Risk Per Risk Classification And Risk Weighted Amounts:

                                                                                                                                                     Total Credit
               Risk weight / Risk Classifications               0%        10%         20%        50%        75%           100%     150%      Other          Risk
               Claims on sovereigns and Central
               Banks                                      1.295.050        539           -      9.896           -         1.053        -         -     1.306.538
               Claims on regional governments or
               local authorities                                  -    192.475           -      2.777           -             -        -         -       195.252
               Claims on administrative bodies and
               other non-commercial undertakings             16.771    515.939           -          -           -          241         -         -       532.951

   396         Claims on multilateral development
               banks                                              -          -           -          -           -             -        -         -              -
               Claims on international organizations              -          -           -          -           -             -        -         -              -
               Claims on banks and intermediary
               institutions                                 325.654          -   5.820.731    495.148           -     1.505.356        -         -     8.146.889
               Claims on corporates                          31.141      2.520           -          -           -       611.253        -         -       644.914
               Claims included in the regulatory retail
               portfolios                                         -    133.035           -          -       6.975             -        -         -       140.010
               Claims secured by residential property             -          -           -          -           -             -        -         -              -
               Overdue loans                                      -          -           -          -           -             -        -         -              -
               Higher risk categories decided by the
               Board                                              -          -           -          -           -             -        -         -              -
               Secured by mortgages                               -          -           -          -           -             -        -         -              -
               Securitization positions                           -          -           -          -           -             -        -         -              -
               Short-term claims and short-term
               corporate claims on banks and
               intermediary institutions                          -          -           -          -           -             -        -         -              -
               Undertakings for collective investments
               in mutual funds                                    -          -           -          -           -             -        -         -              -
               Equity share investments                           -          -           -          -           -             -        -         -              -
               Other receivables                                  -          -           -          -           -             -        -         -             -
               Other Assets                                       -          -           -          -           -             -        -         -             -
               Total                                      1.668.616   844.508    5.820.731   507.821       6.975      2.117.903        -         - 10.966.554

               Collaterals for Counterparty Credit Risk:

                                                                      Collateral for derivative transactions                 Collateral for other transactions
                                                               Received Collaterals               Given Collaterals
                                                                                                                                    Received              Given
                                                             Segregated Unsegregated          Segregated Unsegregated             Collaterals        Collaterals
               Cash-domestic currency                                 -            -                   -            -                       -                  -
               Cash-foreign currency                                  -       47.523                   -       50.922                       -            13.710
               Domestic sovereign debts                               -            -                   -            -                       -                  -
               Other sovereign debts                                  -            -                   -            -                       -                  -
               Government agency debts                                -            -                   -            -                       -                  -
               Corporate debts                                        -            -                   -            -                       -                  -
               Equity securities                                      -            -                   -            -                       -                  -
               Other collateral                                       -            -                   -            -                       -                  -
               Total                                                  -       47.523                   -       50.922                       -            13.710

               Counterparty Credit Risk-Credit Derivatives:

               None.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 399 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Exposures to Central Counterparties (CCP):

                                                                                 Exposure at default
                                                                                        (post-CRM)                     RWA
Exposure to Qualified Central Counterparties (QCCPs) (total)                                                          26.880
Exposures for trades at QCCPs (excluding initial margin and default                            26.878                 26.878
(i) OTC Derivatives                                                                                 -                      -
(ii) Exchange-traded Derivatives                                                               26.878                 26.878
(iii Securities financing transactions
(iv) Netting sets where cross-product netting has been approved
                                                                                                    -
                                                                                                    -
                                                                                                                           -
                                                                                                                           -
                                                                                                                                  397
Segregated initial margin                                                                       8.204
Non-segregated initial margin                                                                       -                         -
Pre-funded default fund contributions                                                           1.009                         2
Unfunded default fund contributions                                                                 -                         -
Exposures to non-QCCPs (total)                                                                                                -
Exposures for trades at non-QCCPs (excluding initial margin and default fund
contributions); of which )                                                                           -                        -
(i) OTC Derivatives                                                                                  -                        -
(ii) Exchange-traded Derivatives                                                                     -                        -
(iii Securities financing transactions                                                               -                        -
(iv) Netting sets where cross-product netting has been approved                                      -                        -
Segregated initial margin                                                                            -
Non-segregated initial margin                                                                        -                        -
Pre-funded default fund contributions                                                                -                        -
Unfunded default fund contributions                                                                  -                        -

Securitisations:

None.

Qualitative Disclosure on Credit Risk:

Credit risk, which is the most important risk profile of the Parent Bank's business model, refers to risks and losses arising
from counterparty’s failure to meet its obligations under contracts that the Parent Bank is a party to. Credit limits are set
according to the risk appetite and capacity of the Bank.

Credit limits are assigned according to the customer's financial condition and credit need by the branches, regional credit
committee, head of credit department, executive vice president in charge of loans, general manager, credit committee and
board of directors revised whenever required. As part of its risk policies, the Parent Bank monitors limits designated by
sectors and sub sectors.

Within the scope of internal systems, internal audit activities are carried out by the Board of Inspectors and the Internal
Audit Department in order to ensure that the activities of the Parent Bank are carried out in accordance with the Parent
Bank’s policies in compliance with the legal regulations. The Risk Management Department, which is the risk unit within
the internal systems, performs the functions of measuring, monitoring, controlling and reporting on the credit risk to
which the Parent Bank is exposed to. These identified units are regularly reporting on the risks exposed to the Bank's
Senior Management.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 400 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               The Parent Bank, in the credit allocation process, restricts its risk exposure by working with highly creditworthy banks
               and institutions considering the credit ratings for the purpose of managing its risks. Under the scope of credit risk
               management, the Parent Bank rates all of its borrowers’ credit and requires additional collaterals from whose risk is
               higher. The Parent Bank has the policy of not granting loans/credits and/or limiting the amount of such loans/credits.
               The Parent Bank’s risk is concentrated in Turkey. In loan procedure, limits are determined based on the type of loans and
               customers and risk and limit information is controlled periodically.

               Loans granted to other banks and risk limits set for the correspondent bank transactions are controlled on a daily basis.
               Risk concentrations are monitored systematically with the Treasury department, concerning the off-balance sheet

   398         operations based on the customers and banks.

               Credit Quality of Assets:

                                                                                                                              Allowances/
                                                                                   Gross carrying                          amortisation and
                                                                                  value as per TAS                            impairments                   Net values
                                                                               Defaulted *      Non-defaulted
               1   Loans                                                        9.282.998         258.453.644                        9.027.374              258.709.268
               2   Debt Securities*                                                      -         61.408.792                           49.279               61.360.712
               3   Off-balance sheet exposures                                           -        111.512.212                          367.589              111.144.623
               4   Total                                                        9.282.998        431.374.648                         9.444.242             431.214.603

               * As of 31 December 2018, TRY 14.374.380 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.


               Changes in Stock of Default Loans and Debt Securities:

               1   Defaulted loans and debt securities at end of the previous reporting period                                                               6.623.912
               2   Loans and debt securities defaulted since the last reporting period                                                                       3.687.847
               3   Receivables back to performing status                                                                                                       (66.386)
               4   Amounts written off                                                                                                                         (72.258)
               5   Other changes                                                                                                                              (890.117)
               6   Defaulted loans and debt securities at end of the reporting period (1+2-3-4±5)                                                            9.282.998

               Additional Disclosure Related To The Credit Quality Of Assets:

               Exposures Provisioned Against By Maturity:

                                                                                                                                            5 years and
               31 December 2018               Demands       Up to 1 Month         1-3 Months        3-12 Months            1-5 Years               Over           Total
               Loans and
               Advances                       3.160.268         15.139.374         15.195.175         77.568.360        113.386.136          34.259.955     258.709.268
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 401 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Exposures Provisioned Against By Major Regions:

                                                                                           Loans Under
31 December 2018                                                                             Follow-Up        ECL (Stage 3)
Domestic                                                                                      9.034.754          6.657.810
European Union (EU) Countries                                                                        56                 52
OECD Countries                                                                                      137                 92
Off-Shore Banking Regions                                                                             -                   -
USA, Canada
Other Countries
                                                                                                      9
                                                                                                248.042            124.592
                                                                                                                          8
                                                                                                                              399
Total                                                                                        9.282.998           6.782.554

Exposures Provisioned Against By Sectors:

Explained in section 4-II Information according to sectors and counterparties

Aging analysis of overdue but not impaired financial assets:

31 December 2018

30-60 days overdue                                                                                               1.789.898
60-90 days overdue                                                                                               1.345.309
Total                                                                                                            3.135.207

Breakdown of restructured receivables based on whether or not provisions are allocated:

31 December 2018

Loans Structured from Standard Loans and Other Receivables                                                        1.267.526
Loans Composed of Follow-on Loans and Other Receivables                                                           6.325.568
Loans Restructured from Non-Performing Loans                                                                      1.519.301

Qualitative Disclosure on Credit Risk Mitigation Techniques:

The risk mitigating factors used in the lending activities of the Bank are listed below.

• Financial warranties (Treasury Bills, Government Bonds, Cash, Pledged Deposits, Gold, Pledged Securities)
• Guarantees
• Mortgage (Although mortgage lending in Basel II has been considered as a risk class, it has also been included in this
  section in terms of valuation methods and concentrations).

The financial guarantees in the bank are subject to valuation on a daily basis. The creditors' credits are monitored and
assessed within the framework of credit revision schedules.

As long as the mortgage that constitutes the collateral of the credits continues to be related to the loan, the risk-
guarantee balances will be monitored and revalued each year. Action plans are developed for the possibility of diminution
in value of collaterals.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 402 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               As per the BRSA regulations, guarantees given by the Treasury and banks are regarded as risk reduction elements and
               the creditworthiness of banks is regularly monitored.

               The Bank’s credit risk exposure and mitigation techniques used in order to reduce the exposure level are taken into
               account according to the principles stated in the related regulation.

               The Bank applies credit risk mitigation according to the comprehensive method that includes risk mitigation calculations
               considering the volatility-adjusted values of financial collaterals The standardized risk weights are applied to the rest of
               the loans and receivables that remained unprotected after credit risk mitigation techniques.

   400         Financial collaterals that are composed of cash or similar assets and instruments of a high credit quality as well as real
               estate mortgages have been used in credit risk mitigation.

               There is no on-balance sheet or off-balance sheet offsetting.

               Credit Risk Mitigation Techniques- Overview:

                                                                                                                                       Exposures
                                                                                        Exposures                                        secured
                                                    Exposures                           secured by                financial             by credit
                                                    unsecured:                           collateral, Exposures guarantees, Exposures derivatives,
                                                      carrying Exposures                   of which secured by    of which    secured    of which
                                                     amount as secured by                  secured     financial   secured   by credit   secured
                                                       per TAS   collateral                 amount guarantees       amount derivatives    amount
               1   Loans*                          156.220.633 102.488.635              85.382.745 18.091.356 18.091.356             -          -
               2   Debt Instruments**               61.360.712            -                        -           -          -          -          -
               3   Total                           211.230.836 102.488.635              85.382.745 18.091.356 18.091.356             -          -
               4   Of which defaulted                  758.981   1.741.463                1.623.801     493.279    493.279           -          -

               *As collateral, within the scope of the Standard Approach, collaterals to be used to mitigate credit risk, are taken into consideration.
               ** As of 31 December 2018, TRY 14.374.380 of borrowed securities is not included in Financial Assets at Fair Value through profit or loss.


               Information about the Banks’ Use of Ratings in Calculating Credit Risk by Using Standard Approach to Credit Risk:

               Explained in risk classifications related to Article 6 of Regulation on Measurement and Assessment of Capital Adequacy
               Ratios of Banks in section 4-II Credit risk section.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 403 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Standardised Approach- Credit Risk Exposure and Credit Risk Mitigation Techniques:

                                                   Exposures before                Exposures post-                     RWA and
                                                     CCF and CRM                    CCF and CRM                       RWA density
                                             On-balance      Off-balance     On-balance     Off-balance
Risk Classification                        sheet amount    sheet amount    sheet amount   sheet amount             RWA      RWA density
Claims on sovereigns and Central Banks       91.213.466         311.441     109.046.846       1.324.680       14.637.085            13,26%
Claims on regional governments or local
authorities                                   3.829.315         116.305       3.829.315          58.153        1.859.588            47,84%


                                                                                                                                             401
Claims on administrative bodies and
other non-commercial undertakings             2.310.123        1.859.241      2.293.268         929.718        2.735.067            84,86%
Claims on multilateral development
banks                                                 -                -              -                  -             -                 -
Claims on international organizations                 -                -              -                  -             -                 -
Claims on banks and intermediary
institutions                                 12.860.967        3.426.811     12.876.227       2.305.403        6.175.119            40,68%
Claims on corporates                        102.345.584      70.931.163      95.664.696      45.463.199      138.866.703            98,40%
Claims included in the regulatory retail
portfolios                                   78.688.050      29.854.597      67.537.153       5.666.310       52.444.818            71,64%
Claims secured by residential property       41.197.821        1.595.292     41.197.821         914.434       15.505.212            36,82%
Claims secured by commercial property        26.220.388        2.638.212     26.220.388       2.002.119       14.111.253            50,00%
Overdue loans                                 2.284.653           5.059       2.284.653              2.654     1.695.622            74,13%
Higher risk categories decided by the
Board                                            37.587         150.747          37.587         101.862          209.174        150,00%
Secured by mortgages                                  -                -              -                  -             -                 -
Short-term claims and short-term
corporate claims on banks and
intermediary institutions                             -                -              -                  -             -                 -
Undertakings for collective investments
in mutual funds                                       -                -              -                  -             -                 -
Other receivables                            17.661.893                -     17.661.893                  -     8.263.146            46,79%
Equity share investments                        538.697                -        538.697                  -     1.212.753        225,13%
Total                                      379.188.544      110.888.868    379.188.544      58.768.532       257.715.540            58,84%
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 404 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Standardised Approach- Claims By Risk Classification And Risk Weights:

                                                                                                                                                              Total risk
               Risk Classification/                                                                                                                       amount (post-
               Risk weight amount                 0%       10%          20%         35%*          50%          75%        100%      150%    200%     250% CCF and CRM)
               Claims on sovereigns and
               Central Banks               81.428.825      539             -            -   28.610.262            -     331.900         -      -         -   110.371.526
               Claims on regional
               governments or local
               authorities                     14.313   192.475            -            -    3.680.680            -           -         -      -         -     3.887.468
               Claims on administrative


   402
               bodies and other non-
               commercial undertakings         23.479   515.939         118             -            -            -   2.683.450         -      -         -     3.222.986
               Claims on multilateral
               development banks                    -         -            -            -            -            -           -         -      -         -             -
               Claims on international
               organizations                        -         -            -            -            -            -           -         -      -         -             -
               Claims on banks and
               intermediary institutions      376.168         -    8.478.921            -    3.694.411            -   2.632.130         -      -         -    15.181.630
               Claims on corporates           844.432     2.520    1.243.179            -      839.899            - 138.197.865         -      -         -   141.127.895
               Claims included in
               the regulatory retail
               portfolios                   2.898.303   133.035      359.235            -            -   69.812.890           -         -      -         -    73.203.463
               Claims secured by
               residential property            33.337         -       10.993   40.119.826            -    1.948.098          1          -      -         -    42.112.255
               Claims secured by
               commercial property                  -         -            -            -   28.222.507            -           -         -      -         -    28.222.507
               Overdue loans                  373.206         -            -            -      436.959            -   1.477.142         -      -         -     2.287.307
               Higher risk categories
               decided by the Board                 -         -            -            -            -            -           -   139.449      -         -       139.449
               Secured by mortgages                 -         -            -            -            -            -           -         -      -         -             -
               Short-term claims and
               short-term corporate
               claims on banks and
               intermediary institutions            -         -            -            -            -            -           -         -      -         -             -
               Undertakings for
               collective investments in
               mutual funds                         -         -            -            -            -            -           -         -      -         -             -
               Equity share investments             -         -            -            -            -            -      89.326         -      -   449.371       538.697
               Other receivables            7.830.515         -    1.435.160            -      640.601      989.855   6.667.322         -      -    98.440    17.661.893
               Total                       93.822.578   844.508   11.527.606   40.119.826   66.125.319   72.750.843 152.079.136   139.449      -   547.811   437.957.076


               Publicly Announced Qualitative Disclosure on Market Risk

               In accordance with the Bank’ risk management policy framework to avoid the effect of market risk, the Bank has
               determined the management activities and has taken necessary precautions within the framework of “Regulation On
               Measurement and Evaluation Of Capital Adequacy Of Banks” published in Official Journal No 29511 by 23 October 2015.

               It is the ultimate responsibility of the Board of Directors to apply and improve risk management strategies, policies and
               procedures that are approved by the board of directors, inform the board of directors about the important risks the
               Bank is exposed to, assess internal control, internal audit and risk reports with regard to the Banks’ departments and
               to eliminate the risks, deficiencies or defects identified in these departments or to take the necessary precautionary
               actions to prevent those risks, deficiencies and defects and participate in the determination of risk limits. As part of this
               responsibility, the Board of Directors of the Bank designated VAR limits and the interest risk that the Bank can bear is
               limited to a ratio of the equity.

               In accordance with "Regulation on Measurement and Evaluation of Capital Adequacy of Banks", the Bank’s possibility
               of loss that may cause due to the general market risk, currency risk, specific risk, commodity risk, clearing risk and
               counterparty credit risk is calculated by using the standard method. The following table discloses the amounts that are
               calculated using the standard method.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 405 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The Bank measures and monitors risks that exposed to, considering methods suitable with international standards,
compliant with legislation. Risk measuring and reporting are performed via advanced methods and risk management
softwares. Risk based detailed reports are prepared for management of significant risks, in order to determine strategies
and take decisions, in this scope, periodic and non-periodic reports are prepared for board of directors, relevant
committees and senior management.

Market Risk: Standardised approach

Outright products                                                                                                    RWA
Interest rate risk (general and specific)
Equity risk (general and specific)
                                                                                                                 1.320.438
                                                                                                                   177.450
                                                                                                                             403
Foreign exchange risk                                                                                            2.050.988
Commodity risk                                                                                                           -
Options
Simplified approach                                                                                                     -
Delta-plus method                                                                                                 320.362
Scenario approach                                                                                                       -
Securitization                                                                                                          -
Total                                                                                                           3.869.238

Information related to Operational Risk:

The value at operational risk is calculated according to the basic indicator approach and once a year with year-end data.

                                                                           Total/ No.
                                                                          of Years of
                           2 PP Amount      1 PP Amount      CP Amount Positive Gross            Rate (%)            Total
Gross Income                  7.647.709       10.107.156     11.921.941     9.892.269                  15        1.483.840
Value at Operational
Risk (Total * 12.5%)                                                                                           18.548.003

XII. EXPLANATIONS ON REMUNERATION POLICIES

1. Disclosures related with Remuneration Committee

The Parent Bank’s Remuneration Committee is comprised of two non-executive directors. The committee has convened
for once during the year. The duties and responsibilities of the Committee include the following:

• The scope and structure of the Parent Bank's operations and strategies ensure the effectiveness of a wage policy and
  wage policy that is consistent with its long-term goals and risk management structures, prevents excessive risk taking
  and contributes to effective risk management.
• Controls and follows the remuneration practices on behalf of the Board of Directors
• Ensures accordance of ethical values, strategical targets and internal balance of the Parent Bank with the wage policy.
• Evaluates the remuneration policy and its practices in the context of risk management and submits proposals to the
  Board of Directors.
• Fulfills the other duties specified in the related regulations

The Parent Bank has received consultancy service from a company within the framework of the activities for compliance
with the Guidelines on Sound Remuneration Practices in Banks.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 406 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               The fundamental principles of the remuneration policy are applicable for all bank employees.

               The Parent Bank’s board members, senior management and the Parent Bank personnel deemed to perform the functions
               having material impact on the Parent Bank’s risk profile are considered as critical key directors; and by the end of 2018,
               the number of critical key directors is 22.

               2. Information on the design and structure of remuneration process

               The Parent Bank relies on the following values while managing its Remuneration Policy.

   404         • Based on fair and balanced performance targets
               • Balance within the Bank in terms of wage application to ensure competitiveness within the sector,
               • To increase the efficiency of rewards by emphasizing the concepts of job size, performance and contribution to work,

               Remuneration Committee at its meeting in December 2018 has revised the remuneration policy and practices. It has been
               observed that, total benefits paid to the members of the Parent Bank's Board of Directors, senior management and other
               staff are in line with the Parent Bank's ethical values, internal balances and strategic objectives in 2018. Regardless of
               the performance of the units that are audited by internal audit, the benefits of are determined on the basis of the general
               wage increase rate set by the Parent Bank.

               According to the growing and evolving organizational structure of the Parenk Bank, the Parent Bank is working with a
               consulting firm on a project about review of its human resources applications and comparing with other banks in the
               industry.

               3. Evaluation about how the bank’s remuneration processes take the current and future risks into account

               The Parent Bank follows the Risk Management Principles while implementing the remuneration processes.

               4. Evaluation about how the Parent Bank associates variable remunerations with performance

               The Parent Bank's variable payments as performance bonuses are mostly made to the personnel working at the
               branches and Regional Directorships. The paid amounts are not exceed a certain percentage of the monthly fixed fees.
               No performance premium payments are made to other members of the bank that are considered to have performed a
               function that has a significant effect on the risk profile of the bank and the members of the board of directors and senior
               managers who are designated as critical key personnel but only a dividend payment is made up to twice of the gross
               monthly salary of all personnel with the decision of the General Assembly of the Parent Bank.

               5. Evaluation about the bank’s methods to adjust remunerations according to long-term performance

               The same rules apply for the ratios of deferral for all critical staff members regarding their variable remunerations.

               6. Evaluation about the instruments used by the bank for variable remunerations and the purposes of use of such
               instruments

               The type and weight of non-cash instruments used in payment of variable remuneration are same for all
               identified staff.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 407 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                       HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




SECTION V: EXPLANATIONS AND NOTES RELATED TO THE CONSOLIDATED FINANCIAL STATEMENTS

I. EXPLANATIONS AND NOTES RELATED TO THE ASSETS

(1) Cash and Central Bank of the Republic of Turkey:

a) Information on balances with the Central Bank of the Republic of Turkey:

                                                                                                                       Current period

Cash and foreign currency
                                                                                                                    TRY
                                                                                                              1.259.820
                                                                                                                                          FC
                                                                                                                                   3.332.074
                                                                                                                                                       405
CBRT                                                                                                          2.723.274          27.815.892
Other(1)                                                                                                              -              448.664
Total                                                                                                         3.983.094          31.596.630
(1)
   As of 31 December 2018, required reserve deposits kept in Central Bank of Macedonia amounted TRY 145.344 and amounted TRY 303.300 kept in Central
Bank of Serbia.


                                                                                                                            Prior period
                                                                                                                   TRY                          FC
Cash and foreign currency                                                                                    1.155.031                   1.053.099
CBRT                                                                                                        11.762.459                  22.491.457
Other                                                                                                                -                     219.331
Total                                                                                                       12.917.490                  23.763.887
(1)
   As of 31 December 2017, required reserve deposits kept in Central Bank of Macedonia amounted TRY 78.808 and amounted TRY 140.516 kept in Central
Bank of Serbia.


b) Information on balances with the Central Bank of the Republic of Turkey:

                                                                                                                           Current period
                                                                                                                     TRY                         FC
Demand unrestricted amount(1)                                                                                  2.470.993                  9.347.358
Time unrestricted amount                                                                                               -                          -
Time restricted amount                                                                                                 -                  2.259.938
Other(2)                                                                                                         252.281                 16.208.596
Total                                                                                                          2.723.274                 27.815.892
(1)
      Reserve deposits kept in Central Bank of the Republic of Turkey.
(2)
      Blocked reserve deposits kept in Central Bank of the Republic of Turkey and Central Bank of Cyprus.


                                                                                                                             Prior period
                                                                                                                     TRY                         FC
Demand unrestricted amount(1)                                                                                 11.647.057                  3.585.219
Time unrestricted amount                                                                                               -                          -
Time restricted amount                                                                                               437                  2.425.300
Other(2)                                                                                                         114.965                 16.480.938
Total                                                                                                         11.762.459                 22.491.457
(1)
      Reserve deposits kept in Central Bank of the Republic of Turkey.
(2)
      Blocked reserve deposits kept in Central Bank of the Republic of Turkey and Central Bank of Cyprus.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 408 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               As per the Communiqué no. 2013/15 “Reserve Deposits” of the Central Bank of the Republic of Turkey (CBRT), banks
               keep reserve deposits at the CBRT for their TRY, FC and/or standard gold and/or scrap gold liabilities mentioned in the
               communiqué. The reserve deposit rates vary according to their maturity compositions; the reserve deposit rates are
               realized between 1,5%-8% for TRY deposits and other liabilities between 4%-20% for FC deposits for other FC liabilities. In
               accordance with the related communiqué, Central Bank of the Republic of Turkey pays interests to TRY and USD reserves.

               The interest related to the reserve requirements set as TRY is paid at a rate of 1300 basis points rate as of 21 September
               2018.


   406         With the change dated 23 January 2015, it has been decided to apply a charge on daily account balances and two days
               notice account denominated in Euro, and collected on a daily basis, on reserve requirements held by banks commencing
               on 1 February 2015. As of 27 July 2015 commission ratios have been announced on the CBRT website as zero percent.

               With the change on 2 May 2015 made by the CBRT, interest is paid on USD denominated reserve requirements, reserve
               options and free reserves held at Central Bank of the Republic of Turkey. The interest rate is set on daily basis by taking
               global and local financial markets conditions into account. The applicable interest rate is 1,5% for the reporting period
               (announced on 18 December 2017).

               With the decision No.1005 dated 14 August 2018 of the TRNC, reserve requirement ratio is between 4% and 7% for TRY
               liabilities and for foreign currency liabilities.

               With the Board of Directors decision No. 129 dated 2006 of the Central Bank of Macedonia, reserve requirement ratio is
               8% for MKD currency liabilities and 15% for foreign currency liabilities.

               According to the Official Gazette of Serbia No. 102/2015 of the Central Bank of Serbia, banks maintain reserve
               requirement of 5% for short term liabilities with maturities less than two years and 0% for long term liabilities with
               maturities more than two years, 20% for short term foreign currency liabilities with maturities less than two years and
               13% for long term foreign liabilities with maturities more than two years.

               (2) Financial assets at fair value through profit and loss:

               a) Financial assets at fair value through profit and loss blocked/given as collateral:

                                                                                                                   Current Period
                                                                                                                TRY                          FC
               Treasury bills, government bonds and similar securities                                   14.375.207                           -
               Total:                                                                                    14.375.207                           -

                                                                                                                      Prior Period
                                                                                                                TRY                          FC
               Treasury bills, government bonds and similar securities                                   10.002.094                           -
               Total:                                                                                    10.002.094                           -

               b) Financial assets at fair value through profit and loss subject to repurchase agreements:

                                                                                                                    Current Period
                                                                                                                 TRY                   FC
               Treasury bills, government bonds and similar securities                                             -               15.763
               Total:                                                                                              -               15.763
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 409 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                        Prior Period
                                                                                                  TRY                      FC
Treasury bills, government bonds and similar securities                                        18.213                       -
Total:                                                                                         18.213                       -

c) Positive differences related to the derivative financial assets at fair value through profit and loss:

                                                                                                     Current Period

Forward transactions
                                                                                                  TRY
                                                                                                    -
                                                                                                                       FC
                                                                                                                  204.002
                                                                                                                                 407
Swap transactions                                                                                   -             857.985
Futures transactions                                                                                -                   -
Options                                                                                             9                  85
Other                                                                                               -                   -
Total                                                                                               9           1.062.072

Positive differences related to the derivative financial assets held for trading:

                                                                                                        Prior Period
                                                                                                  TRY                       FC
Forward transactions                                                                                -                   43.494
Swap transactions                                                                                   -                  318.842
Futures transactions                                                                                -                        -
Options                                                                                           118                       62
Other                                                                                               -                        -
Total                                                                                             118                  362.398

(3) Information on banks and other financial institutions:

a) Information on banks:

                                                                                                     Current Period
                                                                                                  TRY                      FC
Banks
  Domestic banks                                                                               6.675              2.642.815
  Foreign banks                                                                              174.717              2.321.964
  Branches and offices abroad                                                                      -                      -
Total                                                                                        181.392              4.964.779

                                                                                                        Prior Period
                                                                                                  TRY                      FC
Banks
  Domestic banks                                                                             601.804              4.126.869
  Foreign banks                                                                               75.556              1.508.938
  Branches and offices abroad                                                                      -                      -
Total                                                                                        677.360              5.635.807
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 410 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) Information on foreign banks:

                                                                                              Unrestricted Balance     Restricted Balance
                                                                                                   Current Period         Current Period
               EU Countries                                                                                681.473                 42.554
               USA and Canada                                                                              730.596                      -
               OECD Countries (1)                                                                          180.591                  2.889
               Offshore Banking Regions                                                                        522                      -

   408         Other
               Total
                                                                                                           607.836
                                                                                                         2.201.018
                                                                                                                                  250.220
                                                                                                                                  295.663

                                                                                              Unrestricted Balance     Restricted Balance
                                                                                                       Prior Period           Prior Period
               EU Countries                                                                                682.125                  13.485
               USA and Canada                                                                              279.816                       -
               OECD Countries (1)                                                                            69.592                  5.219
               Offshore Banking Regions                                                                         111                      -
               Other                                                                                       255.116                279.030
               Total                                                                                     1.286.760                297.734

               (4) Information on financial assets at fair value through other comprehensive income:

               a) Financial assets at fair value through other comprehensive income subject to repurchase agreements or blocked/
               given as collateral

               a.1. Information on financial assets at fair value through other comprehensive income and blocked/given as collateral:

                                                                                                                 Current Period
                                                                                                              TRY                  FC
               Treasury bills, government bonds and similar securities                                    564.582             168.246
               Total                                                                                      564.582             168.246

               Information on financial assets available for sale and blocked/given as collateral:

                                                                                                                      Prior Period
                                                                                                              TRY                      FC
               Treasury bills, government bonds and similar securities                                 11.052.292               1.045.607
               Total                                                                                   11.052.292               1.045.607

               a.2. Information on financial assets at fair value through other comprehensive income subject to repurchase agreements:

                                                                                                                  Current Period
                                                                                                               TRY                  FC
               Treasury bills, government bonds and similar securities                                      45.539             392.500
               Total                                                                                        45.539             392.500
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 411 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                          HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Financial assets available to sale subject to repurchase agreements

                                                                                                   Prior Period
                                                                                             TRY                    FC
Treasury bills, government bonds and similar securities                                  154.578             4.308.531
Total                                                                                    154.578             4.308.531

b) Information on financial assets at fair value through other comprehensive income:

                                                                                                        Current Period    409
Debt securities                                                                                              4.758.820
  Quoted on a stock exchange                                                                                 4.362.283
  Not quoted                                                                                                   396.537
Share certificates                                                                                             128.077
  Quoted on a stock exchange                                                                                    87.532
  Not quoted                                                                                                    40.545
Impairment provision(-)                                                                                         22.085
Total                                                                                                       4.864.812

Information on financial assets available for sale:

                                                                                                           Prior Period
Debt securities                                                                                             17.990.330
  Quoted on a stock exchange                                                                                 17.667.333
  Not quoted                                                                                                    322.997
Share certificates                                                                                             106.162
  Quoted on a stock exchange                                                                                     67.523
  Not quoted                                                                                                     38.639
Impairment provision(-)                                                                                        397.314
Total                                                                                                       17.699.178

(5) Information on loans:

a) Information on all types of loans and advances given to shareholders and employees of the Group:

                                                                                          Current period
                                                                                       Cash loans      Non-cash loans
Direct loans granted to shareholders                                                            -                   -
  Corporate shareholders                                                                        -                   -
  Real person shareholders                                                                      -                   -
Indirect loans granted to shareholders                                                          -                   -
Loans granted to employees                                                                364.003                   -
Total                                                                                    364.003                    -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 412 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                           Prior period
                                                                                                       Cash loans      Non-cash loans
               Direct loans granted to shareholders                                                             -                   -
                 Corporate shareholders                                                                         -                   -
                 Real person shareholders                                                                       -                   -
               Indirect loans granted to shareholders                                                           -                   -
               Loans granted to employees                                                                 275.131                   -
               Total                                                                                     275.131                    -
   410         b) Information on the first and second group loans and other receivables including loans that have been restructured
               or rescheduled:

                                                                                            Loans and other receivables under
                                                                                                    close monitoring(3)
                                                                                                            Restructured Loans
                                                                                                              and Receivables
                                                                                         Loans and
                                                                                       Receivables         Loans and
                                                                   Standard Loans       Not Subject       Receivables
                                                                         and Other    Not Subject to     with Revised
               Cash Loans                                             Receivables     restructuring Contract Terms           Refinance
               Non-specialized loans                                   191.595.172        8.886.182           103.261         6.222.122
                 Corporation loans                                     113.652.470         5.651.760            11.643        5.945.976
                 Export loans                                           11.141.163           361.117                 -                -
                 Import loans                                                     -                -                 -                -
                 Loans given to financial sector                          1.046.720        1.317.500                 -                -
                 Consumer loans(1)                                      41.797.895           821.022            27.853           16.963
                 Credit cards(2)                                          5.154.552          264.995            63.765                -
                 Other                                                  18.802.372           469.788                 -          259.183
               Specialized lending                                      42.139.864        1.100.127                  -              185
               Other receivables                                                  -                -                 -                -
               Accruals                                                  3.377.281           410.664               583          312.411
               Total                                                  237.112.317       10.396.973            103.844        6.534.718
               (1)
                     Includes TRY 273.061 personnel loans.
               (2)
                     Includes TRY 90.942 personnel credit cards.


                                                                                                                      Loans under Close
                                                                                                  Standard Loans             Monitoring
               12 Months expected loss provision                                                       1.037.945                      -
               Significant Increase in Credit Risk                                                             -              1.206.875

               The general explanations on increase in provisions as a result of the comparison of the expected credit loss provisions
               between 1 January 2018 which is the date of transition to TFRS 9 and 31 December 2018 are as follows.

               ECL ratio for stage 1 loans at transition phase and at 31 December 2018 have not changed significantly.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 413 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                      HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




The increase in the ECL for Stage 2 loans was realized due to increase in foreign exchange rates and interest rates in
parallel with increase in the number of repayment days of loans, furthermore increase in close monitoring figures due
to the concept of TFRS 9 - significant increase in credit risk. Besides, the credit risks of foreign currency loans which
accounted under stage 2 loans had an important factor in this increase.

                                                                                                    Standard      Loans and Other
                                                                                             Loans and Other    Receivables Under
Number of modifications made to extend payment plan                                            Receivables(1)   Close Monitoring(2)
Extended by 1 or 2 times                                                                           1.240.578            6.145.425
Extended by 3,4 or 5 times                                                                            26.101              118.252     411
Extended by more than 5 times                                                                            847               61.891

  Accruals amounting to TRY 11.736 are not included in the table above.
(1)

  Accruals amounting to TRY 312.994 are not included in the table above.
(2)




                                                                                                    Standard      Loans and Other
                                                                                             Loans and Other    Receivables Under
Extended period of time                                                                        Receivables(1)   Close Monitoring(2)
0-6 Months                                                                                           129.379              672.486
6 Months - 12 Months                                                                                  66.947              243.245
1-2 Years                                                                                            141.584              616.971
2-5 Years                                                                                            485.175            2.304.786
5 Years and over                                                                                     444.441            2.488.080

  Accruals amounting to TRY 11.736 are not included in the table above.
(1)

  Accruals amounting to TRY 312.994 are not included in the table above.
(2)




c) Maturity analysis of cash loans:

                                                                                                Loans under close monitoring
                                                                                          Loans with Revised
Current Period                                                             Standard Loans    Contract Terms            Refinance
Short-term Loans                                                               48.681.536          2.007.787             461.200
Medium and Long-term Loans                                                    188.430.781          8.389.186           6.177.362

Prior Period
Short-term Loans                                                               38.945.860             529.406              276.045
Medium and Long-term Loans                                                    159.993.904           4.673.100            2.302.702
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 414 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d) Information on consumer loans, individual credit cards, personnel loans and credit cards: (*)

                                                                                                        Medium and
               Current Period                                                        Short-term           long-term          Total
               Consumer loans-TRY                                                       414.777          38.974.313    39.389.090
                  Real estate loans                                                        6.689          24.164.588    24.171.277
                  Automobile loans                                                         2.259             206.044       208.303
                  Consumer loans                                                         405.829          14.603.681    15.009.510
                  Other                                                                        -                   -             -

   412         Consumer loans- Indexed to FC
                  Real estate loans
                                                                                           2.514
                                                                                              23
                                                                                                             310.799
                                                                                                               1.252
                                                                                                                           313.313
                                                                                                                             1.275
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                           2.491             309.547       312.038
                  Other                                                                        -                   -             -
               Consumer loans- FC                                                          4.765           1.411.248     1.416.013
                  Real estate loans                                                          536             537.132       537.668
                  Automobile loans                                                            65               8.147         8.212
                  Consumer loans                                                           3.182             776.990       780.172
                  Other                                                                      982              88.979        89.961
               Individual credit cards-TRY                                            3.472.907                1.457     3.474.364
                  Installment                                                          1.229.512               1.457     1.230.969
                  Non-installment                                                      2.243.395                   -     2.243.395
               Individual credit cards-FC                                                    367              81.348        81.715
                  Installment                                                                 68              81.348        81.416
                  Non-installment                                                            299                   -           299
               Personnel loans-TRY                                                        13.206             217.270       230.476
                  Real estate loans                                                            -                 402           402
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                          13.206             216.868       230.074
                  Other                                                                        -                   -             -
               Personnel loans-Indexed to FC                                                  49               4.849         4.898
                  Real estate loans                                                            -                   -             -
                  Automobile loans                                                             -                   -             -
                  Consumer loans                                                              49               4.849         4.898
                  Other                                                                        -                   -             -
               Personnel loans-FC                                                            370              37.317        37.687
                  Real estate loans                                                           34              32.958        32.992
                  Automobile loans                                                             -                 144           144
                  Consumer loans                                                             336               4.058         4.394
                  Other                                                                        -                 157           157
               Personnel credit cards-TRY                                                 89.185                   -        89.185
                  Installment                                                             30.146                   -        30.146
                  Non-installment                                                         59.039                   -        59.039
               Personnel credit cards-FC                                                      65               1.692         1.757
                  Installment                                                                  1               1.692         1.693
                  Non-installment                                                             64                   -            64
               Overdraft accounts-TRY (Retail customers)                              1.207.349                    -     1.207.349
               Overdraft accounts-FC (Retail customers)                                   64.732                 175        64.907
               Total                                                                  5.270.286          41.040.468    46.310.754
               (*)
                     Interest income accruals are not included in the table above.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 415 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                    Medium and
Prior Period                                                          Short-term      long-term          Total
Consumer loans-TRY                                                       406.948     36.405.136    36.812.084
   Real estate loans                                                       10.525     20.856.426    20.866.951
   Automobile loans                                                         4.950        275.611       280.561
   Consumer loans                                                         391.473     15.273.099    15.664.572
   Other                                                                        -              -             -
Consumer loans- Indexed to FC                                               1.422       167.229        168.651
   Real estate loans                                                           11          1.172         1.183
   Automobile loans
   Consumer loans
                                                                                -
                                                                            1.411
                                                                                               -
                                                                                         166.057
                                                                                                             -
                                                                                                       167.468   413
   Other                                                                        -              -             -
Consumer loans- FC                                                          5.758       881.118        886.876
   Real estate loans                                                          512        288.516       289.028
   Automobile loans                                                            33          4.780         4.813
   Consumer loans                                                           4.208        523.567       527.775
   Other                                                                    1.005         64.255        65.260
Individual credit cards-TRY                                            2.931.375           1.900     2.933.275
   Installment                                                          1.197.690              -     1.197.690
   Non-installment                                                      1.733.685          1.900     1.735.585
Individual credit cards-FC                                                    495         59.339        59.834
   Installment                                                                204         59.339        59.543
   Non-installment                                                            291              -           291
Personnel loans-TRY                                                        11.167       179.270        190.437
   Real estate loans                                                            -              -             -
   Automobile loans                                                             -              -             -
   Consumer loans                                                          11.167        179.270       190.437
   Other                                                                        -              -             -
Personnel loans-Indexed to FC                                                  23          2.287         2.310
   Real estate loans                                                            -              7             7
   Automobile loans                                                             -              -             -
   Consumer loans                                                              23          2.280         2.303
   Other                                                                        -              -             -
Personnel loans-FC                                                            189         18.433        18.622
   Real estate loans                                                           16         16.061        16.077
   Automobile loans                                                             -             34            34
   Consumer loans                                                             173          2.226         2.399
   Other                                                                        -            112           112
Personnel credit cards-TRY                                                 62.366              -        62.366
   Installment                                                             20.308              -        20.308
   Non-installment                                                         42.058              -        42.058
Personnel credit cards-FC                                                      34          1.362         1.396
   Installment                                                                  2          1.362         1.364
   Non-installment                                                             32              -            32
Overdraft accounts-TRY (Retail customers)                                953.999               -       953.999
Overdraft accounts-FC (Retail customers)                                   43.183            105        43.288
Total                                                                  4.416.959     37.716.179    42.133.138
(*)
      Interest income accruals are not included in the table above.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 416 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               e) Information on commercial installments loans and corporate credit cards: (*)

                                                                                                   Medium and
               Current Period                                                        Short-term      long-term          Total
               Commercial installment loans-TRY                                       1.018.975     26.808.673    27.827.648
                 Business premises loans                                                       -        601.301       601.301
                 Automobile loans                                                         13.787        412.266       426.053
                 Consumer loans                                                        1.005.188     25.795.106    26.800.294

   414           Other
               Commercial installment loans- Indexed to FC
                                                                                               -
                                                                                          55.226       112.765
                                                                                                              -             -
                                                                                                                      167.991
                 Business premises loans                                                       -              -             -
                 Automobile loans                                                              -              -             -
                 Consumer loans                                                                -              -             -
                 Other                                                                    55.226        112.765       167.991
               Commercial installment loans - FC                                        835.560     18.666.194    19.501.754
                 Business premises loans                                                       -              -             -
                 Automobile loans                                                              -              -             -
                 Consumer loans                                                          166.857     16.554.597    16.721.454
                 Other                                                                   668.703      2.111.597     2.780.300
               Corporate credit cards-TRY                                             1.833.272               -     1.833.272
                 Installment                                                             598.184              -       598.184
                 Non-installment                                                       1.235.088              -     1.235.088
               Corporate credit cards-FC                                                      45          2.974         3.019
                 Installment                                                                   -          2.974         2.974
                 Non-installment                                                              45              -            45
               Overdraft accounts-TRY (Commercial customers)                          2.572.296               -     2.572.296
               Overdraft accounts-FC (Commercial customers)                               17.740              -        17.740
               Total                                                                  6.333.114     45.590.606    51.923.720
               (*)
                     Interest income accruals are not included in the table above.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 417 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                    Medium and
Prior Period                                                          Short-term     long-term             Total
Commercial installment loans-TRY                                         835.787    26.928.317       27.764.104
  Business premises loans                                                       -       681.102          681.102
  Automobile loans                                                          8.417       393.974          402.391
  Consumer loans                                                          827.370    25.853.241       26.680.611
  Other                                                                         -             -                -
Commercial installment loans- Indexed to FC                                36.242        43.900           80.142
  Business premises loans
  Automobile loans
                                                                                -
                                                                                -
                                                                                              -
                                                                                              -
                                                                                                               -
                                                                                                               -
                                                                                                                   415
  Consumer loans                                                                -             -                -
  Other                                                                    36.242        43.900           80.142
Commercial installment loans - FC                                        449.460    10.956.464       11.405.924
  Business premises loans                                                       -             -                -
  Automobile loans                                                              -             -                -
  Consumer loans                                                           14.226     9.695.831        9.710.057
  Other                                                                   435.234     1.260.633        1.695.867
Corporate credit cards-TRY                                             1.258.098              -        1.258.098
  Installment                                                             529.167             -          529.167
  Non-installment                                                         728.931             -          728.931
Corporate credit cards-FC                                                      25         2.156            2.181
  Installment                                                                   -         2.156            2.156
  Non-installment                                                              25             -               25
Overdraft accounts-TRY (Commercial customers)                          1.239.335              -        1.239.335
Overdraft accounts-FC (Commercial customers)                               10.144             -           10.144
Total                                                                  3.829.091    37.930.837       41.759.928
(1)
      Interest income accruals are not included in the table above.


f) Loans by customers:

                                                                                                  Current Period
Public                                                                                                 7.288.472
Private                                                                                              246.859.380
Total                                                                                               254.147.852

                                                                                                    Prior Period
Public                                                                                                 5.347.397
Private                                                                                              198.794.873
Total                                                                                               204.142.270
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 418 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               g) Domestic and foreign loans:

                                                                                                                            Current Period
               Domestic loans                                                                                                  247.171.753
               Foreign loans                                                                                                     6.976.099
               Total                                                                                                          254.147.852

                                                                                                                              Prior Period

   416         Domestic loans
               Foreign loans
                                                                                                                               199.539.151
                                                                                                                                 4.603.119
               Total                                                                                                          204.142.270

               h) Loans granted to subsidiaries and associates:

               None.

               i) Credit-impaired losses (Stage III):

                                                                                                                            Current Period
                  Loans and receivables with limited collectability                                                                834.885
                  Loans and receivables with doubtful collectability                                                               628.542
                  Uncollectible loans and receivables                                                                            5.319.127
               Total                                                                                                            6.782.554

               Special provision for loans:

                                                                                                                               Prior Period
               Specific provisions
                 Loans and receivables with limited collectability                                                                 356.224
                 Loans and receivables with doubtful collectability                                                                483.434
                 Uncollectible loans and receivables                                                                             4.046.423
               Total                                                                                                             4.886.081

               The reasons of increase in the expected loss provision for the Parent Bank's Stage 3 loans are additions to non-
               performing loan portfolio and increasing loss given default ratio after initial transferring date to non-performing loan
               portfolio.
             Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 419 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                           HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




j) Information on non-performing loans (Net):

j.1. Information on loans and other receivables included in non-performing loans which are restructured or rescheduled:

                                                                           III. Group        IV. Group         V. Group
                                                                                            Loans and
                                                                          Loans and       receivables     Uncollectible
                                                                   receivables with      with doubtful       loans and
                                                               limited collectability    collectability    receivables
Current period                                                                                                             417
Gross amounts before provisions                                               64.295          150.712         1.304.294
  Rescheduled loans                                                           64.295          150.712         1.304.294

                                                                           III. Group        IV. Group         V. Group
                                                                                            Loans and
                                                                          Loans and       receivables     Uncollectible
                                                                   receivables with      with doubtful       loans and
                                                               limited collectability    collectability    receivables
Prior period
Gross amounts before specific provisions                                      77.659            59.104        1.309.399
  Rescheduled loans and other receivables                                     77.659            59.104        1.309.399

j.2. Information on the movement of non-performing loans:

Current Period:
                                                                            III. Group       IV. Group          V. Group
                                                                                            Loans and
                                                                           Loans and      receivables      Uncollectible
                                                                    receivables with     with doubtful        loans and
                                                                limited collectability   collectability     receivables
Prior period end balance                                                      679.089          768.024        5.176.799
  Additions (+)                                                             3.394.752          142.222          150.873
  Transfers from other categories of loans under
  follow-up (+)                                                                      -       1.911.433         1.557.483
  Transfers to other categories of loans under
  follow-up (-)                                                            1.968.548         1.500.368                 -
  Collections (-)                                                            411.282           247.433          669.589
  Sold (-)                                                                          -                 -                -
  Write-offs (-)                                                                    -                 -          72.258
    Corporate and Commercial Loans                                                  -                 -                -
    Consumer Loans                                                                  -                 -                -
    Credit Cards                                                                    -                 -                -
    Other*                                                                    113.740           185.261           72.800
Current period end balance                                                 1.807.751         1.259.139        6.216.108
    Provision (-)                                                            834.885           628.542        5.319.127
Net balance on balance sheet                                                 972.866           630.597          896.981

*Other includes income accruals amounts for follow-up loans.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 420 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Prior Period:

                                                                                  III. Group          IV. Group        V. Group
                                                                                                     Loans and
                                                                                 Loans and         receivables     Uncollectible
                                                                          receivables with        with doubtful       loans and
                                                                      limited collectability      collectability    receivables
               Prior period end balance                                             950.477             467.221       3.902.814

   418           Additions (+)
                 Transfers from other categories of loans under
                                                                                  1.544.335              34.415         127.455

                 follow-up (+)                                                             -          1.601.059       1.230.296
                 Transfers to other categories of loans under fol-
                 low-up (-)                                                       1.627.408           1.203.947               -
                 Collections (-)                                                    213.825             145.077         369.261
                 Write-offs (-)                                                           -                   -           2.148
                   Corporate and Commercial Loans                                         -                   -               -
                   Consumer Loans                                                         -                   -               -
                   Credit Cards                                                           -                   -               -
                   Other                                                                  -                   -           2.148
               Current period end balance                                          653.579             753.671        4.889.156
                 Provision (-)                                                      356.224             483.434       4.046.423
               Net balance on balance sheet                                        297.355             270.237          842.733

               j.3. Information on foreign currency non-performing loans and other receivables:

                                                                                  III. Group          IV. Group        V. Group
                                                                                                     Loans and
                                                                                 Loans and         receivables     Uncollectible
                                                                          receivables with        with doubtful       loans and
                                                                      limited collectability      collectability    receivables
               Current period
               Balance at the end of the period                                    653.299             291.437        2.304.979
                 Provisions(-)                                                     347.223             175.060        2.062.220
               Net balance in the balance sheet                                    306.076             116.377         242.759

                                                                                  III. Group          IV. Group        V. Group
                                                                                                     Loans and
                                                                                 Loans and         receivables     Uncollectible
                                                                          receivables with        with doubtful       loans and
                                                                      limited collectability      collectability    receivables
               Prior period
               Balance at the end of the period                                    162.249             195.411        1.913.175
                 Specific provisions(-)                                             96.465             150.886        1.230.028
               Net balance in the balance sheet                                     65.784              44.525         683.147
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 421 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                           HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




j.4. Gross and net amounts of non-performing loans according to user groups:

                                                                       III. Group         IV. Group             V. Group
                                                                                         Loans and
                                                                      Loans and        receivables         Uncollectible
                                                               receivables with       with doubtful           loans and
                                                           limited collectability     collectability        receivables
Current period (Net)                                                    972.866            630.597              896.981
Loans to granted real persons and legal entities (Gross)
  Provisions (-)
                                                                       1.807.751
                                                                         834.885
                                                                                          1.259.139
                                                                                            628.542
                                                                                                              6.216.108
                                                                                                              5.319.127    419
Loans to granted real persons and legal entities (Net)                  972.866            630.597              896.981
Banks (Gross)                                                                   -                  -                   -
  Provisions (-)                                                                -                  -                   -
Banks (Net)                                                                     -                  -                   -
Other loans and receivables (Gross)                                             -                  -                   -
  Provisions (-)                                                                -                  -                   -
Other loans and receivables (Net)                                               -                  -                   -

                                                                       III. Group         IV. Group            V. Group
                                                                                         Loans and
                                                                      Loans and        receivables        Uncollectible
                                                               receivables with       with doubtful          loans and
                                                           limited collectability     collectability       receivables
Prior period (Net)                                                      297.357            270.235             842.733
Loans to granted real persons and legal entities (Gross)                652.752             752.744          4.819.104
  Specific provisions (-)                                               355.395             482.509          3.976.371
Loans to granted real persons and legal entities (Net)                  297.357            270.235             842.733
Banks (Gross)                                                                   -                  -                  -
  Specific provisions (-)                                                       -                  -                  -
Banks (Net)                                                                     -                  -                  -
Other loans and receivables (Gross)                                         829                 925             70.052
  Specific provisions (-)                                                   829                 925             70.052
Other loans and receivables (Net)                                               -                  -                  -

k) Information on interest accruals, rediscounts and valuation differences calculated for non-performing loans and their
provisions:

                                                                       III. Group         IV. Group             V.Group
                                                                                         Loans and
                                                                      Loans and        receivables        Uncollectible
                                                               receivables with       with doubtful          loans and
                                                           limited collectability     collectability       receivables
Current Period (Net)                                                     59.796              83.049             27.138
Interest Accruals and Valuation Differences                             113.740             185.261             72.800
Provision (-)                                                             53.944            102.212             45.662
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 422 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               l) Main guidelines of the liquidation policy of the Bank about the uncollectible loans and receivables:

               The Parent Bank liquidates its uncollectible receivables through three methods. These are by signing financial
               restructuring contract under the Law No: 4743, by making payment protocols and by presenting adequate repayment
               schedules for the lower amount of receivables. Within the context of this collection policy, non-performing loans are
               collected in considerable amounts. Collections are firstly offset against lawsuits and expenses, interest and principle
               receivables from loans. The Parent Bank recently collects some of its receivables by acquiring debtor properties in
               consideration of collaterals given to loans granted.


   420         m) Explanations on write-off policy:

               In compliance with the “Procedure for Write Off and Procedures for Overdue Receivables for Legal Follow-Up” non-
               performing loans which become unrecoverable as a result of legal follow up can be written off to prevent additional legal
               expenses.

               (6) Information on financial assets measured at amortised cost:

               a) Information on financial assets measured at amortised cost blocked/given as collateral or subject to repurchase
               agreement transactions are explained comparatively with net value:

               a.1. Financial assets measured at amortised cost blocked/given as collateral:

                                                                                                                  Current Period
                                                                                                               TRY                   FC
               Government bonds and similar securities                                                           -                    -
               Treasury Bills                                                                           37.236.634            2.464.985
               Other                                                                                        10.110                    -
               Total                                                                                    37.246.744           2.464.985

               Held-to-maturity blocked/given as collateral:

                                                                                                                     Prior Period
                                                                                                               TRY                     FC
               Government bonds and similar securities                                                      43.395                      -
               Treasury Bills                                                                           19.146.025              1.333.136
               Other                                                                                             -                      -
               Total                                                                                    19.189.420              1.333.136

               a.2. Financial assets measured at amortised cost subject to repurchase agreements:

                                                                                                                   Current Period
                                                                                                                TRY                   FC
               Treasury bills, government bonds and similar securities                                    2.194.216            8.214.062
               Total                                                                                      2.194.216           8.214.062
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 423 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Held-to-maturity subject to repurchase agreements:

                                                                                        Prior Period
                                                                                  TRY                    FC
Treasury bills, government bonds and similar securities                        34.794             1.169.918
Total                                                                          34.794             1.169.918

b) Information on public sector financial assets measured at amortised cost:

                                                                                             Current Period    421
Government bonds                                                                                 56.057.685
Treasury bills                                                                                      196.413
Other public sector debt securities                                                                  15.610
Total                                                                                           56.269.708

Information on public sector debt investments held-to-maturity:

                                                                                                Prior Period
Government bonds                                                                                 21.791.279
Treasury bills                                                                                      152.425
Other public sector debt securities                                                                        -
Total                                                                                            21.943.704

c) Information on financial assets measured at amortised cost:

                                                                                             Current Period
Debt securities                                                                                  56.331.345
  Quoted on a stock exchange                                                                     56.134.932
  Not quoted                                                                                        196.413
Impairment provision (-)                                                                                  -
Total                                                                                           56.331.345

Information on held-to-maturity:

                                                                                                Prior Period
Debt securities                                                                                  21.987.099
  Quoted on a stock exchange                                                                      21.834.674
  Not quoted                                                                                         152.425
Impairment provision (-)                                                                                   -
Total                                                                                            21.987.099
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 424 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d) Movement of financial assets measured at amortised cost within the year:

                                                                                                                                                      Current Period
               Beginning balance                                                                                                                          21.987.099
               Foreign currency differences on monetary assets                                                                                              2.031.757
               Purchases during the year(1)(2)                                                                                                            39.018.124
               Disposals through sales and redemptions                                                                                                    (6.705.635)
               Impairment provision (-) / provision reversal (+)                                                                                                    -

   422         Balance at the end of the period                                                                                                          56.331.345
               (1)
                   Interest income accrual differences between 31 December 2018 amounting to TRY 5.458.441 and 31 December 2017 amounting to TRY 2.902.480 has
               been included in purchases row.
               (2)
                   The Parent Bank reclassified the government bonds amounting to TRY 18.965.006 thousand, which were previously classified under financial assets at fair
               value through other comprehensive income into financial assets measured at amortised cost on 23 May 2018.


               Movement of held-to-maturity within the year:

                                                                                                                                                         Prior Period
               Beginning balance                                                                                                                          18.344.626
               Foreign currency differences on monetary assets                                                                                                234.386
               Purchases during the year(1)                                                                                                                 5.884.168
               Disposals through sales and redemptions                                                                                                    (2.476.081)
               Impairment provision (-) / provision reversal (+)                                                                                                    -
               Balance at the end of the period                                                                                                           21.987.099
               (1)
                   Interest income accrual differences between 31 December 2017 amounting to TRY 2.902.480 and 31 December 2016 amounting to TRY 1.952.915 has
               been included in purchases row.


               (7) Information on associates (Net):

               a) The reasons behind unconsolidated associates being out of consolidation scope:

               The non-financial investments in associates are accounted for under cost method of accounting since reliable fair values
               cannot be determined.

               b) Information on unconsolidated associates:

                                                                                                                         Bank’s share
                                                                                                                          percentage,                     Bank’s risk
                                                                                               Address             if different-voting                   group share
                  Description                                                           (City/ Country)                percentage (%)                 percentage (%)
               1. Kredi Kayıt Bürosu AŞ(1)                                                      İstanbul                         18,18                         18,18
               2. Bankalararası Kart Merkezi AŞ(2)                                              İstanbul                         18,95                         18,95
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 425 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                          HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Information related to the associates as sorted above:

                                                                                   Income from
                                                                                    marketable    Current
                           Shareholders’ Total fixed                Interest         securities period profit/ Prior period
          Total assets        equity       assets                   income            portfolio      loss       profit/loss                Fair value
1.          342.784          211.006      206.138                     9.294               -        41.206         37.880                        -
2.          117.093           64.965       56.060                     4.658               -        15.953         11.164                        -
(1)

(2)
      The financial data is obtained from 31 December 2018 unaudited financial statements.
      The financial data is obtained from 31 December 2018 audited financial statements.
                                                                                                                                                          423
c) Information on consolidated associates:

                                                                                                              Bank’s share
                                                                                                             percentage, if                 Bank’s risk
                                                                                       Address             different-voting                group share
   Description                                                                  (City/ Country)             percentage (%)              percentage (%)
1. Demir-Halk Bank NV                                                          The Netherlands                        30,00                      30,00
2. Kobi Girişim Sermayesi Yatırım Ortaklığı AŞ                                           Ankara                       31,47                      33,12
3. Türk P ve I Sigorta AŞ                                                               İstanbul                      16,67                      16,67

Information related to the associates as sorted above: (1)

                                                                                   Income from
                                                                                    marketable    Current
                           Shareholders’ Total fixed                Interest         securities period profit/ Prior period
          Total assets         equity      assets                   income            portfolio      loss       profit/loss               Fair value(2)
1.         9.681.102         1.438.489      9.715                   362.583            3.011       84.803         71.048                    415.829
2.           50.811            50.059         83                      4.697               -         1.659          1.208                        -
3.           41.554            12.414        467                      1.563               -         3.891          1.684                        -
(1)
      The financial data is obtained from 31 December 2018 financial statements used in consolidation.
(2)
      Financial information about the fair value of Demir Halkbank NV has been obtained from valuation report as of 31 December 2018.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 426 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Movement of associates:

                                                                                             Current Period
               Balance at the beginning of the period                                              353.138
               Movements during the period                                                         105.584
                 Purchases                                                                              375
                 Bonus shares obtained profit from current year’s share                               3.032
                 Dividends from current year income                                                       -

   424           Sales
                 Transfers
                                                                                                          -
                                                                                                          -
                 Revaluation decrease (-) / increase                                                102.177
                 Impairment Provisions (-)/ Reversals                                                     -
               Balance at the end of the period                                                    458.722
               Capital commitments                                                                        -
               Share percentage at the end of the period (%)                                              -

                                                                                               Prior Period
               Balance at the beginning of the period                                              292.421
               Movements during the period                                                           60.717
                 Purchases                                                                                -
                 Bonus shares obtained profit from current year’s share                                   -
                 Dividends from current year income                                                       -
                 Sales                                                                                    -
                 Transfers                                                                                -
                 Revaluation decrease (-) / increase                                                 60.717
                 Impairment Provisions (-)/ Reversals                                                     -
               Balance at the end of the period                                                    353.138
               Capital commitments                                                                        -
               Share percentage at the end of the period (%)                                              -

               d) Sectorial information and related carrying amounts of associates:

                                                                                               Prior Period
               Banks                                                                               431.547
               Insurance companies                                                                    2.069
               Factoring companies                                                                        -
               Leasing companies                                                                          -
               Financing companies                                                                        -
               Other financial investments                                                           15.754
               Other non- financial investments                                                       9.352
                 Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 427 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                                 HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                              Prior Period
Banks                                                                                                                                             330.548
Insurance companies                                                                                                                                  1.038
Factoring companies                                                                                                                                      -
Leasing companies                                                                                                                                        -
Financing companies                                                                                                                                      -
Other financial investments                                                                                                                         15.232
Other non- financial investments                                                                                                                     6.320

e) Associates quoted to a stock exchange:
                                                                                                                                                                 425
None.

(8) Information on subsidiaries (Net):

a) Information on consolidated subsidiaries (1):

                                         Halk
                                       Yatırım                    Halk         Halk       Halk         Halk          Halk                                 Halk
                                       Menkul                  Hayat ve Gayrimenkul Finansal         Portföy       Banka          Halk   Halkbank       Varlık
                                      Değerler       Halk     Emeklilik      Yatırım Kiralama       Yönetimi         A.D.,   Faktoring        A.D.   Kiralama
                                            AŞ Sigorta AŞ           AŞ Ortaklığı AŞ        AŞ             AŞ       Skopje          AŞ     Beograd          AŞ
CORE CAPITAL
Paid in Capital                        104.000     280.000     412.000       858.000     323.000         26.000   301.922      96.000     213.395         100
Effect of Inflation Adjustment
on Paid in Capital                            -           -           -             -           -             -          -           -           -           -
Share premium                                 -        101            -       49.945            -             -    11.633            -     99.004            -
Reserves                                15.958      23.048      91.617        72.118      13.915          2.152   233.674      10.095     196.454            -
Other Comprehensive Income
according to TAS                         5.310            -           -         2.467           -             -     5.445          10      13.007            -
Profit / Loss                           57.733       7.689     327.843        83.202    (99.668)         10.559    74.086      58.226      17.977         846
Net Profit                              57.733     145.122     305.840         83.202   (112.634)        10.130    54.688       67.679      15.697        837
Prior Period Profit/Loss                      -   (137.433)      22.003             -     12.966            429    19.398      (9.453)       2.280          9
Bonus Shares from Associates,
Subsidiaries and Joint
Ventures not Accounted in
Current Period’s Profit                    750            -           -             -           -             -          -           -           -           -
Current and Prior Periods'
Losses not Covered by
Reserves, and Losses
Accounted under Equity
according to TAS (-)                          -      1.465      19.904              -         95            35        104            -           -           -
Leasehold Improvements (-)                    -           -        263              -           -             -     9.610         186       5.761            -
Intangible Assets (-)                    1.131       3.702        1.792          347       1.277              -     5.881         599      13.251            -
Total Core Capital                    182.620     305.671      809.501     1.065.385    235.875          38.676   611.165     163.546     520.825         946
SUPPLEMENTARY CAPITAL                         -           -           -             -    30.623               -    18.709      20.628       7.639            -
CAPITAL                               182.620     305.671      809.501     1.065.385    266.498          38.676   629.874     184.174     528.464         946
NET AVAILABLE CAPITAL                 182.620     305.671      809.501     1.065.385    266.498          38.676   629.874     184.174     528.464         946

(1)
      The financial data is obtained from 31 December 2018 financial statements used in consolidation.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 428 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               There is no internal capital adequacy assessment approach for the subsidiaries.

               Paid in capital has been indicated as Turkish Lira in articles of incorporation and registered in trade registry.

               Effect of inflation adjustments on paid in capital is the difference caused by the inflation adjustment on shareholders'
               equity items.

               Extraordinary reserves are the status reserves which have been appropriated with the General Assembly decision after
               distributable profit have been transferred to legal reserves.

   426         Legal reserves are the status reserves which have been appropriated from distributable profit in accordance with the
               third clause of first and second paragraph of 466 and 519 articles of Turkish Commercial Code no. 6102.

               b) Unconsolidated subsidiaries, reasons for not consolidating if any and information on total needed shareholder’s equity
               that is subjected to minimum capital requirements:

               The accompanying consolidated financial statements are prepared in accordance with the communiqué on “Preparation
               of Consolidated Financial Statements of Banks” and non-financial subsidiary is not included in the consolidation.

               c) Information on unconsolidated subsidiaries:

                                                                                                                              Bank’s share
                                                                                                                             percentage, if                Bank’s risk
                                                                                                    Address                different-voting               group share
                  Description                                                                (City/ Country)                percentage (%)             percentage (%)
               1. Bileşim Alternatif Dağ. Kan. AŞ(1)                                                 Istanbul                        100,00                    100,00

                                                                                                  Income from
                                                                                                   marketable                 Current
                                       Shareholders’               Total fixed           Interest    securities                 period Prior period
                          Total assets        equity                   assets             income      portfolio           profit / loss profit / loss     Fair value(2)
               1.               63.794       45.333                     8.062               5.157          752                  11.542         7.287           57.146
               (1)
                     The financial information of Bileşim Alternatif Dağ. Kan. AŞ is presented from its financial statements as of 31 December 2018.
               (2)
                     Fair values has been obtained from valuation report as of 31 December 2018
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 429 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




d) Information on consolidated subsidiaries (Net):

                                                                                                             Bank’s share
                                                                                                            percentage, if                 Bank’s risk
                                                                                      Address             different-voting                group share
      Description                                                              (City/ Country)             percentage (%)              percentage (%)
1.    Halk Yatırım Menkul Değerler AŞ                                                  İstanbul                      99,96                      99,96
2.    Halk Sigorta AŞ                                                                  İstanbul                      89,18                      95,32
3.
4.
      Halk Hayat ve Emeklilik AŞ
      Halk Gayrimenkul Yatırım Ortaklığı AŞ(2),(3)
                                                                                       İstanbul
                                                                                       İstanbul
                                                                                                                    100,00
                                                                                                                     79,33
                                                                                                                                               100,00
                                                                                                                                                79,36        427
5.    Halk Finansal Kiralama AŞ                                                        İstanbul                     100,00                     100,00
6.    Halk Portföy Yönetimi AŞ                                                         İstanbul                      75,00                      99,99
7.    Halk Banka AD, Skopje                                                         Macedonia                        99,16                      99,16
8.    Halk Faktoring AŞ                                                                İstanbul                      97,50                     100,00
9.    Halkbank A.D. Beograd                                                              Serbia                     100,00                     100,00
10.   Halk Varlık Kiralama AŞ                                                          İstanbul                     100,00                     100,00

Information related to the subsidiaries as sorted above (1):

                                                                                  Income from
                                                                                   marketable    Current
                         Shareholders’ Total fixed                Interest          securities period profit Prior period
       Total assets          equity      assets                   income             portfolio    / loss     profit / loss Fair value(4)
1.       309.844            183.751       3.142                   118.785             3.241       57.733        29.035       227.603
2.      2.346.676           309.373       5.704                   241.162             37.762     145.122        66.061       492.895
3.      1.383.320           811.556       3.781                   228.028             41.857     305.840       224.197      1.525.529
4.      1.393.185          1.041.543    654.284                     5.235                -        83.202        40.638       432.290
5.      3.403.045           237.152       1.814                   272.282                -      (112.634)       55.443       469.553
6.        40.773             38.676        417                      6.305              203        10.130        55.443        39.828
7.      4.435.108           626.656      83.242                   167.301             14.458      54.688        34.363       580.857
8.      1.419.707           164.331       1.427                   328.215                -        67.679        32.041       138.296
9.      2.762.352           539.837      54.404                    93.764             12.086      15.697         6.244       406.512
10.      941.061              946           -                         -                  -         837             9           1.800
(1)
    The financial data is obtained from 31 December 2018 financial statements used in consolidation.
(2)
    Halk Gayrimenkul Yatırım Ortaklığı A.Ş is valued at stock price.
(3)
   The Parent Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ was privatized by a public offering on 22 February 2013 and the shares are traded on
the Borsa Istanbul AŞ.
(4)
    Fair values of subsidiaries have been obtained from valuation reports of the subsidiaries as of 31 December 2018.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 430 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (8) Movement of the subsidiaries:

                                                                                                                                                            Current Period
               Balance at the beginning of the period (before elimination)                                                                                        3.626.708
               Movements during the period                                                                                                                          705.773
                 Purchases(1)(2)(3)                                                                                                                                  310.098
                 Bonus shares obtained profit from current year’s share                                                                                              266.211
                 Dividends from current year income                                                                                                                        -

   428           Sales
                 Transfer(4)
                                                                                                                                                                           -
                                                                                                                                                                    (39.375)
                 Revaluation increase                                                                                                                                236.002
                 Reversals / Provisions(-) for impairment                                                                                                          (161.627)
                 Currency Differences on Valuation of Foreign Subsidiaries                                                                                            94.464
               Share capital elimination of subsidiaries                                                                                                        (4.275.335)
               Balance at the end of the period                                                                                                                      57.146
               Capital commitments                                                                                                                                         -
               Share percentage at the end of the period (%)                                                                                                               -
               (1)
                   Between 1 January – 31 December 2018, The Bank paid TRY 202.726 for 0,11% shares of Halkbank A.D. Beograd, and increased its shares to 100%.
               (2)
                   Between 1 January – 31 December 2018, The Bank paid TRY 53.864 for 0,13% shares of Halkbank A.D. Skopje , which is located in Macedonia and
               increased its shares to 99,16%.
               (3)
                   In the period of 31 December 2018, The Bank paid TRY 53.508 for shares of Halk Sigorta A.Ş.
               (4)
                   The bank reclassified its shares of Halk portföy Yönetimi A.Ş., which was classified as subsidiary in prior period, under the assets held for sale and
               discontinued operations in the balance sheet.


                                                                                                                                                               Prior Period
               Balance at the beginning of the period(before elimination)                                                                                         2.877.824
               Movements during the period                                                                                                                          748.884
                 Purchases(1)                                                                                                                                         14.994
                 Bonus shares obtained profit from current year’s share                                                                                             230.201
                 Dividends from current year income                                                                                                                        -
                 Sales                                                                                                                                                     -
                 Transfer                                                                                                                                                  -
                 Revaluation increase                                                                                                                               317.235
                 Reversals / Provisions(-) for impairment                                                                                                             27.562
                 Currency Differences on Valuation of Foreign Subsidiaries                                                                                          158.892
               Share capital elimination of subsidiaries                                                                                                        (3.574.530)
               Balance at the end of the period                                                                                                                      52.178
               Capital commitments                                                                                                                                         -
               Share percentage at the end of the period (%)                                                                                                               -
               (1)
                   As of 31 December 2017, The Parent Bank paid TRY 14.894 for 17,42% shares of Halkbank A.D. Beograd, which is located in Serbia, and increased its
               shares to 99,89%.
              Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 431 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




e) Sectorial information on subsidiaries and the related carrying amounts:

                                                                                                                                        Current Period
Banks                                                                                                                                          987.369
Insurance companies                                                                                                                          2.018.424
Factoring companies                                                                                                                            138.296
Leasing companies                                                                                                                              469.553
Financing companies                                                                                                                                  -
Other financial subsidiaries
Other non-financial subsidiaries
                                                                                                                                               661.693
                                                                                                                                                57.146
                                                                                                                                                              429
                                                                                                                                           Prior Period
Banks                                                                                                                                           536.971
Insurance companies                                                                                                                           1.639.499
Factoring companies                                                                                                                             123.683
Leasing companies                                                                                                                               474.507
Financing companies                                                                                                                                   -
Other financial subsidiaries                                                                                                                    799.870
Other non-financial subsidiaries                                                                                                                 52.178

f) Subsidiaries quoted in the stock exchange:

                                                                                                           Current Period                  Prior Period
Quoted to domestic stock(1), (2)                                                                                 925.185                       993.228
Quoted foreign stock exchange                                                                                           -                             -
(1)
   In accordance with the Capital Markets Board’s “Communiqué on Obtaining Registration of Shares and Sale of Shares", Series I, No. 40; the shares of Halk
Sigorta AŞ are traded on the Borsa İstanbul AŞ Free Trading Platform. The fair value of Halk Sigorta AŞ was determined by the valuation report prepared by
an independent valuation company since Halk Sigorta AŞ does not have transaction depth on the Borsa İstanbul AŞ.
(2)
    The Banks’ subsidiary Halk Gayrimenkul Yatırım Ortaklığı AŞ has privatized by a public offering on 22 February 2013 and the shares are traded on the
Borsa Istanbul AŞ.


(9) Information on jointly controlled entities (joint ventures):

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 432 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (10) Information on finance lease receivables (Net):

               a) Maturity structure of investments on financial lease:

                                                                                                       Current Period
                                                                                                  Gross                  Net
               Less than 1 year                                                               1.285.510            1.020.557
               Between 1-4 years                                                              1.830.927            1.420.539

   430         More than 4 years
               Total
                                                                                                648.917
                                                                                              3.765.354
                                                                                                                     472.097
                                                                                                                  2.913.193

                                                                                                          Prior Period
                                                                                                  Gross                   Net
               Less than 1 year                                                                 958.715               798.268
               Between 1-4 years                                                              1.756.371             1.446.211
               More than 4 years                                                                452.146               426.774
               Total                                                                          3.167.232             2.671.253

               b) Information on gross investments of financial lease:

                                                                                                               Current Period
               Gross financial lease investment                                                                     3.765.354
               Unearned revenues from financial lease                                                               (852.161)
               Total                                                                                               2.913.193

                                                                                                                  Prior Period
               Gross financial lease investment                                                                      3.167.232
               Unearned revenues from financial lease                                                                (495.979)
               Total                                                                                                2.671.253

               c) Information on receivables from non- performing loans of financial lease:

                                                                                                               Current Period
               Financial lease receivables with limited collectability                                                265.322
               Financial lease receivables with doubtful collectability                                                 5.280
               Uncollectible financial lease receivables                                                              303.801
               Provisions                                                                                           (406.329)
               Total                                                                                                 168.074

                                                                                                                  Prior Period
               Financial lease receivables with limited collectability                                                   6.158
               Financial lease receivables with doubtful collectability                                                 14.353
               Uncollectible financial lease receivables                                                               282.817
               Specific provisions                                                                                   (226.693)
               Total                                                                                                    76.635
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 433 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(11) Information on derivative financial assets for hedging purposes:

None.

(12) Information on tangible assets:

The fair value of tangible assets are determined by its equivalence value method. Fair value measurement of investment
properties which fair values are determined by equivalence value method, are classified as Level 2.

                                        Balance at
                                     the end of the   Current Year   Revaluation   Current Year
                                                                                                                Balance at
                                                                                                             the end of the
                                                                                                                              431
Current Period                         prior period      Additions      Increase     Disposals    Transfer          period
Cost
  Immovable                              2.822.273        133.410       230.173         11.929           -       3.173.927
  Tangible assets purchased
  through financial lease                   26.581             94              -         1.373           -          25.302
  Office machines                          641.336        205.083              -        80.908           -         765.511
  Fixed assets obtained due to
  non-performing loans                    743.605         674.609             -        181.237      4.753       1.241.730
  Lease hold improvements costs           155.704          45.999             -            290          -         201.413
  Other                                   328.707          31.881             -         23.449      2.574         339.713
Total Cost                              4.718.206       1.091.076       230.173        299.186      7.327       5.747.596
Accumulated depreciation (-)
  Immovable                                204.479         18.088        12.463            781           -         234.249
  Tangible assets purchased
  through financial lease                   25.893            228              -         1.390           -          24.731
  Office machines                          369.711        111.537              -        28.343           -         452.905
  Fixed assets obtained due to
  non-performing loans                     16.224           8.141             -          5.259           -         19.106
  Lease hold improvements costs            91.269          29.362             -          1.676           -        118.955
  Other                                   245.165          23.199             -         22.598           -        245.766
Total Accumulated Depreciation            952.741         190.555        12.463         60.047           -      1.095.712
Provision for impairment (-)
  Immovable                                  4.248               -          386               -         --           4.634
  Fixed assets obtained due to
  non-performing loans                      9.617               -             -          2.253          --          7.364
Total provision for impairment (-)         13.865               -           386          2.253          --         11.998
Net Book Value                          3.751.600         900.521       217.324        236.886      7.327       4.639.886
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 434 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                            Balance at                                                                         Balance
                                                         the end of the    Current Year      Revaluation   Current Year                      at the end
               Prior Period                                prior period       Additions         Increase     Disposals      Transfer      of the period
               Cost
                 Immovable                                   2.498.692              89.452      288.145         54.016                -      2.822.273
                 Tangible assets purchased through
                 financial lease                                26.796                4                -           219                -         26.581
                 Office machines                               498.526          169.512                -        26.702                -        641.336
                 Fixed assets obtained due to non-per-
   432           forming loans
                 Lease hold improvements costs
                                                              648.547
                                                              155.871
                                                                               239.184
                                                                                25.965
                                                                                                      -
                                                                                                      -
                                                                                                               144.126
                                                                                                                26.132
                                                                                                                                     -
                                                                                                                                     -
                                                                                                                                              743.605
                                                                                                                                              155.704
                 Other                                        313.851           25.501                -          8.616         (2.029)        328.707
               Total Cost                                   4.142.283          549.618          288.145        259.811        (2.029)       4.718.206
               Accumulated depreciation (-)
                 Immovable                                     194.651              14.993         6.392        11.557                -        204.479
                 Tangible assets purchased through
                 financial lease                                25.896                  87             -            90                -         25.893
                 Office machines                               301.662              75.856             -         7.807                -        369.711
                 Fixed assets obtained due to non-
                 performing loans                              17.408            6.180                -          7.364                -        16.224
                 Lease hold improvements costs                 83.484           29.431                -         21.646                -        91.269
                 Other                                        235.356           17.275                -          7.466                -       245.165
               Total accumulated depreciation                 858.457          143.822            6.392         55.930                -       952.741
               Provision for impairment (-)
                 Immovable                                       5.817                397              -         1.966                -          4.248
                 Fixed assets obtained due to non-
                 performing loans                              11.025              988                -          2.396              -           9.617
               Total provision for impairment (-)              16.842            1.385                -          4.362              -          13.865
               Net Book Value                               3.266.984          404.411          281.753        199.519        (2.029)       3.751.600

               (13) Information on other intangible assets:

                                                                    Balance at                                                                 Balance
                                                                 the end of the        Current Year    Current Year                          at the end
               Current Period                                      prior period           Additions      Disposals        Transfers       of the period
               Cost:
                 Other intangible assets                                  288.907            71.536           1.396               -           359.047
               Total Cost                                                 288.907            71.536           1.396               -           359.047

               Accumulated Depreciation (-)
                 Other intangible assets                                  145.812            57.193          27.369               -           175.636
               Total Accumulated Depreciation                             145.812            57.193          27.369               -           175.636

               Net Book Value                                             143.095            14.343        (25.973)               -           183.411
            Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 435 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                           HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                   Balance                                                      Balance
                                              at the end of   Current Year   Current Year                     at the end
Prior Period                               the prior period      Additions     Disposals    Transfers      of the period
Cost:
  Other intangible assets                         208.925          87.084          7.102            -          288.907
Total Cost                                        208.925          87.084          7.102            -          288.907

Accumulated Depreciation (-)
  Other intangible assets                          93.696          52.343            227            -          145.812
Total Accumulated Depreciation                     93.696          52.343            227            -          145.812     433
Net Book Value                                    115.229          34.741          6.875            -          143.095

(14) Information on investment property:

                                                                                                        Current Period
Cost
  Opening Balance                                                                                             988.280
  Acquisitions                                                                                                 74.894
  Transfer                                                                                                          -
  Disposals                                                                                                     6.116
  Impairment Provisions                                                                                             -
Ending Balance                                                                                              1.057.058
Accumulated Depreciation (-)
  Opening Balance
  Amortization Charge (-)                                                                                       77.902
  Additions                                                                                                      5.835
  Disposals (-)                                                                                                      -
  Impairment Provisions                                                                                             80
  Transfer                                                                                                           -
Total Accumulated Depreciation (-)                                                                              83.657

Net Book Value                                                                                                973.401
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 436 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                     Prior Period
               Cost
                 Opening Balance                                                                         934.058
                 Acquisitions                                                                             55.273
                 Transfer                                                                                   (407)
                 Disposals                                                                                    644
                 Impairment Provisions                                                                          -
               Ending Balance                                                                            988.280
   434         Accumulated Depreciation (-)
                 Opening Balance
                 Amortization Charge (-)                                                                  69.942
                 Additions                                                                                 8.392
                 Disposals (-)                                                                                 25
                 Impairment Provisions                                                                          -
                 Transfer                                                                                   (407)
               Total Accumulated Depreciation (-)                                                         77.902

               Net Book Value                                                                            910.378

               (15) Information on tax assets:

               Please refer to Section 5, explanations related to the liabilities footnote (10).

               (16) Information on assets held for sale and held from discontinued operations:

                                                                                                   Current Period
               Cost                                                                                         9.593
               Accumulated Depreciation (-)                                                                     -
               Net book value                                                                               9.593

               Opening Balance                                                                               790
                 Transfer (net)                                                                            8.907
                 Disposals (net) (-)                                                                         104
                 Additions                                                                                     -
                 Impairment (-)                                                                                -
                 Depreciation (-)*                                                                             -
               Closing net book value                                                                      9.593
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 437 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                        HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Within the context of the existing loan agreements, all creditors including the Bank have reached an agreement
on restructuring the loans granted to Ojer Telekomünikasyon A.Ş. (OTAŞ) who is the main shareholder of Türk
Telekomünikasyon A.Ş. (Türk Telekom) and it is contemplated that Türk Telekom’s number of 192,500,000,000 A group
shares owned by OTAŞ, representing 55% of its issued share capital have been pledged as a guarantee for the existing
facilities would be taken over by a special purpose entity which is incorporated or will be incorporated in the Turkish
Republic, and owned by directly or indirectly all creditors. As per the agreed structure, it is agreed on the corresponding
agreements, completed all required corporate and administrative permissions and the transaction is concluded by
a transfer of the aforementioned shares to the special purpose entity incorporated in the Turkish Republic owned by
directly or indirectly all creditors. In this regard, the Group owned 3,6562 % of the founded special purpose entity and the
related investment is considered within the scope of TFRS 5 “Assets Held for Sale and Discontinued Operations”.
                                                                                                                                                        435
Parent Bank’s subsidiary Halk Portföy Yönetimi A.Ş. is going to be merged with Ziraat Portföy Yönetimi A.Ş. by acquisition.
The merger value of Halk Portföy Yönetimi A.Ş. has been determined as TRY 52,500 in the "Valuation Report" for the
shares held by the Bank and its subsidiaries. The Bank's carrying value of the shares are TRY 39.375.

                                                                                                                                         Prior Period
Cost                                                                                                                                             790
Accumulated Depreciation (-)(1)                                                                                                                     -
Net Book Value                                                                                                                                   790

Opening Balance                                                                                                                                1.537
  Acquisitions (Transfers) (Net)                                                                                                                   -
  Disposals (-) (Net)                                                                                                                            747
  Revaluation Increase                                                                                                                             -
  Impairment Charge / Cancellation(-)                                                                                                              -
  Amortization Charge (-)                                                                                                                          -
Net Book Value                                                                                                                                   790
(1)
      Accumulated depreciation is attributable to the recoverable amounts which are classified as held for sale in the current period.


(17) Information on other assets:

Other assets balance in the balance sheet amounts to TRY 5.501.323 and does not exceed 10% of the balance sheet total
(31 December 2017: TRY 3.026.257).
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 438 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               II. EXPLANATIONS AND NOTES RELATED TO THE LIABILITIES

               (1) Information on maturity structure of deposits / funds collected:

               a) For deposit / funds collected banks:

               Current period:

                                                         7 day call        Up to        1-3           3-6      6 months        1 year   Cumulative

   436         Saving deposits
                                             Demand
                                            6.742.223
                                                          accounts
                                                                  -
                                                                        1 month
                                                                       1.948.028
                                                                                     months
                                                                                   45.655.985
                                                                                                   months
                                                                                                 4.207.981
                                                                                                                   year
                                                                                                               2.061.570
                                                                                                                             and over
                                                                                                                              792.495
                                                                                                                                          deposits
                                                                                                                                           101.935
                                                                                                                                                          Total
                                                                                                                                                     61.510.217
               Foreign currency deposits   13.897.192             -    8.911.804   53.784.069    7.669.456     3.401.033    6.795.722       11.268   94.470.544
                 Residents in Turkey       11.003.321             -    6.712.391   50.232.576     6.849.844     1.790.411   3.681.216       10.784   80.280.543
                 Residents abroad            2.893.871            -    2.199.413    3.551.493      819.612      1.610.622   3.114.506         484    14.190.001
               Public sector deposits       2.920.272             -    2.293.652    3.890.644    1.257.655     1.186.540       16.715            -   11.565.478
               Commercial inst. deposits    4.990.202             -   10.054.017   17.863.020    2.147.885     1.479.210      277.424            -   36.811.758
               Other inst. deposits           736.010             -      344.876    5.478.120    2.459.517     2.055.496      571.269            -   11.645.288
               Precious metals              3.132.484             -        1.446     353.335        16.328        22.150       32.098            -    3.557.841
               Interbank deposits          20.673.730             -      952.694    9.035.768      179.870        38.214      138.118            -   31.018.394
                 CBRT                                -            -            -            -             -             -           -            -            -
                 Domestic banks               116.071             -      370.152    6.526.936       17.765         4.116        6.247            -    7.041.287
                 Foreign banks             20.064.688             -      107.566    2.190.002        2.860        34.098      131.871            -   22.531.085
                 Participation banks          492.971             -      474.976      318.830      159.245              -           -            -    1.446.022
               Total                       53.092.113             -   24.506.517 136.060.941    17.938.692    10.244.213    8.623.841     113.203 250.579.520

               Prior period:

                                                         7 day call        Up to        1-3           3-6      6 months        1 year   Cumulative
                                             Demand       accounts      1 month      months        months          year      and over     deposits        Total
               Saving deposits              6.767.610             -      758.785   39.992.067    1.734.753       459.667      537.645      104.662   50.355.189
               Foreign currency deposits    9.021.857             -    3.937.904   37.510.134    3.612.492     3.755.042    4.983.103       10.866   62.831.398
                 Residents in Turkey         6.816.699            -    3.464.401   34.802.545     3.232.691     2.913.211   2.590.680       10.511   53.830.738
                 Residents abroad            2.205.158            -      473.503    2.707.589      379.801       841.831    2.392.423         355     9.000.660
               Public sector deposits       2.100.039             -    2.541.047    4.614.515      426.883     4.138.990       53.204            -   13.874.678
               Commercial inst. deposits    5.235.492             -    5.853.719   19.976.270    1.714.801     2.288.182      267.237            -   35.335.701
               Other inst. deposits           571.038             -    1.134.603    6.514.654      675.153       820.826       20.045            -    9.736.319
               Precious metals              1.821.711             -         246       82.140         4.392         4.069       10.080            -    1.922.638
               Interbank deposits           3.813.689             -    3.863.659   11.192.988       74.936        24.560      244.866            -   19.214.698
                 CBRT                                -            -            -            -             -             -           -            -            -
                 Domestic banks                41.021             -    1.531.378    6.900.085        6.559         9.579            -            -    8.488.622
                 Foreign banks              3.763.920             -    1.974.804    3.930.882       68.377        14.981      167.973            -    9.920.937
                 Participation banks            8.748             -      357.477      362.021             -             -      76.893            -      805.139
               Total                       29.331.436             -   18.089.963 119.882.768     8.243.410    11.491.336    6.116.180     115.528 193.270.621
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 439 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Information on saving deposits in the scope of Saving Deposits Insurance Fund:

b.1.Amounts exceeding insurance limit:

b.1.1. Saving deposits under the guarantee of deposit insurance and exceeding the insurance limit:

                                                                               Under the guarantee          Exceeding the
Saving deposits                                                                          insurance         insurance limit
                                                                                    Current Period         Current Period
Saving deposits                                                                         29.259.703             32.011.973       437
Foreign currency saving deposits                                                        12.245.300             32.691.865
Other deposits in the form of saving deposits                                                    -                       -
Foreign branches’ deposits under foreign authorities' insurance                            349.453                       -
Off-shore banking regions’ deposits under foreign authorities' insurance                         -                       -

                                                                               Under the guarantee          Exceeding the
Saving deposits                                                                          insurance         insurance limit
                                                                                       Prior Period           Prior Period
Saving deposits                                                                         25.612.387             24.595.796
Foreign currency saving deposits                                                          9.203.420            19.607.544
Other deposits in the form of saving deposits                                                     -                      -
Foreign branches’ deposits under foreign authorities' insurance                             211.478                      -
Off-shore banking regions’ deposits under foreign authorities' insurance                          -                      -

b.1.2. Saving deposits at foreign branches are excluded from the scope of Saving Deposits Insurance Fund according to
the related legislation, and are subject to insurance of foreign authorities in compliance with the foreign legislations.

c) Saving deposits which are not under the guarantee of deposit insurance fund:

                                                                                                            Current Period
Foreign branches’ saving deposits and other accounts                                                              215.452
Deposits and other accounts belonging to dominant partners as well as their fathers, mothers,
spouses and children under their custody                                                                                    -
Deposits and other accounts belonging to the chairman and members of the board of directors,
general managers and deputy general managers as well as their fathers, mothers, spouses and
children under their custody                                                                                          6.165
Deposits and other accounts covered by assets generated through the offenses mentioned in
Article 282 of the Turkish Penal Code No.5237 and dated 26.9.2004                                                           -
Deposits in the banks to be engaged exclusively in offshore banking in Turkey                                               -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 440 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                 Prior Period
               Foreign branches’ saving deposits and other accounts                                                                  143.237
               Deposits and other accounts belonging to dominant partners as well as their fathers, mothers,
               spouses and children under their custody                                                                                       -
               Deposits and other accounts belonging to the chairman and members of the board of directors,
               general managers and deputy general managers as well as their fathers, mothers, spouses and
               children under their custody                                                                                               4.045
               Deposits and other accounts covered by assets generated through the offenses mentioned in

   438         Article 282 of the Turkish Penal Code No.5237 and dated 26.9.2004
               Deposits in the banks to be engaged exclusively in offshore banking in Turkey
                                                                                                                                              -
                                                                                                                                              -

               (2) Information on derivative financial liabilities held for trading:

               Negative differences table related to the derivative financial liabilities held-for-trading:

                                                                                                                      Current Period
                                                                                                                   TRY                   FC
               Forward transactions                                                                                  -               98.283
               Swap transactions                                                                                     -             302.066
               Future transactions                                                                                   -                    -
               Options                                                                                              16                9.974
               Other                                                                                                 -                    -
               Total                                                                                                16             410.323

                                                                                                                         Prior Period
                                                                                                                   TRY                       FC
               Forward transactions                                                                                  -                   88.977
               Swap transactions                                                                                     -                   61.405
               Future transactions                                                                                   -                        -
               Options                                                                                             146                      145
               Other                                                                                                 -                        -
               Total                                                                                               146                  150.527
               (3)
                     Information on funds borrowed:

               a) Information on funds borrowed:

                                                                                                                       Current Period
                                                                                                                    TRY                   FC
               Funds borrowed from CBRT                                                                               -                    -
               Domestic banks and institutions                                                                1.116.624            2.396.533
               Foreign banks, institutions and funds                                                            170.000          11.591.323
               Total                                                                                          1.286.624          13.987.856
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 441 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                        Prior Period
                                                                                                  TRY                   FC
Funds borrowed from CBRT                                                                            -                    -
Domestic banks and institutions                                                             1.008.709            2.680.627
Foreign banks, institutions and funds                                                         428.152           15.940.996
Total                                                                                       1.436.861           18.621.623

b) Maturity structure of funds borrowed:

                                                                                                     Current Period
                                                                                                                             439
                                                                                                  TRY                   FC
Short-term                                                                                  1.285.939            2.666.516
Medium and long-term                                                                              685          11.321.340
Total                                                                                       1.286.624          13.987.856

                                                                                                        Prior Period
                                                                                                  TRY                   FC
Short-term                                                                                  1.261.518            5.789.308
Medium and long-term                                                                          175.343           12.832.315
Total                                                                                       1.436.861           18.621.623

c) Additional disclosures related to the concentrations of the Group’s major liabilities:

Concentrations, fund providing customers, sector groups and other criteria where risk concentration is observed:

Main liability of the Group is deposits, which is composed of 24,55% of saving deposits and 37,70% of foreign currency
deposits. In order to fulfill the short term liquidity requirements, the Bank borrows loans from interbank money markets.
The Group can borrow loans from overseas institutions especially to be used in the financing of consumer loans. There
are funds obtained from the Ministry of Industry and Trade especially for constructing small industrial estates and
organized industrial estates.

The Group’s 48,50% of bank deposits and 44,65% of other deposits consist of foreign currency deposits.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 442 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (4) Marketable securities issued (Net):

                                                                                                                  Current period
                                                                                                               TRY                  FC
               Bonds                                                                                     2.164.993                   -
               Asset Back Securities                                                                     1.951.469                   -
               Treasury Bills                                                                              204.912          12.024.839
               Total                                                                                     4.321.374          12.024.839

   440                                                                                                               Prior period
                                                                                                               TRY                     FC
               Bonds                                                                                     3.280.789                      -
               Asset Back Securities                                                                       100.436                      -
               Treasury Bills                                                                                    -              8.640.905
               Total                                                                                     3.381.225              8.640.905

               (5) Explanations to the funds:

               Funds are granted as loans in conformity with the protocols between the Parent Bank and fund owner ministry or
               institutions. These funds include funds from the Ministry of Industry and Trade, Treasury Natural Disasters Credit Fund,
               Under Secretariat of Treasury and Foreign Trade Funds, Turkish Treasury Incentive Certificated SMEs Credit Fund,
               Housing Development Administration Fund and other funds.

               a) Maturity structure of funds:

                                                                     Current Period
                                        Short Term                                                    Long Term
                                          1.080                                                       2.873.041

                                                                      Prior Period
                                        Short Term                                                    Long Term
                                          1.213                                                       2.723.421

               (6) Information on other liabilities:

               Other liabilities balance does not exceed 10% of the balance sheet total. (31 December 2017: Other liabilities balance does
               not exceed 10% of the balance sheet total).

               (7) Information on finance lease payables (Net):

               a) The general explanations on criteria used in determining installments of financial lease agreements, renewal and
               purchasing options and restrictions in the agreements that create significant obligations to the Bank:

               In the financial lease agreements, installments are based on useful life, usage periods and provisions of the TAS.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 443 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Explanation on finance lease payables:

                                                                                                   Current period
                                                                                              Gross                     Net
Less than 1 year                                                                                  -                       -
Between 1-4 years                                                                               116                      85
More than 4 years                                                                                 -                       -
Total                                                                                           116                      85

                                                                                                      Prior period
                                                                                                                              441
                                                                                              Gross                     Net
Less than 1 year                                                                                  -                       -
Between 1-4 years                                                                                 -                       -
More than 4 years                                                                                 -                       -
Total                                                                                             -                       -

c) Explanations regarding operational leases:

The operational leasing agreements are signed for some branches. The agreements are prepared annually and annual
rents are paid in advance and recorded as prepaid expense in “Other Assets”. The Group does not have any commitments
arising on the existing operational lease agreements.

(8) Information on derivative financial liabilities for hedging purposes:

None.

(9) Explanations on provisions:

a) Information on general provisions:

As of the current period, provisions for expected losses for the first and the second stage loans related with TFRS 9 are
explained in Section 5, explanations related to the assets footnote (5-b).

                                                                                                              Prior Period
General provision                                                                                                2.317.157
Provisions for first group loans and receivables                                                                 2.080.595
Provisions for second group loans and receivables                                                                  105.114
Provisions for non-cash loans                                                                                      131.448
Other                                                                                                                    -

b) Foreign exchange loss provisions on the foreign currency indexed loans and finance lease receivables:

None. (31 December 2017: TRY 1.923).

c) Specific provisions provided for unindemnified non-cash loans:

As of 31 December 2018, the Group’s specific provision for unindemnified non-cash loans balance is TRY 169.431
(31 December 2017: TRY 123.060).
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 444 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               d) Information on other provisions:

               Total other provision balance amounting to TRY 1.025.015 (31 December 2017: TRY 351.688) consists of TRY 169.431
               (31 December 2018: TRY 123.060) for specific provisions for unindemnified non cash loans, TRY 169.431for expected loss
               amount for non cash loans, TRY 129.210 (31 December 2017: TRY 110.968) for legal cases filed against the Group , TRY
               451.000 (31 December 2017: TRY 17.000) general provision for the possible result of the negative circumstances which
               may arise from any changes in the economy or market conditions and TRY 77.216 (31 December 2017: TRY 100.660) of
               other provisions.


   442         e) Movement of employee termination benefits:

               Severance indemnity provision as of 31 December 2018 is calculated by an independent company by using the actuarial
               conjectures. The amount calculated for the employee termination benefits as a result of the actuarial valuation according
               to TAS 19, is as follows;

                                                                                                   Current Period           Prior Period
               Inflation Rate                                                                             12,00%                   8,90%
               Discount Rate                                                                              16,30%                 12,30%
               Estimated Real Wage Growth Rate                                                            12,20%                   9,10%

               Calculated amounts as a result of actuarial conjectures are as follows:

                                                                                                   Current Period           Prior Period
               As of January 1                                                                           471.506                405.116
               Charge for the year                                                                         46.834                 39.745
               Interest Expense                                                                            57.289                 44.640
               Actuarial gain/loss                                                                       (24.210)                 11.258
               Prior period service cost composed current period                                              760                     52
               Payment/The limitation of benefits/ Loss ( Gain) therefore discharge                         3.288                  8.229
               Benefits paid within the period(-)                                                        (35.642)               (37.534)
               Total                                                                                     519.825                471.506

               f) Liabilities for employee benefits:

               As of 31 December 2018, unused vacation accruals are TRY 107.557, personnel dividend provision is TRY 278.959,
               severance indemnity provision for Group personnel is TRY 519.825 and severance indemnity provision for outsourcing
               firms is TRY 20.277. (31 December 2017: TRY 161.876 for unused vacation accruals; TRY 471.506 for severance indemnity
               provision for Group personnel; TRY 17.553 for severance indemnity provision for outsources; TRY 209.505 for personnel
               dividend provision).

               The Group’s accounts for actuarial gains / losses under equity commencing from 1 January 2013.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 445 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




g) Liabilities arising from retirement benefits:

g.1 Liabilities of pension funds founded as per the Social Security Institution:

None.

g.2. Liabilities resulting from all kinds of pension funds, foundations etc. which provide post-retirement benefits for the
employees:

Based on the results of the actuarial reports prepared as of 31 December 2018, it was determined that there is no
technical deficit for Türkiye Halk Bankası AŞ Emekli Sandığı and T.C. Ziraat Bankası ve Türkiye Halk Bankası Çalışanları        443
Emekli Sandığı Vakfı.

The above mentioned actuarial review, which was made in accordance with the principles of the related law, measures
the present value of the liability as of 31 December 2018, in other words; it measures the amount to be paid to the Social
Security Institution by the Bank. Actuarial assumptions used in the calculation are given below.

Assumptions                                                                            Current Period           Prior Period
Discount Rate                                                                                   %9,8                   %9,8
                                                                                            CSO 1980               CSO 1980
Mortality Rate                                                                           woman/man              woman/man

Some of the Bank’s personnel are the members of T. Halk Bankası Çalışanları Emekli Sandığı Vakfı, (“Fund”) which was
established by 20th provisional article of Social Security Law Act numbered 506. As of 31 December 2018 the number of
personnel who benefit from the Fund is 36.012 (31 December 2017: TRY 34.631).

Below table shows the present values of premiums and salary payments as of 31 December 2018, by taking into account
the health expenses within the Social Security Institution limits.

Transferable Pension and Medical Benefits:                                             Current Period            Prior Period
Net Present Value of Total Liabilities Other Than Health                                   (2.561.914)            (1.938.100)
Net Present Value of Long Term Insurance Line Premiums                                       2.944.078              2.167.717
Net Present Value of Total Liabilities Other Than Health                                      382.164                229.617
Net Present Value of Health Liabilities                                                      (538.003)              (435.970)
Net Present Value of Health Premiums                                                         1.839.474              1.354.206
Net Present Value of Health Liabilities                                                     1.301.471                918.236

Pension Fund Assets                                                                         2.469.532              1.911.745
General Administration Expenses (1%)                                                          (30.999)               (23.741)
Amount of Actuarial and Technical Deficit                                                   4.122.168              3.035.857
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 446 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               Plan assets are comprised as follows:

               Total Assets                                                                           Current Period            Prior Period
               Banks                                                                                       1.386.529               1.104.186
               Marketable Securities                                                                         908.197                 644.310
               Property and Equipment                                                                        112.560                 126.403
               Other                                                                                          62.246                  36.846
               Total                                                                                      2.469.532               1.911.745

   444         On the other hand, after the transfer, the currently paid health benefits will be revised within the framework of the Social
               Security Institution legislation and related regulations.

               The sensitivity analysis of defined benefit obligation of excess liabilities and retirement indemnities are as follows:

               Change in Assumptions (%)
               Assumptions                            Pension Benefits         Death Benefits       Medical Benefits                        Total
               Discount rate+1%                                <(0,1%)                (18,0%)                (18,2%)                     (18,2%)
               Discount rate -1%                                  0,1%                  24,2%                  24,6%                       24,6%
               Inflation rate +1%                                 0,1%                  24,5%                  30,8%                       30,7%
               Inflation rate -1%                              <(0,1%)                (18,3%)                (21,7%)                     (21,6%)

               h) Insurance Technical Provisions (Net):

                                                                                                                              Current period
               Life-Mathematical Provisions                                                                                          352.187
               Provisions for unearned premium claims                                                                                649.756
               Provision for outstanding claims                                                                                    1.195.081
               Provisions for unexpired risk reserves                                                                                 17.019
               Other                                                                                                                   1.110
               Total                                                                                                              2.215.153

                                                                                                                                Prior period
               Life-Mathematical Provisions                                                                                         330.550
               Provisions for unearned premium claims                                                                               538.485
               Provision for outstanding claims                                                                                     932.912
               Provisions for unexpired risk reserves                                                                                  8.739
               Other                                                                                                                     118
               Total                                                                                                              1.810.804

               (10) Explanations related to tax liabilities:

               a) Information on current tax liability:

               a.1. Information on tax provision:

               As of 31 December 2018, the Group’s corporate tax payable is amounting to TRY 44.287 and accounted for under
               corporate tax provision at the related date. (31 December 2017: TRY 175.402)
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 447 of 476



Türkiye Halk Bankası A.Ş.




                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




a.2. Information on taxes payable:

                                                                              Current Period
Corporate tax payable                                                                 44.287
Income on securities tax                                                            419.083
Property income tax                                                                    1.879
Banking and insurance transactions tax (BITT)                                       188.173
Foreign exchange transactions tax                                                         13
Value added tax payable
Other
                                                                                       6.176
                                                                                      42.338
                                                                                               445
Total                                                                               701.949

                                                                                Prior Period
Corporate tax payable                                                               175.402
Income on securities tax                                                            328.175
Property income tax                                                                    1.570
Banking and insurance transactions tax (BITT)                                       108.669
Foreign exchange transactions tax                                                         21
Value added tax payable                                                                4.727
Other                                                                                 31.718
Total                                                                               650.282

a.3. Information on premiums:

                                                                              Current Period
Social insurance premiums-employee                                                       740
Social insurance premiums-employer                                                     1.329
Bank social aid pension fund premium-employee                                         12.674
Bank social aid pension fund premium-employer                                         17.609
Pension fund membership fees-employee and provisions-employee                              -
Pension fund membership fees-employer and provisions-employer                              -
Unemployment insurance-employee                                                          973
Unemployment insurance-employer                                                        1.933
Other                                                                                    465
Total                                                                                35.723
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 448 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                                                             Prior Period
               Social insurance premiums-employee                                                                                                                     857
               Social insurance premiums-employer                                                                                                                   1.785
               Bank social aid pension fund premium-employee                                                                                                        9.221
               Bank social aid pension fund premium-employer                                                                                                       12.800
               Pension fund membership fees-employee and provisions-employee                                                                                            -
               Pension fund membership fees-employer and provisions-employer                                                                                            -
               Unemployment insurance-employee                                                                                                                         60
   446         Unemployment insurance-employer
               Other
                                                                                                                                                                      174
                                                                                                                                                                    2.344
               Total                                                                                                                                              27.241

               b) Deferred tax liability:

                                                                                                                                                         Current Period
               Deferred Tax (Asset) /Liability
               Provisions(1)                                                                                                                                       839.231
               Revaluation of Financial Assets                                                                                                                 (1.632.153)
               Other                                                                                                                                               435.507
               Deferred Tax (Asset) /Liability(2):                                                                                                              (357.415)

               Deferred tax accounted in shareholders’ equity                                                                                                     (56.923)
               Fair value differences for financial assets at through other comprehensive income                                                                    92.596
               Actuarial gains and losses                                                                                                                           (2.319)
               Property Revaluation                                                                                                                              (147.200)
               (1)
                  Provisions are comprised of the employee termination benefits and other provisions.
               (2)
                  Net deferred tax liability represents TRY 357.415 deferred tax liability consists of deferred tax assets which amounting to TRY 98.345 and deferred tax
               liabilities amounting to TRY 455.760.


                                                                                                                                                             Prior Period
               Deferred Tax (Asset) /Liability
               Provisions(1)                                                                                                                                        301.129
               Revaluation of Financial Assets                                                                                                                    (600.353)
               Other                                                                                                                                              (187.765)
               Deferred Tax (Asset) /Liability(2):                                                                                                               (486.989)

               Deferred tax accounted in shareholders’ equity                                                                                                       48.674
               Fair value differences for available for sale financial assets                                                                                      187.521
               Actuarial gains and losses                                                                                                                            2.633
               Property Revaluation                                                                                                                              (141.480)
               (1)
                  Provisions are comprised of the employee termination benefits and other provisions.
               (2)
                  Net deferred tax liability represents TRY 486.989 deferred tax liability consists of deferred tax assets which amounting to TRY 87.181 and deferred tax
               liabilities amounting to TRY 574.170.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 449 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(11) Information on liabilities regarding assets held for sale and discontinued operations:

Liabilities regarding assets held for sale and discontinued operations is amounting to TRY 2.030. (31 December 2017:
none)

(12) Explanations on the number of subordinated loans the Bank used maturity, interest rate, institutions that the loan
was borrowed from, and conversion option, if any:

                                                                                                   Current Period
Information on Subordinated Loans
To be included in the calculation of additional capital borrowings instruments
                                                                                                TRY
                                                                                                  -
                                                                                                                        FC
                                                                                                                         -
                                                                                                                              447
   Subordinated loans                                                                             -                      -
   Subordinated debt instruments                                                                  -                      -
Debt instruments to be included in contribution capital calculation                       6.182.084                      -
   Subordinated loans                                                                             -                      -
   Subordinated debt instruments                                                          6.182.084                      -
Total                                                                                     6.182.084                      -

* Detailed information is given in Section 4, footnote I.


                                                                                                       Prior Period
Subordinated debts                                                                              TRY                     FC
Domestic Banks                                                                                    -                      -
Domestic Other Institutions                                                               1.004.385                      -
Foreign Banks                                                                                     -                      -
Foreign Other Institutions                                                                        -                      -
Total                                                                                     1.004.385                      -

(13) Information on shareholders’ equity

a) Presentation of paid-in capital:

                                                                                      Current Period           Prior Period
Common stock                                                                               1.250.000              1.250.000
Preferred stock                                                                                    -                      -

b) Application of registered capital system and registered capital ceiling amount:

There is an application of registered capital system and registered capital ceiling amount is TRY 7.500.000.

c) Information on share capital increases and their sources; other information on increased capital shares in the current
period:

None.

d) Information on additions from capital reserves to capital in the current period:

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 450 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               e) Capital commitments in the last fiscal year and at the end of the following interim period, the general purpose of
               these commitments and projected resources required to meet these commitments:

               None.

               f) Indicators of the Group’s income, profitability and liquidity for the previous periods and possible effects of these future
               assumptions on the Group’s equity due to the uncertainty of these indicators:

               The Group has sustainable profitability and equity structure. There are no uncertainties that would impact the current

   448         position.

               g) Information on preferred shares:

               None.

               h) Information on marketable securities revaluation fund:

                                                                                                                      Current Period
                                                                                                                   TRY                    FC
               From subsidiaries, associates and jointly controlled entities (joint ventures)                   18.272                 1.081
               Valuation differences                                                                            18.272                 1.081
               Exchange rate difference                                                                              -                     -
               Financial assets at fair value through other comprehensive income                              (39.253)             (156.060)
               Valuation differences                                                                          (39.253)             (156.060)
               Exchange rate difference                                                                              -                     -
               Total                                                                                         (20.981)             (154.979)

                                                                                                                        Prior Period
                                                                                                                  TRY                     FC
               From subsidiaries, associates and jointly controlled entities (joint ventures)                  19.303                  5.385
               Valuation differences                                                                           19.303                  5.385
               Exchange rate difference                                                                             -                      -
               Financial assets available for sale                                                          (386.103)              (246.346)
               Valuation differences                                                                        (386.103)              (246.346)
               Exchange rate difference                                                                             -                      -
               Total                                                                                       (366.800)              (240.961)
          Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 451 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(14) Legal Reserves

                                                                                              Current Period
I. Legal Reserve                                                                                   1.327.536
II. Legal Reserve                                                                                    650.465
Special Reserves                                                                                      40.738
Total                                                                                             2.018.739


I. Legal Reserve
                                                                                                Prior Period
                                                                                                   1.122.063
                                                                                                               449
II. Legal Reserve                                                                                    598.418
Special Reserves                                                                                      38.460
Total                                                                                             1.758.941

Extraordinary Reserves:

                                                                                              Current Period
Legal reserves that was allocated to be in compliance with the decisions made on the Annual
General Assembly                                                                                 18.538.501
Retained Earnings                                                                                         -
Accumulated Losses                                                                                        -
Exchange Rate Difference on Foreign Currency Capital (-)                                                  -
Total                                                                                            18.538.501

                                                                                                Prior Period
Legal reserves that was allocated to be in compliance with the decisions made on the Annual
General Assembly                                                                                 15.130.546
Retained Earnings                                                                                         -
Accumulated Losses                                                                                        -
Exchange Rate Difference on Foreign Currency Capital (-)                                                  -
Total                                                                                            15.130.546
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 452 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (15) Information on minority interest shares:

                                                                                             Current Period
               Paid-in Capital                                                                     168.554
               Export Premium                                                                        10.404
               Marketable Securities Revaluation Fund                                                    48
               Legal Reserves                                                                         4.274
               Extraordinary Reserves                                                                11.812
               Retained Earnings                                                                     24.807
   450         Other Profit Reserves
               Net Period Income / Loss
                                                                                                      2.297
                                                                                                     24.445
               Closing Balance                                                                     246.641

                                                                                               Prior Period
               Paid-in Capital                                                                     158.228
               Export Premium                                                                        10.451
               Marketable Securities Revaluation Fund                                                    52
               Legal Reserves                                                                         3.889
               Extraordinary Reserves                                                                10.906
               Retained Earnings                                                                     12.500
               Other Profit Reserves                                                                  1.613
               Net Period Income / Loss                                                              12.485
               Closing Balance                                                                     210.124

               III. EXPLANATIONS AND NOTES RELATED TO THE OFF-BALANCE SHEET ITEMS

               (1) Information on off-balance sheet liabilities:

               a) Amount and nature of irrevocable loan commitments:

               Types of irrevocable commitments                                              Current Period
               Commitments for credit card expenditure limits                                    12.728.944
               Payment commitments for cheques                                                    2.661.413
               Loan granting commitments                                                          4.690.580
               Two days forward foreign exchange buy/sell transactions                            2.036.669
               Commitments for credit cards and banking services promotions                          31.409
               Tax and fund liabilities from export commitments                                      65.280
               Share capital commitments to associates and subsidiaries                                   -
               Other irrevocable commitments                                                      3.983.131
               Total                                                                            26.197.426
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 453 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                          HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




Types of irrevocable commitments                                                                           Prior Period
Commitments for credit card expenditure limits                                                              11.599.896
Payment commitments for cheques                                                                               3.269.281
Loan granting commitments                                                                                     4.685.365
Two days forward foreign exchange buy/sell transactions                                                         910.451
Commitments for credit cards and banking services promotions                                                     32.736
Tax and fund liabilities from export commitments                                                                 38.072
Share capital commitments to associates and subsidiaries                                                              -
Other irrevocable commitments
Total
                                                                                                              3.653.304
                                                                                                            24.189.105
                                                                                                                          451
b) Amount and nature of probable losses and commitments from the off-balance sheet items including the below
mentioned:

b.1. Non-cash loans including bank bill guarantees and acceptances, guarantees substituting financial guarantees and
other letters of credit:

                                                                                                        Current Period
Letters of credit                                                                                            3.230.210
Bank acceptances                                                                                             7.050.260
Other guarantees                                                                                             1.991.690
Total                                                                                                      12.272.160

                                                                                                           Prior Period
Letters of credit                                                                                             4.148.121
Bank acceptances                                                                                              3.693.507
Other guarantees                                                                                              1.285.922
Total                                                                                                        9.127.550

b.2. Certain guarantees, tentative guarantees, sureties and similar transactions:

                                                                                                        Current Period
Letters of certain guarantees                                                                               17.020.690
Letters of advance guarantees                                                                                6.136.162
Letters of tentative guarantees                                                                                819.908
Letters of guarantee given to customs offices                                                                1.742.509
Other letters of guarantee                                                                                  45.678.546
Total                                                                                                      71.397.815

                                                                                                           Prior Period
Letters of certain guarantees                                                                               14.683.821
Letters of advance guarantees                                                                                 4.296.948
Letters of tentative guarantees                                                                                 744.300
Letters of guarantee given to customs offices                                                                 1.327.615
Other letters of guarantee                                                                                  28.607.424
Total                                                                                                       49.660.108
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 454 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b.3. Total non-cash loans:

                                                                                                              Current Period
               Non-cash loans for providing cash loans                                                             7.320.589
                 Within one year or less original maturity                                                         2.486.270
                 Within more than one year maturity                                                                4.834.319
               Other non-cash loans                                                                               76.349.386
               Total                                                                                             83.669.975

   452                                                                                                          Prior Period
               Non-cash loans for providing cash loans                                                             3.315.807
                 Within one year or less original maturity                                                           824.244
                 Within more than one year maturity                                                                2.491.563
               Other non-cash loans                                                                              55.471.851
               Total                                                                                             58.787.658

               b.4. Sectoral risk concentration of non-cash loans

                                                                                  Current Period
                                                                           TRY        (%)                FC             (%)
               Agriculture                                              87.601       0,23          105.647             0,22
                 Farming and Stockbreeding                               64.687      0,17            15.333            0,03
                 Forestry                                                   520         -                 -               -
                 Fishery                                                 22.394      0,06            90.314            0,19
               Manufacturing                                         7.894.909     21,34       24.049.023             51,51
                 Mining and Quarrying                                   156.756      0,42           407.527            0,87
                 Production                                           5.271.059     14,25        22.857.583           48,96
                 Electricity, Gas and Water                           2.467.094      6,67           783.913            1,68
               Construction                                         11.899.549     32,17       10.185.078             21,82
               Services                                             16.321.575     44,15       12.019.928             25,75
                 Wholesale and Retail Trade                           8.616.472     23,31         5.411.509           11,61
                 Accommodation and Dining                               165.427      0,45         1.606.864            3,44
                 Transportation and Telecom.                            499.807      1,35         2.924.156            6,26
                 Financial Institutions                               4.030.896     10,90           215.881            0,46
                 Real Estate and Rental Services                      2.605.931      7,05         1.746.339            3,74
                 Professional Services                                   22.065      0,06               694               -
                 Educational Services                                    74.897      0,20            61.570            0,13
                 Health and Social Services                             306.080      0,83            52.915            0,11
               Other                                                   781.644       2,11          325.021             0,70
               Total                                                36.985.278    100,00       46.684.697            100,00
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 455 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                 Prior Period
                                                               TRY                  (%)                FC                 (%)
Agriculture                                                 37.475                 0,13           57.214                 0,19
  Farming and Stockbreeding                                  30.793                0,11            10.754                0,04
  Forestry                                                      183                   -                 -                   -
  Fishery                                                     6.499                0,02            46.460                0,15
Manufacturing                                            7.184.357               25,58        14.044.051                45,75
  Mining and Quarrying                                      113.424                0,40            40.293                0,13
  Production                                              4.043.858               14,40        13.680.317               44,57
  Electricity, Gas and Water
Construction
                                                          3.027.075
                                                         8.039.874
                                                                                  10,78
                                                                                 28,62
                                                                                                  323.441
                                                                                               8.736.570
                                                                                                                         1,05
                                                                                                                        28,46
                                                                                                                                453
Services                                                12.511.669               44,54         7.683.503                25,03
  Wholesale and Retail Trade                              6.465.350               23,01         2.928.813                9,54
  Accommodation and Dining                                   82.979                0,30           816.097                2,66
  Transportation and Telecom.                               306.795                1,09         1.744.681                5,68
  Financial Institutions                                  3.210.202               11,43           312.975                1,02
  Real Estate and Rental Services                         2.155.546                7,67         1.792.249                5,84
  Professional Services                                      20.133                0,07               839                   -
  Educational Services                                       89.042                0,32            49.462                0,16
  Health and Social Services                                181.622                0,65            38.387                0,13
Other                                                      318.327                 1,13          174.618                 0,57
Total                                                   28.091.702              100,00        30.695.956               100,00

b.5. Non-cash loans classified under I. and II. Group

                                                                      Group I                               Group II
                                                               TRY              FC                  TRY                FC
Non-Cash Loans                                          36.311.605      45.864.777              673.673           819.920
Letters of Guarantee                                    34.309.036      35.654.986              673.673           760.120
Bills of Exchange and Bank Acceptances                      11.845       7.009.375                    -            29.040
Letters of Credit                                          119.895       3.079.555                    -            30.760
Endorsements                                                     -               -                    -                 -
Underwriting Commitments                                         -               -                    -                 -
Factoring Related Guarantees                                     -               -                    -                 -
Other Guarantees and Sureties                            1.870.829         120.861                    -                 -
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 456 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               c) Information on derivative financial instruments:

                                                                                                                                Derivative transactions
                                                                                                                                according to purposes
                                                                                                                                              Derivative Financial
                                                                                                                                             Instruments held for
                                                                                                                        Trading Derivatives     Risk Management
                                                                                                                            Current Period         Current Period

   454         Types of trading transactions
               Foreign Currency related Derivative Transactions (I):                                                               28.766.322                      -
                 Currency Forwards-Purchases/Sales                                                                                  7.048.111                      -
                 Currency Swaps-Purchases/Sales                                                                                    15.858.965                      -
                 Currency Futures-Purchases/Sales                                                                                           -                      -
                 Currency Options-Purchases/Sales                                                                                   5.859.246                      -
               Interest Rate related Derivative Transactions (II)                                                                  17.392.884                      -
                 Interest Rate Contracts                                                                                                    -                      -
                 Interest Rate Swaps-Purchases/Sales                                                                               17.392.884                      -
                 Interest Rate Options-Purchases/Sales                                                                                      -                      -
                 Interest Rate Futures-Purchases/Sales                                                                                      -                      -
               Other Trading Derivatives (III) (1)                                                                                  2.239.469                      -
               A. Total Trading Derivatives (I+II+III)                                                                             48.398.675                      -

               Derivative Financial Instruments held for Risk Management
                 Fair Value Hedges                                                                                                          -                      -
                 Cash Flow Hedges                                                                                                           -                      -
                 FC investment in associates risk hedge                                                                                     -                      -
               B. Total Derivative Financial Instruments held for Risk Management                                                           -                      -
               Total Derivative Transactions (A+B)                                                                                 48.398.675                      -
               (1)
                     Other trading derivatives consist of forward buying and selling precious contracts amounting to TRY 89.699 and TRY 2.149.770, respectively.
                  Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 457 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                                        HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




                                                                                                                              Derivative Financial
                                                                                                                             Instruments held for
                                                                                                         Trading Derivatives    Risk Management
                                                                                                                Prior Period          Prior Period
Types of trading transactions
Foreign Currency related Derivative Transactions (I):                                                               17.324.553                      -
  Currency Forwards-Purchases/Sales                                                                                   9.085.301                     -
  Currency Swaps-Purchases/Sales                                                                                      6.358.831                     -
  Currency Futures-Purchases/Sales
  Currency Options-Purchases/Sales
                                                                                                                              -
                                                                                                                      1.880.421
                                                                                                                                                    -
                                                                                                                                                    -
                                                                                                                                                        455
Interest Rate related Derivative Transactions (II)                                                                  10.886.762                      -
  Interest Rate Contracts                                                                                                     -                     -
  Interest Rate Swaps-Purchases/Sales                                                                                10.886.762                     -
  Interest Rate Options-Purchases/Sales                                                                                       -                     -
  Interest Rate Futures-Purchases/Sales                                                                                       -                     -
Other Trading Derivatives (III) (1)                                                                                   2.730.418                     -
A. Total Trading Derivatives (I+II+III)                                                                             30.941.733                      -

Derivative Financial Instruments held for Risk Management
  Fair Value Hedges                                                                                                          -                      -
  Cash Flow Hedges                                                                                                           -                      -
  FC investment in associates risk hedge                                                                                     -                      -
B. Total Derivative Financial Instruments held for Risk Management                                                           -                      -
Total Derivative Transactions (A+B)                                                                                 30.941.733                      -
(1)
      Other trading derivatives consist of forward buying and selling precious contracts amounting to TRY 24.982 and TRY 2.705.436, respectively.


d) Information on contingent liabilities and assets:

Group’s commitments for the cheques given to customers are TRY 2.661.413 (31 December 2017: TRY 3.269.281).

e) Services provided on behalf of others:

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 458 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               IV. EXPLANATIONS AND NOTES RELATED TO THE INCOME STATEMENT

               (1) Information on interest income:

               a) Information on interest income on loans:

                                                                                                      Current Period
                                                                                                   TRY                    FC
               Interest on loans(1)
   456         Short term loans                                                               8.185.456               377.034
               Medium and long term loans                                                    15.461.224             4.705.540
               Interest on non-performing loans                                                 261.445                 4.110
               Premiums from resource utilization support fund                                        -                     -
               Total                                                                         23.908.125             5.086.684
               (1)
                     Includes fees and commissions obtained from cash loans.


                                                                                                          Prior Period
                                                                                                   TRY                    FC
               Interest on loans(1)
               Short term loans                                                               4.454.399               225.871
               Medium and long term loans                                                    11.044.967             3.199.222
               Interest on non-performing loans                                                 133.052                 3.327
               Premiums from resource utilization support fund                                        -                     -
               Total                                                                         15.632.418             3.428.420
               (1)
                     Includes fees and commissions obtained from cash loans.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 459 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                   HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Interest received from banks:

                                                                                      Current Period
                                                                                   TRY                   FC
CBRT                                                                           427.986               80.777
Domestic banks                                                                 106.347               31.104
Overseas banks                                                                  10.272               10.119
Head office and branches                                                             -                    -
Total                                                                          544.605             122.000
                                                                                                                   457
                                                                                          Prior Period
                                                                                   TRY                        FC
CBRT                                                                            99.640                    83.263
Domestic banks                                                                  44.116                     8.122
Overseas banks                                                                   8.409                    13.151
Head office and branches                                                             -                         -
Total                                                                          152.165                   104.536


c) Interest income on marketable securities:

                                                                                          Current Period
                                                                                    TRY                       FC
Financial assets at fair value through profit or loss                            17.696                    1.414
Financial assets at fair value through other comprehensive income               259.787                   87.352
Financial assets measured at amortised cost                                   6.231.379                  553.919
Total                                                                         6.508.862                  642.685

                                                                                           Prior Period
                                                                                    TRY                       FC
Financial assets held for trading                                                 3.180                       29
Financial Assets at fair value through profit or loss                                 -                        -
Available-for-sale financial assets                                           1.284.569                  297.838
Held-to-maturity investments                                                  2.038.882                  141.034
Total                                                                         3.326.631                  438.901

d) Interest income from subsidiaries and associates:

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 460 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (2) Information on interest expenses:

               a) Information on interest expense on funds borrowed:

                                                                                                      Current Period
                                                                                                  TRY                    FC
               Banks                                                                          255.888              493.171
                 CBRT                                                                                1                    -

   458           Domestic banks
                 Overseas banks
                                                                                               191.292
                                                                                                64.595
                                                                                                                     51.822
                                                                                                                    441.349
                 Overseas head office and branches                                                   -                    -
               Other institutions                                                                   11               20.134
               Total                                                                          255.899              513.305

                                                                                                         Prior Period
                                                                                                  TRY                         FC
               Banks                                                                          137.592                   388.334
                 CBRT                                                                                -                       279
                 Domestic banks                                                                 99.716                    51.369
                 Overseas banks                                                                 37.876                   336.686
                 Overseas head office and branches                                                   -                         -
               Other institutions                                                                   12                    14.347
               Total                                                                          137.604                   402.681

               b) Interest expenses to subsidiaries and associates:

                                                                                                              Current period
               Interest expenses to subsidiaries and associates                                                       16.848

                                                                                                                 Prior period
               Interest expenses to subsidiaries and associates                                                         4.283

               c) Information on interest expenses to marketable securities issued:

                                                                                                      Current period
                                                                                                   TRY                  FC
               Interest on securities issued                                                 1.011.483             543.720
               Total                                                                         1.011.483             543.720

                                                                                                         Prior period
                                                                                                  TRY                        FC
               Interest on securities issued                                                  379.126                   466.409
               Total                                                                          379.126                   466.409
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 461 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                  HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




d) Maturity structure of interest expenses on deposits:

Current Period                                                    Time deposits
                          Demand          Up to       Up to        Up to            Up to   More than   Cumulative
Account name              deposits     1 month     3 months     6 months           1 Year      1 year      deposit        Total
TRY
  Bank deposits              1.476      405.773      525.324       48.880            691            -            -      982.144
  Saving deposits               5       317.695    7.368.649      310.727         119.538      59.977        9.931    8.186.522
  Public deposits             106       268.493      544.146      101.996         271.430       3.570            -    1.189.741
  Commercial deposits
  Other deposits
                               19
                                 -
                                      1.234.280
                                        122.682
                                                   3.529.934
                                                   1.346.118
                                                                  342.693
                                                                  193.824
                                                                                  183.702
                                                                                  396.049
                                                                                               38.034
                                                                                                5.747
                                                                                                                 -
                                                                                                                 -
                                                                                                                      5.328.662
                                                                                                                      2.064.420   459
  7 days call accounts           -            -             -           -               -           -            -            -
Total                       1.606     2.348.923   13.314.171     998.120          971.410    107.328        9.931    17.751.489
Foreign currency
  Deposits                   1.726      142.699    1.724.489      121.576         101.256     143.581         394     2.235.721
  Bank deposits                55       305.283           537        293              43         742          205       307.158
  7 days call accounts           -            -             -           -               -           -            -            -
  Precious metal                 -          29         2.808         266             319         545             -        3.967
Total                       1.781      448.011     1.727.834     122.135          101.618    144.868          599     2.546.846
Grand total                 3.387     2.796.934   15.042.005    1.120.255    1.073.028       252.196       10.530    20.298.335


Prior Period                                                      Time deposits
                          Demand          Up to       Up to        Up to            Up to   More than   Cumulative
Account name              deposits     1 month     3 months     6 months           1 Year      1 year      deposit        Total
TRY
  Bank deposits               318       336.521      309.222         914             558            -            -      647.533
  Saving deposits               6        74.481    3.997.373      150.964          45.425      45.682        8.751    4.322.682
  Public deposits              47       178.874      298.891       66.829         392.510       4.394            -      941.545
  Commercial deposits          25       411.283    1.870.278      265.515         254.904      15.738            -    2.817.743
  Other deposits                 -       62.220      371.336       78.037          52.286       8.526            -      572.405
  7 days call accounts           -            -             -           -               -           -            -            -
Total                         396     1.063.379    6.847.100     562.259          745.683     74.340        8.751     9.301.908
Foreign currency
  Deposits                    207        76.500    1.164.740      212.884          54.129      65.406         354     1.574.220
  Bank deposits               242       191.700           230        509            2.305      14.554          36       209.576
  7 days call accounts           -            -             -           -               -           -            -            -
  Precious metal              153             -             -           -               -           -            -         153
Total                         602      268.200     1.164.970     213.393           56.434     79.960          390     1.783.949
Grand total                   998     1.331.579    8.012.070     775.652          802.117    154.300        9.141    11.085.857
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 462 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (3) Information on dividend income:

                                                                                             Current Period
               Financial Assets at Fair Value Through Profit or Loss                                   379
               Financial Assets at Fair Value Through other Comprehensive Income                     3.936
               Other                                                                                 8.862
               Total                                                                                13.177


   460         Financial Assets Held for Trading
                                                                                               Prior Period
                                                                                                        194
               Financial Assets Valued at Fair Value through Profit or Loss                              24
               Financial Assets Available-for-Sale                                                    4.003
               Other                                                                                  7.418
               Total                                                                                11.639

               (4) a) Explanations on trading profit / loss (net):

                                                                                             Current Period
               Profit                                                                           55.546.634
                 Profit from the capital market operations                                           50.979
                 Profit on derivative financial instruments                                       5.911.938
                 Foreign exchange gains                                                          49.583.717
               Loss (-)                                                                         55.315.151
                 Loss from the capital market operations                                             17.898
                 Loss on derivative financial instruments                                         3.932.717
                 Foreign exchange losses                                                         51.364.536

                                                                                               Prior Period
               Profit                                                                           45.384.051
                 Profit from the capital market operations                                           48.558
                 Profit on derivative financial instruments                                       1.824.452
                 Foreign exchange gains                                                         43.511.041
               Loss (-)                                                                         45.305.426
                 Loss from the capital market operations                                             13.481
                 Loss on derivative financial instruments                                         2.020.170
                 Foreign exchange losses                                                        43.271.775
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 463 of 476



Türkiye Halk Bankası A.Ş.




                                                                                               HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




b) Information on derivative financial instruments

                                                                              Current period
Profit on derivative financial instruments                                        5.911.938
  Effect of the change in foreign exchange on profit                               5.749.027
  Effect of the change in interest rate on profit                                    162.911
Loss on derivative financial instruments (-)                                      3.932.717
  Effect of the change in foreign exchange on loss                                 3.799.881
  Effect of the change in interest rate on loss
Profit/loss on derivative financial instruments
                                                                                     132.836
                                                                                  1.979.221
                                                                                               461
                                                                                Prior period
Profit on derivative financial instruments                                        1.824.452
  Effect of the change in foreign exchange on profit                               1.768.357
  Effect of the change in interest rate on profit                                     56.095
Loss on derivative financial instruments (-)                                      2.020.170
  Effect of the change in foreign exchange on loss                                 1.971.201
  Effect of the change in interest rate on loss                                       48.969
Profit/loss on derivative financial instruments                                   (195.718)

(5) Information on other operating income:

                                                                              Current period
Adjustments for prior period expenses                                                461.355
Insurance technical income                                                         1.512.044
Income from the asset sale                                                           123.169
Rent income                                                                           63.122
Other income                                                                         329.680
Total                                                                             2.489.370

                                                                                Prior Period
Adjustments for prior period expenses                                                442.260
Insurance technical income                                                         1.414.967
Income from the asset sale                                                           112.497
Rent income                                                                           49.417
Other income                                                                         137.442
Total                                                                             2.156.583
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 464 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (6) Impairment losses on loans and other receivables:

                                                                                                                   Current Period
               Expected Credit Loss                                                                                     2.598.891
                 12 Month Expected Credit Loss (Stage 1)                                                                   76.916
                 Significant Increase in Credit Risk (Stage 2)                                                            458.938
                 Non – Performing Loans (Stage 3)                                                                       2.063.037
               Marketable Securities Impairment Expense                                                                         -

   462           Financial Assets at Fair Value through Profit or Loss
                 Financial Assets at Fair Value through Other Comprehensive Income
                                                                                                                                -
                                                                                                                                -
               Impairment losses from associates, subsidiaries, jointly controlled entities                                     -
                 Associates                                                                                                     -
                 Subsidiaries                                                                                                   -
                 Joint Ventures                                                                                                 -
               Other                                                                                                      821.625
               Total                                                                                                   3.420.516

                                                                                                                     Prior Period
               Specific provisions on loans and receivables                                                             1.139.908
                 Group - III loans and receivables                                                                        373.220
                 Group - IV loans and receivables                                                                         528.643
                 Group - V loans and receivables                                                                          238.045
               General loan provision expenses                                                                            268.934
               Provision expenses for possible losses                                                                           -
               Marketable securities impairment losses                                                                          -
                 Financial assets at fair value through profit and loss                                                         -
                 Financial assets available for sale                                                                            -
               Impairment losses from associates, subsidiaries, jointly controlled entities (joint ventures) and
               investments held-to-maturity                                                                                    -
                 Associates                                                                                                    -
                 Subsidiaries                                                                                                  -
                 Jointly controlled entities (joint ventures)                                                                  -
                 Investments held-to-maturity                                                                                  -
               Other                                                                                                      97.029
               Total                                                                                                   1.505.871
          Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 465 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




(7) Information on other operating expenses:

                                                                               Current Period
Personnel expenses                                                                  2.608.022
Reserve for employee termination benefits                                              75.141
Bank social aid provision fund deficit provision                                            -
Fixed assets impairment expense                                                           387
Depreciation expenses of fixed assets                                                 148.432
Intangible assets impairment expense
Goodwill impairment expense
                                                                                            -
                                                                                            -
                                                                                                463
Amortization expenses of intangible assets                                             43.441
Impairment expense for equity shares subject to the equity method accounting                -
Impairment expense of assets that will be disposed of                                       -
Amortization expenses of assets that will be disposed of                                7.846
Impairment expense for property and equipment held for sale                                 -
Other operating expenses                                                            2.243.268
   Operational leasing expenses                                                       303.879
   Maintenance expenses                                                                59.724
   Advertisement expenses                                                             214.597
   Other expenses                                                                   1.665.068
Loss on sales of assets                                                                   273
Other                                                                               2.027.804
Total                                                                              7.154.614

                                                                                 Prior Period
Personnel expenses                                                                  2.153.948
Reserve for employee termination benefits                                              96.833
Bank social aid provision fund deficit provision                                            -
Fixed assets impairment expense                                                           410
Depreciation expenses of fixed assets                                                 115.012
Intangible assets impairment expense                                                        -
Goodwill impairment expense                                                                 -
Amortization expenses of intangible assets                                             48.893
Impairment expense for equity shares subject to the equity method accounting                -
Impairment expense of assets that will be disposed of                                  13.437
Amortization expenses of assets that will be disposed of                                    -
Impairment expense for property and equipment held for sale                                 -
Other operating expenses                                                            1.808.318
   Operational leasing expenses                                                       204.389
   Maintenance expenses                                                                49.046
   Advertisement expenses                                                             226.048
   Other expenses                                                                   1.328.835
Loss on sales of assets                                                                   363
Other                                                                               1.648.989
Total                                                                              5.886.203
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 466 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (8) Information on profit/loss from continuing and discontinued operations before taxes:

               The Group’s income before tax is due from continuing and discontinued activities.

               The amount of profit before tax consists TRY 8.942.912 of net interest income and TRY 1.904.363 of net fees and
               commissions. The profit from continuing operations before tax of the Group is amounting to TRY 3.032.795.

               (9) Information on tax provisions for continuing and discontinued operations:


   464         For the period ended 31 December 2018, the Group’s tax provision amounting to TRY 361.833 consists of TRY 175.752 of
               current tax charge and TRY 1.161.994 of deferred tax charge and TRY 975.913 of deferred tax benefit.

               For the period ended 31 December 2018, the Group’s deferred tax income from discontinued operations is amounting to
               TRY 2.860 consists of TRY 2.890 of current tax charge and TRY 30 of deferred tax benefit.

               (10) Information on net operating income/expense from continuing and discontinued operations after tax:

               As of 31 December 2018, the Group’s operating income after tax is amounting to TRY 2.670.962.

               As of 31 December 2018, the Group’s discontinued operations income after tax is amounting to TRY 10.130.

               (11) Information on net profit/loss from continuing and discontinued operations:

               a) Income and expenses from ordinary banking operations:

               None.

               b) Effects of changes in accounting estimates on the current and future periods’ profit/loss:

               There is no issue to be disclosed.

               c) “Other” item under “Fees and Commissions Received” in the Income Statement are composed of fees and commissions
               received from credit card operations and various banking operations, mainly from capital market operations.

               (12) Minority interest profit/losses:

                                                                                                                        Current Period
               Minority interest profit/losses                                                                                  24.445

                                                                                                                           Prior Period
               Minority interest profit/losses                                                                                   12.485

               (13) Other items in Income Statement:

               Other items do not exceed 10% of the income statement.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 467 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                                HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




V. EXPLANATIONS AND NOTES RELATED TO THE STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY

Explanations on inflation adjustments for equity items:

As per the BRSA circular announced on 28 April 2005, inflation accounting applied in the banking system has been
ceased as of 1 January 2005 in accordance with the BRSA decree numbered 1623 and dated 21 April 2005.

According to this circular, TRY 1.220.451 of inflation adjustment related to paid in capital was transferred to the “Other
Capital Reserves” account, which was previously recognized in “Paid-in Capital Inflation Adjustment” account before 31
December 2005. However, inflation adjustments related to other equity items are presented under the related equity item.
                                                                                                                                465
VI. EXPLANATIONS AND NOTES RELATED TO THE CASH FLOW STATEMENT

(1) Disclosures for the “other” and “the effect of foreign exchange differences on cash and cash equivalents” items of
cash flow statement:

The “net increase/(decrease) in other liabilities” under the changes in operating assets and liabilities is resulted from the
changes in the funds obtained through repurchase agreements, miscellaneous payables, other external funding payables
and taxes, duties and premiums payables and amounts to TRY 9.775.972 (31 December 2017: TRY 17.670.819 increase)
increase for the year 2018. The “others” item under operating income composes of fees and commissions paid, foreign
exchange gains, other operating income and other operating expenses excluding employee costs, and amounts to TRY
13.874.450 decrease for the year 2018 (31 December 2017: TRY 6.134.162 decrease)

For the year ended 31 December 2018, the effect of change in foreign exchange rate on cash and cash equivalents is TRY
5.233.224 increase (31 December 2017: TRY 897.165 increase). The average exchange rates of last five weekdays were
taken into consideration as of the balance sheet date when calculating the effect of change in the exchange rates.

(2) Items used in determination of cash and cash equivalents, accounting policies used in the determination of those
items: Cash in TRY and cash in foreign currency, Central Bank and bank deposits having maturity less than three months
are defined as cash and cash equivalents.

(3) The effect of any change in accounting policies: None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 468 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               (4) Cash and cash equivalents balance at the beginning of the period:

                                                                                                                             Current period    Prior period
               Cash                                                                                                              36.681.377      30.211.966
                 Cash in TRY and foreign currency                                                                                 2.208.130       1.543.096
                 Central Bank and others(1)                                                                                      34.473.247      28.668.870
               Cash equivalents                                                                                                   7.597.218       3.010.590
                 Demand and Time Deposits Up to 3 Months                                                                          6.309.050       1.938.193

   466           Money Market Placements
               Total cash and cash equivalents
                                                                                                                                  1.288.168
                                                                                                                                44.278.595
                                                                                                                                                  1.072.397
                                                                                                                                                33.222.556
               Reserve deposits in Central Bank of Turkey                                                                      (16.725.443)    (17.363.786)
               Banks Blocked Amount(1)                                                                                            (325.226)       (290.080)
               Accruals on reserve deposits in Central Bank of Turkey                                                               (89.784)        (36.875)
               Accruals on Money Markets Placements                                                                                  (2.669)               -
               Accruals on banks                                                                                                    (18.620)         (1.219)
               Total Cash and Cash Equivalents                                                                                  27.122.191      15.530.596
               (1)
                     Other items include cheques received and required reserves that are held at The Central Bank of Macedonia.


               (5) Cash and cash equivalents balance at the end of the period:

                                                                                                                            Current Period     Prior Period
               Cash                                                                                                             35.579.724       36.681.377
                 Cash in TRY and foreign currency                                                                                4.591.894        2.208.130
                 Central Bank and others(1)                                                                                     30.987.830       34.473.247
               Cash Equivalents                                                                                                  5.195.753        7.597.218
                 Demand and Time Deposits Up to 3 Months                                                                         5.130.435        6.309.050
                 Money Market Placements                                                                                             65.318       1.288.168
               Cash and Banks                                                                                                  40.775.477       44.278.595
               Reserve deposits in Central Bank of Turkey                                                                     (16.685.658)     (16.725.443)
               Banks Blocked Amount(1)                                                                                           (387.741)        (325.226)
               Accruals on reserve deposits in Central Bank of Turkey                                                            (223.863)          (89.784)
               Accruals on Money Markets Placements                                                                                       -          (2.669)
               Accruals on banks                                                                                                   (29.630)         (18.620)
               Total Cash and Cash Equivalents                                                                                 23.448.585       27.122.191
               (1)
                     Other items include cheques received and required reserves amounts that are held at The Central Bank of Macedonia.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 469 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                              HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




VII. EXPLANATIONS RELATED TO THE RISK GROUP OF THE BANK

(1) Volume of the Parent Bank’s transactions with its risk group and outstanding loan and deposit balances as of the
period-end, period income and expenses from the risk group:

a) Information on the loans of the Parent Banks’ risk group:

None. (31 December 2017: None)

b) Deposits held by the Parent Bank’s risk group:
                                                                                                                              467
                                                             Subsidiaries,
                                                    associates and jointly      Direct or indirect    Other real and legal
                                                       controlled entities         shareholders            persons in the
  Risk group                                              (joint ventures)            of the Bank              risk group
Deposits                                                   Current Period         Current Period           Current Period
  Beginning balance                                                 21.542                       -                       -
  Closing Balance                                                   42.260                       -                       -
  Interest expense on deposits                                       5.321                       -                       -

                                                             Subsidiaries,
                                                    associates and jointly      Direct or indirect    Other real and legal
                                                       controlled entities         shareholders            persons in the
  Risk group                                              (joint ventures)            of the Bank               risk group
Deposits                                                      Prior Period          Prior Period              Prior Period
  Beginning balance                                                  8.771                       -                       -
  Closing Balance                                                   21.542                       -                       -
  Interest expense on deposits                                       1.296                       -                       -

c) Forward and option contracts and similar transactions with the Parent Bank’s risk group:

None.

(2) Disclosures for risk group:

a) The relations of the Bank with the entities controlled by the Parent Bank and its related parties, regardless of whether
there are any transactions or not:

In the normal course of its banking activities, the Parent Bank conducted various business transactions with related
parties at commercial terms and at rates which approximate market rates. In addition, the Parent Bank is an intermediary
for brokerage services of Halk Yatırım Menkul Değerler A.Ş. within scope of “Brokerage Order Contract”. Additionally, Halk
Portföy Yönetimi AŞ is engaging in fund management of Parent Bank’s funds.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 470 of 476


   Financial
Information    Türkiye Halk Bankası A.Ş.
               Explanation and Notes Related to the Consolidated
               Financial Statements for the Year Ended 31 December 2018
               (Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




               b) Besides the structure of relationship, nature of the transaction, amount and ratio to the total volume of transactions,
               amount of major items and ratio to all items, pricing policies and other factors:

                                                                                                                            % compared to
                                                                                                                        the amounts in the
                                                                                                            Amount    financial statements
               Cash loans                                                                                         -                      -
               Non-cash loans                                                                                     -                      -

   468         Deposits
               Forward and option contracts
                                                                                                             42.260
                                                                                                                  -
                                                                                                                                     %0,02
                                                                                                                                         -
               Banks and other financial institutions                                                             -                      -

               Pricing of these transactions are in accordance with the general pricing policies of the Parent Bank and are in line with
               market rates.

               (3) Benefits given to the key management personnel:

               Benefits given to the key management personnel are TRY 28.606 as of 31 December 2018 (31 December 2017: TRY
               23.873).

               VIII. EXPLANATIONS ON THE PARENT BANK’S DOMESTIC BRANCHES, AGENCIES/BRANCHES ABROAD AND OFF-SHORE
               BRANCHES

               (1) Explanations on the Parent Bank’s domestic branches, agencies/branches abroad and off-shore branches

                                                                 Number of
                                               Quantity          Employees Countries
               Domestic Branches                   988              18.713
               Abroad Agencies                        3                  4 IRAN
                                                                           ENGLAND
                                                                           SINGAPORE
                                                                                                         Total Assets        Capital Legal
               Overseas Branches                        5                 61 TRNC                           1.328.014                    -
               Off-shore Branches                       1                  3 BAHRAIN                      23.374.933                     -

               (2) Explanations on branch and agency openings or closings of the Bank:

               The Bank opened 28 domestic branches during the year 2018.

               IX. EXPLANATIONS RELATED TO THE SUBSEQUENT EVENTS

               The Bank's shares in the capital of Halk Portföy Yönetimi A.Ş., as classified under Assets Held For Sale, has been
               transferred to Ziraat Portföy Yönetimi A.Ş. as of January 02, 2019.

               In January 2019, the Group’s subsidiary Halk Banka A.D., Skopje acquired an insurance company named Nova
               Osiguruvanje established in Macedonia.
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 471 of 476



Türkiye Halk Bankası A.Ş.




                                                                                                                             HALKBANK ANNUAL REPORT 2018
Explanation and Notes Related to the Consolidated
Financial Statements for the Year Ended 31 December 2018
(Amounts expressed in thousand Turkish Lira (TRY) unless otherwise stated.)




SECTION VI: OTHER EXPLANATIONS

I. OTHER EXPLANATIONS

One of the Parent Bank’s former directors has been convicted and imprisoned for some of the charges by the court in the
United States of America (“USA”) of the violation of the USA sanctions involving Iran as of 16 May 2018. The subsequent
legal process is not yet completed but ongoing for the defendant former director of the Parent Bank such as appeal and
other legal rights following the first phase of the trial.

The Parent Bank is not a trialist or defendant in this case. The respective court in this trial has not issued any
administrative or monetary decision against the Parent Bank.                                                                 469
The Parent Bank is always sensitive in complying with national and international regulations and puts considerable
efforts in improving such compliance policies in line with international standards.

In providing the banking transactions, the Parent Bank is not following the foreign trade applications, mechanisms,
methods and systems, other than prevailing banking practices and those adopted by other banks. The foreign trade
transactions and money transfers are open and transparent, and easily be monitored by authorities. The Parent Bank will
continue to continue to adopt the same policies of transparency and compliance with international regulations.

The Parent Bank placed a high importance on this matter and established a separate “Compliance Department”. The
Parent Bank is receiving advisory services from an international expert firm in forming effectiveness of this department’s
policies and control procedures and processes.

SECTION VII: AUDITORS’ REPORT

I. EXPLANATIONS ON INDEPENDENT AUDITORS’ REPORT

The Parent Bank’s publicly available consolidated audited financial statements and footnotes have been audited by DRT
Bağımsız Denetim ve Serbest Muhasebeci Mali Müşavirlik A.Ş. (Member of Deloitte Touche Tohmatsu Limited) and the
independent auditors’ report dated 14 February 2019 is presented in front of the financial statements.

II. EXPLANATIONS AND NOTES PREPARED BY THE INDEPENDENT AUDITORS

None.
               Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 472 of 476


   Financial
Information    Directory

               Trade Registration Number                                  •   Department of Corporate Architecture
               862070                                                     •   Department of Corporate and Commercial Loans-1
               İstanbul Trade Registry Office                             •   Department of Corporate and Commercial Loans-2
                                                                          •   Department of Corporate and Commercial
               Web Site                                                       Marketing-1
               www.halkbank.com.tr                                        •   Department of Corporate and Commercial
                                                                              Marketing-2
               Corporate e-mail                                           •   Deposit Management and Marketing
               halkbank.ir@halkbank.com.tr                                •   Department of Cash Flow Management
                                                                          •   Department of Subsidiaries Coordination
               Call Center                                                •   Department of Performance Management
               Halkbank Dialogue 0850 222 0 400                           •   Department of Credit and Project Evaluation
               Halkbank Artisan and SME Dialogue 0850 222 0 401           •   Department of International Banking and Structured
                                                                              Finance
   470         Head Office (Main)
               Barbaros Mahallesi, Şebboy Sokak No: 4/1 34746
                                                                          •
                                                                          •
                                                                              Department of Compliance
                                                                              Department of Tax Management and Payments
               Ataşehir/Istanbul - TURKEY                                 •   Department of Board of Directors Office Services
               Tel: +90 (216) 503 70 70
                                                                          Head Office (Support Unit)
               •   Department of Asset-Liability Management and           İçerenköy Mahallesi, Karaman Çiftlik Yolu Caddesi
                   Economic Research                                      No: 49 34752
               •   Department of Retail Banking                           Ataşehir/Istanbul - TURKEY
               •   Department of Budget and Reporting
               •   Department of Support and Purchasing Services          •   Department of Retail Loans
               •   Department of Foreign Transactions and Treasury        •   Department of Internal Control
                   Operations                                             •   Department of Central Operations
               •   Department of Digital Banking and Payment Systems      •   Department of Risk Management
               •   Department of Artisans Banking                         •   Department of Board of Inspectors
               •   Department of Financial Institutions and Investor
                   Relations                                              Head Office (Support Unit)
               •   Department of Financial Accounting                     Barbaros Mahallesi, Mor Sümbül Sokak
               •   Department of Halk Academy                             No: 7/2A A Blok 34746
               •   Department of Treasury Management                      Ataşehir/Istanbul - TURKEY
               •   Department of Legal Affairs
               •   Department of Human Resources                          •   Department of Infrastructure Operation and
               •   Department of Construction Expertise and Real Estate       Management
                   Management                                             •   Department of Branch Operations
               •   Department of SME Loans-1                              •   Department of Technological Architecture
               •   Department of SME Marketing-1                              Management
               •   Department of SME Marketing-2                          •   Department of Software Development
               •   Department of Credit Policies and Practices
               •   Department of Credit Risk Monitoring                   Söğütözü Mah. 2180 Cad. No: 63 C Blok Kat: 1
               •   Department of Credit Risk Liquidation-1                Çankaya/Ankara - TURKEY
               •   Department of Credit Risk Liquidation-2
               •   Department of Corporate Communications                 •   Department of SME Loans-2
           Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 473 of 476




                                                                                                                     HALKBANK ANNUAL REPORT 2018
Overseas Organization                                        London Representative Office
                                                             48 Dover Street, Floor 1, London, W1S4FF
TRNC Country Directorate                                     United Kingdom
Cebeci Sok. No: 4 Kat: 2 Yenikent-Gönyeli/TRNC               Tel: (+44) 207 151 41 32
Tel: (+392) 680 40 20                                        Fax: (+44) 207 151 41 31
Fax: (+392) 223 89 95
                                                             Tehran Representative Office
Nicosia Branch                                               3rd Floor, Building 114, Ghaem Magham Farahanı Avenue
Köşklü Çiftlik Mah. Osmanpaşa Cad. No: 1 Nicosia/TRNC        15869-36145 Tehran-Iran
Tel: (+392) 228 8545                                         Tel: (+98) 21 88 30 47 15
Fax: (+392) 227 4571                                         Fax: (+98) 21 88 30 10 00

Famagusta Branch                                             Singapore Representative Office
İsmet İnönü Bulvarı Hasipoğlu Residence ve Güney             10 Collyer Quay, #40-09/10, Ocean Financial Centre,
Business Center A Blok No: 7 Famagusta/TRNC
Tel: (+392) 365 6701
                                                             Singapore 049315
                                                             Tel: (+65) 6808 6430
                                                                                                                     471
Fax: (+392) 365 6706                                         Fax: (+65) 6808 6299

Kyrenia Branch                                               Halkbank Social Media Accounts
Yukarı Girne Mah. Hakkı Borataş Cad. Kyrenia/TRNC
Tel: (+392) 816 0230                                             facebook.com/halkbank
Fax: (+392) 816 0234
                                                                 twitter.com/halkbank
Gönyeli Branch
Cebeci Sok. No: 4 Yenikent-Gönyeli/TRNC                          instagram.com/halkbank/
Tel: (+392) 680 40 00
Fax: (+392) 223 93 74                                            youtube.com/halkbank

Paşaköy Satellite Branch                                         linkedin.com/company/halkbank
28’inci Mknz. P. Tüm. K.lığı Paşaköy-Nicosia/TRNC
Tel: (+392) 236 9151                                             plus.google.com/+halkbank
Fax: (+392) 236 9153

Bahrain Branch
Almoayyed Tower, 33rd Floor, Suite 3302, Al Seef District,
P.O. Box 11378 Manama/Kingdom of Bahrain
Tel: (+973) 175 37711
Fax: (+973) 175 35463
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 474 of 476
Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 475 of 476




                                                                        Proudly produced by FİNAR.
                                                                            www.finarkurumsal.com
                                                   Case 1:15-cr-00867-RMB Document 593-24 Filed 01/21/20 Page 476 of 476




                                                                                    HALKBANK ANNUAL REPORT 2018
                                                                                                                  In the middle of life,
                                                                                                                  at the hearts of our people...



              www.halkbank.com.tr
       Halkbank Dialogue 0850 222 0 400
Halkbank Artisan and SME Dialogue 0850 222 0 401
                                                                                                                                         ANNUAL REPORT 2018
